Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 1 of 266




          EXHIBIT 115
            PART 3
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 2 of 266
                                                                                                                                                                      t
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 3 of 266                                                                                           I1
                                                                                                                                     ...:e.+,i]¡iir::'j'i.+

                                                                                                                                    ,J¡l:i'.,'-' l.ii,l-i:,
                                                                                                                                     I   l.lr       ri+i:

\         r,4,rr',tifl                                                                                                                 l,ir¡'l:
                                                                                                                                     ,...t,:f
                         IO                                                                                                                              .




    @,:r-ii&ni*r


                                                                                                                  18-   1505-0
                                                                              Oficio Nro. MDI-VDI-SDM-20
                                                                                                                    de 201ft
                                                                                        Qttito. D.yI', 06 rle iunio



          Asunto: CONI'ES'IACION OFt(IO
                                                      l{'   20 L 8-01882G'J   Q'SllClRETAl{Io



          Seiror
          Fansto Cristol-al Plulcar Rcnrachc
          Sccretario                                         IÑAQUI'TO DIII' I}MQ
                                       SEDE EN LA PARRoQT]IA
          IINIDAD JUDICIAI- PI'NAL CON
           En su DesPacho



           De Ini consi,:lclación:

           E]naten(]ii)l)alotlciclNo.2018-0l882G.J.Q.SECRL]TARIOcle0ltLejr.Lniotie2018'dentrotlelacalrsa.No.
           17294-2018-0l6.15C,trnau.,..,i.o¿"1ainÍbrmación.ell]abasecleclatosrlelSistemalvlrglatoriobcuatollano,
                                                        clel ci,ciadrno DoNZIC!R STllvI.N
                                                                                          ROBERT'
            se rernite tos    r¡ovimrenror;;;;;,;,r;,'r;ii..ii.ao,
                                             cousicle ración'
            Con seutimientos de clistilguida




                                              ,'   t\rl*ir
                                              1afuerté
                                              I, MIGRATORIO




                                                                                                                                                                            ilr::+:
                                                                                                                                                 -2'i,v li'':i:*it:         .!.triJ
                                                                                                         Llire¿.:irin Eerricí¡Br         l'J;1

                                                                                                                       lÉlüt!.ii   lIlll       Ü2       lul5-6§i1
                                                                                                                  .,      ,"i.'!rtsri¡¡inipriñr oüD.eC                    ,,,[M
        Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 4 of 266
                                                                                              E   i[E
                                                                                              r_: +t.:..
                                                                                                  ñ¡r  rE

                                                                                              EI Ítr{
                                 Fffiruffi§ffiW §E§ffi$ffi§Mt
                                 I   I ::::.r:::::::::::::.::::::
                                                                                             7560 1i586-DFE




                        CORTE PROVINC¡AL DE JUSTICIA DE PICH¡NCHA
                            Escritos Penal Complejo Judicial Norte




UNIDAD JUDICIAL PENAL CON SEDE EN LA PARROQUIA IÑAQUITO DEL DISTRITO
METROPOLITANO DE QUITO, PROVINCIA DE PICHINCHA



Juez(a): CAMPAÑA TERAN PAOLA V|VIANA



No. Proces o: 17294-201 8-01 645G


Recibido el día de hoy, Iunes once de junio del dos mil dieciocho, a las ocho horas y cuarenta y uno
minutos, presentado por MINISTERIO DEL INTERIOR, quien presenta:


CONTESTACION DE OFICIOS,
En cero(O) fojas y se adjunta los siguientes documentos:


1) Oficio (ORlclNAL )
2) anexa 5 fojas (COPIAS CERTIFICADAS/COMpULSA                      )




                                LORETA XIME                             PASTUNA
                                              RESPON
             Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 5 of 266

 t ''.*§   ,,..                  slsTEMA MTGRATORTO ECUATORTANO (SrMrEC)
                                                                                                                                                                       /'l I
           .. r,,¡,';*
MIGHACIÓN                            UNIDAD DE CONTROL MIGRATORIO                                                                                                      ü/

                         CERTI FICADO DE MOVI MI ENTOS MI GRATORI OS                                                     FechaReporte:             06/06/2018
NOMBRE:            DONZIGER STEVEN ROBERT
NACIONALIDAD: ESTADOUNIDENSE                                                                                             FECHANACIMIENTO:                1410911961


                 MOVIMIENTO      PAIS DESTINO - PROCEDEN. AEROLINEA                                VUELO PUERTO EMBAR              .   PASAPORTE                VISA        PLAZO
                                                                                                                DESEIV B


2211212017 SALiDA                ECUADOR i QUITO.> ESTADOSAMERICAN                                              uctv-Ailvts-uto        us P 4603e6763            t-J
                                 UNIDOS / NEWYORK            NEW
                                                            AIRLINES
                                 YORK
19t12t2017       ARRTBO          ESTADOS UNIDOS /          NEW
                                                            AMERICAN                               947          UCM-AIMS.UIO           USP.480396783             i-J
                                 YORK NEWYORK-> ECUADOR AIRLINES
                                 / QUITO
28t39t2017 SALIDA                ECUADOR / QUITO .> ESTADOS AMERICAN                               oa?          UCM-AIMS-UlO           US P: 480396783          T-3
                                 UNIDOS / NEW YORK           NEW
                                                            AIRLINES
                                 YORK
23t19t2017       ARRTBO          ESTADOS UNIDOS i lv{lAI\41 AMERICAN                               947          UCIV-AIIVS-UlO         US P: 460396783          T-3
                                 FLORIDA -> ECUADOR / QUITO AIRLINES

14tO9t2017 SALIDA                ECUADOR / QUITO -> ESTADOS COPA                                   210          UCM-AllVS-UlO          US Pr 4803e6783          T-3
                                 UNIDOS / NEWARK NEW
                                 JERSEY
11t]9t2017 ARRIBO                ESTADOS UNIDOS / HOUSTON UNITEDAIRLINES                           1035 UCM-AIMS-UlO                   us   P:   4803e6763      T-3
                                 TEXAS -> ECUADOR / QUITO

101o2t2017 SALtDA                ECUADOR / QUITO -> ESTADOSAIVERICAN                               932          UCIM.AIIVS.UIO         US P: 480396783          T-3
                                 UNIDOS / NEWYORK            NEW
                                                           AIRLINES
                                 YORK
o6to2t2a17       ARRTBO          ESTADOS UNIDOS / IVIAN,]I AMERICAN                                939          UCtV-At[,4S-UlO        US P: 480396783          T-3
                                 FLORIDA -> ECUADOR / QUITO AIRLINES

2914912016 SALIDA                ECUADOR / QUITO -> ESTADOS AI\IERICAN                             932          UCli4-Alt\4S-UlO       US P: 480396783          T-3
                                 UNIDOS / NEWYORK            NEW
                                                            AIRL]NES
                                                                                          lhr*-.
                                 YORK
26to9t2416       ARRf BO         ESTADOS UNIDOS / fulIAN¡I                                         939          UC¡/-At¡/S-UtO         US P:480396783           t-J
                                 FLORIDA -> ECUADOR,. OUITO

11t08t2016       SALTDA                                                                                         UClV.AIMS-UIO          USA P: 480396783
                                 UNIDOS / [\/IAIVI                                                                   a
                                                                                                                    -§
o2to8t2016       ARRTBO          ESTADOS UNIDOS        ./ N4lA,\,41     ->                                     §cl-nttls-ulo
                                                                                                              fr'
                                                                                                                                       usA   P: 4803e6/83       T-3         aa

                                                                                                          §'
                                                                                                         ^§
28t10t2A15       SALTDA          ECUADOR / QUITO -> ESTADOS                  AIVERICAN                          UCM-AIMS-UlO           USA P: 480396783         T-3
                                 UNIDOS /   1\4IAfu1I                        AIRLINES

26t10t2015       ARRTBO          ESTADOS UNIDOS /          [,4lAI\,11   ->   AIvIERICAN                         UC[,{-AIl\4S-UlO       USA P: 480396783         T-3         90
                                 ECUADOR /    QUITO                          AJRLINES

49to5t2015 SALIDA                ECUADOR    i QU]TO -> ESTADOS AMERICAN                                         uclv-Altu1s-ulo        usA P 480396783          T-3
                                 UNIDOS /   I,IIAMI                          AIRLINES

05/05/20'15 ARRIBO               ESTADOS UNIDOS        i   I\{IAMI      ->   AIVERICAN                          UCIV-AIMS-UlO usA Pr 4803e6783                  T-3         77
                                 ECUADOR /    QUITO                          AIRLINES

07!0312a15 SALTDA                ECUADOR / QUITO -> ESTADOSAMERICAN                                             UCM-AIMS.UIO           L]S4P,480396763
                                 UNIDOS / [/IAIVI          AIRLlNES

03/03/2015 ARRIBO                ESTADOS UNIDOS        /   N,lIAI\¡I    ->   AIllERICAN                         uctv-Allvs-ulo         usA P 48039678s          f-"         82
                                 ECUADOR /    QUITO                          AIRL¡NES

1/+11112014 SALIDA               ECUADOR / QUITO .> ESTADOS AMERICAN                                            UCIV-AIlVS-UlO         USA P: 480396783
                                 UNIDOS /   MIAMI                            AIRLINES

11t1112014 ARRIBO                ESTADOS UNIDOS / MIAMI                 ->   AI\¡ERICAN                        UCM-AIMS-UlO            USA P: 480396783         T-3
                                 ECUADOR /    QUITO                          AIRLINES

3011012014 SALTDA                ECUADOR / QUITO -> ESTADOSAMERICAN                                            UCM-AIMS.UIO
                                 UNIDOS /   N,lIAIVI                         AIR LIN ES



                                                                                                                                             Pánína     1 ¡1a
       Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 6 of 266




                                                                                                    ucln-AtMS-Ulo           usA P       4803e6783 T-3
1210512014 SALIDA         ECUADOR / QUITO -> ESTADOS AMERICAN
                          UNIDOS / NUEVA YORK        AlRLINES

                                                                                                    UCM-AItMS-UlO           USA Pr      480396783 T-3         6B
0910912014 ARRIBO         ESTADOS UNIDOS / I\,1IAM1           ->          AMERICAN
                          ECUADOR / QUITO                                 AIRLINES

                                                                                                    UCNI-AIMS-UlO           USA P:      4803e6783 T-3
1610812014 SALIDA         ECUADOR / QUITO.> ESTADOS AMERICAN
                          UNIDOS / NUEVA YORK       AIRLINES

                                                                                                    UCM-AIMS-UlO            USA Pr       480396783 T-3        /J
12tO812014 ARRIBO         ESTADOS UNIDOS / IVIAMI                 ->      AMERICAN
                          ECUADOR / QUITO                                 AIRLINES

                                                                                                    ucM-AIMS-Ulo                usA P    480396763 T-3
1910712014 SALIDA         ECUADOR / QUITO -> ESTADOS AMERICAN
                          UNIDOS / IVIAMI            AIRLINES

                                                                                                     UCM-AIMS-Ulo               usA F       4603e6763 T-3     78
15tO712014 ARRIBO         ESTADOS UNIDOS / IVIAMI                 ->      AI\¡ERICAN
                          ECUADOR / QUITO                                 AIRLLNES

                                                                                                                    -UlO        JSA P 4o039b-B     ¡   T-3
2Arc312A14 SALIDA         ECUADOR / QUITO -> ESTADOSA¡/ERICAN
                          UNIDOS / MIAMI            AIRLIN ES

                                                                                                     UCM-AIMS-UlO               USA P:      480390783 T-3     83
 1610312014 ARRIBO        ESTADOS UNIDOS / IVIAI\¡I .>                      AIVERICAN
                          ECUADOR / QUITO                                   AIRLINES

                                                                                                     UCN¡-AIMS-UlO              USA P:      480396783 T-3
 1910112A14 SALIDA         ECUADOR / QUITO.> ESTADOSAMERICAN
                           UNIDOS / N¡IA|VI         AIRLIN ES
                                                                                           """                             -S
                                                                                           ,*o       ucM-AIMS-uP§)- usA                P:   4803e6783 T-3      90
 1310112014 ARRIBO         ESTADOS UNIDOS /             MIAI\4I
                                                                            AIRLIN ES            t&&qorr*
                           ECUADOR / OUITO
                                                                                                            bsu:rr¡:-Í$¡
                                                                                                     uCM-AIMS-UIO usA P 480396783 T-3
 26t0712013 SALIDA         ECUADOR i OUITO -> ESTADOS Ai\¡ERICAN
                           UNIDOS / |VIAMI            AIRLINES

                                                                                                                                USA P:      104'182'160 T-3    74
                           ESTADOS UNIDOS / MIAIVI                  .>      AMERICAN                  UCIV-AllVS-UlO
 24lO7l2Arc ARRIBO
                      !    ECUADOR / OUITO                                  AIRLINES

                                                                                                      uctv-AtMS-Ulo              usA P      4803e6783 T-3
 0210312013 SALIDA         ECUADOR / QUITO.> ESTADOS AMERICAN
                           UN1DOS / MIAMI            AIRLINES

                                                                                                                                 USA   P 4803e6783 T-3             70
                                                                    ->      CONTINENTAL               UCM-A¡MS-UlO
 26tO212013 ARRIBO         ESTADOS UNIDOS / I¡IAMI
                           ECUADOR / QUITO

                                                                                                      UCM-AIl\,{S-UlO            USA P:      4803e6783 T-3
 fi1a112013 SALIDA         ECUADOR / QUITO -> ESTADOSCONTINENTAL
                           UNIDOS /   MIAI\,1I

                                                                                                      UCIV-AIMS-UlO              USA P:      4803e6783 T-3         84
  13101t2013 ARRIBO         ESTADOS UNIDOS / MIAI\II                ->       AIVERICAN
                            ECUADOR / OUITO                                  AIRLINES

                                                                                                      UCM-AIIVS-UIO              USA Pr 480396783 T-3
  2811112012 SALIDA         ECUADOR / QUITO -> ESTADOSAMERICAN
                            UNIDOS / MIAI\¡I          AIRLIN ES

                                                                                                       uclv-AIMS-Uto             usA P       480396783 T-3         87
                            ESTADOS UNIDOS /             N,,]IAMI    ->      AMERICAN
  2611112012 ARRIBO
                            ECUADOR / OUITO                                  AIRLlNES

                                                                                                       UoM-AIMS-Ulo              usA P       4803e6783 T-3
  o811112012 SALIDA         ECUADOR / QUITO -> ESTADOSAIVERICAN
                            UNIDOS / IVIAMI            AIRLINES

                                                                                                       ucM-Altvs-ulo              usA P      4803e6783 T-3         90
  0611112012 ARRIBO         ESTADOS UNIDOS / MIAMI                   ->      AMERICAN
                            ECUADOR / QUITO                                  AIRLINES

                                                                                                       UCI\¡-AI|\¡S-UIO           USA P:     480396783 T-3
  1211012012 SALIDA         ECUADOR / QUITO -> PANAMA /COPA
                            PANAMA
                                                                                                                                             4803967E3 T-3          tro
                                                                                                       UCM-AIMS-UlO               USA P;
  o911012012 ARRIBO         ESTADOS UNIDOS I HOUSTON CONTINENTAL
                            -> ECUADOR / OUITO

                                                                                                       UCI\/I-AIlVS-UlO           USA P:      480396783 T-3
  23IO8DA12 SALIDA           ECUADOR / QUITO -> ESTADOS AMERICAN
                             UNIDOS / MIAI\¡I           AIRLIN ES

                                                                       .>                               UCI\¡-AIMS-UlO            USA P:      480396783 T-3
                             ESTADOS UNIDOS /             iV]IAIVI            AMERICAN
  21tO812012 ARRIBO                      /       ltT^                         AIRI INF.S
       Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 7 of 266                                                          0

           2   SALIDA                                -> ESTADOSAM                    UCM-AIIVS-UIO     USA P.   1


                           UNIDOS /     MIAMI                            AIRL]NES


17t07t2012 ARRIBO          ESTADOS UNIDOS / lvllANill               ->   AIVERICAN   UCIV-AII\4S-UIO   USA   P:104182160 T-3        bb
                           ECUADOR /        QUITO                        AIRLINES

24tO4t2012 SALIDA          ECUADOR / QUITO -> ESTADOSAMERICAN                        UCM.AII\¡S-UIO    usAP r04'182160 T-3
                           UNIDOS / MIAMI            AIRLLNES


2AtO4t2012 ARRIBO          ESTADOS UNIDOS / MIAMI                   ->   AIVERICAN   UCIV-AlIMS-UIO    USA   P:104182'60      T-3   71
                           ECUADOR /        QUITO                        AIRLINES

05to412012     SALIDA      ECUADOR / QUITO.> ESTADOSAMERICAN                         UCM.AiIMS-UIO     USA   P '104']82160 T.3
                           UNIDOS /     MIAMI                            AIRLINES

aza4t2012      ARRlBO      ESTADOS UNIDOS /           fVIAI\,1I     ->   AIVERICAN   UCIM-AIMS.UIO     USA   P:104182160 T-3        75
                           ECUADOR /        OUITO                        AIRLINES

141O3t2012 SALIDA          ECUADOR / QUITO -> ESTADOS AMERICAN                       UCIM.AIIVS-UIO    usA P '104'182160 T-3
                           UNIDOS / HOUSTON           AIR LIN ES


l?ia3t2012 ARRIBO          ESTADOS UNIDOS /           l\llAl\,11    ->   AIVERiCAN   UC[/-AIMS-UIO     USA P:   104182160 T-3       78
                           ECUADOR / QUITO                               AIRLIN ES


09to212a12 SALIDA          ECUADOR / QUITO.> ESTADOS AMERICAN                        UCM-AlN/S-UlO     USA P:   104'182'160 T-3
                           UNIDOS / NUEVA YORK       AIRLINES

07to2t2012 ARRIBO          ESTADOS UNIDOS /           NUEVA              LAN CHILE   UCIV-AIJJO€YE     USA P: 104182100       T-3   B1
                           YORK.> ECUADOR /
                           GUAYAOUIL
28t12t2A11 SALIDA          ECUADOR / OUITO .> ESTADOS A]\4ERICAN                     UCIV-AIlúS-UlO    USA P: 480396783       T-3
                           UNIDOS / MIAM]             A]RLINES

26t1212ú   1   ARRIBO      ESTADOS UNIDOS /           l'v'llAl\¡l   ->   AIVERICAN   UCM-AltVS-UlO usA P: 480396743           T-3   ó4
                           ECUADOR /        AUITC                        AIRLINES

22t111201'1 SALIDA         ECUADOR / QUITO -> ESTADOSAfMERICAN                       UCIV.AIMS.UIO     usA P    480396783 T-3
                           UN|DOS /     IMIAI\4I                         AIRLINES

20t11t2011 ARRIBO          ESTADOS UN]DOS     / IV]IAIVI -> AMERICAN                 UCI\¡-AIIMS-UlO   USA P:   4803e6783 T-3       87
                           ECUADOR      i QU]TO             AIRLINES

                           ECUADOR / QUITO.> ESTADOSAMERICAN                         UCM-AIIVS-UlO     UsA P: 104182160       T-3
11t11t2011 SALIDA
                           I]NIDOS i    fulIAh/I                         AIRL]NES

agt1112011 AR    R   IBO   ESTADOS Ul'llDOS / I'illAlMl             ->   AIVERICAN          IMS-UIO    USA P, 460396783       T-3   90
                           ECUADOR /        QUITO                        AIRLINES

21to9t2ü   1   SALIDA      ECUADOR / QUITO -> ESTADOS COPA                                  IMS-UlO    USA P: .180396783
                           UNIDOS   i   I\4IAl\Ii                                                                      §
                                                                                                                       dQ

                                                                                                       USA P: '104182160      aa
20to9t2011 ARRIBO          ESTADOS UNIDOS / ATLANTA -AMERICAN                        UCM-AllVS-UlO
                           VIRGINIA.> ECUADOR / QUITO AIRLINES

19tA8t2011 SALIDA          ECUADOR / QUITO .> ESTADOS CONTlNENTAL                    uc¡/-All\¡s-uto   usA P    480396783 T-3
                           UNIDOS / HOUSTON

17IOBI2U   1   ARRIBO      ESTADOS UNIDOS / HOUSTON CONTINENTAL
                                                      ]                              UCIV-AIVS-UlO ¡SA p ioO¡96783 T-3
                           .> ECUADOR / QUITO

15tA7t2A11 SALIDA          ECUADOR / QUITO.> ESTADOS AMERICAN                        UCM-AIIVS-UlO     USA P:       480396783 T-3
                           UNIDOS / MIAMI            AIRLiN ES


13tO7t2011 ARRIBO          PERU   / LIMA.> ECUADOR /                     LACSA       ucM-Ailvs-ulo     usA P        480396783 T-3       ot
                           OUITO

10lo6l2u   1   SALIDA      ECUADOR / QUITO .> ESTADOS AI\IERICAN                     UCIV-AIMS-UlO     USA P:       4Bc3e67B3 T-3
                           UNIDOS i I¡IAN¡I           AIRLINES


o6to6t2a11 ARRIBO          ESTADOS UNIDOS / IVIAI\II                ->   AMERICAN    UCM-AIlVS-UlO     USA P:       480396783 T-3       oo
                           ECUADOR      i   QUITO                        AIRLINES


05/05/2011 SALIDA          ECUADOR      i   QU ITO   .> ESTADOS AI\I ERICAN          UC[/,AIMS-UlO     USA P:       4803e6783 T-3
                           UNIDOS /     I¡IAIMI                          AIRLINES


                                                                                                             Página 3 de            I
    Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 8 of 266

                                                                      ]NEA         VUELO PUERTO EIMBAR          -
                                                                                           DESEIVB

                      ESTADOS UNIDOS /
                      ECUADOR / OUITO                          AiRLIN ES

07to4t2011   SALTDA   ECUADOR / QUITO.> ESTADOSAMERICAN                                    UCM-AIMS.UIO             USA   P:480396783 T-3
                      UN|DOS / MIAM|           AIRLINES

03104t2011 ARRTBO     ESTADOS UNIDOS      i NUEVA              AI\IERICAN                  UCI\¡-AINIS-UIO          USA   P:480396783 T-3     75
                      JERSEY.> ECUADOR i OUITO AIRLINES

osto3t2011 SALtDA     ECUADOR / OUITO -> ESTADOSAMERICAN                                   UCIV-AIMS-UIO            usA P    480396783 T-3
                      UNIDOS / M1AMI            AIRLINES

o2to3t2011 ARRIBO     ESTADOS UNIDOS / IVIAMI             ->   AMERICAN                    UCI\,1-AIMS-UIO          USA   P:480396783 T-3     10
                      ECUADOR /   QUITO                        AIRLIN ES

o4t02t2011 SALtDA     ECUADOR / QUITO -> ESTADOSAMERICAN                                   UCIM-AIMS-UIO            USA P: 4803967E3
                      UNIDOS / NIJEVA YORK      AJR LIN ES


uta2t2011    ARRTBO   ESTADOS UNIDOS /       |VIAN4I      .>   AMERICAN                    UCI\,1-AII,4S-U IO                           !-J   ÓJ
                      ECUADOR / QUITO                          AIR LIN ES


12101t2011 SALTDA     ECUADOR / QUITO ->                       AVIANCA                                              USA   P:4E03967E3 T-3
                      COLOMBIA / BOGOTA

10101t2011 ARRTBO     ESTADOS UNIDOS / fi/IAMI            ->   AÍMERICAN                                            USA   P:480396783 T-3     óo
                      ECUADOR / QUITO                                       , tl        t'."*
                                                               AIR LIN ES
                                                                             -i\
                                                                             ,1
07to1t2011   SALTDA   ECUADOR / QUITO -> ESTADOS COPA                                                               USA   P:480396783 T-3
                      UNIDOS / ATLANTA - V]RGINIA

o4to1t2011   ARRTBO   ESTADOS UI']IDOS /     LOS COPA                                                               USA   P:480396783 T-3     90
                      ANGELES -> ECUADOR / QUITO

16t10t2010 SALtDA     ECUADOR / QUITO -> ESTADOSAi\4ERICAN                                 UCM-AIIVS-UIO            USA P:   104182'160 T-3
                      UNIDOS /   IVIAI\4I        AIRLINES

12110t2010 ARR¡BO     ESTADOS UNIDOS /       IVIAi\,,]I   ->   AI\IERICAN                  UCIV-AIIVS-UIO           usA P    104182160 T-3    51
                      ECUADOR    i QU   TO                     AIRLINES

17t09t2010 SALIDA .   ECUADOR / QUITO -> ESTADOSAfMERICAN                                  UCIV-AIMS-UIO            usA P '104'182160 T-3
                      UNIDOS / I!,]IAfulI        AIRLINES

13t]9t2010 ARRIBO     ESTADOS UNIDOS r h¡llAli4l          ->   AMERICAN                    UCI\'l-All\,tS-UlO       usA P T04182160 T-3       56
                      ECUADOR    i QU]TO                       AIRLINES

04t09t2010 SALtDA     ECUADOR / QU]TO -> ESTADOS AMERICAN                                  UCf\4-A]MS-UIO           usA P 'to41B21Go T-3
                      UNIDOS / ¡I]AIV]I                        AIR LIN ES


01to9t2010   ARRTBO   ESPAÑA/ I'IADRID -> ECUADORLAN CHILE                                 UCI\¡.AIMS-UIO           USA P:   104182'160 T-3   bU
                      / QUITO

30to7t2010 SALtDA     ECUADOR / QUITO   -,    ESTADOS Alv'IERlCAN                          UCIVI.AI[/S-UIO          USA   P 104182160 T-3
                      UNIDOS /   N/|AIVI              AIRLINES

26tO7t2010 ARRTBO     ESTADOS UNIDOS / ]\IiA¡I]           ->   A¡/ERICAN                   UC[N-AIMS.UIO            usA   P.104182160 T-3     65
                      ECUADOR / QUITO                          AIRLINES

29t45t2010 SALIDA     ECUADOR / OUITO -> ESTADOS AiVERICAN                                 UCIV-AII\4S-UIO          USA P:   104182'160 T-3
                      UNIDOS /MIAIVI             AIRLINES

25t]5t2010 ARRIBO     ESTADOS UNIDOS i I\IIAMI            .>   ANNERICAN                   UCM-AIIVS-UIO            USA P:   104'182160 T-3   70
                      ECUADOR / QUITO                          AIRLINES

1610412010 SALtDA     ECUADOR / QUITO .> ESTADOS AMERICAN                                 UCM.AIIVS.UIO             USA   P:104182160 T-3
                      UNIDOS / NUEVA YORK        AIR LIN ES

12to4t2010 ARRIBO     ESTADOS UNIDOS /       NUEVA             LAN CHILE                  UCM.AIJJO€YE              usA P '104'182160 T-3     7C
                      YORK.> ECUADOR i
                      GUAYAQUJL
o6to3t2010 SALtDA     ECUADOR / QUITO -> ESTADOSAMERICAN                                  UCIV.AIIUS-UIO            usA P 104T82160 T-3
                      UNIDOS /MIAM|             AIRLINES

03/03/2010   ARRTBO   ESTADOS UNIDOS /       N/IA¡J]I     ->   AMERICAN                   UCIVI-AII\¡S-UIO          USA P:   104182160 T-3    70
                      ECUADOR /   OUITO                        AIRLINES
                                                                                                                                                                    ¿(
       Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 9 of 266
                        iENTO    PP,iS DESTINO -                                                    VUELO PUERTO E¡I3AR     -
                                                                                                          DESEIV B

                                ECUADOR /                                                                 UCM-AIJJO-GYE
                                ESTADOS UNIDOS / IVIAMI

241O2t2010 ARR¡BO               ESTADOS UNIDOS / MÍAMI                         ->    AMERICAN             UCM-AIIVS-UlO          USA P: 104182.160      T-3    81
                                ECUADOR I        QUITO                               AIRLINES

0B/01/2010 SALtDA               ECUADOR / QU ITO .> ESTADOS AIV ERICAN                                    UCM-Al[/S-UlO          USA P: 1ü4182'160      T-3
                                UNIDOS     / IMIAMI                                 AIRLINES

05/01/2010    ARRTBO            ESTADOS UNIDOS / MIAMI                         ->   AMERICAN              UCIV-AIMS-UIO          USA P:    '104182'160 T-3    85
                                ECUADOR / QUITO                                      AIRLINES

 i4t1112409   SALTDA            ECUADOR / QUITO -> ESTADOSAiVER]CAN                                       UCM-AIIVS-UlO          USA P:    104182160 T-3
                                UNIDOS /MIAMI             A]RLINES

10t11t20a9    ARRTBO            ESTADOS UNIDOS /IMIAMI                         ->   AIVERICAN             UCM-AIl\4S-UlO         USA P:    104182160 T-3      90
                                ECUADOR /        QUITO                              AIRLINES

09t10t2009 SALtDA               ECUADOR / QUITO -> ESTADOS A[,{ERICAN                                     UC[/-AIMS-UIO         USA   P 104182160 T-3
                                UNf   DOS /   I\IIAIMI                              AIR LIN ES

06/10/2009 ARRIBO               ESTADOS UNIDOS / HOUSTON CONT|NENTAL                                      UCN/-AIMS-UlO         USA P:    .10418216C
                                                                                                                                                        T-3   90
                                .> ECUADOR / QU]TO

a2ta7t2a09 SALtDA               ECUADOR / QUITO -> ESTADOS AMER CAN                                       UCM.AiIVS-UIO         USA   P:104182160 T-3
                                UNIDOS / IVIAIVI           AIRL]NES

30/06/2009    ARRTBO            ESTADOS       UNf   DOS i          ¡,,1IAIVi   ->   AI\IERICAN            UCM-AI¡MS-UlO         USA Pr '104.182160      T-3   90
                                ECUADOR /        QUITO                              AIRLINES

20i06/2009 SALtDA               ECUADOR / QUITO -> ESTADOS AIVIERICAN                                     UCM-AII\4S.UIO        USA   P ,] 0418216I]   T-3
                                UNIDOS /      I\4IAMI                               AIRLINES

17tO6t2AA9 ARRTBO               ESTADOS UNIDOS                i   lv1   Alll ->     AMERICAN              UCM-AIl\4S-UlO usA P: 104182160              T_3    90
                                ECUADOR /        QUITO                              AIRLINES

09/05/2009 SALtDA               ECUADOR       i OUITO -> ESTADOS AI\4ERICAN                              ucl\l-AiN4s-ulo        usA P 104182'r60       T'

                                UNIDOS /      IVIIAI!,]I                            AIRLINES

07to5t2aa9    ARRTBO            ESTADOS UNIDCS            ,,fu1IA[,1I          ->   LAN CHILE                                   usA P.104182160               90
                                ECUADOR / QUITO

10lo4t2ao9 SALIDA               ECUADOR / QUiTO .> ESTADOS AiVERICAN                                      Cl,4-AllVS-UlO uo^
                                                                                                         uutvt-Allvl¡-ul(.,    T. lu+ loz tLru
                                                                                                                            USAP:'104.182'1tio
                                UNIDOS / MIAIVI            AIRLINES

07/44D009 ARRTBO                ESTADOS UNIDOS r'¡,,llAlv1l -> AIVERICAN                                 uclv-Allls-ufo         usA P .r04r82160       f)     ón
                                ECUADOR / QUITO                AIRLINES

26t42t2}09    SALTDA            ECUADOR / QUITO -> ESTADOS                          A]\4   ERiCAN        uclvl-AlMS-uto         usA P     104182160    T-3
                                UNIDOS /      I\IIAIVI]                             AIR LIN ES

17t42t2A09 ARRTBO               ESTADOS UNIDOS / ATLANTA -AIIER]CAN                                      ucl\,1-AIMS-ulo        usA P 104132.160 T_3          9O
                                VIRGINIA -> ECUADOR / QUITO A]RL]NES

071o112009 SALtDA               ECUADOR / QUITO -> ESTADOS AMERICAN                                      UCM-AIMS-UlO           USA P:    104182160 T-3
                                UNIDOS /MIAMI              AIRLINES

ostüt2ao9     ARRTBO            ESTADOS UNIDOS I fiIIAI\,,1I                   .>   A[/ERICAN            UCIV-AItuls-UlO        J.SA P: 104182160      T-3    90
                                ECUADOR / QUITO                                     A]RLINES

13111t2048 SALIDA               ECUADOR / OUITO .> ESTADOS Afu]ERICAN                                    UCM-AIiVS-UIO          USA P, 104182-160      I-J
                                UNIDOS /      MIAIVI                                AIRLINES

0811t2008     ARRf BO           ESTADOS UNIDOS / MIAfV]I -> A[/ERICAN                                    UCM-AIlVS-UlO          USA P: '104182160      T-3    on
                                ECUADOR / OUITO             AIRLINES

08110t2008 SALTDA               ECUADOR / QUITO -> ESTADOS COPA                                          UCM.AIMS.UIO           USA   P   1041E2160    fa
                                UNIDOS / NUEVA YORK

o6t10t2008 ARRIBO               ESTADOS UNIDOS            /       IVIAI\II   ,>     AMERICAN             uclv-AIMS-ulo          usA P .104182160 T-3          90
                                ECUADOR / OUITO                                     AIRLIN ES

20tozt2ao8 SALtDA               ECUADOR / OUITO -> ESTADOSAIVERICAN                                      UCM-AIIVS-UlO          USA P:    104182160 T-3
                                UNIDOS I|I]IAI\4I         AIRLIN ES


                                                                                                                                      Página 5 de
         Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 10 of 266




   O2IOSI2OOB SALIDA        ECUADOR / QUITO.> ESTADOS LAN CHILE
                            UNfDOS / NUEVA YORK
                                                                                         UCM.AIMS.UIO        USA    P   ,104182160          aa


   17tO6/2008 SALIDA        ECUADOR / QUITO .> ESTADOS COPA
                            UNIDOS / WASHINGTON
                                                                                         UCM-AI[/S-UlO       USA P: i041B2r6C


   16/06/2008 ARRtBo        ESTADOS UNIDOS / MIAMI             ->     COPA              UCIV-AIA/S-UlO       USA P:     i04182i60
                            ECUADOR / QUITO                                                                                                             90

   10/05/2008 SALtDA        ECUADOR    i QUITO ->    I\,4EXICO      / VUELO PRIVADO     UCÍV-AIMS.UJO        USA   P    ,104182160
                            PUEBLA

   07to5t2A08   ARRTBO     ESTADOS UNIDOS / NUEVA LAN                      CHILE        UCM.A]MS.UIO        USA    P 104182160              fa
                           YORK -> ECUADOR / QUITO                                                                                                      VU

  01to5t2008 SALtDA        ECUADOR / QUITO -> ESTADOS LAN                  CHILE        UCM-AIMS-UIo        USA P: 104182160
                           UNIDOS / NUEVA YORK

  27t34t2008 ARRIBO        ESTADOS UNIDOS / MIAfV]I -> LAN                 CHILE        UCI/-AIMS-UIO       USA P: 104182i60               T-3
                           ECUADOR / QUITO                                                                                                             90

  26to312008 SALTDA        ECUADOR / OUITO -> ESTADOS LAN                  CHILE        UCI\I-AII\/S.UIO    USA    P .104i82160             t-J
                           UNIDOS / ÍVÍAI\II

  171O3i20A8 ARRf BO       ESTADOS UNIDOS      /   A/IAA/1I   ->     LAN   CHILE        UC]\I.AIA/S-UIO     USA    P   104.182160          T-?
                           ECUADOR / QUITO                                                                                                             90

  23/O2/2AO8 SALTDA        ECUADOR / QUITO -> ESTADOS LAN                  CHTLE       UCM-AIMS_UlO usA p: j04182j60
                           UNIDOS NUEVA YORK                                                                                               T-3

  18/02/2008   ARRTBO     ESTADOS UNIDOS / NUEVA LAN                       CHILE       UCM.AIMS-UIO        USA P: 104182100                T-3
                          YORK -> ECUADOR / QUITO                                                                                                      90

 a2to2/2008    SALTDA     ECUADOR     i QUITo .>   ESTADOS          AIVERICAN          UCM-AIMS-UIo        USA P: ,104182100
                          UNIDOS /    MIAMI                         AIRLINES                                                               T-3

 31tO1t2008 ARRIBO        ESTADOS UNIDOS /                    .>
                                                AIIIAIMI            LAN    CHILE       UCI/-AIMS-UIO       USA P: 104182100            T-3         on
                          ECUADOR / QUITO

 19tO1t2008 SALtDA        ECUADOR / QUITO -> ESTADOS LAN                  CHILE        UCM.AIMS.UIO        USA P: 104182160            T-3
                          UNIDOS / l\/IAIMI

 13101t2008 ARRTBO        ESTADOS UNIDOS / MIAMI           .> AMERICAN
                          ECUADOR / QUITO
                                                                                       UCfiI-AIMS.UIo      USA P: 104182160           T-3          90
                                                                    AIRLINES

 14t12t2007 SALtDA        ECUADOR / QUITO ->       ESTADOSAMER¡CAN                     UCAI-AIIVS-UIO    USA P, 104182160             7)
                          UNIDOS /   I/IAMI                         AIRLINES

 ost12t2AO7 ARRTBO        ESTADOS UNIDOS / [4IAI\4I       ->        LAN   CHILE       UC[/.AII\4S.UIO    USA P, 10.1182160                         on
                          ECUADOR / QUITO                                                                                             T-3

26t10t2007    SALTDA     ECUADOR / QUITO.> ESTADOS                  LACSA             UCAI.AII\¡S-UIo    USA   P   104,182,160
                         UNIDOS / MIAIVI

21/1012007 ARRTBO        ESTADOS UNIDOS / MIAÍMI         -> AA/ERICAN                 UCM-AIMS.UIO      USA    P   104,]E2160
                         ECUADOR /    QUITO                        AIRLINES
                                                                                                                                     T-3          90

06t10t2007 SAL¡DA        ECUADOR / QUITo ->    ESTADOSAMERICAN                        UCM-AIMS.UIo      USA P: -]04182160
                         UNIDOS /    |VIAMI                        AIRLINES

04t1At20a7 ARRtBo        ESTADoS UNIDOS /     I\/IATVI   ->        LAN    CHILE       UCM-AIMS-UIo      USA P: 1041821G0
                         ECUADOR / OUITO                                                                                             T-3

22ta9t2a07   SALTDA      ECUADOR / OUITo -> ESTADOS                AMERICAN           UCM-AIMS-UIo      USA P: 104182160
                         UNIDOS /   IVIAMI                         AIRLINES
                                                                                                                                     ¡-J


17tj9t20a7   ARRTBO      ESTADOS UNIDoS / MIAMI          -> AMERICAN                  UCM-AIMS.UIO      USA P: -104182.160
                         ECUADOR /   OUJTO                         A¡RLINES
                                                                                                                                     T-3          Áñ

ogto9t2007   SALTDA      ECUADOR / QUITO -> ESTADOS LAN                  CHILE        UCI/-AIMS.UIO     USA P: 104182160
                         UNIDOS / MIAMI



                                                                                                             Páaina G rlo
   Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 11 of 266



                     YORK -> ECUADOR        i   OUITO

a3t0gt20a7 SALIDA    ECUADOR / QUITO -> ESTADOSAMERICAN                                       UCM-Ali\i]S-UlO    USA   P .104182160 T-3
                     UNIDOS / h/]IA[/I         AIRLINES


29tO7t2AO7 ARRIBO    ESTADOS UNIDOS         i   IVIAiV]I    .>     AIVERICAN                  UCM.AIIVIS-UIO     USA   P ,104']82160 T-3      63
                     ECUADOR    i   OUITO                          AIRLINES

                                                                                                                          ,104182,160 T.3
26tA712007 SALIDA    ECUADOR / QU¡TO -> ANTIGUA VUELO PRIVADO                                 UCI\4-AIMS-UIO     USA P:
                     Y BARBUDA / DEEP WATER
                     HARBOUR
22107t2007 ARRIBO    ESTADOS UNIDOS /           MIAI\,']I   .>     LAN CHILE                  UCM-AII\IS-UIO     usA   P 104182160 T-3        oó
                     ECUADOR / QUITO

o4to7t2007 SALIDA    ECUADOR / OUITO.> ESTADOS LAN CHILE                                      UCI\I-AIIVS-UIO    USA   P ,104']E2160 T-3
                     UNIDOS /   IMIAM|


25t]6t2007 ARRIBO    ESTADOS UNIDOS         i NUEVA                LAN CHILE                  UCf\,4.AIMS-UIO    USA   P:104182'160 T-3
                     YORK.> ECUADOR / OUITO

$to6t2007   SALIDA   ECUADOR / QUITO -> ESTADOS LAN CH]LE                                     UCM.AIIVS-UIO      USA   P:10,1182160 T-3
                     UNIDOS / NUEVA YORK

c3to6t2ao7 ARRIBO    ESTADOS UNIDOS /           IVIAIV]I    ->     LAN CHILE                  UCIV1-A|l\,lS-UlO USA Pr '104'182160      T-3   88
                     ECUADOR I QUITO

25t05t2007 SALtDA    ECUADOR  i OUITO -> ESTADOS AMERICAN                                     UCIVI-ATIVlS.UIO USA P 104182'160 T.3
                     UNIDOS / HOUSTON            AIRLIN ES

19to5t2007 ARRIBO    ESTADOS UNIDOS / MlAilll               ->     AIVIERlCAN                 UCiV-AlN¡S-UlO     USA P:   104182160 T-3       74
                     ECUADOR / OUITO                               AIRLIN ES


osto5l2ao7 SALIDA    ECUADOR / QUITO -> ESTADOS AI\1ERJCAN                                    UCI\t-AlllS-UlO    USA P:   104182160 T-:
                     UNIDOS / l\4lAlv'11        AIRLINES

a11a5t2007 ARRIBO    ESTADOS UNIDOS         i   fi/IAIVI    ->     AIMERICAN                  UCI\l-AlIMS-UlO usA P: '104'182160 T-3          87
                     ECUADOR /      QUlTO                          AIRLINES

12t04t2007 SALIDA    ECUADOR / QU TO -> ESTADOS LAN CHILE                                     UC|\¡-AIN/S-U¡O    USA   P 104'182160 T-3
                     UNIDOS r [,1lAl/
                                                                         -' -'---"'a¡L-SQA
o4to4t2007 ARRIBO    ESTADOS UNIDOS / NUEVA LAN                          CHILE                UCM-AIMS-UIO       USA   P:104182'160 T-3       90
                     YORK -> ECUADOR / QUITO                                           "".i
                                                                    ¡i,.1
                                                                ,,.:t
07to3l?oo7 SALIDA    ECUADoR / eurro -> rsrnoüs
                     UNIDOS / NUEVAYORK                     Ii
                                                                   nbiafiár.r't5iffi
                                                                   AIEJTJNÉS S,4ñI.P §
                                                                                         !    u"or-o,r.-r,o      USA P:   '104182'160 T-3

                         '.;§
25tO2t2AO7 ARRIBO    ESTADOS UNTDOS / MTAMI                 ->á    LAN   CHILE           §*   UC|M-AUJO€YE                                    óó
                     ECUADoR/cuAYAourL
                                                                 %                   J                           USA P:   .104'182160 T-3
12tO2t2407 SALIDA    ECUADOR / QUtrO -> ESTADOS                    LÁ'&-AHIJEE}GN-+ñ3§ UCM-AIMS-UlO
                     UNIDOS / MIAMI

                                                                                              UCI\,1-Al¡/S-UIO   USA Pr   '104182160 T-3      B6
o4to2t2007 ARRIBO    ESTADOS UNIDOS /                              AMERICAN
                     WASH]NGTON -> ECUADOR                  /      AlRLINES
                     QUITO
2BtA1l2A07 SALTDA    ECUADOR    i QUITO.> ESTADOS LAN CHILE                                   UCIV-AIl\,4S-UlO   USA P:   104182'160 T-3
                     UNIDOS /   tu11Alt/l

                                                                                                                          .104182'160   T-3
13tO1t20A7 ARRIBO    ESTADOS UNlDOS         l   MIAMI       ->      I-AN CHILE                UCIV-AIMS-UIO      USA P:                       90
                     ECUADOR / OUITO

1611212006 SALIDA    ECUADOR / OUITO -> ESTADOS CONTINENTAL                                   UCIM-AIlVS-UlO usA       P: 104182160
                     UNIDOS / NUEVA YORK

07l12t2AO6 ARRIBO    ESTADOS UNIDOS / ATLANTA. DELTA AIRLINE                                  UCIV-AIlMS-UlO     u--qAP. 104182160      t-J   90
                     VIRGINIA -> ECUADOR / QUITO

21t11120A6 SALTDA    ECUADOR / QUITO .> ESTADOS AfMERICAN                                     UCIM-AIMS-UIO      USA   P 104,]82160 T-3
                     UNIDOS /   I¡IAMI                             AIRLINES

12t11120A6 ARRIBO    ESTADOS UNIDOS / IVIA|MI               ->     AMERICAN                   UCM.AIN4S.U]O      USA   P 1041t2,160 T-3       90
                     ECUADOR /      QUITO                          AIRLINES


                                                                                                                       Página 7 de
         Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 12 of 266


                                 / QUITO -> ESTADOS                                                 USA P:     1


                      UNIDOS /   IVIAMI                        AIRLINES

                                                                                                                                            oa
22t1At20A6 ARRIBO     ESTADOS UNIDOS     i I\,1IA[¡I ->        AIVERICAN         ucM-At[/s-ulo      usA P i041E2160               t-J
                      ECUADOR    i   QUITO                     AIRLINES

27tO9t2006 SALTDA     ECUADOR / QUITO -> ESTADOS AIVERICAN                       ucM-Ail\4S-UlO     USA   P 104182160
                      UNIDOS / IVIAMI            AIRLIN ES

                                                                                 ucM-AtJJO-GYE usA ? 104182160 T-3                          ao
25t09t2006 ARRIBO     ESTADOS UNIDOS / NUEVA CONTINENTAL
                      JERSEY -> ECUADOR /
                      GUAYAQUIL
13t]9t2006 SALIDA     ECUADOR i QUITO -> ESTADOS A[/ERICAN                       UCIM-AIIVS.U¡O     USA P.     104'182160 T-3
                      UNIDOS / MIAMI             AIRLINES

06/09/2006   ARRTBO   ESTADOS UNIDOS / IVIAIVI            ->   AIVERICAN         UCM-AII\¡S-UIO     USA P:     '1
                                                                                                                    04'l82'100 T-3          at
                      ECUADOR / QUITO                          AIRLINES

25tO7t2006 SALIDA     ECUADOR / OUITO -> ESTADOS CONTINENTAL                     UCM-All\¡S-UlO     USA P:     1041E2'160 T-3


2007t2006    ARRIBO                                                  NE   NTAL   UC[/-AIIVS-U IO    USA   P:104182i00 T-3                   90



24t]6t2006 SALlDA                           -> ESTADOS                           UCM-AIMS.UIO       USA   P:.104182160 T-3


                                            /                                    ucl\¡-All\ls-ulo   usA P 'r04182160              T-3       o¡
20t0612006 ARRTBO                               l\,ltAMt ->



                                                                                 UClvl-AllvlS-UlO   usAP'104'182'160              t-_   a
03/06/2006 SALIDA
                      UNIDOS /   MIAMI                         AIRLINES

29to5t2006 ARRIBO     ESTADOS UNIDOS / IVIAIVI            ->   AIVERICAN         UCI\l-A   /S-UlO   USA P: 104T82'160                       90
                      ECUADOR /      QUITO                     AIRLINES

13tO5t2006 SALIDA     ECUADOR / OUITO -> ESTADOS AMERICAN                        UCN4-Al[,4S-UlO    USA P:     104182160 T-3
                      UNIDOS / MIAI\,{I          AIRLINES

07to5t2006 ARRIBO     ESTADOS UNIDOS / MIAMI              .>   AMERICAN          UCI\4-All\4S-UlO   USA   P .104182100 T-3                  90
                      ECUADOR    i   QUITO                     AIRL]NES

06104t2006 SALIDA     ECUADOR / OUITO -> ESTADOSAMERICAN                         uctv-Allvs-uto     usA P      104182100 T-3
                      UNIDOS i IVIAI\II         AIRLINES

28t]3t2006   ARRIBO   ESTADOS UNIDOS / I\IIAMI            ->   AMERICAN          UCIV.AII\¡S.UIO    usA   P.   104182'16C T-3               90
                      ECUADOR /      OUITO                     AIRLINES

11t03t2046   SALTDA   ECUADOR / QUITO -> ESTADOSAIVERICAN                        UC[4.AIMS.UIO      usA P '104'182'160 T-3
                      UNIDOS i NUEVA YORK        AIR LIN ES


01to3t2006 ARRIBO     ESTADOS UNIDOS        /   IV]IAMI   ->   LAN CHITE         uclvl-A|MS-ulo     usA P '1041E2160 T-3                    90
                      ECUADOR / OUITO

25tO2t2AO6 SALTDA     ECUADOR / OUITO.> ESTADOS LAN CHILE                        UCl,,l-AlMS-UlO    USA P:     104182'160 T-3
                      UNIDOS / NUEVAYORK

17t02t2006   ARRTBO   ESTADOS UNIDOS / NUEVA                   CONTINENTAL                          USA   P:104182160 T-3                   90
                      YORK -> ECUADOR

27t01t2006 SALIDA     ECUADOR / QUITO -> ESTADOSAMERICAN                         UCIV.AIMS-UIO      USA   P:104'182160 T-3
                      UNIDOS / NUEVA YORK       AIRLIN ES

12t0112006 ARRIBO     ESTADOS UN¡DOS / M|AI'II            ->   AMERICAN          UCIV-AIMS-UIO      USA P:      104182160 T-3               on
                      ECUADOR / QUITO                          AIRLIN ES

o2t1212005 SALIDA     ECUADOR / OUITO -> ESTADOS CONTINENTAL                     UCI\¡-AIIVS-UIO    USA   P 104,182160 T.3
                      UI.,]IDOS / HOUSTON

28t1112045 ARRTBO     ESTADOS UNIDOS / NUEVA                   CONTINENTAL                          usA P 04'182'160 T-3
                                                                                                               '1
                                                                                                                                            90
                      JERSEY -> ECUADOR

1811112005 SALTDA     ECUADOR  i QUITO -> ESTADOSAIVERICAN                       UC[¡-AIlvlS-U lO   usA P       r04182160 T-3
                      UNIDOS / MIAIVI             AIRLINES


                                                                                                          Página         I   de
           Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 13 of 266
    ECHA                                                                                                            VISA       PLPZO
                                                                            DESEMB

                                                                                                                    aa
      tl                                  / BOGOTA    ->       A
                                 ECUADOR / QUI.rO

22t1At2005 SALIDA                ECUADOR / QUITO .> ESTADOS AIIERICAN       UCM-AllVS-UlO   USA P:   '104182'160 T-3
                                 UNIDOS / IVIAMI            AIRL NES

16110t20a5 ARRTBO                ESTADOS UNIDOS / IVIAIMI ->   AMERICAN     UCM-AIIVS-UIO   USA   P '104182160 T-3             on
                                 ECUADOR / QUITO               AIR LIN ES


07110t2005 SALTDA                ECUADOR / QUITO ->            AVIANCA      ucM_AtMS-UlO    usA P    104182160 T-3
                                 COLOMBIA/ BOGOTA




OBSERVACIONE§
I   IVIPEDI N/ENTOS DE SALI DA      sr o     No (x)
DEPCRTACIONES                       sr o     No (x)
EXCLUSIONES                         sr o     No (x)
MULTAS                              sr o     No (x)

ACTUALIZAClQ@




                                                                                                  Página   I   de          I
10/25/2018     Case 1:11-cv-00691-LAK-RWL
                 Donziger to Speak at Harvard Law on HistoricDocument
                                                              Environmental 2128-5         Filed Indigenous
                                                                            Litigation of Amazon  11/07/18      Page
                                                                                                            Groups      14Chevron
                                                                                                                   Against of 266 – Press Releas…

    subscription settings
    Become a member
    Submit your news

October 25, 2018

    facebook
    twitter




               Custom Search



CSR News
Donziger to Speak at Harvard Law on Historic Environmental Litigation of
Amazon Indigenous Groups Against Chevron
Submitted by:          Amazon Defense Coalition - FDA
Categories:            Events, Activism
Posted:                Mar 05, 2018 – 12:43 PM EST




CAMBRIDGE, Mass., Mar. 05 /CSRwire/ - New York human rights attorney Steven Donziger – long considered a leading
public enemy of the oil and gas industry – is slated to speak to students at Harvard Law School Tuesday about the historic
environmental judgment won by Ecuadorian indigenous peoples and farmer communities against Chevron and the company’s
attempt to retaliate by deploying 60 law rms to target adversary counsel.

The case, Aguinda v. Chevron, has traversed three continents and 24 years in what is considered by scholars to be one of the
most sprawling, complex, and expensive litigations in history. Chevron has spent at least $2 billion on its defense and lately
has focused on trying to taint the $9.5 billion judgment won by the rainforest communities by accusing Donziger and his
indigenous clients of fraud – an allegation contradicted by no fewer than 21 appellate judges in Ecuador and Canada who have
reviewed all or parts of the case.

Donziger will speak at an event sponsored by the Environmental Law Society and participate in a fair trial class at the
invitation of Charles Nesson, the William F. Weld Professor of Law at Harvard. The class is studying Donziger’s role in the
battle of the Ecuadorians for a clean-up of their ancestral lands, which are pockmarked with roughly 1,000 unlined toxic waste
pits lled with oil sludge that continue to contaminate groundwater and streams in an area where cancer rates have
skyrocketed. (See here for a summary of the evidence against Chevron and here for photos of some of the victims.)

“We are excited to have Steven return to Harvard Law where he can share his view of the Chevron environmental case with
our students,” said Professor Nesson.

The litigation between the rainforest communities and Chevron has become a global ashpoint over the con ict between
indigenous rights and oil development in delicate ecosystems. It also poses a case study in the ability – or inability -- of civil
justice systems to hold powerful corporations accountable for causing environmental harms to vulnerable populations.

Although Chevron had insisted the trial take place in Ecuador and had accepted jurisdiction there, the company has refused to
pay the judgment and has threatened the communities and their lawyers with a “lifetime of litigation” if they persist. In the
meantime, Chevron has lost three consecutive unanimous appellate decisions in Canada, where the villagers are trying to
enforce their judgment by seizing Chevron assets.



http://www.csrwire.com/press_releases/40817-Donziger-to-Speak-at-Harvard-Law-on-Historic-Environmental-Litigation-of-Amazon-Indigenous-Groups…   1/2
10/25/2018    Case 1:11-cv-00691-LAK-RWL
                Donziger to Speak at Harvard Law on HistoricDocument
                                                             Environmental 2128-5         Filed Indigenous
                                                                           Litigation of Amazon  11/07/18      Page
                                                                                                           Groups      15Chevron
                                                                                                                  Against of 266 – Press Releas…

Major Chevron shareholders also have stepped up their criticism of management for failing to settle the case (see this blog)
while some of Canada’s most prominent indigenous leaders – including former National Chief Phil Fontaine -- have spoken out
forcefully against the company for refusing to remediate its pollution in Ecuador. Greenpeace Co-founder Rex Weyler
recently accused Chevron of committing “ecological crimes” after visiting the a ected area.

Donziger has been targeted with what observers believe could be the most well- nanced corporate retaliation campaign in
history. Chevron has admitted paying the private investigations rm Kroll at least $15 million to spy on him and his family as
well as other counsel. Kroll admitted preparing at least 20 reports designed to dig up “dirt” that could be used to discredit
Donziger. Chevron also has used six public relations rms and 150 investigators on the case.

Despite evidence Chevron’s lawyers at the rm of Gibson Dunn & Crutcher paid an admittedly corrupt witness $2 million to try
to frame Donziger and his clients in a civil RICO case designed to collaterally attack the Ecuador judgment
(see here and here for background), a U.S. federal trial judge who refused to seat a jury ruled in favor of the company. The
judge, Lewis A. Kaplan, refused to consider the voluminous scienti c evidence of Chevron’s pollution in Ecuador, denied
Donziger the ability to bring counterclaims against Chevron alleging criminal behavior by the company, did not disclose what
evidence he admitted until he issued his opinion, and for various reasons crippled Donziger’s ability to defend himself,
according to many legal observers.

(See here and here for analyses of the Kaplan ruling by commentators and this motion by trial attorney John Keker calling the
RICO proceeding a “Dickensian farce” where the judge showed “implacable hostility” toward the Ecuadorians and Donziger.)

Donziger called Judge Kaplan’s RICO decision in favor of Chevron an “example of American judicial imperialism” that is
back ring against the company in enforcement courts. Chevron’s paid witness in the RICO matter, Alberto Guerra,
later admitted lying under oath. Donziger and his clients recently sent a criminal referral letter to the U.S. Department of
Justice seeking a probe of the company and its lawyers for presenting false evidence.

At one point, Donziger – himself a 1991 Harvard Law School graduate -- faced o against 114 lawyers from the Gibson Dunn
 rm as he defended himself pro se. Chevron admitted in an internal email that its long-term strategy was to “demonize
Donziger” and at one point a top Chevron o          cial said in reference to the case, “We will ght this until hell freezes over, and
then ght it out on the ice.”

Chevron also is trying to orchestrate Donziger’s disbarment in New York without allowing him a hearing based on Judge
Kaplan’s civil RICO ndings – a move he is currently litigating (see here). Chevron also led a motion before Judge Kaplan to try
to force Donziger to pay $32 million of the company’s legal fees in the RICO case -- a number he has said is designed to
silence his advocacy and that he has no hope of actually paying.

Donziger, a sole practitioner, has been widely praised by environmental leaders even as he has drawn the ire of Chevron and
business organization such as the U.S. Chamber of Commerce. “For more than two decades, Steven Donziger has taken on one
of the largest and most important ghts for corporate accountability in history,” said Paul Paz y Mino, associate director of the
environmental group Amazon Watch. “His ability to stare down one of the most vicious corporate attacks ever is nothing short
of astounding and serves as an inspiration to untold numbers of people around the world.”

For background on the case, see this article in Rolling Stone, this legal brief by Donziger’s appellate counsel, this report about
the erroneous RICO ndings, and this photo essay by award-winning journalist Lou Dematteis.

Here is Donziger’s bio and testimonials from his colleagues.



For more information, please contact:           For more from this organization:

Karen Hinton                                    Amazon Defense Coalition - FDA
Phone: 703-798-3109




http://www.csrwire.com/press_releases/40817-Donziger-to-Speak-at-Harvard-Law-on-Historic-Environmental-Litigation-of-Amazon-Indigenous-Groups…   2/2
               Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 16 of 266




              From:                     Katie Sullivan <Katie@Streamlinefamilyoffice.com>
              Sent:                     Friday, January 5, 2018 4:35 PM
              To:                        Steven Danziger <sdonziger@donzigerandassociates.com>
              Subject:                  RE: GK-fyi



             He seems savvy enough to consider it and I wouldn't hesitate to suggest. The trusts need the cash
             or he can make a cash gift to the trust for them to invest directly.



             From: Steven Danziger [mailto:sdonziger@donzigerandassociates.com]
             Sent: Friday, January 5, 2018 5:26 PM
             To: Katie Sullivan <Katie@Streamlinefamilyoffice.com>
             Subject: Re: GK - fyi



             Should I mention to him?

             Sent from my iPhone

             On Jan 5, 2018, at 9:44 PM, Katie Sullivan <Katic@Streamlincfamilyofficc.com> wrote:

                The $250k note from 2011 was split between irrev trusts fbo his two boys. Just wanted to
                note incase this piece comes up in conversation securing the current $250k for him. Would
                be good estate planning to have the boys trusts be direct investors in this round. It will be an
                awesome investment and all upside is out of GK' s estate.



                Enjoy your final days in London and brace yourselves for the cold!!!!



                <image00 l .png>



                Katie Sullivan

                Streamline Family Office Inc.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                         MKS-0000957
PROTECTED BY FED R. EVID. 502(d)
                   Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 17 of 266

       From:                Katie Sullivan <Katie@Streamlinefamilyoffice.com>
       Sent:                Thursday, January 4, 2018 5:24 PM
       To:                  Tim Howard <tim@howardjustice.com>
       Cc:                  Jeffrey Kahn <kahnadvisorsllc@gmail.com>; Steven Danziger
                            <sdonziger@donzigerandassociates.com>
       Subject:             Re: follow-up


      Happy New Year!

      Tim, Please share some dates you are available next week to connect.

      Thanks,
      Katie


      From: Katie Sullivan <Katie@Streamlinefamilyoffice.com>
      Date: Saturday, December 16, 2017 at 3:30 PM
      To: Tim Howard <tim@howardjustice.com>
      Cc:Jeffrey Kahn <kahnadvisorsllc@gmail.com>, Steven Danziger <sdonziger@donzigerandassociates.com>
      Subject: Re: follow-up

      Great.

      Tim, can you give me some dates/times       that are ideal for you?

      Thanks!
      Katie

      On Dec 16, 2017, at 3:20 PM, Tim Howard <tim@howardjustice.com>        wrote:

               Yes, I am happy to get discuss and get involved.




               Professor Tim Howard, J.D., Ph.D.
               Howard & Associates, P.A.




               Tallahassee, Florida Office:
               3522 Thomasville Road, Ste. 500
               Tallahassee, FL32309
               (850) 298-4455 (o)
               (850 216-2537 (f)
               Law Firm Website: www.howardjustice.com
               tim@howardjustice.com

               Fort Lauderdale, Florida Office:
               101 NE Third Ave., Ste. 1500
               Fort Lauderdale, Florida 33301
               (954) 332-3633 (o)




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                 MKS-0000960
PROTECTED BY FED R. EVID. 502(d)
                Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 18 of 266


            Jacksonville, Florida Office:
            Riverplace Tower, Suite 2101
            1301 Riverplace Blvd.
            Jacksonville, FL 32207


            Cambridge, Massachusetts Office:
            8 Museum Way, Suite 2407
            Cambridge, MA 02141
            (617) 373-6076

            President, Cambridge Graduate University International
            One Broad Street, 14th Floor
            Cambridge, Massachusetts 02142
            (877) 645-6225 (6GLOBAL)
            www.cguiedu.com
            president@cguglobal.net
            https://www .facebook.com/tim.howa rd. 752861



            PLEASENOTE: This message, including any attachments, may include privileged or confidential information.
            Any distribution or use of this communication by anyone other than the intended recipient(s) is strictly
            prohibited. If you are not the intended recipient, please notify the sender by replying to this message and
            delete it from your system.



            On Sat, Dec 16, 2017 at 12:42 PM, Jeffrey Kahn <kahnadvisorsllc@gmail.com>          wrote:

               Ok thanks Katie

               Jeff Kahn
               Kahn Advisors, LLC
               Providence Capital
               Cell: 201-906-6806

               Sent from my iPhone

               On Dec 15, 2017, at 4:06 PM, Katie Sullivan <Katie@Streamlinefamilyoffice.com>            wrote:


                      Jeff,

                       Let's connect next week. Want to bring you up to speed and gauge your level of interest to
                       move the conversations forward. I see many synergies and interested in finding a win-win
                       solution.

                       Have a great weekend.

                      Thanks!
                      Katie

                       On Dec 7, 2017, at 3:32 PM, Jeffrey Kahn <kahnadvisorsllc@gmail.com>        wrote:


                              Yes thank you - I have cc'd Tim as well. Tim - I think it would be great if you
                              spoke to Steven Danziger, Esq. You both have a lot in common and similar




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                MKS-0000961
PROTECTED BY FED R. EVID. 502(d)
               Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 19 of 266

                          passions and interests. What is your schedule tomorrow?

                          Thanks

                          Jeff Kahn
                          President
                          Kahn Advisors, LLC
                          Email: kahnadvisorsllc@gmail.com


                          CFO
                          Providence Capital
                          140 Broadway, 46th Floor
                          New York, NY 10005
                          Email: jeff.kahn@providencecapital.holdings

                          Cell: 201-906-6806



                          On Thu, Dec 7, 2017 at 3:30 PM, Katie Sullivan
                          <Katie@streamlinefamilyoffice.com>   wrote:


                            Jeff,

                             How about tomorrow       to connect with Tim?

                            Fantastic development yesterday at the AFN
                            meeting. http://news.morningstar.com/all/canada-news-
                            wi re/20171206C8353 / assem bly-of-first-n ations-lends-su pport-to-con ai e-
                            a nd-fda-efforts-to-hold-chevro n-acco u nta ble-fo r-environ m enta I-da m age-
                            in-ecuador.aspx

                            Thanks!
                             Katie

                             On Dec 6, 2017, at 7:20 AM, Katie Sullivan
                             <Katie@Streamlinefamilyoffice.com>    wrote:

                                     Jeff,

                                     Steven is presenting to the AFN this afternoon so best time
                                     window today would be 5-6p.

                                     Otherwise, Thursday before 2pm could work.

                                     Let me know Tim's preference.

                                     Thanks!
                                     Katie

                                     On Dec 5, 2017, at 2:31 PM, Jeffrey Kahn
                                     <kahnadvisorsllc@gmail.com> wrote:


                                             Tim is in his office all day tomorrow   tell me a




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                     MKS-0000962
PROTECTED BY FED R. EVID. 502(d)
               Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 20 of 266

                                    time that works for you and Steve. Travel safe.

                                    Jeff Kahn
                                    President
                                    Kahn Advisors, LLC
                                    Email: kahnadvisorsllc@gmail.com


                                    CFO
                                    Providence Capital
                                    140 Broadway, 46th Floor
                                    New York, NY 10005
                                    Email: jeff.kahn@providencecapital.holdings

                                    Cell: 201-906-6806



                                    On Tue, Dec 5, 2017 at 2:29 PM, Katie Sullivan
                                    <Katie@streamlinefamilyoffice.com>   wrote:


                                      Jeff,

                                      Great connecting yesterday. Hope your deals
                                      close as expected!

                                      Would love to get Tim and Steven connected
                                      and I am happy to help facilitate.

                                      I'm heading to Ottawa this evening to witness
                                      the annual AFN meeting where Steven will
                                      give a presentation and receive unwavering
                                      support led by Phil Fontaine.

                                      I will also send a draft client contract for your
                                      review and to get the wheels in motion for
                                      more substantive conversations to explore a
                                      strategy to collaborate.

                                      With thanks,
                                      Katie

                                      <image002.png>

                                      Katie Sullivan
                                      Streamline Family Office Inc.
                                      PO Box 823
                                      Dover MA 02030
                                      508-785-2399 office
                                      508-319-3021 fax




                                       Disclaimer




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                MKS-0000963
PROTECTED BY FED R. EVID. 502(d)
               Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 21 of 266
                                                 The information contained in this communication
                                                 from the sender is confidential. It is intended
                                                 solely for use by the recipient and others
                                                 authorized to receive it. If you are not the
                                                 recipient, you are hereby notified that any
                                                 disclosure, copying, distribution or taking action in
                                                 relation of the contents of this information is
                                                 strictly prohibited and may be unlawful.

                                                 This email has been scanned for viruses and
                                                 malware, and may have been automatically
                                                 archived by Mimecast Ltd, an innovator in
                                                 Software as a Service (SaaS) for business.
                                                 Providing a safer and more useful place for your
                                                 human generated data. Specializing in; Security,
                                                 archiving and compliance. To find out more Click
                                                 Here.




                               Disclaimer

                              The information contained in this communication from the sender is confidential. It
                              is intended solely for use by the recipient and others authorized to receive it. If you
                              are not the recipient, you are hereby notified that any disclosure, copying,
                              distribution or taking action in relation of the contents of this information is strictly
                              prohibited and may be unlawful.

                              This email has been scanned for viruses and malware, and may have been
                              automatically archived by Mimecast Ltd, an innovator in Software as a Service
                              (SaaS) for business. Providing a safer and more useful place for your human
                              generated data. Specializing in; Security, archiving and compliance. To find out
                              more Click Here.




                    Disclaimer

                    The information contained in this communication from the sender is confidential. It is intended solely
                    for use by the recipient and others authorized to receive it. If you are not the recipient, you are
                    hereby notified that any disclosure, copying, distribution or taking action in relation of the contents of
                    this information is strictly prohibited and may be unlawful.

                    This email has been scanned for viruses and malware, and may have been automatically archived by
                    Mimecast Ltd, an innovator in Software as a Service (SaaS) for business. Providing a safer and
                    more useful place for your human generated data. Specializing in; Security, archiving and
                    compliance. To find out more Click Here.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                       MKS-0000964
PROTECTED BY FED R. EVID. 502(d)
                      Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 22 of 266

       From:               Abbiati, Tony <tabbiati@scsfinancial.com>
       Sent:               Monday, November 20, 2017 10:25 AM
       To:                 Katie Sullivan <Katie@Streamlinefamilyoffice.com>
       Cc:                 Steven Danziger <sdonziger@donzigerandassociates.com>
       Subject:            Re: Ecuador/Chevron


      Ok, thanks.

      Tony Abbiati
      617-306-7142
      Sent from my iPad

      On Nov 20, 2017, at 11 :21 AM, Katie Sullivan <Katie@Streamlinefamilyoffice.com<mailto:Katie@Streamlinefamilyoffice.com>>                  wrote:


      Wednesday at 1Oam is great.
      Use this conference#
      1-866-802-6672
      446620#

      On Nov 20, 2017, at 11: 14 AM, Steven Donziger <sdonziger@donzigerandassociates.com<111_a_i_l_to_:_sclc,11:,ig~r@cl"11z_i_g_e~a11_d_as_sc,c,iI1te_s,c,"tr1>>
                                                                                                                                                wrote:


      Sure. I'll be driving so that will work well. Katie, let us know if that works for you and we can circulate a call-in number. Either of those two times will work for me. Thanks
      much.


      From: Abbiati, Tony <tabbiati@scsfinancial.com<mailto:tabbiati@scsfinancial.com>>
      Sent: Monday, November 20, 2017 10:32:24 AM
      To: Steven Donziger
      Cc: Katie Sullivan
      Subject: Re: Ecuador/Chevron

      Thanks Steven. I am going to be running around a bit on Wednesday so I think a call will work better. Any chance 10 or 11 am would work on your end?

      Thanks,

      Tony

      Tony Abbiati
      617-306-7142
      Sent from my iPad

      On Nov 20, 2017, at 6:59 AM, Steven Donziger
      <sdonziger@donzigerandassociates.com<!)1_~jJ\g_:_~ciQ11:,jg,x@gg_11_?ig_~r_(lt1Q!!1.~Q9.\'-'c(,.~,9."lll><m!!iHg_:_~ciQ11:,(g,x@<Jgn:,jg~@t1QI1~!lQ9.\(ll~!l,9-9.lll>>
                                                                                                                                                   wrote:


      Thanks Tony for the interest.


      Yes, this Wednesday would definitely work for a conversation. I will be in Cambridge (for the holiday) so let me know if it would be worth it to meet in person (including
      lunch) or we can talk by phone that afternoon. I think Katie is available then as well. If more convenient, next week also would work although I will be in NYC.


      I look forward to talking.


      Best, Steven


      From: Abbiati, Tony <tabbiati@scsfinancial.com<mailto:tabbiati@scsfinancial.com><mailto:tabbiati@scsfinancial.com>>
      Sent: Sunday, November 19, 2017 12:42:32 PM
      To: Katie Sullivan
      Cc: Steven Donziger
      Subject: Re: Ecuador/Chevron

      Hi Katie,

      Thanks for sending this all over. I have now read or skimmed through much of it. Very interesting.

      Steven, when convenient I would love to speak to learn a little more about this from your perspective.   It's really a remarkable story.

      Do you by chance have any time on Wednesday?       If not, maybe next week sometime?

      Thanks - and Happy Thanksgiving to you both.

      Tony

      Tony Abbiati
      SCS Financial
      617-204-6445




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                                               MKS-0001949
PROTECTED BY FED R. EVID. 502(d)
                  Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 23 of 266

       From:             Steven Danziger <sdonziger@donzigerandassociates.com>
       Sent:             Wednesday, December 27, 2017 7:03 AM
       To:               Aaron Marr Page <aaron@forumnobis.org>; Katie Sullivan
                         <Katie@Streamlinefamilyoffice.com>
       Subject:          Re: Katie Sullivan has shared a file with you using Dropbox


      Thanks so much. This is very helpful. Aaron, let me know if you can talk this morning want to go over some
      things and plan the sked. I am largely out the first week of January (leaving Fri) so I want to get organized. No
      rush could be later today too. Thanks.

      From: Aaron Marr Page <aaron@forumnobis.org>
      Sent: Wednesday, December 27, 2017 7:48:19 AM
      To: Katie Sullivan; Steven Danziger
      Subject: RE: Katie Sullivan has shared a file with you using Dropbox

      Here are the Word versions of the JVM side letter.

      By my calculation, his interest on a $250K investment at a 25% discount to the latest terms ($250=.125%) would
      be .16675%.


      From: Katie Sullivan [mailto:Katie@Streamlinefamilyoffice.com]
      Sent: Tuesday, December 26, 2017 7:30 PM
      To: Steven Danziger <sdonziger@donzigerandassociates.com>
      Cc:Aaron Marr Page <aaron@forumnobis.org>
      Subject: Re: Katie Sullivan has shared a file with you using Dropbox


      Here's the May agreement signed by Krevlin.

      https://www.dropbox.com/s/yv1qcxi538h4sjr/Krevlin%20Agreement%20May%202016%20%23ENG.PDF?dl=O

      On Dec 26, 2017, at 8:07 PM, Steven Danziger <sdonziger@donzigerandassociates.com>                  wrote:


            where is his K with Krevlin signature? not sure this is his contract. The date (July 11) is way after
            he invested -- I believe he invested at end of April or beginning of May 2016. almost sure

            From: Katie Sullivan <Katie@Streamlinefamilyoffice.com>
            Sent: Tuesday, December 26, 2017 6:34:44 PM
            To: Steven Danziger
            Subject: Katie Sullivan has shared a file with you using Dropbox


            Looks like he's entitled to a 25% discount for this $250k. I don't have the word file. Loop in Aaron
            so contract changes are properly tracked.
            https://www.dropbox.com/s/4807158ie28tek0/Krevlin%20Agreement%20%28Incorrect%29%
            20dated%20July%20201_6%20%23ENG. pdf?dl=0


             Disclaimer
            The information contained in this communication from the sender is confidential. It is intended solely for use by the
            recipient and others authorized to receive it. If you are not the recipient, you are hereby notified that any disclosure,
            copying, distribution or taking action in relation of the contents of this information is strictly prohibited and may be
            unlawful.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                              M KS-0002188
PROTECTED BY FED R. EVID. 502(d)
               Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 24 of 266




              From:                      Steven Danziger <sdonziger@donzigerandassociates.com>
              Sent:                      Sunday, December 3, 2017 4:58 PM
              To:                        Katie Sullivan <Katie@Streamlinefamilyoffice.com>
              Subject:                   Fw: update




             From: Glenn Krevlin <gkrevlin@glenhillcap.com>
             Sent: Sunday, December 3, 2017 5:56 PM
             To: Steven Donziger
             Subject: Re: update

             Send to me. I have Alan's calendar
             Need to know how far this gets us
             Send me email

             Sent from my iPhone

             On Dec 3, 2017, at 5:55 PM, Steven Donziger
             <sdonziger@donzigerandassociates.com<mailto:sdonziger@donzigerandassociates.com>>
             wrote:



             want to shoot for Tues to go thru it? should i get others on or just us and katie




             From: Glenn Krevlin <gkrevlin@glenhillcap.com<mailto:gkrevlin@glenhillcap.com»
             Sent: Sunday, December 3, 2017 5:51 PM
             To: Steven Donziger
             Subject: Re: update

             Follow up call. Like to see how far one mil
             Take you on Alan's time line

             Sent from my iPhone

             On Dec 3, 2017, at 5:49 PM, Steven Donziger
             <sdonziger@donzigerandassociates.com<mailto:sdonziger@donzigerandassociates.com><mailt




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                            MKS-0002367
PROTECTED BY FED R. EVID. 502(d)
               Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 25 of 266




             o:sdonziger@donzigerandassociates.com>>       wrote:



             that's a reasonable scenario



             From: Glenn Krevlin
             <gkrevlin@glenhillcap.com<mailto:gkrevlin@glenhillcap.com><mailto:gkrevlin@glenhillcap.co
             m>>
             Sent: Sunday, December 3, 2017 5:46:21 PM
             To: Steven Donziger
             Subject: Re: update

             I think one million gets to thru two rounds in
             CN. If loose next round I think they settle

             Sent from my iPhone

             On Dec 3, 2017, at 5:44 PM, Steven Donziger
             <sdonziger@donzigerandassociates.com<mailto:sdonziger@donzigerandassociates.com><mailt
             o:sdonziger@donzigerandassociates.com><mailto:sdonziger@donzigerandassociates.com>>
             wrote:



             let me get back to you i am confident we can make something work. i am preparing a budget
             now to see how some different scenarios play out. can't thank u enuf for the willingness



             From: Glenn Krevlin
             <gkrevlin@glenhillcap.com<mailto:gkrevlin@glenhillcap.com><mailto:gkrevlin@glenhillcap.co
             m><mailto:gkrevlin@glenhillcap.com>>
             Sent: Sunday, December 3, 2017 5:34:56 PM
             To: Steven Donziger
             Subject: Re: update

             On those terms I would do 250 k



             Sent from my iPhone

             On Dec 3, 2017, at 5:34 PM, Steven Donziger
             <sdonziger@donzigerandassociates.com<mailto:sdonziger@donzigerandassociates.com><mailt
             o:sdonziger@donzigerandassociates.com><mailto:sdonziger@donzigerandassociates.com><ma
             ilto:sdonziger@donzigerandassociates.com>>   wrote:




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                               MKS-0002368
PROTECTED BY FED R. EVID. 502(d)
               Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 26 of 266




              I've got a commitment   from two new investors to take half of the $1m bridge round.



             I am noodling your idea for deal terms and will revert this week. I ran it by another of the
             investors and he liked it. I'll reach out later in the week as I am in Toronto tomorrow and then
             Ottawa.



             Thanks I really appreciate the help you provide to think this stuff through



              Im around anytime if u want to talk

             This message is solely for the use of the intended recipient. If you have received this message in
             error, you should notify the sender by reply e-mail and immediately delete the message and all
             copies of it from your system and destroy any hard copies or printouts. The information
             contained in this message and any attachment is confidential, proprietary and legally protected,
             and any mistransmission does not alter or waive the protections afforded such information.
             Unauthorized review, use, dissemination, printing, copying, disclosure or publication of all or
             any part of the contained information is prohibited without the express written consent of the
             sender. The sender does not endorse or guarantee the accuracy and completeness of the
             contained information, and neither the recipient nor any other person is entitled to rely on such
             information. The sender has assumed no obligation to correct or supplement the contained
             information. Some or all of the contained information constitutes opinion and may be based on
             unconfirmed communications. This is not an offer, recommendation or solicitation to buy or sell
             securities.
             This message is solely for the use of the intended recipient. If you have received this message in
             error, you should notify the sender by reply e-mail and immediately delete the message and all
             copies of it from your system and destroy any hard copies or printouts. The information
             contained in this message and any attachment is confidential, proprietary and legally protected,
             and any mistransmission does not alter or waive the protections afforded such information.
             Unauthorized review, use, dissemination, printing, copying, disclosure or publication of all or
             any part of the contained information is prohibited without the express written consent of the
             sender. The sender does not endorse or guarantee the accuracy and completeness of the
             contained information, and neither the recipient nor any other person is entitled to rely on such
             information. The sender has assumed no obligation to correct or supplement the contained
             information. Some or all of the contained information constitutes opinion and may be based on
             unconfirmed communications. This is not an offer, recommendation or solicitation to buy or sell
             securities.
             This message is solely for the use of the intended recipient. If you have received this message in
             error, you should notify the sender by reply e-mail and immediately delete the message and all
             copies of it from your system and destroy any hard copies or printouts. The information




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                        MKS-0002369
PROTECTED BY FED R. EVID. 502(d)
               Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 27 of 266




             contained in this message and any attachment is confidential, proprietary and legally protected,
             and any mistransmission does not alter or waive the protections afforded such information.
             Unauthorized review, use, dissemination, printing, copying, disclosure or publication of all or
             any part of the contained information is prohibited without the express written consent of the
             sender. The sender does not endorse or guarantee the accuracy and completeness of the
             contained information, and neither the recipient nor any other person is entitled to rely on such
             information. The sender has assumed no obligation to correct or supplement the contained
             information. Some or all of the contained information constitutes opinion and may be based on
             unconfirmed communications. This is not an offer, recommendation or solicitation to buy or sell
             securities.
             This message is solely for the use of the intended recipient. If you have received this message in
             error, you should notify the sender by reply e-mail and immediately delete the message and all
             copies of it from your system and destroy any hard copies or printouts. The information
             contained in this message and any attachment is confidential, proprietary and legally protected,
             and any mistransmission does not alter or waive the protections afforded such information.
             Unauthorized review, use, dissemination, printing, copying, disclosure or publication of all or
             any part of the contained information is prohibited without the express written consent of the
             sender. The sender does not endorse or guarantee the accuracy and completeness of the
             contained information, and neither the recipient nor any other person is entitled to rely on such
             information. The sender has assumed no obligation to correct or supplement the contained
             information. Some or all of the contained information constitutes opinion and may be based on
             unconfirmed communications. This is not an offer, recommendation or solicitation to buy or sell
             securities.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                        MKS-0002370
PROTECTED BY FED R. EVID. 502(d)
                  Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 28 of 266

       From:            Katie Sullivan <Katie@Streamlinefamilyoffice.com>
       Sent:            Tuesday, January 16, 2018 8:38 AM
       To:              Charles Nesson <nesson@law.harvard.edu>
       Cc:              Martin Garbus <MGarbus@evw.com>; Steven Danziger
                        <sdonziger@donzigerandassociates.com>
       Subject:         Re:


      Please keep me posted on funding requirements and how I can help.

      Best,
      Katie
      617-817-3512

      On Jan 16, 2018, at 910 AM, Steven Danziger <sdonziger@donzigerandassociates.com> wrote:


            Thank you for this. I'm at your disposal. In Toronto today.

            Sent from my iPhone

            On Jan 16, 2018, at 8:10 AM, Charles Nesson <g~-~~.9.D.@l~w._._h~!Y.~f.Q,.~_g_µ>
                                                                                 wrote:

                    it may be that i am your client, speaking as a professor engaged with students in
                    maturing to strength of character in a demanding profession. Chevron tells a true story
                    to them they hear only from one side. They have questions i can't answer about how
                    the process of law can be used to crush a voice of indigenous people. Danziger is a
                    voice for indigenous people, a lawyer, grad of hls in obama's class, being crushed by
                    Chevron. WE see justice. Why don't you?

                    On Mon, Jan 15, 2018 at 9:09 PM, Charles Nesson <nesson@gmail.com> wrote:
                      here's steve talking to my students last year, and their response.
                      htt12s://soundcloud.com/charles-nesson/donziger-fair-trial


                      On Mon, Jan 15, 2018 at 9:01 PM, Charles Nesson <nesson@gmail.com> wrote:
                       just spoke with steve. he's warmly receptive, and eager to talk and help whenever
                        it makes sense.

                        On Mon, Jan 15, 2018 at 6:30 PM, Martin Garbus <MGarbus@evw.com> wrote:

                           Tell donzeger your idea

                           We have a short window.

                           I will try and speak to person to help with donor tonight
                           Sent from my iPhone




                        Charles Nesson
                        Weld professor of law




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                    MKS-0003234
PROTECTED BY FED R. EVID. 502(d)
               Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 29 of 266
                       Harvard Law School




                    Charles Nesson
                    Weld professor of law
                    Harvard Law School




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                MKS-0003235
PROTECTED BY FED R. EVID. 502(d)
                  Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 30 of 266

       From:            Steven Danziger <sdonziger@donzigerandassociates.com>
       Sent:            Friday, December 8, 2017 6:25 PM
       To:              Katie Sullivan <Katie@Streamlinefamilyoffice.com>
       Subject:         Fw: thanks


      FYI




      From: Steven Danziger
      Sent: Friday, December 8, 2017 7:21 PM
      To: Susan Smith; Conor Mahoney
      Cc: lfontaine; Kathleen Mahoney
      Subject: thanks

      Susan and Conor,

      Thanks for the time on Wednesday. The meeting was very productive from our point of view. Let's keep talking
      about a possible path forward, and timing, as we are preparing allocations for our next budget.

      I know you probably need more time to think through whether you want to jump into this, but this is what I am
      thinking at the moment in terms of the "lane" Bluesky could operate in, assuming you have interest and can get
      the necessary comfort level:

      1) Canada-ization of the basic messaging -- help us keep it simple and appropriate for Canada

      2) Development of talking points explaining to the business and corporate sectors why enforcement of the
      Ecuador judgment would be good for Canada, and then meet quietly with key stakeholders in this community
      and in government so they understand the case and why it does not represent a threat to investment, etc.

      Include in this messaging why this is a one-off, unique situation with a very bad actor that has been rude to
      Canada (never pays taxes, manipulates the legal system) and that enforcement against Chevron's subsidiary in
      this one case would not have general applicability to corporate profits in Canada nor the corporate legal regime
      in Canada. In fact, enforcement might actually help clarify certain rules of the road in a way that can help the
      business environment and facilitate foreign investment. (I have little doubt we could develop effective facts
      and policy reasons to explain why this point is valid.)

      There are also the two conferences we talked about -- we might need help there for ours, but I will defer to
      Kathleen and Phil. Of course, I would be happy to help you develop the other conference proposed by Mr.
      Bloom if you think it would be useful.

      No need to respond anytime soon. Give it a "think" and we can talk again at a time of your convenience.

      Thanks again!

      Best, Steven




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                               MKS-0005896
PROTECTED BY FED R. EVID. 502(d)
                 Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 31 of 266

      From:              Aaron Marr Page <aaron@forumnobis.org>
      Sent:              Monday, December 4, 2017 12:45 PM
      To:                Katie Sullivan <Katie@Streamlinefamilyoffice.com>
      Cc:                'Steven Danziger' <sdonziger@donzigerandassociates.com>
      Subject:           RE: Draft agreement
      Attach:            LLC Agreement #DRAFT 1 AMP .DOCX; LLC Agreement Appendix 2A #DRAFT 1
                         AMP.DOCX; LLC Agreement Appendix 2B #DRAFT 1 AMP.DOCX; Joint Appendix 3
                         (December 2017) #DRAFT 1 AMP.DOCX




      Ok here is a cleaned-up set of draft deal documents.

      I think it probably makes sense to talk/walk you through them, but why don't you take a look and give me a call when
      ready?

      Sending a redacted PDF of Joint Appendix 3 in a sec. I think the rest of the drafts are sufficiently anonymous ...



      From: Katie Sullivan [mailto:Katie@Streamlinefamilyoffice.com]
      Sent: Monday, December 4, 2017 11:18 AM
      To: Aaron Marr Page <aaron@forumnobis.org>
      Subject: Re: Draft agreement


      617-817-3512

      On Dec 4, 2017, at 11:42 AM, Aaron Marr Page <aaron@forumnobis.org>           wrote:


             Katie what's your best contact#? Am actually free now if you want to give me a call. I guess if you don't
             have any issues I don't either. I'll send appedices.

             I'm 202-251-2218


            From: Katie Sullivan [mailto:Katie@Streamlinefamilyoffice.com]
            Sent: Monday, December 4, 2017 9:15 AM
            To: Aaron Marr Page <aaron@forumnobis.org>
             Cc: Steven Danziger <sdonziger@donzigerandassociates.com>
            Subject: Re: Draft agreement


            That works for me. Steven will be in Toronto so not certain of his flexibility.

             On Dec 4, 2017, at 9:56 AM, Aaron Marr Page <aaron@forumnobis.org>           wrote:


                     I think we ought to have a call to run through any issues? 1 p.m.?



                     -------- Original message --------
                     From: Katie Sullivan <Katie@Streamlinefamilyoffice.com>
                     Date: 12/4/17 6:56 AM (GMT-06:00)
                     To: Steven Danziger <sdonziger@donzigerandassociates.com>




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                   MKS-0000753
PROTECTED BY FED R. EVID. 502(d)
               Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 32 of 266

                  Cc: Aaron Marr Page <aaron@forumnobis.org>
                  Subject: Re: Draft agreement


                  Thanks so much Aaron. Can you share appendix drafts as well? Thanks!

                  Steven, can you call Tony this AM to put him at ease on confidentiality?

                  On Dec 4, 2017, at 7:51 AM, Steven Donziger <sdonziger@donzigerandassociates.com>
                  wrote:


                          Call me asap about the contract so we can get it to him today. Katie does this
                          look sufficient?

                          Sent from my iPhone

                          On Dec 3, 2017, at 11:52 PM, Aaron Marr Page <aaron@forumnobis.org>                  wrote:

                                  Here is a somewhat simplified and streamlined (and improved)
                                  version of one of the prior agreements.

                                  I ended up keeping the Appendix 1-2-3 process, I can explain more
                                  why.

                                  We need to deal with the assignment clause. Prior agreements
                                  basically said both yes and not. I put in the Yes language. That said,
                                  I would prefer we prohibit assignment, unless that would be a
                                  sticking point for the investor.



                                  <LLC Agreement #DRAFT 1 AMP.docx>



                   Disclaimer

                  The information contained in this communication from the sender is confidential. It is intended solely
                  for use by the recipient and others authorized to receive it. If you are not the recipient, you are hereby
                  notified that any disclosure, copying, distribution or taking action in relation of the contents of this
                  information is strictly prohibited and may be unlawful.

                  This email has been scanned for viruses and malware, and may have been automatically archived by
                  Mimecast Ltd, an innovator in So~ware as a Service (SaaS) for business. Providing a safer and more
                  useful place for your human generated data. Specializing in; Security, archiving and compliance. To
                  find out more Click Here.




           Disclaimer

           The information contained in this communication from the sender is confidential. It is intended solely for use by the
           recipient and others authorized to receive it. If you are not the recipient, you are hereby notified that any disclosure,
           copying, distribution or taking action in relation of the contents of this information is strictly prohibited and may be
           unlawful.

           This email has been scanned for viruses and malware, and may have been automatically archived by M imecast Ltd,
           an innovator in Software as a Service (SaaS) for business. Providing a safer and more useful place for your human
           generated data. Specializing in; Security, archiving and compliance. To find out more Click.Here.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                             MKS-0000754
PROTECTED BY FED R. EVID. 502(d)
                 Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 33 of 266



      Disclaimer

      The information contained in this communication from the sender is confidential. It is intended solely for use by the recipient and
      others authorized to receive it. If you are not the recipient, you are hereby notified that any disclosure, copying, distribution or
      taking action in relation of the contents of this information is strictly prohibited and may be unlawful.

      This email has been scanned for viruses and malware, and may have been automatically archived by Mimecast Ltd, an innovator in
      Software as a Service (SaaS) for business. Providing a safer and more useful place for your human generated data. Specializing in;
      Security, archiving and compliance. To find out more Click.Here.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                   MKS-0000755
PROTECTED BY FED R. EVID. 502(d)
               Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 34 of 266




                                       Ecuador Judgment Investment Agreement

             In consideration of an Investment of$[•] from the Funder (defined below) to help fund the collection
             of the Ecuador Judgment ( defined below) against Chevron Corporation and its subsidiaries and related
             entities ("Chevron"), the Frente de Defensa de la Amazonia (FDA), in its capacity as both the sole
             beneficiary of the environmental remediation award under the Ecuador Judgment and the Ecuador
             Trust (defined below) and the exclusive interest-holder of a 10% award made by the Ecuador
             Judgment under Ecuador's Environmental Management Law (the "10% Award"), together with
             acknowledgment from the Trust Board President (defined below) of the Ecuador Trust, and, on the
             other hand, the Funder, hereby agree on the undersigned dates of December 2017 as follows:

                 1. Definitions:

                        a. "Ecuador Judgment": The final judgment and award in the case of Maria Aguinda et al.
                           v. Chevron Corp., rendered in the first instance by the Provincial Court of Justice of
                           Sucumbfos, 14 Feb. 2011, affirmed on appeal by the Sole Chamber of the Provincial
                           Court of Justice of Sucumbfos, 3 Jan. 2012, certified for enforcement on 17 Feb. 2012,
                           and affirmed by the National Court of Justice, 12 Nov. 2013. "Ecuador Judgment" in this
                           Agreement refers to the legal obligation imposed on Chevron by the Ecuadorian courts
                           as reflected in the aforementioned decisions (attached in Appendix 1) collectively.

                        b. "Ecuador Trust": "FIDEICOMISOMERCANTILDEADMINISTRACIONDE FLUJOSADAT,"
                           created 1 March 2012 in Quito, Ecuador, pursuant to instructions in the Ecuador
                           Judgments, in which the individual claimants in theAguinda case placed the entirety of
                           their interest in trust for the implementation of remediation and payment of related
                           expenses, naming the Frente de Defensa de la Amazonia (FDA) as the sole beneficiary.

                        c. "Judgment Proceeds": "Judgment Proceeds" as used herein shall mean the total amount
                           of any and all funds actually collected by the Ecuador Parties or any of their agents or
                           related parties related to the Ecuador Judgment, including, without limitation, any
                           settlement monies paid by Chevron; any judicial orders obtained by claimants against
                           Chevron that result in the recovery of funds, non-monetary assets, or anything of value;
                           the 10% Award to the FDA; any post-judgment interest payments or penalties awarded
                           by the Canadian courts or any court, and any additional award of fees or expenses by
                           the Ecuadorian, Canadian, or any other court. Ecuador Judgment Gross Proceeds
                           includes, without limitation, any interest payments on the pending judgment, fees,
                           penalties, and the 10% Award

                 2. Parties and Agents:

                        a. "FDA": Frente de Defensa de la Amazonia, Eloy Alfaro No. 801 y Progreso, Nueva Loja,
                           Ecuador.

                        b. "Trust Board President": The individual appointed upon the establishment of the
                           Ecuador Trust and responsible for carrying out duties and exercising authority
                           specified therein.

                                                             1/5


CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                            MKS-0000756
PROTECTED BY FED R. EVID. 502(d)
               Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 35 of 266




                        c. "Ecuador Parties": The FDA and the Trust Board President.

                        d. "Funder": As identified in Appendix 2A, to be provided by the Funder upon completion
                           and execution of this Agreement.

                        e. "Funding Escrow Account": As identified in Appendix 2B, to be provided by the Funder
                           upon completion and execution of this Agreement.

                        f.   "U.S.Representative": As identified in Appendix 2B, to be provided by the Funder upon
                             completion and execution of this Agreement.

                 3. Investment: The Investment will be in the amount of$[•]. In satisfaction of the Investment
                    amount, the Funder shall cause the Investment amount to be paid to the Funding Escrow
                    Account. Once Funder transfers and clears the full amount of the Investment to the Funding
                    Escrow Account, the investment will have been deemed to be made and the Funder will be
                    absolutely and irrevocably entitled to the Funder's Interest as defined above and will
                    immediately become the co-owner of the Ecuador Judgment, subject only to the conditions and
                    limitations outlined herein.

                 4. Grant of Interest: In consideration for the Investment, the FDA hereby grants, and the Trust
                    President hereby acknowledges, an Interest owing to the Funder of[•]% of the total amount
                    of the Ecuador Judgment and the Judgment Proceeds as further set forth herein.

                 5. Co-ownership of Ecuador Judgment: As per this Agreement, the Funder will be a co-owner of
                    the Ecuador Judgment up to the amount of his Interest in the Judgment. The Funder will not
                    have the independent power to enforce his ownership Interest against Chevron or its
                    subsidiaries. The Ecuador Parties, together with the Aguinda claimants and the communities
                    affected by Chevron's contamination, retain ultimate authority over settlement and disposition
                    of the dispute.

                 6. Ecuador Parties' Guarantee of Obligations: The FDA warrants that it is the sole beneficiary of
                    the Ecuador Judgment in trust and FDAhereby irrevocably warrants that the Funder is legally
                    entitled to receive, and will receive, its Interest in accordance with this Agreement.

                 7. Ecuador Parties' Recognition of Priority Existing Equity Holders: The Ecuador Parties hereby
                    acknowledge that over the course of the litigation against Chevron, they have entered into
                    various contracts with funders, lawyers, and other service providers (including the Priority
                    Existing Equity Holders identified by the Ecuador Parties in Appendix 3 to this Agreement),
                    which also provide a grant of interest in the Judgment Proceeds, the Ecuador Parties guarantee
                    to the Funder that the Funder's Interest does not infringe directly and/or indirectly on those
                    contracts and that its Interest will absolutely be honoured out of the Judgment Proceeds
                    recovered.




                                                             2/5



CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                           MKS-0000757
PROTECTED BY FED R. EVID. 502(d)
               Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 36 of 266


                 8. Priority: The Ecuador Parties hereby irrevocably warrant that all obligations towards the
                    Funder and the Priority Existing Equity Holders identified by the Ecuador Parties in Appendix
                    3 to this Agreement will be satisfied in accordance with this Agreement prior to any
                    distributions to the Ecuador Parties, the Ecuador Trust, or any Claimants.

                 9. FDA Guarantee Regarding the 10% Award: The FDA hereby irrevocably warrants that at a
                    minimum the full amount of its 10% Award due under the judgment, as well as any interest on
                    the judgment collected in any enforcement jurisdiction and available for dispensation by the
                    FDA, shall be used to guarantee full payment to the Funder and any Priority Existing Equity
                    Holders as listed in Appendix 3 until all have fully received their Interests as per this
                    Agreement and others referenced in the Appendix.

                 10. Escrow Accounts: Two escrow accounts shall in due course be created by counsel selected and
                     managed by the FDA and the U.S.Representative, as follows:

                        a. The Funding Escrow Account, as identified in Appendix 2.8, will be created to hold
                           investment monies transferred under this Agreement in escrow to be distributed per
                           the instructions of the U.S.Representative and the FDA Upon due consultation with the
                           FDA and the Funder, final authority over distribution of said funds will rest with the
                           U.S. Representative.

                        b. A second escrow account ("Distribution Escrow Account") shall be created when
                           appropriate to collect the Judgment Proceeds and distribute the same to satisfy the
                           Funder's Interest, as well as other equity holders, including those identified on
                           Appendix 3. A Distribution Escrow Agreement shall be created as necessary and fully
                           consistent with the interests set out in Appendix 3. This Account, or a separate escrow
                           or trust, shall then distribute funds to the Ecuador Trust for environmental
                           remediation and/or to otherwise implement the remediation ordered by the Ecuador
                           Judgment.

                 11. No Further Funding Requirement:        Canadian Counsel, the Ecuador Parties, and the US
                     Representative hereby confirm to the Funder that upon the Investment being made, under no
                     circumstances, will there be a requirement for further funding from the Funder in order to
                     conclude all of the procedures in Canada related to the enforcement of the Ecuador Judgment
                     and the collection of the Ecuador Judgment Gross Proceeds.

                 12. Use offunds: The Investment shall be used by the FDA and U.S.Representative to fund ongoing
                     legal efforts to collect on the Ecuador Judgment in Canada and other countries, as well as to
                     develop and expand collateral efforts necessary to improve the global public positioning and
                     urgency behind the collection effort, including efforts to improve capacity and organization,
                     build diverse collaborator and common-interest networks, resist Chevron's retaliatory
                     litigation and other intimidation and harassment efforts, and increase public awareness of the
                     lasting impacts of the contamination that led to the Ecuador judgment and Chevron's efforts to
                     delay paying due compensation for the same.



                                                             3/5



CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                            MKS-0000758
PROTECTED BY FED R. EVID. 502(d)
               Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 37 of 266


                 13. Obligations of the Funder: Once the Funder has made its investment, the Funder will be under
                     no other obligation whatsoever as per this Agreement.

                 14. No Dilution: The Funder will not be subject to any dilution of Funder's Interest as defined
                     above.

                 15. No responsibility for environmental remediation: The Funder will have no responsibility
                     whatsoever for environmental remediation in the area of Ecuador affected by the Ecuador
                     Judgment.

                 16. Partial Recovery in Non-Settlement Scenario: To the extent the collection of funds from the
                     Ecuador Judgment takes place without a settlement and on a partial or incremental basis, the
                     Ecuador Parties hereby irrevocably warrant that the Funder (along with other Priority Existing
                     Equity Holders as listed in Appendix 3) will be compensated a percentage of funds
                     corresponding to their respective interests assuming a full recovery, prior to any payments to
                     the Ecuador Parties or any other party or stake-holder receiving any interest with respect to
                     such funds. Such payments shall be made forthwith upon receipt of any funds recovered under
                     the terms of this Agreement.

                 17. Binding and Irrevocable Authority of the FDA: The signatory of the FDA to this Agreement
                     affirms he has the authority, upon ratification by the FDA Executive Committee, to fully bind
                     the organization.

                 18. Information: Investor will be kept apprised on a regular basis of all material developments in
                     the litigation.

                 19. Common Legal Interest: The FDA, the Ecuador Trust, the Funder, and the U.S. Representative
                     have a "common legal interest" in the Claim, this Agreement and any discussion, evaluation and
                     negotiation or other communications and exchanges of information relating thereto.

                 20. Counterparts: This Agreement may be signed in multiple counterparts. Each counterpart shall
                     be considered an original instrument, but all of them in the aggregate shall constitute one
                     Agreement.

                 21. Confidentiality: The Parties agree that the details of this Agreement, and all related
                     communications, will be kept confidential as between the Parties and will not be divulged to
                     third Parties.

                 22. Conflict of Languages: To the extent there is a conflict between the English and Spanish
                     versions of this Agreement, the English version shall apply.

                 23. Assignment: This Agreement shall inure to the benefit of, and shall be binding upon the parties
                     hereto and their respective assignees, transferees and successors-in-title or interest.
                     References to the parties include their assignees, transferees and successors-in-title or



                                                              4/5



CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                             MKS-0000759
PROTECTED BY FED R. EVID. 502(d)
               Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 38 of 266


                     interest, and shall include both corporate and unincorporated    associations, partnerships, and
                     individuals.

                 24. Severability & Invalidity: If any term or provision in this Agreement will in whole or in part be
                     held to any extent to be illegal or unenforceable under any enactment or rule oflaw, that term
                     or provision or part shall to that extent be deemed not to form part of this Agreement and the
                     enforceability of the remainder of this Agreement will not be affected.

                 25. Entire Agreement: This Agreement shall constitute the entire agreement between the parties
                     hereto, and shall supersede all prior agreements, understandings and negotiations between
                     the parties with respect to the subject matter of this Agreement.

                 26. Governing law: This Agreement shall be governed by the law of Ontario, Canada. The courts
                     of Ontario shall have exclusive jurisdiction to hear any claim or dispute related to this
                     Agreement.




             DATED:______                _
                                                    Carmen Cartuche
                                                    President, FDA


             DATED:______                _
                                                    Ermel Gabriel Chavez Parra
                                                    Board President, Ecuador Trust


             DATED:_______                   _
                                                    Funder




                                                               5/5



CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                               MKS-0000760
PROTECTED BY FED R. EVID. 502(d)
               Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 39 of 266



                                                       APPENDIX2A

                                                    with reference to:
                                        Ecuador Judgment Investment Agreement
                                                 Dated: December 2017

             WHEREAS an Agreement for the investment of$[•] to help fund the collection of the Ecuador fudgment
             (as defined, along with the foregoing underscored terms, in the Agreement) against Chevron was
             agreed to in December 2017, by and between, on the one hand, the Frente de Defensa de la Amazonia
             (FDA), in its capacity as both the sole beneficiary of the environmental remediation award under the
             Ecuador Judgment and the Ecuador Trust and as the exclusive interest-holder of the 10% Award made
             by the Ecuador Judgment, with acknowledgment by the Trust Board President, and, on the other hand,
             the Funder, as set forth herein;

             WITH REFERENCE TO the aforementioned Agreement, the following terms shall apply to its
             understanding and interpretation as if such terms were incorporated expressly into that Agreement
             and made a part thereof:

                    2.d     "Funder":              [ADDRESS]
                                                   [ADDRESS]
                                                   [ADDRESS]
                                                   [ADDRESS]
                                                   [ADDRESS]
                                                   [ Incorporated in[•] with registered number[•]   ]




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                          MKS-0000761
PROTECTED BY FED R. EVID. 502(d)
               Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 40 of 266



                                                       APPENDIX2B

                                                     with reference to:
                                         Ecuador Judgment Investment Agreement
                                                  Dated: December 2017

             WHEREASan Agreement for the investment of$ [•] to help fund the collection of the Ecuador fudgment
             (as defined, along with the foregoing underscored terms, in the Agreement) against Chevron was
             agreed to in December 2017, by and between, on the one hand, the Frente de Defensa de la Amazonia
             (FDA), in its capacity as both the sole beneficiary of the environmental remediation award under the
             Ecuador Judgment and the Ecuador Trust and as the exclusive interest-holder of the 10% Award made
             by the Ecuador Judgment, with acknowledgment by the Trust Board President, and, on the other hand,
             the Funder, as set forth herein;

             WITH REFERENCE TO the aforementioned Agreement, the following terms shall apply to its
             understanding and interpretation as if such terms were incorporated expressly into that Agreement
             and made a part thereof:

                    2.b     "Trust Board President":      Ermel Gabriel Chavez Parra


                    2.d     "U.S.Representative":         [NAME]
                                                          [ADDRESS]
                                                          [ADDRESS]
                                                          [ADDRESS]




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                          MKS-0000762
PROTECTED BY FED R. EVID. 502(d)
               Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 41 of 266



                                                            JOINTAPPENDIX3

                                                         with reference to:
                                      Ecuador Judgment Investment Agreements & Addendums
                                             Service Contracts dated January 11, 2017
                                            Power of Attorney dated November 1, 2017
                                                             and others

             WHEREAS certain Investment Agreements and Service Agreements ("the Agreements") have been
             agreed to, funded, and otherwise performed to assist the collection of the Ecuador Judgment ( as
             defined, along with the foregoing underscored terms, in the Agreements) against Chevron, by and
             between, on the one hand, the Frente de Defensa de la Amazonia (FDA), in its capacity as both the sole
             beneficiary of the environmental remediation award under the Ecuador Judgment and the Ecuador
             Trust and as the exclusive interest-holder of the 10% Award made by the Ecuador Judgment, with
             acknowledgment by the Trust Board President (together with the FDA, the Ecuador Parties), and, on
             the other hand, various funders and professionals;

             WHEREAS the Ecuador Parties in the Agreements have irrevocably appointed and instructed certain
             Canadian Counsel to collect all Ecuador Judgment Gross Proceeds (as defined in the Agreements) and
             distribute them in accordance with the rules and priorities set out in the Agreements;

             WITH REFERENCE TO the Agreements, this Joint Appendix (typically Appendix 3) provides
             identification and interest-holding information respecting the Priority Existing Equity Holders,
             referenced in the Agreements and entitled under the Agreements to parity treatment corresponding
             to the Holder's interest, which information shall apply to the understanding and interpretation of said
             Agreements as if such information was incorporated expressly into said Agreements and made a part
             thereof:

                      Identity                              A2reement Date         Interestt
                      GK Loan Conversion                    Feb. 7, 2011           $250K, per schedule*
                      DS Loan Conversion                    Feb. 17, 2011          $250K, per schedule*
                      Funder I/GK Investment                May 2, 2016            0.1725%
                                                            July 11, 2016
                      Funder III/CE                         July 2016              0.1250%
                      Funder IV/Wellbeck                    Aug. 24, 2016          0.1100%
                      Funder V/WDIS                         Aug. 24, 2016          0.2200%
                                                            Nov. 1, 2016
                      Funder VI/IPL                         November 14, 2016      0.1375%
                      Funder VII/MF                         Feb. 3, 2017           0.0760%
                      Lawyer AMP                            Jan. 11, 2017          0.2500%
                      Admin JR                              Jan. 11, 2017          0.2500%
                      Services KH                           Jan. 11, 2017          0.1250%
                      Lawyer SRO                            Nov. 1, 2017,.         6.3000%
                     t Percentage of''Ecuador Judgment Gross Proceeds," "GrossProceeds," or "Recovery Proceeds"
                       Reference to Schedule to Purrington Moody memo dated Jan. 23, 2012
                     :f:


                     'i' Existing   final interest, re-acknowledged and affirmed on indicated date




                                                                    1/2



CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                             MKS-0000763
PROTECTED BY FED R. EVID. 502(d)
               Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 42 of 266

                                                      JOINT APPENDIX 3


             This Joint Appendix 3 may be amended only and exclusively to add additional interest-holders as may
             be required by any future funding agreements, but may not be otherwise altered, amended, modified,
             or superseded in any other capacity, and specifically no interest stated herein may be diminished or
             diluted without express written consent of the affected interest-holder. Neither the FDA, the U.S.
             Representative, nor any Canadian Counsel or other counsel or escrow agent shall accept any purported
             superseding Joint Appendix 3 that does not conform to these instructions.

             This Joint Appendix 3 neither affirms nor denies the existence, nature, or quantum of any other claim
             to an interest, compensation, or reimbursement not stated herein, but rather makes reference to such
             provisions of existing and any foregoing Agreements that provide or may provide for payment of
             miscellaneous legitimate creditors other than the Priority Existing Equity Holders as a matter of
             secondary priority and on an equitable basis in light of the competing interests.



             DATED:_______                  _
                                                   President, FDA



             DATED:_______                  _
                                                   Trust Board President



             DATED:______               _
                                                   U.S. Representative



             DATED:______               _
                                                   Funder




                                                             2/2



CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                           MKS-0000764
PROTECTED BY FED R. EVID. 502(d)
               Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 43 of 266



                                                     STREAMLINE

                                                     DBA CWP Associates

                                                      Service Engagement
                                                         December 15, 2017
                                                  Donziger & Associates PLLC


            Background   & Scope




           Our Business
           Streamline was founded in 2003 as a family office ·with the goal to partner with clients who have complex
           personal financial dealings. Streamline works with its family clients to provide financial support in the day-
           to-day and week-to-week with an eye on the long-term and big picture. \Ve help simplify financial processes,
           clarify details, respond to ongoing financial needs, and facilitate dialog between our family's financial and
           legal teams.

           Our business is boutique and has grown thoughtfully over the years to keep our values of trust, privacy,
           relationships, service, and time strong. \Ve have a tremendous amount of experience in the family office
           space, a strong desire to continually learn, and a passion for helping our clients. Compassion and thought
           are at the core of everything we do. \Ve have been referred to as Chief Administrative Officer, Personal
           CFO, Financial Administrator, Quarterback, General Contractor, Concierge, Psychologist, Friend, etc. \Ve
           wear many hats and keep our practice nimble by design. It is a privilege to work for and with our clients
           and we want it to be mutual.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                  MKS-0000765
PROTECTED BY FED R. EVID. 502(d)
                Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 44 of 266


            Expectations
           Time
           This engagement will be billed on an hourly basis. See Cost & Time Estimate.

           Trust
           We are adept at working thoughtfully with clients and appreciate that trust will be established over time.
           Starting at 100mph is not how we begin with clients; we weave our work for you in a productive and discreet
           manner. \Ve will earn your trust and your willingness to be open from the beginning will benefit the service
           we provide for you.

           Privacy and Security
           We have prepared and signed a Confidentiality Agreement for your benefit. It will remain in effect as of
           September1, 2017.

           Your privacy and security is a top priority for Streamline. \Ve strive to protect you and believe that having
           a vested interest in your family and affairs and continuous account monitoring/             safeguarding your
           information is the most effective method. Technology can be incredibly convenient or quickly become a
           burden. Over the past year, we have seen a significant increase of fraud, mostly with credit card transactions.
           In response, almost every financial institution and vendor has changed their policies and security related to
           access of information.

            Communication
           We rely heavily on email as a way to communicate with you and your entire team although we welcome in-
           person meetings as often as you are willing or able. If convenient for communicating directly with investors,
           we will set up a designated email account where we will direct all routine electronic communications. \Ve
           fully appreciate the sensitive nature of your work and will honor the communication accordingly. Please do
           let us know your preference for communicating as we begin to work together.

           Streamline always seeks to be proactive whenever possible. \Ve are exceptionally good at handling matters
           without being asked or clients knowing and this works best when we are granted access to the 'whole'. \Ve
           want the accountability, but will, from time to time, need help from you to get information for successful
           follow through. Our intention is to always be a value-add.

            Cost & Time Estimate

           \Ve expect to spend approximately 25 hours per month.

            If our estimates prove to be incorrect, we \Vill communicate directly with client so our expectations are
            aligned.

           Hourly billing rate: of$75/hour   discounted from $150/hour.    Owner's time will not be directly billed.




                                                                                                                         2



CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                   MKS-0000766
PROTECTED BY FED R. EVID. 502(d)
                  Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 45 of 266


           Terms
               •    \Ve will plan a review six months from contract signing to ensure that the scope and time is mutually
                    agreeable.
               •    Client is responsible for out of the ordinary expenses or direct costs and will be invoiced periodically
                    for reimbursement.
               •    Fees are to be paid upon receipt of invoice.
               •    Client understands and agrees that Streamline's services are intended to assist Client with respect
                    to the organization of Client's finances and other matters. Streamline is not engaged in rendering
                    legal, accounting or other professional advice. All decisions in connection with the implementation
                    of the advice received from Client's professional advisors shall be the sole responsibility of Client.
               •    In no event shall Streamline be liable for special, indirect, incidental, punitive, exemplary or
                    consequential damages (including, but not limited to, loss of profits or loss of data) even if
                    Streamline has been advised of the possibility of such damages.
               •    Rates may adjust our annual review.
               •    Either party may terminate this agreement at any time by written notice to the other. Either party
                    will provide a 45 days advance notice, when possible, to allow for a professional unwind and
                    transition. Upon such termination, the Client will be responsible for all charges at that time,
                    Streamline will deliver all work in progress to Client, and the Confidentiality Agreement will remain
                    in force and effect.
               •    Upon termination of this agreement, Client shall pay for all service fees, expenses, direct costs and
                    other non-cancelable expenses provided or incurred through the effective date of termination.

           Accepted



           Katie Sullivan                                     Steven R. Danziger
           C\'('P Associates                                  Danziger & Associates PLLC



           Date                                               Date




                                                                                                                           3



CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                     MKS-0000767
PROTECTED BY FED R. EVID. 502(d)
                 Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 46 of 266




                                   Ecuador Judgment Investment Agreement

           In consideration of an Investment of $500,000 from the Funder ( defined below) to help
           obtain a monetary recovery of the Ecuador Judgment (defined below) against Chevron
           Corporation and its subsidiaries and related entities ("Chevron"), the Frente de Defensa de la
           Amazonia (FDA), in its capacity as the sole beneficiary of the environmental remediation
           award under the Ecuador Judgment and the Ecuador Trust (defined below), and the Funder,
           hereby agree as follows:

              1. Definitions:

                     a. "Ecuador Judgment": The final judgment and award in the case of Maria
                        Aguinda et al. v. Chevron Corp., rendered in the first instance by the Provincial
                        Court of Justice of Sucumbios, 14 Feb. 2011, affirmed on appeal by the Sole
                        Chamber of the Provincial Court of Justice of Sucumbios, 3 Jan. 2012, certified
                        for enforcement on 17 Feb. 2012, and affirmed by the National Court of Justice
                        on 12 Nov. 2013. "Ecuador Judgment" in this Agreement refers to the legal
                        obligation imposed on Chevron by the Ecuadorian courts as reflected in the
                        aforementioned decisions (attached in Appendix 1) collectively.

                     b. "Ecuador Trust": "FIDEICOMISO MERCANTIL DE ADMINISTRACION DE
                        FLUJOS ADAT," created 1 March 2012 in Quito, Ecuador, pursuant to
                        instructions in the Ecuador Judgments, in which the individual claimants in the
                        Aguinda case placed the entirety of their interest in trust for the
                        implementation of remediation and payment of related expenses, naming the
                        Frente de Defensa de la Amazonia (FDA) as the sole beneficiary.

                     c. "Judgment Proceeds": "Judgment Proceeds" as used herein shall mean the total
                        amount of any and all funds actually collected by the Ecuador Parties or any of
                        their agents or related parties related to the Ecuador Judgment. This includes,
                        without limitation, any settlement monies paid by Chevron; any judicial orders
                        obtained by claimants against Chevron that result in the recovery of funds,
                        non-monetary assets, or anything of value; the additional 10% Award to the
                        FDA entitled by Ecuador's Environmental Management Law; any post-
                        judgment interest payments or penalties awarded by the Canadian courts or
                        any court; and any additional award of fees or expenses by the Ecuadorian,
                        Canadian, or any other court. Ecuador Judgment Gross Proceeds includes,
                        without limitation, any interest payments on either of the pending judgment,
                        fees, penalties, and the 10% Award.

              2. Parties and Agents:


                                                       1/6




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                  MKS-0000768
PROTECTED BY FED R. EVID. 502(d)
               Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 47 of 266




                    a. "FDA": Frente de Defensa de la Amazonia, Eloy Alfaro No. 801 y Progreso,
                       Nueva Loja, Ecuador.

                    b. "Trust Board President": The individual identified in Appendix 2B fErmel
                       Chavez} appointed upon the establishment of the Ecuador Trust and
                       responsible for carrying out duties and exercising authority specified therein.

                    c. "Ecuador Parties": The FDA and the Trust Board President.

                    d. "Funder": As identified in Appendix 2A, to be provided by the Funder upon
                       completion and execution of this Agreement.


                    e. "U.S. Representative": As identified in Appendix 2B.

             3. Investment: In satisfaction of the Investment amount, the Funder shall cause the
                Investment amount to be paid to the Funding Escrow Account. Once Funder transfers
                and clears the full amount of the Investment to the Funding Escrow Account, the
                Investment will have been deemed to be made and the Funder will be absolutely and
                irrevocably entitled to the Funder's Interest and will immediately become the co-
                owner of the Ecuador Judgment, subject only to the conditions and limitations
                outlined herein ...                                                                          Formatted: Font color: Black, English
                                                                                                             (United Kingdom), Highlight
                    3-.<1_.Notwithstandingp~r;i.graph 3 above, the funder shall forfeit its Funders-
                        Interestjn_ the_event_of........cooperating with_Chevron ....
                                                                                                         -----1
                                                                                                             Formatted



             4. Grant of Interest: In consideration for the Investment, the FDA hereby grants, and the
                Trust President hereby acknowledges, an Interest owing to the Funder of .25% of the
                total amount of the Ecuador Judgment and the Judgment Proceeds as further set forth
                herein (Funder's Interest).

             5. Co-ownership of Ecuador Judgment: As per this Agreement, the Funder will be a co-
                owner of the Ecuador Judgment up to the amount of his Interest in the Judgment. The
                Funder will not have the independent power to enforce his ownership Interest
                against Chevron or its subsidiaries. The Ecuador Parties, together with the Aguinda
                claimants and the communities affected by Chevron's contamination, retain ultimate
                authority over settlement and disposition of the dispute.

             6. Guarantee of Obligations: The FDA warrants that it is the sole beneficiary of the
                Ecuador Judgment in trust and the FDA hereby irrevocably warrants that the Funder
                is legally entitled to receive its Interest in accordance with this Agreement.




                                                     2/6




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                     MKS-0000769
PROTECTED BY FED R. EVID. 502(d)
               Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 48 of 266




             7. Ecuador Parties' Recognition of Existing Equity Holders: The Ecuador Parties hereby
                acknowledge that over the course of the litigation against Chevron, they have entered
                into various agreements with funders, lawyers, and other service providers
                (including the Existing Equity Holders identified by the Ecuador Parties in Appendix 3
                to this Agreement). These agreements also provide a grant of interest in the Judgment
                Proceeds. The Ecuador Parties guarantee to the Funder that the Funder's Interest
                does not infringe directly and/or indirectly on any obligations under these
                agreements and that the Funder's Interest will _b_~_paidm--ful-1--outof the Judgment
                Proceeds recovered.

             8. Priority: The Ecuador Parties hereby irrevocably warrant that all obligations to the
                Funder and the Existing Equity Holders identified in Appendix 3 will be satisfied in
                accordance with this Agreement prior to any distributions to the Ecuador Parties or
                the Ecuador Trust.

             9. FDA Guarantee Regarding the 10% Award: The FDA hereby irrevocably warrants
                ~ha~ inadditi()nto     the()the_r obligati()ns outli11edherein, thefulla_rnot111t of its __... ··   Comment [A1]: Stating 'full amount' seems
                                                                                                                    redundant as it is expressly implied that the
                additional 10% Award due under the judgment, as well as any interest on the                         invest will receive it
                judgment collected in any enforcement jurisdiction and available for dispensation by
                the FDA, shall be used to guarantee full payment to the Funder and any Priority
                Existing Equity Holders as listed in Appendix 3 until all have fully received their
                Interests as per this Agreement and others referenced in the Appendix.

             10. Escrow Accounts: Two escrow accounts shall be created by the FDA and the U.S.
                 Representative, as follows:

                    a. The Funding Escrow Account,-a-s--iGe-fltifie-d-in--Ap-pendix--2.B,-will
                                                                                         be created to
                       hold investment monies transferred under this Agreement to be distributed
                       per the instructions of the U.S. Representative.

                    b. A second escrow account ("Distribution Escrow Account") shall be created in
                       due course to collect the Judgment Proceeds and distribute the same to satisfy
                       the interests of the Funder and all other equity holders, including those
                       identified on Appendix 3. This Account, or a separate escrow or trust, shall
                       then distribute the remaining funds (after all Agreements of the equity holders
                       have been paid) to the Ecuador Trust to implement the environmental
                       remediation ordered by the Ecuador Judgment.

             11. Use of funds: The Investment shall be used by the FDA and U.S. Representative to
                 fund ongoing legal efforts to collect on the Ecuador Judgment in Canada and in other
                 jurisdictions as chosen by the Ecuador Parties. Funds also will be used for various
                 purposes, including (but not limited to): to defend against retaliatory actions brought

                                                        3/6




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                               MKS-0000770
PROTECTED BY FED R. EVID. 502(d)
               Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 49 of 266




                by Chevron to try to taint the Ecuador judgment; media relations; public education
                about the facts of the case; and outreach to the investment community.


             12. Obligations of the Funder: Once the Funder has made its Investment, the Funder will
                 be under no obligation whatsoever as per this Agreement.

             13. No Dilution: Following rnatizatim1 the __making of the Investment, the Funder's
                 Unterest will not be subject to dilution absent the express and written consent of the
                 Funder.


             14. Partial Recovery in Non-Settlement Scenario: If the collection of funds from the
                 Ecuador Judgment takes place on a partial or incremental basis (for example, if
                 Chevron assets are seized in an enforcement jurisdiction incrementally over time,
                 while the litigation continues in other jurisdictions in an effort to realize a full
                 recovery of the judgment), the Ecuador Parties irrevocably warrant that the Funder
                 (along with other Existing Equity Holders as listed in Appendix 3) will be
                 compensated pro rata a percentage of any funds recovered corresponding to its
                 respective interest. Said payments shall be made promptly upon receipt of any funds
                 recovered under the terms of this Agreement.

             15. Binding and Irrevocable Authority of the FDA: The signatory of the FDA to this
                 Agreement affirms he/she has the authority, upon ratification by the FDA Executive
                 Committee, to fully and irrevocably bind the organization.

             16. Information: Investor will be kept apprised     on a regular basis of all material
                 developments in the litigation.

             17. Common Legal Interest: The FDA, the Ecuador Trust, the Funder, and the U.S.
                 Representative have a "common legal interest" in the Claim, this Agreement and any
                 discussion, evaluation and negotiation or other communications and exchanges of
                 information relating thereto.

             18. Counterparts:  This Agreement may be signed in multiple counterparts.    Each
                counterpart shall be considered an original instrument, but all of them in the
                aggregate shall constitute one Agreement.

             19. Confidentiality: The Parties agree that the details of this Agreement, and all related
                 communications, will be kept confidential as between the Parties and will not be
                 divulged to third parties.



                                                      4/6




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                MKS-0000771
PROTECTED BY FED R. EVID. 502(d)
                Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 50 of 266




             20. Conflict of Language: To the extent there is a conflict between the English and
                 Spanish versions of the Agreement, the English version shall apply.

             21.Assignment: This Agreement shall inure to the benefit of, and shall be binding upon,
                the parties and their respective assignees, transferees and successors-in-title or
                interest.    References to the parties include their assignees, transferees and
                successors-in-title or interest, and shall include both corporate and unincorporated
                associations, partnerships, and individuals.

             22. Severability & Invalidity: If any term or provision in this Agreement shall in whole or
                 part be held to be illegal or unenforceable under any judicial decision or legal act, that
                 term or provision shall be deemed to be excluded from this Agreement and the
                 enforceability of the remainder of this Agreement will not be affected.

             23. Entire Agreement: This Agreement shall constitute the entire agreement between the
                 parties and shall supersede all prior agreements, understandings and negotiations
                 between the parties with respect to the subject matter of this Agreement.

             24. Governing law: This Agreement shall be governed by the laws of Ontario, Canada. The
                 courts of Ontario shall have exclusive jurisdiction to hear any claim or dispute related
                 to this Agreement.




           DATED:______            _
                                              Carmen Cartuche
                                              President, FDA


           DATED:______            _
                                              Ermel Gabriel Chavez Parra
                                              Board President, Ecuador Trust


           DATED:______             _
                                              U.S. Representative



           DATED:______            _
                                              Funder




                                                        5/6




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                    MKS-0000772
PROTECTED BY FED R. EVID. 502(d)
               Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 51 of 266




                                             6/6




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                MKS-0000773
PROTECTED BY FED R. EVID. 502(d)
               Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 52 of 266




                                     Ecuador Judgment Investment Agreement

             In consideration of an Investment of $500,000 from the Funder ( defined below) to help obtain
             a monetary recovery of the Ecuador Judgment ( defined below) against Chevron Corporation
             and its subsidiaries and related entities ("Chevron"), the Frente de Defensa de la Amazonia
             (FDA), in its capacity as the sole beneficiary of the environmental remediation award under
             the Ecuador Judgment and the Ecuador Trust (defined below), and the Funder, hereby agree
             as follows:

                 1. Definitions:

                        a. "Ecuador Judgment": The final judgment and award in the case of Maria Aguinda
                           et al. v. Chevron Corp., rendered in the first instance by the Provincial Court of
                           Justice of Sucumbfos, 14 Feb. 2011, affirmed on appeal by the Sole Chamber of
                           the Provincial Court of Justice of Sucumbfos, 3 Jan. 2012, certified for
                           enforcement on 17 Feb. 2012, and affirmed by the National Court of Justice on
                           12 Nov. 2013. "Ecuador Judgment" in this Agreement refers to the legal
                           obligation imposed on Chevron by the Ecuadorian courts as reflected in the
                           aforementioned decisions (attached in Appendix 1) collectively.

                        b. "Ecuador Trust": "FIDEICOMISOMERCANTILDE ADMINISTRACIONDE FLUJOS
                           ADAT,"created 1 March 2012 in Quito, Ecuador, pursuant to instructions in the
                           Ecuador Judgments, in which the individual claimants in the Aguinda case
                           placed the entirety of their interest in trust for the implementation of
                           remediation and payment of related expenses, naming the Frente de Defensa de
                           la Amazonia (FDA) as the sole beneficiary.

                        c. "Judgment Proceeds": "Judgment Proceeds" as used herein shall mean the total
                           amount of any and all funds actually collected by the Ecuador Parties or any of
                           their agents or related parties related to the Ecuador Judgment. This includes,
                           without limitation, any settlement monies paid by Chevron; any judicial orders
                           obtained by claimants against Chevron that result in the recovery offunds, non-
                           monetary assets, or anything of value; the additional 10% Award to the FDA
                           entitled by Ecuador's Environmental Management Law; any post-judgment
                           interest payments or penalties awarded by the Canadian courts or any court;
                           and any additional award of fees or expenses by the Ecuadorian, Canadian, or
                           any other court. Ecuador Judgment Gross Proceeds includes, without limitation,
                           any interest payments on either of the pending judgment, fees, penalties, and
                           the 10% Award.




                                                          1/5


CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                      MKS-0000774
PROTECTED BY FED R. EVID. 502(d)
               Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 53 of 266


                 2. Parties and Agents:

                        a. "FDA": Frente de Defensa de la Amazonia, Eloy Alfaro No. 801 y Progreso, Nueva
                           Loja, Ecuador.

                        b. "Trust Board President": The individual identified in Appendix 2B appointed
                           upon the establishment of the Ecuador Trust and responsible for carrying out
                           duties and exercising authority specified therein.

                        c. "Ecuador Parties": The FDA and the Trust Board President.

                        d. "Funder": As identified in Appendix 2A, to be provided by the Funder upon
                           completion and execution of this Agreement.


                        e. "U.S.Representative": As identified in Appendix 2B.

                 3. Investment: In satisfaction of the obligations under this Agreement, the Funder shall
                    cause the Investment amount to be paid to the Funding Escrow Account. Once Funder
                    transfers and clears the full amount of the Investment, the Investment will be deemed
                    to have been made and the Funder will be entitled irrevocably to the Funder's Interest
                    and immediately will become the co-owner of the Ecuador Judgment, subject to the
                    conditions and limitations outlined herein.

                 4. Grant of Interest: In consideration for the Investment, the FDA hereby grants, and the
                    Trust President hereby acknowledges, an Interest owing to the Funder of .25% of the
                    total amount of the Ecuador Judgment and the Judgment Proceeds as further set forth
                    herein (Funder's Interest).

                 5. Co-ownership of Ecuador Judgment: As per this Agreement, the Funder will be a co-
                    owner of the Ecuador Judgment up to the amount of his Interest in the Judgment. The
                    Funder will not have the independent power to enforce his ownership Interest against
                    Chevron or its subsidiaries. The Ecuador Parties, together with the Aguinda claimants
                    and the communities affected by Chevron's contamination, retain ultimate authority
                    over settlement and disposition of the dispute.

                 6. Guarantee of Obligations: The FDA warrants that it is the sole beneficiary of the
                    Ecuador Judgment in trust and the FDA hereby irrevocably warrants that the Funder
                    is legally entitled to receive its Interest in accordance with this Agreement.

                 7. Ecuador Parties' Recognition of Existing Equity Holders: The Ecuador Parties hereby
                    acknowledge that over the course of the litigation against Chevron, they have entered


                                                         2/5


CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                   MKS-0000775
PROTECTED BY FED R. EVID. 502(d)
               Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 54 of 266


                     into various agreements with funders, lawyers, and other service providers (known
                     collectively as the Existing Equity Holders). These agreements also provide a grant of
                     interest in the Judgment Proceeds. The Ecuador Parties guarantee to the Funder that
                     the Funder's Interest does not infringe directly and/or indirectly on any obligations
                     under these agreements and that the Funder's Interest will be paid out of the Judgment
                     Proceeds recovered.

                 8. Priority: The Ecuador Parties hereby irrevocably warrant that all obligations to the
                    Funder and the Existing Equity Holders will be satisfied in accordance with this
                    Agreement prior to any distributions to the Ecuador Parties or the Ecuador Trust.

                 9. FDA Guarantee Regarding the 10% Award: The FDAhereby irrevocably warrants that
                    in addition to the other obligations outlined herein, the additional 10% Award due
                    under the judgment, as well as any interest on the judgment collected in any
                    enforcement jurisdiction and available for dispensation by the FDA, shall be used to
                    guarantee full payment to the Funder as per this Agreement.

                 10. Escrow Accounts: Two escrow accounts shall be created by the FDA and the U.S.
                     Representative, as follows:

                        a. The Funding Escrow Account will be created to hold investment monies
                           transferred under this Agreement to be distributed per the instructions of the
                           U.S. Representative.

                        b. A second escrow account ("Distribution Escrow Account") shall be created in
                           due course to collect the Judgment Proceeds and distribute the same to satisfy
                           the interests of the Funder and all other equity holders. This Account, or a
                           separate escrow or trust, shall then distribute the remaining funds (after all
                           Agreements of the equity holders have been paid) to the Ecuador Trust to
                           implement the environmental remediation ordered by the Ecuador Judgment.

                 11. Use of funds: The Investment shall be used by the FDAand U.S.Representative to fund
                     legal efforts to collect the Ecuador Judgment in Canada and in other jurisdictions as
                     chosen by the Ecuador Parties. Funds also will be used for various purposes, including
                     (but not limited to): to defend against retaliatory actions brought by Chevron; maintain
                     communication with affected community groups in Ecuador; media relations; public
                     education about the facts of the case; and outreach to the investment community.


                 12. Obligations of the Funder: Once the Funder has made its Investment, the Funder will
                     be under no obligation whatsoever as per this Agreement.



                                                          3/5


CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                      MKS-0000776
PROTECTED BY FED R. EVID. 502(d)
               Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 55 of 266


                 13. No Dilution: Following the making of the Investment, the Funder's Interest will not be
                     subject to dilution absent the express and written consent of the Funder.


                 14. Partial Recovery in Non-Settlement Scenario: If the collection of funds from the
                     Ecuador Judgment takes place on a partial or incremental basis (for example, if
                     Chevron assets are seized in an enforcement jurisdiction incrementally over time,
                     while the litigation continues in other jurisdictions in an effort to realize a full recovery
                     of the judgment), the Ecuador Parties irrevocably warrant that the Funder (along with
                     other Existing Equity Holders) will be compensated pro rata a percentage of any funds
                     recovered corresponding to its respective interest. Said payments shall be made
                     promptly upon receipt of any funds recovered under the terms of this Agreement.

                 15. Binding and Irrevocable Authority of the FDA: The signatory of the FDA to this
                     Agreement affirms he/she has the authority, upon ratification by the FDA Executive
                     Committee, to fully and irrevocably bind the organization.

                 16. Information: Investor will be kept apprised         on a regular basis of all material
                     developments in the litigation.

                 17. Common Legal Interest: The FDA, the Ecuador Trust, the Funder, and the U.S.
                     Representative have a "common legal interest" in the Claim, this Agreement and any
                     discussion, evaluation and negotiation or other communications and exchanges of
                     information relating thereto.

                 18. Counterparts: This Agreement may be signed in multiple counterparts.                Each
                     counterpart shall be considered an original instrument, but all of them in the aggregate
                     shall constitute one Agreement.

                 19. Confidentiality: The Parties agree that the details of this Agreement, and all related
                     communications, will be kept confidential as between the Parties and will not be
                     divulged to third parties.

                 20. Conflict of Language: To the extent there is a conflict between the English and Spanish
                     versions of the Agreement, the English version shall apply.

                 21. Assignment: This Agreement shall inure to the benefit of, and shall be binding upon,
                     the parties and their respective assignees, transferees and successors-in-title or
                     interest. References to the parties include their assignees, transferees and successors-
                     in-title or interest, and shall include both corporate and unincorporated associations,
                     partnerships, and individuals.


                                                             4/5


CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                           MKS-0000777
PROTECTED BY FED R. EVID. 502(d)
               Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 56 of 266


                 22. Severability & Invalidity: If any term or provision in this Agreement shall in whole or
                     part be held to be illegal or unenforceable under any judicial decision or legal act, that
                     term or provision shall be deemed to be excluded from this Agreement and the
                     enforceability of the remainder of this Agreement will not be affected.

                 23. Entire Agreement: This Agreement shall constitute the entire agreement between the
                     parties and shall supersede all prior agreements, understandings and negotiations
                     between the parties with respect to the subject matter of this Agreement.

                 24. Governing law: This Agreement shall be governed by the laws of Ontario, Canada. The
                     courts of Ontario shall have exclusive jurisdiction to hear any claim or dispute related
                     to this Agreement.




             DATED:_____               _
                                                  Carmen Cartuche
                                                  President, FDA


             DATED:_____               _
                                                  Ermel Gabriel Chavez Parra
                                                  Board President, Ecuador Trust


             DATED:_____               _
                                                  U.S. Representative



             DATED:_____               _
                                                  Funder




                                                           5/5


CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                        MKS-0000778
PROTECTED BY FED R. EVID. 502(d)
               Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 57 of 266




                                     Ecuador Judgment Investment Agreement

             In consideration of an Investment of $500,000 from the Funder ( defined below) to help obtain
             a monetary recovery of the Ecuador Judgment ( defined below) against Chevron Corporation
             and its subsidiaries and related entities ("Chevron"), the Frente de Defensa de la Amazonia
             (FDA), in its capacity as the sole beneficiary of the environmental remediation award under
             the Ecuador Judgment and the Ecuador Trust (defined below), and the Funder, hereby agree
             as follows:

                 1. Definitions:

                        a. "Ecuador Judgment": The final judgment and award in the case of Maria Aguinda
                           et al. v. Chevron Corp., rendered in the first instance by the Provincial Court of
                           Justice of Sucumbfos, 14 Feb. 2011, affirmed on appeal by the Sole Chamber of
                           the Provincial Court of Justice of Sucumbfos, 3 Jan. 2012, certified for
                           enforcement on 17 Feb. 2012, and affirmed by the National Court of Justice on
                           12 Nov. 2013. "Ecuador Judgment" in this Agreement refers to the legal
                           obligation imposed on Chevron by the Ecuadorian courts as reflected in the
                           aforementioned decisions (attached in Appendix 1) collectively.

                        b. "Ecuador Trust": "FIDEICOMISOMERCANTILDE ADMINISTRACIONDE FLUJOS
                           ADAT,"created 1 March 2012 in Quito, Ecuador, pursuantto instructions in the
                           Ecuador Judgments, in which the individual claimants in the Aguinda case
                           placed the entirety of their interest in trust for the implementation of
                           remediation and payment ofrelated expenses, naming the Frente de Defensa de
                           la Amazonia (FDA) as the sole beneficiary.

                        c. "Judgment Proceeds": "Judgment Proceeds" as used herein shall mean the total
                           amount of any and all funds actually collected by the Ecuador Parties or any of
                           their agents or related parties related to the Ecuador Judgment. This includes,
                           without limitation, any settlement monies paid by Chevron; any judicial orders
                           obtained by claimants against Chevron that result in the recovery of funds, non-
                           monetary assets, or anything of value; the additional 10% Award to the FDA
                           entitled by Ecuador's Environmental Management Law; any post-judgment
                           interest payments or penalties awarded by the Canadian courts or any court;
                           and any additional award of fees or expenses by the Ecuadorian, Canadian, or
                           any other court. Ecuador Judgment Gross Proceeds includes, without limitation,
                           any interest payments on either of the pending judgment, fees, penalties, and
                           the 10% Award.




                                                          1/5



CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                      MKS-0000779
PROTECTED BY FED R. EVID. 502(d)
               Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 58 of 266


                 2. Parties and Agents:

                        a. "FDA": Frente de Defensa de la Amazonia, Eloy Alfaro No. 801 y Progreso, Nueva
                           Loja, Ecuador.

                        b. "Trust Board President": The individual identified in Appendix 2B appointed
                           upon the establishment of the Ecuador Trust and responsible for carrying out
                           duties and exercising authority specified therein.

                        c. "Ecuador Parties": The FDA and the Trust Board President.

                        d. "Funder": As identified in Appendix 2A, to be provided by the Funder upon
                           completion and execution of this Agreement.


                        e. "U.S.Representative": As identified in Appendix 2B.

                 3. Investment: In satisfaction of the obligations under this Agreement, the Funder shall
                    cause the Investment amount to be paid to the Funding Escrow Account. Once Funder
                    transfers and clears the full amount of the Investment, the Investment will be deemed
                    to have been made and the Funder will be entitled irrevocably to the Funder's Interest
                    and immediately will become the co-owner of the Ecuador Judgment, subject to the
                    conditions and limitations outlined herein.

                 4. Grant of Interest: In consideration for the Investment, the FDA hereby grants, and the
                    Trust President hereby acknowledges, an Interest owing to the Funder of .25% of the
                    total amount of the Ecuador Judgment and the Judgment Proceeds as further set forth
                    herein (Funder's Interest).

                 5. Co-ownership of Ecuador Judgment: As per this Agreement, the Funder will be a co-
                    owner of the Ecuador Judgment up to the amount of his Interest in the Judgment. The
                    Funder will not have the independent power to enforce his ownership Interest against
                    Chevron or its subsidiaries. The Ecuador Parties, together with the Aguinda claimants
                    and the communities affected by Chevron's contamination, retain ultimate authority
                    over settlement and disposition of the dispute.

                 6. Guarantee of Obligations: The FDA warrants that it is the sole beneficiary of the
                    Ecuador Judgment in trust and the FDA hereby irrevocably warrants that the Funder
                    is legally entitled to receive its Interest in accordance with this Agreement.

                 7. Ecuador Parties' Recognition of Existing Equity Holders: The Ecuador Parties hereby
                    acknowledge that over the course of the litigation against Chevron, they have entered


                                                         2/5



CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                   MKS-0000780
PROTECTED BY FED R. EVID. 502(d)
               Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 59 of 266


                     into various agreements with funders, lawyers, and other service providers (known
                     collectively as the Existing Equity Holders). These agreements also provide a grant of
                     interest in the Judgment Proceeds. The Ecuador Parties guarantee to the Funder that
                     the Funder's Interest does not infringe directly and/or indirectly on any obligations
                     under these agreements and that the Funder's Interest will be paid out of the Judgment
                     Proceeds recovered.

                 8. Priority: The Ecuador Parties hereby irrevocably warrant that all obligations to the
                    Funder and the Existing Equity Holders will be satisfied in accordance with this
                    Agreement prior to any distributions to the Ecuador Parties or the Ecuador Trust.

                 9. FDA Guarantee Regarding the 10% Award: The FDA hereby irrevocably warrants that
                    in addition to the other obligations outlined herein, the additional 10% Award due
                    under the judgment, as well as any interest on the judgment collected in any
                    enforcement jurisdiction and available for dispensation by the FDA, shall be used to
                    guarantee full payment to the Funder as per this Agreement.

                 10. Escrow Accounts: Two escrow accounts shall be created by the FDA and the U.S.
                     Representative, as follows:

                        a. The Funding Escrow Account will be created to hold investment monies
                           transferred under this Agreement to be distributed per the instructions of the
                           U.S.Representative.

                        b. A second escrow account ("Distribution Escrow Account") shall be created in
                           due course to collect the Judgment Proceeds and distribute the same to satisfy
                           the interests of the Funder and all other equity holders. This Account, or a
                           separate escrow or trust, shall then distribute the remaining funds (after all
                           Agreements of the equity holders have been paid) to the Ecuador Trust to
                           implement the environmental remediation ordered by the Ecuador Judgment.

                 11. Use of funds: The Investment shall be used by the FDAand U.S.Representative to fund
                     legal efforts to collect the Ecuador Judgment in Canada and in other jurisdictions as
                     chosen by the Ecuador Parties. Funds also will be used for various purposes, including
                     (but not limited to): to defend against retaliatory actions brought by Chevron; maintain
                     communication with affected community groups in Ecuador; media relations; public
                     education about the facts of the case; and outreach to the investment community.


                 12. Obligations of the Funder: Once the Funder has made its Investment, the Funder will
                     be under no obligation whatsoever as per this Agreement.



                                                          3/5



CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                      MKS-0000781
PROTECTED BY FED R. EVID. 502(d)
               Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 60 of 266


                 13. No Dilution: Following the making of the Investment, the Funder's Interest will not be
                     subject to dilution absent the express and written consent of the Funder.


                 14. Partial Recovery in Non-Settlement Scenario: If the collection of funds from the
                     Ecuador Judgment takes place on a partial or incremental basis (for example, if
                     Chevron assets are seized in an enforcement jurisdiction incrementally over time,
                     while the litigation continues in other jurisdictions in an effort to realize a full recovery
                     of the judgment), the Ecuador Parties irrevocably warrant that the Funder (along with
                     other Existing Equity Holders) will be compensated pro rata a percentage of any funds
                     recovered corresponding to its respective interest. Said payments shall be made
                     promptly upon receipt of any funds recovered under the terms of this Agreement.

                 15. Binding and Irrevocable Authority of the FDA: The signatory of the FDA to this
                     Agreement affirms he/she has the authority, upon ratification by the FDA Executive
                     Committee, to fully and irrevocably bind the organization.

                 16. Information: Investor will be kept apprised         on a regular basis of all material
                     developments in the litigation.

                 17. Common Legal Interest: The FDA, the Ecuador Trust, the Funder, and the U.S.
                     Representative have a "common legal interest" in the Claim, this Agreement and any
                     discussion, evaluation and negotiation or other communications and exchanges of
                     information relating thereto.

                 18. Counterparts: This Agreement may be signed in multiple counterparts.                Each
                     counterpart shall be considered an original instrument, but all of them in the aggregate
                     shall constitute one Agreement.

                 19. Confidentiality: The Parties agree that the details of this Agreement, and all related
                     communications, will be kept confidential as between the Parties and will not be
                     divulged to third parties.

                 20. Conflict of Language: To the extentthere is a conflict between the English and Spanish
                     versions of the Agreement, the English version shall apply.

                 21. Assignment: This Agreement shall inure to the benefit of, and shall be binding upon,
                     the parties and their respective assignees, transferees and successors-in-title or
                     interest. References to the parties include their assignees, transferees and successors-
                     in-title or interest, and shall include both corporate and unincorporated associations,
                     partnerships, and individuals.


                                                             4/5



CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                           MKS-0000782
PROTECTED BY FED R. EVID. 502(d)
               Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 61 of 266


                 22. Severability & Invalidity: If any term or provision in this Agreement shall in whole or
                     part be held to be illegal or unenforceable under any judicial decision or legal act, that
                     term or provision shall be deemed to be excluded from this Agreement and the
                     enforceability of the remainder of this Agreement will not be affected.

                 23. Entire Agreement: This Agreement shall constitute the entire agreement between the
                     parties and shall supersede all prior agreements, understandings and negotiations
                     between the parties with respectto the subject matter of this Agreement.

                 24. Governing law: This Agreement shall be governed by the laws of Ontario, Canada. The
                     courts of Ontario shall have exclusive jurisdiction to hear any claim or dispute related
                     to this Agreement.




             DATED:_____               _
                                                  Carmen Cartuche
                                                  President, FDA


             DATED:_____               _
                                                  Ermel Gabriel Chavez Parra
                                                  Board President, Ecuador Trust


             DATED:_____               _
                                                  U.S.Representative



             DATED:_____               _
                                                  Funder




                                                           5/5



CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                        MKS-0000783
PROTECTED BY FED R. EVID. 502(d)
               Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 62 of 266




                                               Ecuadorjudgment Investment Agreement

                                                             frnm the funder (defined helmvJ to help ub,:i:1,i
             1n ::onsider~-itlonof lm hrvestrnent c,f $SOO,OOO
             '.i 1nonetaryrecovery of the    Eruadoi-Judgment [defined be.low]against thevtt'.in Corporat,<;n
             a,:d its subsidiaries and related entities (Cbt•vrnn"), the Fnmte de Defonsa de b Amazunia
             LEl2i;), in lt;; i.:apacityas the sok beneficiary of the environmental remedidtirin avvan:l undc'r
             the Ec.iador Judgment and the Ecuadot "frusr ( defined be!ov,:), and the Fund,.2i\hereby agn,t:'.
             .:is fri llov.:s:




                                 :.. "f;:cuadorjudgn1Qt1f.Th(".hna1 im1grm'rtt,md award ln the:case of Maria Aguindt
                                     et al. v CJwvrnnC;:,rp.. rencb·-ed i,, lh~ t"i-r~tinstance by the Provincial Cnt,cl c:l
                                     Justin.: of Sunimbk:;, 14 Feb. 2011, Jffirmed on appeal by t.he Snle Chamber Df
                                     the Prnvinci;i! Coun nr j1.;_-;tke of StH:umbfos, 3 !an, 2012. certif:.ed
                                     enfnrcement on 17 Feb. W l.2, ,md atfirmed by the Nation;;] Court nf ItbtL<.' rni
                                     n Nov. 2(H3. "t.LlLl..dD.t:..J.ml.i;;r1.um.r
                                                                                in this Agreement refers tn the legal
                                     obligation 1mpr;sed nn Uwvrnn by the Ecuaclnrian courts as rei1ect.ed in ),t'
                                     aforementioned (kcisiolls (:;marhed in Apptmdix l} rn!lectivdy,

                                 b. "Ecuador Trust": 'T!DUCOMlSO \:lEHCANTJL              DE FL.U\OS
                                                                           DEADMINISTRACJ•N
                                     ADAT,'' created l i,,t.n-rh :~Ul2 :n Quito, Ecuador, pursuant to instn1ct10ns ,n frk:
                                     En1,1lfor Judgnwnts. in \;:J'11chiht' 1ndividt1a1daimar:ts in the Againdo CJ:,{'
                                     phic,xl the eT:tii"ttv of their mk 1\:st rn trust t'or the impienwnt,3t,,:;r, r,i
                                     rcrnedi.ation and p:Jym2nt ,:,fre Lo,r-ed
                                                                             <:'Xpenses,nammg the Freni.e de Drfonsc1ck
                                     !a Amazonii:,(TDA) ,:,:;th,, ,ok brnefidacy,

                                 c   "!vdgment..Pn..icc<?d(·,'"judgrne,1t Prnu.,eds" as used herein shi"-!!l
                                                                                                          mea1, the :J;f_,,;
                                     ,Hnount of any .;rndall fund~;,Ktually wllected hy the Ern2.dor Parue~; (:.r·:::,-,y
                                     their agents or rebted p,~r'.le~;re bred to the Ecuador Judgment Thi:; incL,z:F:s
                                     without limitation. dny ~,ettlernent mtinws paid by Chevrn11;any judici2l f,,-de;·s
                                     obt:amed by daimams -c\f)i:ist Ch::'vron that r<~sultin the recovery elffonds, run·
                                     monetary assets, or "mythin§; of \'ii.lue; the additional 10% Avvard r.c, the FDA
                                     ent1tled by Enwclor's Env\rn1·,me11,alManagement Law; any po:;t-1udgn;enr
                                     interest paymFnts er peH;JJth\<;<\\v~1rded   by the Canadian coans or zmy ct,urL
                                     and any additional avv,ird ot"fee\ or expenses by the Ecuactoriml. Can.Mli;,ll'>.    e,·
                                     any other court. fa:tLHbr /udgnwnt Gross Proceeds indm:ies, \vtthout lin:iiL1t:i;,r,.
                                     any interest payml':'nt;;on eicher ,:d·the pending judgment:. foes, penidtif.'<.i, ale(\
                                      the 11Y%Awanl.




                                                                        /s




                                                                                                                                MKS-0000784
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
PROTECTED BY FED R. EVID. 502(d)
              Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 63 of 266




                        a. ''El2A": Frnnte d,;;LkL=:nst1.:k-L:1
                                                              Ankiuni,1, Eloy Alfaro No, 801 y Progn,so ..N ,lt.:'V.l
                           Loja, Eni,,dor.


                        b   'Trnst._RQarrl Pres1cknt"· The lndiv1du;,,l idenHfied in Appendix 2B ,,ppmn:.<.=,.\
                            upon t1Je establis1itr:(,nt of ths: Enrndor Trust and responsible for carrying out
                            duties and P.xercisJng ,wthority q;eri!hid there_in_


                        c   "Ecuador t?xJJe<:_":
                                             The FDA and the Tnrnt Board President

                        d. ''Funder'': AB identffied 1.n Ap_pt:nd.i.x
                                                                    2A, to be provided by the Flrnder                Uf:iH,
                           completion ::indextn.itkm of t.h,s Agn,enwnt.




                 5. l_nve:mrwnJ:ln satisfonion       ::ht ui.dli:~,ih::in:;wider thi.s ,\greeincnt, the Fmick:r sh-:1!;
                    r:)use the lnvestrnent .:tmmt:,l to l.w p.aid tc, tbs=:funding Escrow Account. On::::eFunder
                    transfers and dears t.he full Jmmmt of the l11vef;trnent, the Investment \Vill b'='llf'!'t=·;ed
                    to h;;ivebeen ma.de 2nd tlH:Fi.mde,·wiii r:wentitled irrevoc;;ibly tn fa(, Funder's lnt1-;r,:-s;t
                    .~n.d 1nur1t:dtately will becume the c<n,vdwr of thf: Ecuador Judgrnenl. sHbjeu tr, ,h;,
                    wmlitlnns m,d lirnltatkms outini:·d hen~llL


                 ,J.. Drant of lnterest; l n <'.onsi<lcr;;iti
                                                           on for th(~!nvestrnenl, the FHAhete-by grants. ;:,nd nw
                    Trn,.;t President   hereby ;;,:knov,·k,zigi;;s,an interest O\iVingto die Funder of .2\'Y: nf t"i::.=
                    total amount of the Ecuador Jw:lgnwnt ;nd thE~judgment Proceeds as furthN set fon.h
                    herein {Funder's lnterest).

                 S. CJ-ownership       of Ecµ,_;;ldQrJ.~td~n1l'l1J:         thb Agn~ement, the Funder wrnhi:' ,:: u,-
                                                                    A:, pi=.~r
                    ovvner of the Ecuado;· Jw."lgnin1t up ':n till.' cirr:i:mnt of hi~ lnterest m !:he _ludgrnent Th,·
                    L.mder v,;fll not haw• the in:.1,'Pt-,·,i..k,:t pov,·er m enforce his nwrwrsbip lnt£\l't:;;ot;-::g,/r,.:,.:
                    C,cvrnn ur its subsidi;~riv,,. The E,:tu.r.lrJtf\,rUcs, together with the Agamda cJ.,;imJ;.b
                    ;md the communities aff;.!C<::d     by Chc,'Tc:n\ u.mtamination, ret1in ultirm,(:t <,uthcrtr-y
                    O'llc:f' settlement and disposition oi Uw {hpute.



                 :':. fumr.~.ntee of Ohligatlon~i:    Tht HJ/\, tv;,n-rants. that it is the sole beneflcbrv         (./ '.he
                     f:<:uadm·judgment in rm.st .:indliw Fl):'<.hereby irrevocably 1Narrants that fre Funder
                     Is kgally entitled to receivP lb Inten::st m accordance with this Agre,,,nwnc

                 , . f_[\Jadgr e.arties' 'Recognjtjqnoi_Exy;rjm,r.liq_uityHolders: The: Ernadm PAite::; h<?r1:-h~
                     ~ickno1Nledge that over the coms~ of 11ie !1Ugarion against Chevron, they have f.:-iterd

                                                                 ~; .' .:-;
                                                                 ...... .,   ~   i




                                                                                                                                  MKS-0000785
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
PROTECTED BY FED R. EVID. 502(d)
              Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 64 of 266




                      intn various agreements      vvilh funder~;, k,wyers, and other service provd('l"?:, (.knu\',,,
                      coHectively as the Existing Egui!y Holden;}. These agreements also provide a gi·~~:11
                      interest in the Judgment Proceeds:. The En.i.1dor Parties guacantee tn the Funder th,Jt
                      !.ht:'Funder's Interest docs nut infringe directly and/ or indirectly on .any l•bhgdion::c
                      under tbese agreement,;; dnd that the Funder's Interest will be paid out of ,he Judgnwnt
                      Pro[eeds recovered,

                 H. PrioU:~y:The Enii"ldor- !<in~i.-st:,c-rf·by ,rrf\.'(,,:<1b1y
                                                                               i..·varr:anttk1t ,11loblig;_ii;imv,; 1:> dw
                    Funder ,md the Existing Eqoity lfo'itlt.'rs villl be satisfied 1.n<1ccnrdnnce \Vlth this
                    Agreement prior to any di:';trilmt\,)ns tn the Ecuador Parries or the Eruador Truc;c

                 ·1   fl))\ Gu<c1rnntee                             · The FDA he:tehy irrewJCably \Nan ;,w,.s tk t
                                      Regardirtlr.llJJL.1.!l'.lliAw;;ixd
                      in addition to the other ohLgiitions :,utllned herein, the ;:Jdditinnal :l D'?<l..,\\vard tilk:
                      under the _judgment, 2,s '..veJl:is any interest on the judgment collected in 2-,)_\i
                      enforcement jmisdiction .and avada.b\e for dispensation by the FDA,sh~1n           he used to
                      guarantee full payment to tht Funck-r ,is per this Agreement

                  10. Escr,;:nv_AccomHs:.
                                      Two <~Scr(:\v .,icco;ints :,hall be creat,~d by the FDA and th2 JJ5.
                      Kepn.>sN1tatlve,as follm,,,:;

                          d. The Funding      L;,;:·ow ,\n::1unt tv1J h,:, ,Te,Hed to hold investment nw,11,:,,:
                              tr~rnsfern,,d unth,, b\:; ,~grft,W.'t:l' to be di.stlibuted per the in,,;trucUr;ns thr
                              US. RepresenL1t1v,,

                          b, A St'.cond escrnw actnnnt ("DJstribution f:.:':'J;IQ}'1LAccouiJJ.".l
                                                                                              sha11bi'. Uh\t2d :n
                             due rnurH' tn ce,i!en: th,"' (udgrnrnl Proceeds and distribute the samr tn ~«iti:;fy
                             the lntere.sls nf tht:'.Funder and 0ll other equity holdc'rs. This Atxolrnt" c,,, J
                             separate escrow ur UT,<;Li,h;dl th-en distribute the rern«ining fond,; (;Ater .:,(
                             Agreements oft.be eq'Jity hokkts have been paid) to the fanJdnr Trih,: ro
                             .implement the environm.cnta!remediation ordered by the Ent;Jdor ludµm,=:,,!,

                  1 L Usecl fundil.:The lnvestmenr-;hall b,, u:-::edby the FDAand US Representati<..ic'·v_,           i\md
                      legal efforts to collect dw Fn,2idor Judgment in Canada and in nthrr _j,}ri5dtct"lc,n:;:.h
                      chosc·n by the Ern~-idnr Parli::s. Funch :dso v11ill       be used for variou,s purposes, indud, ni;
                      (but not limited tn )· te d:e:<fpm\
                                                        ;,,g,:,n:;;trrt.'.,(;,;tury actions bnmght by Chevnm: ti1:, ir:uin
                      cornmunka.tion v,ith ai\·:<::,,,;:1,;,;;:::imin,,.y g:-<"nrpsin Ecu,1dor: rnedhl n..>lJtinno, pD.bi,c
                      educ1tion abm1t: rtw tatt'.,of ih·: tJC;f; aml ,.,l,lre;,ich to the investment rnmrnu1~\ty.


                  l 2. O.blli;::,tiw1softh.r Fpndcr· Or:n.' th<'.'Puoder !us made its lnv<c~strrn.::nc
                                                                                                    tlie F,.m(kr ,,'iil
                       be under no obligarion ,,,...,h;;it~,>"evr:r
                                                              .:!::-p1c·rthis Agreement.




                                                                                                                              MKS-0000786
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
PROTECTED BY FED R. EVID. 502(d)
              Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 65 of 266




                                  followlng the making Di the lnvi.:,~tment,the Ft1n<l-er'slntNest
                l 3 fo.d).11.ution:
                    :rnbject w dilution absen! the c,:.rFe<;sand i.\Titten consent of the Funder_


                l4. fm:ti~1LJ~e.cm/l~r:,:
                                       in __                 SccnarLo: !f the cnllertlon of funcb fnJm ~}~""
                                           NJm~$,;ttkm•;'Ji:\.
                                                            __
                    Ecuador !urigment t.akt!-ipbn.- <,n a p,irtial or incremental ba$iS (for (:xampk. if
                    Chevron assets are ;;;f:'izedin ;rn enfon:rrnent jurisdiction ir,crernrntally cv<:r time
                                        conti,n1es in other ,ilixhdictkms in an effon lo realize a full n,,c,_;vcry
                    \vhl!e the 1H.1gation
                    of the judgimmfl, the Ecwdnr P,Irtics incvuc;Jbly v,larr:antthat the Funder (<'ilong\Vith
                    other Existing Equity Holders) ,dl be oJmper:sated pro mw a percentage of any funcL
                    recovered conespondhg     ;;:, its H'i-pi.'ttt,'e intne:;t. Said payrnents ,,hall he mJde
                    promptly upon i-eceipi d s:'i.yfnn(h ceco,:en.'d under the t,inns of this Agr<,(mH.''lL

                ,,_sB1.n_Qin~
                           and                A.0.UE?_lJtv
                                 l1:.r_~YQfahi,,'                 ...EDA:The signatory ::.ifthe FDA to th,,,:
                                                         ~itUl1.,;:
                    AgrE'enwnt affirms he/srw has r:h,~·ctut.h(,tity.npon ratification by the FDA Exxcutjve
                    Committee, to ful!y,md frn:xc:c,bly ;_,ind ,he organizatrnn,


                 16, Jnformation: lnves;tor .viU be i,ept appr.ised on a regular basis of il!l inatcn:il
                     ckveloprnents ln the Uti.gatior1.

                 17. CnmrnonLeg.al lnterest: The FDA, the Ecuador Trust, the Funder, and the US.
                                             a "conmon kgdJ. interest" in the Claim, this Agreerm':m and a,·;y
                     R,.:•present.at.ivehav<:'.
                     discussion, evaluatlon ;_:rnJneg,:;t1:.;tk1n or ,Jther communications ,md exi:h,Jnge\; ,_,,
                     information n:>\atingthereto.

                 l.R Cennteu;mrJ:~.: This Ag•·,-"{'nwr:trn,,iy !Y.' <gnt'd in rnultlpk counterp,rrts.              k;ci,
                     ;;,:ounrerpart shall he nm,;;d::rccl J.n ur:girui iu,:;trument, bu;::all of them in che ;:ggt;:i!i<U:
                     shali constllule one Agr•:;t:nknt

                                       The P;.1rties ;ign:e tba, lhP
                 J.') Crmfh,h:.n1Lallty:                          detmb of thjs Agreement, ,.md ai f Tebtf;:i
                    com.munlcatinns, will be kepl. <-'onfidentiti1 as between the Parties cind wi\l nnt. bt
                    divulged to third partie:,,

                 20. Conflictof.J,angu~: To the ex::em th~~reis a conflictbtl.\1\-'ern t1'1e
                                                                                           English and ~pJrns!,
                    ven;ions of the Agrnement th,: Er,gfah vcr~,.ionsh.allapply.

                 21 _At:;_signment:This Agn:1{'rnentshall llll~te to the benefit ot and sh~!l be binding llp,·,n,
                    the parties and their ;·esph'.\ive· ;:,ssig\\tes, transferees and suctessrirs--in·tltk c:·
                    inlertst   Retf,rentt'S tD the p.:,;:t;es inc! J<:k tb1=:irassigneb, transferees and s1.tcct:S<;,:;;··'·
                    in-title or interest, and '..kiil indude bot1, u.,;·pnrdtt,· ;rnd 1.mmcoqmrak~d ce1ssocL;,f,_;1;_:,
                    partnerships, and indivith,.,b:.




                                                                                                                               MKS-0000787
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
PROTECTED BY FED R. EVID. 502(d)
              Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 66 of 266



                 22. i~.Y~'.PhHity& 1!1VflJidity:lf any term or prnvi.sion in this Agrei;miemshdll in \vhnk m
                     pan be held to be illegal or L1nc11!nrceabie under .iny judicial ded,,;inn or leg.:d ad, that
                     t,~nn or provision shall h~ i.kemed to be exduded from this Agreerrn.~m and tbc
                     ccnforceability nf the rennind,::r offai.,: :\grr,,mwnt 1Niiinot be affected.


                 Ll. E11lin.'.Agree1m~nl: This :\i;:·fem,::::t ~jlu!' C(Jnstitute the entire agreement                                             i:wtvveen tk,
                     parties .md shall supersfak, ,,:\ pr\or ,l;?,n'i:crnents-'understandings and negut1;it\o,;~;
                     between tlHtparties wlth rr1~;pi:•ct.to the :,ub_jcct matter of this Agreement.

                 24, Govfrm.gJ_aw: This Agreenir:nt :;kill be governed by the jaws of Ontario. C.m,;lhLTh,'·
                     uJu11.snt' Ontario shall Juve eKduc;ivf hirisd1ct101,to hear any dami Gr dispute n.:ial.t.:d
                     to this Agreement.

                                                                                       /,.~   ..'\
                                                                        .,4--····+>)}-:,>f.
                                                                                   t
                                                     ~-~-
                                                             ,"'b/!4~/J:l,t):,
                                                                :'._\:,.___'"_:,_.:~                   ,J'


                                                     Cu·rnen Cirtuche.
                                                     Fres1dentr·fDf\                                 ··--....
                                                                                                           ~.
                                                                                                            _
                                                                ....,,./·:
                                                               __                                                  ...~----
                                                            ..-· .-                                          ,/'    i ··-...




                                                        ;~,:,)
                                                            G;,ibnt:>l
                                                    ,··"Enne:l      Cldve:,; ParrJ.
                                                                                                                               ---····---·············


                                                      Hoard Pn.'.si,knt, Ecuddor Trust




                       • >""'!i/4   61• -1·.:
              ,, , TE"' t Li ! . I 1 .·
              J.!c·1··u: --------
                                                      Funder




                                                                                                                                                                   MKS-0000788
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
PROTECTED BY FED R. EVID. 502(d)
               Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 67 of 266



                                                    APPENDIX2A

                                                    with reference to:
                                        Ecuador Judgment Investment Agreement
                                               Dated: December_, 2017

             WHEREAS an Agreement for the investment of $500,000 to help fund the collection of the
             Ecuador Judgment against Chevron was agreed to on December_, 2017, by and between the
             Frente de Defensa de la Amazonia (FDA), in its capacity as both the sole beneficiary of the
             environmental remediation award under the Ecuador Judgment and the Ecuador Trust. and,
             on the other hand, the Funder, as set forth herein;

             WITH REFERENCETO the aforementioned Agreement, the following term shall apply as if
             incorporated expressly into that Agreement and made a part thereof:

                     2.d    "Funder":           [NAME]
                                                [ADDRESS]
                                                [ADDRESS]
                                                [ADDRESS]
                                                [ADDRESS]

                                                [ Incorporated in[•   J with registered number[• J ]




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                 MKS-0000789
PROTECTED BY FED R. EVID. 502(d)
               Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 68 of 266



                                                    APPENDIX2A

                                                    with reference to:
                                        Ecuador Judgment Investment Agreement
                                               Dated: December_, 2017

             WHEREAS an Agreement for the investment of $500,000 to help fund the collection of the
             Ecuador Judgment against Chevron was agreed to on December_, 2017, by and between the
             Frente de Defensa de la Amazonia (FDA), in its capacity as both the sole beneficiary of the
             environmental remediation award under the Ecuador Judgment and the Ecuador Trust, and,
             on the other hand, the Funder, as set forth herein;

             WITH REFERENCE TO the aforementioned Agreement, the following term shall apply as if
             incorporated expressly into that Agreement and made a part thereof:

                    2.d     "Funder":           [NAME]
                                                [ADDRESS]
                                                [ADDRESS]
                                                [ADDRESS]
                                                [ADDRESS]

                                                [ Incorporated in [• J with registered number [• J ]




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                 MKS-0000790
PROTECTED BY FED R. EVID. 502(d)
               Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 69 of 266



                                                       APPENDIX2B

                                                     with reference to:
                                         Ecuador Judgment Investment Agreement
                                                Dated: December_, 2017

             WHEREAS an Agreement for the investment of $500,000 to help fund the collection of the
             Ecuador Judgment against Chevron was agreed to on December_, 2017, by and between the
             Frente de Defensa de la Amazonia (FDA), in its capacity as both the sole beneficiary of the
             environmental remediation award under the Ecuador Judgment and the Ecuador Trust, and,
             on the other hand, the Funder, as set forth herein;

             WITH REFERENCE TO the aforementioned Agreement, the following term shall apply as if
             incorporated expressly into that Agreement and made a part thereof:

                    2.b     "Trust Board President":    Ermel Gabriel Chavez Parra


                    2.d     "U.S.Representative":       Steven R. Danziger
                                                        245 w. 104 th St., #7D
                                                        New York, NY 10025
                                                        sdonziger@donzigerandassociates.com
                                                        917-566-2526




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                 MKS-0000791
PROTECTED BY FED R. EVID. 502(d)
               Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 70 of 266



                                                       APPENDIX2B

                                                     with reference to:
                                         Ecuador Judgment Investment Agreement
                                                Dated: December_, 2017

             WHEREAS an Agreement for the investment of $500,000 to help fund the collection of the
             Ecuador [udgment against Chevron was agreed to on December_, 2017, by and between the
             Frente de Defensa de la Amazonia (FDA), in its capacity as both the sole beneficiary of the
             environmental remediation award under the Ecuador Judgment and the Ecuador Trust. and,
             on the other hand, the Funder, as set forth herein;

             WITH REFERENCETO the aforementioned Agreement, the following term shall apply as if
             incorporated expressly into that Agreement and made a part thereof:

                     2.b    "Trust Board President":    Ermel Gabriel Chavez Parra


                     2.d    "U.S.Representative":       Steven R. Danziger
                                                        245 w. 104 th St., #7D
                                                        New York, NY 10025
                                                        sdonziger@donzigerandassociates.com
                                                        917-566-2526




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                 MKS-0000792
PROTECTED BY FED R. EVID. 502(d)
                 Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 71 of 266

      From:             Katie Sullivan <Katie@Streamlinefamilyoffice.com>
      Sent:             Tuesday, February 20, 2018 12:40 PM
      To:               John van Merkensteijn <jhvm@rossteq.com>
      Cc:               Steven Donziger <sdonziger@donzigerandassociates.corn>
      Subject:          RE: calling


      Tomorrow is great or whenever convenient for you.
      Yes, he was going to be meeting with Belgian guy. Not certain of his return.


      From: John van Merkensteijn [mailto:jhvm@rossteq.com]
      Sent: Tuesday, February 20, 2018 1:25 PM
      To: Katie Sullivan <Katie@Streamlinefamilyoffice.com>
      Cc: Steven Donziger <sdonziger@donzigerandassociates.com>
      Subject: Re: calling


      Thanks Great to hear from you hope you're OK and yes I'll give you call probably tomorrow to catch up
      was hegoing to meet with the belgian guy in London?
      Do you know when he's planning to come back?




      John H van Merkensteijn,111
      1 212 769 4055
      JHvM@rossted.com

      Sent from my iPhone

      On Feb 20, 2018, at 1:20 PM, Katie Sullivan <Katie@Streamlinefamilyoffice.com> wrote:

            Hi John,

            I spoke with Steven yesterday morning and he was off to London last night. Phone was okay then!

            Let me know when you are free as I'd love to say hello and catch up.

            Cheers!
            Katie


            From: John van Merkensteijn [mailto:jhvm@rossteq.com]
            Sent: Tuesday, February 20, 2018 1:10 PM
            To: Steven Donziger <sdonzi.ger@donzigerandassociates.com>; Katie Sullivan
            <Katie@Streamlinefamilyoffice.com>
            Subject: calling



            Hey Steven I have tried to call you the last few days but cant get thr5ough

            Today it says your phone is not working




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                    MKS -0011556
PROTECTED BY FED R. EVID. 502(d)
               Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 72 of 266


           Did you get a new phone???

           Hope all is well

           John H. van Merkensteijn III
           Phone (212) 769-4055
           ihvm@rossteq.com




           Disclaimer
           The information contained in this communication from the sender is confidential. It is intended solely for use by the
           recipient and others authorized to receive it. If you are not the recipient, you are hereby notified that any disclosure,
           copying, distribution or taking action in relation of the contents of this information is strictly prohibited and may be
           unlawful.

           This email has been scanned for viruses and malware, and may have been automatically archived by Mimecast Ltd,
           an innovator in Software as a Service (SaaS) for business. Providing a safer and more useful place for your human
           generated data. Specializing in; Security, archiving and compliance. To find out more Click Here.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                             MKS -0011557
PROTECTED BY FED R. EVID. 502(d)
                  Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 73 of 266

      From:               Katie Sullivan <Katie@Streamlinefamilyoffice.com>
      Sent:               Tuesday, June 27, 2017 10:25 PM
      To:                 Steven Donziger <sdonziger@donzigerandassociates.com>
      Subject:            Re: hey there


      Hey!

      Weekend was great! I 'graduated' and we all received tiaras - hilarious.
      It was fun getting to know Laura better and meeting Michael and Jen -- funny, small world. Hope Matthew is loving camp. You were
      totally fine; you haven't yet see me drink too much; that's when 'Mary Katherine' emerges!!

      Good luck in London! You will totally rock it. All the resources you need to advance your mission are there; just align with it by being
      100% in your perfect power. Tell him you 'want' his genius and support. You don't 'need' it. CD

      No set plans to be in NY in the near future -- will be in Nantucket in a few weeks digging into this whole impact space.

      Call me after your meeting. I want to hear how all about it.

      Safe travels!
      xxKatie

      On Jun 27, 2017, at 9:21 PM, Steven Donziger <sdonziger@donzigerandassociates.com> wrote:


              We never got a chance to connect again how was the rest of your weekend? I am flying to
              London tonight so I will keep you posted. When are you back in NY? We can talk via cell mine is
              working over there. Loved that dinner we had -- I think I had too much to drink. Abrazos




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                   MKS -0011657
PROTECTED BY FED R. EVID. 502(d)
                 Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 74 of 266

      From:              Katie Sullivan <Katie@Streamlinefamilyoffice com>
      Sent:              Tuesday, May 23, 2017 11:37 PM
      To:                Steven Donziger <sdonziger@donzigerandassociates.corn>
      Subject:           Ayahuasca Shaman Dreading Another Week Of Guiding Tech CEOs To Spiritual
                         Oneness - The Onion - America's Finest News Source


      Ha! :)

      http://www theonion comfarticle/ayahuasca-shaman-dreading-another-week-guiding-tec-52941

      Hope your trip to Canada is great and have an super fun long weekend in FL!




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                          MKS -0011693
PROTECTED BY FED R. EVID. 502(d)
                 Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 75 of 266

      From:              Katie Sullivan <Katie@Streamlinefamilyoffice com>
      Sent:              Tuesday, May 23, 2017 6:05 PM
      To:                Steven Donziger <sdonziger@donzigerandassociates.corn>
      Subject:           It Only Took These Moms 5 Minutes To Hilariously Sum Up Swimsuit Season
                         HuffPost


      Share this with Laura!
      Friggin hilarious.

      http://m.huffpost.comlus/entry/us 591efc6ae4b094cdba538236




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                         MKS -0011694
PROTECTED BY FED R. EVID. 502(d)
                  Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 76 of 266

      From:               Katie Sullivan <Katie@Streamlinefamilyoffice com>
      Sent:               Tuesday, May 23, 2017 5:17 PM
      To:                 Steven Donziger <sdonziger@donzigerandassociates.corn>
      Subject:            Abraham Hicks Expect to be a Millionaire - wow


      12 minutes.Listen to this!
      It will help shift your mindset as you are out there raising capital for Ecuador. xx

      https://youtu.be/cn2CI5OYZ68




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                   MKS -0011695
PROTECTED BY FED R. EVID. 502(d)
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 77 of 266




                                                                                            E             STATEMENT OF ACCOUNT


     STEVEN R DONZIGER                                                                                    Page:                                             1 of 4
     245 W 104TH ST APT 7D                                                                                Statement Period:             Dec 26 2016-Jan 25 2017
     NEW YORK NY 10025                                                                                    Cust Ref #:                             3420-635-E-***
                                                                                                          Primary Account #:                                3420




TD Relationship Checking
STEVEN R DONZIGER                                                                                                                                  Account #          3420

ACCOUNT SUMMARY
Beginning Balance                                             20,892.64                                               Average Collected Balance                    65,626.15
Deposits                                                         226.04                                               Interest Paid this Period                          1.68
Electronic Deposits                                            5,000.00                                               Interest Paid Year-to-Date                         1.68
Other Credits                                                 80,001.68                                               Annual Percentage Yield Earned                   0.03%
                                                                                                                      Days in Period                                       31
Checks Paid                                                   57,147.33
Electronic Payments                                            9,158.80
Other Withdrawals                                              4,040.00
Ending Balance                                                35,774.23

DAILY ACCOUNT ACTIVITY
Deposits
POSTING DATE                   DESCRIPTION                                                                                                                           AMOUNT
12/27                          DEPOSIT                                                                                                                                226.04
                                                                                                                                         Subtotal:                    226.04
Electronic Deposits
POSTING DATE                   DESCRIPTION                                                                                                                           AMOUNT
1/18                           ATM CHECK DEPOSIT, *****                                    4166, AUT 011817 ATM CHECK DEPOSI                                        5,000.00
                                        2831 BROADWAY                         NEW YORK              * NY

                                                                                                                                         Subtotal:                  5,000.00
Other Credits
POSTING DATE                   DESCRIPTION                                                                                                                           AMOUNT
12/27                          DEPOSIT TRANSFER, From Checking                                      8783                                                           80,000.00
1/25                           INTEREST PAID                                                                                                                             1.68
                                                                                                                                         Subtotal:                 80,001.68
Checks Paid                No. Checks: 9              *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE                         SERIAL NO.                             AMOUNT                                       DATE                      SERIAL NO.                AMOUNT
1/3                          111                                  65.00                                          1/24                      118*                       316.28
1/23                         112                                  27.21                                          1/23                      120*                     3,750.00
1/11                         113                                 250.00                                          1/19                      121                        836.00
1/18                         114                               1,572.84                                          1/20                      122                        330.00
1/12                         116*                             50,000.00
                                                                                                                                         Subtotal:                 57,147.33
Electronic Payments
POSTING DATE                   DESCRIPTION                                                                                                                           AMOUNT
12/27                          TD ATM DEBIT, *****                             4166, AUT 122516 DDA WITHDRAW                                                          300.00
                                        2831 BROADWAY                         NEW YORK              * NY
12/27                          eTransfer Debit, Online Xfer                                                                                                         4,012.35
                                        Transfer to CC                         4968

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender




                                                                                                                                             TD BANK 0000717
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 78 of 266




    How to Balance your Account                                                                                                                                            Page:                  2 of 4

    Begin by adjusting your account register                               1.   Your ending balance shown on this
    as follows:
                                                                                statement is:                                                      Ending                     35,774.23
®   Subtract any services charges shown                                                                                                            Balance
    on this statement.                  2. List below the amount of deposits or
                                           credit transfers which do not appear
®   Subtract any automatic payments,       on this statement. Total the deposits                                                                   Total              +
    transfers or other electronic with-
    drawals not previously recorded.       and enter on Line 2.                                                                                   Deposits

®   Add any interest earned if you have                                    3.   Subtotal by adding lines 1 and 2.
    an interest-bearing account.
                                                                           4.   List below the total amount of                                   Sub Total
®   Add any automatic deposit or
    overdraft line of credit.                                                   withdrawals that do not appear on
                                                                                this statement. Total the withdrawals
®   Review all withdrawals shown on this                                        and enter on Line 4.
    statement and check them off in your                                                                                                          Total
    account register.                                                                                                                          Withdrawals
                                          5. Subtract Line 4 from 3. This adjusted

®   Follow instructions 2-5 to verify your balance should equal your account
    ending account balance.                  balance.                                                                                             Adjusted
                                                                                                                                                  Balance




    DEPOSITS NOT                  DOLLARS             CENTS                     WITHDRAWALS NOT   DOLLARS            CENTS                    WITHDRAWALS NOT               DOLLARS           CENTS
    ON STATEMENT                                                                ON STATEMENT                                                  ON STATEMENT




                                                                                                                                              Total
    Total Deposits
                                                                                                                                              Withdrawals



    FOR CONSUMER ACCOUNTS ONLY IN CASE OF ERRORS OR                                                FOR CONSUMER LOAN ACCOUNTS ONLY BILLING RIGHTS
    QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                               SUMMARY
    If you need information about an electronic fund transfer or if you believe there is an        In case of Errors or Questions About Your Bill:
    error on your bank statement or receipt relating to an electronic fund transfer,               If you think your bill is wrong, or if you need more information about a transaction on
    telephone the bank immediately at the phone number listed on the front of your
    statement or write to:                                                                         your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
                                                                                                   possible. We must hear from you no later than sixty (60) days after we sent you the
    TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,                               FIRST bill on which the error or problem appeared. You can telephone us, but doing
    Maine 04243-1377                                                                               so will not preserve your rights. In your letter, give us the following information:
    We must hear from you no later than sixty (60) calendar days after we sent you the
                                                                                                      ® Your name and account number..
    first statement upon which the error or problem first appeared. When contacting the
                                                                                                      ® The dollar amount of the suspected error.
    Bank, please explain as clearly as you can why you believe there is an error or why
                                                                                                      ® Describe the error and explain, if you can, why you believe there is an error.
    more information is needed. Please include:
                                                                                                        If you need more information, describe the item you are unsure about.
       ® Your name and account number.
                                                                                                   You do not have to pay any amount in question while we are investigating, but you
       ® A description of the error or transaction you are unsure about.
       ® The dollar amount and date of the suspected error.                                        are still obligated to pay the parts of your bill that are not in question. While we
                                                                                                   investigate your question, we cannot report you as delinquent or take any action to
    When making a verbal inquiry, the Bank may ask that you send us your complaint in
                                                                                                   collect the amount you question.
    writing within ten (10) business days after the first telephone call.
    We will investigate your complaint and will correct any error promptly. If we take             FINANCE CHARGES:Although the Bank uses the Daily Balance method to calculate
    more than ten (10) business days to do this, we will credit your account for the               the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
    amount you think is in error, so that you have the use of the money during the time it         or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
    takes to complete our investigation.                                                           on the periodic statement as an easier method for you to calculate the finance
    INTEREST NOTICE                                                                                charge. The finance charge begins to accrue on the date advances and other debits
                                                                                                   are posted to your account and will continue until the balance has been paid in full.
    Total interest credited by the Bank to you this year will be reported by the Bank to the       To compute the finance charge, multiply the Average Daily Balance times the Days in
    Internal Revenue Service and State tax authorities. The amount to be reported will be
                                                                                                   Period times the Daily Periodic Rate (as listed in the Account Summary section on
    reported separately to you by the Bank.
                                                                                                   the front of the statement). The Average Daily Balance is calculated by adding the
                                                                                                   balance for each day of the billing cycle, then dividing the total balance by the number
                                                                                                   of Days in the Billing Cycle. The daily balance is the balance for the day after
                                                                                                   advances have been added and payments or credits have been subtracted plus or
                                                                                                   minus any other adjustments that might have occurred that day. There is no grace
                                                                                                   period during which no finance charge accrues. Finance charge adjustments are
                                                                                                   included in your total finance charge.




                                                                                                                                                            TD BANK 0000718
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 79 of 266




                                                                                                STATEMENT OF ACCOUNT


      STEVEN R DONZIGER                                                                         Page:                                    3 of 4
                                                                                                Statement Period:    Dec 26 2016-Jan 25 2017
                                                                                                Cust Ref #:                    3420-635-E-***
                                                                                                Primary Account #:                       3420




DAILY ACCOUNT ACTIVITY
Electronic Payments (continued)
POSTING DATE                   DESCRIPTION                                                                                                        AMOUNT
12/27                          TD ATM DEBIT, *****                         4166, AUT 122516 DDA WITHDRAW                                          200.00
                                        2831 BROADWAY                      NEW YORK         * NY
12/27                          DEBIT CARD PURCHASE, *****                              4166, AUT 122616 VISA DDA PUR                              121.92
                                        SUBA PHARMACEUTICAL                    NEW YORK            * NY
12/28                          DEBIT CARD PURCHASE, *****                              4166, AUT 122616 VISA DDA PUR                              124.00
                                        AMTRAK              361488104168    NEW YORK PENN * NY
12/29                          DEBIT CARD PURCHASE, *****                              4166, AUT 122616 VISA DDA PUR                              295.51
                                        TWC TIME WARNER NYC                   718 358 0900 * NY
12/30                          DEBIT CARD PURCHASE, *****                              4166, AUT 122816 VISA DDA PUR                               11.16
                                        NYC TAXI                    LONG IS CITY * NY
1/3                            DEBIT POS, *****                     4166, AUT 010117 DDA PURCHASE                                                   6.74
                                        GARDEN OF EDEN 5                   NEW YORK         * NY
1/3                            DEBIT POS, *****                     4166, AUT 010117 DDA PURCHASE                                                  40.00
                                        MTA VENDING MACHINES                   NEW YORK            * NY
1/3                            ELECTRONIC CK PMT-ARC, STATE FARM RO 27 PYMT 110                                                                   202.75
1/4                            DEBIT CARD PAYMENT, *****      4166, AUT 010217 VISA DDA PUR                                                       169.00
                                        HOTELTONIGHTNYLO NEW                    800 208 2949 * CA
1/6                            DEBIT CARD PURCHASE, *****                              4166, AUT 010517 VISA DDA PUR                               55.43
                                        SUBA PHARMACEUTICAL                    NEW YORK            * NY
1/10                           DEBIT CARD PURCHASE, *****                              4166, AUT 010917 VISA DDA PUR                              251.97
                                        SUBA PHARMACEUTICAL                    NEW YORK            * NY
1/13                           DEBIT CARD PURCHASE, *****                              4166, AUT 011117 VISA DDA PUR                              222.56
                                        AMERICAN AIR001210890506               FORT WORTH           * TX
1/13                           DEBIT CARD PURCHASE, *****                              4166, AUT 011117 VISA DDA PUR                              222.56
                                        AMERICAN AIR001210890506               FORT WORTH           * TX
1/13                           DEBIT CARD PURCHASE, *****                              4166, AUT 011117 VISA DDA PUR                                5.60
                                        DELTA AIR 006236864096              DELTA COM          * CA
1/13                           DEBIT CARD PURCHASE, *****                              4166, AUT 011117 VISA DDA PUR                               79.00
                                        DELTA AIR SEAT FEES                 DELTA COM        * CA
1/13                           DEBIT CARD PURCHASE, *****                              4166, AUT 011217 VISA DDA PUR                              329.13
                                        FRENCHIE                    PARIS 2     F RA
1/13                           DEBIT CARD PURCHASE, *****                              4166, AUT 011317 VISA DDA PUR                                5.60
                                        DELTA AIR 006236864096              DELTA COM          * CA
1/13                           DEBIT CARD PURCHASE, *****                              4166, AUT 011317 VISA DDA PUR                               79.00
                                        DELTA AIR SEAT FEES                 DELTA COM        * CA
1/17                           DEBIT CARD PURCHASE, *****                              4166, AUT 011217 VISA DDA PUR                              392.27
                                        LE VOLTAIRE                  PARIS 7         F RA
1/17                           DEBIT CARD PURCHASE, *****                              4166, AUT 011417 VISA DDA PUR                              424.82
                                        BRITISH A 125822231431              PARIS       F RA
1/17                           DEBIT CARD PAYMENT, *****                              4166, AUT 011417 VISA DDA PUR                               228.00
                                        HOTELTONIGHTNOMO SOHO                       800 208 2949 * CA



Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender




                                                                                                                        TD BANK 0000719
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 80 of 266




                                                                                              STATEMENT OF ACCOUNT


     STEVEN R DONZIGER                                                                        Page:                                    4 of 4
                                                                                              Statement Period:    Dec 26 2016-Jan 25 2017
                                                                                              Cust Ref #:                    3420-635-E-***
                                                                                              Primary Account #:                       3420




DAILY ACCOUNT ACTIVITY
Electronic Payments (continued)
POSTING DATE                   DESCRIPTION                                                                                                      AMOUNT
1/17                           DEBIT CARD PURCHASE, *****                            4166, AUT 011417 VISA DDA PUR                                4.48
                                        OW 5644 ILLY1                     ORLY AEROGARE F RA
1/17                           DEBIT CARD PURCHASE, *****                            4166, AUT 011417 VISA DDA PUR                              106.15
                                        HUNDRED ACRES                       NEW YORK     * NY
1/17                           DEBIT CARD PURCHASE, *****                            4166, AUT 011517 VISA DDA PUR                               27.22
                                        NOMO SOHO                         NEW YORK     * NY
1/17                           DEBIT CARD PURCHASE, *****                            4166, AUT 011517 VISA DDA PUR                               33.36
                                        NYC TAXI                     LONG IS CITY * NY
1/18                           TD ATM DEBIT, *****                          4166, AUT 011817 DDA WITHDRAW                                       300.00
                                        2831 BROADWAY                       NEW YORK    * NY
1/19                           ELECTRONIC CK PMT-ARC, CONED OF NY CHECK PYMT 0117                                                               188.89
1/20                           DEBIT CARD PURCHASE, *****     4166, AUT 011917 VISA DDA PUR                                                     187.61
                                        SUBA PHARMACEUTICAL                    NEW YORK         * NY
1/20                           DEBIT CARD PURCHASE, *****                            4166, AUT 011917 VISA DDA PUR                              289.75
                                        HOTELS COM                        HOTELS COM   * WA
1/23                           DEBIT CARD PURCHASE, *****                            4166, AUT 011917 VISA DDA PUR                              221.82
                                        TST KING RESTAURANT NYC                  NEW YORK        * NY
1/23                           DEBIT CARD PURCHASE, *****                            4166, AUT 012017 VISA DDA PUR                               20.15
                                        0000NYCTAXI1Y46                     NEW YORK     * NY

                                                                                                                    Subtotal:               9,158.80
Other Withdrawals
POSTING DATE                   DESCRIPTION                                                                                                      AMOUNT
12/27                          DEBIT                                                                                                        3,000.00
12/27                          WIRE TRANSFER FEE                                                                                               40.00
12/27                          WIRE TRANSFER OUTGOING, Shuyana Natalia Yanza Allauca                                                        1,000.00
                                                                                                                    Subtotal:               4,040.00
DAILY BALANCE SUMMARY
DATE                                                           BALANCE                             DATE                                    BALANCE
12/25                                                         20,892.64                            1/12                                   40,972.85
12/27                                                         92,444.41                            1/13                                   40,029.40
12/28                                                         92,320.41                            1/17                                   38,813.10
12/29                                                         92,024.90                            1/18                                   41,940.26
12/30                                                         92,013.74                            1/19                                   40,915.37
1/3                                                           91,699.25                            1/20                                   40,108.01
1/4                                                           91,530.25                            1/23                                   36,088.83
1/6                                                           91,474.82                            1/24                                   35,772.55
1/10                                                          91,222.85                            1/25                                   35,774.23
1/11                                                          90,972.85




Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender




                                                                                                                      TD BANK 0000720
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 81 of 266




                                                                                            STATEMENT OF ACCOUNT


      STEVEN R DONZIGER                                                                     Page:                                     4 of 5
                                                                                            Statement Period:    Jan 26 2017-Feb 25 2017
                                                                                            Cust Ref #:                    3420-635-E-***
                                                                                            Primary Account #:                        3420




DAILY ACCOUNT ACTIVITY
Electronic Payments (continued)
POSTING DATE                   DESCRIPTION                                                                                                     AMOUNT
2/8                            DEBIT CARD PURCHASE, *****                          4166, AUT 020617 VISA DDA PUR                                 3.86
                                        STARBUCKS D15 12291571             MIAMI      * FL
2/9                            DEBIT CARD PURCHASE, *****                          4166, AUT 020617 VISA DDA PUR                                55.54
                                        NOE SUSHIBAR N002                QUITO      E CU
2/13                           DEBIT CARD PURCHASE, *****                          4166, AUT 021017 VISA DDA PUR                               301.85
                                        HOTELS COM                    HOTELS COM     * WA
2/13                           DEBIT CARD PURCHASE, *****                          4166, AUT 021017 VISA DDA PUR                                 3.86
                                        STARBUCKS D30 12291605             MIAMI      * FL
2/13                           DEBIT CARD PURCHASE, *****                          4166, AUT 021017 VISA DDA PUR                               104.50
                                        TAXIPASS COM                  NEW YORK       * NY
2/13                           DEBIT CARD PURCHASE, *****                          4166, AUT 021117 VISA DDA PUR                                27.22
                                        NOMO SOHO                     NEW YORK      * NY
2/13                           DEBIT CARD PURCHASE, *****                          4166, AUT 021117 VISA DDA PUR                               130.80
                                        BALTHAZAR                    NEW YORK       * NY
2/13                           TD ATM DEBIT, *****                      1008, AUT 021317 DDA WITHDRAW                                          300.00
                                        2831 BROADWAY                   NEW YORK      * NY
2/13                           DEBIT POS, *****                     1008, AUT 021317 DDA PURCHASE                                               40.00
                                        MTA VENDING MACHINES                 NEW YORK        * NY
2/14                           DEBIT CARD PURCHASE, *****                          1008, AUT 021317 VISA DDA PUR                                25.55
                                        NYCTAXI5G36                   WOODSIDE      * NY
2/16                           ELECTRONIC CK PMT-ARC, CONED OF NY CHECK PYMT 0128                                                              203.03
2/21                           DEBIT CARD PURCHASE, *****     1008, AUT 021717 VISA DDA PUR                                                     25.00
                                        DELTA AIR BAGGAGE FEE               NYC LAGUARDIA * NY
2/21                           DEBIT CARD PURCHASE, *****                          1008, AUT 021717 VISA DDA PUR                                10.00
                                        LANIER PARKING 10573              SAVANNAH         * GA
2/21                           DEBIT CARD PURCHASE, *****                          1008, AUT 021717 VISA DDA PUR                               286.08
                                        ALLIGATOR SOUL                  SAVANNAH      * GA
2/21                           DEBIT CARD PURCHASE, *****                          1008, AUT 021817 VISA DDA PUR                           1,060.00
                                        SHOPSCAD                     SAVANNAH      * GA
2/21                           DEBIT CARD PURCHASE, *****                          1008, AUT 021817 VISA DDA PUR                                21.40
                                        SHOPSCAD                     SAVANNAH      * GA
2/21                           DEBIT CARD PURCHASE, *****                          1008, AUT 021917 VISA DDA PUR                                 2.14
                                        THE BRICE HOTEL                 SAVANNAH      * GA
2/21                           DEBIT CARD PURCHASE, *****                          1008, AUT 021917 VISA DDA PUR                               166.24
                                        29 SOUTH                    FERNANDINA BE * FL
2/21                           DEBIT CARD PURCHASE, *****                          1008, AUT 022017 VISA DDA PUR                               897.94
                                        THE BRICE HOTEL                 SAVANNAH      * GA
2/22                           DEBIT CARD PURCHASE, *****                          1008, AUT 022017 VISA DDA PUR                               140.56
                                        29 SOUTH                    FERNANDINA BE * FL
2/22                           DEBIT CARD PAYMENT, *****                           1008, AUT 022117 VISA DDA PUR                                92.50
                                        STUBHUB INC                   866 788 2482 * CA



Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender




                                                                                                                    TD BANK 0000724
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 82 of 266




                                                                                              STATEMENT OF ACCOUNT


     STEVEN R DONZIGER                                                                        Page:                                     5 of 5
                                                                                              Statement Period:    Jan 26 2017-Feb 25 2017
                                                                                              Cust Ref #:                    3420-635-E-***
                                                                                              Primary Account #:                        3420




DAILY ACCOUNT ACTIVITY
Electronic Payments (continued)
POSTING DATE                   DESCRIPTION                                                                                                       AMOUNT
2/22                           DEBIT CARD PAYMENT, *****                              1008, AUT 022117 VISA DDA PUR                               92.50
                                        STUBHUB INC                       866 788 2482 * CA
2/22                           DEBIT CARD PURCHASE, *****                              1008, AUT 022117 VISA DDA PUR                              23.00
                                        TICKETSNOWTICKETMASTER                     800 927 2770 * IL
2/22                           DEBIT POS, *****                      1008, AUT 022117 DDA PURCHASE                                                35.16
                                        SUNSHINE 262                      GAINESVILLE * FL
2/23                           DEBIT CARD PURCHASE, *****                              1008, AUT 021717 VISA DDA PUR                             353.72
                                        AVIS RENT A CAR 1                   SAVANNAH      * GA
2/23                           DEBIT CARD PURCHASE, *****                              1008, AUT 022217 VISA DDA PUR                              16.98
                                        BP 3721594SUNSHINE 10                 JACKSONVILLE * FL
2/24                           DEBIT CARD PURCHASE, *****                              1008, AUT 022217 VISA DDA PUR                               9.11
                                        CIAO KIOSK A J10135457               JACKSONVILLE * FL
2/24                           DEBIT CARD PURCHASE, *****                              1008, AUT 022317 VISA DDA PUR                             120.00
                                        SUBA PHARMACEUTICAL                     NEW YORK       * NY

                                                                                                                    Subtotal:               16,488.61
DAILY BALANCE SUMMARY
DATE                                                           BALANCE                             DATE                                     BALANCE
1/25                                                          35,774.23                            2/9                                     22,656.87
1/26                                                          35,572.23                            2/13                                    21,748.64
1/27                                                          35,197.08                            2/14                                    21,723.09
1/30                                                          34,960.66                            2/16                                    21,520.06
1/31                                                          34,595.91                            2/21                                    19,051.26
2/3                                                           34,202.28                            2/22                                    18,667.54
2/6                                                           23,820.12                            2/23                                    20,125.84
2/7                                                           22,775.52                            2/24                                    19,999.40
2/8                                                           22,712.41




Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender




                                                                                                                      TD BANK 0000725
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 83 of 266




                                                                                                          STATEMENT OF ACCOUNT


      STEVEN R DONZIGER                                                                                   Page:                                            3 of 4
                                                                                                          Statement Period:            Feb 26 2017-Mar 25 2017
                                                                                                          Cust Ref #:                            3420-635-E-***
                                                                                                          Primary Account #:                               3420




DAILY ACCOUNT ACTIVITY
Checks Paid (continued)                               *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE                         SERIAL NO.                             AMOUNT                                       DATE                      SERIAL NO.                AMOUNT
3/14                         133                              50,000.00                                          3/20                      136*                      125.00
3/20                         134                                    5.09
                                                                                                                                         Subtotal:                 50,607.30
Electronic Payments
POSTING DATE                   DESCRIPTION                                                                                                                           AMOUNT
2/27                           DEBIT CARD PURCHASE, *****                                      1008, AUT 022317 VISA DDA PUR                                            3.71
                                        SILVER MOON BAKERY                         NEW YORK              * NY
2/27                           DEBIT CARD PURCHASE, *****                                      1008, AUT 022517 VISA DDA PUR                                           39.25
                                        WESTSIDE HWY CAR WASH                          NEW YORK              * NY
2/28                           ELECTRONIC CK PMT-ARC, STATE FARM RO 27 PYMT 129                                                                                       202.75
2/28                           eTransfer Debit, Online Xfer                                                                                                         7,605.46
                                        Transfer to CC                         4968
3/2                            DEBIT CARD PURCHASE, *****                                      4166, AUT 030217 VISA DDA PUR                                          219.98
                                        QUITO LINDO QUITO LINDO                       GYE            E CU
3/3                            DEBIT CARD PAYMENT, *****                                      1008, AUT 030117 VISA DDA PUR                                           142.00
                                        HOTELTONIGHTTHE EMPIR                          800 208 2949 * CA
3/3                            DEBIT CARD PURCHASE, *****                                      1008, AUT 030117 VISA DDA PUR                                           18.36
                                        NYC TAXI                       NEW YORK              * NY
3/3                            DEBIT CARD PURCHASE, *****                                      1008, AUT 030117 VISA DDA PUR                                           15.36
                                        NYC TAXI                       BROOKLYN               * NY
3/3                            DEBIT CARD PURCHASE, *****                                      1008, AUT 030117 VISA DDA PUR                                           15.36
                                        QUEENS MEDALLION ENTE                          LONG ISLAND * NY
3/6                            DEBIT CARD PURCHASE, *****                                      1008, AUT 030217 VISA DDA PUR                                            3.71
                                        SILVER MOON BAKERY                         NEW YORK              * NY
3/6                            DEBIT CARD PURCHASE, *****                                      1008, AUT 030317 VISA DDA PUR                                            9.95
                                        HTTP WWW GOGOAIR COM                            877 350 0038 * IL
3/6                            DEBIT CARD PURCHASE, *****                                      1008, AUT 030417 VISA DDA PUR                                           34.40
                                        BONNIES RESTAURANT                          ASPEN            * CO
3/6                            DEBIT CARD PURCHASE, *****                                      1008, AUT 030417 VISA DDA PUR                                           91.51
                                        L HOSTARIA                       ASPEN             * CO
3/9                            DEBIT CARD PURCHASE, *****                                      1008, AUT 030717 VISA DDA PUR                                            3.90
                                        STARBUCKS HK AXXXXXXXX                       CHICAGO             * IL
3/10                           DEBIT CARD PURCHASE, *****                                      1008, AUT 030817 VISA DDA PUR                                            6.48
                                        104 BROADWAY FARM INC                         NEW YORK              * NY
3/10                           DEBIT CARD PURCHASE, *****                                      1008, AUT 030817 VISA DDA PUR                                           12.00
                                        2BARCLAYS CNTR10707305                        BROOKLYN              * NY
3/10                           DEBIT CARD PURCHASE, *****                                      1008, AUT 030817 VISA DDA PUR                                           46.00
                                        2BARCLAYS CNTR10707305                        BROOKLYN              * NY
3/10                           DEBIT CARD PURCHASE, *****                                      1008, AUT 030817 VISA DDA PUR                                           12.35
                                        NYCTAXI2Y58                        LONG ISLAND * NY
3/10                           DEBIT CARD PURCHASE, *****                                      1008, AUT 030917 VISA DDA PUR                                          261.69
                                        HOTELS COM                         HOTELS COM             * WA

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender




                                                                                                                                             TD BANK 0000728
 Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 84 of 266




                                                                   STATEMENT OF ACCOUNT


   STEVEN R DONZIGER
                                                                   Page:                                  3 of 5
                                                                   Statement Period:    Jul 26 2017-Aug 25 2017
                                                                   Cust Ref #:                    3420-635-E-***
                                                                   Primary Account #:                      3420




DAILY ACCOUNT ACTIVITY
Electronic Payments
POSTING DATE      DESCRIPTION                                                                                  AMOUNT
07/26             ELECTRONIC CK PMT-ARC, STATE FARM RO 27 PYMT 162                                                  32.25
08/03             NONTD ATM DEBIT, *****    1119, AUT 080317 DDA WITHDRAW                                          238.20
                    000077008830056        PARIS      F RA
08/07             DEBIT CARD PURCHASE, *****                1119, AUT 080517 VISA DDA PUR                            2.38
                    DUNKIN 341051 Q35       EAST ELMHURST * NY
08/08             DEBIT CARD PURCHASE, *****                1119, AUT 080717 VISA DDA PUR                            9.35
                    NYCTAXI7H34           BROOKLYN         * NY
08/08             DEBIT CARD PURCHASE, *****                1119, AUT 080717 VISA DDA PUR                           10.20
                    SQ JOE 85TH CO         NEW YORK         * NY
08/09             DEBIT CARD PURCHASE, *****                1119, AUT 080717 VISA DDA PUR                            8.75
                    NYCTAXI1W93            LONG ISLAND * NY
08/09             DEBIT CARD PURCHASE, *****                1119, AUT 080817 VISA DDA PUR                           18.35
                    NYCTAXI4L62           BRONX       * NY
08/09             DEBIT CARD PURCHASE, *****                1119, AUT 080817 VISA DDA PUR                          174.16
                    CAFE DU SOLEIL         NEW YORK         * NY
08/10             DEBIT CARD PURCHASE, *****                1119, AUT 080817 VISA DDA PUR                           14.76
                    TAXI SVC ASTORIA        ASTORIA        * NY
08/10             DEBIT CARD PURCHASE, *****                1119, AUT 080817 VISA DDA PUR                           87.10
                    SWIRELESS 165 INC           NEW YORK     * NY
08/10             ELECTRONIC PMT-WEB, CITI CARD ONLINE PAYMENT ****        5517                              11,397.14
08/15             ELECTRONIC CK PMT-ARC, CONED OF NY CHECK PYMT 0164                                            218.03
08/23             DEBIT CARD PURCHASE, *****     1119, AUT 082117 VISA DDA PUR                                    5.87
                    STARBUCKS STORE 02463         CLAYTON          * MO

                                                                                        Subtotal:            12,216.54
Other Withdrawals
POSTING DATE      DESCRIPTION                                                                                  AMOUNT
08/04             OVERDRAFT RET                                                                                     35.00
                                                                                        Subtotal:                   35.00
Service Charges
POSTING DATE      DESCRIPTION                                                                                  AMOUNT
08/25             MAINTENANCE FEE                                                                                   25.00
                                                                                        Subtotal:                   25.00


DAILY BALANCE SUMMARY
DATE                                  BALANCE                             DATE                                BALANCE
07/25                                515.36                               08/09                              24,986.72
07/26                                483.11                               08/10                              13,487.72
08/03                             -1,547.67                               08/15                              13,269.69



Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
xxxxxx
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender




                                                                                          TD BANK 0000747
 Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 85 of 266




                                                        STATEMENT OF ACCOUNT


   STEVEN R DONZIGER
                                                        Page:                                  3 of 4
                                                        Statement Period:    Aug 26 2017-Sep 25 2017
                                                        Cust Ref #:                    3420-635-E-***
                                                        Primary Account #:                      3420




DAILY ACCOUNT ACTIVITY
Electronic Payments
POSTING DATE      DESCRIPTION                                                                       AMOUNT
08/29             ELECTRONIC CK PMT-ARC, STATE FARM RO 27 PYMT 168                                       32.25
09/07             DEBIT CARD PURCHASE, *****     1119, AUT 090517 VISA DDA PUR                            3.71
                   SILVER MOON BAKERY        NEW YORK   * NY
09/13             ELECTRONIC CK PMT-ARC, WFHM MORTGAGE CHECKPAYMT 0171                             6,403.11
09/19             NONTD ATM DEBIT, *****    1119, AUT 091917 DDA WITHDRAW                            136.20
                   LONDON MAYFAIR           LONDON   G BR
09/21             ELECTRONIC CK PMT-ARC, CONED OF NY CHECK PYMT 0173                                    229.94
                                                                              Subtotal:            6,805.21
Service Charges
POSTING DATE      DESCRIPTION                                                                       AMOUNT
09/25             MAINTENANCE FEE                                                                        25.00
                                                                              Subtotal:                  25.00


DAILY BALANCE SUMMARY
DATE                             BALANCE                       DATE                                BALANCE
08/25                           12,689.04                      09/15                              10,955.03
08/28                           12,039.04                      09/18                                 750.60
08/29                           12,006.79                      09/19                                 614.40
08/30                           11,956.67                      09/21                                 384.46
09/07                           11,952.96                      09/22                              15,384.46
09/13                            4,955.03                      09/25                              15,359.73




Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
xxxxxx
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender




                                                                               TD BANK 0000753
 Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 86 of 266




                                                                  STATEMENT OF ACCOUNT


   STEVEN R DONZIGER
                                                                  Page:                                  3 of 4
                                                                  Statement Period:    Dec 26 2017-Jan 25 2018
                                                                  Cust Ref #:                   3420-635-E-***
                                                                  Primary Account #:                      3420




DAILY ACCOUNT ACTIVITY
Electronic Payments
POSTING DATE      DESCRIPTION                                                                                 AMOUNT
01/02             NONTD ATM DEBIT, *****                1119, AUT 123017 DDA WITHDRAW                             585.93
                    LONDON NOTTING HILL          UK        G BR
01/09             DEBIT CARD PURCHASE, *****                1119, AUT 010718 VISA DDA PUR                          10.20
                    SILVER MOON BAKERY           NEW YORK         * NY
01/11             eTransfer Debit, Online Xfer                                                               9,850.00
                    Transfer to CC               8490
01/17             ELECTRONIC CK PMT-ARC, WF HOME MORTGAGE CHECKPAYMT 0188                                    6,403.11
01/22             ELECTRONIC CK PMT-ARC, CONED OF NY CHECK PYMT 0189                                           193.05
01/24             ELECTRONIC PMT-WEB, CITI CARD ONLINE PAYMENT ****  2150                                   19,291.94
01/25             ELECTRONIC CK PMT-ARC, STATE FARM RO 27 PYMT 190                                              32.25
                                                                                       Subtotal:            36,366.48
Other Withdrawals
POSTING DATE      DESCRIPTION                                                                                 AMOUNT
01/25             OVERDRAFT PD                                                                                     35.00
                                                                                       Subtotal:                   35.00
Service Charges
POSTING DATE      DESCRIPTION                                                                                 AMOUNT
01/25             MAINTENANCE FEE                                                                                  25.00
                                                                                       Subtotal:                   25.00


DAILY BALANCE SUMMARY
DATE                                  BALANCE                            DATE                                BALANCE
12/25                                19,777.44                           01/17                               7,277.14
01/02                                19,191.51                           01/22                               7,084.09
01/03                                18,540.45                           01/24                               2,792.15
01/09                                18,530.25                           01/25                               2,700.26
01/11                                13,680.25




Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
xxxxxx
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender




                                                                                         TD BANK 0000769
 Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 87 of 266




                                                             STATEMENT OF ACCOUNT


   STEVEN R DONZIGER
                                                             Page:                                  3 of 3
                                                             Statement Period:    Jan 26 2018-Feb 25 2018
                                                             Cust Ref #:                    3420-635-E-***
                                                             Primary Account #:                      3420




DAILY ACCOUNT ACTIVITY
Electronic Payments (continued)
POSTING DATE      DESCRIPTION                                                                            AMOUNT
02/09             ELECTRONIC CK PMT-ARC, WF HOME MORTGAGE CHECKPAYMT 0192                               6,403.11
02/16             ELECTRONIC CK PMT-ARC, CONED OF NY CHECK PYMT 0194                                      177.85
02/21             ELECTRONIC CK PMT-ARC, NYC DOF PV CHECKPAYMT 0193                                       115.00
02/21             NONTD ATM DEBIT, *****    1119, AUT 022118 DDA WITHDRAW                                 372.38
                    CIC PARIS LE MARAIS       PARIS   F RA

                                                                                  Subtotal:             7,108.01
Other Withdrawals
POSTING DATE      DESCRIPTION                                                                            AMOUNT
02/23             OVERDRAFT RET                                                                              35.00
                                                                                  Subtotal:                  35.00
Service Charges
POSTING DATE      DESCRIPTION                                                                            AMOUNT
02/23             MAINTENANCE FEE                                                                            25.00
                                                                                  Subtotal:                  25.00


DAILY BALANCE SUMMARY
DATE                               BALANCE                         DATE                                 BALANCE
01/25                              2,700.26                        02/16                                6,079.63
01/31                              2,664.30                        02/21                                5,592.25
02/02                              2,660.59                        02/22                               -4,407.75
02/07                             12,660.59                        02/23                                5,532.38
02/09                              6,257.48




Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
xxxxxx
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender




                                                                                    TD BANK 0000773
 Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 88 of 266




                                                                   E          STATEMENT OF ACCOUNT



   STEVEN R DONZIGER                                                          Page:                                            1 of 4
   245 W 104TH ST APT 7D                                                      Statement Period:              Feb 26 2018-Mar 25 2018
   NEW YORK NY 10025                                                          Cust Ref #:                              3420-635-E-***
                                                                              Primary Account #:                                3420




TD Relationship Checking
STEVEN R DONZIGER                                                                                                      Account #                   3420


ACCOUNT SUMMARY
Beginning Balance                         5,532.38                                     Average Collected Balance                             7,401.79
Electronic Deposits                      10,000.00                                     Interest Earned This Period                               0.17
Other Credits                                 0.17                                     Interest Paid Year-to-Date                                0.66
                                                                                       Annual Percentage Yield Earned                          0.03%
Checks Paid                              11,937.69                                     Days in Period                                              28
Electronic Payments                       1,194.26
Service Charges                              25.00
Ending Balance                            2,375.60



                                                             Total for this Period            Total Year-to-Date
                    Total Overdraft Fees                                           $0.00                        $35.00
                    Total Returned Item Fees (NSF)                                 $0.00                        $35.00


DAILY ACCOUNT ACTIVITY
Electronic Deposits
POSTING DATE     DESCRIPTION                                                                                                                     AMOUNT
03/13            eTransfer Credit, Online Xfer                                                                                             10,000.00
                      Transfer from CK          8783

                                                                                                              Subtotal:                    10,000.00
Other Credits
POSTING DATE     DESCRIPTION                                                                                                                     AMOUNT
03/23            INTEREST PAID                                                                                                                     0.17
                                                                                                              Subtotal:                            0.17
Checks Paid      No. Checks: 2      *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE            SERIAL NO.                   AMOUNT
02/28           198                            651.06
03/22           7231*                      11,286.63
                                                                                                              Subtotal:                    11,937.69
Electronic Payments
POSTING DATE     DESCRIPTION                                                                                                                     AMOUNT
02/28            ELECTRONIC CK PMT-ARC, STATE FARM RO 27 PYMT 196                                                                                 32.25
03/05            DEBIT CARD PURCHASE, *****     1119, AUT 030218 VISA DDA PUR                                                                     13.00
                      MSG CONCESSIONS                  NEW YORK             * NY
03/05            DEBIT CARD PURCHASE, *****                             1119, AUT 030218 VISA DDA PUR                                              5.25
                      MSG CONCESSIONS                  NEW YORK             * NY


Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
xxxxxx
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender




                                                                                                                 TD BANK 0000775
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 89 of 266




    How to Balance your Account                                                                                                               Page:                                   2 of 4

    Begin by adjusting your account register                        1.   Your ending balance shown on this
    as follows:                                                          statement is:
                                                                                                                                             Ending                           2,375.60
·   Subtract any services charges shown                                                                                                      Balance
    on this statement.                                              2.   List below the amount of deposits or
                                                                         credit transfers which do not appear
·   Subtract any automatic payments,                                     on this statement. Total the deposits                               Total             +
    transfers or other electronic with-                                                                                                     Deposits
                                                                         and enter on Line 2.
    drawals not previously recorded.
·   Add any interest earned if you have                             3.   Subtotal by adding lines 1 and 2.
    an interest-bearing account.
                                                                    4.   List below the total amount of                                     Sub Total
·   Add any automatic deposit or
    overdraft line of credit.                                            withdrawals that do not appear on
                                                                         this statement. Total the withdrawals
·   Review all withdrawals shown on this                                 and enter on Line 4.                                                Total    -
    statement and check them off in your                                                                                                  Withdrawals
    account register.                                               5.   Subtract Line 4 from 3. This adjusted
·   Follow instructions 2-5 to verify your                               balance should equal your account
    ending account balance.                                              balance.                                                           Adjusted
                                                                                                                                            Balance




                                                                                                                                     Total
     Total Deposits                                                                                                                  Withdrawals


    FOR CONSUMER ACCOUNTS ONLY   IN CASE OF ERRORS OR                                          FOR CONSUMER LOAN ACCOUNTS ONLY                           BILLING RIGHTS
    QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                           SUMMARY
    If you need information about an electronic fund transfer or if you believe there is an    In case of Errors or Questions About Your Bill:
    error on your bank statement or receipt relating to an electronic fund transfer,           If you think your bill is wrong, or if you need more information about a transaction on
    telephone the bank immediately at the phone number listed on the front of your             your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
    statement or write to:                                                                     possible. We must hear from you no later than sixty (60) days after we sent you the
    TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,                           FIRST bill on which the error or problem appeared. You can telephone us, but doing
    Maine 04243-1377                                                                           so will not preserve your rights. In your letter, give us the following information:
    We must hear from you no later than sixty (60) calendar days after we sent you the            · Your name and account number.
    first statement upon which the error or problem first appeared. When contacting the           · The dollar amount of the suspected error.
    Bank, please explain as clearly as you can why you believe there is an error or why           · Describe the error and explain, if you can, why you believe there is an error.
    more information is needed. Please include:                                                     If you need more information, describe the item you are unsure about.
                                                                                               You do not have to pay any amount in question while we are investigating, but you
       ·   Your name and account number.
       ·   A description of the error or transaction you are unsure about.                     are still obligated to pay the parts of your bill that are not in question. While we
       ·   The dollar amount and date of the suspected error.                                  investigate your question, we cannot report you as delinquent or take any action to
                                                                                               collect the amount you question.
    When making a verbal inquiry, the Bank may ask that you send us your complaint in
    writing within ten (10) business days after the first telephone call.                      FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
                                                                                               the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
    We will investigate your complaint and will correct any error promptly. If we take more
                                                                                               or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
    than ten (10) business days to do this, we will credit your account for the
                                                                                               on the periodic statement as an easier method for you to calculate the finance
    amount you think is in error, so that you have the use of the money during the time it
                                                                                               charge. The finance charge begins to accrue on the date advances and other debits
    takes to complete our investigation.
                                                                                               are posted to your account and will continue until the balance has been paid in full.
    INTEREST NOTICE                                                                            To compute the finance charge, multiply the Average Daily Balance times the Days in
    Total interest credited by the Bank to you this year will be reported by the Bank to the   Period times the Daily Periodic Rate (as listed in the Account Summary section on
    Internal Revenue Service and State tax authorities. The amount to be reported will be      the front of the statement). The Average Daily Balance is calculated by adding the
    reported separately to you by the Bank.                                                    balance for each day of the billing cycle, then dividing the total balance by the number
                                                                                               of Days in the Billing Cycle. The daily balance is the balance for the day after
                                                                                               advances have been added and payments or credits have been subtracted plus or
                                                                                               minus any other adjustments that might have occurred that day. There is no grace
                                                                                               period during which no finance charge accrues. Finance charge adjustments are
                                                                                               included in your total finance charge.




                                                                                                                                                 TD BANK 0000776
 Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 90 of 266




                                                                STATEMENT OF ACCOUNT


   STEVEN R DONZIGER
                                                                Page:                                  3 of 4
                                                                Statement Period:    Feb 26 2018-Mar 25 2018
                                                                Cust Ref #:                    3420-635-E-***
                                                                Primary Account #:                      3420




DAILY ACCOUNT ACTIVITY
Electronic Payments (continued)
POSTING DATE      DESCRIPTION                                                                               AMOUNT
03/05             NONTD ATM DEBIT, *****          1119, AUT 030318 DDA WITHDRAW                                 303.00
                   230 PARK AVE S        NEW YORK      * NY
03/12             DEBIT CARD PURCHASE, *****             1119, AUT 031018 VISA DDA PUR                          237.06
                   CHEZ MA TANTE           BROOKLYN      * NY
03/13             DEBIT CARD PURCHASE, *****             1119, AUT 031018 VISA DDA PUR                           62.26
                   HILLSTONE 212 888 3828     NEW YORK       * NY
03/13             DEBIT CARD PURCHASE, *****             1119, AUT 031118 VISA DDA PUR                           47.20
                   HILLSTONE 212 888 3828     NEW YORK       * NY
03/14             DEBIT CARD PURCHASE, *****             1119, AUT 031218 VISA DDA PUR                            3.71
                   SILVER MOON BAKERY          NEW YORK       * NY
03/14             DEBIT CARD PURCHASE, *****             1119, AUT 031218 VISA DDA PUR                           29.50
                   WALKERS             NEW YORK       * NY
03/15             DEBIT CARD PURCHASE, *****             1119, AUT 031318 VISA DDA PUR                            3.71
                   SILVER MOON BAKERY          NEW YORK       * NY
03/15             DEBIT CARD PURCHASE, *****             1119, AUT 031318 VISA DDA PUR                           25.69
                   WALKERS             NEW YORK       * NY
03/19             DEBIT CARD PURCHASE, *****             1119, AUT 031718 VISA DDA PUR                            2.00
                   SILVER MOON BAKERY          NEW YORK       * NY
03/19             ELECTRONIC CK PMT-ARC, CONED OF NY CHECK PYMT 0199                                            185.85
03/21             DEBIT CARD PURCHASE, *****    1119, AUT 032018 VISA DDA PUR                                    25.75
                   SQ PANINI EXPRESS          WHITESTONE     * NY
03/21             NONTD ATM DEBIT, *****          1119, AUT 032118 DDA WITHDRAW                                 218.03
                   BMCI MEKNES BAB MANSOU        CASABLANCA          M AR

                                                                                     Subtotal:             1,194.26
Service Charges
POSTING DATE      DESCRIPTION                                                                               AMOUNT
03/23             MAINTENANCE FEE                                                                                25.00
                                                                                     Subtotal:                   25.00


DAILY BALANCE SUMMARY
DATE                                BALANCE                           DATE                                 BALANCE
02/25                              5,532.38                           03/15                               14,118.69
02/28                              4,849.07                           03/19                               13,930.84
03/05                              4,527.82                           03/21                               13,687.06
03/12                              4,290.76                           03/22                                2,400.43
03/13                             14,181.30                           03/23                                2,375.60
03/14                             14,148.09




Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
xxxxxx
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender




                                                                                       TD BANK 0000777
 Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 91 of 266




                                             STATEMENT OF ACCOUNT


       STEVEN R DONZIGER
                                             Page:                                  4 of 4
                                             Statement Period:    Feb 26 2018-Mar 25 2018
                                             Cust Ref #:                    3420-635-E-***
                                             Primary Account #:                      3420




#198     02/28        $651.06        #7231        03/22           $11,286.63




                                                             TD BANK 0000778
 Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 92 of 266




                                                               STATEMENT OF ACCOUNT


   STEVEN R DONZIGER
                                                               Page:                                  3 of 4
                                                               Statement Period:    Apr 26 2018-May 25 2018
                                                               Cust Ref #:                    3420-635-E-***
                                                               Primary Account #:                      3420




DAILY ACCOUNT ACTIVITY
Electronic Payments
POSTING DATE      DESCRIPTION                                                                              AMOUNT
04/27             ELECTRONIC CK PMT-ARC, STATE FARM RO 27 PYMT 207                                              32.25
05/01             ELECTRONIC CK PMT-ARC, NYC DOF PV CHECKPAYMT 0208                                             65.00
05/04             ELECTRONIC PMT-TEL, CITI PAYMENT PAYMENT ****        8158                                    140.22
05/15             ELECTRONIC CK PMT-ARC, CONED OF NY CHECK PYMT 0211                                           160.00
05/16             NONTD ATM DEBIT, *****      1119, AUT 051618 DDA WITHDRAW                                    143.27
                    PARIS MAUBEUGE           PARIS      F RA
05/17             NONTD ATM DEBIT, *****             1119, AUT 051718 DDA WITHDRAW                             237.12
                    BPE PARIS LOUVRE         PARIS      F RA
05/21             ELECTRONIC CK PMT-ARC, WF HOME MORTGAGE CHECKPAYMT 0212                                 6,403.11
05/25             ELECTRONIC CK PMT-ARC, WF HOME MORTGAGE RETRY PYMT 0212                                 6,403.11
                                                                                    Subtotal:            13,584.08
Other Withdrawals
POSTING DATE      DESCRIPTION                                                                              AMOUNT
05/22             OVERDRAFT RET                                                                                 35.00
                                                                                    Subtotal:                   35.00
Service Charges
POSTING DATE      DESCRIPTION                                                                              AMOUNT
05/25             MAINTENANCE FEE                                                                               25.00
                                                                                    Subtotal:                   25.00


DAILY BALANCE SUMMARY
DATE                              BALANCE                            DATE                                 BALANCE
04/25                             4,562.81                           05/15                                6,238.86
04/27                               150.56                           05/16                                6,095.59
05/01                                85.56                           05/17                                5,858.47
05/03                             8,783.44                           05/21                                 -544.64
05/04                             8,643.22                           05/22                                5,823.47
05/14                             6,398.86                           05/25                                 -604.51




Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
xxxxxx
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender




                                                                                      TD BANK 0000785
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 93 of 266

                                                                                                          Page 3 of 4
                                                                                             STEVEN R DONZIGER
                                                                                                               8490
                                                                                 August 6, 2017 - September 5, 2017
TD CASH VISA SIGNATURE® CARD

Transactions
Activity Date Post Date Reference Number                  Description                        Amount
Card Number                  8490
   Aug 03      Aug 07      19368214      UNITED     0162359413563800-932-2732TX               545.25
                                         ORIG: EWR       DEST: YHZ
   Aug 03      Aug 07      19640315      UNITED     0162924905614800-932-2732TX                49.00
   Aug 08      Aug 08      00003982      PAYMENT RECEIVED -- THANK YOU                     13,008.74 CR
   Aug 09      Aug 10      16289225      ACME FINE WINES          888-963-0440 CA             121.00
   Aug 09      Aug 10      16289217      ACME FINE WINES          888-963-0440 CA             133.00
   Aug 09      Aug 10      79152014      DUANE READE #14214         NEW YORK NY                14.14
   Aug 09      Aug 11      29581636      WALKERS             NEW YORK NY                       55.18
   Aug 12      Aug 14      82863590      GYM PRECISION B105         NEW YORK NY               780.00
   Aug 13      Aug 15      59330334      HMS HOST HALIFAX AIRPO ENFIELD                         2.82
                                         NS
                                         FOREIGN CURRENCY              3.57 CAD RATE 1.27
   Aug 15      Aug 17      29613845      MTA MVM*R170-103 ST        NEW YORK NY                41.90
   Aug 17      Aug 21      04542988      TAXI SVC LIC         LONG IS CITY NY                  14.76
   Aug 17      Aug 21      04313813      THE WHITE HART INN         860-4350030 CT            370.00
   Aug 19      Aug 21      04508725      UNITED     0162924905614800-932-2732TX                49.00 CR
   Aug 19      Aug 22      03846648      THE WHITE HART INN         SALISBURY CT              445.45
   Aug 21      Aug 22      55706160      CULVER'S OF EUREKA          EUREKA     MO             37.69
   Aug 24      Aug 25      40394664      NIKE.COM            800-806-6453 OR                   78.71
   Aug 24      Aug 25      96187384      SUBA PHARMACEUTICAL          NEW YORK                 50.00
                                         NY
   Aug 27      Aug 29      01910482      THE WHITE HART INN         860-4350030 CT            370.00 CR
   Aug 28      Aug 29      79227217      Amazon.com           AMZN.COM/BILLWA                  86.01
   Aug 28      Aug 29      94225153      HTTP://WWW.GOGOAIR.COM                                39.95
                                         877-350-0038 IL
   Aug 28      Aug 30      08704800      VAN CITY SEAPLANES         COQUITLAM                 182.83
                                         BC
                                         FOREIGN CURRENCY             227.43 CAD RATE 1.24
   Sep 01      Sep 04      60704515      STEAKHOUSE 85           NEW                          116.86
                                         BRUNSWICKNJ
   Sep 01      Sep 04      36581895      NEW BRUNSWICK PARKING - VNEW                           3.00
                                         BRUNSWICKNJ
   Sep 03      Sep 05      01064331      HILLSTONE (212) 888-3828 NEW YORK                     42.93
                                         NY
   Sep 05      Sep 05      70414304      Amazon.com           AMZN.COM/BILLWA                  86.01
Fees
                                                 TOTAL FEES FOR THIS PERIOD                             $0.00

Interest Charged
                                                 TOTAL INTEREST FOR THIS PERIOD                         $0.00

                                                 2017 Totals Year to Date
                Total fees charged in 2017                                                  $85.00
                Total interest charged in 2017                                             $309.54

Interest Charge Calculation
Your Annual Percentage Rate (APR) is the annual interest rate on your account.
Type of Balance                 Annual Percentage               Balances Subject to          Interest
                                Rate (APR)                      Interest Rate                Charge
Purchases                       23.99% (v)                      $0.00                        $0.00
Cash                            24.24% (v)                      $0.00                        $0.00

(v) = Variable Rate



                                                                               TD BANK 0000830
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 94 of 266

                                                                                                  Page 3 of 4
                                                                                    STEVEN R DONZIGER
                                                                                                       8490
                                                                              July 6, 2017 - August 5, 2017
TD CASH VISA SIGNATURE® CARD

 Transactions
 Activity Date Post Date Reference Number                Description                           Amount
 Card Number                  8490
    Jul 05      Jul 06      00088304      COSTA COFFEE          GATWICK                           4.21
                                          FOREIGN CURRENCY              3.25 GBP RATE   0.77
    Jul 05      Jul 07      01065128      BRITISH A 1258225675650LONDON                        1,503.74
                                          FOREIGN CURRENCY           1,158.00 GBPRATE   0.77
                                          ORIG: LHR    DEST: JFK
    Jul 07      Jul 10      82406652      GYM PRECISION B105       NEW YORK NY                  780.00
    Jul 07      Jul 10      31166465      WALKERS           NEW YORK NY                          45.38
    Jul 08      Jul 10      99103351      THE WOODLAND           LAKEVILLE CT                   183.15
    Jul 09      Jul 10      14367722      SQ *SWEET WILLIAM'S      Salisbury CT                   5.50
    Jul 09      Jul 11      01999620      THE WHITE HART INN       SALISBURY CT                 351.92
    Jul 10      Jul 12      04420741      THE WHITE HART INN       SALISBURY CT                 323.61
    Jul 13      Jul 17      25875764      SILVER MOON BAKERY         NEW YORK                     3.71
                                          NY
    Jul 13      Jul 17      32246865      WALKERS           NEW YORK NY                          25.69
    Jul 14      Jul 17      01000274      NYGC 35TH STREET        NEW YORK NY                   242.70
    Jul 16      Jul 17      12234874      SPEEDWAY 07673         RIVERHEAD NY                    36.77
    Jul 17      Jul 17      61147110      VINE STREET CAFE        SHELTER                       161.87
                                          ISLANNY
    Jul 17      Jul 19      10629248      QUEENS MEDALLION ENTE LONG ISLAND                      28.56
                                          CNY
    Jul 18      Jul 19      88554158      GABRIEL'S        NEW YORK NY                           63.35
    Jul 18      Jul 20      10628767      QUEENS MEDALLION ENTE LONG ISLAND                      15.36
                                          CNY
    Jul 18      Jul 20      28268587      WALKERS           NEW YORK NY                          25.69
    Jul 18      Jul 20      26698577      AVERY M SCHEINER MD        NEW YORK                   231.80
                                          NY
    Jul 20      Jul 21      93187019      UNIQLO ECOMMERCE           972-881-2900 NJ             89.70
    Jul 20      Jul 24      12332738      EXXONMOBIL 97479083 PATTERSON                          41.89
                                          NY
    Jul 20      Jul 24      33118922      MTA MVM*R117-FRANKLIN S NEW YORK                       40.00
                                          NY
    Jul 20      Jul 24      03074866      THE WHITE HART INN       860-4350030 CT                 9.31
    Jul 20      Jul 24      04112228      THE WHITE HART INN       SALISBURY CT                 306.45
    Jul 23      Jul 25      26841383      SILVER MOON BAKERY         NEW YORK                     3.71
                                          NY
    Jul 24      Jul 26      93776695      LAGUARDIAAUBONPAIN723A NEW YORK                         4.91
                                          NY
    Jul 26      Jul 27      89700185      NEW YORK STATE DMV         NEW YORK                    17.50
                                          NY
    Jul 26      Jul 28      17247593      HENRYS RESTAURANT          NEW YORK                    42.93
                                          NY
    Jul 26      Jul 28      23483418      SILVER MOON BAKERY         NEW YORK                     3.71
                                          NY
    Jul 27      Jul 28      13517240      PRINCESSE SOPHIE        DEAUVILLE                       3.53
                                          FOREIGN CURRENCY              3.00 EUR RATE   0.85
    Jul 30      Jul 31      94849004      PRINTEMPS     4239915 14DEAUVILLE                     465.86
                                          FOREIGN CURRENCY            395.98 EUR RATE   0.85
    Jul 30      Aug 01      58721439      EDHG       2531153 PARIS                               28.43
                                          FOREIGN CURRENCY             24.00 EUR RATE   0.84
    Jul 30      Aug 01      95170010      EDEN PARK (DEAUVILLE) 14800                           323.07
    Jul 31      Aug 01      20895607      HOTEL NORMANDY           DEAUVILLE                    798.07
                                          FOREIGN CURRENCY            673.66 EUR RATE   0.84
    Jul 31      Aug 03      32004353      SAPN       4220998 76ESSARTS                            9.89
                                          FOREIGN CURRENCY              8.30 EUR RATE   0.84
    Jul 31      Aug 03      82009705      SAPN       4220998 76ESSARTS                            4.29
                                          FOREIGN CURRENCY              3.60 EUR RATE   0.84
    Jul 31      Aug 03      72021788      SAPN       4220998 76ESSARTS                            3.22
                                          FOREIGN CURRENCY              2.70 EUR RATE   0.84


                                                                      TD BANK 0000834
  Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 95 of 266




                                                                                                      Page 4 of 4


Transactions
Activity Date Post Date Reference Number               Description                                 Amount
   Aug 01      Aug 03      79195099      SEMILLA    2408812 PARIS                                   225.10
                                         FOREIGN CURRENCY          189.00 EUR RATE        0.84
   Aug 02      Aug 03      10095116      COMPT.T. ARGENT        PARIS                               189.37
                                         FOREIGN CURRENCY          159.00 EUR RATE        0.84
   Aug 02      Aug 04      50042872      MRK FOOTBALL RUGBY        PARIS                             53.52
                                         FOREIGN CURRENCY           45.00 EUR RATE        0.84
   Aug 03      Aug 04      22599036      TWC*TIME WARNER NYC        718-358-0900                    304.94
                                         NY
   Aug 03      Aug 04      10849009      EXPRESS SERVICE 4405289 75PARIS 10                          66.50
                                         FOREIGN CURRENCY           55.91 EUR RATE        0.84
   Aug 03      Aug 04      46849005      BACHAUMONT FB          75PARIS 02                          223.60
                                         FOREIGN CURRENCY          188.00 EUR RATE        0.84
   Aug 03      Aug 04      20422374      RATP           PARIS CEDEX 1                                  6.78
                                         FOREIGN CURRENCY            5.70 EUR RATE        0.84
Fees
Activity Date Post Date Reference Number              Description                                  Amount
  Aug 02       Aug 02                    LATE PAYMENT FEE                                            35.00
                                         TOTAL FEES FOR THIS PERIOD                                $35.00

Interest Charged
 Activity Date Post Date Reference Number                     Description                           Amount
                                                 INTEREST CHARGE-PURCHASES                           188.85
                                                 INTEREST CHARGE-FEE                                   0.61
                                                 TOTAL INTEREST FOR THIS PERIOD                    $189.46

                                                 2017 Totals Year to Date
                Total fees charged in 2017                                             $85.00
                Total interest charged in 2017                                        $309.54

Interest Charge Calculation
Your Annual Percentage Rate (APR) is the annual interest rate on your account.
Type of Balance                 Annual Percentage               Balances Subject to     Interest
                                Rate (APR)                      Interest Rate           Charge
Purchases                       23.99% (v)                      $9,268.29              $188.85
Cash                            24.24% (v)                      $0.00                  $0.00
Fees                            23.99% (v)                      $29.51                 $0.61

(v) = Variable Rate




                                                                             TD BANK 0000835
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 96 of 266

                                                                                                  Page 3 of 4
                                                                                    STEVEN R DONZIGER
                                                                                                       8490
                                                                              July 6, 2017 - August 5, 2017
TD CASH VISA SIGNATURE® CARD

 Transactions
 Activity Date Post Date Reference Number                Description                           Amount
 Card Number                  8490
    Jul 05      Jul 06      00088304      COSTA COFFEE          GATWICK                           4.21
                                          FOREIGN CURRENCY              3.25 GBP RATE   0.77
    Jul 05      Jul 07      01065128      BRITISH A 1258225675650LONDON                        1,503.74
                                          FOREIGN CURRENCY           1,158.00 GBPRATE   0.77
                                          ORIG: LHR    DEST: JFK
    Jul 07      Jul 10      82406652      GYM PRECISION B105       NEW YORK NY                  780.00
    Jul 07      Jul 10      31166465      WALKERS           NEW YORK NY                          45.38
    Jul 08      Jul 10      99103351      THE WOODLAND           LAKEVILLE CT                   183.15
    Jul 09      Jul 10      14367722      SQ *SWEET WILLIAM'S      Salisbury CT                   5.50
    Jul 09      Jul 11      01999620      THE WHITE HART INN       SALISBURY CT                 351.92
    Jul 10      Jul 12      04420741      THE WHITE HART INN       SALISBURY CT                 323.61
    Jul 13      Jul 17      25875764      SILVER MOON BAKERY         NEW YORK                     3.71
                                          NY
    Jul 13      Jul 17      32246865      WALKERS           NEW YORK NY                          25.69
    Jul 14      Jul 17      01000274      NYGC 35TH STREET        NEW YORK NY                   242.70
    Jul 16      Jul 17      12234874      SPEEDWAY 07673         RIVERHEAD NY                    36.77
    Jul 17      Jul 17      61147110      VINE STREET CAFE        SHELTER                       161.87
                                          ISLANNY
    Jul 17      Jul 19      10629248      QUEENS MEDALLION ENTE LONG ISLAND                      28.56
                                          CNY
    Jul 18      Jul 19      88554158      GABRIEL'S        NEW YORK NY                           63.35
    Jul 18      Jul 20      10628767      QUEENS MEDALLION ENTE LONG ISLAND                      15.36
                                          CNY
    Jul 18      Jul 20      28268587      WALKERS           NEW YORK NY                          25.69
    Jul 18      Jul 20      26698577      AVERY M SCHEINER MD        NEW YORK                   231.80
                                          NY
    Jul 20      Jul 21      93187019      UNIQLO ECOMMERCE           972-881-2900 NJ             89.70
    Jul 20      Jul 24      12332738      EXXONMOBIL 97479083 PATTERSON                          41.89
                                          NY
    Jul 20      Jul 24      33118922      MTA MVM*R117-FRANKLIN S NEW YORK                       40.00
                                          NY
    Jul 20      Jul 24      03074866      THE WHITE HART INN       860-4350030 CT                 9.31
    Jul 20      Jul 24      04112228      THE WHITE HART INN       SALISBURY CT                 306.45
    Jul 23      Jul 25      26841383      SILVER MOON BAKERY         NEW YORK                     3.71
                                          NY
    Jul 24      Jul 26      93776695      LAGUARDIAAUBONPAIN723A NEW YORK                         4.91
                                          NY
    Jul 26      Jul 27      89700185      NEW YORK STATE DMV         NEW YORK                    17.50
                                          NY
    Jul 26      Jul 28      17247593      HENRYS RESTAURANT          NEW YORK                    42.93
                                          NY
    Jul 26      Jul 28      23483418      SILVER MOON BAKERY         NEW YORK                     3.71
                                          NY
    Jul 27      Jul 28      13517240      PRINCESSE SOPHIE        DEAUVILLE                       3.53
                                          FOREIGN CURRENCY              3.00 EUR RATE   0.85
    Jul 30      Jul 31      94849004      PRINTEMPS     4239915 14DEAUVILLE                     465.86
                                          FOREIGN CURRENCY            395.98 EUR RATE   0.85
    Jul 30      Aug 01      58721439      EDHG       2531153 PARIS                               28.43
                                          FOREIGN CURRENCY             24.00 EUR RATE   0.84
    Jul 30      Aug 01      95170010      EDEN PARK (DEAUVILLE) 14800                           323.07
    Jul 31      Aug 01      20895607      HOTEL NORMANDY           DEAUVILLE                    798.07
                                          FOREIGN CURRENCY            673.66 EUR RATE   0.84
    Jul 31      Aug 03      32004353      SAPN       4220998 76ESSARTS                            9.89
                                          FOREIGN CURRENCY              8.30 EUR RATE   0.84
    Jul 31      Aug 03      82009705      SAPN       4220998 76ESSARTS                            4.29
                                          FOREIGN CURRENCY              3.60 EUR RATE   0.84
    Jul 31      Aug 03      72021788      SAPN       4220998 76ESSARTS                            3.22
                                          FOREIGN CURRENCY              2.70 EUR RATE   0.84


                                                                      TD BANK 0000834
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 97 of 266

                                                                                                                                                      Page 1 of 6
                                                                                                                                 STEVEN R DONZIGER
                                                                                                                                                    4968
                                                                                                                              May 6, 2017 - June 5, 2017
TD CASH VISA SIGNATURE® CARD

Summary Of Account Activity                                                  Payment Information
                                                                             New Balance                                                          $2,840.48
Previous Balance                                     $2,830.97
Payments                                            -$9,587.71               Minimum Payment Due                                                      $35.00
Other Credits                                           -$0.00               Payment Due Date                                                    Jul 2, 2017
Purchases                                           +$9,597.22               Late Payment Warning: If we do not receive your minimum payment by the
Balance Transfers                                       +$0.00               date listed above, you may have to pay up to a$35.00 late fee.
Cash Advances                                           +$0.00               Minimum Payment Warning: If you make only the minimum payment each
Fees Charged                                            +$0.00               period, you will pay more in interest and it will take you longer to pay off your
                                                                             balance. For example:
Interest Charged                                        +$0.00
New Balance                                           $2,840.48               If you make no              You will pay off the       And you will end up
                                                                              additional charges and      balance shown on this      paying an estimated
                                                                              each month you pay:         statement in about:        total of:
Credit Limit                                        $12,500.00                    Only the minimum
Available Credit                                     $9,659.52                                                    12 years                     $6,852
                                                                                       payment
Available Credit for Cash                            $3,750.00                                                                                 $3,996
                                                                                        $111                       3 years
Statement Closing Date                              06/05/2017                                                                           (Savings = $2,856)
Days in Billing Cycle                                       31
                                                                             To access information regarding credit counseling call 1-888-561-8861.
Rewards Point Summary
                                                                             Questions? Call us:
Previous Points Balance                     96,089                           Customer Service: 1-888-561-8861
2 Points (2%) Earned on Dining              +5,094                           Visit us on the web at: www.tdcardservices.com
                                                                             Please send billing inquiries and correspondence to:
1 Point (1%) Earned on Purchases            +7,052                           PO BOX 84037 COLUMBUS, GA 31908-4037
New Points Balance                        108,235
Please visit tdbank.com/cash to redeem your
rewards!
 New York residents may contact the New York State Department of Financial Services by telephone or visit its website for free information on comparative
                    credit card rates, fees, and grace periods. New York State Department of Financial Services 1-800-518-8866 or
                                                  http://www.cardratings.com/credit-card/all-credit-cards.




                                           Please make check or money order payable to: TD Bank, N.A.
                      Please include your account number on your check. Detach and return bottom portion with your payment.




                                                                                                Your Account Number                                   4968
                                                                                                Your New Balance                                $2,840.48
 TD BANK, N.A.                                                                                  Minimum Payment Due                                $35.00
 PO BOX 84037
 COLUMBUS GA 31908-4037                                                                         Payment Due Date                              July 2, 2017



  TD BANK, N.A.
  PO BOX 16027                                                                                             Please Enter Amount of Payment Enclosed.
  LEWISTON ME 04243-9513




 STEVEN R DONZIGER                                                                                        4968000284048000035002
 245 W 104TH ST APT 7D
 NEW YORK NY 10025-8100

                                                                                                             Check here for any address changes and indicate
                                                                                                                                 any changes on the reverse.



                                         T5220b1102T                                                           4968c

                                                                                                             TD BANK 0000840
                 Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 98 of 266

                                                                                                                                                                                                                Page 2 of 6

Calculation of Balance Subject to Interest Rate: We figure a portion of the interest charge on your account by applying the daily periodic rate shown in your cardmember agreement to the Average Daily Balance
(including current transactions), multiplied by the number of days in the billing period. To get the Average Daily Balance, we take the beginning balance each day (which may include unpaid interest charges and fees
owed from prior billing periods), add any new Purchases (including applicable promotional Purchases, such as Balance Transfers) or Cash Advances (as applicable), and subtract any applicable payments or credits.
This gives us the daily balance. Then, we add up all the daily balances for the billing period and divide the total by the number of days in the billing period. This gives us the “Average Daily Balance.” Unless we
choose to use a later date, we usually add new transactions to the daily balance as of their Activity Date. We treat credit balances as zero balances when we figure the daily balances and Average Daily Balance.
If your account has balances with different APRs, payments in excess of the Minimum Payment Due are applied to Interest Charges and other fees and to balances with the highest APRs, before being applied to
balances with lowest APRs. The structure is opposite for the application of the Minimum Payment; this means that balances with higher APRs are not reduced until balances with lower APRs have been paid off.
Minimum Interest Charge: If the total interest charges for the billing period (figured as described above, including transaction fees) are less than $1.00, the MINIMUM INTEREST CHARGE for the billing period will be
$1.00.
How to Avoid Paying Interest on Purchases: Your due date is at least 25 days after the close of each billing cycle. We charge interest on Balance Transfers and Cash Advances beginning on the transaction date.
We charge interest on Purchases unless each month you pay your entire Account balance, which includes Purchases, Cash Advances, and Balance Transfers, and if applicable, any new fees that are assessed by
the payment due date. Please see below for how to avoid paying interest on purchases if you have a 0% Introductory or Promotional APR Balance Transfer.
How to Avoid Paying Interest on Purchases when you have a 0% Intro or Promo APR Balance Transfer Offer:If you have a 0% introductory or promotional APR balance transfer and also use your Account to
make Purchases, you can avoid paying interest if you pay the following each month by your payment due date: the Minimum Payment Due amount plus the total outstanding Purchase balance amount (this includes
any fees that may have been assessed to your account) .
Notice to Buyer: You have the right at any time to pay your entire balance outstanding with no additional charge.

Payments: Payments must be sent to the payment address shown on your statement and must include the remittance coupon from your statement. Do not send cash. Checks and money orders (in U.S. dollars)
received at the payment address, with the bottom portion of the first page of the statement, by 5:00 pm. Eastern time on a business day will be credited as of the business day received. If the due date falls on a day
on which we do not receive or accept payments, the payment will not be treated as late. We may reject or delay posting nonconforming payments. Upon our receipt, your available credit may not reflect the payment
amount for up to seven (7) days to ensure the funds from the bank on which your payment is drawn are collected and not returned.

Electronic check conversion: When you send a check as payment, you authorize us either to use information from your check to make a one-time electronic fund transfer from your account or to process the
payment as a check transaction. When we use information from your check to make an electronic fund transfer, funds may be withdrawn from your account as soon as the same day we receive your payment, and
you will not receive your check back from your financial institution. If you have questions about electronic check conversion, or do not want your checks to be electronically converted, you may call the Customer
Service telephone number shown on the front of this statement.

Billing-Error Rights Summary - What to Do If You Think You Find A Mistake On Your Statement.If you think there is an error on your statement, write to us at:
TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or you can call us at: 1-888-561-8861
In your letter, give us the following information:
       •       Account information: Your name and account number,
       •       Dollar amount : The dollar amount of the suspect error, and
       •       Description of Problem : If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.
You must contact us within 60 days after the error appeared on your statement. You must notify us of any potential errors in writing. You may call us, but if you do we are not required to investigate any potential
errors and you may have to pay the amount in question.
While we investigate whether or not there has been an error, the following are true:
       •       We cannot try to collect the amount in question, or report you as delinquent on that amount
       •       The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine that we made a mistake, you will not have to pay the amount in
               question or any interest or other fees related to that amount
       •       While you do not have to pay the amount in question, you are responsible for the remainder of your balance
       •       We can apply any unpaid amount against your credit limit

Your Rights If You Are Dissatisfied With Your Credit Card Purchases: If you are dissatisfied with the goods or services that you have purchased with your credit card, and you have tried in good faith to correct the
problem with the merchant, you may have the right not to pay the remaining amount due on the purchase. To use this right, all of the following must be true:
1) The purchase must have been made in your home state or within 100 miles of your current mailing address, and the purchase price must have been more than $50. (Note: Neither of these are necessary if your
purchase was based on an advertisement we mailed to you, or if we own the company that sold you the goods or services.)
2) You must have used your credit card for the purchase. Purchases made with cash advances from an ATM or with a check that accesses your credit card account do not qualify.
3) You must not yet have fully paid for the purchase.
If all of the criteria above are met and you are still dissatisfied with the purchase, contact us in writing at: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037. While we investigate, the same rules apply to the
disputed amount as discussed above. After we finish our investigation, we will tell you our decision. At that point, if we think you owe an amount and you do not pay we may report you as delinquent.

Automated Touch-Tone Bill Payment:By calling the automated touch-tone bill payment system through one of our customer service phone numbers you will be authorizing TD Bank or one of our agents to
automatically initiate a single entry ACH debit to your checking account. You will be required to enter security information for authentication. By using this service you are authorizing your financial institution to accept
these debits and charge them against the account you provide to us. Payments can be cancelled no later than 5p.m., Eastern time, on the date they are entered into the system unless they are entered into the
system after 5p.m, Eastern time, in which case the payment can be cancelled the following day prior to 5 p.m., Eastern time. If you need to cancel your payment, or have questions regarding your payment, please
contact Customer Service at 1-888-561-8861 during normal business hours.

Recurring Automatic Payments:If you have authorized us to pay your credit card bill automatically from your checking or savings account with us, you can stop the payment on any amount you think is wrong. To
stop the payment write to: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or call 1-888-561-8861. To stop the payment your letter or telephone call must reach us 3 business days before the automatic
payment is scheduled to occur.
Fraudulent Transactions: Please immediately report any suspected fraudulent use of your card or the account, by calling the Customer Service telephone number shown on the front of this statement.
Credit Bureau Disputes: If you think the information we furnished to consumer reporting agencies for your Account is not accurate, please write to us at TD Bank P.O. Box 84037, Columbus, GA 31908-4037. A
delay may be experienced if the dispute is not sent to the address specified. Please include your name, address, telephone number, account number for the account you are disputing, a description of the information
being disputed and basis for your dispute as well as copies of supporting documentation.
New York residents: You may request a refund of a credit balance on your account at any time by sending your request to Customer Service at P.O. Box 84037, Columbus, GA 31908-4037, by first class mail,
postage pre-paid.




Name


Address


City                                                                                                           State                                                             Zip

(   )                                                                                                                       (   )
New Home Phone                                                                                                              New Cell Phone


New Email Address


Signature (Required)


                                                                                                                                                            TD BANK 0000841
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 99 of 266

                                                                                                     Page 3 of 6
                                                                                     STEVEN R DONZIGER
                                                                                                         4968
                                                                                   May 6, 2017 - June 5, 2017
TD CASH VISA SIGNATURE® CARD

 Transactions
 Activity Date Post Date Reference Number                   Description                           Amount
 Card Number                  4968
   May 03       May 08      62331687      MEDITERRANEO              LONDON                         110.98
                                          FOREIGN CURRENCY                85.44 GBP RATE   0.77
   May 04       May 08      74341242      BROWN'S HOTEL             W1S 4BP                       1,200.16
                                          FOREIGN CURRENCY               924.00 GBP RATE   0.77
   May 05       May 08      01884064      THALYS ON BOARD            BRUXELLES                      55.01
                                          FOREIGN CURRENCY                50.00 EUR RATE   0.91
   May 05       May 10      74899533      SEMILLA        2408812 PARIS                             177.69
                                          FOREIGN CURRENCY               162.50 EUR RATE   0.91
   May 06       May 08      22252171      RATP               PARIS CEDEX 1                           4.18
                                          FOREIGN CURRENCY                 3.80 EUR RATE   0.91
   May 06       May 08      23548163      RATP               PARIS CEDEX 1                           2.09
                                          FOREIGN CURRENCY                 1.90 EUR RATE   0.91
   May 06       May 08      10002280      COMPT.T. ARGENT            PARIS                         117.73
                                          FOREIGN CURRENCY               107.00 EUR RATE   0.91
   May 06       May 08      27581152      PSGBilletterieFoot    Paris                               44.01
                                          FOREIGN CURRENCY                40.00 EUR RATE   0.91
   May 07       May 08      11038250      LE CHATEAUBRIAND            PARIS 11                     200.80
                                          FOREIGN CURRENCY               182.50 EUR RATE   0.91
   May 07       May 08      57947827      GOOGLE *Google Storage 855-492-5538 CA                     1.99
   May 07       May 08      84286687      EUROSTAR PARIS            PARIS                           99.03
                                          FOREIGN CURRENCY                90.00 EUR RATE   0.91
   May 07       May 08      87073286      EUROSTAR (IBE)          LONDON                           551.00
   May 07       May 08      00709281      SCOTTS              LONDON W1K                           232.99
                                          FOREIGN CURRENCY               179.38 GBP RATE   0.77
   May 07       May 08      91496803      CHARDENOUX PRES              75PARIS                     105.63
                                          FOREIGN CURRENCY                96.00 EUR RATE   0.91
   May 08       May 09      18195119      SCOUT *SCOUT             888-5015752 MN                    9.95
   May 08       May 09      90102150      CAFE MURANO              LONDON                           43.85
                                          FOREIGN CURRENCY                33.75 GBP RATE   0.77
   May 08       May 09      32158951      TURNBULL & ASSER            LONDON                       175.40
                                          FOREIGN CURRENCY               135.00 GBP RATE   0.77
   May 08       May 09      32158977      TURNBULL & ASSER            LONDON                        38.98
                                          FOREIGN CURRENCY                30.00 GBP RATE   0.77
   May 09       May 09      00828827      SCOTTS              LONDON W1K                           237.82
                                          FOREIGN CURRENCY               183.04 GBP RATE   0.77
   May 09       May 10      00308858      ITSU 077 HEATHROW T5 LONDON                               11.13
                                          FOREIGN CURRENCY                 8.59 GBP RATE   0.77
   May 09       May 10      00881052      SCOTTS              LONDON W1K                           170.24
                                          FOREIGN CURRENCY               131.34 GBP RATE   0.77
   May 09       May 10      02128359      STARBUCKS 18351453           LONDON                        3.31
                                          FOREIGN CURRENCY                 2.55 GBP RATE   0.77
   May 09       May 10      73906857      IZ *LONDON TAXI         LONDON                            93.32
                                          FOREIGN CURRENCY                72.00 GBP RATE   0.77
   May 09       May 10      25950380      IRON MOUNTAIN            800-327-8345 MA                  81.67
   May 09       May 11      50038788      TAXI SVC NEW YORK           NEW YORK NY                   73.20
   May 09       May 11      01192854      BRITISH A 1258224604987LONDON                            752.16
                                          FOREIGN CURRENCY               579.00 GBP RATE   0.77
                                          ORIG: LHR       DEST: JFK
   May 09       May 11      75387446      BROWN'S HOTEL             W1S 4BP                       1,537.94
                                          FOREIGN CURRENCY              1,183.88 GBPRATE   0.77
   May 10       May 12      34028100      MTA MVM*R163-79 ST          NEW YORK NY                   40.00
   May 10       May 12      74806210      FRIENDLY VALET CLEANER NEW YORK                           19.50
                                          NY
   May 11       May 12      12235406      NYCTAXI8J16           LONG ISLAND CNY                     16.55
   May 11       May 15      98554167      FRIENDLY VALET CLEANER NEW YORK                           17.00
                                          NY
   May 12       May 15      94084512      IVY LEAGUE           4077086088 NY                        15.95
   May 12       May 16      00610066      WALL FLOWER              NEW YORK NY                     247.95


                                                                        TD BANK 0000842
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 100 of 266

                                                                                                      Page 4 of 6


 Transactions
 Activity Date   Post Date Reference Number                   Description                           Amount
   May 13         May 15      01338653        MASSIMO DUTTI          NEW YORK NY                      89.50
   May 15         May 15      00023602        PAYMENT RECEIVED -- THANK YOU                        9,587.71 CR
   May 17         May 18      38119791        AVRA MADISON           NEW YORK NY                     185.20
   May 17         May 19      29097875        WALKERS             NEW YORK NY                         25.69
   May 18         May 22      90094607        AIR CANADA 0142177921853NEW YORK                        20.00
                                              NY
                                              ORIG: EWR     DEST: YOW
   May 18        May 22       90135905        AIR CANADA                                            255.00
                                              0142177921853AIRCANADA.COMNJ
                                              ORIG: EWR     DEST: YOW
   May 18        May 22       33044639        MTA MVM*A034-14 ST-UNIO NEW YORK                       40.00
                                              NY
   May 18        May 22       58725347        FRIENDLY VALET CLEANER NEW YORK                         5.00
                                              NY
   May 19        May 22       59262770        READYREFRESH BY NESTLE 800-274-5282                    20.61
                                              CA
   May 19        May 22       31733546        WALKERS             NEW YORK NY                        31.95
   May 20        May 22       10179411        FAIRMONT CHATEAU LAURIER OTTAWA                       269.72
                                              ON
                                              FOREIGN CURRENCY            364.30 CAD RATE   1.35
   May 20        May 23       01509984        HILLSTONE (212) 888-3828 NEW YORK                      45.02
                                              NY
   May 21        May 23       48640248        COMMUNITY FOOD AND JUI NEW YORK                       106.28
                                              NY
   May 23        May 25       68113495        FRIENDLY VALET CLEANER NEW YORK                         9.00
                                              NY
   May 25        May 29       10227768        BLUE LINE 1391 TAXITAB OTTAWA          ON               7.15
                                              FOREIGN CURRENCY              9.61 CAD RATE   1.34
   May 25        May 29       10228287        BLUE LINE 1428 TAXITAB OTTAWA          ON               5.73
                                              FOREIGN CURRENCY              7.69 CAD RATE   1.34
   May 25        May 29       10228725        BLUE LINE 1459 TAXITAB OTTAWA          ON               6.92
                                              FOREIGN CURRENCY              9.29 CAD RATE   1.34
   May 25        May 29       10232073        CAPITAL TAXI 2114 TAXI OTTAWA         ON               29.53
                                              FOREIGN CURRENCY             39.66 CAD RATE   1.34
   May 25        May 29       16514870        BECKTA DINING AND WINE OTTAWA                          88.08
                                              ON
                                              FOREIGN CURRENCY            118.31 CAD RATE   1.34
   May 26        May 26       26546247        FAUNA FOOD + BAR         OTTAWA       ON               98.62
                                              FOREIGN CURRENCY            132.01 CAD RATE   1.34
   May 26        May 29       14628010        BLUE LINE 1428 TAXITAB OTTAWA          ON              30.24
                                              FOREIGN CURRENCY             40.62 CAD RATE   1.34
   May 27        May 29       10128593        FAIRMONT CHATEAU LAURIER OTTAWA                        85.67
                                              ON
                                              FOREIGN CURRENCY            115.06 CAD RATE   1.34
   May 27        May 29       61992966        FRIENDLY VALET CLEANER NEW YORK                         5.00
                                              NY
   May 28        May 29       80090201        TWC*TIME WARNER NYC         718-358-0900              296.56
                                              NY
   May 28        May 30       00206162        29 SOUTH           FERNANDINA BEFL                    149.12
   May 29        May 31       04217735        OMNI AIPMARCHEBURETE R 904-261-6161                    37.45
                                              FL
   May 30        Jun 01       27563957        NORTH BEACH FISH CAMP NEPTUNE                         135.36
                                              BEACHFL
   May 31        Jun 01       51310449        BP#3721594SUNSHINE # 10 JACKSONVILLE                   29.54
                                              FL
   May 31        Jun 01       70245657        ENTERPRISE RENT-A-CAR                                 443.19
                                              JACKSONVILLE FL
   Jun 01        Jun 02       61512950        HUDSON CLEARWATER           NEW YORK                   89.58
                                              NY
   Jun 01        Jun 05       65484269        FRIENDLY VALET CLEANER NEW YORK                        19.00
                                              NY
   Jun 02        Jun 05       31939674        WALKERS             NEW YORK NY                        49.47


                                                                          TD BANK 0000843
  Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 101 of 266




                                                                                                       Page 5 of 6
                                                                                        STEVEN R DONZIGER
                                                                                                            4968
                                                                                      May 6, 2017 - June 5, 2017
TD CASH VISA SIGNATURE® CARD

Transactions
Activity Date Post Date Reference Number               Description                                   Amount
   Jun 03      Jun 05      32819949      MARBLEDALE CITGO        MARBLE DALE                          31.49
                                         CT
   Jun 03      Jun 05      10724001      AT&T*BILL PAYMENT      WWW.ATT.COM                          367.34
                                         TX
Fees
                                                 TOTAL FEES FOR THIS PERIOD                           $0.00

Interest Charged
                                                 TOTAL INTEREST FOR THIS PERIOD                       $0.00

                                                 2017 Totals Year to Date
                Total fees charged in 2017                                               $25.00
                Total interest charged in 2017                                         $120.08

Interest Charge Calculation
Your Annual Percentage Rate (APR) is the annual interest rate on your account.
Type of Balance                 Annual Percentage               Balances Subject to       Interest
                                Rate (APR)                      Interest Rate             Charge
Purchases                       23.74% (v)                      $0.00                     $0.00
Cash                            23.99% (v)                      $0.00                     $0.00

(v) = Variable Rate




                                                                             TD BANK 0000844
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 102 of 266




                                                                            Page 6 of 6




                                                      TD BANK 0000845
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 103 of 266

                                                                                                     Page 3 of 6
                                                                                     STEVEN R DONZIGER
                                                                                                         4968
                                                                                   May 6, 2017 - June 5, 2017
 TD CASH VISA SIGNATURE® CARD

 Transactions
 Activity Date Post Date Reference Number                   Description                           Amount
 Card Number                  4968
   May 03       May 08      62331687      MEDITERRANEO              LONDON                         110.98
                                          FOREIGN CURRENCY                85.44 GBP RATE   0.77
   May 04       May 08      74341242      BROWN'S HOTEL             W1S 4BP                       1,200.16
                                          FOREIGN CURRENCY               924.00 GBP RATE   0.77
   May 05       May 08      01884064      THALYS ON BOARD            BRUXELLES                      55.01
                                          FOREIGN CURRENCY                50.00 EUR RATE   0.91
   May 05       May 10      74899533      SEMILLA        2408812 PARIS                             177.69
                                          FOREIGN CURRENCY               162.50 EUR RATE   0.91
   May 06       May 08      22252171      RATP               PARIS CEDEX 1                           4.18
                                          FOREIGN CURRENCY                 3.80 EUR RATE   0.91
   May 06       May 08      23548163      RATP               PARIS CEDEX 1                           2.09
                                          FOREIGN CURRENCY                 1.90 EUR RATE   0.91
   May 06       May 08      10002280      COMPT.T. ARGENT            PARIS                         117.73
                                          FOREIGN CURRENCY               107.00 EUR RATE   0.91
   May 06       May 08      27581152      PSGBilletterieFoot    Paris                               44.01
                                          FOREIGN CURRENCY                40.00 EUR RATE   0.91
   May 07       May 08      11038250      LE CHATEAUBRIAND            PARIS 11                     200.80
                                          FOREIGN CURRENCY               182.50 EUR RATE   0.91
   May 07       May 08      57947827      GOOGLE *Google Storage 855-492-5538 CA                     1.99
   May 07       May 08      84286687      EUROSTAR PARIS            PARIS                           99.03
                                          FOREIGN CURRENCY                90.00 EUR RATE   0.91
   May 07       May 08      87073286      EUROSTAR (IBE)          LONDON                           551.00
   May 07       May 08      00709281      SCOTTS              LONDON W1K                           232.99
                                          FOREIGN CURRENCY               179.38 GBP RATE   0.77
   May 07       May 08      91496803      CHARDENOUX PRES              75PARIS                     105.63
                                          FOREIGN CURRENCY                96.00 EUR RATE   0.91
   May 08       May 09      18195119      SCOUT *SCOUT             888-5015752 MN                    9.95
   May 08       May 09      90102150      CAFE MURANO              LONDON                           43.85
                                          FOREIGN CURRENCY                33.75 GBP RATE   0.77
   May 08       May 09      32158951      TURNBULL & ASSER            LONDON                       175.40
                                          FOREIGN CURRENCY               135.00 GBP RATE   0.77
   May 08       May 09      32158977      TURNBULL & ASSER            LONDON                        38.98
                                          FOREIGN CURRENCY                30.00 GBP RATE   0.77
   May 09       May 09      00828827      SCOTTS              LONDON W1K                           237.82
                                          FOREIGN CURRENCY               183.04 GBP RATE   0.77
   May 09       May 10      00308858      ITSU 077 HEATHROW T5 LONDON                               11.13
                                          FOREIGN CURRENCY                 8.59 GBP RATE   0.77
   May 09       May 10      00881052      SCOTTS              LONDON W1K                           170.24
                                          FOREIGN CURRENCY               131.34 GBP RATE   0.77
   May 09       May 10      02128359      STARBUCKS 18351453           LONDON                        3.31
                                          FOREIGN CURRENCY                 2.55 GBP RATE   0.77
   May 09       May 10      73906857      IZ *LONDON TAXI         LONDON                            93.32
                                          FOREIGN CURRENCY                72.00 GBP RATE   0.77
   May 09       May 10      25950380      IRON MOUNTAIN            800-327-8345 MA                  81.67
   May 09       May 11      50038788      TAXI SVC NEW YORK           NEW YORK NY                   73.20
   May 09       May 11      01192854      BRITISH A 1258224604987LONDON                            752.16
                                          FOREIGN CURRENCY               579.00 GBP RATE   0.77
                                          ORIG: LHR       DEST: JFK
   May 09       May 11      75387446      BROWN'S HOTEL             W1S 4BP                       1,537.94
                                          FOREIGN CURRENCY              1,183.88 GBPRATE   0.77
   May 10       May 12      34028100      MTA MVM*R163-79 ST          NEW YORK NY                   40.00
   May 10       May 12      74806210      FRIENDLY VALET CLEANER NEW YORK                           19.50
                                          NY
   May 11       May 12      12235406      NYCTAXI8J16           LONG ISLAND CNY                     16.55
   May 11       May 15      98554167      FRIENDLY VALET CLEANER NEW YORK                           17.00
                                          NY
   May 12       May 15      94084512      IVY LEAGUE           4077086088 NY                        15.95
   May 12       May 16      00610066      WALL FLOWER              NEW YORK NY                     247.95


                                                                        TD BANK 0000842
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 104 of 266

                                                                                                      Page 4 of 6


 Transactions
 Activity Date   Post Date Reference Number                   Description                           Amount
   May 13         May 15      01338653        MASSIMO DUTTI          NEW YORK NY                      89.50
   May 15         May 15      00023602        PAYMENT RECEIVED -- THANK YOU                        9,587.71 CR
   May 17         May 18      38119791        AVRA MADISON           NEW YORK NY                     185.20
   May 17         May 19      29097875        WALKERS             NEW YORK NY                         25.69
   May 18         May 22      90094607        AIR CANADA 0142177921853NEW YORK                        20.00
                                              NY
                                              ORIG: EWR     DEST: YOW
   May 18        May 22       90135905        AIR CANADA                                            255.00
                                              0142177921853AIRCANADA.COMNJ
                                              ORIG: EWR     DEST: YOW
   May 18        May 22       33044639        MTA MVM*A034-14 ST-UNIO NEW YORK                       40.00
                                              NY
   May 18        May 22       58725347        FRIENDLY VALET CLEANER NEW YORK                         5.00
                                              NY
   May 19        May 22       59262770        READYREFRESH BY NESTLE 800-274-5282                    20.61
                                              CA
   May 19        May 22       31733546        WALKERS             NEW YORK NY                        31.95
   May 20        May 22       10179411        FAIRMONT CHATEAU LAURIER OTTAWA                       269.72
                                              ON
                                              FOREIGN CURRENCY            364.30 CAD RATE   1.35
   May 20        May 23       01509984        HILLSTONE (212) 888-3828 NEW YORK                      45.02
                                              NY
   May 21        May 23       48640248        COMMUNITY FOOD AND JUI NEW YORK                       106.28
                                              NY
   May 23        May 25       68113495        FRIENDLY VALET CLEANER NEW YORK                         9.00
                                              NY
   May 25        May 29       10227768        BLUE LINE 1391 TAXITAB OTTAWA          ON               7.15
                                              FOREIGN CURRENCY              9.61 CAD RATE   1.34
   May 25        May 29       10228287        BLUE LINE 1428 TAXITAB OTTAWA          ON               5.73
                                              FOREIGN CURRENCY              7.69 CAD RATE   1.34
   May 25        May 29       10228725        BLUE LINE 1459 TAXITAB OTTAWA          ON               6.92
                                              FOREIGN CURRENCY              9.29 CAD RATE   1.34
   May 25        May 29       10232073        CAPITAL TAXI 2114 TAXI OTTAWA         ON               29.53
                                              FOREIGN CURRENCY             39.66 CAD RATE   1.34
   May 25        May 29       16514870        BECKTA DINING AND WINE OTTAWA                          88.08
                                              ON
                                              FOREIGN CURRENCY            118.31 CAD RATE   1.34
   May 26        May 26       26546247        FAUNA FOOD + BAR         OTTAWA       ON               98.62
                                              FOREIGN CURRENCY            132.01 CAD RATE   1.34
   May 26        May 29       14628010        BLUE LINE 1428 TAXITAB OTTAWA          ON              30.24
                                              FOREIGN CURRENCY             40.62 CAD RATE   1.34
   May 27        May 29       10128593        FAIRMONT CHATEAU LAURIER OTTAWA                        85.67
                                              ON
                                              FOREIGN CURRENCY            115.06 CAD RATE   1.34
   May 27        May 29       61992966        FRIENDLY VALET CLEANER NEW YORK                         5.00
                                              NY
   May 28        May 29       80090201        TWC*TIME WARNER NYC         718-358-0900              296.56
                                              NY
   May 28        May 30       00206162        29 SOUTH           FERNANDINA BEFL                    149.12
   May 29        May 31       04217735        OMNI AIPMARCHEBURETE R 904-261-6161                    37.45
                                              FL
   May 30        Jun 01       27563957        NORTH BEACH FISH CAMP NEPTUNE                         135.36
                                              BEACHFL
   May 31        Jun 01       51310449        BP#3721594SUNSHINE # 10 JACKSONVILLE                   29.54
                                              FL
   May 31        Jun 01       70245657        ENTERPRISE RENT-A-CAR                                 443.19
                                              JACKSONVILLE FL
   Jun 01        Jun 02       61512950        HUDSON CLEARWATER           NEW YORK                   89.58
                                              NY
   Jun 01        Jun 05       65484269        FRIENDLY VALET CLEANER NEW YORK                        19.00
                                              NY
   Jun 02        Jun 05       31939674        WALKERS             NEW YORK NY                        49.47


                                                                          TD BANK 0000843
  Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 105 of 266




                                                                                                       Page 5 of 6
                                                                                        STEVEN R DONZIGER
                                                                                                            4968
                                                                                      May 6, 2017 - June 5, 2017
TD CASH VISA SIGNATURE® CARD

Transactions
Activity Date Post Date Reference Number               Description                                   Amount
   Jun 03      Jun 05      32819949      MARBLEDALE CITGO        MARBLE DALE                          31.49
                                         CT
   Jun 03      Jun 05      10724001      AT&T*BILL PAYMENT      WWW.ATT.COM                          367.34
                                         TX
Fees
                                                 TOTAL FEES FOR THIS PERIOD                           $0.00

Interest Charged
                                                 TOTAL INTEREST FOR THIS PERIOD                       $0.00

                                                 2017 Totals Year to Date
                Total fees charged in 2017                                               $25.00
                Total interest charged in 2017                                         $120.08

Interest Charge Calculation
Your Annual Percentage Rate (APR) is the annual interest rate on your account.
Type of Balance                 Annual Percentage               Balances Subject to       Interest
                                Rate (APR)                      Interest Rate             Charge
Purchases                       23.74% (v)                      $0.00                     $0.00
Cash                            23.99% (v)                      $0.00                     $0.00

(v) = Variable Rate




                                                                             TD BANK 0000844
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 106 of 266




                                                                            Page 6 of 6




                                                      TD BANK 0000845
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 107 of 266

                                                                                                                                                      Page 1 of 6
                                                                                                                                 STEVEN R DONZIGER
                                                                                                                                                     4968
                                                                                                                              April 6, 2017 - May 5, 2017
TD CASH VISA SIGNATURE® CARD

 Summary Of Account Activity                                                 Payment Information
                                                                             New Balance                                                          $2,830.97
 Previous Balance                                    $260.95 CR
 Payments                                         -$11,297.46                Minimum Payment Due                                                     $35.00
 Other Credits                                        -$11.95                Payment Due Date                                                   Jun 2, 2017
 Purchases                                        +$14,401.33                Late Payment Warning: If we do not receive your minimum payment by the
 Balance Transfers                                     +$0.00                date listed above, you may have to pay up to a$35.00 late fee.
 Cash Advances                                         +$0.00                Minimum Payment Warning: If you make only the minimum payment each
 Fees Charged                                          +$0.00                period, you will pay more in interest and it will take you longer to pay off your
                                                                             balance. For example:
 Interest Charged                                      +$0.00
 New Balance                                          $2,830.97               If you make no              You will pay off the       And you will end up
                                                                              additional charges and      balance shown on this      paying an estimated
                                                                              each month you pay:         statement in about:        total of:
 Credit Limit                                       $12,500.00                    Only the minimum
 Available Credit                                    $9,669.03                                                    12 years                     $6,820
                                                                                       payment
 Available Credit for Cash                           $3,750.00                                                                                 $3,996
                                                                                        $111                       3 years
 Statement Closing Date                             05/05/2017                                                                           (Savings = $2,824)
 Days in Billing Cycle                                      30
                                                                             To access information regarding credit counseling call 1-888-561-8861.
 Rewards Point Summary
                                                                             Questions? Call us:
 Previous Points Balance                     79,768                          Customer Service: 1-888-561-8861
 2 Points (2%) Earned on Dining              +3,856                          Visit us on the web at: www.tdcardservices.com
                                                                             Please send billing inquiries and correspondence to:
 1 Point (1%) Earned on Purchases          +12,465                           PO BOX 84037 COLUMBUS, GA 31908-4037
 New Points Balance                          96,089
 Please visit tdbank.com/cash to redeem your
 rewards!
 New York residents may contact the New York State Department of Financial Services by telephone or visit its website for free information on comparative
                    credit card rates, fees, and grace periods. New York State Department of Financial Services 1-800-518-8866 or
                                                  http://www.cardratings.com/credit-card/all-credit-cards.




                                           Please make check or money order payable to: TD Bank, N.A.
                      Please include your account number on your check. Detach and return bottom portion with your payment.




                                                                                                Your Account Number                                  4968
                                                                                                Your New Balance                               $2,830.97
  TD BANK, N.A.                                                                                 Minimum Payment Due                               $35.00
  PO BOX 84037
  COLUMBUS GA 31908-4037                                                                        Payment Due Date                             June 2, 2017



  TD BANK, N.A.
  PO BOX 16027                                                                                             Please Enter Amount of Payment Enclosed.
  LEWISTON ME 04243-9513




  STEVEN R DONZIGER                                                                                       4968000283097000035000
  245 W 104TH ST APT 7D
  NEW YORK NY 10025-8100

                                                                                                             Check here for any address changes and indicate
                                                                                                                                 any changes on the reverse.



                                         T5220b1102T                                                           4968c

                                                                                                             TD BANK 0000846
                Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 108 of 266

                                                                                                                                                                                                                Page 2 of 6

Calculation of Balance Subject to Interest Rate: We figure a portion of the interest charge on your account by applying the daily periodic rate shown in your cardmember agreement to the Average Daily Balance
(including current transactions), multiplied by the number of days in the billing period. To get the Average Daily Balance, we take the beginning balance each day (which may include unpaid interest charges and fees
owed from prior billing periods), add any new Purchases (including applicable promotional Purchases, such as Balance Transfers) or Cash Advances (as applicable), and subtract any applicable payments or credits.
This gives us the daily balance. Then, we add up all the daily balances for the billing period and divide the total by the number of days in the billing period. This gives us the “Average Daily Balance.” Unless we
choose to use a later date, we usually add new transactions to the daily balance as of their Activity Date. We treat credit balances as zero balances when we figure the daily balances and Average Daily Balance.
If your account has balances with different APRs, payments in excess of the Minimum Payment Due are applied to Interest Charges and other fees and to balances with the highest APRs, before being applied to
balances with lowest APRs. The structure is opposite for the application of the Minimum Payment; this means that balances with higher APRs are not reduced until balances with lower APRs have been paid off.
Minimum Interest Charge: If the total interest charges for the billing period (figured as described above, including transaction fees) are less than $1.00, the MINIMUM INTEREST CHARGE for the billing period will be
$1.00.
How to Avoid Paying Interest on Purchases: Your due date is at least 25 days after the close of each billing cycle. We charge interest on Balance Transfers and Cash Advances beginning on the transaction date.
We charge interest on Purchases unless each month you pay your entire Account balance, which includes Purchases, Cash Advances, and Balance Transfers, and if applicable, any new fees that are assessed by
the payment due date. Please see below for how to avoid paying interest on purchases if you have a 0% Introductory or Promotional APR Balance Transfer.
How to Avoid Paying Interest on Purchases when you have a 0% Intro or Promo APR Balance Transfer Offer:If you have a 0% introductory or promotional APR balance transfer and also use your Account to
make Purchases, you can avoid paying interest if you pay the following each month by your payment due date: the Minimum Payment Due amount plus the total outstanding Purchase balance amount (this includes
any fees that may have been assessed to your account) .
Notice to Buyer: You have the right at any time to pay your entire balance outstanding with no additional charge.

Payments: Payments must be sent to the payment address shown on your statement and must include the remittance coupon from your statement. Do not send cash. Checks and money orders (in U.S. dollars)
received at the payment address, with the bottom portion of the first page of the statement, by 5:00 pm. Eastern time on a business day will be credited as of the business day received. If the due date falls on a day
on which we do not receive or accept payments, the payment will not be treated as late. We may reject or delay posting nonconforming payments. Upon our receipt, your available credit may not reflect the payment
amount for up to seven (7) days to ensure the funds from the bank on which your payment is drawn are collected and not returned.

Electronic check conversion: When you send a check as payment, you authorize us either to use information from your check to make a one-time electronic fund transfer from your account or to process the
payment as a check transaction. When we use information from your check to make an electronic fund transfer, funds may be withdrawn from your account as soon as the same day we receive your payment, and
you will not receive your check back from your financial institution. If you have questions about electronic check conversion, or do not want your checks to be electronically converted, you may call the Customer
Service telephone number shown on the front of this statement.

Billing-Error Rights Summary - What to Do If You Think You Find A Mistake On Your Statement.If you think there is an error on your statement, write to us at:
TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or you can call us at: 1-888-561-8861
In your letter, give us the following information:
       •       Account information: Your name and account number,
       •       Dollar amount : The dollar amount of the suspect error, and
       •       Description of Problem : If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.
You must contact us within 60 days after the error appeared on your statement. You must notify us of any potential errors in writing. You may call us, but if you do we are not required to investigate any potential
errors and you may have to pay the amount in question.
While we investigate whether or not there has been an error, the following are true:
       •       We cannot try to collect the amount in question, or report you as delinquent on that amount
       •       The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine that we made a mistake, you will not have to pay the amount in
               question or any interest or other fees related to that amount
       •       While you do not have to pay the amount in question, you are responsible for the remainder of your balance
       •       We can apply any unpaid amount against your credit limit

Your Rights If You Are Dissatisfied With Your Credit Card Purchases: If you are dissatisfied with the goods or services that you have purchased with your credit card, and you have tried in good faith to correct the
problem with the merchant, you may have the right not to pay the remaining amount due on the purchase. To use this right, all of the following must be true:
1) The purchase must have been made in your home state or within 100 miles of your current mailing address, and the purchase price must have been more than $50. (Note: Neither of these are necessary if your
purchase was based on an advertisement we mailed to you, or if we own the company that sold you the goods or services.)
2) You must have used your credit card for the purchase. Purchases made with cash advances from an ATM or with a check that accesses your credit card account do not qualify.
3) You must not yet have fully paid for the purchase.
If all of the criteria above are met and you are still dissatisfied with the purchase, contact us in writing at: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037. While we investigate, the same rules apply to the
disputed amount as discussed above. After we finish our investigation, we will tell you our decision. At that point, if we think you owe an amount and you do not pay we may report you as delinquent.

Automated Touch-Tone Bill Payment:By calling the automated touch-tone bill payment system through one of our customer service phone numbers you will be authorizing TD Bank or one of our agents to
automatically initiate a single entry ACH debit to your checking account. You will be required to enter security information for authentication. By using this service you are authorizing your financial institution to accept
these debits and charge them against the account you provide to us. Payments can be cancelled no later than 5p.m., Eastern time, on the date they are entered into the system unless they are entered into the
system after 5p.m, Eastern time, in which case the payment can be cancelled the following day prior to 5 p.m., Eastern time. If you need to cancel your payment, or have questions regarding your payment, please
contact Customer Service at 1-888-561-8861 during normal business hours.

Recurring Automatic Payments:If you have authorized us to pay your credit card bill automatically from your checking or savings account with us, you can stop the payment on any amount you think is wrong. To
stop the payment write to: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or call 1-888-561-8861. To stop the payment your letter or telephone call must reach us 3 business days before the automatic
payment is scheduled to occur.
Fraudulent Transactions: Please immediately report any suspected fraudulent use of your card or the account, by calling the Customer Service telephone number shown on the front of this statement.
Credit Bureau Disputes: If you think the information we furnished to consumer reporting agencies for your Account is not accurate, please write to us at TD Bank P.O. Box 84037, Columbus, GA 31908-4037. A
delay may be experienced if the dispute is not sent to the address specified. Please include your name, address, telephone number, account number for the account you are disputing, a description of the information
being disputed and basis for your dispute as well as copies of supporting documentation.
New York residents: You may request a refund of a credit balance on your account at any time by sending your request to Customer Service at P.O. Box 84037, Columbus, GA 31908-4037, by first class mail,
postage pre-paid.




Name


Address


City                                                                                                           State                                                             Zip

(   )                                                                                                                       (   )
New Home Phone                                                                                                              New Cell Phone


New Email Address


Signature (Required)


                                                                                                                                                            TD BANK 0000847
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 109 of 266

                                                                                                    Page 3 of 6
                                                                                     STEVEN R DONZIGER
                                                                                                         4968
                                                                                  April 6, 2017 - May 5, 2017
 TD CASH VISA SIGNATURE® CARD

 Transactions
 Activity Date Post Date Reference Number                  Description                           Amount
 Card Number                  4968
    Apr 06      Apr 10      05853622      FRIENDLY VALET CLEANER NEW YORK                           5.00
                                          NY
    Apr 06      Apr 10      10830799      JEAN GEORGES            NEW YORK NY                     113.81
    Apr 07      Apr 10      22151449      GOOGLE *Google Storage 855-492-5538 CA                    1.99
    Apr 07      Apr 10      83728046      SCOUT *SCOUT            888-5015752 MN                    9.95
    Apr 07      Apr 10      38304219      MTA MVM*R170-103 ST         NEW YORK NY                  41.90
    Apr 10      Apr 11      50338396      ACME FINE WINES          888-963-0440 CA                125.00
    Apr 10      Apr 12      93079589      FRIENDLY VALET CLEANER NEW YORK                          13.00
                                          NY
    Apr 12      Apr 13      91141450      IVY LEAGUE           4077086088 NY                        15.95
    Apr 12      Apr 14      00525064      AMERICAN AIR0012123865893FORT                          1,840.10
                                          WORTH TX
                                          ORIG: JFK       DEST: LHR
    Apr 12      Apr 14      01715243      AMERICAN AIR0010648716558FORT                           350.00
                                          WORTH TX
                                          ORIG: FFP       DEST: FEE
    Apr 12      Apr 14      01735647      AMERICAN AIR0010648716884FORT                            35.00
                                          WORTH TX
                                          ORIG: FTF       DEST: FEE
    Apr 12      Apr 17      05732892      Lady Q Nails & Spa     NEW YORK NY                       34.00
    Apr 13      Apr 14      39831661      NYS DMV TVB            518-4741575 NY                    70.00
    Apr 13      Apr 14      56183801      CARMELLIMOPASS.COM            NEW YORK                   60.50
                                          NY
    Apr 13      Apr 14      29000206      AEROMART ST1296           JAMAICA      NY                24.27
    Apr 13      Apr 17      52996796      FRIENDLY VALET CLEANER NEW YORK                           9.00
                                          NY
    Apr 13      Apr 17      00945387      CMT (UK) LTD - GLASGOW LONDON W1S                       100.67
                                          FOREIGN CURRENCY               80.30 GBP RATE   0.80
    Apr 14      Apr 17      00951764      CECCONI'S            LONDON W1X                         103.67
                                          FOREIGN CURRENCY               82.69 GBP RATE   0.80
    Apr 14      Apr 17      00951772      CECCONI'S            LONDON W1X                          11.95 CR
                                          FOREIGN CURRENCY                9.56 GBP RATE   0.80
    Apr 14      Apr 17      79684929      45 JERMYN ST           LONDON                           174.18
                                          FOREIGN CURRENCY              138.94 GBP RATE   0.80
    Apr 14      Apr 17      62331805      LONDON TAXI JOURNE           LONDON E1                   36.41
                                          FOREIGN CURRENCY               29.04 GBP RATE   0.80
    Apr 14      Apr 17      36324720      WASABI 33 SHATTESBURY LONDON                             19.86
                                          FOREIGN CURRENCY               15.84 GBP RATE   0.80
    Apr 15      Apr 17      77595666      LUL TICKET MACHINE         GREEN PARK                    12.29
                                          FOREIGN CURRENCY                9.80 GBP RATE   0.80
    Apr 15      Apr 17      70692352      LUL TICKET MACHINE         LONDON BRIDGE                  6.14
                                          FOREIGN CURRENCY                4.90 GBP RATE   0.80
    Apr 15      Apr 17      01186978      MAYFAIR GARDENS            LONDON W1K                   143.29
                                          FOREIGN CURRENCY              114.30 GBP RATE   0.80
    Apr 16      Apr 17      00428374      34              LONDON W1K                              138.08
                                          FOREIGN CURRENCY              110.14 GBP RATE   0.80
    Apr 16      Apr 18      00159421      HALEPI             LONDON W2                            143.63
                                          FOREIGN CURRENCY              114.00 GBP RATE   0.79
    Apr 17      Apr 18      67607447      CWR SHOP              LONDON                             12.59
                                          FOREIGN CURRENCY                9.99 GBP RATE   0.79
    Apr 17      Apr 18      68858515      CAFE MURANO             LONDON                           29.05
                                          FOREIGN CURRENCY               23.06 GBP RATE   0.79
    Apr 17      Apr 19      01220395      CECCONI'S            LONDON W1X                         151.26
                                          FOREIGN CURRENCY              117.56 GBP RATE   0.78
    Apr 18      Apr 19      41725592      TURNBULL & ASSER           LONDON                      1,329.53
                                          FOREIGN CURRENCY             1,033.34 GBPRATE   0.78
    Apr 18      Apr 19      81829468      CAFE MURANO             LONDON                           35.10
                                          FOREIGN CURRENCY               27.28 GBP RATE   0.78


                                                                       TD BANK 0000848
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 110 of 266

                                                                                                  Page 4 of 6


 Transactions
 Activity Date Post Date Reference Number                Description                           Amount
    Apr 18      Apr 19      71976919      NEW SOUTHERN RAILW          LND SW1V                  63.88
                                          5973
                                          FOREIGN CURRENCY             49.65 GBP RATE   0.78
    Apr 18      Apr 20      70391036      BROWN'S HOTEL          W1S 4BP                       5,026.16
                                          FOREIGN CURRENCY           3,906.94 GBPRATE   0.78
    Apr 19      Apr 19      00008760      PAYMENT RECEIVED -- THANK YOU                        3,396.43 CR
    Apr 19      Apr 20      55084629      READYREFRESH BY NESTLE 800-274-5282                     34.74
                                          CA
    Apr 20      Apr 21      36718136      GYM PRECISION B105       NEW YORK NY                  780.00
    Apr 20      Apr 24      13271132      FRIENDLY VALET CLEANER NEW YORK                        97.00
                                          NY
    Apr 21      Apr 24      96767823      HUNDRED ACRES           NEW YORK NY                    65.90
    Apr 22      Apr 24      03294221      HUDSON CLEARWATER           NEW YORK                  210.56
                                          NY
    Apr 22      Apr 24      18138489      MTA MVM*R170-103 ST      NEW YORK NY                   41.90
    Apr 22      Apr 24      64886323      FRIENDLY VALET CLEANER NEW YORK                        65.00
                                          NY
    Apr 24      Apr 25      72624061      EUROSTAR (IBE)       LONDON                            118.00
    Apr 24      Apr 26      97275240      THE LITTLE OWL       NEW YORK NY                       194.89
    Apr 25      Apr 25      00008215      PAYMENT RECEIVED -- THANK YOU                        7,901.03 CR
    Apr 26      Apr 27      19700125      BLONDIS HAIR SALON III CONEW YORK                       47.03
                                          NY
    Apr 27      Apr 28      55038432      EZPASS PREPAID TOLL       800-333-8655 NY              32.84
    Apr 28      May 01      12322842      WALKERS           NEW YORK NY                          22.69
    Apr 29      May 01      91141280      TWC*TIME WARNER NYC          718-358-0900             312.32
                                          NY
   May 01       May 02      00720940      SNCB - NMBS EU        BRU                             216.31
                                          FOREIGN CURRENCY            198.00 EUR RATE   0.92
   May 01       May 03      67506760      FRIENDLY VALET CLEANER NEW YORK                         7.00
                                          NY
   May 01       May 03      10302927      WALKERS           NEW YORK NY                          27.86
   May 01       May 03      36263083      AT&T*BILL PAYMENT       WWW.ATT.COM                   244.67
                                          TX
   May 02       May 03      24112912      SFOGLIA          NEW YORK NY                          231.82
   May 02       May 03      16932865      ACME FINE WINES        888-963-0440 CA                125.00
   May 02       May 03      00862558      SCOTTS           LONDON W1K                           124.79
                                          FOREIGN CURRENCY             96.41 GBP RATE   0.77
   May 02       May 05      01661243      BRITISH A 1258224451082800-2479297                    850.00
                                          ORIG: JFK    DEST: LHR
   May 03       May 04      00898765      SCOTTS           LONDON W1K                            99.73
                                          FOREIGN CURRENCY             77.01 GBP RATE   0.77
   May 03       May 04      11071685      EZPASS PREPAID TOLL       800-333-8655 NY              25.00
   May 03       May 05      15746367      FRIENDLY VALET CLEANER NEW YORK                         7.50
                                          NY
   May 03       May 05      65602501      WWW.DIALACAB.CO.UK          LONDON                     24.83
                                          FOREIGN CURRENCY             19.20 GBP RATE   0.77
   May 04       May 05      26350117      Taxis Verts     Schaerbeek                             18.24
                                          FOREIGN CURRENCY             16.60 EUR RATE   0.91
   May 04       May 05      62345980      LONDON TAXI JOURNE        LONDON E1                    18.78
                                          FOREIGN CURRENCY             14.52 GBP RATE   0.77
   May 04       May 05      57389309      CARLUCCIOS ST PANCRAS LONDON                           81.67
                                          FOREIGN CURRENCY             63.15 GBP RATE   0.77
 Fees
                                                TOTAL FEES FOR THIS PERIOD                       $0.00

 Interest Charged
                                                TOTAL INTEREST FOR THIS PERIOD                   $0.00

                                                2017 Totals Year to Date
               Total fees charged in 2017                                         $25.00
               Total interest charged in 2017                                    $120.08


                                                                           TD BANK 0000849
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 111 of 266

                                                                                                    Page 3 of 6
                                                                                     STEVEN R DONZIGER
                                                                                                         4968
                                                                                  April 6, 2017 - May 5, 2017
 TD CASH VISA SIGNATURE® CARD

 Transactions
 Activity Date Post Date Reference Number                  Description                           Amount
 Card Number                  4968
    Apr 06      Apr 10      05853622      FRIENDLY VALET CLEANER NEW YORK                           5.00
                                          NY
    Apr 06      Apr 10      10830799      JEAN GEORGES            NEW YORK NY                     113.81
    Apr 07      Apr 10      22151449      GOOGLE *Google Storage 855-492-5538 CA                    1.99
    Apr 07      Apr 10      83728046      SCOUT *SCOUT            888-5015752 MN                    9.95
    Apr 07      Apr 10      38304219      MTA MVM*R170-103 ST         NEW YORK NY                  41.90
    Apr 10      Apr 11      50338396      ACME FINE WINES          888-963-0440 CA                125.00
    Apr 10      Apr 12      93079589      FRIENDLY VALET CLEANER NEW YORK                          13.00
                                          NY
    Apr 12      Apr 13      91141450      IVY LEAGUE           4077086088 NY                        15.95
    Apr 12      Apr 14      00525064      AMERICAN AIR0012123865893FORT                          1,840.10
                                          WORTH TX
                                          ORIG: JFK       DEST: LHR
    Apr 12      Apr 14      01715243      AMERICAN AIR0010648716558FORT                           350.00
                                          WORTH TX
                                          ORIG: FFP       DEST: FEE
    Apr 12      Apr 14      01735647      AMERICAN AIR0010648716884FORT                            35.00
                                          WORTH TX
                                          ORIG: FTF       DEST: FEE
    Apr 12      Apr 17      05732892      Lady Q Nails & Spa     NEW YORK NY                       34.00
    Apr 13      Apr 14      39831661      NYS DMV TVB            518-4741575 NY                    70.00
    Apr 13      Apr 14      56183801      CARMELLIMOPASS.COM            NEW YORK                   60.50
                                          NY
    Apr 13      Apr 14      29000206      AEROMART ST1296           JAMAICA      NY                24.27
    Apr 13      Apr 17      52996796      FRIENDLY VALET CLEANER NEW YORK                           9.00
                                          NY
    Apr 13      Apr 17      00945387      CMT (UK) LTD - GLASGOW LONDON W1S                       100.67
                                          FOREIGN CURRENCY               80.30 GBP RATE   0.80
    Apr 14      Apr 17      00951764      CECCONI'S            LONDON W1X                         103.67
                                          FOREIGN CURRENCY               82.69 GBP RATE   0.80
    Apr 14      Apr 17      00951772      CECCONI'S            LONDON W1X                          11.95 CR
                                          FOREIGN CURRENCY                9.56 GBP RATE   0.80
    Apr 14      Apr 17      79684929      45 JERMYN ST           LONDON                           174.18
                                          FOREIGN CURRENCY              138.94 GBP RATE   0.80
    Apr 14      Apr 17      62331805      LONDON TAXI JOURNE           LONDON E1                   36.41
                                          FOREIGN CURRENCY               29.04 GBP RATE   0.80
    Apr 14      Apr 17      36324720      WASABI 33 SHATTESBURY LONDON                             19.86
                                          FOREIGN CURRENCY               15.84 GBP RATE   0.80
    Apr 15      Apr 17      77595666      LUL TICKET MACHINE         GREEN PARK                    12.29
                                          FOREIGN CURRENCY                9.80 GBP RATE   0.80
    Apr 15      Apr 17      70692352      LUL TICKET MACHINE         LONDON BRIDGE                  6.14
                                          FOREIGN CURRENCY                4.90 GBP RATE   0.80
    Apr 15      Apr 17      01186978      MAYFAIR GARDENS            LONDON W1K                   143.29
                                          FOREIGN CURRENCY              114.30 GBP RATE   0.80
    Apr 16      Apr 17      00428374      34              LONDON W1K                              138.08
                                          FOREIGN CURRENCY              110.14 GBP RATE   0.80
    Apr 16      Apr 18      00159421      HALEPI             LONDON W2                            143.63
                                          FOREIGN CURRENCY              114.00 GBP RATE   0.79
    Apr 17      Apr 18      67607447      CWR SHOP              LONDON                             12.59
                                          FOREIGN CURRENCY                9.99 GBP RATE   0.79
    Apr 17      Apr 18      68858515      CAFE MURANO             LONDON                           29.05
                                          FOREIGN CURRENCY               23.06 GBP RATE   0.79
    Apr 17      Apr 19      01220395      CECCONI'S            LONDON W1X                         151.26
                                          FOREIGN CURRENCY              117.56 GBP RATE   0.78
    Apr 18      Apr 19      41725592      TURNBULL & ASSER           LONDON                      1,329.53
                                          FOREIGN CURRENCY             1,033.34 GBPRATE   0.78
    Apr 18      Apr 19      81829468      CAFE MURANO             LONDON                           35.10
                                          FOREIGN CURRENCY               27.28 GBP RATE   0.78


                                                                       TD BANK 0000848
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 112 of 266

                                                                                                  Page 4 of 6


 Transactions
 Activity Date Post Date Reference Number                Description                           Amount
    Apr 18      Apr 19      71976919      NEW SOUTHERN RAILW          LND SW1V                  63.88
                                          5973
                                          FOREIGN CURRENCY             49.65 GBP RATE   0.78
    Apr 18      Apr 20      70391036      BROWN'S HOTEL          W1S 4BP                       5,026.16
                                          FOREIGN CURRENCY           3,906.94 GBPRATE   0.78
    Apr 19      Apr 19      00008760      PAYMENT RECEIVED -- THANK YOU                        3,396.43 CR
    Apr 19      Apr 20      55084629      READYREFRESH BY NESTLE 800-274-5282                     34.74
                                          CA
    Apr 20      Apr 21      36718136      GYM PRECISION B105       NEW YORK NY                  780.00
    Apr 20      Apr 24      13271132      FRIENDLY VALET CLEANER NEW YORK                        97.00
                                          NY
    Apr 21      Apr 24      96767823      HUNDRED ACRES           NEW YORK NY                    65.90
    Apr 22      Apr 24      03294221      HUDSON CLEARWATER           NEW YORK                  210.56
                                          NY
    Apr 22      Apr 24      18138489      MTA MVM*R170-103 ST      NEW YORK NY                   41.90
    Apr 22      Apr 24      64886323      FRIENDLY VALET CLEANER NEW YORK                        65.00
                                          NY
    Apr 24      Apr 25      72624061      EUROSTAR (IBE)       LONDON                            118.00
    Apr 24      Apr 26      97275240      THE LITTLE OWL       NEW YORK NY                       194.89
    Apr 25      Apr 25      00008215      PAYMENT RECEIVED -- THANK YOU                        7,901.03 CR
    Apr 26      Apr 27      19700125      BLONDIS HAIR SALON III CONEW YORK                       47.03
                                          NY
    Apr 27      Apr 28      55038432      EZPASS PREPAID TOLL       800-333-8655 NY              32.84
    Apr 28      May 01      12322842      WALKERS           NEW YORK NY                          22.69
    Apr 29      May 01      91141280      TWC*TIME WARNER NYC          718-358-0900             312.32
                                          NY
   May 01       May 02      00720940      SNCB - NMBS EU        BRU                             216.31
                                          FOREIGN CURRENCY            198.00 EUR RATE   0.92
   May 01       May 03      67506760      FRIENDLY VALET CLEANER NEW YORK                         7.00
                                          NY
   May 01       May 03      10302927      WALKERS           NEW YORK NY                          27.86
   May 01       May 03      36263083      AT&T*BILL PAYMENT       WWW.ATT.COM                   244.67
                                          TX
   May 02       May 03      24112912      SFOGLIA          NEW YORK NY                          231.82
   May 02       May 03      16932865      ACME FINE WINES        888-963-0440 CA                125.00
   May 02       May 03      00862558      SCOTTS           LONDON W1K                           124.79
                                          FOREIGN CURRENCY             96.41 GBP RATE   0.77
   May 02       May 05      01661243      BRITISH A 1258224451082800-2479297                    850.00
                                          ORIG: JFK    DEST: LHR
   May 03       May 04      00898765      SCOTTS           LONDON W1K                            99.73
                                          FOREIGN CURRENCY             77.01 GBP RATE   0.77
   May 03       May 04      11071685      EZPASS PREPAID TOLL       800-333-8655 NY              25.00
   May 03       May 05      15746367      FRIENDLY VALET CLEANER NEW YORK                         7.50
                                          NY
   May 03       May 05      65602501      WWW.DIALACAB.CO.UK          LONDON                     24.83
                                          FOREIGN CURRENCY             19.20 GBP RATE   0.77
   May 04       May 05      26350117      Taxis Verts     Schaerbeek                             18.24
                                          FOREIGN CURRENCY             16.60 EUR RATE   0.91
   May 04       May 05      62345980      LONDON TAXI JOURNE        LONDON E1                    18.78
                                          FOREIGN CURRENCY             14.52 GBP RATE   0.77
   May 04       May 05      57389309      CARLUCCIOS ST PANCRAS LONDON                           81.67
                                          FOREIGN CURRENCY             63.15 GBP RATE   0.77
 Fees
                                                TOTAL FEES FOR THIS PERIOD                       $0.00

 Interest Charged
                                                TOTAL INTEREST FOR THIS PERIOD                   $0.00

                                                2017 Totals Year to Date
               Total fees charged in 2017                                         $25.00
               Total interest charged in 2017                                    $120.08


                                                                           TD BANK 0000849
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 113 of 266

                                                                                                      Page 3 of 4
                                                                                     STEVEN R DONZIGER
                                                                                                          4968
                                                                                 March 6, 2017 - April 5, 2017
 TD CASH VISA SIGNATURE® CARD

 Transactions
 Activity Date Post Date Reference Number                   Description                            Amount
 Card Number                  4968
    Mar 02      Mar 06      20715496      NORWEGIAN AI3280722532143FORNEBU                          759.60
                                          ORIG: CDG       DEST: JFK
    Mar 02      Mar 06      00295290      LIMELIGHT HOTEL FRONT DE ASPEN                           3,452.04
                                          CO
    Mar 02      Mar 06      01946482      Irving Farm Coffee RoasteNew York NY                         4.00
    Mar 02      Mar 06      32956730      JEAN GEORGES             NEW YORK NY                       135.23
    Mar 02      Mar 06      86818578      BRITISH A 1258753833806800-2479297                       2,370.03
                                          ORIG: YYC       DEST: LHR
    Mar 03      Mar 06      22133144      CARMELLIMOPASS.COM             NEW YORK                    62.00
                                          NY
    Mar 03      Mar 06      27159189      VICTORIAS ESPRESSO           ASPEN       CO                13.61
    Mar 04      Mar 06      07275898      PINONS LLC           ASPEN          CO                    132.95
    Mar 05      Mar 06      21200114      FOUR MOUNTAIN SPORTS BASALT                               100.45
                                          CO
    Mar 05      Mar 07      84500161      CLOUD 9 RESTAURANT            BASALT     CO               213.50
    Mar 06      Mar 07      43527541      BONNIES RESTAURANT            ASPEN      CO                33.40
    Mar 06      Mar 07      50338399      ACME FINE WINES           888-963-0440 CA                 125.00
    Mar 06      Mar 08      47283728      THE MONARCH              ASPEN        CO                  228.45
    Mar 07      Mar 08      39156231      GOOGLE *SERVICES            855-492-5538 CA                 1.99
    Mar 07      Mar 08      43075406      SCOUT *SCOUT             888-5015752 MN                     9.95
    Mar 07      Mar 08      38001279      HUDSON NEWS ST851            DES PLAINES IL                 2.50
    Mar 07      Mar 08      10342803      PALLISER HOTEL           CALGARY       AB                 137.59
                                          FOREIGN CURRENCY               184.13 CAD RATE   1.34
    Mar 07      Mar 09      28191150      FRONTERA GRILL20258349 CHICAGO                             14.50
                                          IL
    Mar 07      Mar 09      41447054      FRIENDLY VALET CLEANER NEW YORK                            25.00
                                          NY
    Mar 07      Mar 09      35291155      NYC-TAXI            ASTORIA        NY                      48.55
    Mar 07      Mar 10      11255700      AIR CANADA                                                397.33
                                          0142174695502AIRCANADA.COMMB
                                          FOREIGN CURRENCY               535.61 CAD RATE   1.35
                                          ORIG: EWR       DEST: YYC
    Mar 07      Mar 10      12244737      AIR CANADA                                                 37.83
                                          0142174695502AIRCANADA.COMMB
                                          FOREIGN CURRENCY                51.00 CAD RATE   1.35
                                          ORIG: EWR       DEST: YYC
    Mar 08      Mar 09      12416254      MAISON KAYSER             NEW YORK NY                        6.36
    Mar 08      Mar 10      01303401      NYC-TAXI            BROOKLYN NY                             27.36
    Mar 09      Mar 09      00008264      PAYMENT RECEIVED -- THANK YOU                           10,445.74 CR
    Mar 09      Mar 10      83055644      SFOGLIA             NEW YORK NY                             41.57
    Mar 09      Mar 13      40140679      2BARCLAYS CNTR10707305 BROOKLYN                             22.00
                                          NY
    Mar 11      Mar 13      53308715      SUBA PHARMACEUTICAL            NEW YORK                   131.09
                                          NY
    Mar 11      Mar 13      12154843      CURE URGENT CAREUWS              NEW YORK                  50.00
                                          NY
    Mar 12      Mar 13      89183301      IVY LEAGUE           4077086088 NY                         15.95
    Mar 13      Mar 14      13044809      AIR CANADA 0142174695502WINNIPEG                          397.44 CR
                                          MB
                                          FOREIGN CURRENCY               535.61 CAD RATE   1.35
    Mar 13      Mar 14      13044817      AIR CANADA 0142174695502WINNIPEG                           37.84 CR
                                          MB
                                          FOREIGN CURRENCY                51.00 CAD RATE   1.35
    Mar 13      Mar 15      73332176      FRIENDLY VALET CLEANER NEW YORK                            30.50
                                          NY
    Mar 14      Mar 15      10356598      PALLISER HOTEL           CALGARY       AB                 136.42 CR
                                          FOREIGN CURRENCY               184.13 CAD RATE   1.35
    Mar 15      Mar 16      47673229      NORWEGIAN AI            FORNEBU                           759.60 CR


                                                                        TD BANK 0000854
  Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 114 of 266



                                                                                                     Page 3 of 4
                                                                                       STEVEN R DONZIGER
                                                                               Account Number Ending in: 8490
                                                                                    May 6, 2018 - June 5, 2018
TD CASH VISA SIGNATURE® CARD

Transactions
Activity Date Post Date Reference Number                Description                               Amount
Card Number Ending in: 8490
  May 03       May 07      30279576      SILVER MOON BAKERY         NEW YORK                         3.71
                                         NY
  May 03       May 07      31964900      WALKERS            NEW YORK NY                             24.69
  May 04       May 07      35464019      GOGOINFLIGHT*         877-350-0038 BC                      16.33
                                         FOREIGN CURRENCY             20.95 CAD RATE      1.28
  May 05       May 07      75420128      UBER TRIP DLLTM                                             6.20
                                         HELP.UBERhelp.uber.com
                                         FOREIGN CURRENCY              7.96 CAD RATE      1.28
  May 14       May 15      23403630      Gogo           Neuchatel                                    6.95
  May 14       May 16      00002199      FULHAM TM V/T        NEW MALDEN                           210.12
                                         FOREIGN CURRENCY            154.80 GBP RATE      0.74
  May 16       May 17      84391827      UBER *TRIP M4W6P        800-592-8996                       18.68
                                         FOREIGN CURRENCY             15.76 EUR RATE      0.84
  May 17       May 18      81988908      AT&T*TEXT2PAY         WWW.ATT.COM                         599.36
                                         TX
  May 18       May 21      01253372      MARTIN BROTHERS WINE & SPNEW YORK                          90.32
                                         NY
  May 22       May 24      20552466      THE WILLIAMSBURG HOTEL BROOKLYN                           321.93
                                         NY
  May 23       May 23      80799377      UBER TRIP GRZWB                                            20.65
                                         HELP.UBER.COMCA
  May 23       May 24      73879488      GYM PRECISION B105       NEW YORK NY                      780.00
  May 24       May 25      61000038      HENRY LEHR MEN          AMAGANSETT                        277.89
                                         NY
  May 26       May 28      24351824      APL* ITUNES.COM/BILL 866-712-7753 CA                        9.99
  May 27       May 29      20001797      MTA MVM*R170-103 ST      NEW YORK NY                       40.00
  May 27       May 29      44569260      THE LITTLE OWL       NEW YORK NY                           47.19
  May 28       May 28      95871641      UBER TRIP 4RTH3                                            53.09
                                         HELP.UBER.COMCA
  May 31       Jun 01      17145279      SUBA PHARMACEUTICAL         NEW YORK                       50.00
                                         NY
  May 31       Jun 04      63221814      GOAT            HTTPSWWW.GOATCA                            95.00
  May 31       Jun 04      63210099      GOAT            HTTPSWWW.GOATCA                           170.00
   Jun 01      Jun 04      18205402      ACME FINE WINES        888-963-0440 CA                    134.00
   Jun 03      Jun 04      43822237      VINE STREET CAFE        SHELTER                           340.68
                                         ISLANNY
   Jun 04      Jun 04      00013965      PAYMENT RECEIVED -- THANK YOU                           3,620.43 CR
Fees
                                                TOTAL FEES FOR THIS PERIOD                         $0.00

Interest Charged
                                                TOTAL INTEREST FOR THIS PERIOD                     $0.00

                                                2018 Totals Year to Date
               Total fees charged in 2018                                              $25.00
               Total interest charged in 2018                                         $126.83




                                                                           TD BANK 0000858
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 115 of 266

                                                                                                  Page 3 of 6
                                                                                   STEVEN R DONZIGER
                                                                           Account Number Ending in: 8490
                                                                              March 6, 2018 - April 5, 2018
 TD CASH VISA SIGNATURE® CARD

 Transactions
 Activity Date Post Date Reference Number                Description                          Amount
 Card Number Ending in: 8490
    Mar 04      Mar 06      01161779      HILLSTONE (212) 888-3828 NEW YORK                      60.08
                                          NY
    Mar 04      Mar 06      15781352      La Vara         Brooklyn NY                          240.33
    Mar 05      Mar 06      07994015      GULF OIL 92038859     CHARLTON MA                     35.36
    Mar 05      Mar 07      88200011      DINOSAUR - HARLEM        NEW YORK NY                  24.62
    Mar 05      Mar 07      26949878      SILVER MOON BAKERY         NEW YORK                    3.71
                                          NY
    Mar 06      Mar 06      03272404      LANDS END          800-332-4700 WI                   144.39 CR
    Mar 06      Mar 08      52769402      CHARLES HOTEL          CAMBRIDGE MA                   14.95
    Mar 07      Mar 08      23283515      HOTELS.COM146060966355 HOTELS.COM                    868.18
                                          WA
    Mar 07      Mar 08      57394354      HOTELTONIGHTTHE LUCER 8002082949                     196.00
                                          CA
    Mar 08      Mar 09      78102161      STUBHUB, INC.        866-788-2482 CA                    9.82
    Mar 08      Mar 12      24132768      MTA MVM*R139-34 ST-PENN NEW YORK                       40.00
                                          NY
    Mar 08      Mar 12      26484956      SILVER MOON BAKERY         NEW YORK                     3.71
                                          NY
    Mar 08      Mar 12      26484964      SILVER MOON BAKERY         NEW YORK                     5.00
                                          NY
    Mar 09      Mar 12      99801378      RED EYE GRILL        NEW YORK NY                     104.19
    Mar 09      Mar 12      24043818      SILVER MOON BAKERY         NEW YORK                    3.71
                                          NY
    Mar 09      Mar 12      58445803      WALKERS            NEW YORK NY                         30.50
    Mar 12      Mar 13      45883854      Amazon.com         AMZN.COM/BILLWA                     71.85
    Mar 14      Mar 15      20904546      IVY LEAGUE         4077086088 NY                       10.95
    Mar 14      Mar 16      25601743      SILVER MOON BAKERY         NEW YORK                     3.71
                                          NY
    Mar 15      Mar 15      29175909      APPEAL TECH          212-213-8296 NY                2,085.39
    Mar 15      Mar 16      16469586      BEN AND JERRY         NEW YORK NY                      11.20
    Mar 16      Mar 19      09436069      AMAZON.COM AMZN.COM/BILL                               28.26
                                          AMZN.COM/BILLWA
    Mar 16      Mar 19      10443815      HENRY'S RESTAURANT         NEW YORK                  195.49
                                          NY
    Mar 16      Mar 19      26328463      MTA MVM*R117-FRANKLIN S NEW YORK                       41.90
                                          NY
    Mar 16      Mar 19      24894536      SILVER MOON BAKERY         NEW YORK                     3.71
                                          NY
    Mar 16      Mar 19      31457431      WALKERS            NEW YORK NY                        39.12
    Mar 17      Mar 19      11132246      AIR ARABIA ECOM        PARIS                         267.76
                                          FOREIGN CURRENCY            217.04 EUR RATE 0.81
    Mar 17      Mar 19      40785858      SILVER MOON BAKERY         NEW YORK                     7.46
                                          NY
    Mar 17      Mar 20      01101651      HILLSTONE (212) 888-3828 NEW YORK                      49.37
                                          NY
    Mar 18      Mar 20      24737692      SILVER MOON BAKERY         NEW YORK                     3.71
                                          NY
    Mar 18      Mar 20      24737700      SILVER MOON BAKERY         NEW YORK                     3.71
                                          NY
    Mar 18      Mar 21      14859569      MERMAID INN          NEW YORK NY                     131.96
    Mar 19      Mar 21      23387464      SILVER MOON BAKERY         NEW YORK                    3.71
                                          NY
    Mar 20      Mar 21      01677754      READYREFRESH BY NESTLE 800-274-5282                    27.68
                                          CA
    Mar 20      Mar 21      02223640      CARMELLIMOPASS.COM          NEW YORK                   76.10
                                          NY
    Mar 20      Mar 22      43133817      STARBUCKS EVNGS T1 JFK JAMAICA                          6.80
                                          NY


                                                                      TD BANK 0000862
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 116 of 266

                                                                                                 Page 4 of 6


Transactions
Activity Date Post Date Reference Number                Description                           Amount
   Mar 20      Mar 23      00805631      LE PETIT BEUR SARL      LE PETIT BEUR                 86.71
                                         FOREIGN CURRENCY            795.00 MAD RATE   9.17
   Mar 21      Mar 26      00553179      RESTAURANT SALMA          MEKNES                       56.80
                                         FOREIGN CURRENCY            520.00 MAD RATE   9.15
   Mar 22      Mar 26      00986655      NUR RESTAURANT          FES                           276.36
                                         FOREIGN CURRENCY           2,530.00    RATE   9.15
                                                              MAD
   Mar 22      Mar 26      01442873      THE RUINED GARDEN        FES                           41.51
                                         FOREIGN CURRENCY            380.00 MAD RATE   9.15
   Mar 23      Mar 26      02019918      HTL SAHRAI RECEP I      FES                           919.85
                                         FOREIGN CURRENCY           8,421.00    RATE   9.15
                                                              MAD
   Mar 23      Mar 26      01974459      TRATORIA MARRAKECH          MARRAKECH                 126.71
                                         FOREIGN CURRENCY           1,160.00    RATE   9.15
                                                              MAD
   Mar 26      Mar 27      53289010      APL* ITUNES.COM/BILL 866-712-7753 CA                    9.99
   Mar 26      Mar 28      05482781      16 KAHWA BY POINT 16 MARRAKECH                         39.95
                                         FOREIGN CURRENCY            365.00 MAD RATE   9.14
   Mar 26      Mar 29      00881661      SANSSOUCI CIGOGNES          MARRAKECH                 193.46
                                         FOREIGN CURRENCY           1,769.00    RATE   9.14
                                                              MAD
   Mar 29      Mar 30      05046518      DUANE READE #14194       NEW YORK NY                   45.71
   Mar 30      Apr 02      39238227      SILVER MOON BAKERY         NEW YORK                     6.75
                                         NY
   Mar 30      Apr 02      39238219      SILVER MOON BAKERY         NEW YORK                    10.66
                                         NY
   Mar 30      Apr 02      32268129      WALKERS            NEW YORK NY                         66.17
   Mar 31      Apr 02      28309990      GYM PRECISION B105       NEW YORK NY                  780.00
   Mar 31      Apr 03      01430300      HILLSTONE (212) 888-3828 NEW YORK                      48.28
                                         NY
   Apr 01      Apr 03      10623122      QUEENS MEDALLION LEASI LONG ISLAND                     12.36
                                         CNY
   Apr 01      Apr 03      53293551      SILVER MOON BAKERY         NEW YORK                      2.00
                                         NY
   Apr 01      Apr 03      53293544      SILVER MOON BAKERY         NEW YORK                      3.71
                                         NY
   Apr 02      Apr 03      16152757      ACME FINE WINES        888-963-0440 CA                133.00
   Apr 02      Apr 04      29670667      SILVER MOON BAKERY         NEW YORK                     3.71
                                         NY
   Apr 02      Apr 04      28266753      WALKERS            NEW YORK NY                         49.92
   Apr 03      Apr 05      23755703      SILVER MOON BAKERY         NEW YORK                     3.71
                                         NY
   Apr 03      Apr 05      27181838      WALKERS            NEW YORK NY                         33.22
Fees
Activity Date Post Date Reference Number              Description                             Amount
  Apr 02       Apr 02                    LATE PAYMENT FEE                                       25.00
                                         TOTAL FEES FOR THIS PERIOD                           $25.00

Interest Charged
 Activity Date Post Date Reference Number                   Description                        Amount
                                               INTEREST CHARGE-PURCHASES                        126.76
                                               INTEREST CHARGE-FEE                                0.07
                                               TOTAL INTEREST FOR THIS PERIOD                 $126.83

                                               2018 Totals Year to Date
              Total fees charged in 2018                                           $25.00
              Total interest charged in 2018                                      $126.83


                                                                          TD BANK 0000863
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 117 of 266

                                                                                                  Page 3 of 6
                                                                                   STEVEN R DONZIGER
                                                                           Account Number Ending in: 8490
                                                                              March 6, 2018 - April 5, 2018
 TD CASH VISA SIGNATURE® CARD

 Transactions
 Activity Date Post Date Reference Number                Description                          Amount
 Card Number Ending in: 8490
    Mar 04      Mar 06      01161779      HILLSTONE (212) 888-3828 NEW YORK                      60.08
                                          NY
    Mar 04      Mar 06      15781352      La Vara         Brooklyn NY                          240.33
    Mar 05      Mar 06      07994015      GULF OIL 92038859     CHARLTON MA                     35.36
    Mar 05      Mar 07      88200011      DINOSAUR - HARLEM        NEW YORK NY                  24.62
    Mar 05      Mar 07      26949878      SILVER MOON BAKERY         NEW YORK                    3.71
                                          NY
    Mar 06      Mar 06      03272404      LANDS END          800-332-4700 WI                   144.39 CR
    Mar 06      Mar 08      52769402      CHARLES HOTEL          CAMBRIDGE MA                   14.95
    Mar 07      Mar 08      23283515      HOTELS.COM146060966355 HOTELS.COM                    868.18
                                          WA
    Mar 07      Mar 08      57394354      HOTELTONIGHTTHE LUCER 8002082949                     196.00
                                          CA
    Mar 08      Mar 09      78102161      STUBHUB, INC.        866-788-2482 CA                    9.82
    Mar 08      Mar 12      24132768      MTA MVM*R139-34 ST-PENN NEW YORK                       40.00
                                          NY
    Mar 08      Mar 12      26484956      SILVER MOON BAKERY         NEW YORK                     3.71
                                          NY
    Mar 08      Mar 12      26484964      SILVER MOON BAKERY         NEW YORK                     5.00
                                          NY
    Mar 09      Mar 12      99801378      RED EYE GRILL        NEW YORK NY                     104.19
    Mar 09      Mar 12      24043818      SILVER MOON BAKERY         NEW YORK                    3.71
                                          NY
    Mar 09      Mar 12      58445803      WALKERS            NEW YORK NY                         30.50
    Mar 12      Mar 13      45883854      Amazon.com         AMZN.COM/BILLWA                     71.85
    Mar 14      Mar 15      20904546      IVY LEAGUE         4077086088 NY                       10.95
    Mar 14      Mar 16      25601743      SILVER MOON BAKERY         NEW YORK                     3.71
                                          NY
    Mar 15      Mar 15      29175909      APPEAL TECH          212-213-8296 NY                2,085.39
    Mar 15      Mar 16      16469586      BEN AND JERRY         NEW YORK NY                      11.20
    Mar 16      Mar 19      09436069      AMAZON.COM AMZN.COM/BILL                               28.26
                                          AMZN.COM/BILLWA
    Mar 16      Mar 19      10443815      HENRY'S RESTAURANT         NEW YORK                  195.49
                                          NY
    Mar 16      Mar 19      26328463      MTA MVM*R117-FRANKLIN S NEW YORK                       41.90
                                          NY
    Mar 16      Mar 19      24894536      SILVER MOON BAKERY         NEW YORK                     3.71
                                          NY
    Mar 16      Mar 19      31457431      WALKERS            NEW YORK NY                        39.12
    Mar 17      Mar 19      11132246      AIR ARABIA ECOM        PARIS                         267.76
                                          FOREIGN CURRENCY            217.04 EUR RATE 0.81
    Mar 17      Mar 19      40785858      SILVER MOON BAKERY         NEW YORK                     7.46
                                          NY
    Mar 17      Mar 20      01101651      HILLSTONE (212) 888-3828 NEW YORK                      49.37
                                          NY
    Mar 18      Mar 20      24737692      SILVER MOON BAKERY         NEW YORK                     3.71
                                          NY
    Mar 18      Mar 20      24737700      SILVER MOON BAKERY         NEW YORK                     3.71
                                          NY
    Mar 18      Mar 21      14859569      MERMAID INN          NEW YORK NY                     131.96
    Mar 19      Mar 21      23387464      SILVER MOON BAKERY         NEW YORK                    3.71
                                          NY
    Mar 20      Mar 21      01677754      READYREFRESH BY NESTLE 800-274-5282                    27.68
                                          CA
    Mar 20      Mar 21      02223640      CARMELLIMOPASS.COM          NEW YORK                   76.10
                                          NY
    Mar 20      Mar 22      43133817      STARBUCKS EVNGS T1 JFK JAMAICA                          6.80
                                          NY


                                                                      TD BANK 0000862
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 118 of 266

                                                                                                                                                      Page 1 of 4
                                                                                                                           STEVEN R DONZIGER
                                                                                                                                             8490
                                                                                                               August 6, 2017 - September 5, 2017
TD CASH VISA SIGNATURE® CARD

 Summary Of Account Activity                                                 Payment Information
                                                                             New Balance                                                         $2,283.24
 Previous Balance                                   $12,414.49
 Payments                                          -$13,008.74               Minimum Payment Due                                                     $35.00
 Other Credits                                        -$419.00               Payment Due Date                                                   Oct 2, 2017
 Purchases                                          +$3,296.49               Late Payment Warning: If we do not receive your minimum payment by the
 Balance Transfers                                      +$0.00               date listed above, you may have to pay up to a$35.00 late fee.
 Cash Advances                                          +$0.00               Minimum Payment Warning: If you make only the minimum payment each
 Fees Charged                                           +$0.00               period, you will pay more in interest and it will take you longer to pay off your
                                                                             balance. For example:
 Interest Charged                                       +$0.00
 New Balance                                          $2,283.24               If you make no              You will pay off the       And you will end up
                                                                              additional charges and      balance shown on this      paying an estimated
                                                                              each month you pay:         statement in about:        total of:
 Credit Limit                                       $12,500.00                    Only the minimum
 Available Credit                                   $10,216.76                                                    10 years                     $5,242
                                                                                       payment
 Available Credit for Cash                           $3,750.00                                                                                 $3,240
                                                                                         $90                       3 years
 Statement Closing Date                             09/05/2017                                                                           (Savings = $2,002)
 Days in Billing Cycle                                      31
                                                                             To access information regarding credit counseling call 1-888-561-8861.
 Rewards Point Summary
                                                                             Questions? Call us:
 Previous Points Balance                   127,444                           Customer Service: 1-888-561-8861
 2 Points (2%) Earned on Dining               +512                           Visit us on the web at: www.tdcardservices.com
                                                                             Please send billing inquiries and correspondence to:
 1 Point (1%) Earned on Purchases            +2,622                          PO BOX 84037 COLUMBUS, GA 31908-4037
 New Points Balance                        130,578
 Please visit tdbank.com/cash to redeem your
 rewards!
 New York residents may contact the New York State Department of Financial Services by telephone or visit its website for free information on comparative
                    credit card rates, fees, and grace periods. New York State Department of Financial Services 1-800-518-8866 or
                                                  http://www.cardratings.com/credit-card/all-credit-cards.

Due to recent website enhancements Purchase Redemption Credits will be unavailable for transactions made prior to
10/9. However, you can still redeem your rewards in the form of a statement credit by visiting tdcardservices.com!




                                           Please make check or money order payable to: TD Bank, N.A.
                      Please include your account number on your check. Detach and return bottom portion with your payment.




                                                                                                Your Account Number                                  8490
                                                                                                Your New Balance                               $2,283.24
  TD BANK, N.A.                                                                                 Minimum Payment Due                               $35.00
  PO BOX 84037
  COLUMBUS GA 31908-4037                                                                        Payment Due Date                          October 2, 2017



  TD BANK, N.A.
  PO BOX 16027                                                                                             Please Enter Amount of Payment Enclosed.
  LEWISTON ME 04243-9513




  STEVEN R DONZIGER                                                                                       8490000228324000035006
  245 W 104TH ST APT 7D
  NEW YORK NY 10025-8100

                                                                                                             Check here for any address changes and indicate
                                                                                                                                 any changes on the reverse.



                                         T5220b1102T                                                           8490c

                                                                                                             TD BANK 0000828
                Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 119 of 266

                                                                                                                                                                                                                Page 2 of 4

Calculation of Balance Subject to Interest Rate: We figure a portion of the interest charge on your account by applying the daily periodic rate shown in your cardmember agreement to the Average Daily Balance
(including current transactions), multiplied by the number of days in the billing period. To get the Average Daily Balance, we take the beginning balance each day (which may include unpaid interest charges and fees
owed from prior billing periods), add any new Purchases (including applicable promotional Purchases, such as Balance Transfers) or Cash Advances (as applicable), and subtract any applicable payments or credits.
This gives us the daily balance. Then, we add up all the daily balances for the billing period and divide the total by the number of days in the billing period. This gives us the “Average Daily Balance.” Unless we
choose to use a later date, we usually add new transactions to the daily balance as of their Activity Date. We treat credit balances as zero balances when we figure the daily balances and Average Daily Balance.
If your account has balances with different APRs, payments in excess of the Minimum Payment Due are applied to Interest Charges and other fees and to balances with the highest APRs, before being applied to
balances with lowest APRs. The structure is opposite for the application of the Minimum Payment; this means that balances with higher APRs are not reduced until balances with lower APRs have been paid off.
Minimum Interest Charge: If the total interest charges for the billing period (figured as described above, including transaction fees) are less than $1.00, the MINIMUM INTEREST CHARGE for the billing period will be
$1.00.
How to Avoid Paying Interest on Purchases: Your due date is at least 25 days after the close of each billing cycle. We charge interest on Balance Transfers and Cash Advances beginning on the transaction date.
We charge interest on Purchases unless each month you pay your entire Account balance, which includes Purchases, Cash Advances, and Balance Transfers, and if applicable, any new fees that are assessed by
the payment due date. Please see below for how to avoid paying interest on purchases if you have a 0% Introductory or Promotional APR Balance Transfer.
How to Avoid Paying Interest on Purchases when you have a 0% Intro or Promo APR Balance Transfer Offer:If you have a 0% introductory or promotional APR balance transfer and also use your Account to
make Purchases, you can avoid paying interest if you pay the following each month by your payment due date: the Minimum Payment Due amount plus the total outstanding Purchase balance amount (this includes
any fees that may have been assessed to your account) .
Notice to Buyer: You have the right at any time to pay your entire balance outstanding with no additional charge.

Payments: Payments must be sent to the payment address shown on your statement and must include the remittance coupon from your statement. Do not send cash. Checks and money orders (in U.S. dollars)
received at the payment address, with the bottom portion of the first page of the statement, by 5:00 pm. Eastern time on a business day will be credited as of the business day received. If the due date falls on a day
on which we do not receive or accept payments, the payment will not be treated as late. We may reject or delay posting nonconforming payments. Upon our receipt, your available credit may not reflect the payment
amount for up to seven (7) days to ensure the funds from the bank on which your payment is drawn are collected and not returned.

Electronic check conversion: When you send a check as payment, you authorize us either to use information from your check to make a one-time electronic fund transfer from your account or to process the
payment as a check transaction. When we use information from your check to make an electronic fund transfer, funds may be withdrawn from your account as soon as the same day we receive your payment, and
you will not receive your check back from your financial institution. If you have questions about electronic check conversion, or do not want your checks to be electronically converted, you may call the Customer
Service telephone number shown on the front of this statement.

Billing-Error Rights Summary - What to Do If You Think You Find A Mistake On Your Statement.If you think there is an error on your statement, write to us at:
TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or you can call us at: 1-888-561-8861
In your letter, give us the following information:
       •       Account information: Your name and account number,
       •       Dollar amount : The dollar amount of the suspect error, and
       •       Description of Problem : If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.
You must contact us within 60 days after the error appeared on your statement. You must notify us of any potential errors in writing. You may call us, but if you do we are not required to investigate any potential
errors and you may have to pay the amount in question.
While we investigate whether or not there has been an error, the following are true:
       •       We cannot try to collect the amount in question, or report you as delinquent on that amount
       •       The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine that we made a mistake, you will not have to pay the amount in
               question or any interest or other fees related to that amount
       •       While you do not have to pay the amount in question, you are responsible for the remainder of your balance
       •       We can apply any unpaid amount against your credit limit

Your Rights If You Are Dissatisfied With Your Credit Card Purchases: If you are dissatisfied with the goods or services that you have purchased with your credit card, and you have tried in good faith to correct the
problem with the merchant, you may have the right not to pay the remaining amount due on the purchase. To use this right, all of the following must be true:
1) The purchase must have been made in your home state or within 100 miles of your current mailing address, and the purchase price must have been more than $50. (Note: Neither of these are necessary if your
purchase was based on an advertisement we mailed to you, or if we own the company that sold you the goods or services.)
2) You must have used your credit card for the purchase. Purchases made with cash advances from an ATM or with a check that accesses your credit card account do not qualify.
3) You must not yet have fully paid for the purchase.
If all of the criteria above are met and you are still dissatisfied with the purchase, contact us in writing at: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037. While we investigate, the same rules apply to the
disputed amount as discussed above. After we finish our investigation, we will tell you our decision. At that point, if we think you owe an amount and you do not pay we may report you as delinquent.

Automated Touch-Tone Bill Payment:By calling the automated touch-tone bill payment system through one of our customer service phone numbers you will be authorizing TD Bank or one of our agents to
automatically initiate a single entry ACH debit to your checking account. You will be required to enter security information for authentication. By using this service you are authorizing your financial institution to accept
these debits and charge them against the account you provide to us. Payments can be cancelled no later than 5p.m., Eastern time, on the date they are entered into the system unless they are entered into the
system after 5p.m, Eastern time, in which case the payment can be cancelled the following day prior to 5 p.m., Eastern time. If you need to cancel your payment, or have questions regarding your payment, please
contact Customer Service at 1-888-561-8861 during normal business hours.

Recurring Automatic Payments:If you have authorized us to pay your credit card bill automatically from your checking or savings account with us, you can stop the payment on any amount you think is wrong. To
stop the payment write to: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or call 1-888-561-8861. To stop the payment your letter or telephone call must reach us 3 business days before the automatic
payment is scheduled to occur.
Fraudulent Transactions: Please immediately report any suspected fraudulent use of your card or the account, by calling the Customer Service telephone number shown on the front of this statement.
Credit Bureau Disputes: If you think the information we furnished to consumer reporting agencies for your Account is not accurate, please write to us at TD Bank P.O. Box 84037, Columbus, GA 31908-4037. A
delay may be experienced if the dispute is not sent to the address specified. Please include your name, address, telephone number, account number for the account you are disputing, a description of the information
being disputed and basis for your dispute as well as copies of supporting documentation.
New York residents: You may request a refund of a credit balance on your account at any time by sending your request to Customer Service at P.O. Box 84037, Columbus, GA 31908-4037, by first class mail,
postage pre-paid.




Name


Address


City                                                                                                           State                                                             Zip

(   )                                                                                                                       (   )
New Home Phone                                                                                                              New Cell Phone


New Email Address


Signature (Required)


                                                                                                                                                            TD BANK 0000829
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 120 of 266

                                                                                                          Page 3 of 4
                                                                                             STEVEN R DONZIGER
                                                                                                               8490
                                                                                 August 6, 2017 - September 5, 2017
TD CASH VISA SIGNATURE® CARD

Transactions
Activity Date Post Date Reference Number                  Description                        Amount
Card Number                  8490
   Aug 03      Aug 07      19368214      UNITED     0162359413563800-932-2732TX               545.25
                                         ORIG: EWR       DEST: YHZ
   Aug 03      Aug 07      19640315      UNITED     0162924905614800-932-2732TX                49.00
   Aug 08      Aug 08      00003982      PAYMENT RECEIVED -- THANK YOU                     13,008.74 CR
   Aug 09      Aug 10      16289225      ACME FINE WINES          888-963-0440 CA             121.00
   Aug 09      Aug 10      16289217      ACME FINE WINES          888-963-0440 CA             133.00
   Aug 09      Aug 10      79152014      DUANE READE #14214         NEW YORK NY                14.14
   Aug 09      Aug 11      29581636      WALKERS             NEW YORK NY                       55.18
   Aug 12      Aug 14      82863590      GYM PRECISION B105         NEW YORK NY               780.00
   Aug 13      Aug 15      59330334      HMS HOST HALIFAX AIRPO ENFIELD                         2.82
                                         NS
                                         FOREIGN CURRENCY              3.57 CAD RATE 1.27
   Aug 15      Aug 17      29613845      MTA MVM*R170-103 ST        NEW YORK NY                41.90
   Aug 17      Aug 21      04542988      TAXI SVC LIC         LONG IS CITY NY                  14.76
   Aug 17      Aug 21      04313813      THE WHITE HART INN         860-4350030 CT            370.00
   Aug 19      Aug 21      04508725      UNITED     0162924905614800-932-2732TX                49.00 CR
   Aug 19      Aug 22      03846648      THE WHITE HART INN         SALISBURY CT              445.45
   Aug 21      Aug 22      55706160      CULVER'S OF EUREKA          EUREKA     MO             37.69
   Aug 24      Aug 25      40394664      NIKE.COM            800-806-6453 OR                   78.71
   Aug 24      Aug 25      96187384      SUBA PHARMACEUTICAL          NEW YORK                 50.00
                                         NY
   Aug 27      Aug 29      01910482      THE WHITE HART INN         860-4350030 CT            370.00 CR
   Aug 28      Aug 29      79227217      Amazon.com           AMZN.COM/BILLWA                  86.01
   Aug 28      Aug 29      94225153      HTTP://WWW.GOGOAIR.COM                                39.95
                                         877-350-0038 IL
   Aug 28      Aug 30      08704800      VAN CITY SEAPLANES         COQUITLAM                 182.83
                                         BC
                                         FOREIGN CURRENCY             227.43 CAD RATE 1.24
   Sep 01      Sep 04      60704515      STEAKHOUSE 85           NEW                          116.86
                                         BRUNSWICKNJ
   Sep 01      Sep 04      36581895      NEW BRUNSWICK PARKING - VNEW                           3.00
                                         BRUNSWICKNJ
   Sep 03      Sep 05      01064331      HILLSTONE (212) 888-3828 NEW YORK                     42.93
                                         NY
   Sep 05      Sep 05      70414304      Amazon.com           AMZN.COM/BILLWA                  86.01
Fees
                                                 TOTAL FEES FOR THIS PERIOD                             $0.00

Interest Charged
                                                 TOTAL INTEREST FOR THIS PERIOD                         $0.00

                                                 2017 Totals Year to Date
                Total fees charged in 2017                                                  $85.00
                Total interest charged in 2017                                             $309.54

Interest Charge Calculation
Your Annual Percentage Rate (APR) is the annual interest rate on your account.
Type of Balance                 Annual Percentage               Balances Subject to          Interest
                                Rate (APR)                      Interest Rate                Charge
Purchases                       23.99% (v)                      $0.00                        $0.00
Cash                            24.24% (v)                      $0.00                        $0.00

(v) = Variable Rate



                                                                               TD BANK 0000830
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 121 of 266




                                                                            Page 4 of 4




                                                      TD BANK 0000831
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 122 of 266

                                                                                                                                                      Page 1 of 4
                                                                                                                               STEVEN R DONZIGER
                                                                                                                                                  8490
                                                                                                                         July 6, 2017 - August 5, 2017
TD CASH VISA SIGNATURE® CARD

 Summary Of Account Activity                                                 Payment Information
                                                                             New Balance                                                         $12,414.49
 Previous Balance                                    $4,890.74
 Payments                                               -$0.00               Minimum Payment Due                                                   $423.00
 Other Credits                                          -$0.00               Payment Due Date                                                   Sep 2, 2017
 Purchases                                          +$7,299.29               Late Payment Warning: If we do not receive your minimum payment by the
 Balance Transfers                                      +$0.00               date listed above, you may have to pay up to a$35.00 late fee.
 Cash Advances                                          +$0.00               Minimum Payment Warning: If you make only the minimum payment each
 Fees Charged                                         +$35.00                period, you will pay more in interest and it will take you longer to pay off your
                                                                             balance. For example:
 Interest Charged                                    +$189.46
 New Balance                                        $12,414.49                If you make no              You will pay off the       And you will end up
                                                                              additional charges and      balance shown on this      paying an estimated
                                                                              each month you pay:         statement in about:        total of:
 Past Due Amount                                          $74.00                  Only the minimum
                                                                                                                  24 years                    $34,869
                                                                                       payment
 Credit Limit                                       $12,500.00                                                                                $17,532
                                                                                        $487                       3 years
 Available Credit                                       $85.51                                                                          (Savings = $17,337)
 Available Credit for Cash                              $85.51
 Statement Closing Date                             08/05/2017               To access information regarding credit counseling call 1-888-561-8861.
 Days in Billing Cycle                                      31               Questions? Call us:
                                                                             Customer Service: 1-888-561-8861
                                                                             Visit us on the web at: www.tdcardservices.com
                                                                             Please send billing inquiries and correspondence to:
                                                                             PO BOX 84037 COLUMBUS, GA 31908-4037

 New York residents may contact the New York State Department of Financial Services by telephone or visit its website for free information on comparative
                    credit card rates, fees, and grace periods. New York State Department of Financial Services 1-800-518-8866 or
                                                  http://www.cardratings.com/credit-card/all-credit-cards.

Manage your account and rewards all in one place at tdcardservices.com.

   We have not yet received your "Minimum Payment" for last month. If you have recently sent it, thank you for your
                                                   payment.




                                           Please make check or money order payable to: TD Bank, N.A.
                      Please include your account number on your check. Detach and return bottom portion with your payment.




                                                                                                Your Account Number                                 8490
                                                                                                Your New Balance                             $12,414.49
  TD BANK, N.A.                                                                                 Your Past Due Amount                             $74.00
  PO BOX 84037
  COLUMBUS GA 31908-4037                                                                        Minimum Payment Due                             $423.00
                                                                                                Payment Due Date                       September 2, 2017


  TD BANK, N.A.
  PO BOX 16027                                                                                             Please Enter Amount of Payment Enclosed.
  LEWISTON ME 04243-9513




  STEVEN R DONZIGER                                                                                       8490001241449000423000
  245 W 104TH ST APT 7D
  NEW YORK NY 10025-8100

                                                                                                             Check here for any address changes and indicate
                                                                                                                                 any changes on the reverse.



                                         T5220b1102T                                                           8490c

                                                                                                             TD BANK 0000832
                Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 123 of 266

                                                                                                                                                                                                                Page 2 of 4

Calculation of Balance Subject to Interest Rate: We figure a portion of the interest charge on your account by applying the daily periodic rate shown in your cardmember agreement to the Average Daily Balance
(including current transactions), multiplied by the number of days in the billing period. To get the Average Daily Balance, we take the beginning balance each day (which may include unpaid interest charges and fees
owed from prior billing periods), add any new Purchases (including applicable promotional Purchases, such as Balance Transfers) or Cash Advances (as applicable), and subtract any applicable payments or credits.
This gives us the daily balance. Then, we add up all the daily balances for the billing period and divide the total by the number of days in the billing period. This gives us the “Average Daily Balance.” Unless we
choose to use a later date, we usually add new transactions to the daily balance as of their Activity Date. We treat credit balances as zero balances when we figure the daily balances and Average Daily Balance.
If your account has balances with different APRs, payments in excess of the Minimum Payment Due are applied to Interest Charges and other fees and to balances with the highest APRs, before being applied to
balances with lowest APRs. The structure is opposite for the application of the Minimum Payment; this means that balances with higher APRs are not reduced until balances with lower APRs have been paid off.
Minimum Interest Charge: If the total interest charges for the billing period (figured as described above, including transaction fees) are less than $1.00, the MINIMUM INTEREST CHARGE for the billing period will be
$1.00.
How to Avoid Paying Interest on Purchases: Your due date is at least 25 days after the close of each billing cycle. We charge interest on Balance Transfers and Cash Advances beginning on the transaction date.
We charge interest on Purchases unless each month you pay your entire Account balance, which includes Purchases, Cash Advances, and Balance Transfers, and if applicable, any new fees that are assessed by
the payment due date. Please see below for how to avoid paying interest on purchases if you have a 0% Introductory or Promotional APR Balance Transfer.
How to Avoid Paying Interest on Purchases when you have a 0% Intro or Promo APR Balance Transfer Offer:If you have a 0% introductory or promotional APR balance transfer and also use your Account to
make Purchases, you can avoid paying interest if you pay the following each month by your payment due date: the Minimum Payment Due amount plus the total outstanding Purchase balance amount (this includes
any fees that may have been assessed to your account) .
Notice to Buyer: You have the right at any time to pay your entire balance outstanding with no additional charge.

Payments: Payments must be sent to the payment address shown on your statement and must include the remittance coupon from your statement. Do not send cash. Checks and money orders (in U.S. dollars)
received at the payment address, with the bottom portion of the first page of the statement, by 5:00 pm. Eastern time on a business day will be credited as of the business day received. If the due date falls on a day
on which we do not receive or accept payments, the payment will not be treated as late. We may reject or delay posting nonconforming payments. Upon our receipt, your available credit may not reflect the payment
amount for up to seven (7) days to ensure the funds from the bank on which your payment is drawn are collected and not returned.

Electronic check conversion: When you send a check as payment, you authorize us either to use information from your check to make a one-time electronic fund transfer from your account or to process the
payment as a check transaction. When we use information from your check to make an electronic fund transfer, funds may be withdrawn from your account as soon as the same day we receive your payment, and
you will not receive your check back from your financial institution. If you have questions about electronic check conversion, or do not want your checks to be electronically converted, you may call the Customer
Service telephone number shown on the front of this statement.

Billing-Error Rights Summary - What to Do If You Think You Find A Mistake On Your Statement.If you think there is an error on your statement, write to us at:
TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or you can call us at: 1-888-561-8861
In your letter, give us the following information:
       •       Account information: Your name and account number,
       •       Dollar amount : The dollar amount of the suspect error, and
       •       Description of Problem : If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.
You must contact us within 60 days after the error appeared on your statement. You must notify us of any potential errors in writing. You may call us, but if you do we are not required to investigate any potential
errors and you may have to pay the amount in question.
While we investigate whether or not there has been an error, the following are true:
       •       We cannot try to collect the amount in question, or report you as delinquent on that amount
       •       The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine that we made a mistake, you will not have to pay the amount in
               question or any interest or other fees related to that amount
       •       While you do not have to pay the amount in question, you are responsible for the remainder of your balance
       •       We can apply any unpaid amount against your credit limit

Your Rights If You Are Dissatisfied With Your Credit Card Purchases: If you are dissatisfied with the goods or services that you have purchased with your credit card, and you have tried in good faith to correct the
problem with the merchant, you may have the right not to pay the remaining amount due on the purchase. To use this right, all of the following must be true:
1) The purchase must have been made in your home state or within 100 miles of your current mailing address, and the purchase price must have been more than $50. (Note: Neither of these are necessary if your
purchase was based on an advertisement we mailed to you, or if we own the company that sold you the goods or services.)
2) You must have used your credit card for the purchase. Purchases made with cash advances from an ATM or with a check that accesses your credit card account do not qualify.
3) You must not yet have fully paid for the purchase.
If all of the criteria above are met and you are still dissatisfied with the purchase, contact us in writing at: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037. While we investigate, the same rules apply to the
disputed amount as discussed above. After we finish our investigation, we will tell you our decision. At that point, if we think you owe an amount and you do not pay we may report you as delinquent.

Automated Touch-Tone Bill Payment:By calling the automated touch-tone bill payment system through one of our customer service phone numbers you will be authorizing TD Bank or one of our agents to
automatically initiate a single entry ACH debit to your checking account. You will be required to enter security information for authentication. By using this service you are authorizing your financial institution to accept
these debits and charge them against the account you provide to us. Payments can be cancelled no later than 5p.m., Eastern time, on the date they are entered into the system unless they are entered into the
system after 5p.m, Eastern time, in which case the payment can be cancelled the following day prior to 5 p.m., Eastern time. If you need to cancel your payment, or have questions regarding your payment, please
contact Customer Service at 1-888-561-8861 during normal business hours.

Recurring Automatic Payments:If you have authorized us to pay your credit card bill automatically from your checking or savings account with us, you can stop the payment on any amount you think is wrong. To
stop the payment write to: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or call 1-888-561-8861. To stop the payment your letter or telephone call must reach us 3 business days before the automatic
payment is scheduled to occur.
Fraudulent Transactions: Please immediately report any suspected fraudulent use of your card or the account, by calling the Customer Service telephone number shown on the front of this statement.
Credit Bureau Disputes: If you think the information we furnished to consumer reporting agencies for your Account is not accurate, please write to us at TD Bank P.O. Box 84037, Columbus, GA 31908-4037. A
delay may be experienced if the dispute is not sent to the address specified. Please include your name, address, telephone number, account number for the account you are disputing, a description of the information
being disputed and basis for your dispute as well as copies of supporting documentation.
New York residents: You may request a refund of a credit balance on your account at any time by sending your request to Customer Service at P.O. Box 84037, Columbus, GA 31908-4037, by first class mail,
postage pre-paid.




Name


Address


City                                                                                                           State                                                             Zip

(   )                                                                                                                       (   )
New Home Phone                                                                                                              New Cell Phone


New Email Address


Signature (Required)


                                                                                                                                                            TD BANK 0000833
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 124 of 266

                                                                                                  Page 3 of 4
                                                                                    STEVEN R DONZIGER
                                                                                                       8490
                                                                              July 6, 2017 - August 5, 2017
 TD CASH VISA SIGNATURE® CARD

 Transactions
 Activity Date Post Date Reference Number                Description                           Amount
 Card Number                  8490
    Jul 05      Jul 06      00088304      COSTA COFFEE          GATWICK                           4.21
                                          FOREIGN CURRENCY              3.25 GBP RATE   0.77
    Jul 05      Jul 07      01065128      BRITISH A 1258225675650LONDON                        1,503.74
                                          FOREIGN CURRENCY           1,158.00 GBPRATE   0.77
                                          ORIG: LHR    DEST: JFK
    Jul 07      Jul 10      82406652      GYM PRECISION B105       NEW YORK NY                  780.00
    Jul 07      Jul 10      31166465      WALKERS           NEW YORK NY                          45.38
    Jul 08      Jul 10      99103351      THE WOODLAND           LAKEVILLE CT                   183.15
    Jul 09      Jul 10      14367722      SQ *SWEET WILLIAM'S      Salisbury CT                   5.50
    Jul 09      Jul 11      01999620      THE WHITE HART INN       SALISBURY CT                 351.92
    Jul 10      Jul 12      04420741      THE WHITE HART INN       SALISBURY CT                 323.61
    Jul 13      Jul 17      25875764      SILVER MOON BAKERY         NEW YORK                     3.71
                                          NY
    Jul 13      Jul 17      32246865      WALKERS           NEW YORK NY                          25.69
    Jul 14      Jul 17      01000274      NYGC 35TH STREET        NEW YORK NY                   242.70
    Jul 16      Jul 17      12234874      SPEEDWAY 07673         RIVERHEAD NY                    36.77
    Jul 17      Jul 17      61147110      VINE STREET CAFE        SHELTER                       161.87
                                          ISLANNY
    Jul 17      Jul 19      10629248      QUEENS MEDALLION ENTE LONG ISLAND                      28.56
                                          CNY
    Jul 18      Jul 19      88554158      GABRIEL'S        NEW YORK NY                           63.35
    Jul 18      Jul 20      10628767      QUEENS MEDALLION ENTE LONG ISLAND                      15.36
                                          CNY
    Jul 18      Jul 20      28268587      WALKERS           NEW YORK NY                          25.69
    Jul 18      Jul 20      26698577      AVERY M SCHEINER MD        NEW YORK                   231.80
                                          NY
    Jul 20      Jul 21      93187019      UNIQLO ECOMMERCE           972-881-2900 NJ             89.70
    Jul 20      Jul 24      12332738      EXXONMOBIL 97479083 PATTERSON                          41.89
                                          NY
    Jul 20      Jul 24      33118922      MTA MVM*R117-FRANKLIN S NEW YORK                       40.00
                                          NY
    Jul 20      Jul 24      03074866      THE WHITE HART INN       860-4350030 CT                 9.31
    Jul 20      Jul 24      04112228      THE WHITE HART INN       SALISBURY CT                 306.45
    Jul 23      Jul 25      26841383      SILVER MOON BAKERY         NEW YORK                     3.71
                                          NY
    Jul 24      Jul 26      93776695      LAGUARDIAAUBONPAIN723A NEW YORK                         4.91
                                          NY
    Jul 26      Jul 27      89700185      NEW YORK STATE DMV         NEW YORK                    17.50
                                          NY
    Jul 26      Jul 28      17247593      HENRYS RESTAURANT          NEW YORK                    42.93
                                          NY
    Jul 26      Jul 28      23483418      SILVER MOON BAKERY         NEW YORK                     3.71
                                          NY
    Jul 27      Jul 28      13517240      PRINCESSE SOPHIE        DEAUVILLE                       3.53
                                          FOREIGN CURRENCY              3.00 EUR RATE   0.85
    Jul 30      Jul 31      94849004      PRINTEMPS     4239915 14DEAUVILLE                     465.86
                                          FOREIGN CURRENCY            395.98 EUR RATE   0.85
    Jul 30      Aug 01      58721439      EDHG       2531153 PARIS                               28.43
                                          FOREIGN CURRENCY             24.00 EUR RATE   0.84
    Jul 30      Aug 01      95170010      EDEN PARK (DEAUVILLE) 14800                           323.07
    Jul 31      Aug 01      20895607      HOTEL NORMANDY           DEAUVILLE                    798.07
                                          FOREIGN CURRENCY            673.66 EUR RATE   0.84
    Jul 31      Aug 03      32004353      SAPN       4220998 76ESSARTS                            9.89
                                          FOREIGN CURRENCY              8.30 EUR RATE   0.84
    Jul 31      Aug 03      82009705      SAPN       4220998 76ESSARTS                            4.29
                                          FOREIGN CURRENCY              3.60 EUR RATE   0.84
    Jul 31      Aug 03      72021788      SAPN       4220998 76ESSARTS                            3.22
                                          FOREIGN CURRENCY              2.70 EUR RATE   0.84


                                                                      TD BANK 0000834
 Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 125 of 266




                                                                                                      Page 4 of 4


Transactions
Activity Date Post Date Reference Number               Description                                 Amount
   Aug 01      Aug 03      79195099      SEMILLA    2408812 PARIS                                   225.10
                                         FOREIGN CURRENCY          189.00 EUR RATE        0.84
   Aug 02      Aug 03      10095116      COMPT.T. ARGENT        PARIS                               189.37
                                         FOREIGN CURRENCY          159.00 EUR RATE        0.84
   Aug 02      Aug 04      50042872      MRK FOOTBALL RUGBY        PARIS                             53.52
                                         FOREIGN CURRENCY           45.00 EUR RATE        0.84
   Aug 03      Aug 04      22599036      TWC*TIME WARNER NYC        718-358-0900                    304.94
                                         NY
   Aug 03      Aug 04      10849009      EXPRESS SERVICE 4405289 75PARIS 10                          66.50
                                         FOREIGN CURRENCY           55.91 EUR RATE        0.84
   Aug 03      Aug 04      46849005      BACHAUMONT FB          75PARIS 02                          223.60
                                         FOREIGN CURRENCY          188.00 EUR RATE        0.84
   Aug 03      Aug 04      20422374      RATP           PARIS CEDEX 1                                  6.78
                                         FOREIGN CURRENCY            5.70 EUR RATE        0.84
Fees
Activity Date Post Date Reference Number              Description                                  Amount
  Aug 02       Aug 02                    LATE PAYMENT FEE                                            35.00
                                         TOTAL FEES FOR THIS PERIOD                                $35.00

Interest Charged
 Activity Date Post Date Reference Number                     Description                           Amount
                                                 INTEREST CHARGE-PURCHASES                           188.85
                                                 INTEREST CHARGE-FEE                                   0.61
                                                 TOTAL INTEREST FOR THIS PERIOD                    $189.46

                                                 2017 Totals Year to Date
                Total fees charged in 2017                                             $85.00
                Total interest charged in 2017                                        $309.54

Interest Charge Calculation
Your Annual Percentage Rate (APR) is the annual interest rate on your account.
Type of Balance                 Annual Percentage               Balances Subject to     Interest
                                Rate (APR)                      Interest Rate           Charge
Purchases                       23.99% (v)                      $9,268.29              $188.85
Cash                            24.24% (v)                      $0.00                  $0.00
Fees                            23.99% (v)                      $29.51                 $0.61

(v) = Variable Rate




                                                                             TD BANK 0000835
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 126 of 266

                                                                                                                                                      Page 1 of 4
                                                                                                                                 STEVEN R DONZIGER
                                                                                                                                                     8490
                                                                                                                              June 6, 2017 - July 5, 2017
TD CASH VISA SIGNATURE® CARD

 Summary Of Account Activity                                                 Payment Information
                                                                             New Balance                                                         $4,890.74
 Previous Balance                                   $2,840.48
 Payments                                          -$8,198.50                Minimum Payment Due                                                    $74.00
 Other Credits                                         -$0.00                Payment Due Date                                                  Aug 2, 2017
 Purchases                                        +$10,223.76                Late Payment Warning: If we do not receive your minimum payment by the
 Balance Transfers                                     +$0.00                date listed above, you may have to pay up to a$35.00 late fee.
 Cash Advances                                         +$0.00                Minimum Payment Warning: If you make only the minimum payment each
 Fees Charged                                        +$25.00                 period, you will pay more in interest and it will take you longer to pay off your
                                                                             balance. For example:
 Interest Charged                                      +$0.00
 New Balance                                          $4,890.74               If you make no              You will pay off the       And you will end up
                                                                              additional charges and      balance shown on this      paying an estimated
                                                                              each month you pay:         statement in about:        total of:
 Credit Limit                                       $12,500.00                    Only the minimum
 Available Credit                                    $7,609.26                                                    16 years                    $12,862
                                                                                       payment
 Available Credit for Cash                           $3,750.00                                                                                 $6,876
                                                                                        $191                       3 years
 Statement Closing Date                             07/05/2017                                                                           (Savings = $5,986)
 Days in Billing Cycle                                      30
                                                                             To access information regarding credit counseling call 1-888-561-8861.
 Rewards Point Summary
                                                                             Questions? Call us:
 Previous Points Balance                   108,235                           Customer Service: 1-888-561-8861
 2 Points (2%) Earned on Dining              +1,114                          Visit us on the web at: www.tdcardservices.com
                                                                             Please send billing inquiries and correspondence to:
 1 Point (1%) Earned on Purchases            +9,669                          PO BOX 84037 COLUMBUS, GA 31908-4037
 New Points Balance                        119,018
 Please visit tdbank.com/cash to redeem your
 rewards!
 New York residents may contact the New York State Department of Financial Services by telephone or visit its website for free information on comparative
                    credit card rates, fees, and grace periods. New York State Department of Financial Services 1-800-518-8866 or
                                                  http://www.cardratings.com/credit-card/all-credit-cards.

Access your credit card account and the new rewards experience at tdcardservices.com.




                                           Please make check or money order payable to: TD Bank, N.A.
                      Please include your account number on your check. Detach and return bottom portion with your payment.




                                                                                                Your Account Number                                  8490
                                                                                                Your New Balance                               $4,890.74
  TD BANK, N.A.                                                                                 Minimum Payment Due                               $74.00
  PO BOX 84037
  COLUMBUS GA 31908-4037                                                                        Payment Due Date                           August 2, 2017



  TD BANK, N.A.
  PO BOX 16027                                                                                             Please Enter Amount of Payment Enclosed.
  LEWISTON ME 04243-9513




  STEVEN R DONZIGER                                                                                       8490000489074000074000
  245 W 104TH ST APT 7D
  NEW YORK NY 10025-8100

                                                                                                             Check here for any address changes and indicate
                                                                                                                                 any changes on the reverse.



                                         T5220b1102T                                                           8490c

                                                                                                             TD BANK 0000836
                Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 127 of 266

                                                                                                                                                                                                                Page 2 of 4

Calculation of Balance Subject to Interest Rate: We figure a portion of the interest charge on your account by applying the daily periodic rate shown in your cardmember agreement to the Average Daily Balance
(including current transactions), multiplied by the number of days in the billing period. To get the Average Daily Balance, we take the beginning balance each day (which may include unpaid interest charges and fees
owed from prior billing periods), add any new Purchases (including applicable promotional Purchases, such as Balance Transfers) or Cash Advances (as applicable), and subtract any applicable payments or credits.
This gives us the daily balance. Then, we add up all the daily balances for the billing period and divide the total by the number of days in the billing period. This gives us the “Average Daily Balance.” Unless we
choose to use a later date, we usually add new transactions to the daily balance as of their Activity Date. We treat credit balances as zero balances when we figure the daily balances and Average Daily Balance.
If your account has balances with different APRs, payments in excess of the Minimum Payment Due are applied to Interest Charges and other fees and to balances with the highest APRs, before being applied to
balances with lowest APRs. The structure is opposite for the application of the Minimum Payment; this means that balances with higher APRs are not reduced until balances with lower APRs have been paid off.
Minimum Interest Charge: If the total interest charges for the billing period (figured as described above, including transaction fees) are less than $1.00, the MINIMUM INTEREST CHARGE for the billing period will be
$1.00.
How to Avoid Paying Interest on Purchases: Your due date is at least 25 days after the close of each billing cycle. We charge interest on Balance Transfers and Cash Advances beginning on the transaction date.
We charge interest on Purchases unless each month you pay your entire Account balance, which includes Purchases, Cash Advances, and Balance Transfers, and if applicable, any new fees that are assessed by
the payment due date. Please see below for how to avoid paying interest on purchases if you have a 0% Introductory or Promotional APR Balance Transfer.
How to Avoid Paying Interest on Purchases when you have a 0% Intro or Promo APR Balance Transfer Offer:If you have a 0% introductory or promotional APR balance transfer and also use your Account to
make Purchases, you can avoid paying interest if you pay the following each month by your payment due date: the Minimum Payment Due amount plus the total outstanding Purchase balance amount (this includes
any fees that may have been assessed to your account) .
Notice to Buyer: You have the right at any time to pay your entire balance outstanding with no additional charge.

Payments: Payments must be sent to the payment address shown on your statement and must include the remittance coupon from your statement. Do not send cash. Checks and money orders (in U.S. dollars)
received at the payment address, with the bottom portion of the first page of the statement, by 5:00 pm. Eastern time on a business day will be credited as of the business day received. If the due date falls on a day
on which we do not receive or accept payments, the payment will not be treated as late. We may reject or delay posting nonconforming payments. Upon our receipt, your available credit may not reflect the payment
amount for up to seven (7) days to ensure the funds from the bank on which your payment is drawn are collected and not returned.

Electronic check conversion: When you send a check as payment, you authorize us either to use information from your check to make a one-time electronic fund transfer from your account or to process the
payment as a check transaction. When we use information from your check to make an electronic fund transfer, funds may be withdrawn from your account as soon as the same day we receive your payment, and
you will not receive your check back from your financial institution. If you have questions about electronic check conversion, or do not want your checks to be electronically converted, you may call the Customer
Service telephone number shown on the front of this statement.

Billing-Error Rights Summary - What to Do If You Think You Find A Mistake On Your Statement.If you think there is an error on your statement, write to us at:
TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or you can call us at: 1-888-561-8861
In your letter, give us the following information:
       •       Account information: Your name and account number,
       •       Dollar amount : The dollar amount of the suspect error, and
       •       Description of Problem : If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.
You must contact us within 60 days after the error appeared on your statement. You must notify us of any potential errors in writing. You may call us, but if you do we are not required to investigate any potential
errors and you may have to pay the amount in question.
While we investigate whether or not there has been an error, the following are true:
       •       We cannot try to collect the amount in question, or report you as delinquent on that amount
       •       The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine that we made a mistake, you will not have to pay the amount in
               question or any interest or other fees related to that amount
       •       While you do not have to pay the amount in question, you are responsible for the remainder of your balance
       •       We can apply any unpaid amount against your credit limit

Your Rights If You Are Dissatisfied With Your Credit Card Purchases: If you are dissatisfied with the goods or services that you have purchased with your credit card, and you have tried in good faith to correct the
problem with the merchant, you may have the right not to pay the remaining amount due on the purchase. To use this right, all of the following must be true:
1) The purchase must have been made in your home state or within 100 miles of your current mailing address, and the purchase price must have been more than $50. (Note: Neither of these are necessary if your
purchase was based on an advertisement we mailed to you, or if we own the company that sold you the goods or services.)
2) You must have used your credit card for the purchase. Purchases made with cash advances from an ATM or with a check that accesses your credit card account do not qualify.
3) You must not yet have fully paid for the purchase.
If all of the criteria above are met and you are still dissatisfied with the purchase, contact us in writing at: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037. While we investigate, the same rules apply to the
disputed amount as discussed above. After we finish our investigation, we will tell you our decision. At that point, if we think you owe an amount and you do not pay we may report you as delinquent.

Automated Touch-Tone Bill Payment:By calling the automated touch-tone bill payment system through one of our customer service phone numbers you will be authorizing TD Bank or one of our agents to
automatically initiate a single entry ACH debit to your checking account. You will be required to enter security information for authentication. By using this service you are authorizing your financial institution to accept
these debits and charge them against the account you provide to us. Payments can be cancelled no later than 5p.m., Eastern time, on the date they are entered into the system unless they are entered into the
system after 5p.m, Eastern time, in which case the payment can be cancelled the following day prior to 5 p.m., Eastern time. If you need to cancel your payment, or have questions regarding your payment, please
contact Customer Service at 1-888-561-8861 during normal business hours.

Recurring Automatic Payments:If you have authorized us to pay your credit card bill automatically from your checking or savings account with us, you can stop the payment on any amount you think is wrong. To
stop the payment write to: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or call 1-888-561-8861. To stop the payment your letter or telephone call must reach us 3 business days before the automatic
payment is scheduled to occur.
Fraudulent Transactions: Please immediately report any suspected fraudulent use of your card or the account, by calling the Customer Service telephone number shown on the front of this statement.
Credit Bureau Disputes: If you think the information we furnished to consumer reporting agencies for your Account is not accurate, please write to us at TD Bank P.O. Box 84037, Columbus, GA 31908-4037. A
delay may be experienced if the dispute is not sent to the address specified. Please include your name, address, telephone number, account number for the account you are disputing, a description of the information
being disputed and basis for your dispute as well as copies of supporting documentation.
New York residents: You may request a refund of a credit balance on your account at any time by sending your request to Customer Service at P.O. Box 84037, Columbus, GA 31908-4037, by first class mail,
postage pre-paid.




Name


Address


City                                                                                                           State                                                             Zip

(   )                                                                                                                       (   )
New Home Phone                                                                                                              New Cell Phone


New Email Address


Signature (Required)


                                                                                                                                                            TD BANK 0000837
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 128 of 266

                                                                                                  Page 3 of 4
                                                                                   STEVEN R DONZIGER
                                                                                                       8490
                                                                                June 6, 2017 - July 5, 2017
 TD CASH VISA SIGNATURE® CARD

 Transactions
 Activity Date Post Date Reference Number                Description                           Amount
 Card Number                  8490
    Jun 28      Jun 29      75907825      CITYFLEET/COMCAB         020 7908 0271                  7.27
                                          FOREIGN CURRENCY              5.60 GBP RATE   0.77
    Jun 29      Jul 03      70000027      BROWNS HOTEL           LONDON                        1,606.91
    Jul 01      Jul 03      69873500      S.FRANCESC HOTEL SINGULARPALMA DE                    1,130.50
                                          MALL
                                          FOREIGN CURRENCY            987.60 EUR RATE   0.87
 Card Number                  4968
    Jun 04      Jun 06      24075371      SILVER MOON BAKERY         NEW YORK                     7.21
                                          NY
    Jun 05      Jun 06      13800161      BLONDIS HAIR SALON III CONEW YORK                      47.03
                                          NY
    Jun 05      Jun 06      70077366      FRONTIER AI ADY2XH       720-3744390 CO               240.90
                                          ORIG: DEN     DEST: LGA
    Jun 05      Jun 07      70539576      DELTA AIR 0062385341191DELTA.COM                      221.20
                                          CA
                                          ORIG: JFK     DEST: DEN
    Jun 05      Jun 07      70539584      DELTA AIR 0062385341190DELTA.COM                      221.20
                                          CA
                                          ORIG: JFK     DEST: DEN
    Jun 05      Jun 07      33079725      WALKERS           NEW YORK NY                           29.50
    Jun 06      Jun 07      75745775      IN *3BL MEDIA      413-4782214 MA                    3,410.00
    Jun 06      Jun 07      91102777      CPC*CAFEPRESS.COM          877-8091659                  91.97
                                          CA
    Jun 06      Jun 07      08396466      GYM PRECISION B105       NEW YORK NY                   780.00
    Jun 06      Jun 08      28681427      WALKERS           NEW YORK NY                           25.69
    Jun 07      Jun 07      66165220      GOOGLE *Google Storage 855-492-5538 CA                   1.99
    Jun 07      Jun 07      00009214      PAYMENT RECEIVED -- THANK YOU                        8,198.50 CR
    Jun 07      Jun 08      06348651      SUBA PHARMACEUTICAL         NEW YORK                    50.00
                                          NY
    Jun 07      Jun 08      24906254      ACME FINE WINES        888-963-0440 CA                125.00
    Jun 07      Jun 09      29360715      WALKERS           NEW YORK NY                          21.33
    Jun 08      Jun 09      36266802      SFOGLIA          NEW YORK NY                           51.17
    Jun 08      Jun 09      50487497      SCOUT *SCOUT          888-5015752 MN                    9.95
    Jun 08      Jun 12      01964636      IHG AMBASSADOR RENEWALS                               150.00
                                          888-2119874 GA
    Jun 08      Jun 12      17036685      EZPASS PREPAID TOLL       800-333-8655 NY              25.00
    Jun 09      Jun 12      88200623      MERCANTILE DINING & PROV DENVER                        42.96
                                          CO
    Jun 10      Jun 12      13077955      NYCTAXI6A81         LONG ISLAND CNY                    53.81
    Jun 10      Jun 13      93200232      THE BROWN PALACE          DENVER      CO              854.89
    Jun 12      Jun 13      95587888      IVY LEAGUE         4077086088 NY                       15.95
    Jun 12      Jun 13      12614682      BECK TAXI         TORONTO         ON                    8.63
                                          FOREIGN CURRENCY             11.50 CAD RATE   1.33
    Jun 13      Jun 14      45697862      MIRZA TRANSPORTATION TORONTO                            7.95
                                          ON
                                          FOREIGN CURRENCY             10.50 CAD RATE   1.32
    Jun 13      Jun 14      19825789      BECK TAXI         TORONTO         ON                    6.06
                                          FOREIGN CURRENCY              8.00 CAD RATE   1.32
    Jun 13      Jun 14      50402757      LIMO AND TAXI SERVICES TORONTO                          7.95
                                          ON
                                          FOREIGN CURRENCY             10.50 CAD RATE   1.32
    Jun 13      Jun 15      17237362      STARBUCKS 04309        TORONTO        ON                2.35
                                          FOREIGN CURRENCY              3.10 CAD RATE   1.32
    Jun 13      Jun 15      15292287      HENRYS RESTAURANT          NEW YORK                    97.66
                                          NY
    Jun 13      Jun 15      37297457      BECK TAXI         TORONTO         ON                    9.88
                                          FOREIGN CURRENCY             13.00 CAD RATE   1.32
    Jun 14      Jun 16      30102923      MTA MVM*R163-79 ST       NEW YORK NY                   40.00


                                                                      TD BANK 0000838
 Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 129 of 266




                                                                                                     Page 4 of 4


Transactions
Activity Date   Post Date Reference Number                 Description                             Amount
   Jun 14        Jun 16      50034990      TAXI SVC NEW YORK         NEW YORK NY                     15.36
   Jun 14        Jun 16      29704368      WALKERS            NEW YORK NY                            54.64
   Jun 15        Jun 16      92233764      AMAZON MKTPLACE PMTS                                     204.38
                                           AMZN.COM/BILLWA
   Jun 15        Jun 19      84141019      FRIENDLY VALET CLEANER NEW YORK                          21.50
                                           NY
   Jun 15        Jun 19      10092928      TAXI SVC WOODSIDE         WOODSIDE                       10.56
                                           NY
   Jun 16        Jun 19      17741406      JEAN GEORGES           NEW YORK NY                      220.09
   Jun 18        Jun 20      74002841      HOTELTONIGHTNYLO NE          8002082949                 172.00
                                           CA
   Jun 20        Jun 21      01384694      READYREFRESH BY NESTLE 800-274-5282                      20.61
                                           CA
   Jun 20        Jun 21      16616600      NYM*NEW YORK MAGAZINE 800-6780900                        39.97
                                           NY
   Jun 20        Jun 21      47503440      THEECONOMIST NEWSPAPER                                   12.00
                                           800-456-6086 NY
   Jun 21        Jun 23      24042966      SILVER MOON BAKERY          NEW YORK                       3.71
                                           NY
   Jun 22        Jun 23      15500214      BLONDIS HAIR SALON III CONEW YORK                        47.03
                                           NY
Fees
Activity Date Post Date Reference Number               Description                                 Amount
  Jun 27       Jun 28      11111137      FAST CARD FEE                                               25.00
                                         TOTAL FEES FOR THIS PERIOD                                $25.00

Interest Charged
                                                 TOTAL INTEREST FOR THIS PERIOD                     $0.00

                                                 2017 Totals Year to Date
                Total fees charged in 2017                                             $50.00
                Total interest charged in 2017                                        $120.08

Interest Charge Calculation
Your Annual Percentage Rate (APR) is the annual interest rate on your account.
Type of Balance                 Annual Percentage               Balances Subject to     Interest
                                Rate (APR)                      Interest Rate           Charge
Purchases                       23.74% (v)                      $0.00                  $0.00
Cash                            23.99% (v)                      $0.00                  $0.00
Fees                            23.74% (v)                      $0.00                  $0.00

(v) = Variable Rate




                                                                             TD BANK 0000839
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 130 of 266

                                                                                                                                                      Page 1 of 6
                                                                                                                                 STEVEN R DONZIGER
                                                                                                                                                    4968
                                                                                                                              May 6, 2017 - June 5, 2017
TD CASH VISA SIGNATURE® CARD

 Summary Of Account Activity                                                 Payment Information
                                                                             New Balance                                                          $2,840.48
 Previous Balance                                    $2,830.97
 Payments                                           -$9,587.71               Minimum Payment Due                                                      $35.00
 Other Credits                                          -$0.00               Payment Due Date                                                    Jul 2, 2017
 Purchases                                          +$9,597.22               Late Payment Warning: If we do not receive your minimum payment by the
 Balance Transfers                                      +$0.00               date listed above, you may have to pay up to a$35.00 late fee.
 Cash Advances                                          +$0.00               Minimum Payment Warning: If you make only the minimum payment each
 Fees Charged                                           +$0.00               period, you will pay more in interest and it will take you longer to pay off your
                                                                             balance. For example:
 Interest Charged                                       +$0.00
 New Balance                                          $2,840.48               If you make no              You will pay off the       And you will end up
                                                                              additional charges and      balance shown on this      paying an estimated
                                                                              each month you pay:         statement in about:        total of:
 Credit Limit                                       $12,500.00                    Only the minimum
 Available Credit                                    $9,659.52                                                    12 years                     $6,852
                                                                                       payment
 Available Credit for Cash                           $3,750.00                                                                                 $3,996
                                                                                        $111                       3 years
 Statement Closing Date                             06/05/2017                                                                           (Savings = $2,856)
 Days in Billing Cycle                                      31
                                                                             To access information regarding credit counseling call 1-888-561-8861.
 Rewards Point Summary
                                                                             Questions? Call us:
 Previous Points Balance                     96,089                          Customer Service: 1-888-561-8861
 2 Points (2%) Earned on Dining              +5,094                          Visit us on the web at: www.tdcardservices.com
                                                                             Please send billing inquiries and correspondence to:
 1 Point (1%) Earned on Purchases            +7,052                          PO BOX 84037 COLUMBUS, GA 31908-4037
 New Points Balance                        108,235
 Please visit tdbank.com/cash to redeem your
 rewards!
 New York residents may contact the New York State Department of Financial Services by telephone or visit its website for free information on comparative
                    credit card rates, fees, and grace periods. New York State Department of Financial Services 1-800-518-8866 or
                                                  http://www.cardratings.com/credit-card/all-credit-cards.




                                           Please make check or money order payable to: TD Bank, N.A.
                      Please include your account number on your check. Detach and return bottom portion with your payment.




                                                                                                Your Account Number                                   4968
                                                                                                Your New Balance                                $2,840.48
  TD BANK, N.A.                                                                                 Minimum Payment Due                                $35.00
  PO BOX 84037
  COLUMBUS GA 31908-4037                                                                        Payment Due Date                              July 2, 2017



  TD BANK, N.A.
  PO BOX 16027                                                                                             Please Enter Amount of Payment Enclosed.
  LEWISTON ME 04243-9513




  STEVEN R DONZIGER                                                                                       4968000284048000035002
  245 W 104TH ST APT 7D
  NEW YORK NY 10025-8100

                                                                                                             Check here for any address changes and indicate
                                                                                                                                 any changes on the reverse.



                                         T5220b1102T                                                           4968c

                                                                                                             TD BANK 0000840
                Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 131 of 266

                                                                                                                                                                                                                Page 2 of 6

Calculation of Balance Subject to Interest Rate: We figure a portion of the interest charge on your account by applying the daily periodic rate shown in your cardmember agreement to the Average Daily Balance
(including current transactions), multiplied by the number of days in the billing period. To get the Average Daily Balance, we take the beginning balance each day (which may include unpaid interest charges and fees
owed from prior billing periods), add any new Purchases (including applicable promotional Purchases, such as Balance Transfers) or Cash Advances (as applicable), and subtract any applicable payments or credits.
This gives us the daily balance. Then, we add up all the daily balances for the billing period and divide the total by the number of days in the billing period. This gives us the “Average Daily Balance.” Unless we
choose to use a later date, we usually add new transactions to the daily balance as of their Activity Date. We treat credit balances as zero balances when we figure the daily balances and Average Daily Balance.
If your account has balances with different APRs, payments in excess of the Minimum Payment Due are applied to Interest Charges and other fees and to balances with the highest APRs, before being applied to
balances with lowest APRs. The structure is opposite for the application of the Minimum Payment; this means that balances with higher APRs are not reduced until balances with lower APRs have been paid off.
Minimum Interest Charge: If the total interest charges for the billing period (figured as described above, including transaction fees) are less than $1.00, the MINIMUM INTEREST CHARGE for the billing period will be
$1.00.
How to Avoid Paying Interest on Purchases: Your due date is at least 25 days after the close of each billing cycle. We charge interest on Balance Transfers and Cash Advances beginning on the transaction date.
We charge interest on Purchases unless each month you pay your entire Account balance, which includes Purchases, Cash Advances, and Balance Transfers, and if applicable, any new fees that are assessed by
the payment due date. Please see below for how to avoid paying interest on purchases if you have a 0% Introductory or Promotional APR Balance Transfer.
How to Avoid Paying Interest on Purchases when you have a 0% Intro or Promo APR Balance Transfer Offer:If you have a 0% introductory or promotional APR balance transfer and also use your Account to
make Purchases, you can avoid paying interest if you pay the following each month by your payment due date: the Minimum Payment Due amount plus the total outstanding Purchase balance amount (this includes
any fees that may have been assessed to your account) .
Notice to Buyer: You have the right at any time to pay your entire balance outstanding with no additional charge.

Payments: Payments must be sent to the payment address shown on your statement and must include the remittance coupon from your statement. Do not send cash. Checks and money orders (in U.S. dollars)
received at the payment address, with the bottom portion of the first page of the statement, by 5:00 pm. Eastern time on a business day will be credited as of the business day received. If the due date falls on a day
on which we do not receive or accept payments, the payment will not be treated as late. We may reject or delay posting nonconforming payments. Upon our receipt, your available credit may not reflect the payment
amount for up to seven (7) days to ensure the funds from the bank on which your payment is drawn are collected and not returned.

Electronic check conversion: When you send a check as payment, you authorize us either to use information from your check to make a one-time electronic fund transfer from your account or to process the
payment as a check transaction. When we use information from your check to make an electronic fund transfer, funds may be withdrawn from your account as soon as the same day we receive your payment, and
you will not receive your check back from your financial institution. If you have questions about electronic check conversion, or do not want your checks to be electronically converted, you may call the Customer
Service telephone number shown on the front of this statement.

Billing-Error Rights Summary - What to Do If You Think You Find A Mistake On Your Statement.If you think there is an error on your statement, write to us at:
TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or you can call us at: 1-888-561-8861
In your letter, give us the following information:
       •       Account information: Your name and account number,
       •       Dollar amount : The dollar amount of the suspect error, and
       •       Description of Problem : If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.
You must contact us within 60 days after the error appeared on your statement. You must notify us of any potential errors in writing. You may call us, but if you do we are not required to investigate any potential
errors and you may have to pay the amount in question.
While we investigate whether or not there has been an error, the following are true:
       •       We cannot try to collect the amount in question, or report you as delinquent on that amount
       •       The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine that we made a mistake, you will not have to pay the amount in
               question or any interest or other fees related to that amount
       •       While you do not have to pay the amount in question, you are responsible for the remainder of your balance
       •       We can apply any unpaid amount against your credit limit

Your Rights If You Are Dissatisfied With Your Credit Card Purchases: If you are dissatisfied with the goods or services that you have purchased with your credit card, and you have tried in good faith to correct the
problem with the merchant, you may have the right not to pay the remaining amount due on the purchase. To use this right, all of the following must be true:
1) The purchase must have been made in your home state or within 100 miles of your current mailing address, and the purchase price must have been more than $50. (Note: Neither of these are necessary if your
purchase was based on an advertisement we mailed to you, or if we own the company that sold you the goods or services.)
2) You must have used your credit card for the purchase. Purchases made with cash advances from an ATM or with a check that accesses your credit card account do not qualify.
3) You must not yet have fully paid for the purchase.
If all of the criteria above are met and you are still dissatisfied with the purchase, contact us in writing at: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037. While we investigate, the same rules apply to the
disputed amount as discussed above. After we finish our investigation, we will tell you our decision. At that point, if we think you owe an amount and you do not pay we may report you as delinquent.

Automated Touch-Tone Bill Payment:By calling the automated touch-tone bill payment system through one of our customer service phone numbers you will be authorizing TD Bank or one of our agents to
automatically initiate a single entry ACH debit to your checking account. You will be required to enter security information for authentication. By using this service you are authorizing your financial institution to accept
these debits and charge them against the account you provide to us. Payments can be cancelled no later than 5p.m., Eastern time, on the date they are entered into the system unless they are entered into the
system after 5p.m, Eastern time, in which case the payment can be cancelled the following day prior to 5 p.m., Eastern time. If you need to cancel your payment, or have questions regarding your payment, please
contact Customer Service at 1-888-561-8861 during normal business hours.

Recurring Automatic Payments:If you have authorized us to pay your credit card bill automatically from your checking or savings account with us, you can stop the payment on any amount you think is wrong. To
stop the payment write to: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or call 1-888-561-8861. To stop the payment your letter or telephone call must reach us 3 business days before the automatic
payment is scheduled to occur.
Fraudulent Transactions: Please immediately report any suspected fraudulent use of your card or the account, by calling the Customer Service telephone number shown on the front of this statement.
Credit Bureau Disputes: If you think the information we furnished to consumer reporting agencies for your Account is not accurate, please write to us at TD Bank P.O. Box 84037, Columbus, GA 31908-4037. A
delay may be experienced if the dispute is not sent to the address specified. Please include your name, address, telephone number, account number for the account you are disputing, a description of the information
being disputed and basis for your dispute as well as copies of supporting documentation.
New York residents: You may request a refund of a credit balance on your account at any time by sending your request to Customer Service at P.O. Box 84037, Columbus, GA 31908-4037, by first class mail,
postage pre-paid.




Name


Address


City                                                                                                           State                                                             Zip

(   )                                                                                                                       (   )
New Home Phone                                                                                                              New Cell Phone


New Email Address


Signature (Required)


                                                                                                                                                            TD BANK 0000841
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 132 of 266

                                                                                                     Page 3 of 6
                                                                                     STEVEN R DONZIGER
                                                                                                         4968
                                                                                   May 6, 2017 - June 5, 2017
 TD CASH VISA SIGNATURE® CARD

 Transactions
 Activity Date Post Date Reference Number                   Description                           Amount
 Card Number                  4968
   May 03       May 08      62331687      MEDITERRANEO              LONDON                         110.98
                                          FOREIGN CURRENCY                85.44 GBP RATE   0.77
   May 04       May 08      74341242      BROWN'S HOTEL             W1S 4BP                       1,200.16
                                          FOREIGN CURRENCY               924.00 GBP RATE   0.77
   May 05       May 08      01884064      THALYS ON BOARD            BRUXELLES                      55.01
                                          FOREIGN CURRENCY                50.00 EUR RATE   0.91
   May 05       May 10      74899533      SEMILLA        2408812 PARIS                             177.69
                                          FOREIGN CURRENCY               162.50 EUR RATE   0.91
   May 06       May 08      22252171      RATP               PARIS CEDEX 1                           4.18
                                          FOREIGN CURRENCY                 3.80 EUR RATE   0.91
   May 06       May 08      23548163      RATP               PARIS CEDEX 1                           2.09
                                          FOREIGN CURRENCY                 1.90 EUR RATE   0.91
   May 06       May 08      10002280      COMPT.T. ARGENT            PARIS                         117.73
                                          FOREIGN CURRENCY               107.00 EUR RATE   0.91
   May 06       May 08      27581152      PSGBilletterieFoot    Paris                               44.01
                                          FOREIGN CURRENCY                40.00 EUR RATE   0.91
   May 07       May 08      11038250      LE CHATEAUBRIAND            PARIS 11                     200.80
                                          FOREIGN CURRENCY               182.50 EUR RATE   0.91
   May 07       May 08      57947827      GOOGLE *Google Storage 855-492-5538 CA                     1.99
   May 07       May 08      84286687      EUROSTAR PARIS            PARIS                           99.03
                                          FOREIGN CURRENCY                90.00 EUR RATE   0.91
   May 07       May 08      87073286      EUROSTAR (IBE)          LONDON                           551.00
   May 07       May 08      00709281      SCOTTS              LONDON W1K                           232.99
                                          FOREIGN CURRENCY               179.38 GBP RATE   0.77
   May 07       May 08      91496803      CHARDENOUX PRES              75PARIS                     105.63
                                          FOREIGN CURRENCY                96.00 EUR RATE   0.91
   May 08       May 09      18195119      SCOUT *SCOUT             888-5015752 MN                    9.95
   May 08       May 09      90102150      CAFE MURANO              LONDON                           43.85
                                          FOREIGN CURRENCY                33.75 GBP RATE   0.77
   May 08       May 09      32158951      TURNBULL & ASSER            LONDON                       175.40
                                          FOREIGN CURRENCY               135.00 GBP RATE   0.77
   May 08       May 09      32158977      TURNBULL & ASSER            LONDON                        38.98
                                          FOREIGN CURRENCY                30.00 GBP RATE   0.77
   May 09       May 09      00828827      SCOTTS              LONDON W1K                           237.82
                                          FOREIGN CURRENCY               183.04 GBP RATE   0.77
   May 09       May 10      00308858      ITSU 077 HEATHROW T5 LONDON                               11.13
                                          FOREIGN CURRENCY                 8.59 GBP RATE   0.77
   May 09       May 10      00881052      SCOTTS              LONDON W1K                           170.24
                                          FOREIGN CURRENCY               131.34 GBP RATE   0.77
   May 09       May 10      02128359      STARBUCKS 18351453           LONDON                        3.31
                                          FOREIGN CURRENCY                 2.55 GBP RATE   0.77
   May 09       May 10      73906857      IZ *LONDON TAXI         LONDON                            93.32
                                          FOREIGN CURRENCY                72.00 GBP RATE   0.77
   May 09       May 10      25950380      IRON MOUNTAIN            800-327-8345 MA                  81.67
   May 09       May 11      50038788      TAXI SVC NEW YORK           NEW YORK NY                   73.20
   May 09       May 11      01192854      BRITISH A 1258224604987LONDON                            752.16
                                          FOREIGN CURRENCY               579.00 GBP RATE   0.77
                                          ORIG: LHR       DEST: JFK
   May 09       May 11      75387446      BROWN'S HOTEL             W1S 4BP                       1,537.94
                                          FOREIGN CURRENCY              1,183.88 GBPRATE   0.77
   May 10       May 12      34028100      MTA MVM*R163-79 ST          NEW YORK NY                   40.00
   May 10       May 12      74806210      FRIENDLY VALET CLEANER NEW YORK                           19.50
                                          NY
   May 11       May 12      12235406      NYCTAXI8J16           LONG ISLAND CNY                     16.55
   May 11       May 15      98554167      FRIENDLY VALET CLEANER NEW YORK                           17.00
                                          NY
   May 12       May 15      94084512      IVY LEAGUE           4077086088 NY                        15.95
   May 12       May 16      00610066      WALL FLOWER              NEW YORK NY                     247.95


                                                                        TD BANK 0000842
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 133 of 266

                                                                                                      Page 4 of 6


 Transactions
 Activity Date   Post Date Reference Number                   Description                           Amount
   May 13         May 15      01338653        MASSIMO DUTTI          NEW YORK NY                      89.50
   May 15         May 15      00023602        PAYMENT RECEIVED -- THANK YOU                        9,587.71 CR
   May 17         May 18      38119791        AVRA MADISON           NEW YORK NY                     185.20
   May 17         May 19      29097875        WALKERS             NEW YORK NY                         25.69
   May 18         May 22      90094607        AIR CANADA 0142177921853NEW YORK                        20.00
                                              NY
                                              ORIG: EWR     DEST: YOW
   May 18        May 22       90135905        AIR CANADA                                            255.00
                                              0142177921853AIRCANADA.COMNJ
                                              ORIG: EWR     DEST: YOW
   May 18        May 22       33044639        MTA MVM*A034-14 ST-UNIO NEW YORK                       40.00
                                              NY
   May 18        May 22       58725347        FRIENDLY VALET CLEANER NEW YORK                         5.00
                                              NY
   May 19        May 22       59262770        READYREFRESH BY NESTLE 800-274-5282                    20.61
                                              CA
   May 19        May 22       31733546        WALKERS             NEW YORK NY                        31.95
   May 20        May 22       10179411        FAIRMONT CHATEAU LAURIER OTTAWA                       269.72
                                              ON
                                              FOREIGN CURRENCY            364.30 CAD RATE   1.35
   May 20        May 23       01509984        HILLSTONE (212) 888-3828 NEW YORK                      45.02
                                              NY
   May 21        May 23       48640248        COMMUNITY FOOD AND JUI NEW YORK                       106.28
                                              NY
   May 23        May 25       68113495        FRIENDLY VALET CLEANER NEW YORK                         9.00
                                              NY
   May 25        May 29       10227768        BLUE LINE 1391 TAXITAB OTTAWA          ON               7.15
                                              FOREIGN CURRENCY              9.61 CAD RATE   1.34
   May 25        May 29       10228287        BLUE LINE 1428 TAXITAB OTTAWA          ON               5.73
                                              FOREIGN CURRENCY              7.69 CAD RATE   1.34
   May 25        May 29       10228725        BLUE LINE 1459 TAXITAB OTTAWA          ON               6.92
                                              FOREIGN CURRENCY              9.29 CAD RATE   1.34
   May 25        May 29       10232073        CAPITAL TAXI 2114 TAXI OTTAWA         ON               29.53
                                              FOREIGN CURRENCY             39.66 CAD RATE   1.34
   May 25        May 29       16514870        BECKTA DINING AND WINE OTTAWA                          88.08
                                              ON
                                              FOREIGN CURRENCY            118.31 CAD RATE   1.34
   May 26        May 26       26546247        FAUNA FOOD + BAR         OTTAWA       ON               98.62
                                              FOREIGN CURRENCY            132.01 CAD RATE   1.34
   May 26        May 29       14628010        BLUE LINE 1428 TAXITAB OTTAWA          ON              30.24
                                              FOREIGN CURRENCY             40.62 CAD RATE   1.34
   May 27        May 29       10128593        FAIRMONT CHATEAU LAURIER OTTAWA                        85.67
                                              ON
                                              FOREIGN CURRENCY            115.06 CAD RATE   1.34
   May 27        May 29       61992966        FRIENDLY VALET CLEANER NEW YORK                         5.00
                                              NY
   May 28        May 29       80090201        TWC*TIME WARNER NYC         718-358-0900              296.56
                                              NY
   May 28        May 30       00206162        29 SOUTH           FERNANDINA BEFL                    149.12
   May 29        May 31       04217735        OMNI AIPMARCHEBURETE R 904-261-6161                    37.45
                                              FL
   May 30        Jun 01       27563957        NORTH BEACH FISH CAMP NEPTUNE                         135.36
                                              BEACHFL
   May 31        Jun 01       51310449        BP#3721594SUNSHINE # 10 JACKSONVILLE                   29.54
                                              FL
   May 31        Jun 01       70245657        ENTERPRISE RENT-A-CAR                                 443.19
                                              JACKSONVILLE FL
   Jun 01        Jun 02       61512950        HUDSON CLEARWATER           NEW YORK                   89.58
                                              NY
   Jun 01        Jun 05       65484269        FRIENDLY VALET CLEANER NEW YORK                        19.00
                                              NY
   Jun 02        Jun 05       31939674        WALKERS             NEW YORK NY                        49.47


                                                                          TD BANK 0000843
  Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 134 of 266




                                                                                                       Page 5 of 6
                                                                                        STEVEN R DONZIGER
                                                                                                            4968
                                                                                      May 6, 2017 - June 5, 2017
TD CASH VISA SIGNATURE® CARD

Transactions
Activity Date Post Date Reference Number               Description                                   Amount
   Jun 03      Jun 05      32819949      MARBLEDALE CITGO        MARBLE DALE                          31.49
                                         CT
   Jun 03      Jun 05      10724001      AT&T*BILL PAYMENT      WWW.ATT.COM                          367.34
                                         TX
Fees
                                                 TOTAL FEES FOR THIS PERIOD                           $0.00

Interest Charged
                                                 TOTAL INTEREST FOR THIS PERIOD                       $0.00

                                                 2017 Totals Year to Date
                Total fees charged in 2017                                               $25.00
                Total interest charged in 2017                                         $120.08

Interest Charge Calculation
Your Annual Percentage Rate (APR) is the annual interest rate on your account.
Type of Balance                 Annual Percentage               Balances Subject to       Interest
                                Rate (APR)                      Interest Rate             Charge
Purchases                       23.74% (v)                      $0.00                     $0.00
Cash                            23.99% (v)                      $0.00                     $0.00

(v) = Variable Rate




                                                                             TD BANK 0000844
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 135 of 266




                                                                            Page 6 of 6




                                                      TD BANK 0000845
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 136 of 266

                                                                                                                                                      Page 1 of 6
                                                                                                                                 STEVEN R DONZIGER
                                                                                                                                                     4968
                                                                                                                              April 6, 2017 - May 5, 2017
TD CASH VISA SIGNATURE® CARD

 Summary Of Account Activity                                                 Payment Information
                                                                             New Balance                                                          $2,830.97
 Previous Balance                                    $260.95 CR
 Payments                                         -$11,297.46                Minimum Payment Due                                                     $35.00
 Other Credits                                        -$11.95                Payment Due Date                                                   Jun 2, 2017
 Purchases                                        +$14,401.33                Late Payment Warning: If we do not receive your minimum payment by the
 Balance Transfers                                     +$0.00                date listed above, you may have to pay up to a$35.00 late fee.
 Cash Advances                                         +$0.00                Minimum Payment Warning: If you make only the minimum payment each
 Fees Charged                                          +$0.00                period, you will pay more in interest and it will take you longer to pay off your
                                                                             balance. For example:
 Interest Charged                                      +$0.00
 New Balance                                          $2,830.97               If you make no              You will pay off the       And you will end up
                                                                              additional charges and      balance shown on this      paying an estimated
                                                                              each month you pay:         statement in about:        total of:
 Credit Limit                                       $12,500.00                    Only the minimum
 Available Credit                                    $9,669.03                                                    12 years                     $6,820
                                                                                       payment
 Available Credit for Cash                           $3,750.00                                                                                 $3,996
                                                                                        $111                       3 years
 Statement Closing Date                             05/05/2017                                                                           (Savings = $2,824)
 Days in Billing Cycle                                      30
                                                                             To access information regarding credit counseling call 1-888-561-8861.
 Rewards Point Summary
                                                                             Questions? Call us:
 Previous Points Balance                     79,768                          Customer Service: 1-888-561-8861
 2 Points (2%) Earned on Dining              +3,856                          Visit us on the web at: www.tdcardservices.com
                                                                             Please send billing inquiries and correspondence to:
 1 Point (1%) Earned on Purchases          +12,465                           PO BOX 84037 COLUMBUS, GA 31908-4037
 New Points Balance                          96,089
 Please visit tdbank.com/cash to redeem your
 rewards!
 New York residents may contact the New York State Department of Financial Services by telephone or visit its website for free information on comparative
                    credit card rates, fees, and grace periods. New York State Department of Financial Services 1-800-518-8866 or
                                                  http://www.cardratings.com/credit-card/all-credit-cards.




                                           Please make check or money order payable to: TD Bank, N.A.
                      Please include your account number on your check. Detach and return bottom portion with your payment.




                                                                                                Your Account Number                                  4968
                                                                                                Your New Balance                               $2,830.97
  TD BANK, N.A.                                                                                 Minimum Payment Due                               $35.00
  PO BOX 84037
  COLUMBUS GA 31908-4037                                                                        Payment Due Date                             June 2, 2017



  TD BANK, N.A.
  PO BOX 16027                                                                                             Please Enter Amount of Payment Enclosed.
  LEWISTON ME 04243-9513




  STEVEN R DONZIGER                                                                                       4968000283097000035000
  245 W 104TH ST APT 7D
  NEW YORK NY 10025-8100

                                                                                                             Check here for any address changes and indicate
                                                                                                                                 any changes on the reverse.



                                         T5220b1102T                                                           4968c

                                                                                                             TD BANK 0000846
                Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 137 of 266

                                                                                                                                                                                                                Page 2 of 6

Calculation of Balance Subject to Interest Rate: We figure a portion of the interest charge on your account by applying the daily periodic rate shown in your cardmember agreement to the Average Daily Balance
(including current transactions), multiplied by the number of days in the billing period. To get the Average Daily Balance, we take the beginning balance each day (which may include unpaid interest charges and fees
owed from prior billing periods), add any new Purchases (including applicable promotional Purchases, such as Balance Transfers) or Cash Advances (as applicable), and subtract any applicable payments or credits.
This gives us the daily balance. Then, we add up all the daily balances for the billing period and divide the total by the number of days in the billing period. This gives us the “Average Daily Balance.” Unless we
choose to use a later date, we usually add new transactions to the daily balance as of their Activity Date. We treat credit balances as zero balances when we figure the daily balances and Average Daily Balance.
If your account has balances with different APRs, payments in excess of the Minimum Payment Due are applied to Interest Charges and other fees and to balances with the highest APRs, before being applied to
balances with lowest APRs. The structure is opposite for the application of the Minimum Payment; this means that balances with higher APRs are not reduced until balances with lower APRs have been paid off.
Minimum Interest Charge: If the total interest charges for the billing period (figured as described above, including transaction fees) are less than $1.00, the MINIMUM INTEREST CHARGE for the billing period will be
$1.00.
How to Avoid Paying Interest on Purchases: Your due date is at least 25 days after the close of each billing cycle. We charge interest on Balance Transfers and Cash Advances beginning on the transaction date.
We charge interest on Purchases unless each month you pay your entire Account balance, which includes Purchases, Cash Advances, and Balance Transfers, and if applicable, any new fees that are assessed by
the payment due date. Please see below for how to avoid paying interest on purchases if you have a 0% Introductory or Promotional APR Balance Transfer.
How to Avoid Paying Interest on Purchases when you have a 0% Intro or Promo APR Balance Transfer Offer:If you have a 0% introductory or promotional APR balance transfer and also use your Account to
make Purchases, you can avoid paying interest if you pay the following each month by your payment due date: the Minimum Payment Due amount plus the total outstanding Purchase balance amount (this includes
any fees that may have been assessed to your account) .
Notice to Buyer: You have the right at any time to pay your entire balance outstanding with no additional charge.

Payments: Payments must be sent to the payment address shown on your statement and must include the remittance coupon from your statement. Do not send cash. Checks and money orders (in U.S. dollars)
received at the payment address, with the bottom portion of the first page of the statement, by 5:00 pm. Eastern time on a business day will be credited as of the business day received. If the due date falls on a day
on which we do not receive or accept payments, the payment will not be treated as late. We may reject or delay posting nonconforming payments. Upon our receipt, your available credit may not reflect the payment
amount for up to seven (7) days to ensure the funds from the bank on which your payment is drawn are collected and not returned.

Electronic check conversion: When you send a check as payment, you authorize us either to use information from your check to make a one-time electronic fund transfer from your account or to process the
payment as a check transaction. When we use information from your check to make an electronic fund transfer, funds may be withdrawn from your account as soon as the same day we receive your payment, and
you will not receive your check back from your financial institution. If you have questions about electronic check conversion, or do not want your checks to be electronically converted, you may call the Customer
Service telephone number shown on the front of this statement.

Billing-Error Rights Summary - What to Do If You Think You Find A Mistake On Your Statement.If you think there is an error on your statement, write to us at:
TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or you can call us at: 1-888-561-8861
In your letter, give us the following information:
       •       Account information: Your name and account number,
       •       Dollar amount : The dollar amount of the suspect error, and
       •       Description of Problem : If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.
You must contact us within 60 days after the error appeared on your statement. You must notify us of any potential errors in writing. You may call us, but if you do we are not required to investigate any potential
errors and you may have to pay the amount in question.
While we investigate whether or not there has been an error, the following are true:
       •       We cannot try to collect the amount in question, or report you as delinquent on that amount
       •       The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine that we made a mistake, you will not have to pay the amount in
               question or any interest or other fees related to that amount
       •       While you do not have to pay the amount in question, you are responsible for the remainder of your balance
       •       We can apply any unpaid amount against your credit limit

Your Rights If You Are Dissatisfied With Your Credit Card Purchases: If you are dissatisfied with the goods or services that you have purchased with your credit card, and you have tried in good faith to correct the
problem with the merchant, you may have the right not to pay the remaining amount due on the purchase. To use this right, all of the following must be true:
1) The purchase must have been made in your home state or within 100 miles of your current mailing address, and the purchase price must have been more than $50. (Note: Neither of these are necessary if your
purchase was based on an advertisement we mailed to you, or if we own the company that sold you the goods or services.)
2) You must have used your credit card for the purchase. Purchases made with cash advances from an ATM or with a check that accesses your credit card account do not qualify.
3) You must not yet have fully paid for the purchase.
If all of the criteria above are met and you are still dissatisfied with the purchase, contact us in writing at: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037. While we investigate, the same rules apply to the
disputed amount as discussed above. After we finish our investigation, we will tell you our decision. At that point, if we think you owe an amount and you do not pay we may report you as delinquent.

Automated Touch-Tone Bill Payment:By calling the automated touch-tone bill payment system through one of our customer service phone numbers you will be authorizing TD Bank or one of our agents to
automatically initiate a single entry ACH debit to your checking account. You will be required to enter security information for authentication. By using this service you are authorizing your financial institution to accept
these debits and charge them against the account you provide to us. Payments can be cancelled no later than 5p.m., Eastern time, on the date they are entered into the system unless they are entered into the
system after 5p.m, Eastern time, in which case the payment can be cancelled the following day prior to 5 p.m., Eastern time. If you need to cancel your payment, or have questions regarding your payment, please
contact Customer Service at 1-888-561-8861 during normal business hours.

Recurring Automatic Payments:If you have authorized us to pay your credit card bill automatically from your checking or savings account with us, you can stop the payment on any amount you think is wrong. To
stop the payment write to: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or call 1-888-561-8861. To stop the payment your letter or telephone call must reach us 3 business days before the automatic
payment is scheduled to occur.
Fraudulent Transactions: Please immediately report any suspected fraudulent use of your card or the account, by calling the Customer Service telephone number shown on the front of this statement.
Credit Bureau Disputes: If you think the information we furnished to consumer reporting agencies for your Account is not accurate, please write to us at TD Bank P.O. Box 84037, Columbus, GA 31908-4037. A
delay may be experienced if the dispute is not sent to the address specified. Please include your name, address, telephone number, account number for the account you are disputing, a description of the information
being disputed and basis for your dispute as well as copies of supporting documentation.
New York residents: You may request a refund of a credit balance on your account at any time by sending your request to Customer Service at P.O. Box 84037, Columbus, GA 31908-4037, by first class mail,
postage pre-paid.




Name


Address


City                                                                                                           State                                                             Zip

(   )                                                                                                                       (   )
New Home Phone                                                                                                              New Cell Phone


New Email Address


Signature (Required)


                                                                                                                                                            TD BANK 0000847
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 138 of 266

                                                                                                    Page 3 of 6
                                                                                     STEVEN R DONZIGER
                                                                                                         4968
                                                                                  April 6, 2017 - May 5, 2017
 TD CASH VISA SIGNATURE® CARD

 Transactions
 Activity Date Post Date Reference Number                  Description                           Amount
 Card Number                  4968
    Apr 06      Apr 10      05853622      FRIENDLY VALET CLEANER NEW YORK                           5.00
                                          NY
    Apr 06      Apr 10      10830799      JEAN GEORGES            NEW YORK NY                     113.81
    Apr 07      Apr 10      22151449      GOOGLE *Google Storage 855-492-5538 CA                    1.99
    Apr 07      Apr 10      83728046      SCOUT *SCOUT            888-5015752 MN                    9.95
    Apr 07      Apr 10      38304219      MTA MVM*R170-103 ST         NEW YORK NY                  41.90
    Apr 10      Apr 11      50338396      ACME FINE WINES          888-963-0440 CA                125.00
    Apr 10      Apr 12      93079589      FRIENDLY VALET CLEANER NEW YORK                          13.00
                                          NY
    Apr 12      Apr 13      91141450      IVY LEAGUE           4077086088 NY                        15.95
    Apr 12      Apr 14      00525064      AMERICAN AIR0012123865893FORT                          1,840.10
                                          WORTH TX
                                          ORIG: JFK       DEST: LHR
    Apr 12      Apr 14      01715243      AMERICAN AIR0010648716558FORT                           350.00
                                          WORTH TX
                                          ORIG: FFP       DEST: FEE
    Apr 12      Apr 14      01735647      AMERICAN AIR0010648716884FORT                            35.00
                                          WORTH TX
                                          ORIG: FTF       DEST: FEE
    Apr 12      Apr 17      05732892      Lady Q Nails & Spa     NEW YORK NY                       34.00
    Apr 13      Apr 14      39831661      NYS DMV TVB            518-4741575 NY                    70.00
    Apr 13      Apr 14      56183801      CARMELLIMOPASS.COM            NEW YORK                   60.50
                                          NY
    Apr 13      Apr 14      29000206      AEROMART ST1296           JAMAICA      NY                24.27
    Apr 13      Apr 17      52996796      FRIENDLY VALET CLEANER NEW YORK                           9.00
                                          NY
    Apr 13      Apr 17      00945387      CMT (UK) LTD - GLASGOW LONDON W1S                       100.67
                                          FOREIGN CURRENCY               80.30 GBP RATE   0.80
    Apr 14      Apr 17      00951764      CECCONI'S            LONDON W1X                         103.67
                                          FOREIGN CURRENCY               82.69 GBP RATE   0.80
    Apr 14      Apr 17      00951772      CECCONI'S            LONDON W1X                          11.95 CR
                                          FOREIGN CURRENCY                9.56 GBP RATE   0.80
    Apr 14      Apr 17      79684929      45 JERMYN ST           LONDON                           174.18
                                          FOREIGN CURRENCY              138.94 GBP RATE   0.80
    Apr 14      Apr 17      62331805      LONDON TAXI JOURNE           LONDON E1                   36.41
                                          FOREIGN CURRENCY               29.04 GBP RATE   0.80
    Apr 14      Apr 17      36324720      WASABI 33 SHATTESBURY LONDON                             19.86
                                          FOREIGN CURRENCY               15.84 GBP RATE   0.80
    Apr 15      Apr 17      77595666      LUL TICKET MACHINE         GREEN PARK                    12.29
                                          FOREIGN CURRENCY                9.80 GBP RATE   0.80
    Apr 15      Apr 17      70692352      LUL TICKET MACHINE         LONDON BRIDGE                  6.14
                                          FOREIGN CURRENCY                4.90 GBP RATE   0.80
    Apr 15      Apr 17      01186978      MAYFAIR GARDENS            LONDON W1K                   143.29
                                          FOREIGN CURRENCY              114.30 GBP RATE   0.80
    Apr 16      Apr 17      00428374      34              LONDON W1K                              138.08
                                          FOREIGN CURRENCY              110.14 GBP RATE   0.80
    Apr 16      Apr 18      00159421      HALEPI             LONDON W2                            143.63
                                          FOREIGN CURRENCY              114.00 GBP RATE   0.79
    Apr 17      Apr 18      67607447      CWR SHOP              LONDON                             12.59
                                          FOREIGN CURRENCY                9.99 GBP RATE   0.79
    Apr 17      Apr 18      68858515      CAFE MURANO             LONDON                           29.05
                                          FOREIGN CURRENCY               23.06 GBP RATE   0.79
    Apr 17      Apr 19      01220395      CECCONI'S            LONDON W1X                         151.26
                                          FOREIGN CURRENCY              117.56 GBP RATE   0.78
    Apr 18      Apr 19      41725592      TURNBULL & ASSER           LONDON                      1,329.53
                                          FOREIGN CURRENCY             1,033.34 GBPRATE   0.78
    Apr 18      Apr 19      81829468      CAFE MURANO             LONDON                           35.10
                                          FOREIGN CURRENCY               27.28 GBP RATE   0.78


                                                                       TD BANK 0000848
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 139 of 266

                                                                                                  Page 4 of 6


 Transactions
 Activity Date Post Date Reference Number                Description                           Amount
    Apr 18      Apr 19      71976919      NEW SOUTHERN RAILW          LND SW1V                  63.88
                                          5973
                                          FOREIGN CURRENCY             49.65 GBP RATE   0.78
    Apr 18      Apr 20      70391036      BROWN'S HOTEL          W1S 4BP                       5,026.16
                                          FOREIGN CURRENCY           3,906.94 GBPRATE   0.78
    Apr 19      Apr 19      00008760      PAYMENT RECEIVED -- THANK YOU                        3,396.43 CR
    Apr 19      Apr 20      55084629      READYREFRESH BY NESTLE 800-274-5282                     34.74
                                          CA
    Apr 20      Apr 21      36718136      GYM PRECISION B105       NEW YORK NY                  780.00
    Apr 20      Apr 24      13271132      FRIENDLY VALET CLEANER NEW YORK                        97.00
                                          NY
    Apr 21      Apr 24      96767823      HUNDRED ACRES           NEW YORK NY                    65.90
    Apr 22      Apr 24      03294221      HUDSON CLEARWATER           NEW YORK                  210.56
                                          NY
    Apr 22      Apr 24      18138489      MTA MVM*R170-103 ST      NEW YORK NY                   41.90
    Apr 22      Apr 24      64886323      FRIENDLY VALET CLEANER NEW YORK                        65.00
                                          NY
    Apr 24      Apr 25      72624061      EUROSTAR (IBE)       LONDON                            118.00
    Apr 24      Apr 26      97275240      THE LITTLE OWL       NEW YORK NY                       194.89
    Apr 25      Apr 25      00008215      PAYMENT RECEIVED -- THANK YOU                        7,901.03 CR
    Apr 26      Apr 27      19700125      BLONDIS HAIR SALON III CONEW YORK                       47.03
                                          NY
    Apr 27      Apr 28      55038432      EZPASS PREPAID TOLL       800-333-8655 NY              32.84
    Apr 28      May 01      12322842      WALKERS           NEW YORK NY                          22.69
    Apr 29      May 01      91141280      TWC*TIME WARNER NYC          718-358-0900             312.32
                                          NY
   May 01       May 02      00720940      SNCB - NMBS EU        BRU                             216.31
                                          FOREIGN CURRENCY            198.00 EUR RATE   0.92
   May 01       May 03      67506760      FRIENDLY VALET CLEANER NEW YORK                         7.00
                                          NY
   May 01       May 03      10302927      WALKERS           NEW YORK NY                          27.86
   May 01       May 03      36263083      AT&T*BILL PAYMENT       WWW.ATT.COM                   244.67
                                          TX
   May 02       May 03      24112912      SFOGLIA          NEW YORK NY                          231.82
   May 02       May 03      16932865      ACME FINE WINES        888-963-0440 CA                125.00
   May 02       May 03      00862558      SCOTTS           LONDON W1K                           124.79
                                          FOREIGN CURRENCY             96.41 GBP RATE   0.77
   May 02       May 05      01661243      BRITISH A 1258224451082800-2479297                    850.00
                                          ORIG: JFK    DEST: LHR
   May 03       May 04      00898765      SCOTTS           LONDON W1K                            99.73
                                          FOREIGN CURRENCY             77.01 GBP RATE   0.77
   May 03       May 04      11071685      EZPASS PREPAID TOLL       800-333-8655 NY              25.00
   May 03       May 05      15746367      FRIENDLY VALET CLEANER NEW YORK                         7.50
                                          NY
   May 03       May 05      65602501      WWW.DIALACAB.CO.UK          LONDON                     24.83
                                          FOREIGN CURRENCY             19.20 GBP RATE   0.77
   May 04       May 05      26350117      Taxis Verts     Schaerbeek                             18.24
                                          FOREIGN CURRENCY             16.60 EUR RATE   0.91
   May 04       May 05      62345980      LONDON TAXI JOURNE        LONDON E1                    18.78
                                          FOREIGN CURRENCY             14.52 GBP RATE   0.77
   May 04       May 05      57389309      CARLUCCIOS ST PANCRAS LONDON                           81.67
                                          FOREIGN CURRENCY             63.15 GBP RATE   0.77
 Fees
                                                TOTAL FEES FOR THIS PERIOD                       $0.00

 Interest Charged
                                                TOTAL INTEREST FOR THIS PERIOD                   $0.00

                                                2017 Totals Year to Date
               Total fees charged in 2017                                         $25.00
               Total interest charged in 2017                                    $120.08


                                                                           TD BANK 0000849
  Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 140 of 266




                                                                                                   Page 5 of 6
                                                                                     STEVEN R DONZIGER
                                                                                                         4968
                                                                                  April 6, 2017 - May 5, 2017
TD CASH VISA SIGNATURE® CARD

Interest Charge Calculation
Your Annual Percentage Rate (APR) is the annual interest rate on your account.
Type of Balance                Annual Percentage            Balances Subject to       Interest
                               Rate (APR)                   Interest Rate             Charge
Purchases                      23.74% (v)                   $0.00                     $0.00
Cash                           23.99% (v)                   $0.00                     $0.00

(v) = Variable Rate




                                                                           TD BANK 0000850
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 141 of 266




                                                                            Page 6 of 6




                                                      TD BANK 0000851
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 142 of 266

                                                                                                                                                      Page 1 of 4
                                                                                                                               STEVEN R DONZIGER
                                                                                                                                                   4968
                                                                                                                          March 6, 2017 - April 5, 2017
TD CASH VISA SIGNATURE® CARD

 Summary Of Account Activity                                                 Payment Information
                                                                             New Balance                                                       $260.95 CR
 Previous Balance                                   $2,663.45
 Payments                                         -$10,445.74                Minimum Payment Due                                                     $0.00
 Other Credits                                     -$3,651.33                Payment Due Date                                                  May 2, 2017
 Purchases                                        +$11,172.67                Late Payment Warning: If we do not receive your minimum payment by the
 Balance Transfers                                     +$0.00                date listed above, you may have to pay up to a$35.00 late fee.
 Cash Advances                                         +$0.00                To access information regarding credit counseling call 1-888-561-8861.
 Fees Charged                                          +$0.00                Questions? Call us:
 Interest Charged                                      +$0.00                Customer Service: 1-888-561-8861
                                                                             Visit us on the web at: www.tdcardservices.com
 New Balance                                            $260.95 CR           Please send billing inquiries and correspondence to:
                                                                             PO BOX 84037 COLUMBUS, GA 31908-4037

 Credit Limit                                       $12,500.00
 Available Credit                                   $12,500.00
 Available Credit for Cash                           $3,750.00
 Statement Closing Date                             04/05/2017
 Days in Billing Cycle                                      31
 Rewards Point Summary
 Previous Points Balance                     71,351
 2 Points (2%) Earned on Dining              +1,786
 1 Point (1%) Earned on Purchases            +6,631
 New Points Balance                          79,768
 Please visit tdbank.com/cash to redeem your
 rewards!
 New York residents may contact the New York State Department of Financial Services by telephone or visit its website for free information on comparative
                    credit card rates, fees, and grace periods. New York State Department of Financial Services 1-800-518-8866 or
                                                  http://www.cardratings.com/credit-card/all-credit-cards.


           As of this statement date, your account has a credit balance. Please do not make a payment. Enjoy!




                                           Please make check or money order payable to: TD Bank, N.A.
                      Please include your account number on your check. Detach and return bottom portion with your payment.




                                                                                                Your Account Number                                  4968
                                                                                                Your New Balance                                 $260.95 CR
  TD BANK, N.A.                                                                                 Minimum Payment Due                                 $0.00
  PO BOX 84037
  COLUMBUS GA 31908-4037                                                                        Payment Due Date                              May 2, 2017



  TD BANK, N.A.
  PO BOX 16027                                                                                             Please Enter Amount of Payment Enclosed.
  LEWISTON ME 04243-9513




  STEVEN R DONZIGER                                                                                       4968000026095000000000
  245 W 104TH ST APT 7D
  NEW YORK NY 10025-8100

                                                                                                             Check here for any address changes and indicate
                                                                                                                                 any changes on the reverse.



                                         T5220b1102T                                                           4968c

                                                                                                             TD BANK 0000852
                Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 143 of 266

                                                                                                                                                                                                                Page 2 of 4

Calculation of Balance Subject to Interest Rate: We figure a portion of the interest charge on your account by applying the daily periodic rate shown in your cardmember agreement to the Average Daily Balance
(including current transactions), multiplied by the number of days in the billing period. To get the Average Daily Balance, we take the beginning balance each day (which may include unpaid interest charges and fees
owed from prior billing periods), add any new Purchases (including applicable promotional Purchases, such as Balance Transfers) or Cash Advances (as applicable), and subtract any applicable payments or credits.
This gives us the daily balance. Then, we add up all the daily balances for the billing period and divide the total by the number of days in the billing period. This gives us the “Average Daily Balance.” Unless we
choose to use a later date, we usually add new transactions to the daily balance as of their Activity Date. We treat credit balances as zero balances when we figure the daily balances and Average Daily Balance.
If your account has balances with different APRs, payments in excess of the Minimum Payment Due are applied to Interest Charges and other fees and to balances with the highest APRs, before being applied to
balances with lowest APRs. The structure is opposite for the application of the Minimum Payment; this means that balances with higher APRs are not reduced until balances with lower APRs have been paid off.
Minimum Interest Charge: If the total interest charges for the billing period (figured as described above, including transaction fees) are less than $1.00, the MINIMUM INTEREST CHARGE for the billing period will be
$1.00.
How to Avoid Paying Interest on Purchases: Your due date is at least 25 days after the close of each billing cycle. We charge interest on Balance Transfers and Cash Advances beginning on the transaction date.
We charge interest on Purchases unless each month you pay your entire Account balance, which includes Purchases, Cash Advances, and Balance Transfers, and if applicable, any new fees that are assessed by
the payment due date. Please see below for how to avoid paying interest on purchases if you have a 0% Introductory or Promotional APR Balance Transfer.
How to Avoid Paying Interest on Purchases when you have a 0% Intro or Promo APR Balance Transfer Offer:If you have a 0% introductory or promotional APR balance transfer and also use your Account to
make Purchases, you can avoid paying interest if you pay the following each month by your payment due date: the Minimum Payment Due amount plus the total outstanding Purchase balance amount (this includes
any fees that may have been assessed to your account) .
Notice to Buyer: You have the right at any time to pay your entire balance outstanding with no additional charge.

Payments: Payments must be sent to the payment address shown on your statement and must include the remittance coupon from your statement. Do not send cash. Checks and money orders (in U.S. dollars)
received at the payment address, with the bottom portion of the first page of the statement, by 5:00 pm. Eastern time on a business day will be credited as of the business day received. If the due date falls on a day
on which we do not receive or accept payments, the payment will not be treated as late. We may reject or delay posting nonconforming payments. Upon our receipt, your available credit may not reflect the payment
amount for up to seven (7) days to ensure the funds from the bank on which your payment is drawn are collected and not returned.

Electronic check conversion: When you send a check as payment, you authorize us either to use information from your check to make a one-time electronic fund transfer from your account or to process the
payment as a check transaction. When we use information from your check to make an electronic fund transfer, funds may be withdrawn from your account as soon as the same day we receive your payment, and
you will not receive your check back from your financial institution. If you have questions about electronic check conversion, or do not want your checks to be electronically converted, you may call the Customer
Service telephone number shown on the front of this statement.

Billing-Error Rights Summary - What to Do If You Think You Find A Mistake On Your Statement.If you think there is an error on your statement, write to us at:
TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or you can call us at: 1-888-561-8861
In your letter, give us the following information:
       •       Account information: Your name and account number,
       •       Dollar amount : The dollar amount of the suspect error, and
       •       Description of Problem : If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.
You must contact us within 60 days after the error appeared on your statement. You must notify us of any potential errors in writing. You may call us, but if you do we are not required to investigate any potential
errors and you may have to pay the amount in question.
While we investigate whether or not there has been an error, the following are true:
       •       We cannot try to collect the amount in question, or report you as delinquent on that amount
       •       The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine that we made a mistake, you will not have to pay the amount in
               question or any interest or other fees related to that amount
       •       While you do not have to pay the amount in question, you are responsible for the remainder of your balance
       •       We can apply any unpaid amount against your credit limit

Your Rights If You Are Dissatisfied With Your Credit Card Purchases: If you are dissatisfied with the goods or services that you have purchased with your credit card, and you have tried in good faith to correct the
problem with the merchant, you may have the right not to pay the remaining amount due on the purchase. To use this right, all of the following must be true:
1) The purchase must have been made in your home state or within 100 miles of your current mailing address, and the purchase price must have been more than $50. (Note: Neither of these are necessary if your
purchase was based on an advertisement we mailed to you, or if we own the company that sold you the goods or services.)
2) You must have used your credit card for the purchase. Purchases made with cash advances from an ATM or with a check that accesses your credit card account do not qualify.
3) You must not yet have fully paid for the purchase.
If all of the criteria above are met and you are still dissatisfied with the purchase, contact us in writing at: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037. While we investigate, the same rules apply to the
disputed amount as discussed above. After we finish our investigation, we will tell you our decision. At that point, if we think you owe an amount and you do not pay we may report you as delinquent.

Automated Touch-Tone Bill Payment:By calling the automated touch-tone bill payment system through one of our customer service phone numbers you will be authorizing TD Bank or one of our agents to
automatically initiate a single entry ACH debit to your checking account. You will be required to enter security information for authentication. By using this service you are authorizing your financial institution to accept
these debits and charge them against the account you provide to us. Payments can be cancelled no later than 5p.m., Eastern time, on the date they are entered into the system unless they are entered into the
system after 5p.m, Eastern time, in which case the payment can be cancelled the following day prior to 5 p.m., Eastern time. If you need to cancel your payment, or have questions regarding your payment, please
contact Customer Service at 1-888-561-8861 during normal business hours.

Recurring Automatic Payments:If you have authorized us to pay your credit card bill automatically from your checking or savings account with us, you can stop the payment on any amount you think is wrong. To
stop the payment write to: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or call 1-888-561-8861. To stop the payment your letter or telephone call must reach us 3 business days before the automatic
payment is scheduled to occur.
Fraudulent Transactions: Please immediately report any suspected fraudulent use of your card or the account, by calling the Customer Service telephone number shown on the front of this statement.
Credit Bureau Disputes: If you think the information we furnished to consumer reporting agencies for your Account is not accurate, please write to us at TD Bank P.O. Box 84037, Columbus, GA 31908-4037. A
delay may be experienced if the dispute is not sent to the address specified. Please include your name, address, telephone number, account number for the account you are disputing, a description of the information
being disputed and basis for your dispute as well as copies of supporting documentation.
New York residents: You may request a refund of a credit balance on your account at any time by sending your request to Customer Service at P.O. Box 84037, Columbus, GA 31908-4037, by first class mail,
postage pre-paid.




Name


Address


City                                                                                                           State                                                             Zip

(   )                                                                                                                       (   )
New Home Phone                                                                                                              New Cell Phone


New Email Address


Signature (Required)


                                                                                                                                                            TD BANK 0000853
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 144 of 266

                                                                                                      Page 3 of 4
                                                                                     STEVEN R DONZIGER
                                                                                                          4968
                                                                                 March 6, 2017 - April 5, 2017
 TD CASH VISA SIGNATURE® CARD

 Transactions
 Activity Date Post Date Reference Number                   Description                            Amount
 Card Number                  4968
    Mar 02      Mar 06      20715496      NORWEGIAN AI3280722532143FORNEBU                          759.60
                                          ORIG: CDG       DEST: JFK
    Mar 02      Mar 06      00295290      LIMELIGHT HOTEL FRONT DE ASPEN                           3,452.04
                                          CO
    Mar 02      Mar 06      01946482      Irving Farm Coffee RoasteNew York NY                         4.00
    Mar 02      Mar 06      32956730      JEAN GEORGES             NEW YORK NY                       135.23
    Mar 02      Mar 06      86818578      BRITISH A 1258753833806800-2479297                       2,370.03
                                          ORIG: YYC       DEST: LHR
    Mar 03      Mar 06      22133144      CARMELLIMOPASS.COM             NEW YORK                    62.00
                                          NY
    Mar 03      Mar 06      27159189      VICTORIAS ESPRESSO           ASPEN       CO                13.61
    Mar 04      Mar 06      07275898      PINONS LLC           ASPEN          CO                    132.95
    Mar 05      Mar 06      21200114      FOUR MOUNTAIN SPORTS BASALT                               100.45
                                          CO
    Mar 05      Mar 07      84500161      CLOUD 9 RESTAURANT            BASALT     CO               213.50
    Mar 06      Mar 07      43527541      BONNIES RESTAURANT            ASPEN      CO                33.40
    Mar 06      Mar 07      50338399      ACME FINE WINES           888-963-0440 CA                 125.00
    Mar 06      Mar 08      47283728      THE MONARCH              ASPEN        CO                  228.45
    Mar 07      Mar 08      39156231      GOOGLE *SERVICES            855-492-5538 CA                 1.99
    Mar 07      Mar 08      43075406      SCOUT *SCOUT             888-5015752 MN                     9.95
    Mar 07      Mar 08      38001279      HUDSON NEWS ST851            DES PLAINES IL                 2.50
    Mar 07      Mar 08      10342803      PALLISER HOTEL           CALGARY       AB                 137.59
                                          FOREIGN CURRENCY               184.13 CAD RATE   1.34
    Mar 07      Mar 09      28191150      FRONTERA GRILL20258349 CHICAGO                             14.50
                                          IL
    Mar 07      Mar 09      41447054      FRIENDLY VALET CLEANER NEW YORK                            25.00
                                          NY
    Mar 07      Mar 09      35291155      NYC-TAXI            ASTORIA        NY                      48.55
    Mar 07      Mar 10      11255700      AIR CANADA                                                397.33
                                          0142174695502AIRCANADA.COMMB
                                          FOREIGN CURRENCY               535.61 CAD RATE   1.35
                                          ORIG: EWR       DEST: YYC
    Mar 07      Mar 10      12244737      AIR CANADA                                                 37.83
                                          0142174695502AIRCANADA.COMMB
                                          FOREIGN CURRENCY                51.00 CAD RATE   1.35
                                          ORIG: EWR       DEST: YYC
    Mar 08      Mar 09      12416254      MAISON KAYSER             NEW YORK NY                        6.36
    Mar 08      Mar 10      01303401      NYC-TAXI            BROOKLYN NY                             27.36
    Mar 09      Mar 09      00008264      PAYMENT RECEIVED -- THANK YOU                           10,445.74 CR
    Mar 09      Mar 10      83055644      SFOGLIA             NEW YORK NY                             41.57
    Mar 09      Mar 13      40140679      2BARCLAYS CNTR10707305 BROOKLYN                             22.00
                                          NY
    Mar 11      Mar 13      53308715      SUBA PHARMACEUTICAL            NEW YORK                   131.09
                                          NY
    Mar 11      Mar 13      12154843      CURE URGENT CAREUWS              NEW YORK                  50.00
                                          NY
    Mar 12      Mar 13      89183301      IVY LEAGUE           4077086088 NY                         15.95
    Mar 13      Mar 14      13044809      AIR CANADA 0142174695502WINNIPEG                          397.44 CR
                                          MB
                                          FOREIGN CURRENCY               535.61 CAD RATE   1.35
    Mar 13      Mar 14      13044817      AIR CANADA 0142174695502WINNIPEG                           37.84 CR
                                          MB
                                          FOREIGN CURRENCY                51.00 CAD RATE   1.35
    Mar 13      Mar 15      73332176      FRIENDLY VALET CLEANER NEW YORK                            30.50
                                          NY
    Mar 14      Mar 15      10356598      PALLISER HOTEL           CALGARY       AB                 136.42 CR
                                          FOREIGN CURRENCY               184.13 CAD RATE   1.35
    Mar 15      Mar 16      47673229      NORWEGIAN AI            FORNEBU                           759.60 CR


                                                                        TD BANK 0000854
  Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 145 of 266




                                                                                                      Page 4 of 4


Transactions
Activity Date Post Date Reference Number                Description                                 Amount
   Mar 18      Mar 20      89970974      BRITISH A 1258753833806800-2479297                        2,320.03 CR
                                         ORIG: YYC     DEST: LHR
   Mar 18      Mar 20      68798802      AT&T*BILL PAYMENT       WWW.ATT.COM                        954.44
                                         TX
   Mar 20      Mar 20      73462428      READYREFRESH BY NESTLE 800-274-5282                         33.54
                                         CA
   Mar 28      Mar 29      02232049      SUBA PHARMACEUTICAL        NEW YORK                         24.60
                                         NY
   Mar 28      Mar 30      34784416      MTA MVM*R170-103 ST      NEW YORK NY                        40.00
   Mar 30      Apr 03      47659433      BLUE SMOKE          NEW YORK NY                             47.20
   Mar 31      Apr 03      47830062      TWC*TIME WARNER NYC        718-358-0900                    296.53
                                         NY
   Apr 01      Apr 03      17100136      BLONDIS HAIR SALON III CONEW YORK                           47.03
                                         NY
   Apr 03      Apr 04      05976279      LIGHTNINGRELEASES.COM 3853138339                            99.00
                                         UT
   Apr 04      Apr 05      13538638      IN *3BL MEDIA      866-5080993 MA                         1,000.00
Fees
                                                 TOTAL FEES FOR THIS PERIOD                          $0.00

Interest Charged
                                                 TOTAL INTEREST FOR THIS PERIOD                      $0.00

                                                 2017 Totals Year to Date
                Total fees charged in 2017                                             $25.00
                Total interest charged in 2017                                        $120.08

Interest Charge Calculation
Your Annual Percentage Rate (APR) is the annual interest rate on your account.
Type of Balance                 Annual Percentage               Balances Subject to     Interest
                                Rate (APR)                      Interest Rate           Charge
Purchases                       23.49% (v)                      $0.00                  $0.00
Cash                            23.74% (v)                      $0.00                  $0.00

(v) = Variable Rate




                                                                             TD BANK 0000855
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 146 of 266

                                                                                                                                                          Page 1 of 4
                                                                                                                               STEVEN R DONZIGER
                                                                                                                       Account Number Ending in: 8490
                                                                                                                           May 6, 2018 - June 5, 2018
TD CASH VISA SIGNATURE® CARD

 Summary Of Account Activity                                                  Payment Information
                                                                              New Balance                                                                $739.68
 Previous Balance                                     $1,043.33
 Payments                                            -$3,620.43               Minimum Payment Due                                                          $35.00
 Other Credits                                           -$0.00               Payment Due Date                                                        Jul 2, 2018
 Purchases                                           +$3,316.78               Late Payment Warning: If we do not receive your minimum payment by the
 Balance Transfers                                       +$0.00               date listed above, you may have to pay up to a $35.00 late fee.
 Cash Advances                                           +$0.00               Minimum Payment Warning: If you make only the minimum payment each
 Fees Charged                                            +$0.00               period, you will pay more in interest and it will take you longer to pay off your
                                                                              balance. For example:
 Interest Charged                                        +$0.00
 New Balance                                             $739.68               If you make no               You will pay off the        And you will end up
                                                                               additional charges and       balance shown on this       paying an estimated
                                                                               each month you pay:          statement in about:         total of:
 Credit Limit                                        $14,000.00                    Only the minimum
 Available Credit                                    $13,260.32                                                      2 years                       $976
                                                                                        payment
 Available Credit for Cash                            $4,200.00
 Statement Closing Date                              06/05/2018               To access information regarding credit counseling call     1-888-561-8861.
 Days in Billing Cycle                                       31
                                                                              Questions? Call us:
 Rewards Point Summary                                                        Customer Service: 1-888-561-8861
                                                                              Visit us on the web at: www.tdcardservices.com
 Previous Points Balance                                    235,911           Please send billing inquiries and correspondence to:
 3 Points (3%) Earned on Dining                              +1,249           PO BOX 84037 COLUMBUS, GA 31908-4037

 2 Points (2%) Earned on Grocery                                  0
 1 Point (1%) Earned on Purchases                            +2,900
 New Points Balance                                         240,060
 Please visit tdcardservices.com to view and redeem your rewards!


 New York residents may contact the New York State Department of Financial Services by telephone or visit its website for free information on comparative
                     credit card rates, fees, and grace periods. New York State Department of Financial Services 1-800-518-8866or
                                                    http://www.cardratings.com/credit-card/all-credit-cards.




                                            Please make check or money order payable to: TD Bank, N.A.
                       Please include your account number on your check. Detach and return bottom portion with your payment.




                                                                                                  Your Account Number Ending in                           8490
                                                                                                  Your New Balance                                     $739.68
  TD BANK, N.A.                                                                                   Minimum Payment Due                                  $35.00
  PO BOX 84037
  COLUMBUS GA 31908-4037                                                                          Payment Due Date                                July 2, 2018



  TD BANK, N.A.
  PO BOX 16027                                                                                               Please Enter Amount of Payment Enclosed.
  LEWISTON ME 04243-9513




  STEVEN R DONZIGER                                                                                         8490000073968000035006
  245 W 104TH ST APT 7D
  NEW YORK NY 10025-8100

                                                                                                               Check here for any address changes and indicate
                                                                                                                                   any changes on the reverse.



                                          T5220b1102T                                                            8490c

                                                                                                              TD BANK 0000856
                Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 147 of 266

                                                                                                                                                                                                                Page 2 of 4

Calculation of Balance Subject to Interest Rate: We figure a portion of the interest charge on your account by applying the daily periodic rate shown in your cardmember agreement to the Average Daily Balance
(including current transactions), multiplied by the number of days in the billing period. To get the Average Daily Balance, we take the beginning balance each day (which may include unpaid interest charges and fees
owed from prior billing periods), add any new Purchases (including applicable promotional Purchases, such as Balance Transfers) or Cash Advances (as applicable), and subtract any applicable payments or credits.
This gives us the daily balance. Then, we add up all the daily balances for the billing period and divide the total by the number of days in the billing period. This gives us the “Average Daily Balance.” Unless we
choose to use a later date, we usually add new transactions to the daily balance as of their Activity Date. We treat credit balances as zero balances when we figure the daily balances and Average Daily Balance.
If your account has balances with different APRs, payments in excess of the Minimum Payment Due are applied to Interest Charges and other fees and to balances with the highest APRs, before being applied to
balances with lowest APRs. The structure is opposite for the application of the Minimum Payment; this means that balances with higher APRs are not reduced until balances with lower APRs have been paid off.
Minimum Interest Charge: If the total interest charges for the billing period (figured as described above, including transaction fees) are less than $1.00, the MINIMUM INTEREST CHARGE for the billing period will be
$1.00.
How to Avoid Paying Interest on Purchases: Your due date is at least 25 days after the close of each billing cycle. We charge interest on Balance Transfers and Cash Advances beginning on the transaction date.
We charge interest on Purchases unless each month you pay your entire Account balance, which includes Purchases, Cash Advances, and Balance Transfers, and if applicable, any new fees that are assessed by
the payment due date. Please see below for how to avoid paying interest on purchases if you have a 0% Introductory or Promotional APR Balance Transfer.
How to Avoid Paying Interest on Purchases when you have a 0% Intro or Promo APR Balance Transfer Offer:If you have a 0% introductory or promotional APR balance transfer and also use your Account to
make new Purchases, you can avoid paying interest on those new purchases if you pay the amount shown within the "Payment Information" box titled 'Payment to Avoid Purchase Interest' each month by your
payment due date.
Notice to Buyer: You have the right at any time to pay your entire balance outstanding with no additional charge.

Payments: Payments must be sent to the payment address shown on your statement and must include the remittance coupon from your statement. Do not send cash. Checks and money orders (in U.S. dollars)
received at the payment address, with the bottom portion of the first page of the statement, by 5:00 pm. Eastern time on a business day will be credited as of the business day received. If the due date falls on a day
on which we do not receive or accept payments, the payment will not be treated as late. We may reject or delay posting nonconforming payments. Upon our receipt, your available credit may not reflect the payment
amount for up to seven (7) days to ensure the funds from the bank on which your payment is drawn are collected and not returned.
Electronic check conversion: When you send a check as payment, you authorize us either to use information from your check to make a one-time electronic fund transfer from your account or to process the
payment as a check transaction. When we use information from your check to make an electronic fund transfer, funds may be withdrawn from your account as soon as the same day we receive your payment, and
you will not receive your check back from your financial institution. If you have questions about electronic check conversion, or do not want your checks to be electronically converted, you may call the Customer
Service telephone number shown on the front of this statement.
Billing-Error Rights Summary - What to Do If You Think You Find A Mistake On Your Statement.If you think there is an error on your statement, write to us at:
TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or you can call us at: 1-888-561-8861
In your letter, give us the following information:
       •       Account information: Your name and account number,
       •       Dollar amount : The dollar amount of the suspect error, and
       •       Description of Problem : If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.
You must contact us within 60 days after the error appeared on your statement. You must notify us of any potential errors in writing. You may call us, but if you do we are not required to investigate any potential
errors and you may have to pay the amount in question.
While we investigate whether or not there has been an error, the following are true:
       •       We cannot try to collect the amount in question, or report you as delinquent on that amount
       •       The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine that we made a mistake, you will not have to pay the amount in
               question or any interest or other fees related to that amount
       •       While you do not have to pay the amount in question, you are responsible for the remainder of your balance
       •       We can apply any unpaid amount against your credit limit

Your Rights If You Are Dissatisfied With Your Credit Card Purchases: If you are dissatisfied with the goods or services that you have purchased with your credit card, and you have tried in good faith to correct the
problem with the merchant, you may have the right not to pay the remaining amount due on the purchase. To use this right, all of the following must be true:
1) The purchase must have been made in your home state or within 100 miles of your current mailing address, and the purchase price must have been more than $50. (Note: Neither of these are necessary if your
purchase was based on an advertisement we mailed to you, or if we own the company that sold you the goods or services.)
2) You must have used your credit card for the purchase. Purchases made with cash advances from an ATM or with a check that accesses your credit card account do not qualify.
3) You must not yet have fully paid for the purchase.
If all of the criteria above are met and you are still dissatisfied with the purchase, contact us in writing at: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037. While we investigate, the same rules apply to the
disputed amount as discussed above. After we finish our investigation, we will tell you our decision. At that point, if we think you owe an amount and you do not pay we may report you as delinquent.

Automated Touch-Tone Bill Payment:By calling the automated touch-tone bill payment system through one of our customer service phone numbers you will be authorizing TD Bank or one of our agents to
automatically initiate a single entry ACH debit to your checking account. You will be required to enter security information for authentication. By using this service you are authorizing your financial institution to accept
these debits and charge them against the account you provide to us. Payments can be cancelled no later than 5p.m., Eastern time, on the date they are entered into the system unless they are entered into the
system after 5p.m, Eastern time, in which case the payment can be cancelled the following day prior to 5 p.m., Eastern time. If you need to cancel your payment, or have questions regarding your payment, please
contact Customer Service at 1-888-561-8861 during normal business hours.

Recurring Automatic Payments:If you have authorized us to pay your credit card bill automatically from your checking or savings account with us, you can stop the payment on any amount you think is wrong. To
stop the payment write to: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or call 1-888-561-8861. To stop the payment your letter or telephone call must reach us 3 business days before the automatic
payment is scheduled to occur.
Fraudulent Transactions: Please immediately report any suspected fraudulent use of your card or the account, by calling the Customer Service telephone number shown on the front of this statement.
Credit Bureau Disputes: If you think the information we furnished to consumer reporting agencies for your Account is not accurate, please write to us at TD Bank P.O. Box 84037, Columbus, GA 31908-4037. A
delay may be experienced if the dispute is not sent to the address specified. Please include your name, address, telephone number, account number for the account you are disputing, a description of the information
being disputed and basis for your dispute as well as copies of supporting documentation.
New York residents: You may request a refund of a credit balance on your account at any time by sending your request to Customer Service at P.O. Box 84037, Columbus, GA 31908-4037, by first class mail,
postage pre-paid.




Name


Address


City                                                                                                           State                                                             Zip

(   )                                                                                                                       (   )
New Home Phone                                                                                                              New Cell Phone


New Email Address


Signature (Required)


                                                                                                                                                            TD BANK 0000857
  Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 148 of 266



                                                                                                     Page 3 of 4
                                                                                       STEVEN R DONZIGER
                                                                               Account Number Ending in: 8490
                                                                                    May 6, 2018 - June 5, 2018
TD CASH VISA SIGNATURE® CARD

Transactions
Activity Date Post Date Reference Number                Description                               Amount
Card Number Ending in: 8490
  May 03       May 07      30279576      SILVER MOON BAKERY         NEW YORK                         3.71
                                         NY
  May 03       May 07      31964900      WALKERS            NEW YORK NY                             24.69
  May 04       May 07      35464019      GOGOINFLIGHT*         877-350-0038 BC                      16.33
                                         FOREIGN CURRENCY             20.95 CAD RATE      1.28
  May 05       May 07      75420128      UBER TRIP DLLTM                                             6.20
                                         HELP.UBERhelp.uber.com
                                         FOREIGN CURRENCY              7.96 CAD RATE      1.28
  May 14       May 15      23403630      Gogo           Neuchatel                                    6.95
  May 14       May 16      00002199      FULHAM TM V/T        NEW MALDEN                           210.12
                                         FOREIGN CURRENCY            154.80 GBP RATE      0.74
  May 16       May 17      84391827      UBER *TRIP M4W6P        800-592-8996                       18.68
                                         FOREIGN CURRENCY             15.76 EUR RATE      0.84
  May 17       May 18      81988908      AT&T*TEXT2PAY         WWW.ATT.COM                         599.36
                                         TX
  May 18       May 21      01253372      MARTIN BROTHERS WINE & SPNEW YORK                          90.32
                                         NY
  May 22       May 24      20552466      THE WILLIAMSBURG HOTEL BROOKLYN                           321.93
                                         NY
  May 23       May 23      80799377      UBER TRIP GRZWB                                            20.65
                                         HELP.UBER.COMCA
  May 23       May 24      73879488      GYM PRECISION B105       NEW YORK NY                      780.00
  May 24       May 25      61000038      HENRY LEHR MEN          AMAGANSETT                        277.89
                                         NY
  May 26       May 28      24351824      APL* ITUNES.COM/BILL 866-712-7753 CA                        9.99
  May 27       May 29      20001797      MTA MVM*R170-103 ST      NEW YORK NY                       40.00
  May 27       May 29      44569260      THE LITTLE OWL       NEW YORK NY                           47.19
  May 28       May 28      95871641      UBER TRIP 4RTH3                                            53.09
                                         HELP.UBER.COMCA
  May 31       Jun 01      17145279      SUBA PHARMACEUTICAL         NEW YORK                       50.00
                                         NY
  May 31       Jun 04      63221814      GOAT            HTTPSWWW.GOATCA                            95.00
  May 31       Jun 04      63210099      GOAT            HTTPSWWW.GOATCA                           170.00
   Jun 01      Jun 04      18205402      ACME FINE WINES        888-963-0440 CA                    134.00
   Jun 03      Jun 04      43822237      VINE STREET CAFE        SHELTER                           340.68
                                         ISLANNY
   Jun 04      Jun 04      00013965      PAYMENT RECEIVED -- THANK YOU                           3,620.43 CR
Fees
                                                TOTAL FEES FOR THIS PERIOD                         $0.00

Interest Charged
                                                TOTAL INTEREST FOR THIS PERIOD                     $0.00

                                                2018 Totals Year to Date
               Total fees charged in 2018                                              $25.00
               Total interest charged in 2018                                         $126.83




                                                                           TD BANK 0000858
 Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 149 of 266




                                                                                               Page 4 of 4


Interest Charge Calculation
Your Annual Percentage Rate (APR) is the annual interest rate on your account.
Type of Balance                Annual Percentage            Balances Subject to     Interest
                               Rate (APR)                   Interest Rate           Charge
Purchases                      24.49% (v)                   $0.00                   $0.00
Cash                           24.74% (v)                   $0.00                   $0.00

(v) = Variable Rate




                                                                          TD BANK 0000859
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 150 of 266

                                                                                                                                                          Page 1 of 6
                                                                                                                               STEVEN R DONZIGER
                                                                                                                       Account Number Ending in: 8490
                                                                                                                         March 6, 2018 - April 5, 2018
TD CASH VISA SIGNATURE® CARD

 Summary Of Account Activity                                                  Payment Information
                                                                              New Balance                                                             $9,246.09
 Previous Balance                                     $1,578.11
 Payments                                                -$0.00               Minimum Payment Due                                                      $280.00
 Other Credits                                         -$144.39               Payment Due Date                                                      May 2, 2018
 Purchases                                           +$7,660.54               Late Payment Warning: If we do not receive your minimum payment by the
 Balance Transfers                                       +$0.00               date listed above, you may have to pay up to a $35.00 late fee.
 Cash Advances                                           +$0.00               Minimum Payment Warning: If you make only the minimum payment each
 Fees Charged                                           +$25.00               period, you will pay more in interest and it will take you longer to pay off your
                                                                              balance. For example:
 Interest Charged                                     +$126.83
 New Balance                                           $9,246.09               If you make no               You will pay off the        And you will end up
                                                                               additional charges and       balance shown on this       paying an estimated
                                                                               each month you pay:          statement in about:         total of:
 Past Due Amount                                           $35.00                  Only the minimum
                                                                                                                    21 years                      $25,815
                                                                                        payment
 Credit Limit                                        $14,000.00                                                                                  $13,104
                                                                                         $364                        3 years
 Available Credit                                     $4,753.91                                                                            (Savings = $12,711)
 Available Credit for Cash                            $4,200.00
 Statement Closing Date                              04/05/2018               To access information regarding credit counseling call     1-888-561-8861.
 Days in Billing Cycle                                       31               Questions? Call us:
                                                                              Customer Service: 1-888-561-8861
                                                                              Visit us on the web at: www.tdcardservices.com
                                                                              Please send billing inquiries and correspondence to:
                                                                              PO BOX 84037 COLUMBUS, GA 31908-4037



 New York residents may contact the New York State Department of Financial Services by telephone or visit its website for free information on comparative
                     credit card rates, fees, and grace periods. New York State Department of Financial Services 1-800-518-8866or
                                                    http://www.cardratings.com/credit-card/all-credit-cards.


   We have not yet received your "Minimum Payment" for last month. If you have recently sent it, thank you for your
                                                   payment.




                                            Please make check or money order payable to: TD Bank, N.A.
                       Please include your account number on your check. Detach and return bottom portion with your payment.




                                                                                                  Your Account Number Ending in                           8490
                                                                                                  Your New Balance                                   $9,246.09
  TD BANK, N.A.                                                                                   Your Past Due Amount                                 $35.00
  PO BOX 84037
  COLUMBUS GA 31908-4037                                                                          Minimum Payment Due                                $280.00
                                                                                                  Payment Due Date                                May 2, 2018


  TD BANK, N.A.
  PO BOX 16027                                                                                               Please Enter Amount of Payment Enclosed.
  LEWISTON ME 04243-9513




  STEVEN R DONZIGER                                                                                         8490000924609000280009
  245 W 104TH ST APT 7D
  NEW YORK NY 10025-8100

                                                                                                               Check here for any address changes and indicate
                                                                                                                                   any changes on the reverse.



                                          T5220b1102T                                                            8490c

                                                                                                              TD BANK 0000860
                Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 151 of 266

                                                                                                                                                                                                                Page 2 of 6

Calculation of Balance Subject to Interest Rate: We figure a portion of the interest charge on your account by applying the daily periodic rate shown in your cardmember agreement to the Average Daily Balance
(including current transactions), multiplied by the number of days in the billing period. To get the Average Daily Balance, we take the beginning balance each day (which may include unpaid interest charges and fees
owed from prior billing periods), add any new Purchases (including applicable promotional Purchases, such as Balance Transfers) or Cash Advances (as applicable), and subtract any applicable payments or credits.
This gives us the daily balance. Then, we add up all the daily balances for the billing period and divide the total by the number of days in the billing period. This gives us the “Average Daily Balance.” Unless we
choose to use a later date, we usually add new transactions to the daily balance as of their Activity Date. We treat credit balances as zero balances when we figure the daily balances and Average Daily Balance.
If your account has balances with different APRs, payments in excess of the Minimum Payment Due are applied to Interest Charges and other fees and to balances with the highest APRs, before being applied to
balances with lowest APRs. The structure is opposite for the application of the Minimum Payment; this means that balances with higher APRs are not reduced until balances with lower APRs have been paid off.
Minimum Interest Charge: If the total interest charges for the billing period (figured as described above, including transaction fees) are less than $1.00, the MINIMUM INTEREST CHARGE for the billing period will be
$1.00.
How to Avoid Paying Interest on Purchases: Your due date is at least 25 days after the close of each billing cycle. We charge interest on Balance Transfers and Cash Advances beginning on the transaction date.
We charge interest on Purchases unless each month you pay your entire Account balance, which includes Purchases, Cash Advances, and Balance Transfers, and if applicable, any new fees that are assessed by
the payment due date. Please see below for how to avoid paying interest on purchases if you have a 0% Introductory or Promotional APR Balance Transfer.
How to Avoid Paying Interest on Purchases when you have a 0% Intro or Promo APR Balance Transfer Offer:If you have a 0% introductory or promotional APR balance transfer and also use your Account to
make new Purchases, you can avoid paying interest on those new purchases if you pay the amount shown within the "Payment Information" box titled 'Payment to Avoid Purchase Interest' each month by your
payment due date.
Notice to Buyer: You have the right at any time to pay your entire balance outstanding with no additional charge.

Payments: Payments must be sent to the payment address shown on your statement and must include the remittance coupon from your statement. Do not send cash. Checks and money orders (in U.S. dollars)
received at the payment address, with the bottom portion of the first page of the statement, by 5:00 pm. Eastern time on a business day will be credited as of the business day received. If the due date falls on a day
on which we do not receive or accept payments, the payment will not be treated as late. We may reject or delay posting nonconforming payments. Upon our receipt, your available credit may not reflect the payment
amount for up to seven (7) days to ensure the funds from the bank on which your payment is drawn are collected and not returned.
Electronic check conversion: When you send a check as payment, you authorize us either to use information from your check to make a one-time electronic fund transfer from your account or to process the
payment as a check transaction. When we use information from your check to make an electronic fund transfer, funds may be withdrawn from your account as soon as the same day we receive your payment, and
you will not receive your check back from your financial institution. If you have questions about electronic check conversion, or do not want your checks to be electronically converted, you may call the Customer
Service telephone number shown on the front of this statement.
Billing-Error Rights Summary - What to Do If You Think You Find A Mistake On Your Statement.If you think there is an error on your statement, write to us at:
TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or you can call us at: 1-888-561-8861
In your letter, give us the following information:
       •       Account information: Your name and account number,
       •       Dollar amount : The dollar amount of the suspect error, and
       •       Description of Problem : If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.
You must contact us within 60 days after the error appeared on your statement. You must notify us of any potential errors in writing. You may call us, but if you do we are not required to investigate any potential
errors and you may have to pay the amount in question.
While we investigate whether or not there has been an error, the following are true:
       •       We cannot try to collect the amount in question, or report you as delinquent on that amount
       •       The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine that we made a mistake, you will not have to pay the amount in
               question or any interest or other fees related to that amount
       •       While you do not have to pay the amount in question, you are responsible for the remainder of your balance
       •       We can apply any unpaid amount against your credit limit

Your Rights If You Are Dissatisfied With Your Credit Card Purchases: If you are dissatisfied with the goods or services that you have purchased with your credit card, and you have tried in good faith to correct the
problem with the merchant, you may have the right not to pay the remaining amount due on the purchase. To use this right, all of the following must be true:
1) The purchase must have been made in your home state or within 100 miles of your current mailing address, and the purchase price must have been more than $50. (Note: Neither of these are necessary if your
purchase was based on an advertisement we mailed to you, or if we own the company that sold you the goods or services.)
2) You must have used your credit card for the purchase. Purchases made with cash advances from an ATM or with a check that accesses your credit card account do not qualify.
3) You must not yet have fully paid for the purchase.
If all of the criteria above are met and you are still dissatisfied with the purchase, contact us in writing at: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037. While we investigate, the same rules apply to the
disputed amount as discussed above. After we finish our investigation, we will tell you our decision. At that point, if we think you owe an amount and you do not pay we may report you as delinquent.

Automated Touch-Tone Bill Payment:By calling the automated touch-tone bill payment system through one of our customer service phone numbers you will be authorizing TD Bank or one of our agents to
automatically initiate a single entry ACH debit to your checking account. You will be required to enter security information for authentication. By using this service you are authorizing your financial institution to accept
these debits and charge them against the account you provide to us. Payments can be cancelled no later than 5p.m., Eastern time, on the date they are entered into the system unless they are entered into the
system after 5p.m, Eastern time, in which case the payment can be cancelled the following day prior to 5 p.m., Eastern time. If you need to cancel your payment, or have questions regarding your payment, please
contact Customer Service at 1-888-561-8861 during normal business hours.

Recurring Automatic Payments:If you have authorized us to pay your credit card bill automatically from your checking or savings account with us, you can stop the payment on any amount you think is wrong. To
stop the payment write to: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or call 1-888-561-8861. To stop the payment your letter or telephone call must reach us 3 business days before the automatic
payment is scheduled to occur.
Fraudulent Transactions: Please immediately report any suspected fraudulent use of your card or the account, by calling the Customer Service telephone number shown on the front of this statement.
Credit Bureau Disputes: If you think the information we furnished to consumer reporting agencies for your Account is not accurate, please write to us at TD Bank P.O. Box 84037, Columbus, GA 31908-4037. A
delay may be experienced if the dispute is not sent to the address specified. Please include your name, address, telephone number, account number for the account you are disputing, a description of the information
being disputed and basis for your dispute as well as copies of supporting documentation.
New York residents: You may request a refund of a credit balance on your account at any time by sending your request to Customer Service at P.O. Box 84037, Columbus, GA 31908-4037, by first class mail,
postage pre-paid.




Name


Address


City                                                                                                           State                                                             Zip

(   )                                                                                                                       (   )
New Home Phone                                                                                                              New Cell Phone


New Email Address


Signature (Required)


                                                                                                                                                            TD BANK 0000861
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 152 of 266

                                                                                                  Page 3 of 6
                                                                                   STEVEN R DONZIGER
                                                                           Account Number Ending in: 8490
                                                                              March 6, 2018 - April 5, 2018
 TD CASH VISA SIGNATURE® CARD

 Transactions
 Activity Date Post Date Reference Number                Description                          Amount
 Card Number Ending in: 8490
    Mar 04      Mar 06      01161779      HILLSTONE (212) 888-3828 NEW YORK                      60.08
                                          NY
    Mar 04      Mar 06      15781352      La Vara         Brooklyn NY                          240.33
    Mar 05      Mar 06      07994015      GULF OIL 92038859     CHARLTON MA                     35.36
    Mar 05      Mar 07      88200011      DINOSAUR - HARLEM        NEW YORK NY                  24.62
    Mar 05      Mar 07      26949878      SILVER MOON BAKERY         NEW YORK                    3.71
                                          NY
    Mar 06      Mar 06      03272404      LANDS END          800-332-4700 WI                   144.39 CR
    Mar 06      Mar 08      52769402      CHARLES HOTEL          CAMBRIDGE MA                   14.95
    Mar 07      Mar 08      23283515      HOTELS.COM146060966355 HOTELS.COM                    868.18
                                          WA
    Mar 07      Mar 08      57394354      HOTELTONIGHTTHE LUCER 8002082949                     196.00
                                          CA
    Mar 08      Mar 09      78102161      STUBHUB, INC.        866-788-2482 CA                    9.82
    Mar 08      Mar 12      24132768      MTA MVM*R139-34 ST-PENN NEW YORK                       40.00
                                          NY
    Mar 08      Mar 12      26484956      SILVER MOON BAKERY         NEW YORK                     3.71
                                          NY
    Mar 08      Mar 12      26484964      SILVER MOON BAKERY         NEW YORK                     5.00
                                          NY
    Mar 09      Mar 12      99801378      RED EYE GRILL        NEW YORK NY                     104.19
    Mar 09      Mar 12      24043818      SILVER MOON BAKERY         NEW YORK                    3.71
                                          NY
    Mar 09      Mar 12      58445803      WALKERS            NEW YORK NY                         30.50
    Mar 12      Mar 13      45883854      Amazon.com         AMZN.COM/BILLWA                     71.85
    Mar 14      Mar 15      20904546      IVY LEAGUE         4077086088 NY                       10.95
    Mar 14      Mar 16      25601743      SILVER MOON BAKERY         NEW YORK                     3.71
                                          NY
    Mar 15      Mar 15      29175909      APPEAL TECH          212-213-8296 NY                2,085.39
    Mar 15      Mar 16      16469586      BEN AND JERRY         NEW YORK NY                      11.20
    Mar 16      Mar 19      09436069      AMAZON.COM AMZN.COM/BILL                               28.26
                                          AMZN.COM/BILLWA
    Mar 16      Mar 19      10443815      HENRY'S RESTAURANT         NEW YORK                  195.49
                                          NY
    Mar 16      Mar 19      26328463      MTA MVM*R117-FRANKLIN S NEW YORK                       41.90
                                          NY
    Mar 16      Mar 19      24894536      SILVER MOON BAKERY         NEW YORK                     3.71
                                          NY
    Mar 16      Mar 19      31457431      WALKERS            NEW YORK NY                        39.12
    Mar 17      Mar 19      11132246      AIR ARABIA ECOM        PARIS                         267.76
                                          FOREIGN CURRENCY            217.04 EUR RATE 0.81
    Mar 17      Mar 19      40785858      SILVER MOON BAKERY         NEW YORK                     7.46
                                          NY
    Mar 17      Mar 20      01101651      HILLSTONE (212) 888-3828 NEW YORK                      49.37
                                          NY
    Mar 18      Mar 20      24737692      SILVER MOON BAKERY         NEW YORK                     3.71
                                          NY
    Mar 18      Mar 20      24737700      SILVER MOON BAKERY         NEW YORK                     3.71
                                          NY
    Mar 18      Mar 21      14859569      MERMAID INN          NEW YORK NY                     131.96
    Mar 19      Mar 21      23387464      SILVER MOON BAKERY         NEW YORK                    3.71
                                          NY
    Mar 20      Mar 21      01677754      READYREFRESH BY NESTLE 800-274-5282                    27.68
                                          CA
    Mar 20      Mar 21      02223640      CARMELLIMOPASS.COM          NEW YORK                   76.10
                                          NY
    Mar 20      Mar 22      43133817      STARBUCKS EVNGS T1 JFK JAMAICA                          6.80
                                          NY


                                                                      TD BANK 0000862
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 153 of 266

                                                                                                 Page 4 of 6


Transactions
Activity Date Post Date Reference Number                Description                           Amount
   Mar 20      Mar 23      00805631      LE PETIT BEUR SARL      LE PETIT BEUR                 86.71
                                         FOREIGN CURRENCY            795.00 MAD RATE   9.17
   Mar 21      Mar 26      00553179      RESTAURANT SALMA          MEKNES                       56.80
                                         FOREIGN CURRENCY            520.00 MAD RATE   9.15
   Mar 22      Mar 26      00986655      NUR RESTAURANT          FES                           276.36
                                         FOREIGN CURRENCY           2,530.00    RATE   9.15
                                                              MAD
   Mar 22      Mar 26      01442873      THE RUINED GARDEN        FES                           41.51
                                         FOREIGN CURRENCY            380.00 MAD RATE   9.15
   Mar 23      Mar 26      02019918      HTL SAHRAI RECEP I      FES                           919.85
                                         FOREIGN CURRENCY           8,421.00    RATE   9.15
                                                              MAD
   Mar 23      Mar 26      01974459      TRATORIA MARRAKECH          MARRAKECH                 126.71
                                         FOREIGN CURRENCY           1,160.00    RATE   9.15
                                                              MAD
   Mar 26      Mar 27      53289010      APL* ITUNES.COM/BILL 866-712-7753 CA                    9.99
   Mar 26      Mar 28      05482781      16 KAHWA BY POINT 16 MARRAKECH                         39.95
                                         FOREIGN CURRENCY            365.00 MAD RATE   9.14
   Mar 26      Mar 29      00881661      SANSSOUCI CIGOGNES          MARRAKECH                 193.46
                                         FOREIGN CURRENCY           1,769.00    RATE   9.14
                                                              MAD
   Mar 29      Mar 30      05046518      DUANE READE #14194       NEW YORK NY                   45.71
   Mar 30      Apr 02      39238227      SILVER MOON BAKERY         NEW YORK                     6.75
                                         NY
   Mar 30      Apr 02      39238219      SILVER MOON BAKERY         NEW YORK                    10.66
                                         NY
   Mar 30      Apr 02      32268129      WALKERS            NEW YORK NY                         66.17
   Mar 31      Apr 02      28309990      GYM PRECISION B105       NEW YORK NY                  780.00
   Mar 31      Apr 03      01430300      HILLSTONE (212) 888-3828 NEW YORK                      48.28
                                         NY
   Apr 01      Apr 03      10623122      QUEENS MEDALLION LEASI LONG ISLAND                     12.36
                                         CNY
   Apr 01      Apr 03      53293551      SILVER MOON BAKERY         NEW YORK                      2.00
                                         NY
   Apr 01      Apr 03      53293544      SILVER MOON BAKERY         NEW YORK                      3.71
                                         NY
   Apr 02      Apr 03      16152757      ACME FINE WINES        888-963-0440 CA                133.00
   Apr 02      Apr 04      29670667      SILVER MOON BAKERY         NEW YORK                     3.71
                                         NY
   Apr 02      Apr 04      28266753      WALKERS            NEW YORK NY                         49.92
   Apr 03      Apr 05      23755703      SILVER MOON BAKERY         NEW YORK                     3.71
                                         NY
   Apr 03      Apr 05      27181838      WALKERS            NEW YORK NY                         33.22
Fees
Activity Date Post Date Reference Number              Description                             Amount
  Apr 02       Apr 02                    LATE PAYMENT FEE                                       25.00
                                         TOTAL FEES FOR THIS PERIOD                           $25.00

Interest Charged
 Activity Date Post Date Reference Number                   Description                        Amount
                                               INTEREST CHARGE-PURCHASES                        126.76
                                               INTEREST CHARGE-FEE                                0.07
                                               TOTAL INTEREST FOR THIS PERIOD                 $126.83

                                               2018 Totals Year to Date
              Total fees charged in 2018                                           $25.00
              Total interest charged in 2018                                      $126.83


                                                                          TD BANK 0000863
  Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 154 of 266




                                                                                                         Page 5 of 6
                                                                                          STEVEN R DONZIGER
                                                                                  Account Number Ending in: 8490
                                                                                     March 6, 2018 - April 5, 2018
TD CASH VISA SIGNATURE® CARD

Interest Charge Calculation
Your Annual Percentage Rate (APR) is the annual interest rate on your account.
Type of Balance                Annual Percentage            Balances Subject to            Interest
                               Rate (APR)                   Interest Rate                  Charge
Purchases                      24.24% (v)                   $6,156.94                      $126.76
Cash                           24.49% (v)                   $0.00                          $0.00
Fees                           24.24% (v)                   $3.22                          $0.07

(v) = Variable Rate




                                                                           TD BANK 0000864
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 155 of 266




                                                                            Page 6 of 6




                                                      TD BANK 0000865
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 156 of 266

                                                                                                                                                  Page 1 of 4
                                                                                                                      *FRAUD DEPARTMENT
                                                                                                                                         4070
                                                                                                         February 6, 2017 - February 28, 2017
TD CASH VISA SIGNATURE® CARD

 Summary Of Account Activity                                             Payment Information
                                                                         New Balance                                                           $57.61
 Previous Balance                                     $57.61
 Payments                                             -$0.00             Minimum Payment Due                                                   $57.61
 Other Credits                                        -$0.00             Payment Due Date                                                 Mar 25, 2017
 Purchases                                            +$0.00             Late Payment Warning: If we do not receive your minimum payment by the
 Balance Transfers                                    +$0.00             date listed above, you may have to pay up to a$0.00 late fee.
 Cash Advances                                        +$0.00             Minimum Payment Warning: If you make only the minimum payment each
 Fees Charged                                         +$0.00             period, you will pay more in interest and it will take you longer to pay off your
                                                                         balance. For example:
 Interest Charged                                     +$0.00
 New Balance                                          $57.61              If you make no              You will pay off the       And you will end up
                                                                          additional charges and      balance shown on this      paying an estimated
                                                                          each month you pay:         statement in about:        total of:
 Past Due Amount                                      $57.61                  Only the minimum
                                                                                                              0 months                       $0
                                                                                   payment
 Credit Limit                                   $12,500.00
 Available Credit                               $12,442.39               To access information regarding credit counseling call 1-888-561-8861.
 Available Credit for Cash                       $3,750.00               Questions? Call us:
 Statement Closing Date                         02/28/2017               Customer Service: 1-888-561-8861
 Days in Billing Cycle                                  23               Visit us on the web at: www.tdcardservices.com
                                                                         Please send billing inquiries and correspondence to:
                                                                         PO BOX 84037 COLUMBUS, GA 31908-4037




   Your account is two months overdue. You may not use your card until we receive the "Minimum Payment." If you
                                have any questions, please contact customer service.




                                       Please make check or money order payable to: TD Bank, N.A.
                  Please include your account number on your check. Detach and return bottom portion with your payment.




                                                                                            Your Account Number                                  4070
                                                                                            Your New Balance                                   $57.61
  TD BANK, N.A.                                                                             Your Past Due Amount                               $57.61
  PO BOX 84037
  COLUMBUS GA 31908-4037                                                                    Minimum Payment Due                                $57.61
                                                                                            Payment Due Date                           March 25, 2017


  TD BANK, N.A.
  PO BOX 16027                                                                                         Please Enter Amount of Payment Enclosed.
  LEWISTON ME 04243-9513




  *FRAUD DEPARTMENT                                                                                   4070000005761000057614
  9 CORPORATE RIDGE PARKWAY
  COLUMBUS GA 31907

                                                                                                         Check here for any address changes and indicate
                                                                                                                             any changes on the reverse.



                                     T5220b1102T                                                           4070c

                                                                                                         TD BANK 0000866
                Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 157 of 266

                                                                                                                                                                                                                Page 2 of 4

Calculation of Balance Subject to Interest Rate: We figure a portion of the interest charge on your account by applying the daily periodic rate shown in your cardmember agreement to the Average Daily Balance
(including current transactions), multiplied by the number of days in the billing period. To get the Average Daily Balance, we take the beginning balance each day (which may include unpaid interest charges and fees
owed from prior billing periods), add any new Purchases (including applicable promotional Purchases, such as Balance Transfers) or Cash Advances (as applicable), and subtract any applicable payments or credits.
This gives us the daily balance. Then, we add up all the daily balances for the billing period and divide the total by the number of days in the billing period. This gives us the “Average Daily Balance.” Unless we
choose to use a later date, we usually add new transactions to the daily balance as of their Activity Date. We treat credit balances as zero balances when we figure the daily balances and Average Daily Balance.
If your account has balances with different APRs, payments in excess of the Minimum Payment Due are applied to Interest Charges and other fees and to balances with the highest APRs, before being applied to
balances with lowest APRs. The structure is opposite for the application of the Minimum Payment; this means that balances with higher APRs are not reduced until balances with lower APRs have been paid off.
Minimum Interest Charge: If the total interest charges for the billing period (figured as described above, including transaction fees) are less than $1.00, the MINIMUM INTEREST CHARGE for the billing period will be
$1.00.
How to Avoid Paying Interest on Purchases: Your due date is at least 25 days after the close of each billing cycle. We charge interest on Balance Transfers and Cash Advances beginning on the transaction date.
We charge interest on Purchases unless each month you pay your entire Account balance, which includes Purchases, Cash Advances, and Balance Transfers, and if applicable, any new fees that are assessed by
the payment due date. Please see below for how to avoid paying interest on purchases if you have a 0% Introductory or Promotional APR Balance Transfer.
How to Avoid Paying Interest on Purchases when you have a 0% Intro or Promo APR Balance Transfer Offer:If you have a 0% introductory or promotional APR balance transfer and also use your Account to
make Purchases, you can avoid paying interest if you pay the following each month by your payment due date: the Minimum Payment Due amount plus the total outstanding Purchase balance amount (this includes
any fees that may have been assessed to your account) .
Notice to Buyer: You have the right at any time to pay your entire balance outstanding with no additional charge.

Payments: Payments must be sent to the payment address shown on your statement and must include the remittance coupon from your statement. Do not send cash. Checks and money orders (in U.S. dollars)
received at the payment address, with the bottom portion of the first page of the statement, by 5:00 pm. Eastern time on a business day will be credited as of the business day received. If the due date falls on a day
on which we do not receive or accept payments, the payment will not be treated as late. We may reject or delay posting nonconforming payments. Upon our receipt, your available credit may not reflect the payment
amount for up to seven (7) days to ensure the funds from the bank on which your payment is drawn are collected and not returned.

Electronic check conversion: When you send a check as payment, you authorize us either to use information from your check to make a one-time electronic fund transfer from your account or to process the
payment as a check transaction. When we use information from your check to make an electronic fund transfer, funds may be withdrawn from your account as soon as the same day we receive your payment, and
you will not receive your check back from your financial institution. If you have questions about electronic check conversion, or do not want your checks to be electronically converted, you may call the Customer
Service telephone number shown on the front of this statement.

Billing-Error Rights Summary - What to Do If You Think You Find A Mistake On Your Statement.If you think there is an error on your statement, write to us at:
TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or you can call us at: 1-888-561-8861
In your letter, give us the following information:
       •       Account information: Your name and account number,
       •       Dollar amount : The dollar amount of the suspect error, and
       •       Description of Problem : If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.
You must contact us within 60 days after the error appeared on your statement. You must notify us of any potential errors in writing. You may call us, but if you do we are not required to investigate any potential
errors and you may have to pay the amount in question.
While we investigate whether or not there has been an error, the following are true:
       •       We cannot try to collect the amount in question, or report you as delinquent on that amount
       •       The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine that we made a mistake, you will not have to pay the amount in
               question or any interest or other fees related to that amount
       •       While you do not have to pay the amount in question, you are responsible for the remainder of your balance
       •       We can apply any unpaid amount against your credit limit

Your Rights If You Are Dissatisfied With Your Credit Card Purchases: If you are dissatisfied with the goods or services that you have purchased with your credit card, and you have tried in good faith to correct the
problem with the merchant, you may have the right not to pay the remaining amount due on the purchase. To use this right, all of the following must be true:
1) The purchase must have been made in your home state or within 100 miles of your current mailing address, and the purchase price must have been more than $50. (Note: Neither of these are necessary if your
purchase was based on an advertisement we mailed to you, or if we own the company that sold you the goods or services.)
2) You must have used your credit card for the purchase. Purchases made with cash advances from an ATM or with a check that accesses your credit card account do not qualify.
3) You must not yet have fully paid for the purchase.
If all of the criteria above are met and you are still dissatisfied with the purchase, contact us in writing at: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037. While we investigate, the same rules apply to the
disputed amount as discussed above. After we finish our investigation, we will tell you our decision. At that point, if we think you owe an amount and you do not pay we may report you as delinquent.

Automated Touch-Tone Bill Payment:By calling the automated touch-tone bill payment system through one of our customer service phone numbers you will be authorizing TD Bank or one of our agents to
automatically initiate a single entry ACH debit to your checking account. You will be required to enter security information for authentication. By using this service you are authorizing your financial institution to accept
these debits and charge them against the account you provide to us. Payments can be cancelled no later than 5p.m., Eastern time, on the date they are entered into the system unless they are entered into the
system after 5p.m, Eastern time, in which case the payment can be cancelled the following day prior to 5 p.m., Eastern time. If you need to cancel your payment, or have questions regarding your payment, please
contact Customer Service at 1-888-561-8861 during normal business hours.

Recurring Automatic Payments:If you have authorized us to pay your credit card bill automatically from your checking or savings account with us, you can stop the payment on any amount you think is wrong. To
stop the payment write to: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or call 1-888-561-8861. To stop the payment your letter or telephone call must reach us 3 business days before the automatic
payment is scheduled to occur.
Fraudulent Transactions: Please immediately report any suspected fraudulent use of your card or the account, by calling the Customer Service telephone number shown on the front of this statement.
Credit Bureau Disputes: If you think the information we furnished to consumer reporting agencies for your Account is not accurate, please write to us at TD Bank P.O. Box 84037, Columbus, GA 31908-4037. A
delay may be experienced if the dispute is not sent to the address specified. Please include your name, address, telephone number, account number for the account you are disputing, a description of the information
being disputed and basis for your dispute as well as copies of supporting documentation.
New York residents: You may request a refund of a credit balance on your account at any time by sending your request to Customer Service at P.O. Box 84037, Columbus, GA 31908-4037, by first class mail,
postage pre-paid.




Name


Address


City                                                                                                           State                                                             Zip

(   )                                                                                                                       (   )
New Home Phone                                                                                                              New Cell Phone


New Email Address


Signature (Required)


                                                                                                                                                            TD BANK 0000867
  Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 158 of 266




                                                                                                                Page 3 of 4
                                                                                                 *FRAUD DEPARTMENT
                                                                                                                     4070
                                                                                     February 6, 2017 - February 28, 2017
TD CASH VISA SIGNATURE® CARD

Transactions
                                                    No Activity This Statement

Fees
                                                    TOTAL FEES FOR THIS PERIOD                                $0.00

Interest Charged
                                                    TOTAL INTEREST FOR THIS PERIOD                            $0.00

                                                    2017 Totals Year to Date
                   Total fees charged in 2017                                                     $0.00
                   Total interest charged in 2017                                                 $0.00

Interest Charge Calculation
Your Annual Percentage Rate (APR) is the annual interest rate on your account.
Type of Balance                    Annual Percentage                 Balances Subject to          Interest
                                   Rate (APR)                        Interest Rate                Charge
Purchases                          0.00%                             $0.00                        $0.00
Cash                               0.00%                             $0.00                        $0.00

(f) = Fixed Rate




                                                                                  TD BANK 0000868
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 159 of 266




                                                                            Page 4 of 4




                                                      TD BANK 0000869
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 160 of 266

                                                                                                                                                      Page 1 of 6
                                                                                                                            STEVEN R DONZIGER
                                                                                                                                               4968
                                                                                                                   February 6, 2017 - March 5, 2017
TD CASH VISA SIGNATURE® CARD

 Summary Of Account Activity                                                 Payment Information
                                                                             New Balance                                                         $2,663.45
 Previous Balance                                  $10,123.27
 Payments                                         -$17,728.73                Minimum Payment Due                                                    $35.00
 Other Credits                                         -$0.00                Payment Due Date                                                   Apr 2, 2017
 Purchases                                        +$10,268.91                Late Payment Warning: If we do not receive your minimum payment by the
 Balance Transfers                                     +$0.00                date listed above, you may have to pay up to a$35.00 late fee.
 Cash Advances                                         +$0.00                Minimum Payment Warning: If you make only the minimum payment each
 Fees Charged                                          +$0.00                period, you will pay more in interest and it will take you longer to pay off your
                                                                             balance. For example:
 Interest Charged                                      +$0.00
 New Balance                                          $2,663.45               If you make no              You will pay off the       And you will end up
                                                                              additional charges and      balance shown on this      paying an estimated
                                                                              each month you pay:         statement in about:        total of:
 Credit Limit                                       $12,500.00                    Only the minimum
 Available Credit                                    $9,836.55                                                    11 years                     $6,284
                                                                                       payment
 Available Credit for Cash                           $3,750.00                                                                                 $3,744
                                                                                        $104                       3 years
 Statement Closing Date                             03/05/2017                                                                           (Savings = $2,540)
 Days in Billing Cycle                                      28
                                                                             To access information regarding credit counseling call 1-888-561-8861.
 Rewards Point Summary
                                                                             Questions? Call us:
 Previous Points Balance                     59,096                          Customer Service: 1-888-561-8861
 2 Points (2%) Earned on Dining              +3,968                          Visit us on the web at: www.tdcardservices.com
                                                                             Please send billing inquiries and correspondence to:
 1 Point (1%) Earned on Purchases            +8,287                          PO BOX 84037 COLUMBUS, GA 31908-4037
 New Points Balance                          71,351
 Please visit tdbank.com/cash to redeem your
 rewards!
 New York residents may contact the New York State Department of Financial Services by telephone or visit its website for free information on comparative
                    credit card rates, fees, and grace periods. New York State Department of Financial Services 1-800-518-8866 or
                                                  http://www.cardratings.com/credit-card/all-credit-cards.




                                           Please make check or money order payable to: TD Bank, N.A.
                      Please include your account number on your check. Detach and return bottom portion with your payment.




                                                                                                Your Account Number                                    4968
                                                                                                Your New Balance                                $2,663.45
  TD BANK, N.A.                                                                                 Minimum Payment Due                                 $35.00
  PO BOX 84037
  COLUMBUS GA 31908-4037                                                                        Payment Due Date                              April 2, 2017



  TD BANK, N.A.
  PO BOX 16027                                                                                             Please Enter Amount of Payment Enclosed.
  LEWISTON ME 04243-9513




  STEVEN R DONZIGER                                                                                       4968000266345000035004
  245 W 104TH ST APT 7D
  NEW YORK NY 10025-8100

                                                                                                             Check here for any address changes and indicate
                                                                                                                                 any changes on the reverse.



                                         T5220b1102T                                                           4968c

                                                                                                             TD BANK 0000870
                Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 161 of 266

                                                                                                                                                                                                                Page 2 of 6

Calculation of Balance Subject to Interest Rate: We figure a portion of the interest charge on your account by applying the daily periodic rate shown in your cardmember agreement to the Average Daily Balance
(including current transactions), multiplied by the number of days in the billing period. To get the Average Daily Balance, we take the beginning balance each day (which may include unpaid interest charges and fees
owed from prior billing periods), add any new Purchases (including applicable promotional Purchases, such as Balance Transfers) or Cash Advances (as applicable), and subtract any applicable payments or credits.
This gives us the daily balance. Then, we add up all the daily balances for the billing period and divide the total by the number of days in the billing period. This gives us the “Average Daily Balance.” Unless we
choose to use a later date, we usually add new transactions to the daily balance as of their Activity Date. We treat credit balances as zero balances when we figure the daily balances and Average Daily Balance.
If your account has balances with different APRs, payments in excess of the Minimum Payment Due are applied to Interest Charges and other fees and to balances with the highest APRs, before being applied to
balances with lowest APRs. The structure is opposite for the application of the Minimum Payment; this means that balances with higher APRs are not reduced until balances with lower APRs have been paid off.
Minimum Interest Charge: If the total interest charges for the billing period (figured as described above, including transaction fees) are less than $1.00, the MINIMUM INTEREST CHARGE for the billing period will be
$1.00.
How to Avoid Paying Interest on Purchases: Your due date is at least 25 days after the close of each billing cycle. We charge interest on Balance Transfers and Cash Advances beginning on the transaction date.
We charge interest on Purchases unless each month you pay your entire Account balance, which includes Purchases, Cash Advances, and Balance Transfers, and if applicable, any new fees that are assessed by
the payment due date. Please see below for how to avoid paying interest on purchases if you have a 0% Introductory or Promotional APR Balance Transfer.
How to Avoid Paying Interest on Purchases when you have a 0% Intro or Promo APR Balance Transfer Offer:If you have a 0% introductory or promotional APR balance transfer and also use your Account to
make Purchases, you can avoid paying interest if you pay the following each month by your payment due date: the Minimum Payment Due amount plus the total outstanding Purchase balance amount (this includes
any fees that may have been assessed to your account) .
Notice to Buyer: You have the right at any time to pay your entire balance outstanding with no additional charge.

Payments: Payments must be sent to the payment address shown on your statement and must include the remittance coupon from your statement. Do not send cash. Checks and money orders (in U.S. dollars)
received at the payment address, with the bottom portion of the first page of the statement, by 5:00 pm. Eastern time on a business day will be credited as of the business day received. If the due date falls on a day
on which we do not receive or accept payments, the payment will not be treated as late. We may reject or delay posting nonconforming payments. Upon our receipt, your available credit may not reflect the payment
amount for up to seven (7) days to ensure the funds from the bank on which your payment is drawn are collected and not returned.

Electronic check conversion: When you send a check as payment, you authorize us either to use information from your check to make a one-time electronic fund transfer from your account or to process the
payment as a check transaction. When we use information from your check to make an electronic fund transfer, funds may be withdrawn from your account as soon as the same day we receive your payment, and
you will not receive your check back from your financial institution. If you have questions about electronic check conversion, or do not want your checks to be electronically converted, you may call the Customer
Service telephone number shown on the front of this statement.

Billing-Error Rights Summary - What to Do If You Think You Find A Mistake On Your Statement.If you think there is an error on your statement, write to us at:
TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or you can call us at: 1-888-561-8861
In your letter, give us the following information:
       •       Account information: Your name and account number,
       •       Dollar amount : The dollar amount of the suspect error, and
       •       Description of Problem : If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.
You must contact us within 60 days after the error appeared on your statement. You must notify us of any potential errors in writing. You may call us, but if you do we are not required to investigate any potential
errors and you may have to pay the amount in question.
While we investigate whether or not there has been an error, the following are true:
       •       We cannot try to collect the amount in question, or report you as delinquent on that amount
       •       The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine that we made a mistake, you will not have to pay the amount in
               question or any interest or other fees related to that amount
       •       While you do not have to pay the amount in question, you are responsible for the remainder of your balance
       •       We can apply any unpaid amount against your credit limit

Your Rights If You Are Dissatisfied With Your Credit Card Purchases: If you are dissatisfied with the goods or services that you have purchased with your credit card, and you have tried in good faith to correct the
problem with the merchant, you may have the right not to pay the remaining amount due on the purchase. To use this right, all of the following must be true:
1) The purchase must have been made in your home state or within 100 miles of your current mailing address, and the purchase price must have been more than $50. (Note: Neither of these are necessary if your
purchase was based on an advertisement we mailed to you, or if we own the company that sold you the goods or services.)
2) You must have used your credit card for the purchase. Purchases made with cash advances from an ATM or with a check that accesses your credit card account do not qualify.
3) You must not yet have fully paid for the purchase.
If all of the criteria above are met and you are still dissatisfied with the purchase, contact us in writing at: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037. While we investigate, the same rules apply to the
disputed amount as discussed above. After we finish our investigation, we will tell you our decision. At that point, if we think you owe an amount and you do not pay we may report you as delinquent.

Automated Touch-Tone Bill Payment:By calling the automated touch-tone bill payment system through one of our customer service phone numbers you will be authorizing TD Bank or one of our agents to
automatically initiate a single entry ACH debit to your checking account. You will be required to enter security information for authentication. By using this service you are authorizing your financial institution to accept
these debits and charge them against the account you provide to us. Payments can be cancelled no later than 5p.m., Eastern time, on the date they are entered into the system unless they are entered into the
system after 5p.m, Eastern time, in which case the payment can be cancelled the following day prior to 5 p.m., Eastern time. If you need to cancel your payment, or have questions regarding your payment, please
contact Customer Service at 1-888-561-8861 during normal business hours.

Recurring Automatic Payments:If you have authorized us to pay your credit card bill automatically from your checking or savings account with us, you can stop the payment on any amount you think is wrong. To
stop the payment write to: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or call 1-888-561-8861. To stop the payment your letter or telephone call must reach us 3 business days before the automatic
payment is scheduled to occur.
Fraudulent Transactions: Please immediately report any suspected fraudulent use of your card or the account, by calling the Customer Service telephone number shown on the front of this statement.
Credit Bureau Disputes: If you think the information we furnished to consumer reporting agencies for your Account is not accurate, please write to us at TD Bank P.O. Box 84037, Columbus, GA 31908-4037. A
delay may be experienced if the dispute is not sent to the address specified. Please include your name, address, telephone number, account number for the account you are disputing, a description of the information
being disputed and basis for your dispute as well as copies of supporting documentation.
New York residents: You may request a refund of a credit balance on your account at any time by sending your request to Customer Service at P.O. Box 84037, Columbus, GA 31908-4037, by first class mail,
postage pre-paid.




Name


Address


City                                                                                                           State                                                             Zip

(   )                                                                                                                       (   )
New Home Phone                                                                                                              New Cell Phone


New Email Address


Signature (Required)


                                                                                                                                                            TD BANK 0000871
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 162 of 266

                                                                                                 Page 3 of 6
                                                                                   STEVEN R DONZIGER
                                                                                                      4968
                                                                          February 6, 2017 - March 5, 2017
 TD CASH VISA SIGNATURE® CARD

 Transactions
 Activity Date Post Date Reference Number                Description                          Amount
 Card Number                  4968
    Feb 02      Feb 06      21209053      UNION SQUARE CAFE         NEW YORK                    83.83
                                          NY
    Feb 02      Feb 06      38404578      MTA MVM*A030-23 ST       NEW YORK NY                  40.00
    Feb 02      Feb 06      15262661      MARYS FISH CAMP         NEW YORK NY                  192.20
    Feb 02      Feb 06      00716873      AMERICAN AIR0012112478680FORT                        750.98
                                          WORTH TX
                                          ORIG: DCA    DEST: MIA
    Feb 02      Feb 06      99191861      SILVER MOON BAKERY         NEW YORK                    7.21
                                          NY
    Feb 03      Feb 06      20895243      NYC LPEP TAXI        LONG ISLAND CNY                  15.36
    Feb 03      Feb 06      50338395      ACME FINE WINES        888-963-0440 CA               125.00
    Feb 04      Feb 06      71101531      SCOUT *SCOUT          888-5015752 MN                   9.95
    Feb 04      Feb 06      56573437      SFOGLIA           NEW YORK NY                         60.08
    Feb 06      Feb 06      00027916      PAYMENT RECEIVED -- THANK YOU                     10,123.27 CR
    Feb 07      Feb 08      82854915      GOOGLE *Google Storage 855-492-5538 CA                 1.99
    Feb 07      Feb 08      04807333      SQUARESPACE INC.                                     216.00
                                          SQUARESPACE.CNY
    Feb 07      Feb 10      00005059      HOTEL LA MISION       PUERTO FRANCI                  297.20
    Feb 08      Feb 10      37425868      FRIENDLY VALET CLEANER NEW YORK                       24.00
                                          NY
    Feb 08      Feb 13      00016764      PAPEES            PUERTO FRANCI                      125.55
    Feb 09      Feb 14      00005071      HOTEL LA MISION       PUERTO FRANCI                   52.91
    Feb 09      Feb 14      00073364      LUCIA PIE HOUSE AND GRILLQUITO                       146.26
    Feb 09      Feb 15      00340905      LA BRICIOLA        QUITO                             123.76
    Feb 09      Feb 15      01646827      RUSSIAN STYLE PELUQUERIA QUITO                        23.00
    Feb 10      Feb 13      51859247      CVS/PHARMACY #02717        NEW YORK                    8.60
                                          NY
    Feb 10      Feb 13      00074725      HOTEL QUITO          UIO                             109.99
    Feb 11      Feb 13      97756199      SQ *ANYTIME FORSYTH        BROOKLYN                   54.44
                                          NY
    Feb 11      Feb 13      01657033      ROTISSERIE GEORGET         NEW YORK                  219.00
                                          NY
    Feb 11      Feb 13      61257893      SFOGLIA           NEW YORK NY                         96.21
    Feb 12      Feb 13      64288458      NYCTAXI9M57          ASTORIA     NY                   19.55
    Feb 12      Feb 13      86470915      IVY LEAGUE         4077086088 NY                      15.95
    Feb 12      Feb 14      10090277      NYC-TAXI          WOODSIDE NY                         17.80
    Feb 12      Feb 14      00972371      HILLSTONE (212) 888-3828 NEW YORK                     41.84
                                          NY
    Feb 13      Feb 15      41203249      FRIENDLY VALET CLEANER NEW YORK                       24.00
                                          NY
    Feb 13      Feb 15      99191082      SILVER MOON BAKERY         NEW YORK                    3.71
                                          NY
    Feb 14      Feb 15      59755624      NEW YORK STATE DMV         518-4740904                18.50
                                          NY
    Feb 14      Feb 15      57960462      CURE URGENT CAREUWS          NEW YORK                 50.00
                                          NY
    Feb 14      Feb 16      80464981      WALKERS            NEW YORK NY                        25.69
    Feb 15      Feb 16      22621084      MACCHINA           NEW YORK NY                        39.75
    Feb 15      Feb 16      61416111      GYM PRECISION B105       NEW YORK NY                 780.00
    Feb 15      Feb 17      71412499      DELTA AIR 0062177749866ATLANTA        GA             402.85
                                          ORIG: LGA    DEST: SAV
    Feb 15      Feb 17      71412507      DELTA AIR 0062177749865ATLANTA        GA             402.85
                                          ORIG: LGA    DEST: SAV
    Feb 15      Feb 17      71412515      DELTA AIR 0062177749864ATLANTA        GA             402.85
                                          ORIG: LGA    DEST: SAV
    Feb 15      Feb 17      00364753      JETBLUE 2792169749348SALT LAKE                       480.60
                                          CTYUT
                                          ORIG: JAX    DEST: JFK


                                                                      TD BANK 0000872
 Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 163 of 266

                                                                                                 Page 4 of 6


Transactions
Activity Date Post Date Reference Number                 Description                          Amount
   Feb 15      Feb 17      80474963      WALKERS            NEW YORK NY                        25.69
   Feb 16      Feb 17      06673935      AMAZON.COM AMZN.COM/BILL                              30.46
                                         AMZN.COM/BILLWA
   Feb 16      Feb 20      59000018      SWIRELESS 165 INC        NEW YORK NY                  176.76
   Feb 16      Feb 20      91646941      AT&T             NEW YORK NY                          509.91
   Feb 16      Feb 20      91723625      AT&T*BILL PAYMENT        800-288-2020 TX              900.16
   Feb 17      Feb 20      36590073      FRIENDLY VALET CLEANER NEW YORK                        14.50
                                         NY
   Feb 20      Feb 20      52162075      READYREFRESH BY NESTLE 800-274-5282                     3.82
                                         CA
   Feb 23      Feb 27      40735117      104 BROADWAY FARM INC NEW YORK                          6.48
                                         NY
   Feb 23      Feb 27      67963253      JEAN GEORGES           NEW YORK NY                    113.81
   Feb 24      Feb 27      15000065      COLUMBIA TIX         NEW YORK NY                       50.00
   Feb 24      Feb 27      22837292      AMIGOS RESTAURANT - BR NEW YORK                       146.12
                                         NY
   Feb 24      Feb 27      90170591      FRIENDLY VALET CLEANER NEW YORK                        14.00
                                         NY
   Feb 25      Feb 27      37016830      76 - AMF 300 NEW YORK NEW YORK                         80.29
                                         NY
   Feb 25      Feb 27      60030015      NORTH RIVER PROPERTY PARKNEW                           24.00
                                         YORK NY
   Feb 25      Feb 28      02161106      HILLSTONE (212) 888-3828 NEW YORK                      42.93
                                         NY
   Feb 26      Feb 28      01700044      SKI ASPEN ONLINE STORE BASALT                         985.05
                                         CO
   Feb 26      Feb 28      00813382      AMERICAN AIR0012116355898FORT                         611.60
                                         WORTH TX
                                         ORIG: LGA      DEST: ORD
   Feb 26      Feb 28      43594455      ECHO SERVICE STATION NEW                               45.97
                                         ROCHELLE NY
   Feb 27      Feb 28      84236885      SHUNLEE WEST           NEW YORK NY                     120.27
   Feb 27      Mar 03      80615228      WALKERS            NEW YORK NY                          27.84
   Feb 28      Feb 28      00016118      PAYMENT RECEIVED -- THANK YOU                        7,605.46 CR
   Feb 28      Mar 01      34605093      SFOGLIA           NEW YORK NY                           43.75
   Feb 28      Mar 01      19560935      EQUINOX #103         NEW YORK NY                       175.00
   Feb 28      Mar 02      99191900      SILVER MOON BAKERY          NEW YORK                     7.31
                                         NY
   Feb 28      Mar 03      80615210      WALKERS            NEW YORK NY                         21.89
   Mar 01      Mar 02      12782048      TWC*TIME WARNER NYC          718-358-0900             295.48
                                         NY
   Mar 01      Mar 02      88900605      ATL GRILL EAST        NEW YORK NY                     182.42
   Mar 01      Mar 03      44857856      MTA MVM*R163-79 ST        NEW YORK NY                  40.00
   Mar 01      Mar 03      04998230      FRIENDLY VALET CLEANER NEW YORK                        20.50
                                         NY
   Mar 02      Mar 03      09384445      PHOTO CHECKOUT            800-243-1896 SC              43.44
Fees
                                               TOTAL FEES FOR THIS PERIOD                      $0.00

Interest Charged
                                               TOTAL INTEREST FOR THIS PERIOD                  $0.00

                                               2017 Totals Year to Date
              Total fees charged in 2017                                             $25.00
              Total interest charged in 2017                                      $120.08



                                                                          TD BANK 0000873
  Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 164 of 266




                                                                                                         Page 5 of 6
                                                                                           STEVEN R DONZIGER
                                                                                                              4968
                                                                                  February 6, 2017 - March 5, 2017
TD CASH VISA SIGNATURE® CARD

Interest Charge Calculation
Your Annual Percentage Rate (APR) is the annual interest rate on your account.
Type of Balance                Annual Percentage            Balances Subject to             Interest
                               Rate (APR)                   Interest Rate                   Charge
Purchases                      23.49% (v)                   $0.00                          $0.00
Cash                           23.74% (v)                   $0.00                          $0.00

(v) = Variable Rate




                                                                           TD BANK 0000874
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 165 of 266




                                                                            Page 6 of 6




                                                      TD BANK 0000875
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 166 of 266

                                                                                                                                                  Page 1 of 4
                                                                                                                         *FRAUD DEPARTMENT
                                                                                                                                            4070
                                                                                                                  March 1, 2017 - March 28, 2017
TD CASH VISA SIGNATURE® CARD

 Summary Of Account Activity                                             Payment Information
                                                                         New Balance                                                            $57.61
 Previous Balance                                     $57.61
 Payments                                             -$0.00             Minimum Payment Due                                                    $57.61
 Other Credits                                        -$0.00             Payment Due Date                                                  Apr 25, 2017
 Purchases                                            +$0.00             Late Payment Warning: If we do not receive your minimum payment by the
 Balance Transfers                                    +$0.00             date listed above, you may have to pay up to a$0.00 late fee.
 Cash Advances                                        +$0.00             Minimum Payment Warning: If you make only the minimum payment each
 Fees Charged                                         +$0.00             period, you will pay more in interest and it will take you longer to pay off your
                                                                         balance. For example:
 Interest Charged                                     +$0.00
 New Balance                                          $57.61              If you make no              You will pay off the       And you will end up
                                                                          additional charges and      balance shown on this      paying an estimated
                                                                          each month you pay:         statement in about:        total of:
 Past Due Amount                                      $57.61                  Only the minimum
                                                                                                              0 months                       $0
                                                                                   payment
 Credit Limit                                   $12,500.00
 Available Credit                               $12,442.39               To access information regarding credit counseling call 1-888-561-8861.
 Available Credit for Cash                       $3,750.00               Questions? Call us:
 Statement Closing Date                         03/28/2017               Customer Service: 1-888-561-8861
 Days in Billing Cycle                                  28               Visit us on the web at: www.tdcardservices.com
                                                                         Please send billing inquiries and correspondence to:
                                                                         PO BOX 84037 COLUMBUS, GA 31908-4037




  Your account is three months overdue. You may not use your card until we receive the "Minimum Payment." If you
                                have any questions, please contact customer service.




                                       Please make check or money order payable to: TD Bank, N.A.
                  Please include your account number on your check. Detach and return bottom portion with your payment.




                                                                                            Your Account Number                                   4070
                                                                                            Your New Balance                                   $57.61
  TD BANK, N.A.                                                                             Your Past Due Amount                               $57.61
  PO BOX 84037
  COLUMBUS GA 31908-4037                                                                    Minimum Payment Due                                $57.61
                                                                                            Payment Due Date                            April 25, 2017


  TD BANK, N.A.
  PO BOX 16027                                                                                         Please Enter Amount of Payment Enclosed.
  LEWISTON ME 04243-9513




  *FRAUD DEPARTMENT                                                                                   4070000005761000057614
  9 CORPORATE RIDGE PARKWAY
  COLUMBUS GA 31907

                                                                                                         Check here for any address changes and indicate
                                                                                                                             any changes on the reverse.



                                     T5220b1102T                                                           4070c

                                                                                                         TD BANK 0000876
                Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 167 of 266

                                                                                                                                                                                                                Page 2 of 4

Calculation of Balance Subject to Interest Rate: We figure a portion of the interest charge on your account by applying the daily periodic rate shown in your cardmember agreement to the Average Daily Balance
(including current transactions), multiplied by the number of days in the billing period. To get the Average Daily Balance, we take the beginning balance each day (which may include unpaid interest charges and fees
owed from prior billing periods), add any new Purchases (including applicable promotional Purchases, such as Balance Transfers) or Cash Advances (as applicable), and subtract any applicable payments or credits.
This gives us the daily balance. Then, we add up all the daily balances for the billing period and divide the total by the number of days in the billing period. This gives us the “Average Daily Balance.” Unless we
choose to use a later date, we usually add new transactions to the daily balance as of their Activity Date. We treat credit balances as zero balances when we figure the daily balances and Average Daily Balance.
If your account has balances with different APRs, payments in excess of the Minimum Payment Due are applied to Interest Charges and other fees and to balances with the highest APRs, before being applied to
balances with lowest APRs. The structure is opposite for the application of the Minimum Payment; this means that balances with higher APRs are not reduced until balances with lower APRs have been paid off.
Minimum Interest Charge: If the total interest charges for the billing period (figured as described above, including transaction fees) are less than $1.00, the MINIMUM INTEREST CHARGE for the billing period will be
$1.00.
How to Avoid Paying Interest on Purchases: Your due date is at least 25 days after the close of each billing cycle. We charge interest on Balance Transfers and Cash Advances beginning on the transaction date.
We charge interest on Purchases unless each month you pay your entire Account balance, which includes Purchases, Cash Advances, and Balance Transfers, and if applicable, any new fees that are assessed by
the payment due date. Please see below for how to avoid paying interest on purchases if you have a 0% Introductory or Promotional APR Balance Transfer.
How to Avoid Paying Interest on Purchases when you have a 0% Intro or Promo APR Balance Transfer Offer:If you have a 0% introductory or promotional APR balance transfer and also use your Account to
make Purchases, you can avoid paying interest if you pay the following each month by your payment due date: the Minimum Payment Due amount plus the total outstanding Purchase balance amount (this includes
any fees that may have been assessed to your account) .
Notice to Buyer: You have the right at any time to pay your entire balance outstanding with no additional charge.

Payments: Payments must be sent to the payment address shown on your statement and must include the remittance coupon from your statement. Do not send cash. Checks and money orders (in U.S. dollars)
received at the payment address, with the bottom portion of the first page of the statement, by 5:00 pm. Eastern time on a business day will be credited as of the business day received. If the due date falls on a day
on which we do not receive or accept payments, the payment will not be treated as late. We may reject or delay posting nonconforming payments. Upon our receipt, your available credit may not reflect the payment
amount for up to seven (7) days to ensure the funds from the bank on which your payment is drawn are collected and not returned.

Electronic check conversion: When you send a check as payment, you authorize us either to use information from your check to make a one-time electronic fund transfer from your account or to process the
payment as a check transaction. When we use information from your check to make an electronic fund transfer, funds may be withdrawn from your account as soon as the same day we receive your payment, and
you will not receive your check back from your financial institution. If you have questions about electronic check conversion, or do not want your checks to be electronically converted, you may call the Customer
Service telephone number shown on the front of this statement.

Billing-Error Rights Summary - What to Do If You Think You Find A Mistake On Your Statement.If you think there is an error on your statement, write to us at:
TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or you can call us at: 1-888-561-8861
In your letter, give us the following information:
       •       Account information: Your name and account number,
       •       Dollar amount : The dollar amount of the suspect error, and
       •       Description of Problem : If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.
You must contact us within 60 days after the error appeared on your statement. You must notify us of any potential errors in writing. You may call us, but if you do we are not required to investigate any potential
errors and you may have to pay the amount in question.
While we investigate whether or not there has been an error, the following are true:
       •       We cannot try to collect the amount in question, or report you as delinquent on that amount
       •       The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine that we made a mistake, you will not have to pay the amount in
               question or any interest or other fees related to that amount
       •       While you do not have to pay the amount in question, you are responsible for the remainder of your balance
       •       We can apply any unpaid amount against your credit limit

Your Rights If You Are Dissatisfied With Your Credit Card Purchases: If you are dissatisfied with the goods or services that you have purchased with your credit card, and you have tried in good faith to correct the
problem with the merchant, you may have the right not to pay the remaining amount due on the purchase. To use this right, all of the following must be true:
1) The purchase must have been made in your home state or within 100 miles of your current mailing address, and the purchase price must have been more than $50. (Note: Neither of these are necessary if your
purchase was based on an advertisement we mailed to you, or if we own the company that sold you the goods or services.)
2) You must have used your credit card for the purchase. Purchases made with cash advances from an ATM or with a check that accesses your credit card account do not qualify.
3) You must not yet have fully paid for the purchase.
If all of the criteria above are met and you are still dissatisfied with the purchase, contact us in writing at: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037. While we investigate, the same rules apply to the
disputed amount as discussed above. After we finish our investigation, we will tell you our decision. At that point, if we think you owe an amount and you do not pay we may report you as delinquent.

Automated Touch-Tone Bill Payment:By calling the automated touch-tone bill payment system through one of our customer service phone numbers you will be authorizing TD Bank or one of our agents to
automatically initiate a single entry ACH debit to your checking account. You will be required to enter security information for authentication. By using this service you are authorizing your financial institution to accept
these debits and charge them against the account you provide to us. Payments can be cancelled no later than 5p.m., Eastern time, on the date they are entered into the system unless they are entered into the
system after 5p.m, Eastern time, in which case the payment can be cancelled the following day prior to 5 p.m., Eastern time. If you need to cancel your payment, or have questions regarding your payment, please
contact Customer Service at 1-888-561-8861 during normal business hours.

Recurring Automatic Payments:If you have authorized us to pay your credit card bill automatically from your checking or savings account with us, you can stop the payment on any amount you think is wrong. To
stop the payment write to: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or call 1-888-561-8861. To stop the payment your letter or telephone call must reach us 3 business days before the automatic
payment is scheduled to occur.
Fraudulent Transactions: Please immediately report any suspected fraudulent use of your card or the account, by calling the Customer Service telephone number shown on the front of this statement.
Credit Bureau Disputes: If you think the information we furnished to consumer reporting agencies for your Account is not accurate, please write to us at TD Bank P.O. Box 84037, Columbus, GA 31908-4037. A
delay may be experienced if the dispute is not sent to the address specified. Please include your name, address, telephone number, account number for the account you are disputing, a description of the information
being disputed and basis for your dispute as well as copies of supporting documentation.
New York residents: You may request a refund of a credit balance on your account at any time by sending your request to Customer Service at P.O. Box 84037, Columbus, GA 31908-4037, by first class mail,
postage pre-paid.




Name


Address


City                                                                                                           State                                                             Zip

(   )                                                                                                                       (   )
New Home Phone                                                                                                              New Cell Phone


New Email Address


Signature (Required)


                                                                                                                                                            TD BANK 0000877
  Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 168 of 266




                                                                                                                Page 3 of 4
                                                                                                 *FRAUD DEPARTMENT
                                                                                                                     4070
                                                                                           March 1, 2017 - March 28, 2017
TD CASH VISA SIGNATURE® CARD

Transactions
                                                    No Activity This Statement

Fees
                                                    TOTAL FEES FOR THIS PERIOD                                $0.00

Interest Charged
                                                    TOTAL INTEREST FOR THIS PERIOD                            $0.00

                                                    2017 Totals Year to Date
                   Total fees charged in 2017                                                      $0.00
                   Total interest charged in 2017                                                  $0.00

Interest Charge Calculation
Your Annual Percentage Rate (APR) is the annual interest rate on your account.
Type of Balance                    Annual Percentage                 Balances Subject to           Interest
                                   Rate (APR)                        Interest Rate                 Charge
Purchases                          0.00%                             $0.00                         $0.00
Cash                               0.00%                             $0.00                         $0.00

(f) = Fixed Rate




                                                                                  TD BANK 0000878
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 169 of 266




                                                                            Page 4 of 4




                                                      TD BANK 0000879
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 170 of 266

                                                                                                                                                  Page 1 of 4
                                                                                                                        *FRAUD DEPARTMENT
                                                                                                                                           4070
                                                                                                             January 6, 2017 - February 5, 2017
TD CASH VISA SIGNATURE® CARD

 Summary Of Account Activity                                             Payment Information
                                                                         New Balance                                                             $57.61
 Previous Balance                                     $57.61
 Payments                                             -$0.00             Minimum Payment Due                                                     $57.61
 Other Credits                                        -$0.00             Payment Due Date                                                   Mar 2, 2017
 Purchases                                            +$0.00             Late Payment Warning: If we do not receive your minimum payment by the
 Balance Transfers                                    +$0.00             date listed above, you may have to pay up to a$35.00 late fee.
 Cash Advances                                        +$0.00             Minimum Payment Warning: If you make only the minimum payment each
 Fees Charged                                         +$0.00             period, you will pay more in interest and it will take you longer to pay off your
                                                                         balance. For example:
 Interest Charged                                     +$0.00
 New Balance                                          $57.61              If you make no              You will pay off the       And you will end up
                                                                          additional charges and      balance shown on this      paying an estimated
                                                                          each month you pay:         statement in about:        total of:
 Past Due Amount                                      $35.00                  Only the minimum
                                                                                                              0 months                       $0
                                                                                   payment
 Credit Limit                                   $12,500.00
 Available Credit                               $12,442.39               To access information regarding credit counseling call 1-888-561-8861.
 Available Credit for Cash                       $3,750.00               Questions? Call us:
 Statement Closing Date                         02/05/2017               Customer Service: 1-888-561-8861
 Days in Billing Cycle                                  31               Visit us on the web at: www.tdcardservices.com
                                                                         Please send billing inquiries and correspondence to:
                                                                         PO BOX 84037 COLUMBUS, GA 31908-4037




   We have not yet received your "Minimum Payment" for last month. If you have recently sent it, thank you for your
                                                   payment.




                                       Please make check or money order payable to: TD Bank, N.A.
                  Please include your account number on your check. Detach and return bottom portion with your payment.




                                                                                            Your Account Number                                  4070
                                                                                            Your New Balance                                   $57.61
  TD BANK, N.A.                                                                             Your Past Due Amount                               $35.00
  PO BOX 84037
  COLUMBUS GA 31908-4037                                                                    Minimum Payment Due                                $57.61
                                                                                            Payment Due Date                            March 2, 2017


  TD BANK, N.A.
  PO BOX 16027                                                                                         Please Enter Amount of Payment Enclosed.
  LEWISTON ME 04243-9513




  *FRAUD DEPARTMENT                                                                                   4070000005761000057614
  9 CORPORATE RIDGE PARKWAY
  COLUMBUS GA 31907

                                                                                                         Check here for any address changes and indicate
                                                                                                                             any changes on the reverse.



                                     T5220b1102T                                                           4070c

                                                                                                         TD BANK 0000880
                Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 171 of 266

                                                                                                                                                                                                                Page 2 of 4

Calculation of Balance Subject to Interest Rate: We figure a portion of the interest charge on your account by applying the daily periodic rate shown in your cardmember agreement to the Average Daily Balance
(including current transactions), multiplied by the number of days in the billing period. To get the Average Daily Balance, we take the beginning balance each day (which may include unpaid interest charges and fees
owed from prior billing periods), add any new Purchases (including applicable promotional Purchases, such as Balance Transfers) or Cash Advances (as applicable), and subtract any applicable payments or credits.
This gives us the daily balance. Then, we add up all the daily balances for the billing period and divide the total by the number of days in the billing period. This gives us the “Average Daily Balance.” Unless we
choose to use a later date, we usually add new transactions to the daily balance as of their Activity Date. We treat credit balances as zero balances when we figure the daily balances and Average Daily Balance.
If your account has balances with different APRs, payments in excess of the Minimum Payment Due are applied to Interest Charges and other fees and to balances with the highest APRs, before being applied to
balances with lowest APRs. The structure is opposite for the application of the Minimum Payment; this means that balances with higher APRs are not reduced until balances with lower APRs have been paid off.
Minimum Interest Charge: If the total interest charges for the billing period (figured as described above, including transaction fees) are less than $1.00, the MINIMUM INTEREST CHARGE for the billing period will be
$1.00.
How to Avoid Paying Interest on Purchases: Your due date is at least 25 days after the close of each billing cycle. We charge interest on Balance Transfers and Cash Advances beginning on the transaction date.
We charge interest on Purchases unless each month you pay your entire Account balance, which includes Purchases, Cash Advances, and Balance Transfers, and if applicable, any new fees that are assessed by
the payment due date. Please see below for how to avoid paying interest on purchases if you have a 0% Introductory or Promotional APR Balance Transfer.
How to Avoid Paying Interest on Purchases when you have a 0% Intro or Promo APR Balance Transfer Offer:If you have a 0% introductory or promotional APR balance transfer and also use your Account to
make Purchases, you can avoid paying interest if you pay the following each month by your payment due date: the Minimum Payment Due amount plus the total outstanding Purchase balance amount (this includes
any fees that may have been assessed to your account) .
Notice to Buyer: You have the right at any time to pay your entire balance outstanding with no additional charge.

Payments: Payments must be sent to the payment address shown on your statement and must include the remittance coupon from your statement. Do not send cash. Checks and money orders (in U.S. dollars)
received at the payment address, with the bottom portion of the first page of the statement, by 5:00 pm. Eastern time on a business day will be credited as of the business day received. If the due date falls on a day
on which we do not receive or accept payments, the payment will not be treated as late. We may reject or delay posting nonconforming payments. Upon our receipt, your available credit may not reflect the payment
amount for up to seven (7) days to ensure the funds from the bank on which your payment is drawn are collected and not returned.

Electronic check conversion: When you send a check as payment, you authorize us either to use information from your check to make a one-time electronic fund transfer from your account or to process the
payment as a check transaction. When we use information from your check to make an electronic fund transfer, funds may be withdrawn from your account as soon as the same day we receive your payment, and
you will not receive your check back from your financial institution. If you have questions about electronic check conversion, or do not want your checks to be electronically converted, you may call the Customer
Service telephone number shown on the front of this statement.

Billing-Error Rights Summary - What to Do If You Think You Find A Mistake On Your Statement.If you think there is an error on your statement, write to us at:
TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or you can call us at: 1-888-561-8861
In your letter, give us the following information:
       •       Account information: Your name and account number,
       •       Dollar amount : The dollar amount of the suspect error, and
       •       Description of Problem : If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.
You must contact us within 60 days after the error appeared on your statement. You must notify us of any potential errors in writing. You may call us, but if you do we are not required to investigate any potential
errors and you may have to pay the amount in question.
While we investigate whether or not there has been an error, the following are true:
       •       We cannot try to collect the amount in question, or report you as delinquent on that amount
       •       The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine that we made a mistake, you will not have to pay the amount in
               question or any interest or other fees related to that amount
       •       While you do not have to pay the amount in question, you are responsible for the remainder of your balance
       •       We can apply any unpaid amount against your credit limit

Your Rights If You Are Dissatisfied With Your Credit Card Purchases: If you are dissatisfied with the goods or services that you have purchased with your credit card, and you have tried in good faith to correct the
problem with the merchant, you may have the right not to pay the remaining amount due on the purchase. To use this right, all of the following must be true:
1) The purchase must have been made in your home state or within 100 miles of your current mailing address, and the purchase price must have been more than $50. (Note: Neither of these are necessary if your
purchase was based on an advertisement we mailed to you, or if we own the company that sold you the goods or services.)
2) You must have used your credit card for the purchase. Purchases made with cash advances from an ATM or with a check that accesses your credit card account do not qualify.
3) You must not yet have fully paid for the purchase.
If all of the criteria above are met and you are still dissatisfied with the purchase, contact us in writing at: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037. While we investigate, the same rules apply to the
disputed amount as discussed above. After we finish our investigation, we will tell you our decision. At that point, if we think you owe an amount and you do not pay we may report you as delinquent.

Automated Touch-Tone Bill Payment:By calling the automated touch-tone bill payment system through one of our customer service phone numbers you will be authorizing TD Bank or one of our agents to
automatically initiate a single entry ACH debit to your checking account. You will be required to enter security information for authentication. By using this service you are authorizing your financial institution to accept
these debits and charge them against the account you provide to us. Payments can be cancelled no later than 5p.m., Eastern time, on the date they are entered into the system unless they are entered into the
system after 5p.m, Eastern time, in which case the payment can be cancelled the following day prior to 5 p.m., Eastern time. If you need to cancel your payment, or have questions regarding your payment, please
contact Customer Service at 1-888-561-8861 during normal business hours.

Recurring Automatic Payments:If you have authorized us to pay your credit card bill automatically from your checking or savings account with us, you can stop the payment on any amount you think is wrong. To
stop the payment write to: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or call 1-888-561-8861. To stop the payment your letter or telephone call must reach us 3 business days before the automatic
payment is scheduled to occur.
Fraudulent Transactions: Please immediately report any suspected fraudulent use of your card or the account, by calling the Customer Service telephone number shown on the front of this statement.
Credit Bureau Disputes: If you think the information we furnished to consumer reporting agencies for your Account is not accurate, please write to us at TD Bank P.O. Box 84037, Columbus, GA 31908-4037. A
delay may be experienced if the dispute is not sent to the address specified. Please include your name, address, telephone number, account number for the account you are disputing, a description of the information
being disputed and basis for your dispute as well as copies of supporting documentation.
New York residents: You may request a refund of a credit balance on your account at any time by sending your request to Customer Service at P.O. Box 84037, Columbus, GA 31908-4037, by first class mail,
postage pre-paid.




Name


Address


City                                                                                                           State                                                             Zip

(   )                                                                                                                       (   )
New Home Phone                                                                                                              New Cell Phone


New Email Address


Signature (Required)


                                                                                                                                                            TD BANK 0000881
  Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 172 of 266




                                                                                                             Page 3 of 4
                                                                                              *FRAUD DEPARTMENT
                                                                                                                  4070
                                                                                    January 6, 2017 - February 5, 2017
TD CASH VISA SIGNATURE® CARD

Transactions
                                                 No Activity This Statement

Fees
                                                 TOTAL FEES FOR THIS PERIOD                                $0.00

Interest Charged
                                                 TOTAL INTEREST FOR THIS PERIOD                            $0.00

                                                 2017 Totals Year to Date
                Total fees charged in 2017                                                     $0.00
                Total interest charged in 2017                                                 $0.00

Interest Charge Calculation
Your Annual Percentage Rate (APR) is the annual interest rate on your account.
Type of Balance                 Annual Percentage                 Balances Subject to          Interest
                                Rate (APR)                        Interest Rate                Charge
Purchases                       23.49% (v)                        $0.00                        $0.00
Cash                            23.74% (v)                        $0.00                        $0.00

(v) = Variable Rate




                                                                               TD BANK 0000882
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 173 of 266




                                                                            Page 4 of 4




                                                      TD BANK 0000883
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 174 of 266

                                                                                                                                                      Page 1 of 6
                                                                                                                             STEVEN R DONZIGER
                                                                                                                                               4968
                                                                                                                 January 6, 2017 - February 5, 2017
TD CASH VISA SIGNATURE® CARD

 Summary Of Account Activity                                                 Payment Information
                                                                             New Balance                                                        $10,123.27
 Previous Balance                                    $1,532.49
 Payments                                               -$0.00               Minimum Payment Due                                                   $282.00
 Other Credits                                          -$0.00               Payment Due Date                                                   Mar 2, 2017
 Purchases                                          +$8,445.70               Late Payment Warning: If we do not receive your minimum payment by the
 Balance Transfers                                      +$0.00               date listed above, you may have to pay up to a$35.00 late fee.
 Cash Advances                                          +$0.00               Minimum Payment Warning: If you make only the minimum payment each
 Fees Charged                                         +$25.00                period, you will pay more in interest and it will take you longer to pay off your
                                                                             balance. For example:
 Interest Charged                                    +$120.08
 New Balance                                        $10,123.27                If you make no              You will pay off the       And you will end up
                                                                              additional charges and      balance shown on this      paying an estimated
                                                                              each month you pay:         statement in about:        total of:
 Past Due Amount                                          $35.00                  Only the minimum
                                                                                                                  22 years                    $27,874
                                                                                       payment
 Credit Limit                                       $12,500.00                                                                                $14,184
                                                                                        $394                       3 years
 Available Credit                                    $2,376.73                                                                          (Savings = $13,690)
 Available Credit for Cash                           $2,376.73
 Statement Closing Date                             02/05/2017               To access information regarding credit counseling call 1-888-561-8861.
 Days in Billing Cycle                                      31               Questions? Call us:
                                                                             Customer Service: 1-888-561-8861
                                                                             Visit us on the web at: www.tdcardservices.com
                                                                             Please send billing inquiries and correspondence to:
                                                                             PO BOX 84037 COLUMBUS, GA 31908-4037

 New York residents may contact the New York State Department of Financial Services by telephone or visit its website for free information on comparative
                    credit card rates, fees, and grace periods. New York State Department of Financial Services 1-800-518-8866 or
                                                  http://www.cardratings.com/credit-card/all-credit-cards.

By the end of January 2017, you may conveniently access your 2016 Annual Summary statement online by going to
tdcardservices.com, and logging-in to your credit card account. If you are not already enrolled you may do so at any
time. Your Summary Statement provides an itemized, comprehensive overview of all transactions posted to your
Account in 2016. It helps track your credit card spending all in one place. Your Annual Summary Statement will be
available until June 2017.

Send loving wishes with rewards from tdbank.com/cash. Browse our latest offers and redeem today!




                                           Please make check or money order payable to: TD Bank, N.A.
                      Please include your account number on your check. Detach and return bottom portion with your payment.




                                                                                                Your Account Number                                  4968
                                                                                                Your New Balance                              $10,123.27
  TD BANK, N.A.                                                                                 Your Past Due Amount                               $35.00
  PO BOX 84037
  COLUMBUS GA 31908-4037                                                                        Minimum Payment Due                              $282.00
                                                                                                Payment Due Date                            March 2, 2017


  TD BANK, N.A.
  PO BOX 16027                                                                                             Please Enter Amount of Payment Enclosed.
  LEWISTON ME 04243-9513




  STEVEN R DONZIGER                                                                                       4968001012327000282005
  245 W 104TH ST APT 7D
  NEW YORK NY 10025-8100

                                                                                                             Check here for any address changes and indicate
                                                                                                                                 any changes on the reverse.



                                         T5220b1102T                                                           4968c

                                                                                                             TD BANK 0000884
                Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 175 of 266

                                                                                                                                                                                                                Page 2 of 6

Calculation of Balance Subject to Interest Rate: We figure a portion of the interest charge on your account by applying the daily periodic rate shown in your cardmember agreement to the Average Daily Balance
(including current transactions), multiplied by the number of days in the billing period. To get the Average Daily Balance, we take the beginning balance each day (which may include unpaid interest charges and fees
owed from prior billing periods), add any new Purchases (including applicable promotional Purchases, such as Balance Transfers) or Cash Advances (as applicable), and subtract any applicable payments or credits.
This gives us the daily balance. Then, we add up all the daily balances for the billing period and divide the total by the number of days in the billing period. This gives us the “Average Daily Balance.” Unless we
choose to use a later date, we usually add new transactions to the daily balance as of their Activity Date. We treat credit balances as zero balances when we figure the daily balances and Average Daily Balance.
If your account has balances with different APRs, payments in excess of the Minimum Payment Due are applied to Interest Charges and other fees and to balances with the highest APRs, before being applied to
balances with lowest APRs. The structure is opposite for the application of the Minimum Payment; this means that balances with higher APRs are not reduced until balances with lower APRs have been paid off.
Minimum Interest Charge: If the total interest charges for the billing period (figured as described above, including transaction fees) are less than $1.00, the MINIMUM INTEREST CHARGE for the billing period will be
$1.00.
How to Avoid Paying Interest on Purchases: Your due date is at least 25 days after the close of each billing cycle. We charge interest on Balance Transfers and Cash Advances beginning on the transaction date.
We charge interest on Purchases unless each month you pay your entire Account balance, which includes Purchases, Cash Advances, and Balance Transfers, and if applicable, any new fees that are assessed by
the payment due date. Please see below for how to avoid paying interest on purchases if you have a 0% Introductory or Promotional APR Balance Transfer.
How to Avoid Paying Interest on Purchases when you have a 0% Intro or Promo APR Balance Transfer Offer:If you have a 0% introductory or promotional APR balance transfer and also use your Account to
make Purchases, you can avoid paying interest if you pay the following each month by your payment due date: the Minimum Payment Due amount plus the total outstanding Purchase balance amount (this includes
any fees that may have been assessed to your account) .
Notice to Buyer: You have the right at any time to pay your entire balance outstanding with no additional charge.

Payments: Payments must be sent to the payment address shown on your statement and must include the remittance coupon from your statement. Do not send cash. Checks and money orders (in U.S. dollars)
received at the payment address, with the bottom portion of the first page of the statement, by 5:00 pm. Eastern time on a business day will be credited as of the business day received. If the due date falls on a day
on which we do not receive or accept payments, the payment will not be treated as late. We may reject or delay posting nonconforming payments. Upon our receipt, your available credit may not reflect the payment
amount for up to seven (7) days to ensure the funds from the bank on which your payment is drawn are collected and not returned.

Electronic check conversion: When you send a check as payment, you authorize us either to use information from your check to make a one-time electronic fund transfer from your account or to process the
payment as a check transaction. When we use information from your check to make an electronic fund transfer, funds may be withdrawn from your account as soon as the same day we receive your payment, and
you will not receive your check back from your financial institution. If you have questions about electronic check conversion, or do not want your checks to be electronically converted, you may call the Customer
Service telephone number shown on the front of this statement.

Billing-Error Rights Summary - What to Do If You Think You Find A Mistake On Your Statement.If you think there is an error on your statement, write to us at:
TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or you can call us at: 1-888-561-8861
In your letter, give us the following information:
       •       Account information: Your name and account number,
       •       Dollar amount : The dollar amount of the suspect error, and
       •       Description of Problem : If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.
You must contact us within 60 days after the error appeared on your statement. You must notify us of any potential errors in writing. You may call us, but if you do we are not required to investigate any potential
errors and you may have to pay the amount in question.
While we investigate whether or not there has been an error, the following are true:
       •       We cannot try to collect the amount in question, or report you as delinquent on that amount
       •       The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine that we made a mistake, you will not have to pay the amount in
               question or any interest or other fees related to that amount
       •       While you do not have to pay the amount in question, you are responsible for the remainder of your balance
       •       We can apply any unpaid amount against your credit limit

Your Rights If You Are Dissatisfied With Your Credit Card Purchases: If you are dissatisfied with the goods or services that you have purchased with your credit card, and you have tried in good faith to correct the
problem with the merchant, you may have the right not to pay the remaining amount due on the purchase. To use this right, all of the following must be true:
1) The purchase must have been made in your home state or within 100 miles of your current mailing address, and the purchase price must have been more than $50. (Note: Neither of these are necessary if your
purchase was based on an advertisement we mailed to you, or if we own the company that sold you the goods or services.)
2) You must have used your credit card for the purchase. Purchases made with cash advances from an ATM or with a check that accesses your credit card account do not qualify.
3) You must not yet have fully paid for the purchase.
If all of the criteria above are met and you are still dissatisfied with the purchase, contact us in writing at: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037. While we investigate, the same rules apply to the
disputed amount as discussed above. After we finish our investigation, we will tell you our decision. At that point, if we think you owe an amount and you do not pay we may report you as delinquent.

Automated Touch-Tone Bill Payment:By calling the automated touch-tone bill payment system through one of our customer service phone numbers you will be authorizing TD Bank or one of our agents to
automatically initiate a single entry ACH debit to your checking account. You will be required to enter security information for authentication. By using this service you are authorizing your financial institution to accept
these debits and charge them against the account you provide to us. Payments can be cancelled no later than 5p.m., Eastern time, on the date they are entered into the system unless they are entered into the
system after 5p.m, Eastern time, in which case the payment can be cancelled the following day prior to 5 p.m., Eastern time. If you need to cancel your payment, or have questions regarding your payment, please
contact Customer Service at 1-888-561-8861 during normal business hours.

Recurring Automatic Payments:If you have authorized us to pay your credit card bill automatically from your checking or savings account with us, you can stop the payment on any amount you think is wrong. To
stop the payment write to: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or call 1-888-561-8861. To stop the payment your letter or telephone call must reach us 3 business days before the automatic
payment is scheduled to occur.
Fraudulent Transactions: Please immediately report any suspected fraudulent use of your card or the account, by calling the Customer Service telephone number shown on the front of this statement.
Credit Bureau Disputes: If you think the information we furnished to consumer reporting agencies for your Account is not accurate, please write to us at TD Bank P.O. Box 84037, Columbus, GA 31908-4037. A
delay may be experienced if the dispute is not sent to the address specified. Please include your name, address, telephone number, account number for the account you are disputing, a description of the information
being disputed and basis for your dispute as well as copies of supporting documentation.
New York residents: You may request a refund of a credit balance on your account at any time by sending your request to Customer Service at P.O. Box 84037, Columbus, GA 31908-4037, by first class mail,
postage pre-paid.




Name


Address


City                                                                                                           State                                                             Zip

(   )                                                                                                                       (   )
New Home Phone                                                                                                              New Cell Phone


New Email Address


Signature (Required)


                                                                                                                                                            TD BANK 0000885
  Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 176 of 266




                                                                                                           Page 3 of 6
                                                                                             STEVEN R DONZIGER
                                                                                                                4968
                                                                                  January 6, 2017 - February 5, 2017
TD CASH VISA SIGNATURE® CARD

  We have not yet received your "Minimum Payment" for last month. If you have recently sent it, thank you for your
                                                  payment.




                                                                            TD BANK 0000886
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 177 of 266

                                                                                                     Page 4 of 6


  Transactions
  Activity Date   Post Date Reference Number                  Description                          Amount
  Card Number                    4968
     Jan 04        Jan 06      80052918        WALKERS            NEW YORK NY                       32.67
     Jan 05        Jan 09      80063278        WALKERS            NEW YORK NY                       51.01
     Jan 06        Jan 09      48467212        FLAME            NEW YORK NY                        125.60
     Jan 06        Jan 09      13975645        HENRYS RESTAURANT         NEW YORK                   34.31
                                               NY
    Jan 07        Jan 09       52983400        GOOGLE *Google Storage 855-492-5538 CA                1.99
    Jan 07        Jan 10       00934755        HILLSTONE (212) 888-3828 NEW YORK                    43.93
                                               NY
    Jan 08        Jan 10       93058507        MAISON PICKLE         NEW YORK NY                    62.00
    Jan 08        Jan 10       93058754        MAISON PICKLE         NEW YORK NY                   157.74
    Jan 08        Jan 10       14478598        HENRYS RESTAURANT         NEW YORK                   29.77
                                               NY
    Jan 09        Jan 10       74110947        AT&T*BILL PAYMENT       800-288-2020 TX             623.15
    Jan 09        Jan 11       14679630        HENRYS RESTAURANT         NEW YORK                   30.04
                                               NY
    Jan 10        Jan 11       16140052        THE RED CAT         NEW YORK NY                     230.53
    Jan 10        Jan 12       10499498        EXXONMOBIL 97464135 NEW YORK                         59.46
                                               NY
    Jan 10        Jan 12       99800470        RED EYE GRILL        NEW YORK NY                    112.27
    Jan 11        Jan 12       04934426        0000NYCTAXI7Y88        BROOKLYN NY                   11.15
    Jan 11        Jan 12       90384264        SQ *MAXWAX INC.        NEW YORK NY                   54.34
    Jan 11        Jan 12       97425431        CARMELLIMOPASS.COM         NEW YORK                  60.00
                                               NY
    Jan 11        Jan 12       50338394        ACME FINE WINES        888-963-0440 CA              125.00
    Jan 11        Jan 12       43698382        SCOUT *SCOUT          888-5015752 MN                  9.95
    Jan 11        Jan 12       06772631        CHOPT - UWS          NEW YORK NY                     12.81
    Jan 11        Jan 13       10098427        NYC-TAXI          WOODSIDE NY                         9.96
    Jan 13        Jan 16       11079460        G7             CLICHY                                19.96
                                               FOREIGN CURRENCY            18.70 EUR RATE   0.94
    Jan 13        Jan 16       11351564        LE CHATEAUBRIAND        PARIS 11                    274.32
                                               FOREIGN CURRENCY           257.00 EUR RATE   0.94
    Jan 13        Jan 16       25932702        A LA MERE DE FAM       PARIS                         34.69
                                               FOREIGN CURRENCY            32.50 EUR RATE   0.94
    Jan 13        Jan 16       12856090        AGNES B      2449574 PARIS2449574/                  343.70
                                               FOREIGN CURRENCY           322.00 EUR RATE   0.94
    Jan 14        Jan 16       97496805        HTL BACHAUMONT          75PARIS 02                  617.98
                                               FOREIGN CURRENCY           578.96 EUR RATE   0.94
    Jan 16        Jan 17       74604427        MACCHINA           NEW YORK NY                      131.05
    Jan 16        Jan 18       54907383        FRIENDLY VALET CLEANER NEW YORK                      24.00
                                               NY
    Jan 16        Jan 18       16388274        HENRYS RESTAURANT         NEW YORK                   26.78
                                               NY
    Jan 17        Jan 18       97497777        GYM PRECISION B105      NEW YORK NY                 780.00
    Jan 18        Jan 19       80472493        NEW YORK STATE DMV        518-4740904                93.50
                                               NY
    Jan 18        Jan 20       16990242        HENRYS RESTAURANT         NEW YORK                   74.06
                                               NY
    Jan 18        Jan 20       00937886        MARTIN BROTHERS WINE & SPNEW YORK                    37.00
                                               NY
    Jan 20        Jan 23       18253398        THE RED CAT         NEW YORK NY                     176.98
    Jan 21        Jan 23       00000212        COLUMBIA TIX         NEW YORK NY                     45.00
    Jan 21        Jan 23       14494076        MTA MVM*R170-103 ST      NEW YORK NY                 40.00
    Jan 21        Jan 24       01671905        HILLSTONE (212) 888-3828 NEW YORK                    61.17
                                               NY
    Jan 23        Jan 25       80240973        WALKERS            NEW YORK NY                       31.40
    Jan 24        Jan 26       13171816        FRIENDLY VALET CLEANER NEW YORK                      15.00
                                               NY
    Jan 24        Jan 26       50017566        NYC-TAXI          NEW YORK NY                        20.16
    Jan 24        Jan 26       88200288        FRED'S AT BARNEYS NY NEW YORK                        85.77
                                               NY
    Jan 24        Jan 26       99191011        SILVER MOON BAKERY        NEW YORK                    7.21
                                               NY


                                                                            TD BANK 0000887
  Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 178 of 266

                                                                                                         Page 5 of 6
                                                                                           STEVEN R DONZIGER
                                                                                                              4968
                                                                                January 6, 2017 - February 5, 2017
TD CASH VISA SIGNATURE® CARD

Transactions
Activity Date   Post Date Reference Number                      Description                           Amount
   Jan 25        Jan 26      00563553            SFOGLIA           NEW YORK NY                          46.84
   Jan 25        Jan 27      32400002            MTA MVM*R170-103 ST      NEW YORK NY                   40.00
   Jan 25        Jan 27      50028968            NYC-TAXI          NEW YORK NY                          12.96
   Jan 25        Jan 27      99800663            RED EYE GRILL        NEW YORK NY                      106.01
   Jan 27        Jan 30      62163252            MAIALINO          NEW YORK NY                         286.07
   Jan 27        Jan 30      40355213            AEMAL            NEW YORK NY                          329.91
   Jan 27        Jan 30      82327170            FRIENDLY VALET CLEANER NEW YORK                        10.00
                                                 NY
   Jan 27       Jan 30         80294678          WALKERS            NEW YORK NY                         33.76
   Jan 28       Jan 30         00001042          COLUMBIA TIX         NEW YORK NY                       60.00
   Jan 28       Jan 31         01337207          HILLSTONE (212) 888-3828 NEW YORK                      81.41
                                                 NY
   Jan 29       Jan 31         32809670          CAFE DU SOLEIL        NEW YORK NY                    106.28
   Jan 29       Jan 31         01300587          HILLSTONE (212) 888-3828 NEW YORK                     46.11
                                                 NY
   Jan 30       Feb 01         50019069          NYC-TAXI          NEW YORK NY                           5.16
   Jan 30       Feb 01         99800500          RED EYE GRILL        NEW YORK NY                      130.73
   Jan 31       Feb 02         01047809          AMERICAN AIR0012112224394FORT                       1,398.98
                                                 WORTH TX
                                                 ORIG: LGA     DEST: MIA
   Jan 31       Feb 02         99191913          SILVER MOON BAKERY         NEW YORK                     3.71
                                                 NY
   Jan 31       Feb 02         80323548          WALKERS            NEW YORK NY                        63.89
   Feb 01       Feb 02         88989511          TWC*TIME WARNER NYC         718-358-0900             302.77
                                                 NY
   Feb 01       Feb 02         04635720          SFOGLIA           NEW YORK NY                          44.84
   Feb 01       Feb 03         50028688          NYC-TAXI          NEW YORK NY                          23.16
   Feb 01       Feb 03         67048816          NYC TAXI 8V79       NEW YORK NY                        22.55
   Feb 02       Feb 03         31561609          NYCDOT PARKING METERS LONG IS                           3.50
                                                 CITY NY
   Feb 02       Feb 03         17300019          CJV AUTO REPAIR & AUTO BONEW YORK                    336.41
                                                 NY
   Feb 02       Feb 03         46701468          NYCFINANCECONVENIENCEFEE NEW                            3.24
                                                 YORK NY
   Feb 02       Feb 03         46778961          DOF PARKINGANDCAMERA TIX NEW YORK                    130.00
                                                 NY
Fees
Activity Date Post Date Reference Number              Description                                     Amount
  Feb 02       Feb 02                    LATE PAYMENT FEE                                               25.00
                                         TOTAL FEES FOR THIS PERIOD                                   $25.00

Interest Charged
 Activity Date Post Date Reference Number                     Description                             Amount
                                                 INTEREST CHARGE-PURCHASES                             120.01
                                                 INTEREST CHARGE-FEE                                     0.07
                                                 TOTAL INTEREST FOR THIS PERIOD                      $120.08

                                                 2017 Totals Year to Date
                Total fees charged in 2017                                                  $25.00
                Total interest charged in 2017                                           $120.08



                                                                            TD BANK 0000888
 Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 179 of 266




                                                                                               Page 6 of 6


Interest Charge Calculation
Your Annual Percentage Rate (APR) is the annual interest rate on your account.
Type of Balance                Annual Percentage            Balances Subject to     Interest
                               Rate (APR)                   Interest Rate           Charge
Purchases                      23.49% (v)                   $6,015.16               $120.01
Cash                           23.74% (v)                   $0.00                   $0.00
Fees                           23.49% (v)                   $3.22                   $0.07

(v) = Variable Rate




                                                                          TD BANK 0000889
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 180 of 266

                                                                                                                                                  Page 1 of 4
                                                                                                                     *FRAUD DEPARTMENT
                                                                                                                                         4070
                                                                                                           December 6, 2016 - January 5, 2017
TD CASH VISA SIGNATURE® CARD

 Summary Of Account Activity                                             Payment Information
                                                                         New Balance                                                             $57.61
 Previous Balance                                    $56.89 CR
 Payments                                            -$0.00              Minimum Payment Due                                                     $35.00
 Other Credits                                     -$114.50              Payment Due Date                                                   Feb 2, 2017
 Purchases                                         +$229.00              Late Payment Warning: If we do not receive your minimum payment by the
 Balance Transfers                                   +$0.00              date listed above, you may have to pay up to a$35.00 late fee.
 Cash Advances                                       +$0.00              Minimum Payment Warning: If you make only the minimum payment each
 Fees Charged                                        +$0.00              period, you will pay more in interest and it will take you longer to pay off your
                                                                         balance. For example:
 Interest Charged                                    +$0.00
 New Balance                                          $57.61              If you make no              You will pay off the       And you will end up
                                                                          additional charges and      balance shown on this      paying an estimated
                                                                          each month you pay:         statement in about:        total of:
 Credit Limit                                   $12,500.00                    Only the minimum
 Available Credit                               $12,442.39                                                    0 months                       $0
                                                                                   payment
 Available Credit for Cash                       $3,750.00
 Statement Closing Date                         01/05/2017               To access information regarding credit counseling call 1-888-561-8861.
 Days in Billing Cycle                                  31
                                                                         Questions? Call us:
                                                                         Customer Service: 1-888-561-8861
                                                                         Visit us on the web at: www.tdcardservices.com
                                                                         Please send billing inquiries and correspondence to:
                                                                         PO BOX 84037 COLUMBUS, GA 31908-4037




                                       Please make check or money order payable to: TD Bank, N.A.
                  Please include your account number on your check. Detach and return bottom portion with your payment.




                                                                                            Your Account Number                                  4070
                                                                                            Your New Balance                                  $57.61
  TD BANK, N.A.                                                                             Minimum Payment Due                               $35.00
  PO BOX 84037
  COLUMBUS GA 31908-4037                                                                    Payment Due Date                         February 2, 2017



  TD BANK, N.A.
  PO BOX 16027                                                                                         Please Enter Amount of Payment Enclosed.
  LEWISTON ME 04243-9513




  *FRAUD DEPARTMENT                                                                                   4070000005761000035008
  9 CORPORATE RIDGE PARKWAY
  COLUMBUS GA 31907

                                                                                                         Check here for any address changes and indicate
                                                                                                                             any changes on the reverse.



                                     T5220b1102T                                                           4070c

                                                                                                         TD BANK 0000890
                Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 181 of 266

                                                                                                                                                                                                                Page 2 of 4

Calculation of Balance Subject to Interest Rate: We figure a portion of the interest charge on your account by applying the daily periodic rate shown in your cardmember agreement to the Average Daily Balance
(including current transactions), multiplied by the number of days in the billing period. To get the Average Daily Balance, we take the beginning balance each day (which may include unpaid interest charges and fees
owed from prior billing periods), add any new Purchases (including applicable promotional Purchases, such as Balance Transfers) or Cash Advances (as applicable), and subtract any applicable payments or credits.
This gives us the daily balance. Then, we add up all the daily balances for the billing period and divide the total by the number of days in the billing period. This gives us the “Average Daily Balance.” Unless we
choose to use a later date, we usually add new transactions to the daily balance as of their Activity Date. We treat credit balances as zero balances when we figure the daily balances and Average Daily Balance.
If your account has balances with different APRs, payments in excess of the Minimum Payment Due are applied to Interest Charges and other fees and to balances with the highest APRs, before being applied to
balances with lowest APRs. The structure is opposite for the application of the Minimum Payment; this means that balances with higher APRs are not reduced until balances with lower APRs have been paid off.
Minimum Interest Charge: If the total interest charges for the billing period (figured as described above, including transaction fees) are less than $1.00, the MINIMUM INTEREST CHARGE for the billing period will be
$1.00.
How to Avoid Paying Interest on Purchases: Your due date is at least 25 days after the close of each billing cycle. We charge interest on Balance Transfers and Cash Advances beginning on the transaction date.
We charge interest on Purchases unless each month you pay your entire Account balance, which includes Purchases, Cash Advances, and Balance Transfers, and if applicable, any new fees that are assessed by
the payment due date. Please see below for how to avoid paying interest on purchases if you have a 0% Introductory or Promotional APR Balance Transfer.
How to Avoid Paying Interest on Purchases when you have a 0% Intro or Promo APR Balance Transfer Offer:If you have a 0% introductory or promotional APR balance transfer and also use your Account to
make Purchases, you can avoid paying interest if you pay the following each month by your payment due date: the Minimum Payment Due amount plus the total outstanding Purchase balance amount (this includes
any fees that may have been assessed to your account) .
Notice to Buyer: You have the right at any time to pay your entire balance outstanding with no additional charge.

Payments: Payments must be sent to the payment address shown on your statement and must include the remittance coupon from your statement. Do not send cash. Checks and money orders (in U.S. dollars)
received at the payment address, with the bottom portion of the first page of the statement, by 5:00 pm. Eastern time on a business day will be credited as of the business day received. If the due date falls on a day
on which we do not receive or accept payments, the payment will not be treated as late. We may reject or delay posting nonconforming payments. Upon our receipt, your available credit may not reflect the payment
amount for up to seven (7) days to ensure the funds from the bank on which your payment is drawn are collected and not returned.

Electronic check conversion: When you send a check as payment, you authorize us either to use information from your check to make a one-time electronic fund transfer from your account or to process the
payment as a check transaction. When we use information from your check to make an electronic fund transfer, funds may be withdrawn from your account as soon as the same day we receive your payment, and
you will not receive your check back from your financial institution. If you have questions about electronic check conversion, or do not want your checks to be electronically converted, you may call the Customer
Service telephone number shown on the front of this statement.

Billing-Error Rights Summary - What to Do If You Think You Find A Mistake On Your Statement.If you think there is an error on your statement, write to us at:
TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or you can call us at: 1-888-561-8861
In your letter, give us the following information:
       •       Account information: Your name and account number,
       •       Dollar amount : The dollar amount of the suspect error, and
       •       Description of Problem : If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.
You must contact us within 60 days after the error appeared on your statement. You must notify us of any potential errors in writing. You may call us, but if you do we are not required to investigate any potential
errors and you may have to pay the amount in question.
While we investigate whether or not there has been an error, the following are true:
       •       We cannot try to collect the amount in question, or report you as delinquent on that amount
       •       The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine that we made a mistake, you will not have to pay the amount in
               question or any interest or other fees related to that amount
       •       While you do not have to pay the amount in question, you are responsible for the remainder of your balance
       •       We can apply any unpaid amount against your credit limit

Your Rights If You Are Dissatisfied With Your Credit Card Purchases: If you are dissatisfied with the goods or services that you have purchased with your credit card, and you have tried in good faith to correct the
problem with the merchant, you may have the right not to pay the remaining amount due on the purchase. To use this right, all of the following must be true:
1) The purchase must have been made in your home state or within 100 miles of your current mailing address, and the purchase price must have been more than $50. (Note: Neither of these are necessary if your
purchase was based on an advertisement we mailed to you, or if we own the company that sold you the goods or services.)
2) You must have used your credit card for the purchase. Purchases made with cash advances from an ATM or with a check that accesses your credit card account do not qualify.
3) You must not yet have fully paid for the purchase.
If all of the criteria above are met and you are still dissatisfied with the purchase, contact us in writing at: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037. While we investigate, the same rules apply to the
disputed amount as discussed above. After we finish our investigation, we will tell you our decision. At that point, if we think you owe an amount and you do not pay we may report you as delinquent.

Automated Touch-Tone Bill Payment:By calling the automated touch-tone bill payment system through one of our customer service phone numbers you will be authorizing TD Bank or one of our agents to
automatically initiate a single entry ACH debit to your checking account. You will be required to enter security information for authentication. By using this service you are authorizing your financial institution to accept
these debits and charge them against the account you provide to us. Payments can be cancelled no later than 5p.m., Eastern time, on the date they are entered into the system unless they are entered into the
system after 5p.m, Eastern time, in which case the payment can be cancelled the following day prior to 5 p.m., Eastern time. If you need to cancel your payment, or have questions regarding your payment, please
contact Customer Service at 1-888-561-8861 during normal business hours.

Recurring Automatic Payments:If you have authorized us to pay your credit card bill automatically from your checking or savings account with us, you can stop the payment on any amount you think is wrong. To
stop the payment write to: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or call 1-888-561-8861. To stop the payment your letter or telephone call must reach us 3 business days before the automatic
payment is scheduled to occur.
Fraudulent Transactions: Please immediately report any suspected fraudulent use of your card or the account, by calling the Customer Service telephone number shown on the front of this statement.
Credit Bureau Disputes: If you think the information we furnished to consumer reporting agencies for your Account is not accurate, please write to us at TD Bank P.O. Box 84037, Columbus, GA 31908-4037. A
delay may be experienced if the dispute is not sent to the address specified. Please include your name, address, telephone number, account number for the account you are disputing, a description of the information
being disputed and basis for your dispute as well as copies of supporting documentation.
New York residents: You may request a refund of a credit balance on your account at any time by sending your request to Customer Service at P.O. Box 84037, Columbus, GA 31908-4037, by first class mail,
postage pre-paid.




Name


Address


City                                                                                                           State                                                             Zip

(   )                                                                                                                       (   )
New Home Phone                                                                                                              New Cell Phone


New Email Address


Signature (Required)


                                                                                                                                                            TD BANK 0000891
  Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 182 of 266




                                                                                                                                  Page 3 of 4
                                                                                                              *FRAUD DEPARTMENT
                                                                                                                                  4070
                                                                                                    December 6, 2016 - January 5, 2017
TD CASH VISA SIGNATURE® CARD

Transactions
Activity Date   Post Date Reference Number                 Description                                                          Amount
Card Number                    4070
   Dec 03        Dec 27      00697210      IPHONE CITIZ/ VALID                                                                  114.50 CR
   Dec 03        Dec 28      00697210      IPHONE CITIZ/ VALID                                                                  114.50
   Dec 03        Dec 28      00697210      IPHONE CITIZ/BAL ADJ                                                                 114.50
Fees
                                                      TOTAL FEES FOR THIS PERIOD                                                 $0.00

Interest Charged
                                                      TOTAL INTEREST FOR THIS PERIOD                                             $0.00

                                                     2017 Totals Year to Date
                Total fees charged in 2017                                                                           $0.00
                Total interest charged in 2017                                                                       $0.00
                Total interest charges paid in 2016*                                                                    $0.00
                         *Total interest charges paid calculation is based on a full calendar year and does not reflect
                                                 interest charges based on your cycle date.

Interest Charge Calculation
Your Annual Percentage Rate (APR) is the annual interest rate on your account.
Type of Balance                      Annual Percentage                     Balances Subject to                       Interest
                                     Rate (APR)                            Interest Rate                             Charge
Purchases                            23.24% (v)                            $0.00                                     $0.00
Cash                                 23.49% (v)                            $0.00                                     $0.00

(v) = Variable Rate




                                                                                              TD BANK 0000892
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 183 of 266




                                                                            Page 4 of 4




                                                      TD BANK 0000893
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 184 of 266

                                                                                                                                                      Page 1 of 6
                                                                                                                           STEVEN R DONZIGER
                                                                                                                                             4968
                                                                                                               December 6, 2016 - January 5, 2017
TD CASH VISA SIGNATURE® CARD

 Summary Of Account Activity                                                 Payment Information
                                                                             New Balance                                                          $1,532.49
 Previous Balance                                   $13,711.13
 Payments                                          -$18,234.35               Minimum Payment Due                                                     $35.00
 Other Credits                                        -$229.00               Payment Due Date                                                   Feb 2, 2017
 Purchases                                          +$6,284.71               Late Payment Warning: If we do not receive your minimum payment by the
 Balance Transfers                                      +$0.00               date listed above, you may have to pay up to a$35.00 late fee.
 Cash Advances                                          +$0.00               Minimum Payment Warning: If you make only the minimum payment each
 Fees Charged                                           +$0.00               period, you will pay more in interest and it will take you longer to pay off your
                                                                             balance. For example:
 Interest Charged                                       +$0.00
 New Balance                                          $1,532.49               If you make no              You will pay off the       And you will end up
                                                                              additional charges and      balance shown on this      paying an estimated
                                                                              each month you pay:         statement in about:        total of:
 Credit Limit                                       $12,500.00                    Only the minimum
 Available Credit                                   $10,967.51                                                     7 years                     $2,948
                                                                                       payment
 Available Credit for Cash                           $3,750.00                                                                                 $2,160
                                                                                         $60                       3 years
 Statement Closing Date                             01/05/2017                                                                            (Savings = $788)
 Days in Billing Cycle                                      31
                                                                             To access information regarding credit counseling call 1-888-561-8861.
 Points Program Summary
                                                                             Questions? Call us:
 Previous Points Balance                                38,057.00            Customer Service: 1-888-561-8861
 Points Earned This Month                               +9,485.00            Visit us on the web at: www.tdcardservices.com
                                                                             Please send billing inquiries and correspondence to:
 Current Points Balance                                 47,542.00            PO BOX 84037 COLUMBUS, GA 31908-4037

 New York residents may contact the New York State Department of Financial Services by telephone or visit its website for free information on comparative
                    credit card rates, fees, and grace periods. New York State Department of Financial Services 1-800-518-8866 or
                                                  http://www.cardratings.com/credit-card/all-credit-cards.

By the end of January 2017, you may conveniently access your 2016 Annual Summary statement online by going to
tdcardservices.com, and logging-in to your credit card account. If you are not already enrolled you may do so at any
time. Your Summary Statement provides an itemized, comprehensive overview of all transactions posted to your
Account in 2016. It helps track your credit card spending all in one place. Your Annual Summary Statement will be
available until June 2017.

In with the new! This January, visit tdbank.com/cash to check out our most recent deals and promotions.




                                           Please make check or money order payable to: TD Bank, N.A.
                      Please include your account number on your check. Detach and return bottom portion with your payment.




                                                                                                Your Account Number                                  4968
                                                                                                Your New Balance                               $1,532.49
  TD BANK, N.A.                                                                                 Minimum Payment Due                               $35.00
  PO BOX 84037
  COLUMBUS GA 31908-4037                                                                        Payment Due Date                         February 2, 2017



  TD BANK, N.A.
  PO BOX 16027                                                                                             Please Enter Amount of Payment Enclosed.
  LEWISTON ME 04243-9513




  STEVEN R DONZIGER                                                                                       4968000153249000035004
  245 W 104TH ST APT 7D
  NEW YORK NY 10025-8100

                                                                                                             Check here for any address changes and indicate
                                                                                                                                 any changes on the reverse.



                                         T5220b1102T                                                           4968c

                                                                                                             TD BANK 0000894
                Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 185 of 266

                                                                                                                                                                                                                Page 2 of 6

Calculation of Balance Subject to Interest Rate: We figure a portion of the interest charge on your account by applying the daily periodic rate shown in your cardmember agreement to the Average Daily Balance
(including current transactions), multiplied by the number of days in the billing period. To get the Average Daily Balance, we take the beginning balance each day (which may include unpaid interest charges and fees
owed from prior billing periods), add any new Purchases (including applicable promotional Purchases, such as Balance Transfers) or Cash Advances (as applicable), and subtract any applicable payments or credits.
This gives us the daily balance. Then, we add up all the daily balances for the billing period and divide the total by the number of days in the billing period. This gives us the “Average Daily Balance.” Unless we
choose to use a later date, we usually add new transactions to the daily balance as of their Activity Date. We treat credit balances as zero balances when we figure the daily balances and Average Daily Balance.
If your account has balances with different APRs, payments in excess of the Minimum Payment Due are applied to Interest Charges and other fees and to balances with the highest APRs, before being applied to
balances with lowest APRs. The structure is opposite for the application of the Minimum Payment; this means that balances with higher APRs are not reduced until balances with lower APRs have been paid off.
Minimum Interest Charge: If the total interest charges for the billing period (figured as described above, including transaction fees) are less than $1.00, the MINIMUM INTEREST CHARGE for the billing period will be
$1.00.
How to Avoid Paying Interest on Purchases: Your due date is at least 25 days after the close of each billing cycle. We charge interest on Balance Transfers and Cash Advances beginning on the transaction date.
We charge interest on Purchases unless each month you pay your entire Account balance, which includes Purchases, Cash Advances, and Balance Transfers, and if applicable, any new fees that are assessed by
the payment due date. Please see below for how to avoid paying interest on purchases if you have a 0% Introductory or Promotional APR Balance Transfer.
How to Avoid Paying Interest on Purchases when you have a 0% Intro or Promo APR Balance Transfer Offer:If you have a 0% introductory or promotional APR balance transfer and also use your Account to
make Purchases, you can avoid paying interest if you pay the following each month by your payment due date: the Minimum Payment Due amount plus the total outstanding Purchase balance amount (this includes
any fees that may have been assessed to your account) .
Notice to Buyer: You have the right at any time to pay your entire balance outstanding with no additional charge.

Payments: Payments must be sent to the payment address shown on your statement and must include the remittance coupon from your statement. Do not send cash. Checks and money orders (in U.S. dollars)
received at the payment address, with the bottom portion of the first page of the statement, by 5:00 pm. Eastern time on a business day will be credited as of the business day received. If the due date falls on a day
on which we do not receive or accept payments, the payment will not be treated as late. We may reject or delay posting nonconforming payments. Upon our receipt, your available credit may not reflect the payment
amount for up to seven (7) days to ensure the funds from the bank on which your payment is drawn are collected and not returned.

Electronic check conversion: When you send a check as payment, you authorize us either to use information from your check to make a one-time electronic fund transfer from your account or to process the
payment as a check transaction. When we use information from your check to make an electronic fund transfer, funds may be withdrawn from your account as soon as the same day we receive your payment, and
you will not receive your check back from your financial institution. If you have questions about electronic check conversion, or do not want your checks to be electronically converted, you may call the Customer
Service telephone number shown on the front of this statement.

Billing-Error Rights Summary - What to Do If You Think You Find A Mistake On Your Statement.If you think there is an error on your statement, write to us at:
TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or you can call us at: 1-888-561-8861
In your letter, give us the following information:
       •       Account information: Your name and account number,
       •       Dollar amount : The dollar amount of the suspect error, and
       •       Description of Problem : If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.
You must contact us within 60 days after the error appeared on your statement. You must notify us of any potential errors in writing. You may call us, but if you do we are not required to investigate any potential
errors and you may have to pay the amount in question.
While we investigate whether or not there has been an error, the following are true:
       •       We cannot try to collect the amount in question, or report you as delinquent on that amount
       •       The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine that we made a mistake, you will not have to pay the amount in
               question or any interest or other fees related to that amount
       •       While you do not have to pay the amount in question, you are responsible for the remainder of your balance
       •       We can apply any unpaid amount against your credit limit

Your Rights If You Are Dissatisfied With Your Credit Card Purchases: If you are dissatisfied with the goods or services that you have purchased with your credit card, and you have tried in good faith to correct the
problem with the merchant, you may have the right not to pay the remaining amount due on the purchase. To use this right, all of the following must be true:
1) The purchase must have been made in your home state or within 100 miles of your current mailing address, and the purchase price must have been more than $50. (Note: Neither of these are necessary if your
purchase was based on an advertisement we mailed to you, or if we own the company that sold you the goods or services.)
2) You must have used your credit card for the purchase. Purchases made with cash advances from an ATM or with a check that accesses your credit card account do not qualify.
3) You must not yet have fully paid for the purchase.
If all of the criteria above are met and you are still dissatisfied with the purchase, contact us in writing at: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037. While we investigate, the same rules apply to the
disputed amount as discussed above. After we finish our investigation, we will tell you our decision. At that point, if we think you owe an amount and you do not pay we may report you as delinquent.

Automated Touch-Tone Bill Payment:By calling the automated touch-tone bill payment system through one of our customer service phone numbers you will be authorizing TD Bank or one of our agents to
automatically initiate a single entry ACH debit to your checking account. You will be required to enter security information for authentication. By using this service you are authorizing your financial institution to accept
these debits and charge them against the account you provide to us. Payments can be cancelled no later than 5p.m., Eastern time, on the date they are entered into the system unless they are entered into the
system after 5p.m, Eastern time, in which case the payment can be cancelled the following day prior to 5 p.m., Eastern time. If you need to cancel your payment, or have questions regarding your payment, please
contact Customer Service at 1-888-561-8861 during normal business hours.

Recurring Automatic Payments:If you have authorized us to pay your credit card bill automatically from your checking or savings account with us, you can stop the payment on any amount you think is wrong. To
stop the payment write to: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or call 1-888-561-8861. To stop the payment your letter or telephone call must reach us 3 business days before the automatic
payment is scheduled to occur.
Fraudulent Transactions: Please immediately report any suspected fraudulent use of your card or the account, by calling the Customer Service telephone number shown on the front of this statement.
Credit Bureau Disputes: If you think the information we furnished to consumer reporting agencies for your Account is not accurate, please write to us at TD Bank P.O. Box 84037, Columbus, GA 31908-4037. A
delay may be experienced if the dispute is not sent to the address specified. Please include your name, address, telephone number, account number for the account you are disputing, a description of the information
being disputed and basis for your dispute as well as copies of supporting documentation.
New York residents: You may request a refund of a credit balance on your account at any time by sending your request to Customer Service at P.O. Box 84037, Columbus, GA 31908-4037, by first class mail,
postage pre-paid.




Name


Address


City                                                                                                           State                                                             Zip

(   )                                                                                                                       (   )
New Home Phone                                                                                                              New Cell Phone


New Email Address


Signature (Required)


                                                                                                                                                            TD BANK 0000895
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 186 of 266

                                                                                                Page 3 of 6
                                                                                  STEVEN R DONZIGER
                                                                                                     4968
                                                                       December 6, 2016 - January 5, 2017
TD CASH VISA SIGNATURE® CARD

 Transactions
 Activity Date Post Date Reference Number                 Description                        Amount
 Card Number                  4968
    Dec 03      Dec 06      01975290      HILLSTONE (212) 888-3828 NEW YORK                    45.02
                                          NY
    Dec 03      Dec 27      00697210      IPHONE CITIZ/ VALID                                 114.50
    Dec 03      Dec 28      00697210      IHPONE CITIZ/ VALID                                 114.50 CR
    Dec 03      Dec 28      00697210      IPHONE CITIZ/ BAL ADJ                               114.50 CR
    Dec 04      Dec 06      02743892      LUCIANAS RISTORANTE         DANA POINT              207.88
                                          CA
    Dec 05      Dec 06      50571551      RITE AID STORE - 5735 DANA POINT CA                  32.38
    Dec 06      Dec 07      94283734      VINE RESTAURANT          SAN CLEMENTE               226.16
                                          CA
    Dec 06      Dec 08      28143438      BLUE LANTERN INN         DANA POINT CA              421.50
    Dec 06      Dec 08      00305289      JETBLUE 2790618040045SALT LAKE                      499.00
                                          CTYUT
                                          ORIG: XAA     DEST: XAA
    Dec 07      Dec 08      25610133      NYC TAXI 1R81       LONG ISLAND NY                   72.89
    Dec 07      Dec 09      63923230      IL BUCO ALIMENTARI VIN NEW YORK                      77.15
                                          NY
    Dec 08      Dec 08      00010676      PAYMENT RECEIVED -- THANK YOU                    14,222.00 CR
    Dec 08      Dec 09      16100227      BLONDIS HAIR SALON III CONEW YORK                    47.03
                                          NY
    Dec 08      Dec 12      02042291      LADY Q NAILS & SPA INC NEW YORK                      44.00
                                          NY
    Dec 08      Dec 12      92099007      CAFE LUXEMBOURG           NEW YORK                   38.58
                                          NY
    Dec 08      Dec 12      68314278      NYC-TAXI YELLOW CAB        LONG IS CITY              12.96
                                          NY
    Dec 09      Dec 12      23875634      NYC TAXI 7Y22       LONG ISLAND CNY                   8.75
    Dec 10      Dec 12      27214523      FRIENDLY VALET CLEANER NEW YORK                      74.00
                                          NY
    Dec 10      Dec 13      02214314      HILLSTONE (212) 888-3828 NEW YORK                    99.83
                                          NY
    Dec 11      Dec 12      10243941      B105            NEW YORK NY                         780.00
    Dec 11      Dec 13      00835891      HILLSTONE (212) 888-3828 NEW YORK                    45.02
                                          NY
    Dec 12      Dec 14      00003841      MANDARIN ORIENTAL FB NEW YORK                        67.70
                                          NY
    Dec 12      Dec 14      80483285      WALKERS            NEW YORK NY                       56.54
    Dec 12      Dec 14      65493559      JEAN GEORGES           NEW YORK NY                   52.64
    Dec 13      Dec 14      17843105      HENRYS RESTAURANT           NEW YORK                 62.26
                                          NY
    Dec 13      Dec 15      82631022      FRIENDLY VALET CLEANER NEW YORK                      42.00
                                          NY
    Dec 13      Dec 15      80494919      WALKERS            NEW YORK NY                       40.75
    Dec 14      Dec 15      11460020      NYC TAXI 9V78       NEW YORK NY                      33.35
    Dec 14      Dec 16      44502397      MTA MVM*R170-103 ST       NEW YORK NY                40.00
    Dec 14      Dec 16      18445525      HENRYS RESTAURANT           NEW YORK                169.36
                                          NY
    Dec 14      Dec 16      99800521      RED EYE GRILL         NEW YORK NY                   106.01
    Dec 15      Dec 19      29622824      FRIENDLY VALET CLEANER NEW YORK                       7.50
                                          NY
    Dec 15      Dec 19      99363343      THE LITTLE OWL        NEW YORK NY                   267.37
    Dec 16      Dec 19      43302237      UNION SQUARE CAFE         NEW YORK                   88.19
                                          NY
    Dec 16      Dec 19      65372245      BARNES & NOBLE #2675 NEW YORK                        89.22
                                          NY
    Dec 17      Dec 19      73357529      SFOGLIA           NEW YORK NY                        66.82
    Dec 17      Dec 26      90030355      CLUB MED           PUNTA CANA                       134.20


                                                                    TD BANK 0000896
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 187 of 266

                                                                                                         Page 4 of 6


 Transactions
 Activity Date Post Date Reference Number                      Description                            Amount
                                                FOREIGN CURRENCY           6,200.00    RATE   46.20
                                                                     DOP
   Dec 18      Dec 20        20281956           NOAH RESTAURANT & LOUNGE BAVARO                        111.93
                                                FOREIGN CURRENCY           5,171.20    RATE   46.20
                                                                     DOP
   Dec 19      Dec 21        30011171           GPC RESTAURANTE LA YOLA PUNTA                          251.54
                                                CANA
                                                FOREIGN CURRENCY          11,615.99    RATE   46.18
                                                                     DOP
   Dec 21      Dec 22        00073918           WESTIN PUNTA CANA RESORT PUNTA                          25.92
                                                CANA
                                                FOREIGN CURRENCY           1,196.76    RATE   46.17
                                                                     DOP
   Dec 21      Dec 23        40053923           WESTIN PUNTA CANA RESORT PUNTA                         159.92
                                                CANA
                                                FOREIGN CURRENCY           7,410.64    RATE   46.34
                                                                     DOP
   Dec 22      Dec 23        10033943           WESTIN PUNTA CANA RESORT PUNTA                          52.05
                                                CANA
                                                FOREIGN CURRENCY           2,412.19    RATE   46.34
                                                                     DOP
   Dec 22      Dec 26        10071201           GPC RESTAURANTE LA YOLA PUNTA                          199.34
                                                CANA
                                                FOREIGN CURRENCY           9,209.59    RATE   46.20
                                                                     DOP
   Dec 23      Dec 26        30023966           WESTIN PUNTA CANA RESORT PUNTA                          20.71
                                                CANA
                                                FOREIGN CURRENCY            956.62 DOP RATE   46.19
   Dec 24      Dec 26        00233405           JETBLUE 2792605943891SALT LAKE                          30.00
                                                CTYUT
                                                ORIG: XAA    DEST: XAA
   Dec 25      Dec 26        07102840           SHUNLEE WEST          NEW YORK NY                      206.54
   Dec 25      Dec 26        09087585           DUANE READE #14194       NEW YORK NY                    28.30
   Dec 26      Dec 27        17800020           BLONDIS HAIR SALON III CONEW YORK                       47.03
                                                NY
   Dec 27      Dec 27        00013282           PAYMENT RECEIVED -- THANK YOU                         4,012.35 CR
   Dec 28      Dec 30        00752282           CESCA RESTAURANT          NEW YORK                       75.69
                                                NY
   Dec 28      Dec 30        12240497           NYC-TAXI          LONG IS CITY NY                        9.36
   Dec 29      Jan 02        08631964           FRIENDLY VALET CLEANER NEW YORK                         12.00
                                                NY
   Dec 29      Jan 02        80654727           WALKERS            NEW YORK NY                          56.27
   Dec 30      Jan 02        60617085           LE COUCOU           NEW YORK NY                        345.15
   Dec 30      Jan 02        37658574           JEAN GEORGES          NEW YORK NY                      131.45
   Dec 30      Jan 02        12366867           HENRYS RESTAURANT          NEW YORK                    198.22
                                                NY
   Jan 01      Jan 02        26161650           NEW YORK STATE DMV         518-4740904                  17.50
                                                NY
   Jan 01      Jan 03        01131981           HILLSTONE (212) 888-3828 NEW YORK                       41.84
                                                NY
   Jan 03      Jan 05        43153650           LOEWS HOTEL REGENCY GRILLNEW                            93.39
                                                YORK NY
 Fees
                                                TOTAL FEES FOR THIS PERIOD                             $0.00

 Interest Charged
                                                TOTAL INTEREST FOR THIS PERIOD                         $0.00

                                                2017 Totals Year to Date
               Total fees charged in 2017                                                 $0.00
               Total interest charged in 2017                                             $0.00


                                                                            TD BANK 0000897
  Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 188 of 266




                                                                                                                                Page 5 of 6
                                                                                                               STEVEN R DONZIGER
                                                                                                                                  4968
                                                                                                    December 6, 2016 - January 5, 2017
TD CASH VISA SIGNATURE® CARD

                Total interest charges paid in 2016*                                                                    $0.00
                         *Total interest charges paid calculation is based on a full calendar year and does not reflect
                                                 interest charges based on your cycle date.

Interest Charge Calculation
Your Annual Percentage Rate (APR) is the annual interest rate on your account.
Type of Balance                      Annual Percentage                     Balances Subject to                       Interest
                                     Rate (APR)                            Interest Rate                             Charge
Purchases                            23.24% (v)                            $0.00                                     $0.00
Cash                                 23.49% (v)                            $0.00                                     $0.00

(v) = Variable Rate




                                                                                              TD BANK 0000898
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 189 of 266




                                                                            Page 6 of 6




                                                      TD BANK 0000899
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 190 of 266

                                                                                                                                                  Page 1 of 4
                                                                                                                     *FRAUD DEPARTMENT
                                                                                                                                       4070
                                                                                                        November 6, 2016 - December 5, 2016
TD CASH VISA SIGNATURE® CARD

 Summary Of Account Activity                                             Payment Information
                                                                         New Balance                                                         $56.89 CR
 Previous Balance                                     $0.00
 Payments                                            -$0.00              Minimum Payment Due                                                      $0.00
 Other Credits                                     -$114.50              Payment Due Date                                                   Jan 2, 2017
 Purchases                                          +$57.61              Late Payment Warning: If we do not receive your minimum payment by the
 Balance Transfers                                   +$0.00              date listed above, you may have to pay up to a$35.00 late fee.
 Cash Advances                                       +$0.00              Minimum Payment Warning: If you make only the minimum payment each
 Fees Charged                                        +$0.00              period, you will pay more in interest and it will take you longer to pay off your
                                                                         balance. For example:
 Interest Charged                                    +$0.00
 New Balance                                          $56.89 CR           If you make no              You will pay off the       And you will end up
                                                                          additional charges and      balance shown on this      paying an estimated
                                                                          each month you pay:         statement in about:        total of:
 Credit Limit                                   $12,500.00                    Only the minimum
 Available Credit                               $12,500.00                                                    0 months                       $0
                                                                                   payment
 Available Credit for Cash                       $3,750.00
 Statement Closing Date                         12/05/2016               To access information regarding credit counseling call 1-888-561-8861.
 Days in Billing Cycle                                  30
                                                                         Questions? Call us:
                                                                         Customer Service: 1-888-561-8861
                                                                         Visit us on the web at: www.tdcardservices.com
                                                                         Please send billing inquiries and correspondence to:
                                                                         PO BOX 84037 COLUMBUS, GA 31908-4037




         As of this statement date, your account has a credit balance. Please do not make a payment. Enjoy!




                                       Please make check or money order payable to: TD Bank, N.A.
                  Please include your account number on your check. Detach and return bottom portion with your payment.




                                                                                            Your Account Number                                  4070
                                                                                            Your New Balance                                  $56.89 CR
  TD BANK, N.A.                                                                             Minimum Payment Due                                 $0.00
  PO BOX 84037
  COLUMBUS GA 31908-4037                                                                    Payment Due Date                          January 2, 2017



  TD BANK, N.A.
  PO BOX 16027                                                                                         Please Enter Amount of Payment Enclosed.
  LEWISTON ME 04243-9513




  *FRAUD DEPARTMENT                                                                                   4070000005689000000005
  9 CORPORATE RIDGE PARKWAY
  COLUMBUS GA 31907

                                                                                                         Check here for any address changes and indicate
                                                                                                                             any changes on the reverse.



                                     T5220b1102T                                                           4070c

                                                                                                         TD BANK 0000900
                Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 191 of 266

                                                                                                                                                                                                                Page 2 of 4

Calculation of Balance Subject to Interest Rate: We figure a portion of the interest charge on your account by applying the daily periodic rate shown in your cardmember agreement to the Average Daily Balance
(including current transactions), multiplied by the number of days in the billing period. To get the Average Daily Balance, we take the beginning balance each day (which may include unpaid interest charges and fees
owed from prior billing periods), add any new Purchases (including applicable promotional Purchases, such as Balance Transfers) or Cash Advances (as applicable), and subtract any applicable payments or credits.
This gives us the daily balance. Then, we add up all the daily balances for the billing period and divide the total by the number of days in the billing period. This gives us the “Average Daily Balance.” Unless we
choose to use a later date, we usually add new transactions to the daily balance as of their Activity Date. We treat credit balances as zero balances when we figure the daily balances and Average Daily Balance.
If your account has balances with different APRs, payments in excess of the Minimum Payment Due are applied to Interest Charges and other fees and to balances with the highest APRs, before being applied to
balances with lowest APRs. The structure is opposite for the application of the Minimum Payment; this means that balances with higher APRs are not reduced until balances with lower APRs have been paid off.
Minimum Interest Charge: If the total interest charges for the billing period (figured as described above, including transaction fees) are less than $1.00, the MINIMUM INTEREST CHARGE for the billing period will be
$1.00.
How to Avoid Paying Interest on Purchases: Your due date is at least 25 days after the close of each billing cycle. We charge interest on Balance Transfers and Cash Advances beginning on the transaction date.
We charge interest on Purchases unless each month you pay your entire Account balance, which includes Purchases, Cash Advances, and Balance Transfers, and if applicable, any new fees that are assessed by
the payment due date. Please see below for how to avoid paying interest on purchases if you have a 0% Introductory or Promotional APR Balance Transfer.
How to Avoid Paying Interest on Purchases when you have a 0% Intro or Promo APR Balance Transfer Offer:If you have a 0% introductory or promotional APR balance transfer and also use your Account to
make Purchases, you can avoid paying interest if you pay the following each month by your payment due date: the Minimum Payment Due amount plus the total outstanding Purchase balance amount (this includes
any fees that may have been assessed to your account) .
Notice to Buyer: You have the right at any time to pay your entire balance outstanding with no additional charge.

Payments: Payments must be sent to the payment address shown on your statement and must include the remittance coupon from your statement. Do not send cash. Checks and money orders (in U.S. dollars)
received at the payment address, with the bottom portion of the first page of the statement, by 5:00 pm. Eastern time on a business day will be credited as of the business day received. If the due date falls on a day
on which we do not receive or accept payments, the payment will not be treated as late. We may reject or delay posting nonconforming payments. Upon our receipt, your available credit may not reflect the payment
amount for up to seven (7) days to ensure the funds from the bank on which your payment is drawn are collected and not returned.

Electronic check conversion: When you send a check as payment, you authorize us either to use information from your check to make a one-time electronic fund transfer from your account or to process the
payment as a check transaction. When we use information from your check to make an electronic fund transfer, funds may be withdrawn from your account as soon as the same day we receive your payment, and
you will not receive your check back from your financial institution. If you have questions about electronic check conversion, or do not want your checks to be electronically converted, you may call the Customer
Service telephone number shown on the front of this statement.

Billing-Error Rights Summary - What to Do If You Think You Find A Mistake On Your Statement.If you think there is an error on your statement, write to us at:
TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or you can call us at: 1-888-561-8861
In your letter, give us the following information:
       •       Account information: Your name and account number,
       •       Dollar amount : The dollar amount of the suspect error, and
       •       Description of Problem : If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.
You must contact us within 60 days after the error appeared on your statement. You must notify us of any potential errors in writing. You may call us, but if you do we are not required to investigate any potential
errors and you may have to pay the amount in question.
While we investigate whether or not there has been an error, the following are true:
       •       We cannot try to collect the amount in question, or report you as delinquent on that amount
       •       The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine that we made a mistake, you will not have to pay the amount in
               question or any interest or other fees related to that amount
       •       While you do not have to pay the amount in question, you are responsible for the remainder of your balance
       •       We can apply any unpaid amount against your credit limit

Your Rights If You Are Dissatisfied With Your Credit Card Purchases: If you are dissatisfied with the goods or services that you have purchased with your credit card, and you have tried in good faith to correct the
problem with the merchant, you may have the right not to pay the remaining amount due on the purchase. To use this right, all of the following must be true:
1) The purchase must have been made in your home state or within 100 miles of your current mailing address, and the purchase price must have been more than $50. (Note: Neither of these are necessary if your
purchase was based on an advertisement we mailed to you, or if we own the company that sold you the goods or services.)
2) You must have used your credit card for the purchase. Purchases made with cash advances from an ATM or with a check that accesses your credit card account do not qualify.
3) You must not yet have fully paid for the purchase.
If all of the criteria above are met and you are still dissatisfied with the purchase, contact us in writing at: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037. While we investigate, the same rules apply to the
disputed amount as discussed above. After we finish our investigation, we will tell you our decision. At that point, if we think you owe an amount and you do not pay we may report you as delinquent.

Automated Touch-Tone Bill Payment:By calling the automated touch-tone bill payment system through one of our customer service phone numbers you will be authorizing TD Bank or one of our agents to
automatically initiate a single entry ACH debit to your checking account. You will be required to enter security information for authentication. By using this service you are authorizing your financial institution to accept
these debits and charge them against the account you provide to us. Payments can be cancelled no later than 5p.m., Eastern time, on the date they are entered into the system unless they are entered into the
system after 5p.m, Eastern time, in which case the payment can be cancelled the following day prior to 5 p.m., Eastern time. If you need to cancel your payment, or have questions regarding your payment, please
contact Customer Service at 1-888-561-8861 during normal business hours.

Recurring Automatic Payments:If you have authorized us to pay your credit card bill automatically from your checking or savings account with us, you can stop the payment on any amount you think is wrong. To
stop the payment write to: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or call 1-888-561-8861. To stop the payment your letter or telephone call must reach us 3 business days before the automatic
payment is scheduled to occur.
Fraudulent Transactions: Please immediately report any suspected fraudulent use of your card or the account, by calling the Customer Service telephone number shown on the front of this statement.
Credit Bureau Disputes: If you think the information we furnished to consumer reporting agencies for your Account is not accurate, please write to us at TD Bank P.O. Box 84037, Columbus, GA 31908-4037. A
delay may be experienced if the dispute is not sent to the address specified. Please include your name, address, telephone number, account number for the account you are disputing, a description of the information
being disputed and basis for your dispute as well as copies of supporting documentation.
New York residents: You may request a refund of a credit balance on your account at any time by sending your request to Customer Service at P.O. Box 84037, Columbus, GA 31908-4037, by first class mail,
postage pre-paid.




Name


Address


City                                                                                                           State                                                             Zip

(   )                                                                                                                       (   )
New Home Phone                                                                                                              New Cell Phone


New Email Address


Signature (Required)


                                                                                                                                                            TD BANK 0000901
  Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 192 of 266




                                                                                                          Page 3 of 4
                                                                                            *FRAUD DEPARTMENT
                                                                                                              4070
                                                                               November 6, 2016 - December 5, 2016
TD CASH VISA SIGNATURE® CARD

Transactions
Activity Date Post Date Reference Number                Description                                     Amount
Card Number                  4070
   Nov 19      Nov 28      14057672      SHELL/FRD ADJ                                                   57.61
   Dec 03      Dec 05      00697210      IPHONE CITIZ*161802206 888-2016306 CT                          114.50 CR
Fees
                                                 TOTAL FEES FOR THIS PERIOD                              $0.00

Interest Charged
                                                 TOTAL INTEREST FOR THIS PERIOD                          $0.00

                                                 2016 Totals Year to Date
                Total fees charged in 2016                                                   $0.00
                Total interest charged in 2016                                               $0.00

Interest Charge Calculation
Your Annual Percentage Rate (APR) is the annual interest rate on your account.
Type of Balance                 Annual Percentage               Balances Subject to          Interest
                                Rate (APR)                      Interest Rate                Charge
Purchases                       23.24% (v)                      $0.00                        $0.00
Cash                            23.49% (v)                      $0.00                        $0.00

(v) = Variable Rate




                                                                             TD BANK 0000902
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 193 of 266




                                                                            Page 4 of 4




                                                      TD BANK 0000903
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 194 of 266

                                                                                                                                                      Page 1 of 6
                                                                                                                          STEVEN R DONZIGER
                                                                                                                                           4968
                                                                                                            November 6, 2016 - December 5, 2016
TD CASH VISA SIGNATURE® CARD

 Summary Of Account Activity                                                 Payment Information
                                                                             New Balance                                                         $13,711.13
 Previous Balance                                   $7,201.68
 Payments                                          -$9,173.47                Minimum Payment Due                                                  $1,349.13
 Other Credits                                        -$57.61                Payment Due Date                                                   Jan 2, 2017
 Purchases                                        +$15,740.53                Late Payment Warning: If we do not receive your minimum payment by the
 Balance Transfers                                     +$0.00                date listed above, you may have to pay up to a$35.00 late fee.
 Cash Advances                                         +$0.00                Minimum Payment Warning: If you make only the minimum payment each
 Fees Charged                                          +$0.00                period, you will pay more in interest and it will take you longer to pay off your
                                                                             balance. For example:
 Interest Charged                                      +$0.00
 New Balance                                        $13,711.13                If you make no              You will pay off the       And you will end up
                                                                              additional charges and      balance shown on this      paying an estimated
                                                                              each month you pay:         statement in about:        total of:
 Overlimit Amount                                     $1,211.13                   Only the minimum
                                                                                                                  24 years                    $38,530
                                                                                       payment
 Credit Limit                                       $12,500.00
 Available Credit                                        $0.00               To access information regarding credit counseling call 1-888-561-8861.
 Available Credit for Cash                               $0.00               Questions? Call us:
 Statement Closing Date                             12/05/2016               Customer Service: 1-888-561-8861
 Days in Billing Cycle                                      30               Visit us on the web at: www.tdcardservices.com
                                                                             Please send billing inquiries and correspondence to:
 Points Program Summary                                                      PO BOX 84037 COLUMBUS, GA 31908-4037

 Previous Points Balance                                17,400.00
 Points Earned This Month                              +20,657.00
 Current Points Balance                                 38,057.00
 New York residents may contact the New York State Department of Financial Services by telephone or visit its website for free information on comparative
                    credit card rates, fees, and grace periods. New York State Department of Financial Services 1-800-518-8866 or
                                                  http://www.cardratings.com/credit-card/all-credit-cards.

Redeem your points for the holidays. Check out tdbank.com/cash for the latest promotions this December!

 Your account is currently over the credit limit.




                                           Please make check or money order payable to: TD Bank, N.A.
                      Please include your account number on your check. Detach and return bottom portion with your payment.




                                                                                                Your Account Number                                  4968
                                                                                                Your New Balance                              $13,711.13
  TD BANK, N.A.                                                                                 Your Overlimit Amount                          $1,211.13
  PO BOX 84037
  COLUMBUS GA 31908-4037                                                                        Minimum Payment Due                            $1,349.13
                                                                                                Payment Due Date                          January 2, 2017


  TD BANK, N.A.
  PO BOX 16027                                                                                             Please Enter Amount of Payment Enclosed.
  LEWISTON ME 04243-9513




  STEVEN R DONZIGER                                                                                       4968001371113001349133
  245 W 104TH ST APT 7D
  NEW YORK NY 10025-8100

                                                                                                             Check here for any address changes and indicate
                                                                                                                                 any changes on the reverse.



                                         T5220b1102T                                                           4968c

                                                                                                             TD BANK 0000904
                Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 195 of 266

                                                                                                                                                                                                                Page 2 of 6

Calculation of Balance Subject to Interest Rate: We figure a portion of the interest charge on your account by applying the daily periodic rate shown in your cardmember agreement to the Average Daily Balance
(including current transactions), multiplied by the number of days in the billing period. To get the Average Daily Balance, we take the beginning balance each day (which may include unpaid interest charges and fees
owed from prior billing periods), add any new Purchases (including applicable promotional Purchases, such as Balance Transfers) or Cash Advances (as applicable), and subtract any applicable payments or credits.
This gives us the daily balance. Then, we add up all the daily balances for the billing period and divide the total by the number of days in the billing period. This gives us the “Average Daily Balance.” Unless we
choose to use a later date, we usually add new transactions to the daily balance as of their Activity Date. We treat credit balances as zero balances when we figure the daily balances and Average Daily Balance.
If your account has balances with different APRs, payments in excess of the Minimum Payment Due are applied to Interest Charges and other fees and to balances with the highest APRs, before being applied to
balances with lowest APRs. The structure is opposite for the application of the Minimum Payment; this means that balances with higher APRs are not reduced until balances with lower APRs have been paid off.
Minimum Interest Charge: If the total interest charges for the billing period (figured as described above, including transaction fees) are less than $1.00, the MINIMUM INTEREST CHARGE for the billing period will be
$1.00.
How to Avoid Paying Interest on Purchases: Your due date is at least 25 days after the close of each billing cycle. We charge interest on Balance Transfers and Cash Advances beginning on the transaction date.
We charge interest on Purchases unless each month you pay your entire Account balance, which includes Purchases, Cash Advances, and Balance Transfers, and if applicable, any new fees that are assessed by
the payment due date. Please see below for how to avoid paying interest on purchases if you have a 0% Introductory or Promotional APR Balance Transfer.
How to Avoid Paying Interest on Purchases when you have a 0% Intro or Promo APR Balance Transfer Offer:If you have a 0% introductory or promotional APR balance transfer and also use your Account to
make Purchases, you can avoid paying interest if you pay the following each month by your payment due date: the Minimum Payment Due amount plus the total outstanding Purchase balance amount (this includes
any fees that may have been assessed to your account) .
Notice to Buyer: You have the right at any time to pay your entire balance outstanding with no additional charge.

Payments: Payments must be sent to the payment address shown on your statement and must include the remittance coupon from your statement. Do not send cash. Checks and money orders (in U.S. dollars)
received at the payment address, with the bottom portion of the first page of the statement, by 5:00 pm. Eastern time on a business day will be credited as of the business day received. If the due date falls on a day
on which we do not receive or accept payments, the payment will not be treated as late. We may reject or delay posting nonconforming payments. Upon our receipt, your available credit may not reflect the payment
amount for up to seven (7) days to ensure the funds from the bank on which your payment is drawn are collected and not returned.

Electronic check conversion: When you send a check as payment, you authorize us either to use information from your check to make a one-time electronic fund transfer from your account or to process the
payment as a check transaction. When we use information from your check to make an electronic fund transfer, funds may be withdrawn from your account as soon as the same day we receive your payment, and
you will not receive your check back from your financial institution. If you have questions about electronic check conversion, or do not want your checks to be electronically converted, you may call the Customer
Service telephone number shown on the front of this statement.

Billing-Error Rights Summary - What to Do If You Think You Find A Mistake On Your Statement.If you think there is an error on your statement, write to us at:
TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or you can call us at: 1-888-561-8861
In your letter, give us the following information:
       •       Account information: Your name and account number,
       •       Dollar amount : The dollar amount of the suspect error, and
       •       Description of Problem : If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.
You must contact us within 60 days after the error appeared on your statement. You must notify us of any potential errors in writing. You may call us, but if you do we are not required to investigate any potential
errors and you may have to pay the amount in question.
While we investigate whether or not there has been an error, the following are true:
       •       We cannot try to collect the amount in question, or report you as delinquent on that amount
       •       The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine that we made a mistake, you will not have to pay the amount in
               question or any interest or other fees related to that amount
       •       While you do not have to pay the amount in question, you are responsible for the remainder of your balance
       •       We can apply any unpaid amount against your credit limit

Your Rights If You Are Dissatisfied With Your Credit Card Purchases: If you are dissatisfied with the goods or services that you have purchased with your credit card, and you have tried in good faith to correct the
problem with the merchant, you may have the right not to pay the remaining amount due on the purchase. To use this right, all of the following must be true:
1) The purchase must have been made in your home state or within 100 miles of your current mailing address, and the purchase price must have been more than $50. (Note: Neither of these are necessary if your
purchase was based on an advertisement we mailed to you, or if we own the company that sold you the goods or services.)
2) You must have used your credit card for the purchase. Purchases made with cash advances from an ATM or with a check that accesses your credit card account do not qualify.
3) You must not yet have fully paid for the purchase.
If all of the criteria above are met and you are still dissatisfied with the purchase, contact us in writing at: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037. While we investigate, the same rules apply to the
disputed amount as discussed above. After we finish our investigation, we will tell you our decision. At that point, if we think you owe an amount and you do not pay we may report you as delinquent.

Automated Touch-Tone Bill Payment:By calling the automated touch-tone bill payment system through one of our customer service phone numbers you will be authorizing TD Bank or one of our agents to
automatically initiate a single entry ACH debit to your checking account. You will be required to enter security information for authentication. By using this service you are authorizing your financial institution to accept
these debits and charge them against the account you provide to us. Payments can be cancelled no later than 5p.m., Eastern time, on the date they are entered into the system unless they are entered into the
system after 5p.m, Eastern time, in which case the payment can be cancelled the following day prior to 5 p.m., Eastern time. If you need to cancel your payment, or have questions regarding your payment, please
contact Customer Service at 1-888-561-8861 during normal business hours.

Recurring Automatic Payments:If you have authorized us to pay your credit card bill automatically from your checking or savings account with us, you can stop the payment on any amount you think is wrong. To
stop the payment write to: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or call 1-888-561-8861. To stop the payment your letter or telephone call must reach us 3 business days before the automatic
payment is scheduled to occur.
Fraudulent Transactions: Please immediately report any suspected fraudulent use of your card or the account, by calling the Customer Service telephone number shown on the front of this statement.
Credit Bureau Disputes: If you think the information we furnished to consumer reporting agencies for your Account is not accurate, please write to us at TD Bank P.O. Box 84037, Columbus, GA 31908-4037. A
delay may be experienced if the dispute is not sent to the address specified. Please include your name, address, telephone number, account number for the account you are disputing, a description of the information
being disputed and basis for your dispute as well as copies of supporting documentation.
New York residents: You may request a refund of a credit balance on your account at any time by sending your request to Customer Service at P.O. Box 84037, Columbus, GA 31908-4037, by first class mail,
postage pre-paid.




Name


Address


City                                                                                                           State                                                             Zip

(   )                                                                                                                       (   )
New Home Phone                                                                                                              New Cell Phone


New Email Address


Signature (Required)


                                                                                                                                                            TD BANK 0000905
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 196 of 266

                                                                                                 Page 3 of 6
                                                                                   STEVEN R DONZIGER
                                                                                                     4968
                                                                      November 6, 2016 - December 5, 2016
 TD CASH VISA SIGNATURE® CARD

 Transactions
 Activity Date Post Date Reference Number                Description                           Amount
 Card Number                  4968
    Nov 19      Nov 28      14057672      SHELL/FRD ADJ                                         57.61 CR
    Nov 25      Nov 28      38385132      SQ *EMC CAR SERVICE GOSQ.Corona                       69.12
                                          NY
    Nov 26      Nov 28      17288906      SUBA PHARMACEUTICAL         NEW YORK                 170.00
                                          NY
    Nov 26      Nov 28      12240108      NYC-TAXI          LONG IS CITY NY                     35.16
    Nov 26      Nov 28      00516498      AMERICAN AIR0012102324971FORT                        342.21
                                          WORTH TX
                                          ORIG: LGA     DEST: YYZ
    Nov 26      Nov 28      00016868      PERLA CAFE          NEW YORK NY                      227.30
    Nov 26      Nov 28      67002650      SFOGLIA           NEW YORK NY                         38.51
    Nov 27      Nov 28      00674676      HOTELTONIGHTHUGO           800-208-2949              457.00
                                          CA
    Nov 27      Nov 28      67425456      SHUNLEE WEST          NEW YORK NY                    152.15
    Nov 27      Nov 29      50010750      NYC-TAXI          NEW YORK NY                         24.36
    Nov 27      Nov 29      92099000      CAFE LUXEMBOURG          NEW YORK                     66.43
                                          NY
    Nov 28      Nov 30      73662404      LIVANOS GROUP - OCEANA NEW YORK                       54.82
                                          NY
    Nov 28      Nov 30      39208887      HOTEL HUGO           NEW YORK NY                      10.89
    Nov 28      Nov 30      80341927      WALKERS            NEW YORK NY                        27.86
    Nov 29      Nov 30      03893633      NYC TAXI 1M36       NEW YORK NY                       11.15
    Nov 29      Nov 30      93425519      0000NYCTAXI3V17       WOODSIDE NY                      8.75
    Nov 29      Dec 01      82918484      JEAN GEORGES          NEW YORK NY                    115.81
    Nov 30      Dec 01      09213724      TAXI & LIMO SERVICES #128MISSISSAUGA                   8.18
                                          ON
                                          FOREIGN CURRENCY             10.93 CAD RATE   1.34
    Nov 30      Dec 01      81525764      BECK TAXI          TORONTO        ON                   6.46
                                          FOREIGN CURRENCY              8.63 CAD RATE   1.34
    Nov 30      Dec 01      81526721      BECK TAXI          TORONTO        ON                   7.11
                                          FOREIGN CURRENCY              9.50 CAD RATE   1.34
    Nov 30      Dec 01      54079883      AIRLINE LIMOUSINE SERV WOODBRIDGE                     53.02
                                          ON
                                          FOREIGN CURRENCY             70.80 CAD RATE   1.34
    Nov 30      Dec 02      73259502      COLETTE GRAND CAFE AND BATORONTO                       3.06
                                          ON
                                          FOREIGN CURRENCY              4.07 CAD RATE   1.33
    Nov 30      Dec 02      73937628      FIGO            TORONTO         ON                    27.23
                                          FOREIGN CURRENCY             36.21 CAD RATE   1.33
    Nov 30      Dec 02      73937636      FIGO            TORONTO         ON                     3.76
                                          FOREIGN CURRENCY              5.00 CAD RATE   1.33
    Nov 30      Dec 02      09757736      OMAW             TORONTO         ON                  168.09
                                          FOREIGN CURRENCY            223.51 CAD RATE   1.33
    Nov 30      Dec 02      15796140      ATPS*TAXI&LIMO                                        10.83
                                          SERVICES00MISSISSAUGA ON
                                          FOREIGN CURRENCY             14.40 CAD RATE   1.33
    Nov 30      Dec 02      26967340      KOZLIKS CANADIAN MUSTARD TORONTO                      15.04
                                          ON
                                          FOREIGN CURRENCY             20.00 CAD RATE   1.33
    Dec 01      Dec 02      20843913      SQ *TAXI SERVICE NM      NEW YORK NY                  82.40
    Dec 01      Dec 02      82747212      MACLEANS #4921 T3       MISSISSAUGA                    4.80
                                          ON
                                          FOREIGN CURRENCY              6.38 CAD RATE   1.33
    Dec 01      Dec 02      99654977      BECK TAXI          TORONTO        ON                   9.40
                                          FOREIGN CURRENCY             12.50 CAD RATE   1.33
    Dec 01      Dec 05      34464965      IL BUCO          NEW YORK NY                         327.83
    Dec 01      Dec 05      11704968      CO OP CABS 1948       TORONTO        ON                9.62
                                          FOREIGN CURRENCY             12.75 CAD RATE   1.33


                                                                      TD BANK 0000906
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 197 of 266

                                                                                                 Page 4 of 6


  Transactions
  Activity Date Post Date Reference Number                Description                         Amount
     Dec 01      Dec 05      78407014      COLETTE GRAND CAFE AND BATORONTO                    10.57
                                           ON
                                           FOREIGN CURRENCY             14.01 CAD RATE 1.33
     Dec 01      Dec 05      00507753      THOMPSON HOTEL           TORONTO       ON           375.53
                                           FOREIGN CURRENCY            497.66 CAD RATE 1.33
     Dec 02      Dec 05      03082564      0000NYCTAXI6P85       ASTORIA       NY               35.15
     Dec 02      Dec 05      29789035      NYC TAXI 6V73       NEW YORK NY                       9.35
     Dec 02      Dec 05      44010016      OSTERIA DEL CIRCO       NEW YORK NY                 198.21
     Dec 02      Dec 05      64404251      JEAN GEORGES          NEW YORK NY                    14.43
     Dec 03      Dec 05      87719097      TST* ESTELA         NEW YORK NY                     300.41
     Dec 03      Dec 05      15530713      HENRYS RESTAURANT          NEW YORK                 173.98
                                           NY
     Dec 03      Dec 05      00242859      JETBLUE 2792164759158SALT LAKE                     1,736.20
                                           CTYUT
                                           ORIG: JFK     DEST: LAX
     Dec 04      Dec 05      06200741      CARMELLIMOPASS.COM          NEW YORK                 51.20
                                           NY
  Card Number                  4070
     Nov 04      Nov 07      60216816      SFR TAXI 1592       LONG ISLAND NY                    8.25
     Nov 04      Nov 07      00609637      YELLOW CARD SERVICES INC SAN                         14.75
                                           FRANCISCOCA
     Nov 04      Nov 07      04352072      YELLOW CARD SERVICES INC SAN                         12.10
                                           FRANCISCOCA
     Nov 04      Nov 07      75589431      SFR TAXI 1492       LONG ISLAND NY                    8.25
     Nov 04      Nov 07      40801519      FRASCATI          SAN FRANCISCOCA                    96.04
     Nov 04      Nov 07      08503803      ZUNI CAFE          SAN FRANCISCOCA                  172.75
     Nov 05      Nov 07      88201944      SF ELITE TRANSPORTATION SAN                          52.40
                                           FRANCISCOCA
     Nov 05      Nov 07      88502247      NAPA FARMS MARKET          SAN                        8.07
                                           FRANCISCOCA
     Nov 05      Nov 07      43816272      NYC-TAXI         NEW YORK NY                          27.96
     Nov 05      Nov 07      13065901      INTER-CONTINENTAL HOTELS SAN                       1,238.84
                                           FRANCISCOCA
     Nov 06      Nov 07      51552912      NYC TAXI 4E78       NEW YORK NY                      26.15
     Nov 06      Nov 07      04570408      HUDSON CLEARWATER           NEW YORK                174.98
                                           NY
     Nov 06      Nov 08      20716948      MSG-MERCH STORES           NEW YORK                  24.00
                                           NY
     Nov 06      Nov 08      20681829      MSG-CONCESSIONS           NEW YORK                   31.70
                                           NY
     Nov 06      Nov 08      99191684      SILVER MOON BAKERY         NEW YORK                   7.21
                                           NY
     Nov 07      Nov 08      10681091      GOTHAM YELLOW 01530013 BRONX                          9.95
                                           NY
     Nov 07      Nov 08      09382666      0000NYCTAXI5E81       NEW YORK NY                     8.75
     Nov 07      Nov 09      80131836      WALKERS            NEW YORK NY                       49.64
     Nov 08      Nov 10      35948305      GRAMERCY TAVERN           NEW YORK                   61.17
                                           NY
     Nov 08      Nov 10      33661738      MTA MVM*R170-103 ST      NEW YORK NY                 40.00
     Nov 08      Nov 10      58182472      FRIENDLY VALET CLEANER NEW YORK                      18.00
                                           NY
     Nov 08      Nov 10      10097566      NYC-TAXI         WOODSIDE NY                         10.56
     Nov 08      Nov 10      10092906      NYC-TAXI         WOODSIDE NY                          9.96
     Nov 08      Nov 10      00921556      MARTIN BROTHERS WINE & SPNEW YORK                    71.81
                                           NY
     Nov 09      Nov 10      13300130      BLONDIS HAIR SALON III CONEW YORK                    47.03
                                           NY
     Nov 09      Nov 10      55388324      AT&T*BILL PAYMENT       800-288-2020 TX             847.48
     Nov 09      Nov 11      47504976      B105           NEW YORK NY                          780.00
     Nov 09      Nov 11      30098380      IRVING PL 60197449 NEW YORK NY                       29.00
     Nov 09      Nov 11      30098588      IRVING PL 60197449 NEW YORK NY                       23.00
     Nov 09      Nov 11      06906720      NYC TAXI CCRMT        LONG IS CITY NY                14.76
     Nov 09      Nov 11      75299934      NYC TAXI 1B71,1B97     BROOKLYN NY                   26.16


                                                                      TD BANK 0000907
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 198 of 266

                                                                                                   Page 5 of 6
                                                                                      STEVEN R DONZIGER
                                                                                                        4968
                                                                         November 6, 2016 - December 5, 2016
TD CASH VISA SIGNATURE® CARD

 Transactions
 Activity Date   Post Date Reference Number                  Description                        Amount
    Nov 09        Nov 11      17172970        NYC-TAXI         LONG IS CITY NY                    21.96
    Nov 09        Nov 11      81093473        JEAN GEORGES          NEW YORK NY                  107.28
    Nov 10        Nov 11      04740109        0000NYCTAXI6D44       BROOKLYN NY                   12.35
    Nov 10        Nov 14      98817416        ISABELLA'S        NEW YORK NY                       46.47
    Nov 10        Nov 14      35227630        NYC-TAXI         ASTORIA      NY                    16.56
    Nov 10        Nov 14      05079805        JEAN GEORGES          NEW YORK NY                   67.70
    Nov 11        Nov 14      72511216        NYC TAXI 7N90       BRONX       NY                   8.75
    Nov 11        Nov 14      25882275        FRIENDLY VALET CLEANER NEW YORK                      7.50
                                              NY
   Nov 11        Nov 14        80185761       WALKERS           NEW YORK NY                       52.28
   Nov 12        Nov 14        56927388       TST* KING RESTAURANT NYC NEW YORK                  249.04
                                              NY
   Nov 12        Nov 14        80392225       WOLFGANGS STEAKHOUSE NEW YORK                      323.88
                                              NY
   Nov 12        Nov 14        04444356       HUNDRED ACRES           NEW YORK NY                 67.50
   Nov 12        Nov 14        02042293       LADY Q NAILS & SPA INC NEW YORK                     10.50
                                              NY
   Nov 12        Nov 15        69185589       NYC-TAXI         LONG IS CITY NY                    30.36
   Nov 13        Nov 14        66733710       UBER TECHNOLOGIES INC 866-576-1039                   5.00
                                              CA
   Nov   13      Nov   14      95894434       NYC TAXI 3P30       BRONX       NY                   8.15
   Nov   13      Nov   15      06904549       NYC TAXI CCRMT        LONG IS CITY NY               11.76
   Nov   13      Nov   15      09903615       NYC TAXI 2G40       NEW YORK NY                      8.75
   Nov   13      Nov   15      99191372       SILVER MOON BAKERY         NEW YORK                  7.21
                                              NY
   Nov 13        Nov 16        68314435       NYC-TAXI YELLOW CAB       LONG IS CITY               8.16
                                              NY
   Nov   14      Nov   14      00000030       PAYMENT RECEIVED -- THANK YOU                     9,173.47 CR
   Nov   14      Nov   15      98256824       NYC TAXI 4M71       MASPETH       NY                 11.15
   Nov   14      Nov   15      50840840       0000NYCTAXI1H86       LONG ISLAND CNY                12.95
   Nov   14      Nov   15      87807143       BAGEL TALK         NEW YORK NY                       12.24
   Nov   14      Nov   15      87807176       BAGEL TALK         NEW YORK NY                        9.23
   Nov   14      Nov   16      41340046       MTA MVM*R172-CATHEDRAL NEW YORK                      40.00
                                              NY
   Nov   14      Nov   16      04545224       NYC YELLOW CAB          LONG IS CITY NY             15.36
   Nov   14      Nov   16      61120643       0000NYCTAXI6H30       BROOKLYN NY                    8.75
   Nov   15      Nov   15      69903406       APL* ITUNES.COM/BILL 866-712-7753 CA                 0.99
   Nov   15      Nov   16      39526226       NYC TAXI 4M41       NEW YORK NY                     11.15
   Nov   15      Nov   16      11324926       MAISON KAYSER         NEW YORK NY                   34.94
   Nov   15      Nov   16      97336907       SUBA PHARMACEUTICAL         NEW YORK               120.00
                                              NY
   Nov 15        Nov 16        61001239       PORTER HOUSE BAR & GRILL NEW YORK                  118.16
                                              NY
   Nov 15        Nov 17        15436103       0000NYCTAXI1N82       LONG ISLAND NY                14.75
   Nov 15        Nov 17        80214178       WALKERS           NEW YORK NY                       62.53
   Nov 16        Nov 17        20530842       TST* KING RESTAURANT NYC NEW YORK                  279.35
                                              NY
   Nov 16        Nov 17        15068599       THE RED CAT         NEW YORK NY                    199.85
   Nov 16        Nov 18        24184719       ATLANTIC GRILLLINCOLN NEW YORK                     128.82
                                              NY
   Nov 16        Nov 18        12677625       0000NYCTAXI1N89       LONG ISLAND NY                18.95
   Nov 16        Nov 18        07395638       NYC TAXI 9H76       NEW YORK NY                     17.75
   Nov 16        Nov 18        00735998       CESCA RESTAURANT          NEW YORK                  26.23
                                              NY
   Nov 17        Nov 18        27775909       CVS/PHARMACY #04014        NEW YORK                  4.67
                                              NY
   Nov 17        Nov 21        92091850       CAFE LUXEMBOURG          NEW YORK                  167.19
                                              NY
   Nov 17        Nov 21        69186829       NYC-TAXI         LONG IS CITY NY                    11.76


                                                                         TD BANK 0000908
 Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 199 of 266




                                                                                                     Page 6 of 6


Transactions
Activity Date Post Date Reference Number                Description                               Amount
   Nov 18      Nov 21      00870024      CESCA RESTAURANT          NEW YORK                        85.86
                                         NY
   Nov 18      Nov 21      35213985      NYC-TAXI         ASTORIA      NY                           11.76
   Nov 19      Nov 21      94954261      FRIENDLY VALET CLEANER NEW YORK                            12.50
                                         NY
   Nov 19      Nov 21      14057672      SHELL OIL 57542523006 TAMPA       FL                       57.61
   Nov 19      Nov 21      88202853      THE ODEON INC         NEW YORK NY                          78.41
   Nov 19      Nov 21      74352841      SFOGLIA          NEW YORK NY                               54.84
   Nov 20      Nov 22      60357788      DELTA AIR 0062364386369DELTA.COM                           11.20
                                         CA
                                         ORIG: LGA     DEST: STL
   Nov 20      Nov 22      60528206      DELTA AIR Seat Fees DELTA.COM CA                            19.00
   Nov 20      Nov 22      88400796      NYLO HOTEL         NEW YORK NY                           3,452.11
   Nov 21      Nov 22      09474410      SHUNLEE WEST          NEW YORK NY                          155.21
Fees
                                                 TOTAL FEES FOR THIS PERIOD                         $0.00

Interest Charged
                                                 TOTAL INTEREST FOR THIS PERIOD                     $0.00

                                                 2016 Totals Year to Date
                Total fees charged in 2016                                             $0.00
                Total interest charged in 2016                                         $0.00

Interest Charge Calculation
Your Annual Percentage Rate (APR) is the annual interest rate on your account.
Type of Balance                 Annual Percentage               Balances Subject to    Interest
                                Rate (APR)                      Interest Rate          Charge
Purchases                       23.24% (v)                      $0.00                  $0.00
Cash                            23.49% (v)                      $0.00                  $0.00

(v) = Variable Rate




                                                                             TD BANK 0000909
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 200 of 266

                                                                                                                                                      Page 1 of 6
                                                                                                                            STEVEN R DONZIGER
                                                                                                                                             4070
                                                                                                               October 6, 2016 - November 5, 2016
TD CASH VISA SIGNATURE® CARD

 Summary Of Account Activity                                                 Payment Information
                                                                             New Balance                                                         $7,201.68
 Previous Balance                                    $289.11
 Payments                                          -$6,963.84                Minimum Payment Due                                                     $73.00
 Other Credits                                         -$0.00                Payment Due Date                                                   Dec 2, 2016
 Purchases                                        +$13,876.41                Late Payment Warning: If we do not receive your minimum payment by the
 Balance Transfers                                     +$0.00                date listed above, you may have to pay up to a$35.00 late fee.
 Cash Advances                                         +$0.00                Minimum Payment Warning: If you make only the minimum payment each
 Fees Charged                                          +$0.00                period, you will pay more in interest and it will take you longer to pay off your
                                                                             balance. For example:
 Interest Charged                                      +$0.00
 New Balance                                          $7,201.68               If you make no              You will pay off the       And you will end up
                                                                              additional charges and      balance shown on this      paying an estimated
                                                                              each month you pay:         statement in about:        total of:
 Credit Limit                                       $12,500.00                    Only the minimum
 Available Credit                                    $5,298.32                                                    19 years                    $19,481
                                                                                       payment
 Available Credit for Cash                           $3,750.00                                                                                $10,080
                                                                                        $280                       3 years
 Statement Closing Date                             11/05/2016                                                                           (Savings = $9,401)
 Days in Billing Cycle                                      31
                                                                             To access information regarding credit counseling call 1-888-561-8861.
 Points Program Summary
                                                                             Questions? Call us:
 Previous Points Balance                                   503.00            Customer Service: 1-888-561-8861
 Points Earned This Month                              +16,897.00            Visit us on the web at: www.tdcardservices.com
                                                                             Please send billing inquiries and correspondence to:
 Current Points Balance                                 17,400.00            PO BOX 84037 COLUMBUS, GA 31908-4037

 New York residents may contact the New York State Department of Financial Services by telephone or visit its website for free information on comparative
                    credit card rates, fees, and grace periods. New York State Department of Financial Services 1-800-518-8866 or
                                                  http://www.cardratings.com/credit-card/all-credit-cards.

Celebrate Thanksgiving with rewards this November. Visit tdbank.com/cash to redeem your points today!

Get TD Fraud Alerts. We will instantly send you notifications if we detect suspicious activity made with your TD Credit
Card. It's easy to sign-up! Just log into your tdcardservices.com account, and click on the Alerts tab. Choose to receive
fraud alerts via text, email, and/or phone.




                                           Please make check or money order payable to: TD Bank, N.A.
                      Please include your account number on your check. Detach and return bottom portion with your payment.




                                                                                                Your Account Number                                4070
                                                                                                Your New Balance                             $7,201.68
  TD BANK, N.A.                                                                                 Minimum Payment Due                             $73.00
  PO BOX 84037
  COLUMBUS GA 31908-4037                                                                        Payment Due Date                       December 2, 2016



  TD BANK, N.A.
  PO BOX 16027                                                                                             Please Enter Amount of Payment Enclosed.
  LEWISTON ME 04243-9513




  STEVEN R DONZIGER                                                                                       4070000720168000073001
  245 W 104TH ST APT 7D
  NEW YORK NY 10025-8100

                                                                                                             Check here for any address changes and indicate
                                                                                                                                 any changes on the reverse.



                                         T5220b1102T                                                           4070c

                                                                                                             TD BANK 0000910
                Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 201 of 266

                                                                                                                                                                                                                Page 2 of 6

Calculation of Balance Subject to Interest Rate: We figure a portion of the interest charge on your account by applying the daily periodic rate shown in your cardmember agreement to the Average Daily Balance
(including current transactions), multiplied by the number of days in the billing period. To get the Average Daily Balance, we take the beginning balance each day (which may include unpaid interest charges and fees
owed from prior billing periods), add any new Purchases (including applicable promotional Purchases, such as Balance Transfers) or Cash Advances (as applicable), and subtract any applicable payments or credits.
This gives us the daily balance. Then, we add up all the daily balances for the billing period and divide the total by the number of days in the billing period. This gives us the “Average Daily Balance.” Unless we
choose to use a later date, we usually add new transactions to the daily balance as of their Activity Date. We treat credit balances as zero balances when we figure the daily balances and Average Daily Balance.
If your account has balances with different APRs, payments in excess of the Minimum Payment Due are applied to Interest Charges and other fees and to balances with the highest APRs, before being applied to
balances with lowest APRs. The structure is opposite for the application of the Minimum Payment; this means that balances with higher APRs are not reduced until balances with lower APRs have been paid off.
Minimum Interest Charge: If the total interest charges for the billing period (figured as described above, including transaction fees) are less than $1.00, the MINIMUM INTEREST CHARGE for the billing period will be
$1.00.
How to Avoid Paying Interest on Purchases: Your due date is at least 25 days after the close of each billing cycle. We charge interest on Balance Transfers and Cash Advances beginning on the transaction date.
We charge interest on Purchases unless each month you pay your entire Account balance, which includes Purchases, Cash Advances, and Balance Transfers, and if applicable, any new fees that are assessed by
the payment due date. Please see below for how to avoid paying interest on purchases if you have a 0% Introductory or Promotional APR Balance Transfer.
How to Avoid Paying Interest on Purchases when you have a 0% Intro or Promo APR Balance Transfer Offer:If you have a 0% introductory or promotional APR balance transfer and also use your Account to
make Purchases, you can avoid paying interest if you pay the following each month by your payment due date: the Minimum Payment Due amount plus the total outstanding Purchase balance amount (this includes
any fees that may have been assessed to your account) .
Notice to Buyer: You have the right at any time to pay your entire balance outstanding with no additional charge.

Payments: Payments must be sent to the payment address shown on your statement and must include the remittance coupon from your statement. Do not send cash. Checks and money orders (in U.S. dollars)
received at the payment address, with the bottom portion of the first page of the statement, by 5:00 pm. Eastern time on a business day will be credited as of the business day received. If the due date falls on a day
on which we do not receive or accept payments, the payment will not be treated as late. We may reject or delay posting nonconforming payments. Upon our receipt, your available credit may not reflect the payment
amount for up to seven (7) days to ensure the funds from the bank on which your payment is drawn are collected and not returned.

Electronic check conversion: When you send a check as payment, you authorize us either to use information from your check to make a one-time electronic fund transfer from your account or to process the
payment as a check transaction. When we use information from your check to make an electronic fund transfer, funds may be withdrawn from your account as soon as the same day we receive your payment, and
you will not receive your check back from your financial institution. If you have questions about electronic check conversion, or do not want your checks to be electronically converted, you may call the Customer
Service telephone number shown on the front of this statement.

Billing-Error Rights Summary - What to Do If You Think You Find A Mistake On Your Statement.If you think there is an error on your statement, write to us at:
TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or you can call us at: 1-888-561-8861
In your letter, give us the following information:
       •       Account information: Your name and account number,
       •       Dollar amount : The dollar amount of the suspect error, and
       •       Description of Problem : If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.
You must contact us within 60 days after the error appeared on your statement. You must notify us of any potential errors in writing. You may call us, but if you do we are not required to investigate any potential
errors and you may have to pay the amount in question.
While we investigate whether or not there has been an error, the following are true:
       •       We cannot try to collect the amount in question, or report you as delinquent on that amount
       •       The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine that we made a mistake, you will not have to pay the amount in
               question or any interest or other fees related to that amount
       •       While you do not have to pay the amount in question, you are responsible for the remainder of your balance
       •       We can apply any unpaid amount against your credit limit

Your Rights If You Are Dissatisfied With Your Credit Card Purchases: If you are dissatisfied with the goods or services that you have purchased with your credit card, and you have tried in good faith to correct the
problem with the merchant, you may have the right not to pay the remaining amount due on the purchase. To use this right, all of the following must be true:
1) The purchase must have been made in your home state or within 100 miles of your current mailing address, and the purchase price must have been more than $50. (Note: Neither of these are necessary if your
purchase was based on an advertisement we mailed to you, or if we own the company that sold you the goods or services.)
2) You must have used your credit card for the purchase. Purchases made with cash advances from an ATM or with a check that accesses your credit card account do not qualify.
3) You must not yet have fully paid for the purchase.
If all of the criteria above are met and you are still dissatisfied with the purchase, contact us in writing at: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037. While we investigate, the same rules apply to the
disputed amount as discussed above. After we finish our investigation, we will tell you our decision. At that point, if we think you owe an amount and you do not pay we may report you as delinquent.

Automated Touch-Tone Bill Payment:By calling the automated touch-tone bill payment system through one of our customer service phone numbers you will be authorizing TD Bank or one of our agents to
automatically initiate a single entry ACH debit to your checking account. You will be required to enter security information for authentication. By using this service you are authorizing your financial institution to accept
these debits and charge them against the account you provide to us. Payments can be cancelled no later than 5p.m., Eastern time, on the date they are entered into the system unless they are entered into the
system after 5p.m, Eastern time, in which case the payment can be cancelled the following day prior to 5 p.m., Eastern time. If you need to cancel your payment, or have questions regarding your payment, please
contact Customer Service at 1-888-561-8861 during normal business hours.

Recurring Automatic Payments:If you have authorized us to pay your credit card bill automatically from your checking or savings account with us, you can stop the payment on any amount you think is wrong. To
stop the payment write to: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or call 1-888-561-8861. To stop the payment your letter or telephone call must reach us 3 business days before the automatic
payment is scheduled to occur.
Fraudulent Transactions: Please immediately report any suspected fraudulent use of your card or the account, by calling the Customer Service telephone number shown on the front of this statement.
Credit Bureau Disputes: If you think the information we furnished to consumer reporting agencies for your Account is not accurate, please write to us at TD Bank P.O. Box 84037, Columbus, GA 31908-4037. A
delay may be experienced if the dispute is not sent to the address specified. Please include your name, address, telephone number, account number for the account you are disputing, a description of the information
being disputed and basis for your dispute as well as copies of supporting documentation.
New York residents: You may request a refund of a credit balance on your account at any time by sending your request to Customer Service at P.O. Box 84037, Columbus, GA 31908-4037, by first class mail,
postage pre-paid.




Name


Address


City                                                                                                           State                                                             Zip

(   )                                                                                                                       (   )
New Home Phone                                                                                                              New Cell Phone


New Email Address


Signature (Required)


                                                                                                                                                            TD BANK 0000911
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 202 of 266

                                                                                                 Page 3 of 6
                                                                                    STEVEN R DONZIGER
                                                                                                      4070
                                                                        October 6, 2016 - November 5, 2016
 TD CASH VISA SIGNATURE® CARD

 Transactions
 Activity Date Post Date Reference Number                 Description                         Amount
 Card Number                  4070
    Oct 04      Oct 06      80793793      WALKERS            NEW YORK NY                        47.20
    Oct 05      Oct 07      50032754      LENSCRAFTERS 10051084 NEW YORK                       412.14
                                          NY
    Oct 05      Oct 07      19362403      FRIENDLY VALET CLEANER NEW YORK                       81.50
                                          NY
    Oct 05      Oct 07      00879997      AMERICAN AIR0012395079320FORT                        321.60
                                          WORTH TX
                                          ORIG: LGA     DEST: ORD
    Oct 05      Oct 07      80804738      WALKERS            NEW YORK NY                        75.15
    Oct 05      Oct 10      02042296      LADY Q NAILS & SPA INC NEW YORK                       26.00
                                          NY
    Oct 06      Oct 07      03137082      GOGOAIR.COM            877-350-0038 IL                29.95
    Oct 06      Oct 07      05642842      AA INFLIGHT VISA FACET 4 PHOENIX        AZ             4.00
    Oct 06      Oct 07      44051419      CARMELLIMOPASS.COM          NEW YORK                  48.80
                                          NY
    Oct 06      Oct 10      53740131      VTS SAN DIEGO TAXI       SAN JOSE CA                  21.73
    Oct 06      Oct 10      90797394      FRONTERA GRILL20258349 CHICAGO                        10.59
                                          IL
    Oct 06      Oct 10      91616394      CAFE SEVILLA SAN DIEGO SAN DIEGO                      60.76
                                          CA
    Oct 07      Oct 10      65530877      IN-N-OUT BURGER #200 TEMECULA                         13.39
                                          CA
    Oct 08      Oct 10      58792098      UNITED    0162321050734800-932-2732TX                661.15
                                          ORIG: SAN     DEST: ORD
    Oct 08      Oct 10      58940333      UNITED    0162927524832800-932-2732TX                 25.00
    Oct 08      Oct 10      00000102      BABE'S BBQ GRILL AND B RANCHO                         90.06
                                          MIRAGECA
    Oct 09      Oct 11      80005134      LGS PRIME STEAKHOUSE LA QUINTA                        57.47
                                          CA
    Oct 09      Oct 12      50598743      AIR CANADA                                           607.75
                                          0142168357801AIRCANADA.COMNY
                                          ORIG: YOW     DEST: LGA
    Oct 09      Oct 13      60088825      AIR CANADA 0142168357801NEW YORK                      15.75
                                          NY
                                          ORIG: YOW     DEST: LGA
    Oct 10      Oct 11      20840117      EXPEDIA           EXPEDIA.COM WA                     196.16
    Oct 10      Oct 12      98743521      SAN PEETS T2W          SAN DIEGO CA                    3.46
    Oct 10      Oct 12      21669056      UNITED    0162927653676800-932-2732TX                  8.99
    Oct 10      Oct 12      63302277      STARBUCKS STORE 08908 TEMECULA                         5.90
                                          CA
    Oct 10      Oct 12      88300826      PHIL'S BBQ        SAN DIEGO CA                        13.77
    Oct 10      Oct 12      26297688      FRIENDLY VALET CLEANER NEW YORK                       14.00
                                          NY
    Oct 10      Oct 12      02728706      STARBUCKS C01 20251526 CHICAGO           IL           13.77
    Oct 10      Oct 12      00841026      AMERICAN AIR0012395829186FORT                        596.20
                                          WORTH TX
                                          ORIG: LGA     DEST: JAX
    Oct 10      Oct 12      00841034      AMERICAN AIR0012395829187FORT                        596.20
                                          WORTH TX
                                          ORIG: LGA     DEST: JAX
    Oct 10      Oct 12      67043046      BLUE LINE 1146 TAXITAB OTTAWA          ON             29.26
                                          FOREIGN CURRENCY             38.51 CAD RATE 1.32
    Oct 11      Oct 12      65338351      GOGOAIR.COM            877-350-0038 IL                 4.99
    Oct 11      Oct 12      77547440      BECKTA DINING AND WINE OTTAWA                        105.67
                                          ON
                                          FOREIGN CURRENCY            139.05 CAD RATE 1.32
    Oct 11      Oct 13      55394531      NYC TAXI 3L40       LONG ISLAND NY                    44.79
    Oct 11      Oct 13      69502626      BLUE LINE 1489 TAXITAB OTTAWA          ON             30.73


                                                                      TD BANK 0000912
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 203 of 266

                                                                                                 Page 4 of 6


 Transactions
 Activity Date Post Date Reference Number                  Description                        Amount
                                            FOREIGN CURRENCY            40.58 CAD RATE 1.32
   Oct 12      Oct 13      07368254         FAIRMONT CHATEAU LAURIER OTTAWA                     13.40
                                            ON
                                            FOREIGN CURRENCY            17.69 CAD RATE 1.32
   Oct 12      Oct 13      07375820         FAIRMONT CHATEAU LAURIER OTTAWA                    107.33
                                            ON
                                            FOREIGN CURRENCY           141.75 CAD RATE 1.32
   Oct 12      Oct 14      69179288         FRIENDLY VALET CLEANER NEW YORK                     34.50
                                            NY
   Oct 13      Oct 17      95204119         JEAN GEORGES          NEW YORK NY                  103.10
   Oct 14      Oct 17      12359055         HENRYS RESTAURANT          NEW YORK                 97.83
                                            NY
   Oct 15      Oct 17      14686234         GAMESTOP #1012         NEW YORK NY                 387.57
   Oct 15      Oct 17      12655423         B105           NEW YORK NY                         780.00
   Oct 15      Oct 17      06208776         SAN CARLO          NEW YORK NY                      32.13
   Oct 15      Oct 17      43166026         FRIENDLY VALET CLEANER NEW YORK                     29.00
                                            NY
   Oct 15      Oct 17      50042333         NYC-TAXI         NEW YORK NY                        29.16
   Oct 15      Oct 17      04444697         HUNDRED ACRES           NEW YORK NY                 13.00
   Oct 15      Oct 17      80904668         WALKERS           NEW YORK NY                       39.21
   Oct 16      Oct 17      89826610         CROSBY ST RESTAURANT NEW YORK                       35.85
                                            NY
   Oct 16      Oct 17      84432907         GAMESTOP #1012         NEW YORK NY                  76.74
   Oct 16      Oct 17      46466546         BLUE RIBBON - SULLIVAN STNEW YORK                   50.03
                                            NY
   Oct 17      Oct 18      76063680         HOTELTONIGHTTHE CHARL 800-208-2949                 572.00
                                            CA
   Oct 17      Oct 19      07257257         EXXONMOBIL 97421986 FAIRFIELD CT                    30.72
   Oct 18      Oct 20      34830566         CHARLES HOTEL         CAMBRIDGE MA                 169.98
   Oct 18      Oct 20      34830756         CHARLES HOTEL         CAMBRIDGE MA                   8.56
   Oct 18      Oct 20      00765562         CESCA RESTAURANT          NEW YORK                 163.00
                                            NY
   Oct 18      Oct 20      07330616         EXXONMOBIL 97422711 GREENWICH                       30.40
                                            CT
   Oct 18      Oct 20      50029980         NYC-TAXI         NEW YORK NY                         11.76
   Oct 19      Oct 19      00009116         PAYMENT RECEIVED -- THANK YOU                     6,963.84 CR
   Oct 19      Oct 21      94253532         AMTRAK .COM                                         412.00
                                            2930631082985WASHINGTON DC
                                            ORIG: NYP    DEST: WAS
   Oct 19      Oct 21      80944322         WALKERS           NEW YORK NY                       29.50
   Oct 20      Oct 24      01010018         OSTERIA DEL CIRCO       NEW YORK NY                188.96
   Oct 20      Oct 24      00928086         AMERICAN AIR0012397355725FORT                      328.10
                                            WORTH TX
                                            ORIG: JFK    DEST: SFO
   Oct 21      Oct 24      04446323         HUNDRED ACRES           NEW YORK NY                 27.40
   Oct 22      Oct 24      14214265         HOTELTONIGHTTHE FAIRF 800-208-2949                 169.00
                                            CA
   Oct 22      Oct 24      38463327         BLUE SMOKE          NEW YORK NY                     36.49
   Oct 22      Oct 24      03249676         STARBUCKS STORE 09368 BROOKLYN                       6.42
                                            NY
   Oct 22      Oct 24      72689937         SFOGLIA          NEW YORK NY                       155.21
   Oct 23      Oct 24      23989050         THE PENROSE          NEW YORK NY                    26.00
   Oct 23      Oct 24      08317410         JUNO USA, LP       855-586-6872 NY                  17.47
   Oct 23      Oct 25      05065220         HYATT WASHINGTON PARK                              229.15
                                            F&BWASHINGTON DC
   Oct 24      Oct 25      88000020         MASTRO'S-WASHINGTON         WASHINGTON              17.30
                                            DC
   Oct 24      Oct 26      33666630         FRIENDLY VALET CLEANER NEW YORK                     14.00
                                            NY
   Oct 24      Oct 26      22463408         DIAL CAB CO.       WASHINGTON DC                    10.11
   Oct 24      Oct 26      20786489         FAIRFAX EMBASSY ROW        WASHINGTON               12.99
                                            DC


                                                                       TD BANK 0000913
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 204 of 266

                                                                                                 Page 5 of 6
                                                                                    STEVEN R DONZIGER
                                                                                                      4070
                                                                        October 6, 2016 - November 5, 2016
TD CASH VISA SIGNATURE® CARD

 Transactions
 Activity Date Post Date Reference Number                 Description                         Amount
    Oct 24      Oct 26      00154545      TAXICHARGE WASHINGTON DC                             12.62
                                          BROOKLYN NY
    Oct 24      Oct 26      99045466      AMTRAK     2984056101671WASHINGTON                   117.00
                                          DDC
                                          ORIG: WAS     DEST: NYP
    Oct 24      Oct 26      99045474      AMTRAK     2984056101838WASHINGTON                   128.00
                                          DDC
                                          ORIG: WAS     DEST: NYP
    Oct 25      Oct 26      98697126      NYC TAXI 3Y78        LONG ISLAND NY                   10.55
    Oct 25      Oct 27      50015378      NYC-TAXI           NEW YORK NY                         9.96
    Oct 25      Oct 27      04446153      HUNDRED ACRES            NEW YORK NY                  60.90
    Oct 26      Oct 27      93926014      NYC TAXI 1M42        NEW YORK NY                      15.95
    Oct 26      Oct 28      37433451      MTA MVM*R170-103 ST       NEW YORK NY                 40.00
    Oct 26      Oct 28      24028913      NYC TAXI 6F18        LONG ISLAND CNY                  15.35
    Oct 26      Oct 28      80438923      BALTHAZAR            NEW YORK NY                      68.70
    Oct 26      Oct 28      36406182      AT&T*BILL PAYMENT        800-331-0500 TX             670.91
    Oct 27      Oct 28      11036958      THE RED CAT          NEW YORK NY                     280.17
    Oct 27      Oct 28      12000173      BLONDIS HAIR SALON III CONEW YORK                     47.03
                                          NY
    Oct 27      Oct 31      00692227      IPHONE CITIZ*PMT 24 OF 24888-2016306                 114.50
                                          CT
    Oct 27      Oct 31      80026005      WALKERS             NEW YORK NY                       56.54
    Oct 28      Oct 31      91008306      CARMELLIMOPASS.COM           NEW YORK                 48.80
                                          NY
    Oct 28      Oct 31      43750839      BONOS BARBQ - NEPTUNE BEANEPTUNE                      39.23
                                          BEACHFL
    Oct 28      Oct 31      01205773      AMERICAN AIR0010639821838FORT                         59.00
                                          WORTH TX
                                          ORIG: FFP     DEST: FEE
    Oct 28      Oct 31      57175231      HEALTHY GOURMET            FLUSHING NY                11.97
    Oct 29      Oct 31      37508235      SQ *SOUTHERN GROUNDS AND Neptune                      38.89
                                          BeachFL
    Oct 29      Oct 31      00300988      AMERICAN AIR0012398551884FORT                        282.10
                                          WORTH TX
                                          ORIG: SFO     DEST: JFK
    Oct 29      Oct 31      01080753      AMERICAN AIR0010639879694FORT                         75.00
                                          WORTH TX
                                          ORIG: FFP     DEST: FEE
    Oct 29      Oct 31      01088277      AMERICAN AIR0010639879870FORT                         25.00
                                          WORTH TX
                                          ORIG: FTF     DEST: FEE
    Oct 29      Oct 31      20323024      NORTH BEACH FISH CAMP NEPTUNE                         92.56
                                          BEACHFL
    Oct 30      Oct 31      04450090      BP#3721594SUNSHINE # 10 JACKSONVILLE                  11.90
                                          FL
    Oct 30      Oct 31      46202350      ALAMO RENT-A-CAR          JACKSONVILLE               258.64
                                          FL
    Oct 30      Oct 31      24123880      SQ *PERSONAL CHAUFF         BRONX      NY             99.00
    Oct 30      Oct 31      57562536      GOGOAIR.COM            877-350-0038 IL                 5.00
    Oct 30      Nov 01      02042298      LADY Q NAILS & SPA INC NEW YORK                       34.00
                                          NY
    Oct 30      Nov 01      15124922      BONOS BARBQ - NEPTUNE BEANEPTUNE                      30.22
                                          BEACHFL
    Oct 31      Nov 01      37422880      DNH*GODADDY.COM            480-5058855 AZ            130.39
    Oct 31      Nov 02      68209261      OCEANA             NEW YORK NY                       117.08
    Nov 01      Nov 02      88000164      NICE MATIN          NEW YORK NY                       17.15
    Nov 01      Nov 02      83565870      BLU*stevendonziger.com 888-4014678 UT                155.88
    Nov 01      Nov 03      10084614      MODELL'S SPRTNG GOODS 169NEW YORK                     54.44
                                          NY


                                                                      TD BANK 0000914
 Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 205 of 266




                                                                                                     Page 6 of 6


Transactions
Activity Date Post Date Reference Number               Description                                Amount
   Nov 01      Nov 03      96503984      AWESOME TAXI MANAGMENT NEW YORK                           15.36
                                         NY
   Nov 02      Nov 03      49171684      GOGOAIR.COM          877-350-0038 IL                       39.95
   Nov 02      Nov 03      46304432      CARMELLIMOPASS.COM        NEW YORK                         73.00
                                         NY
   Nov 02      Nov 03      00338585      YELLOW CARD SERVICES INC SAN                               60.50
                                         FRANCISCOCA
   Nov 02      Nov 04      30097903      FRIENDLY VALET CLEANER NEW YORK                            10.00
                                         NY
   Nov 02      Nov 04      01031919      AMERICAN AIR0012399067411FORT                            1,170.00
                                         WORTH TX
                                         ORIG: JFK    DEST: SFO
   Nov 02      Nov 04      22045686      AVRA ESTIATORIO       NEW YORK NY                          42.87
   Nov 03      Nov 04      88200924      SF ELITE TRANSPORTATION SAN                                13.20
                                         FRANCISCOCA
   Nov 03      Nov 04      89127516      BOULEVARD          SAN FRANCISCOCA                        286.51
   Nov 03      Nov 04      00227637      FEDEXOFFICE 00005868 SAN                                   36.25
                                         FRANCISCOCA
   Nov 03      Nov 04      90748305      EARTHBAR PINE STREET EQUISAN                                8.95
                                         FRANCISCOCA
   Nov 03      Nov 04      01619593      ZUNI CAFE        SAN FRANCISCOCA                          116.14
Fees
                                                 TOTAL FEES FOR THIS PERIOD                         $0.00

Interest Charged
                                                 TOTAL INTEREST FOR THIS PERIOD                     $0.00

                                                 2016 Totals Year to Date
                Total fees charged in 2016                                             $0.00
                Total interest charged in 2016                                         $0.00

Interest Charge Calculation
Your Annual Percentage Rate (APR) is the annual interest rate on your account.
Type of Balance                 Annual Percentage               Balances Subject to    Interest
                                Rate (APR)                      Interest Rate          Charge
Purchases                       23.24% (v)                      $0.00                  $0.00
Cash                            23.49% (v)                      $0.00                  $0.00

(v) = Variable Rate




                                                                             TD BANK 0000915
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 206 of 266

                                                                                                                                                       Page 1 of 4
                                                                                                                           STEVEN R DONZIGER
                                                                                                                                             4070
                                                                                                              September 6, 2016 - October 5, 2016
TD CASH VISA SIGNATURE® CARD

 Summary Of Account Activity                                                 Payment Information
                                                                             New Balance                                                           $289.11
 Previous Balance                                         $0.00
 Payments                                                -$0.00              Minimum Payment Due                                                     $35.00
 Other Credits                                           -$0.00              Payment Due Date                                                   Nov 2, 2016
 Purchases                                             +$289.11              Late Payment Warning: If we do not receive your minimum payment by the
 Balance Transfers                                       +$0.00              date listed above, you may have to pay up to a$35.00 late fee.
 Cash Advances                                           +$0.00              Minimum Payment Warning: If you make only the minimum payment each
 Fees Charged                                            +$0.00              period, you will pay more in interest and it will take you longer to pay off your
                                                                             balance. For example:
 Interest Charged                                        +$0.00
 New Balance                                            $289.11               If you make no              You will pay off the       And you will end up
                                                                              additional charges and      balance shown on this      paying an estimated
                                                                              each month you pay:         statement in about:        total of:
 Credit Limit                                       $12,500.00                    Only the minimum
 Available Credit                                   $12,210.89                                                   10 months                      $318
                                                                                       payment
 Available Credit for Cash                           $3,750.00
 Statement Closing Date                             10/05/2016               To access information regarding credit counseling call 1-888-561-8861.
 Days in Billing Cycle                                      30
                                                                             Questions? Call us:
 Points Program Summary                                                      Customer Service: 1-888-561-8861
                                                                             Visit us on the web at: www.tdcardservices.com
 Previous Points Balance                                      0.00           Please send billing inquiries and correspondence to:
                                                                             PO BOX 84037 COLUMBUS, GA 31908-4037
 Points Earned This Month                                  +503.00
 Current Points Balance                                     503.00
 New York residents may contact the New York State Department of Financial Services by telephone or visit its website for free information on comparative
                    credit card rates, fees, and grace periods. New York State Department of Financial Services 1-800-518-8866 or
                                                  http://www.cardratings.com/credit-card/all-credit-cards.

This October, reap your well-deserved rewards! Visit tdbank.com/cash today for the best selection.




                                           Please make check or money order payable to: TD Bank, N.A.
                      Please include your account number on your check. Detach and return bottom portion with your payment.




                                                                                                Your Account Number                                4070
                                                                                                Your New Balance                               $289.11
  TD BANK, N.A.                                                                                 Minimum Payment Due                             $35.00
  PO BOX 84037
  COLUMBUS GA 31908-4037                                                                        Payment Due Date                       November 2, 2016



  TD BANK, N.A.
  PO BOX 16027                                                                                             Please Enter Amount of Payment Enclosed.
  LEWISTON ME 04243-9513




  STEVEN R DONZIGER                                                                                       4070000028911000035002
  245 W 104TH ST APT 7D
  NEW YORK NY 10025-8100

                                                                                                             Check here for any address changes and indicate
                                                                                                                                 any changes on the reverse.



                                         T5220b1102T                                                           4070c

                                                                                                             TD BANK 0000916
                Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 207 of 266

                                                                                                                                                                                                                Page 2 of 4

Calculation of Balance Subject to Interest Rate: We figure a portion of the interest charge on your account by applying the daily periodic rate shown in your cardmember agreement to the Average Daily Balance
(including current transactions), multiplied by the number of days in the billing period. To get the Average Daily Balance, we take the beginning balance each day (which may include unpaid interest charges and fees
owed from prior billing periods), add any new Purchases (including applicable promotional Purchases, such as Balance Transfers) or Cash Advances (as applicable), and subtract any applicable payments or credits.
This gives us the daily balance. Then, we add up all the daily balances for the billing period and divide the total by the number of days in the billing period. This gives us the “Average Daily Balance.” Unless we
choose to use a later date, we usually add new transactions to the daily balance as of their Activity Date. We treat credit balances as zero balances when we figure the daily balances and Average Daily Balance.
If your account has balances with different APRs, payments in excess of the Minimum Payment Due are applied to Interest Charges and other fees and to balances with the highest APRs, before being applied to
balances with lowest APRs. The structure is opposite for the application of the Minimum Payment; this means that balances with higher APRs are not reduced until balances with lower APRs have been paid off.
Minimum Interest Charge: If the total interest charges for the billing period (figured as described above, including transaction fees) are less than $1.00, the MINIMUM INTEREST CHARGE for the billing period will be
$1.00.
How to Avoid Paying Interest on Purchases: Your due date is at least 25 days after the close of each billing cycle. We charge interest on Balance Transfers and Cash Advances beginning on the transaction date.
We charge interest on Purchases unless each month you pay your entire Account balance, which includes Purchases, Cash Advances, and Balance Transfers, and if applicable, any new fees that are assessed by
the payment due date.
How to Avoid Paying Interest on Purchases When You Have a Balance Transfer Subject to a 0% Promotional Annual Percentage Rate:If you have a Balance Transfer on your account that is subject to a 0%
promotional Annual Percentage Rate (APR) and you use your Account to make new Purchases, you can avoid paying interest on those new Purchases if you pay the Minimum Payment Due, plus the total
outstanding Purchase balance each month by the payment due date.
Notice to Buyer: You have the right at any time to pay your entire balance outstanding with no additional charge.

Payments: Payments must be sent to the payment address shown on your statement and must include the remittance coupon from your statement. Do not send cash. Checks and money orders (in U.S. dollars)
received at the payment address, with the bottom portion of the first page of the statement, by 5:00 pm. Eastern time on a business day will be credited as of the business day received. If the due date falls on a day
on which we do not receive or accept payments, the payment will not be treated as late. We may reject or delay posting nonconforming payments. Upon our receipt, your available credit may not reflect the payment
amount for up to seven (7) days to ensure the funds from the bank on which your payment is drawn are collected and not returned.

Electronic check conversion: When you send a check as payment, you authorize us either to use information from your check to make a one-time electronic fund transfer from your account or to process the
payment as a check transaction. When we use information from your check to make an electronic fund transfer, funds may be withdrawn from your account as soon as the same day we receive your payment, and
you will not receive your check back from your financial institution. If you have questions about electronic check conversion, or do not want your checks to be electronically converted, you may call the Customer
Service telephone number shown on the front of this statement.

Billing-Error Rights Summary - What to Do If You Think You Find A Mistake On Your Statement.If you think there is an error on your statement, write to us at:
TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or you can call us at: 1-888-561-8861
In your letter, give us the following information:
       •       Account information: Your name and account number,
       •       Dollar amount : The dollar amount of the suspect error, and
       •       Description of Problem : If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.
You must contact us within 60 days after the error appeared on your statement. You must notify us of any potential errors in writing. You may call us, but if you do we are not required to investigate any potential
errors and you may have to pay the amount in question.
While we investigate whether or not there has been an error, the following are true:
       •       We cannot try to collect the amount in question, or report you as delinquent on that amount
       •       The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine that we made a mistake, you will not have to pay the amount in
               question or any interest or other fees related to that amount
       •       While you do not have to pay the amount in question, you are responsible for the remainder of your balance
       •       We can apply any unpaid amount against your credit limit

Your Rights If You Are Dissatisfied With Your Credit Card Purchases: If you are dissatisfied with the goods or services that you have purchased with your credit card, and you have tried in good faith to correct the
problem with the merchant, you may have the right not to pay the remaining amount due on the purchase. To use this right, all of the following must be true:
1) The purchase must have been made in your home state or within 100 miles of your current mailing address, and the purchase price must have been more than $50. (Note: Neither of these are necessary if your
purchase was based on an advertisement we mailed to you, or if we own the company that sold you the goods or services.)
2) You must have used your credit card for the purchase. Purchases made with cash advances from an ATM or with a check that accesses your credit card account do not qualify.
3) You must not yet have fully paid for the purchase.
If all of the criteria above are met and you are still dissatisfied with the purchase, contact us in writing at: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037. While we investigate, the same rules apply to the
disputed amount as discussed above. After we finish our investigation, we will tell you our decision. At that point, if we think you owe an amount and you do not pay we may report you as delinquent.

Automated Touch-Tone Bill Payment:By calling the automated touch-tone bill payment system through one of our customer service phone numbers you will be authorizing TD Bank or one of our agents to
automatically initiate a single entry ACH debit to your checking account. You will be required to enter security information for authentication. By using this service you are authorizing your financial institution to accept
these debits and charge them against the account you provide to us. Payments can be cancelled no later than 5p.m., Eastern time, on the date they are entered into the system unless they are entered into the
system after 5p.m, Eastern time, in which case the payment can be cancelled the following day prior to 5 p.m., Eastern time. If you need to cancel your payment, or have questions regarding your payment, please
contact Customer Service at 1-888-561-8861 during normal business hours.

Recurring Automatic Payments:If you have authorized us to pay your credit card bill automatically from your checking or savings account with us, you can stop the payment on any amount you think is wrong. To
stop the payment write to: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or call 1-888-561-8861. To stop the payment your letter or telephone call must reach us 3 business days before the automatic
payment is scheduled to occur.
Fraudulent Transactions: Please immediately report any suspected fraudulent use of your card or the account, by calling the Customer Service telephone number shown on the front of this statement.
Credit Bureau Disputes: If you think the information we furnished to consumer reporting agencies for your Account is not accurate, please write to us at TD Bank P.O. Box 84037, Columbus, GA 31908-4037. A
delay may be experienced if the dispute is not sent to the address specified. Please include your name, address, telephone number, account number for the account you are disputing, a description of the information
being disputed and basis for your dispute as well as copies of supporting documentation.
New York residents: You may request a refund of a credit balance on your account at any time by sending your request to Customer Service at P.O. Box 84037, Columbus, GA 31908-4037, by first class mail,
postage pre-paid.




Name


Address


City                                                                                                           State                                                             Zip

(   )                                                                                                                       (   )
New Home Phone                                                                                                              New Cell Phone


New Email Address


Signature (Required)


                                                                                                                                                            TD BANK 0000917
  Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 208 of 266




                                                                                                           Page 3 of 4
                                                                                             STEVEN R DONZIGER
                                                                                                                4070
                                                                                 September 6, 2016 - October 5, 2016
TD CASH VISA SIGNATURE® CARD

Transactions
Activity Date Post Date Reference Number               Description                                       Amount
Card Number                  4070
   Oct 02      Oct 04      19042958      HENRYS RESTAURANT         NEW YORK                               22.51
                                         NY
   Oct 03      Oct 04      19300070      COLUMBIA COPY&SHIPPING NEW YORK                                  36.55
                                         NY
   Oct 03      Oct 05      84025635      LOEWS HOTELS REGENCY BAR NEW                                    190.05
                                         YORK NY
   Oct 03      Oct 05      73869099      FRIENDLY VALET CLEANER NEW YORK                                  40.00
                                         NY
Fees
                                                 TOTAL FEES FOR THIS PERIOD                               $0.00

Interest Charged
                                                 TOTAL INTEREST FOR THIS PERIOD                           $0.00

                                                 2016 Totals Year to Date
                Total fees charged in 2016                                                    $0.00
                Total interest charged in 2016                                                $0.00

Interest Charge Calculation
Your Annual Percentage Rate (APR) is the annual interest rate on your account.
Type of Balance                 Annual Percentage               Balances Subject to           Interest
                                Rate (APR)                      Interest Rate                 Charge
Purchases                       23.24% (v)                      $0.00                         $0.00
Cash                            23.49% (v)                      $0.00                         $0.00

(v) = Variable Rate




                                                                             TD BANK 0000918
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 209 of 266




                                                                            Page 4 of 4




                                                      TD BANK 0000919
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 210 of 266

                                                                                                                                                          Page 1 of 6
                                                                                                                              STEVEN R DONZIGER
                                                                                                                      Account Number Ending in: 8490
                                                                                                                     February 6, 2018 - March 5, 2018
TD CASH VISA SIGNATURE® CARD

 Summary Of Account Activity                                                  Payment Information
                                                                              New Balance                                                             $1,578.11
 Previous Balance                                    $2,669.73
 Payments                                          -$12,325.07                Minimum Payment Due                                                        $35.00
 Other Credits                                          -$0.00                Payment Due Date                                                       Apr 2, 2018
 Purchases                                         +$11,233.45                Late Payment Warning: If we do not receive your minimum payment by the
 Balance Transfers                                      +$0.00                date listed above, you may have to pay up to a $35.00 late fee.
 Cash Advances                                          +$0.00                Minimum Payment Warning: If you make only the minimum payment each
 Fees Charged                                           +$0.00                period, you will pay more in interest and it will take you longer to pay off your
                                                                              balance. For example:
 Interest Charged                                       +$0.00
 New Balance                                           $1,578.11               If you make no               You will pay off the        And you will end up
                                                                               additional charges and       balance shown on this       paying an estimated
                                                                               each month you pay:          statement in about:         total of:
 Credit Limit                                        $14,000.00                    Only the minimum
 Available Credit                                    $12,421.89                                                      7 years                      $3,176
                                                                                        payment
 Available Credit for Cash                            $4,200.00                                                                                   $2,232
                                                                                          $62                        3 years
 Statement Closing Date                              03/05/2018                                                                              (Savings = $944)
 Days in Billing Cycle                                       28
                                                                              To access information regarding credit counseling call     1-888-561-8861.
 Rewards Point Summary
                                                                              Questions? Call us:
 Previous Points Balance                                    206,580           Customer Service: 1-888-561-8861
 3 Points (3%) Earned on Dining                              +8,802           Visit us on the web at: www.tdcardservices.com
 2 Points (2%) Earned on Grocery                              +148            Please send billing inquiries and correspondence to:
                                                                              PO BOX 84037 COLUMBUS, GA 31908-4037
 1 Point (1%) Earned on Purchases                            +8,228
 New Points Balance                                         223,758
 Please visit tdcardservices.com to view and redeem your rewards!


 New York residents may contact the New York State Department of Financial Services by telephone or visit its website for free information on comparative
                     credit card rates, fees, and grace periods. New York State Department of Financial Services 1-800-518-8866or
                                                    http://www.cardratings.com/credit-card/all-credit-cards.




                                            Please make check or money order payable to: TD Bank, N.A.
                       Please include your account number on your check. Detach and return bottom portion with your payment.




                                                                                                  Your Account Number Ending in                           8490
                                                                                                  Your New Balance                                   $1,578.11
  TD BANK, N.A.                                                                                   Minimum Payment Due                                  $35.00
  PO BOX 84037
  COLUMBUS GA 31908-4037                                                                          Payment Due Date                               April 2, 2018



  TD BANK, N.A.
  PO BOX 16027                                                                                               Please Enter Amount of Payment Enclosed.
  LEWISTON ME 04243-9513




  STEVEN R DONZIGER                                                                                         8490000157811000035007
  245 W 104TH ST APT 7D
  NEW YORK NY 10025-8100

                                                                                                               Check here for any address changes and indicate
                                                                                                                                   any changes on the reverse.



                                          T5220b1102T                                                            8490c

                                                                                                              TD BANK 0000920
                Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 211 of 266

                                                                                                                                                                                                                Page 2 of 6

Calculation of Balance Subject to Interest Rate: We figure a portion of the interest charge on your account by applying the daily periodic rate shown in your cardmember agreement to the Average Daily Balance
(including current transactions), multiplied by the number of days in the billing period. To get the Average Daily Balance, we take the beginning balance each day (which may include unpaid interest charges and fees
owed from prior billing periods), add any new Purchases (including applicable promotional Purchases, such as Balance Transfers) or Cash Advances (as applicable), and subtract any applicable payments or credits.
This gives us the daily balance. Then, we add up all the daily balances for the billing period and divide the total by the number of days in the billing period. This gives us the “Average Daily Balance.” Unless we
choose to use a later date, we usually add new transactions to the daily balance as of their Activity Date. We treat credit balances as zero balances when we figure the daily balances and Average Daily Balance.
If your account has balances with different APRs, payments in excess of the Minimum Payment Due are applied to Interest Charges and other fees and to balances with the highest APRs, before being applied to
balances with lowest APRs. The structure is opposite for the application of the Minimum Payment; this means that balances with higher APRs are not reduced until balances with lower APRs have been paid off.
Minimum Interest Charge: If the total interest charges for the billing period (figured as described above, including transaction fees) are less than $1.00, the MINIMUM INTEREST CHARGE for the billing period will be
$1.00.
How to Avoid Paying Interest on Purchases: Your due date is at least 25 days after the close of each billing cycle. We charge interest on Balance Transfers and Cash Advances beginning on the transaction date.
We charge interest on Purchases unless each month you pay your entire Account balance, which includes Purchases, Cash Advances, and Balance Transfers, and if applicable, any new fees that are assessed by
the payment due date. Please see below for how to avoid paying interest on purchases if you have a 0% Introductory or Promotional APR Balance Transfer.
How to Avoid Paying Interest on Purchases when you have a 0% Intro or Promo APR Balance Transfer Offer:If you have a 0% introductory or promotional APR balance transfer and also use your Account to
make new Purchases, you can avoid paying interest on those new purchases if you pay the amount shown within the "Payment Information" box titled 'Payment to Avoid Purchase Interest' each month by your
payment due date.
Notice to Buyer: You have the right at any time to pay your entire balance outstanding with no additional charge.

Payments: Payments must be sent to the payment address shown on your statement and must include the remittance coupon from your statement. Do not send cash. Checks and money orders (in U.S. dollars)
received at the payment address, with the bottom portion of the first page of the statement, by 5:00 pm. Eastern time on a business day will be credited as of the business day received. If the due date falls on a day
on which we do not receive or accept payments, the payment will not be treated as late. We may reject or delay posting nonconforming payments. Upon our receipt, your available credit may not reflect the payment
amount for up to seven (7) days to ensure the funds from the bank on which your payment is drawn are collected and not returned.
Electronic check conversion: When you send a check as payment, you authorize us either to use information from your check to make a one-time electronic fund transfer from your account or to process the
payment as a check transaction. When we use information from your check to make an electronic fund transfer, funds may be withdrawn from your account as soon as the same day we receive your payment, and
you will not receive your check back from your financial institution. If you have questions about electronic check conversion, or do not want your checks to be electronically converted, you may call the Customer
Service telephone number shown on the front of this statement.
Billing-Error Rights Summary - What to Do If You Think You Find A Mistake On Your Statement.If you think there is an error on your statement, write to us at:
TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or you can call us at: 1-888-561-8861
In your letter, give us the following information:
       •       Account information: Your name and account number,
       •       Dollar amount : The dollar amount of the suspect error, and
       •       Description of Problem : If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.
You must contact us within 60 days after the error appeared on your statement. You must notify us of any potential errors in writing. You may call us, but if you do we are not required to investigate any potential
errors and you may have to pay the amount in question.
While we investigate whether or not there has been an error, the following are true:
       •       We cannot try to collect the amount in question, or report you as delinquent on that amount
       •       The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine that we made a mistake, you will not have to pay the amount in
               question or any interest or other fees related to that amount
       •       While you do not have to pay the amount in question, you are responsible for the remainder of your balance
       •       We can apply any unpaid amount against your credit limit

Your Rights If You Are Dissatisfied With Your Credit Card Purchases: If you are dissatisfied with the goods or services that you have purchased with your credit card, and you have tried in good faith to correct the
problem with the merchant, you may have the right not to pay the remaining amount due on the purchase. To use this right, all of the following must be true:
1) The purchase must have been made in your home state or within 100 miles of your current mailing address, and the purchase price must have been more than $50. (Note: Neither of these are necessary if your
purchase was based on an advertisement we mailed to you, or if we own the company that sold you the goods or services.)
2) You must have used your credit card for the purchase. Purchases made with cash advances from an ATM or with a check that accesses your credit card account do not qualify.
3) You must not yet have fully paid for the purchase.
If all of the criteria above are met and you are still dissatisfied with the purchase, contact us in writing at: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037. While we investigate, the same rules apply to the
disputed amount as discussed above. After we finish our investigation, we will tell you our decision. At that point, if we think you owe an amount and you do not pay we may report you as delinquent.

Automated Touch-Tone Bill Payment:By calling the automated touch-tone bill payment system through one of our customer service phone numbers you will be authorizing TD Bank or one of our agents to
automatically initiate a single entry ACH debit to your checking account. You will be required to enter security information for authentication. By using this service you are authorizing your financial institution to accept
these debits and charge them against the account you provide to us. Payments can be cancelled no later than 5p.m., Eastern time, on the date they are entered into the system unless they are entered into the
system after 5p.m, Eastern time, in which case the payment can be cancelled the following day prior to 5 p.m., Eastern time. If you need to cancel your payment, or have questions regarding your payment, please
contact Customer Service at 1-888-561-8861 during normal business hours.

Recurring Automatic Payments:If you have authorized us to pay your credit card bill automatically from your checking or savings account with us, you can stop the payment on any amount you think is wrong. To
stop the payment write to: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or call 1-888-561-8861. To stop the payment your letter or telephone call must reach us 3 business days before the automatic
payment is scheduled to occur.
Fraudulent Transactions: Please immediately report any suspected fraudulent use of your card or the account, by calling the Customer Service telephone number shown on the front of this statement.
Credit Bureau Disputes: If you think the information we furnished to consumer reporting agencies for your Account is not accurate, please write to us at TD Bank P.O. Box 84037, Columbus, GA 31908-4037. A
delay may be experienced if the dispute is not sent to the address specified. Please include your name, address, telephone number, account number for the account you are disputing, a description of the information
being disputed and basis for your dispute as well as copies of supporting documentation.
New York residents: You may request a refund of a credit balance on your account at any time by sending your request to Customer Service at P.O. Box 84037, Columbus, GA 31908-4037, by first class mail,
postage pre-paid.




Name


Address


City                                                                                                           State                                                             Zip

(   )                                                                                                                       (   )
New Home Phone                                                                                                              New Cell Phone


New Email Address


Signature (Required)


                                                                                                                                                            TD BANK 0000921
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 212 of 266

                                                                                                  Page 3 of 6
                                                                                    STEVEN R DONZIGER
                                                                           Account Number Ending in: 8490
                                                                           February 6, 2018 - March 5, 2018
TD CASH VISA SIGNATURE® CARD

 Transactions
 Activity Date Post Date Reference Number                Description                           Amount
 Card Number Ending in: 8490
    Feb 04      Feb 06      00814293      HILLSTONE (212) 888-3828 NEW YORK                      46.20
                                          NY
    Feb 05      Feb 06      60055118      TWC*TIME WARNER NYC         718-358-0900              304.85
                                          NY
    Feb 05      Feb 06      59465020      HOTELS.COM145161707106 HOTELS.COM                     220.86
                                          WA
    Feb 05      Feb 07      12308676      TRIBECA PHARMACY INC NEW YORK                          18.00
                                          NY
    Feb 05      Feb 07      22215782      SILVER MOON BAKERY         NEW YORK                     3.71
                                          NY
    Feb 05      Feb 07      26609052      WALKERS            NEW YORK NY                         29.50
    Feb 05      Feb 07      96916026      BALTHAZAR           NEW YORK NY                       181.50
    Feb 06      Feb 08      35701497      NOMO SOHO            NEW YORK NY                       83.68
    Feb 06      Feb 08      22690736      SILVER MOON BAKERY         NEW YORK                     7.31
                                          NY
    Feb 06      Feb 08      25570528      WALKERS            NEW YORK NY                         35.94
    Feb 07      Feb 08      14346929      RED CAT           NEW YORK NY                         204.02
    Feb 07      Feb 08      36536488      PARKING BOOTHS          NEW YORK NY                    30.00
    Feb 07      Feb 09      21735424      SILVER MOON BAKERY         NEW YORK                     3.71
                                          NY
    Feb 07      Feb 09      26283658      WALKERS            NEW YORK NY                         22.51
    Feb 08      Feb 09      10338138      NYCTAXI4H72         LONG ISLAND NY                     14.15
    Feb 08      Feb 09      30363150      TST* SERAFINA 105 - HARLENEW YORK                     111.18
                                          NY
    Feb 08      Feb 12      25054563      SILVER MOON BAKERY         NEW YORK                     3.71
                                          NY
    Feb 08      Feb 12      25054571      SILVER MOON BAKERY         NEW YORK                    10.70
                                          NY
    Feb 08      Feb 12      58047294      JEAN GEORGES          NEW YORK NY                     127.24
    Feb 09      Feb 12      06909258      TAXI SVC FLUSHING       LONG IS CITY NY                18.96
    Feb 09      Feb 12      26168782      SILVER MOON BAKERY         NEW YORK                     3.71
                                          NY
    Feb 09      Feb 12      30062721      WALKERS            NEW YORK NY                         37.03
    Feb 10      Feb 12      43903898      SILVER MOON BAKERY         NEW YORK                    14.41
                                          NY
    Feb 10      Feb 13      00843172      HILLSTONE (212) 888-3828 NEW YORK                      47.28
                                          NY
    Feb 11      Feb 12      16347643      IVY LEAGUE         4077086088 NY                       10.95
    Feb 11      Feb 13      24620817      SILVER MOON BAKERY         NEW YORK                     2.00
                                          NY
    Feb 12      Feb 14      26570183      SILVER MOON BAKERY         NEW YORK                     3.71
                                          NY
    Feb 14      Feb 15      09944030      BOBBY VANS GRILL STEAKHONEW YORK                       48.56
                                          NY
    Feb 14      Feb 16      27292280      SILVER MOON BAKERY         NEW YORK                     3.71
                                          NY
    Feb 15      Feb 19      25306532      MTA MVM*R117-FRANKLIN S NEW YORK                       41.90
                                          NY
    Feb 15      Feb 19      42612690      TAXI SVC LONG ISLAND C WOODSIDE                         7.56
                                          NY
    Feb 15      Feb 19      28238521      SILVER MOON BAKERY         NEW YORK                     3.71
                                          NY
    Feb 15      Feb 19      28238513      SILVER MOON BAKERY         NEW YORK                     3.71
                                          NY
    Feb 15      Feb 19      29936518      WALKERS            NEW YORK NY                         27.32
    Feb 16      Feb 19      12909156      HENRY'S RESTAURANT         NEW YORK                    62.08
                                          NY


                                                                      TD BANK 0000922
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 213 of 266

                                                                                                   Page 4 of 6


  Transactions
  Activity Date Post Date Reference Number                Description                            Amount
     Feb 17      Feb 19      82065630      LA COMPAGNI 0000000012784201-7160280                 3,058.42
                                           NJ
                                           ORIG: CDG    DEST: EWR
     Feb 17      Feb 19      44542656      SILVER MOON BAKERY         NEW YORK                     7.46
                                           NY
     Feb 19      Feb 20      43900691      SQ *MARTINI BAR 1     WHITESTONE NY                    42.99
     Feb 19      Feb 21      03488099      THE WHITE HART INN       SALISBURY CT                 720.50
     Feb 19      Feb 21      91730521      CARMELLIMOPASS.COM          NEW YORK                   73.50
                                           NY
     Feb 20      Feb 21      11692928      KITCHEN GALERIE        PARIS 6                        272.21
                                           FOREIGN CURRENCY            219.30 EUR RATE   0.81
     Feb 20      Feb 21      46849000      FRENCHIE TO GO 4541101 75PARIS 2                       34.76
                                           FOREIGN CURRENCY             28.00 EUR RATE   0.81
     Feb 20      Feb 22      56908686      REPAIREDEBACCHUS          PARIS                        36.96
                                           FOREIGN CURRENCY             29.90 EUR RATE   0.81
     Feb 21      Feb 21      18202901      ECC             PARIS                                  32.27
                                           FOREIGN CURRENCY             26.00 EUR RATE   0.81
     Feb 21      Feb 22      08172348      READYREFRESH BY NESTLE 800-274-5282                    27.68
                                           CA
     Feb 21      Feb 22      14730822      FRENCHIE           PARIS 2                            334.98
                                           FOREIGN CURRENCY            271.00 EUR RATE   0.81
     Feb 22      Feb 23      45710439      SEMILLA     2408812 PARIS                             235.96
                                           FOREIGN CURRENCY            191.00 EUR RATE   0.81
     Feb 22      Feb 23      15849002      FRENCHIE TO GO 4541101 75PARIS 2                       27.18
                                           FOREIGN CURRENCY             22.00 EUR RATE   0.81
     Feb 22      Feb 26      17206825      PB            PARIS                                    26.90
                                           FOREIGN CURRENCY             21.80 EUR RATE   0.81
     Feb 23      Feb 26      17037243      ACME FINE WINES        888-963-0440 CA                416.00
     Feb 23      Feb 26      67849006      MANDAR       4204868 75PARIS 2                         14.81
                                           FOREIGN CURRENCY             12.00 EUR RATE   0.81
     Feb 23      Feb 26      54802978      REPAIREDEBACCHUS          PARIS                        36.89
                                           FOREIGN CURRENCY             29.90 EUR RATE   0.81
     Feb 24      Feb 26      21682452      CARMELLIMOPASS.COM          NEW YORK                   77.20
                                           NY
     Feb 24      Feb 26      52849005      HTL BACHAUMONT          75PARIS 02                   1,949.46
                                           FOREIGN CURRENCY           1,579.94 EURRATE   0.81
     Feb 24      Feb 26      49293139      M ALEXANDRE LON 2464732 PARIS                          80.20
                                           FOREIGN CURRENCY             65.00 EUR RATE   0.81
     Feb 25      Feb 26      66219853      SHAKE SHACK - 1197      NEW YORK NY                    18.03
     Feb 25      Feb 26      02566164      GARDEN OF EDEN #5        NEW YORK NY                    6.49
     Feb 25      Feb 27      01366358      HILLSTONE (212) 888-3828 NEW YORK                      60.08
                                           NY
     Feb 26      Feb 27      66847631      APL* ITUNES.COM/BILL 866-712-7753 CA                    9.99
     Feb 26      Feb 28      75525133      MSG CONCESSIONS          NEW YORK                      18.75
                                           NY
     Feb 26      Feb 28      10092605      TAXI SVC WOODSIDE        WOODSIDE                       7.56
                                           NY
     Feb 26      Feb 28      23594668      SILVER MOON BAKERY         NEW YORK                     3.71
                                           NY
     Feb 26      Feb 28      25829937      WALKERS            NEW YORK NY                         29.50
     Feb 27      Mar 01      23836779      SILVER MOON BAKERY         NEW YORK                     3.71
                                           NY
     Feb 27      Mar 01      23836761      SILVER MOON BAKERY         NEW YORK                     5.71
                                           NY
     Feb 27      Mar 01      26607448      WALKERS            NEW YORK NY                         40.21
     Feb 28      Mar 01      43121155      SFOGLIA           NEW YORK NY                         149.90
     Feb 28      Mar 02      11614508      TAXI SVC LONG ISLAND C LONG ISLAND                      8.16
                                           CNY
     Feb 28      Mar 02      13540104      MERMAID INN          NEW YORK NY                      162.18
     Mar 01      Mar 02      18680382      SQ *GOTAN TRIBECA        NEW YORK NY                    4.37
     Mar 01      Mar 02      10500197      BLONDIS HAIR SALON III CONEW YORK                      47.03
                                           NY
     Mar 01      Mar 05      37042183      MTA MVM*R170-103 ST      NEW YORK NY                   40.00


                                                                      TD BANK 0000923
  Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 214 of 266




                                                                                                               Page 5 of 6
                                                                                               STEVEN R DONZIGER
                                                                                      Account Number Ending in: 8490
                                                                                      February 6, 2018 - March 5, 2018
TD CASH VISA SIGNATURE® CARD

Transactions
Activity Date   Post Date Reference Number                     Description                                   Amount
   Mar 01        Mar 05      19626859            JEAN GEORGES         NEW YORK NY                             143.67
   Mar 02        Mar 02      00008593            PAYMENT RECEIVED -- THANK YOU                             12,325.07 CR
   Mar 02        Mar 05      17138588            ACME FINE WINES       888-963-0440 CA                        134.00
   Mar 02        Mar 05      50321010            GYM PRECISION B105      NEW YORK NY                          780.00
   Mar 02        Mar 05      29519661            MSG CONCESSIONS         NEW YORK                              28.75
                                                 NY
   Mar 02       Mar 05         27223366          SILVER MOON BAKERY        NEW YORK                            2.00
                                                 NY
   Mar 02       Mar 05         27223358          SILVER MOON BAKERY        NEW YORK                            3.71
                                                 NY
   Mar 02       Mar 05         31331152          WALKERS          NEW YORK NY                                 30.04
   Mar 03       Mar 05         68324773          NYCTAXI6G70        LONG ISLAND CNY                            9.95
   Mar 03       Mar 05         03268313          UNION SQUARE CAFE        NEW YORK                           133.91
                                                 NY
   Mar 03       Mar 05         52184343          SILVER MOON BAKERY        NEW YORK                           14.81
                                                 NY
   Mar 04       Mar 05         32067642          SOULCYCLE-ONLINE        212-787-7685 NY                      35.53
Fees
                                                 TOTAL FEES FOR THIS PERIOD                                   $0.00

Interest Charged
                                                 TOTAL INTEREST FOR THIS PERIOD                               $0.00

                                                 2018 Totals Year to Date
                Total fees charged in 2018                                                      $0.00
                Total interest charged in 2018                                                  $0.00

Interest Charge Calculation
Your Annual Percentage Rate (APR) is the annual interest rate on your account.
Type of Balance                 Annual Percentage               Balances Subject to             Interest
                                Rate (APR)                      Interest Rate                   Charge
Purchases                       24.24% (v)                      $0.00                          $0.00
Cash                            24.49% (v)                      $0.00                          $0.00

(v) = Variable Rate




                                                                             TD BANK 0000924
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 215 of 266




                                                                            Page 6 of 6




                                                      TD BANK 0000925
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 216 of 266

                                                                                                                                                          Page 1 of 8
                                                                                                                              STEVEN R DONZIGER
                                                                                                                                                8490
                                                                                                                  January 6, 2018 - February 5, 2018
TD CASH VISA SIGNATURE® CARD

 Summary Of Account Activity                                                  Payment Information
                                                                              New Balance                                                             $2,669.73
 Previous Balance                                    $8,852.24
 Payments                                          -$20,505.00                Minimum Payment Due                                                         $35.00
 Other Credits                                         -$62.67                Payment Due Date                                                       Mar 2, 2018
 Purchases                                         +$14,385.16                Late Payment Warning: If we do not receive your minimum payment by the
 Balance Transfers                                      +$0.00                date listed above, you may have to pay up to a $35.00 late fee.
 Cash Advances                                          +$0.00                Minimum Payment Warning: If you make only the minimum payment each
 Fees Charged                                           +$0.00                period, you will pay more in interest and it will take you longer to pay off your
                                                                              balance. For example:
 Interest Charged                                       +$0.00
 New Balance                                           $2,669.73               If you make no               You will pay off the        And you will end up
                                                                               additional charges and       balance shown on this       paying an estimated
                                                                               each month you pay:          statement in about:         total of:
 Credit Limit                                        $14,000.00                    Only the minimum
 Available Credit                                    $11,330.27                                                     11 years                      $6,444
                                                                                        payment
 Available Credit for Cash                            $4,200.00                                                                                   $3,780
                                                                                         $105                        3 years
 Statement Closing Date                              02/05/2018                                                                             (Savings = $2,664)
 Days in Billing Cycle                                       31
                                                                              To access information regarding credit counseling call     1-888-561-8861.
 Rewards Point Summary
                                                                              Questions? Call us:
 Previous Points Balance                                    183,138           Customer Service: 1-888-561-8861
 3 Points (3%) Earned on Dining                             +13,676           Visit us on the web at: www.tdcardservices.com
 2 Points (2%) Earned on Grocery                                 +4           Please send billing inquiries and correspondence to:
                                                                              PO BOX 84037 COLUMBUS, GA 31908-4037
 1 Point (1%) Earned on Purchases                            +9,762
 New Points Balance                                         206,580
 Please visit tdcardservices.com to view and redeem your rewards!


 New York residents may contact the New York State Department of Financial Services by telephone or visit its website for free information on comparative
                     credit card rates, fees, and grace periods. New York State Department of Financial Services 1-800-518-8866or
                                                    http://www.cardratings.com/credit-card/all-credit-cards.

By the end of January 2018, you may conveniently access your 2017 Annual Summary statement online by going to
tdcardservices.com, and logging-in to your credit card account. If you are not already enrolled you may do so at any
time. Your Summary Statement provides an itemized, comprehensive overview of all transactions posted to your
Account in 2017. It helps track your credit card spending all in one place. Your Annual Summary Statement will be
available until June 2018.


                                            Please make check or money order payable to: TD Bank, N.A.
                       Please include your account number on your check. Detach and return bottom portion with your payment.




                                                                                                  Your Account Number                                    8490
                                                                                                  Your New Balance                                   $2,669.73
  TD BANK, N.A.                                                                                   Minimum Payment Due                                 $35.00
  PO BOX 84037
  COLUMBUS GA 31908-4037                                                                          Payment Due Date                             March 2, 2018



  TD BANK, N.A.
  PO BOX 16027                                                                                               Please Enter Amount of Payment Enclosed.
  LEWISTON ME 04243-9513




  STEVEN R DONZIGER                                                                                         8490000266973000035003
  245 W 104TH ST APT 7D
  NEW YORK NY 10025-8100

                                                                                                               Check here for any address changes and indicate
                                                                                                                                   any changes on the reverse.



                                          T5220b1102T                                                            8490c

                                                                                                              TD BANK 0000926
                Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 217 of 266

                                                                                                                                                                                                                Page 2 of 8

Calculation of Balance Subject to Interest Rate: We figure a portion of the interest charge on your account by applying the daily periodic rate shown in your cardmember agreement to the Average Daily Balance
(including current transactions), multiplied by the number of days in the billing period. To get the Average Daily Balance, we take the beginning balance each day (which may include unpaid interest charges and fees
owed from prior billing periods), add any new Purchases (including applicable promotional Purchases, such as Balance Transfers) or Cash Advances (as applicable), and subtract any applicable payments or credits.
This gives us the daily balance. Then, we add up all the daily balances for the billing period and divide the total by the number of days in the billing period. This gives us the “Average Daily Balance.” Unless we
choose to use a later date, we usually add new transactions to the daily balance as of their Activity Date. We treat credit balances as zero balances when we figure the daily balances and Average Daily Balance.
If your account has balances with different APRs, payments in excess of the Minimum Payment Due are applied to Interest Charges and other fees and to balances with the highest APRs, before being applied to
balances with lowest APRs. The structure is opposite for the application of the Minimum Payment; this means that balances with higher APRs are not reduced until balances with lower APRs have been paid off.
Minimum Interest Charge: If the total interest charges for the billing period (figured as described above, including transaction fees) are less than $1.00, the MINIMUM INTEREST CHARGE for the billing period will be
$1.00.
How to Avoid Paying Interest on Purchases: Your due date is at least 25 days after the close of each billing cycle. We charge interest on Balance Transfers and Cash Advances beginning on the transaction date.
We charge interest on Purchases unless each month you pay your entire Account balance, which includes Purchases, Cash Advances, and Balance Transfers, and if applicable, any new fees that are assessed by
the payment due date. Please see below for how to avoid paying interest on purchases if you have a 0% Introductory or Promotional APR Balance Transfer.
How to Avoid Paying Interest on Purchases when you have a 0% Intro or Promo APR Balance Transfer Offer:If you have a 0% introductory or promotional APR balance transfer and also use your Account to
make new Purchases, you can avoid paying interest on those new purchases if you pay the amount shown within the "Payment Information" box titled 'Payment to Avoid Purchase Interest' each month by your
payment due date.
Notice to Buyer: You have the right at any time to pay your entire balance outstanding with no additional charge.

Payments: Payments must be sent to the payment address shown on your statement and must include the remittance coupon from your statement. Do not send cash. Checks and money orders (in U.S. dollars)
received at the payment address, with the bottom portion of the first page of the statement, by 5:00 pm. Eastern time on a business day will be credited as of the business day received. If the due date falls on a day
on which we do not receive or accept payments, the payment will not be treated as late. We may reject or delay posting nonconforming payments. Upon our receipt, your available credit may not reflect the payment
amount for up to seven (7) days to ensure the funds from the bank on which your payment is drawn are collected and not returned.
Electronic check conversion: When you send a check as payment, you authorize us either to use information from your check to make a one-time electronic fund transfer from your account or to process the
payment as a check transaction. When we use information from your check to make an electronic fund transfer, funds may be withdrawn from your account as soon as the same day we receive your payment, and
you will not receive your check back from your financial institution. If you have questions about electronic check conversion, or do not want your checks to be electronically converted, you may call the Customer
Service telephone number shown on the front of this statement.
Billing-Error Rights Summary - What to Do If You Think You Find A Mistake On Your Statement.If you think there is an error on your statement, write to us at:
TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or you can call us at: 1-888-561-8861
In your letter, give us the following information:
       •       Account information: Your name and account number,
       •       Dollar amount : The dollar amount of the suspect error, and
       •       Description of Problem : If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.
You must contact us within 60 days after the error appeared on your statement. You must notify us of any potential errors in writing. You may call us, but if you do we are not required to investigate any potential
errors and you may have to pay the amount in question.
While we investigate whether or not there has been an error, the following are true:
       •       We cannot try to collect the amount in question, or report you as delinquent on that amount
       •       The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine that we made a mistake, you will not have to pay the amount in
               question or any interest or other fees related to that amount
       •       While you do not have to pay the amount in question, you are responsible for the remainder of your balance
       •       We can apply any unpaid amount against your credit limit

Your Rights If You Are Dissatisfied With Your Credit Card Purchases: If you are dissatisfied with the goods or services that you have purchased with your credit card, and you have tried in good faith to correct the
problem with the merchant, you may have the right not to pay the remaining amount due on the purchase. To use this right, all of the following must be true:
1) The purchase must have been made in your home state or within 100 miles of your current mailing address, and the purchase price must have been more than $50. (Note: Neither of these are necessary if your
purchase was based on an advertisement we mailed to you, or if we own the company that sold you the goods or services.)
2) You must have used your credit card for the purchase. Purchases made with cash advances from an ATM or with a check that accesses your credit card account do not qualify.
3) You must not yet have fully paid for the purchase.
If all of the criteria above are met and you are still dissatisfied with the purchase, contact us in writing at: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037. While we investigate, the same rules apply to the
disputed amount as discussed above. After we finish our investigation, we will tell you our decision. At that point, if we think you owe an amount and you do not pay we may report you as delinquent.

Automated Touch-Tone Bill Payment:By calling the automated touch-tone bill payment system through one of our customer service phone numbers you will be authorizing TD Bank or one of our agents to
automatically initiate a single entry ACH debit to your checking account. You will be required to enter security information for authentication. By using this service you are authorizing your financial institution to accept
these debits and charge them against the account you provide to us. Payments can be cancelled no later than 5p.m., Eastern time, on the date they are entered into the system unless they are entered into the
system after 5p.m, Eastern time, in which case the payment can be cancelled the following day prior to 5 p.m., Eastern time. If you need to cancel your payment, or have questions regarding your payment, please
contact Customer Service at 1-888-561-8861 during normal business hours.

Recurring Automatic Payments:If you have authorized us to pay your credit card bill automatically from your checking or savings account with us, you can stop the payment on any amount you think is wrong. To
stop the payment write to: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or call 1-888-561-8861. To stop the payment your letter or telephone call must reach us 3 business days before the automatic
payment is scheduled to occur.
Fraudulent Transactions: Please immediately report any suspected fraudulent use of your card or the account, by calling the Customer Service telephone number shown on the front of this statement.
Credit Bureau Disputes: If you think the information we furnished to consumer reporting agencies for your Account is not accurate, please write to us at TD Bank P.O. Box 84037, Columbus, GA 31908-4037. A
delay may be experienced if the dispute is not sent to the address specified. Please include your name, address, telephone number, account number for the account you are disputing, a description of the information
being disputed and basis for your dispute as well as copies of supporting documentation.
New York residents: You may request a refund of a credit balance on your account at any time by sending your request to Customer Service at P.O. Box 84037, Columbus, GA 31908-4037, by first class mail,
postage pre-paid.




Name


Address


City                                                                                                           State                                                             Zip

(   )                                                                                                                       (   )
New Home Phone                                                                                                              New Cell Phone


New Email Address


Signature (Required)


                                                                                                                                                            TD BANK 0000927
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 218 of 266

                                                                                                  Page 3 of 8
                                                                                    STEVEN R DONZIGER
                                                                                                       8490
                                                                         January 6, 2018 - February 5, 2018
 TD CASH VISA SIGNATURE® CARD

 Transactions
 Activity Date Post Date Reference Number                Description                           Amount
 Card Number                  8490
    Jan 05      Jan 08      04953211      LL TRILLO         London                              242.94
                                          FOREIGN CURRENCY            178.85 GBP RATE   0.74
    Jan 05      Jan 08      59770019      MASSIMO DUTTI KINGS ROAD LONDON                       122.18
                                          FOREIGN CURRENCY             89.95 GBP RATE   0.74
    Jan 05      Jan 08      54732475      GETT+44(0)2080680807 INTERNET                          24.33
                                          FOREIGN CURRENCY             17.91 GBP RATE   0.74
    Jan 05      Jan 08      54738282      GETT+44(0)2080680807 INTERNET                          15.50
                                          FOREIGN CURRENCY             11.41 GBP RATE   0.74
    Jan 05      Jan 08      96732592      PAUL UK           LONDON                                4.48
                                          FOREIGN CURRENCY              3.30 GBP RATE   0.74
    Jan 05      Jan 08      99680087      THE COLBERT          LONDON                            34.38
                                          FOREIGN CURRENCY             25.31 GBP RATE   0.74
    Jan 05      Jan 08      94531551      PARTRIDGES OF SLOA        LONDON SW3                    2.17
                                          FOREIGN CURRENCY              1.60 GBP RATE   0.74
    Jan 06      Jan 08      76500024      JoeAndTheJuice_KingsRoad London                         8.69
                                          FOREIGN CURRENCY              6.40 GBP RATE   0.74
    Jan 06      Jan 08      36054753      SANTA LUCIA         LONDON                            122.25
                                          FOREIGN CURRENCY             90.00 GBP RATE   0.74
    Jan 06      Jan 08      54574475      BOOTS 0726          CHELSEA LONDO                       6.98
                                          FOREIGN CURRENCY              5.14 GBP RATE   0.74
    Jan 06      Jan 08      36625240      WATERSTONES            CHELSEA                         28.57
                                          FOREIGN CURRENCY             21.03 GBP RATE   0.74
    Jan 06      Jan 08      12171506      GETT+44(0)2080680807 INTERNET                          28.87
                                          FOREIGN CURRENCY             21.25 GBP RATE   0.74
    Jan 06      Jan 08      12161945      GETT+44(0)2080680807 INTERNET                          16.38
                                          FOREIGN CURRENCY             12.06 GBP RATE   0.74
    Jan 06      Jan 08      12154072      GETT+44(0)2080680807 INTERNET                          12.85
                                          FOREIGN CURRENCY              9.46 GBP RATE   0.74
    Jan 06      Jan 08      00061899      FULHAM FOOTBALL CLUBSHOP NEW                           31.24
                                          MALDEN
                                          FOREIGN CURRENCY             23.00 GBP RATE   0.74
    Jan 06      Jan 08      12902021      PAUL UK           LONDON                                3.67
                                          FOREIGN CURRENCY              2.70 GBP RATE   0.74
    Jan 06      Jan 08      00029907      FULHAM TM F2F         NEW MALDEN                       61.13
                                          FOREIGN CURRENCY             45.00 GBP RATE   0.74
    Jan 06      Jan 08      83859688      RYMAN 1006          LONDON                             18.99
                                          FOREIGN CURRENCY             13.98 GBP RATE   0.74
    Jan 07      Jan 08      01884394      GARDEN OF EDEN #5        NEW YORK NY                   14.00
    Jan 08      Jan 10      24174296      SILVER MOON BAKERY         NEW YORK                     3.71
                                          NY
    Jan 08      Jan 10      26675206      WALKERS            NEW YORK NY                        135.50
    Jan 09      Jan 10      60000747      PORTER HOUSE BAR & GRILL NEW YORK                      54.73
                                          NY
    Jan 09      Jan 11      85437576      NYCTAXI8Y36         BROOKLYN NY                        24.30
    Jan 10      Jan 11      49539996      HOTELS.COM144444686948 HOTELS.COM                     154.05
                                          WA
    Jan 10      Jan 11      38914943      SFOGLIA           NEW YORK NY                         171.72
    Jan 10      Jan 12      25320964      MTA MVM*R170-103 ST      NEW YORK NY                   41.90
    Jan 10      Jan 12      23291097      SILVER MOON BAKERY         NEW YORK                     3.71
                                          NY
    Jan 10      Jan 12      61355564      JEAN GEORGES          NEW YORK NY                      113.81
    Jan 11      Jan 11      00005430      PAYMENT RECEIVED -- THANK YOU                        9,850.00 CR
    Jan 11      Jan 15      28572516      SILVER MOON BAKERY         NEW YORK                      3.71
                                          NY
    Jan 11      Jan 15      29977836      WALKERS            NEW YORK NY                         57.09
    Jan 12      Jan 15      61353606      NYCTAXI5F57         CAMBRIA HTS NY                     15.95
    Jan 12      Jan 15      88900116      ATL GRILL WEST        NEW YORK NY                     126.70
    Jan 12      Jan 15      15677372      MERMAID INN          NEW YORK NY                      129.96


                                                                      TD BANK 0000928
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 219 of 266

                                                                                               Page 4 of 8


 Transactions
 Activity Date Post Date Reference Number                Description                         Amount
    Jan 13      Jan 15      14265698      HENRY'S RESTAURANT         NEW YORK                 21.42
                                          NY
    Jan 13      Jan 15      12522533      TAXI SVC QUEENS        long island cNY              11.76
    Jan 13      Jan 15      11612061      TAXI SVC LONG ISLAND C LONG ISLAND                  12.96
                                          CNY
    Jan 13      Jan 15      37747796      TAXI SVC NEW YORK        NEW YORK NY                14.76
    Jan 13      Jan 15      41908877      SILVER MOON BAKERY         NEW YORK                  6.50
                                          NY
    Jan 13      Jan 15      37119205      HOTEL HUGO           NEW YORK NY                    93.83
    Jan 13      Jan 16      01806140      HILLSTONE (212) 888-3828 NEW YORK                   47.28
                                          NY
    Jan 14      Jan 15      16212521      SFOGLIA           NEW YORK NY                      159.56
    Jan 14      Jan 16      23319423      SILVER MOON BAKERY         NEW YORK                  6.95
                                          NY
    Jan 14      Jan 16      23319431      SILVER MOON BAKERY         NEW YORK                  7.99
                                          NY
    Jan 14      Jan 16      00327947      JETBLUE 2792192120986SALT LAKE                     808.30
                                          CTYUT
                                          ORIG: JFK    DEST: SFO
    Jan 15      Jan 16      76219989      SHUNLEE WEST          NEW YORK NY                  147.38
    Jan 15      Jan 16      91688331      CARMELLIMOPASS.COM          NEW YORK                51.00
                                          NY
    Jan 15      Jan 16      07623163      VANS #0456         NEW YORK NY                      77.42
    Jan 15      Jan 16      41899526      SQ *UB CAR SERVICE       NEW YORK NY                79.34
    Jan 15      Jan 17      35249625      TAXI SVC LONG ISALND C ASTORIA         NY            9.36
    Jan 15      Jan 17      24162265      UNION SQUARE CAFE         NEW YORK                 100.17
                                          NY
    Jan 15      Jan 18      70108632      AIR CANADA 0142188712587NEW YORK                    30.00
                                          NY
                                          ORIG: LGA    DEST: YYZ
    Jan 15      Jan 18      70129554      AIR CANADA                                         114.27
                                          0142188712587AIRCANADA.COMNY
                                          ORIG: LGA    DEST: YYZ
    Jan 16      Jan 17      60100256      AIR CANADA 0142188712587NEW YORK                    30.00 CR
                                          NY
    Jan 16      Jan 17      15211665      HOTELS.COM144624036474 HOTELS.COM                  298.77
                                          WA
    Jan 16      Jan 17      22281452      CARMELLIMOPASS.COM          NEW YORK                49.30
                                          NY
    Jan 16      Jan 17      26356296      SQ *UB CAR SERVICE       FLUSHING NY                79.34
    Jan 16      Jan 17      65000189      HUDSONNEWS ST25           FLUSHING NY                2.18
    Jan 16      Jan 17      15164128      LITTLE ANTHONY'S       TORONTO        ON           206.05
                                          FOREIGN CURRENCY            255.36 CAD RATE 1.24
    Jan 16      Jan 17      36095566      AIRLINE LIMOUSINE SERV WOODBRIDGE                   56.60
                                          ON
                                          FOREIGN CURRENCY             70.15 CAD RATE 1.24
    Jan 16      Jan 17      96726587      HOTELTONIGHTTHOMPSON 8002082949                    151.00
                                          CA
    Jan 16      Jan 18      70110521      AIR CANADA 0142188743892NEW YORK                    31.50
                                          NY
                                          ORIG: YYZ    DEST: LGA
    Jan 16      Jan 18      70140593      AIR CANADA                                         138.05
                                          0142188743892AIRCANADA.COMNY
                                          ORIG: YYZ    DEST: LGA
    Jan 16      Jan 18      13480664      LAGUARDIAAUBONPAIN723A NEW YORK                      3.36
                                          NY
    Jan 16      Jan 18      26217623      PICCOLO MARCATO          FLUSHING NY                 5.43
    Jan 16      Jan 18      83089559      IL BUCO          NEW YORK NY                       216.82
    Jan 16      Jan 18      65130424      UP EXPRESS #25        TORONTO        ON              9.99
                                          FOREIGN CURRENCY             12.35 CAD RATE 1.24
    Jan 17      Jan 19      43777936      APPLE STORE #R032        NEW YORK NY                86.01
    Jan 17      Jan 19      24861344      WALKERS            NEW YORK NY                      28.32
    Jan 17      Jan 19      41723701      THE LITTLE OWL        NEW YORK NY                  192.43


                                                                      TD BANK 0000929
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 220 of 266

                                                                                                     Page 5 of 8
                                                                                       STEVEN R DONZIGER
                                                                                                          8490
                                                                            January 6, 2018 - February 5, 2018
TD CASH VISA SIGNATURE® CARD

 Transactions
 Activity Date Post Date Reference Number                 Description                             Amount
    Jan 17      Jan 19      00361505      JETBLUE 2792192377683SALT LAKE                           300.00
                                          CTYUT
                                          ORIG: JFK      DEST: SFO
    Jan 18      Jan 19      12201122      WHERETRAVELER STORE           JAMAICA                     21.76
                                          NY
    Jan 18      Jan 19      78097301      SQ *CAR SERVICE GOS        BRONX        NY               81.66
    Jan 18      Jan 19      48392328      HOTELTONIGHTNOMO SOHO 8002082949                        191.00
                                          CA
    Jan 18      Jan 19      29362106      SQ *FILLY TAXI      San FranciscoCA                      67.26
    Jan 18      Jan 19      01376969      ZUNI CAFE          SAN FRANCISCOCA                      270.71
    Jan 18      Jan 22      12832061      PARADIES #9212 JFK       JAMAICA       NY                 3.00
    Jan 18      Jan 22      01965520      YELLOW CAB SF          SAN                               12.80
                                          FRANCISCOCA
    Jan 19      Jan 22      43285035      FOOD COURT            JAMAICA       NY                     3.80
    Jan 19      Jan 22      83239292      MOXIE YOGA AND FITNESS SAN                                22.00
                                          FRANCISCOCA
    Jan 19      Jan 22      87000189      BART-EMBARDERO QPS 5104646474                              4.00
                                          CA
    Jan 19      Jan 22      02210909      THE FORGE           OAKLAND         CA                   81.83
    Jan 19      Jan 22      92243081      BOULEVARD            SAN FRANCISCOCA                    191.77
    Jan 19      Jan 22      74800345      BLUE & GOLD FLEET LP SAN                                  6.80
                                          FRANCISCOCA
    Jan 19      Jan 22      66722409      BAY CROSSINGS          SAN                                22.73
                                          FRANCISCOCA
    Jan 20      Jan 22      10970297      SQ *WILLIAM TOLER L       SAN                              8.82
                                          FRANCISCOCA
    Jan 20      Jan 22      51380321      SQ *LIMO CONNECTION         Castro ValleyCA               66.00
    Jan 20      Jan 22      61600169      IRON MOUNTAIN          617-535-4897 MA                    81.67
    Jan 20      Jan 22      10201630      COMPASS BOOKS 80700198 SAN                                23.87
                                          FRANCISCOCA
    Jan 20      Jan 22      10201648      COMPASS BOOKS 80700198 SAN                                19.52
                                          FRANCISCOCA
    Jan 20      Jan 22      44912551      IC MARK HOPKINS         SAN                             608.41
                                          FRANCISCOCA
    Jan 20      Jan 22      33906207      NYCTAXI2D47          LONG ISLAND CNY                     73.16
    Jan 20      Jan 22      00733371      BJ ANNEX LLC         BURLINGAME CA                       22.69
    Jan 20      Jan 22      00542926      AMERICAN AIR0012168527472FORT                           448.30
                                          WORTH TX
                                          ORIG: SFO      DEST: JFK
    Jan 20      Jan 22      01480217      AMERICAN AIR0010615811144FORT                             25.00
                                          WORTH TX
                                          ORIG: FTF      DEST: FEE
    Jan 20      Jan 22      41136915      MERMAID INN          NEW YORK NY                         55.18
    Jan 20      Jan 22      41137137      MERMAID INN          NEW YORK NY                        181.07
    Jan 21      Jan 23      01133313      HILLSTONE (212) 888-3828 NEW YORK                        82.68
                                          NY
    Jan 21      Jan 23      25850319      SILVER MOON BAKERY          NEW YORK                       3.71
                                          NY
    Jan 21      Jan 23      53085624      AT&T*BILL PAYMENT         WWW.ATT.COM                   383.52
                                          TX
    Jan 22      Jan 24      16778556      HENRY'S RESTAURANT          NEW YORK                    178.25
                                          NY
    Jan 22      Jan 24      22996791      SILVER MOON BAKERY          NEW YORK                       3.71
                                          NY
    Jan 22      Jan 24      24968977      WALKERS            NEW YORK NY                            38.12
    Jan 23      Jan 24      16800050      BLONDIS HAIR SALON III CONEW YORK                         47.03
                                          NY
    Jan 23      Jan 25      98836845      NYCTAXI1K50         BROOKLYN NY                           11.75


                                                                        TD BANK 0000930
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 221 of 266

                                                                                        Page 6 of 8


 Transactions
 Activity Date Post Date Reference Number                 Description                Amount
    Jan 23      Jan 25      20410059      SILVER MOON BAKERY          NEW YORK         3.71
                                          NY
    Jan 23      Jan 25      20410067      SILVER MOON BAKERY          NEW YORK          3.71
                                          NY
    Jan 24      Jan 25      25468953      SOULCYCLE-ONLINE          NEW YORK NY        40.53
    Jan 24      Jan 25      19336446      HOTELS.COM144838715050 HOTELS.COM           371.19
                                          WA
    Jan 24      Jan 26      21089935      SILVER MOON BAKERY          NEW YORK          3.71
                                          NY
    Jan 25      Jan 26      23002124      GYM PRECISION B105        NEW YORK NY       780.00
    Jan 25      Jan 29      67063066      NOMO SOHO            NEW YORK NY            258.79
    Jan 25      Jan 29      67063074      NOMO SOHO            NEW YORK NY             65.88
    Jan 25      Jan 29      26046587      MTA MVM*R170-103 ST       NEW YORK NY        41.90
    Jan 25      Jan 29      69181497      TAXI SVC 41-25 36TH ST LONG IS CITY NY        9.36
    Jan 25      Jan 29      62232104      JEAN GEORGES           NEW YORK NY          104.19
    Jan 26      Jan 29      42321886      AMAZON MKTPLACE PMTS                         39.97
                                          AMZN.COM/BILLWA
    Jan 26      Jan 29      88276695      APL* ITUNES.COM/BILL 866-712-7753 CA          9.99
    Jan 26      Jan 29      22646417      SILVER MOON BAKERY          NEW YORK          3.71
                                          NY
    Jan 26      Jan 29      30612200      WALKERS            NEW YORK NY               22.51
    Jan 27      Jan 29      31399186      READYREFRESH BY NESTLE 800-274-5282          27.68
                                          CA
    Jan 27      Jan 29      81945254      GOAT             HTTPSWWW.GOATCA            395.00
    Jan 27      Jan 29      96120512      AMALI            NEW YORK NY                201.21
    Jan 27      Jan 30      01880936      HILLSTONE (212) 888-3828 NEW YORK            47.20
                                          NY
    Jan 28      Jan 29      10667570      BEN AND JERRY          NEW YORK NY            4.95
    Jan 28      Jan 30      21785538      SILVER MOON BAKERY          NEW YORK          2.00
                                          NY
    Jan 29      Jan 30      06614622      AT&T             NEW YORK NY                376.99
    Jan 29      Jan 31      21472159      SILVER MOON BAKERY          NEW YORK          3.71
                                          NY
    Jan 30      Jan 31      01607444      Amazon.com         AMZN.COM/BILLWA           30.36
    Jan 30      Feb 01      24883853      WALKERS            NEW YORK NY               27.32
    Jan 30      Feb 01      13700092      MERMAID INN          NEW YORK NY            185.69
    Jan 31      Feb 01      57726998      AMAZON MKTPLACE PMTS                         32.67 CR
                                          AMZN.COM/BILLWA
    Jan 31      Feb 02      27761642      WALKERS            NEW YORK NY                54.73
    Feb 01      Feb 01      53608901      LANDS END           800-332-4700 WI          151.34
    Feb 01      Feb 01      00008573      PAYMENT RECEIVED -- THANK YOU             10,655.00 CR
    Feb 01      Feb 02      17860880      ACME FINE WINES         888-963-0440 CA      125.00
    Feb 01      Feb 02      22627081      NORWEGIAN AIR SHUTTLE BAERUM                 537.90
    Feb 01      Feb 02      22627677      NORWEGIAN AIR SHUTTLE BAERUM                 537.90
    Feb 01      Feb 05      18022787      SODERBERG FOR CONGRESS                       500.00
                                          573-3664102 FL
    Feb 01      Feb 05      19290318      HENRY'S RESTAURANT          NEW YORK         82.00
                                          NY
    Feb 01      Feb 05      30991755      WALKERS            NEW YORK NY               34.85
    Feb 02      Feb 05      14799956      APL* ITUNES.COM/BILL 866-712-7753 CA         16.30
    Feb 02      Feb 05      23618713      SILVER MOON BAKERY          NEW YORK          3.00
                                          NY
    Feb 02      Feb 05      31430322      WALKERS            NEW YORK NY               24.14
    Feb 02      Feb 05      29838953      MARKET TABLE          NEW YORK NY           249.04
    Feb 03      Feb 05      11500061      JV TV HOLDCO, INC       NEW YORK NY          45.00
    Feb 03      Feb 05      18857552      MTA MVM*A033-14 ST-UNIO NEW YORK             41.90
                                          NY
    Feb 03      Feb 05      37732724      SILVER MOON BAKERY          NEW YORK          3.71
                                          NY
    Feb 04      Feb 05      91772437      IRON MOUNTAIN          617-535-4897 MA       81.67
 Fees
                                        TOTAL FEES FOR THIS PERIOD                     $0.00


                                                                     TD BANK 0000931
  Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 222 of 266




                                                                                                           Page 7 of 8
                                                                                             STEVEN R DONZIGER
                                                                                                                8490
                                                                                  January 6, 2018 - February 5, 2018
TD CASH VISA SIGNATURE® CARD

Interest Charged
                                                 TOTAL INTEREST FOR THIS PERIOD                          $0.00

                                                 2018 Totals Year to Date
                Total fees charged in 2018                                                   $0.00
                Total interest charged in 2018                                               $0.00

Interest Charge Calculation
Your Annual Percentage Rate (APR) is the annual interest rate on your account.
Type of Balance                 Annual Percentage               Balances Subject to          Interest
                                Rate (APR)                      Interest Rate                Charge
Purchases                       24.24% (v)                      $0.00                        $0.00
Cash                            24.49% (v)                      $0.00                        $0.00

(v) = Variable Rate




                                                                             TD BANK 0000932
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 223 of 266




                                                                            Page 8 of 8




                                                      TD BANK 0000933
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 224 of 266

                                                                                                                                                          Page 1 of 6
                                                                                                                             STEVEN R DONZIGER
                                                                                                                                               8490
                                                                                                                 December 6, 2017 - January 5, 2018
TD CASH VISA SIGNATURE® CARD

 Summary Of Account Activity                                                  Payment Information
                                                                              New Balance                                                              $8,852.24
 Previous Balance                                    $2,528.58
 Payments                                           -$6,119.00                Minimum Payment Due                                                         $89.00
 Other Credits                                          -$0.00                Payment Due Date                                                       Feb 2, 2018
 Purchases                                         +$12,442.66                Late Payment Warning: If we do not receive your minimum payment by the
 Balance Transfers                                      +$0.00                date listed above, you may have to pay up to a $35.00 late fee.
 Cash Advances                                          +$0.00                Minimum Payment Warning: If you make only the minimum payment each
 Fees Charged                                           +$0.00                period, you will pay more in interest and it will take you longer to pay off your
                                                                              balance. For example:
 Interest Charged                                       +$0.00
 New Balance                                           $8,852.24               If you make no               You will pay off the        And you will end up
                                                                               additional charges and       balance shown on this       paying an estimated
                                                                               each month you pay:          statement in about:         total of:
 Credit Limit                                        $14,000.00                    Only the minimum
 Available Credit                                     $5,147.76                                                     21 years                      $24,825
                                                                                        payment
 Available Credit for Cash                            $4,200.00                                                                                  $12,492
                                                                                         $347                        3 years
 Statement Closing Date                              01/05/2018                                                                            (Savings = $12,333)
 Days in Billing Cycle                                       31
                                                                              To access information regarding credit counseling call     1-888-561-8861.
 Rewards Point Summary
                                                                              Questions? Call us:
 Previous Points Balance                                    166,957           Customer Service: 1-888-561-8861
 3 Points (3%) Earned on Dining                              +5,603           Visit us on the web at: www.tdcardservices.com
 2 Points (2%) Earned on Grocery                                  0           Please send billing inquiries and correspondence to:
                                                                              PO BOX 84037 COLUMBUS, GA 31908-4037
 1 Point (1%) Earned on Purchases                           +10,578
 New Points Balance                                         183,138
 Please visit tdcardservices.com to view and redeem your rewards!


 New York residents may contact the New York State Department of Financial Services by telephone or visit its website for free information on comparative
                     credit card rates, fees, and grace periods. New York State Department of Financial Services 1-800-518-8866or
                                                    http://www.cardratings.com/credit-card/all-credit-cards.

By the end of January 2018, you may conveniently access your 2017 Annual Summary statement online by going to
tdcardservices.com, and logging-in to your credit card account. If you are not already enrolled you may do so at any
time. Your Summary Statement provides an itemized, comprehensive overview of all transactions posted to your
Account in 2017. It helps track your credit card spending all in one place. Your Annual Summary Statement will be
available until June 2018.


                                            Please make check or money order payable to: TD Bank, N.A.
                       Please include your account number on your check. Detach and return bottom portion with your payment.




                                                                                                  Your Account Number                                    8490
                                                                                                  Your New Balance                                   $8,852.24
  TD BANK, N.A.                                                                                   Minimum Payment Due                                $89.00
  PO BOX 84037
  COLUMBUS GA 31908-4037                                                                          Payment Due Date                          February 2, 2018



  TD BANK, N.A.
  PO BOX 16027                                                                                               Please Enter Amount of Payment Enclosed.
  LEWISTON ME 04243-9513




  STEVEN R DONZIGER                                                                                         8490000885224000089009
  245 W 104TH ST APT 7D
  NEW YORK NY 10025-8100

                                                                                                               Check here for any address changes and indicate
                                                                                                                                   any changes on the reverse.



                                          T5220b1102T                                                            8490c

                                                                                                              TD BANK 0000934
                Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 225 of 266

                                                                                                                                                                                                                Page 2 of 6

Calculation of Balance Subject to Interest Rate: We figure a portion of the interest charge on your account by applying the daily periodic rate shown in your cardmember agreement to the Average Daily Balance
(including current transactions), multiplied by the number of days in the billing period. To get the Average Daily Balance, we take the beginning balance each day (which may include unpaid interest charges and fees
owed from prior billing periods), add any new Purchases (including applicable promotional Purchases, such as Balance Transfers) or Cash Advances (as applicable), and subtract any applicable payments or credits.
This gives us the daily balance. Then, we add up all the daily balances for the billing period and divide the total by the number of days in the billing period. This gives us the “Average Daily Balance.” Unless we
choose to use a later date, we usually add new transactions to the daily balance as of their Activity Date. We treat credit balances as zero balances when we figure the daily balances and Average Daily Balance.
If your account has balances with different APRs, payments in excess of the Minimum Payment Due are applied to Interest Charges and other fees and to balances with the highest APRs, before being applied to
balances with lowest APRs. The structure is opposite for the application of the Minimum Payment; this means that balances with higher APRs are not reduced until balances with lower APRs have been paid off.
Minimum Interest Charge: If the total interest charges for the billing period (figured as described above, including transaction fees) are less than $1.00, the MINIMUM INTEREST CHARGE for the billing period will be
$1.00.
How to Avoid Paying Interest on Purchases: Your due date is at least 25 days after the close of each billing cycle. We charge interest on Balance Transfers and Cash Advances beginning on the transaction date.
We charge interest on Purchases unless each month you pay your entire Account balance, which includes Purchases, Cash Advances, and Balance Transfers, and if applicable, any new fees that are assessed by
the payment due date. Please see below for how to avoid paying interest on purchases if you have a 0% Introductory or Promotional APR Balance Transfer.
How to Avoid Paying Interest on Purchases when you have a 0% Intro or Promo APR Balance Transfer Offer:If you have a 0% introductory or promotional APR balance transfer and also use your Account to
make new Purchases, you can avoid paying interest on those new purchases if you pay the amount shown within the "Payment Information" box titled 'Payment to Avoid Purchase Interest' each month by your
payment due date.
Notice to Buyer: You have the right at any time to pay your entire balance outstanding with no additional charge.

Payments: Payments must be sent to the payment address shown on your statement and must include the remittance coupon from your statement. Do not send cash. Checks and money orders (in U.S. dollars)
received at the payment address, with the bottom portion of the first page of the statement, by 5:00 pm. Eastern time on a business day will be credited as of the business day received. If the due date falls on a day
on which we do not receive or accept payments, the payment will not be treated as late. We may reject or delay posting nonconforming payments. Upon our receipt, your available credit may not reflect the payment
amount for up to seven (7) days to ensure the funds from the bank on which your payment is drawn are collected and not returned.
Electronic check conversion: When you send a check as payment, you authorize us either to use information from your check to make a one-time electronic fund transfer from your account or to process the
payment as a check transaction. When we use information from your check to make an electronic fund transfer, funds may be withdrawn from your account as soon as the same day we receive your payment, and
you will not receive your check back from your financial institution. If you have questions about electronic check conversion, or do not want your checks to be electronically converted, you may call the Customer
Service telephone number shown on the front of this statement.
Billing-Error Rights Summary - What to Do If You Think You Find A Mistake On Your Statement.If you think there is an error on your statement, write to us at:
TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or you can call us at: 1-888-561-8861
In your letter, give us the following information:
       •       Account information: Your name and account number,
       •       Dollar amount : The dollar amount of the suspect error, and
       •       Description of Problem : If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.
You must contact us within 60 days after the error appeared on your statement. You must notify us of any potential errors in writing. You may call us, but if you do we are not required to investigate any potential
errors and you may have to pay the amount in question.
While we investigate whether or not there has been an error, the following are true:
       •       We cannot try to collect the amount in question, or report you as delinquent on that amount
       •       The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine that we made a mistake, you will not have to pay the amount in
               question or any interest or other fees related to that amount
       •       While you do not have to pay the amount in question, you are responsible for the remainder of your balance
       •       We can apply any unpaid amount against your credit limit

Your Rights If You Are Dissatisfied With Your Credit Card Purchases: If you are dissatisfied with the goods or services that you have purchased with your credit card, and you have tried in good faith to correct the
problem with the merchant, you may have the right not to pay the remaining amount due on the purchase. To use this right, all of the following must be true:
1) The purchase must have been made in your home state or within 100 miles of your current mailing address, and the purchase price must have been more than $50. (Note: Neither of these are necessary if your
purchase was based on an advertisement we mailed to you, or if we own the company that sold you the goods or services.)
2) You must have used your credit card for the purchase. Purchases made with cash advances from an ATM or with a check that accesses your credit card account do not qualify.
3) You must not yet have fully paid for the purchase.
If all of the criteria above are met and you are still dissatisfied with the purchase, contact us in writing at: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037. While we investigate, the same rules apply to the
disputed amount as discussed above. After we finish our investigation, we will tell you our decision. At that point, if we think you owe an amount and you do not pay we may report you as delinquent.

Automated Touch-Tone Bill Payment:By calling the automated touch-tone bill payment system through one of our customer service phone numbers you will be authorizing TD Bank or one of our agents to
automatically initiate a single entry ACH debit to your checking account. You will be required to enter security information for authentication. By using this service you are authorizing your financial institution to accept
these debits and charge them against the account you provide to us. Payments can be cancelled no later than 5p.m., Eastern time, on the date they are entered into the system unless they are entered into the
system after 5p.m, Eastern time, in which case the payment can be cancelled the following day prior to 5 p.m., Eastern time. If you need to cancel your payment, or have questions regarding your payment, please
contact Customer Service at 1-888-561-8861 during normal business hours.

Recurring Automatic Payments:If you have authorized us to pay your credit card bill automatically from your checking or savings account with us, you can stop the payment on any amount you think is wrong. To
stop the payment write to: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or call 1-888-561-8861. To stop the payment your letter or telephone call must reach us 3 business days before the automatic
payment is scheduled to occur.
Fraudulent Transactions: Please immediately report any suspected fraudulent use of your card or the account, by calling the Customer Service telephone number shown on the front of this statement.
Credit Bureau Disputes: If you think the information we furnished to consumer reporting agencies for your Account is not accurate, please write to us at TD Bank P.O. Box 84037, Columbus, GA 31908-4037. A
delay may be experienced if the dispute is not sent to the address specified. Please include your name, address, telephone number, account number for the account you are disputing, a description of the information
being disputed and basis for your dispute as well as copies of supporting documentation.
New York residents: You may request a refund of a credit balance on your account at any time by sending your request to Customer Service at P.O. Box 84037, Columbus, GA 31908-4037, by first class mail,
postage pre-paid.




Name


Address


City                                                                                                           State                                                             Zip

(   )                                                                                                                       (   )
New Home Phone                                                                                                              New Cell Phone


New Email Address


Signature (Required)


                                                                                                                                                            TD BANK 0000935
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 226 of 266

                                                                                                   Page 3 of 6
                                                                                    STEVEN R DONZIGER
                                                                                                       8490
                                                                         December 6, 2017 - January 5, 2018
TD CASH VISA SIGNATURE® CARD

 Transactions
 Activity Date Post Date Reference Number                 Description                           Amount
 Card Number                  8490
    Dec 02      Dec 06      90841762      NYCTAXI3E26         FLUSHING NY                         10.55
    Dec 02      Dec 06      65321682      COMMUNITY FOOD AND JUI NEW YORK                         44.56
                                          NY
    Dec 02      Dec 12      80488575      NYCTAXI2K92         ASTORIA         NY                  15.35
    Dec 04      Dec 06      62499706      Amazon.com         AMZN.COM/BILLWA                      51.38
    Dec 05      Dec 06      38728490      HOTELTONIGHTVICTORIA 8002082949                        148.00
                                          CA
    Dec 05      Dec 06      85241701      RICHMOND STATION          TORONTO       ON              45.12
                                          FOREIGN CURRENCY              56.95 CAD RATE   1.26
    Dec 05      Dec 06      62128861      LENA            TORONTO          ON                     33.31
                                          FOREIGN CURRENCY              42.04 CAD RATE   1.26
    Dec 05      Dec 11      28857941      WESTIN (WESTIN HOTELS) OTTAWA                          601.85
                                          ON
                                          FOREIGN CURRENCY             770.51 CAD RATE   1.28
    Dec 05      Dec 11      82577703      MAMMA TERESA RISTORANTE OTTAWA                         128.02
                                          ON
                                          FOREIGN CURRENCY             161.94 CAD RATE   1.26
    Dec 05      Dec 11      06034910      FLASH TAXI         TORONTO          ON                  11.27
                                          FOREIGN CURRENCY              14.25 CAD RATE   1.26
    Dec 05      Dec 11      59318994      BLUE LINE 1091 TAXITAB OTTAWA          ON                6.71
                                          FOREIGN CURRENCY               8.49 CAD RATE   1.27
    Dec 05      Dec 11      59320263      BLUE LINE 6004 TAXITAB OTTAWA          ON               30.36
                                          FOREIGN CURRENCY              38.40 CAD RATE   1.26
    Dec 05      Dec 11      59460226      BLUE LINE 1714 TAXITAB OTTAWA          ON                9.87
                                          FOREIGN CURRENCY              12.49 CAD RATE   1.27
    Dec 06      Dec 06      41807370      AMAZON MKTPLACE PMTS                                    12.84
                                          AMZN.COM/BILLWA
    Dec 07      Dec 08      21696456      CARMELLIMOPASS.COM           NEW YORK                   74.90
                                          NY
    Dec 07      Dec 11      64246485      CAPITAL TAXI 2414 TAXI OTTAWA          ON               31.58
                                          FOREIGN CURRENCY              40.43 CAD RATE   1.28
    Dec 07      Dec 11      17953200      BECKTA DINING AND WINE OTTAWA                           82.23
                                          ON
    Dec 07      Dec 11      32675417      AMAZON MKTPLACE PMTS                                   158.00
                                          AMZN.COM/BILLWA
    Dec 08      Dec 11      10046020      FAIRMONT CHATEAU LAURIER OTTAWA                        400.02
                                          ON
                                          FOREIGN CURRENCY             512.12 CAD RATE   1.28
    Dec 08      Dec 11      35396857      WESTIN (WESTIN HOTELS) 613-5607000                    1,031.68
                                          ON
                                          FOREIGN CURRENCY            1,320.78 CADRATE   1.28
    Dec 08      Dec 11      29626478      SILVER MOON BAKERY          NEW YORK                     3.71
                                          NY
    Dec 08      Dec 11      29737462      WALKERS            NEW YORK NY                          29.50
    Dec 09      Dec 11      78845757      TST* SERAFINA 105 - HARLENEW YORK                      181.34
                                          NY
    Dec 09      Dec 11      49237769      SILVER MOON BAKERY          NEW YORK                     3.71
                                          NY
    Dec 09      Dec 11      14402953      IBERIA TAVERN AND RESTAURNEWARK                        105.66
                                          NJ
    Dec 12      Dec 13      97991799      NYCTAXI7F57         NEW YORK NY                         19.55
    Dec 12      Dec 14      10091477      TAXI SVC WOODSIDE         WOODSIDE                      21.96
                                          NY
    Dec 12      Dec 14      68799365      ARABELLE @ THE PLAZA NEW YORK                          197.67
                                          NY
    Dec 12      Dec 14      68799407      ARABELLE @ THE PLAZA NEW YORK                           23.60
                                          NY


                                                                      TD BANK 0000936
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 227 of 266

                                                                                                  Page 4 of 6


 Transactions
 Activity Date Post Date Reference Number                Description                           Amount
    Dec 13      Dec 15      32015715      SILVER MOON BAKERY         NEW YORK                    3.71
                                          NY
    Dec 13      Dec 15      27493262      WALKERS            NEW YORK NY                         68.34
    Dec 14      Dec 15      33897256      SQ *GOTAN TRIBECA        NEW YORK NY                    4.37
    Dec 14      Dec 18      36613902      SILVER MOON BAKERY         NEW YORK                     3.71
                                          NY
    Dec 14      Dec 18      30501472      WALKERS            NEW YORK NY                         15.89
    Dec 15      Dec 18      33765718      SILVER MOON BAKERY         NEW YORK                    14.16
                                          NY
    Dec 15      Dec 18      30526417      WALKERS            NEW YORK NY                          54.64
    Dec 18      Dec 18      00013181      PAYMENT RECEIVED -- THANK YOU                        6,119.00 CR
    Dec 19      Dec 20      89410695      3BL MEDIA LLC       866-508-0993 MA                  4,095.00
    Dec 23      Dec 26      12019392      NYCTAXI6N27         LONG ISLAND CNY                     15.95
    Dec 24      Dec 26      64054103      PALM REST W50TH ST       NEW YORK                       95.57
                                          NY
    Dec 25      Dec 26      20421053      SOULCYCLE-ONLINE         NEW YORK NY                   35.53
    Dec 26      Dec 27      41019651      GYM PRECISION B105       NEW YORK NY                  780.00
    Dec 26      Dec 27      30524108      3BL MEDIA LLC       866-508-0993 MA                   200.00
    Dec 27      Dec 28      47849086      APL* ITUNES.COM/BILL 866-712-7753 CA                    9.99
    Dec 28      Dec 29      67634404      TWC*TIME WARNER NYC          718-358-0900             292.84
                                          NY
    Dec 30      Jan 02      70290372      GRANGER AND CO          LONDON                        130.58
                                          FOREIGN CURRENCY             96.30 GBP RATE   0.74
    Jan 01      Jan 02      62022733      GETT+44(0)2080680807 INTERNET                          35.31
                                          FOREIGN CURRENCY             26.04 GBP RATE   0.74
    Jan 01      Jan 02      00016180      QPR FC KIOSKS-TICKETMA LONDON W12                      93.56
                                          FOREIGN CURRENCY             69.00 GBP RATE   0.74
    Jan 02      Jan 03      01242389      DAPHNES            LONDON SW3                         200.46
                                          FOREIGN CURRENCY            147.38 GBP RATE   0.74
    Jan 03      Jan 03      02269510      LASLETT          LONDON W1G                          1,690.20
                                          FOREIGN CURRENCY           1,242.65 GBPRATE   0.74
    Jan 03      Jan 03      02269528      LASLETT          LONDON W1G                            70.73
                                          FOREIGN CURRENCY             52.00 GBP RATE   0.74
    Jan 03      Jan 04      16692958      ACME FINE WINES        888-963-0440 CA                123.00
    Jan 03      Jan 04      51170335      GETT+44(0)2080680807 INTERNET                          26.98
                                          FOREIGN CURRENCY             19.82 GBP RATE   0.73
    Jan 03      Jan 04      51180359      GETT+44(0)2080680807 INTERNET                          24.33
                                          FOREIGN CURRENCY             17.87 GBP RATE   0.73
    Jan 03      Jan 04      00598333      THE FRONTLINE CLUB       LONDON W2 1                  204.22
                                          FOREIGN CURRENCY            150.00 GBP RATE   0.73
    Jan 04      Jan 05      57549019      GETT+44(0)2080680807 INTERNET                          68.19
                                          FOREIGN CURRENCY             50.28 GBP RATE   0.74
    Jan 04      Jan 05      40651815      TRIYOGA - SW3        LONDON                            23.05
                                          FOREIGN CURRENCY             17.00 GBP RATE   0.74
    Jan 04      Jan 05      57559703      GETT+44(0)2080680807 INTERNET                          16.80
                                          FOREIGN CURRENCY             12.39 GBP RATE   0.74
    Jan 04      Jan 05      57577879      GETT+44(0)2080680807 INTERNET                           9.93
                                          FOREIGN CURRENCY              7.32 GBP RATE   0.74
    Jan 04      Jan 05      57551338      GETT+44(0)2080680807 INTERNET                           9.57
                                          FOREIGN CURRENCY              7.06 GBP RATE   0.74
    Jan 04      Jan 05      14610130      Ticketbis      Int                                    211.51
                                          FOREIGN CURRENCY            174.95 EUR RATE   0.83
    Jan 04      Jan 05      34041962      LUL TICKET MACHINE       WEMBLEY PARK                  11.93
                                          FOREIGN CURRENCY              8.80 GBP RATE   0.74
    Jan 04      Jan 05      59911495      SIZE           CARNABY ST LO                           94.93
                                          FOREIGN CURRENCY             70.00 GBP RATE   0.74
    Jan 04      Jan 05      01360361      DAPHNES            LONDON SW3                          87.35
                                          FOREIGN CURRENCY             64.41 GBP RATE   0.74
    Jan 04      Jan 05      01362300      SCOTTS            LONDON W1K                           79.72
                                          FOREIGN CURRENCY             58.78 GBP RATE   0.74
    Jan 04      Jan 05      55104459      IZ *CPRESS YOGA LIMITED London                          2.03
                                          FOREIGN CURRENCY              1.50 GBP RATE   0.74
    Jan 04      Jan 05      55451777      IZ *CPRESS YOGA LIMITED London                         24.28


                                                                      TD BANK 0000937
  Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 228 of 266




                                                                                                                                    Page 5 of 6
                                                                                                                 STEVEN R DONZIGER
                                                                                                                                    8490
                                                                                                      December 6, 2017 - January 5, 2018
TD CASH VISA SIGNATURE® CARD

Transactions
Activity Date Post Date Reference Number                            Description                                                   Amount
                                                       FOREIGN CURRENCY         17.90 GBP RATE 0.74
Fees
                                                       TOTAL FEES FOR THIS PERIOD                                                  $0.00

Interest Charged
                                                       TOTAL INTEREST FOR THIS PERIOD                                              $0.00

                                                      2018 Totals Year to Date
                Total fees charged in 2018                                                                             $0.00
                Total interest charged in 2018                                                                         $0.00
                Total interest charges paid in 2017*                                                                    $309.54
                         *Total interest charges paid calculation is based on a full calendar year and does not reflect
                                                  interest charges based on your cycle date.

Interest Charge Calculation
Your Annual Percentage Rate (APR) is the annual interest rate on your account.
Type of Balance                      Annual Percentage                      Balances Subject to                        Interest
                                     Rate (APR)                             Interest Rate                              Charge
Purchases                            23.99% (v)                             $0.00                                      $0.00
Cash                                 24.24% (v)                             $0.00                                      $0.00

(v) = Variable Rate




                                                                                                TD BANK 0000938
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 229 of 266




                                                                            Page 6 of 6




                                                      TD BANK 0000939
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 230 of 266

                                                                                                                                                          Page 1 of 4
                                                                                                                           STEVEN R DONZIGER
                                                                                                                                            8490
                                                                                                             November 6, 2017 - December 5, 2017
TD CASH VISA SIGNATURE® CARD

 Summary Of Account Activity                                                  Payment Information
                                                                              New Balance                                                              $2,528.58
 Previous Balance                                     $5,071.29
 Payments                                            -$6,313.00               Minimum Payment Due                                                         $35.00
 Other Credits                                           -$0.00               Payment Due Date                                                       Jan 2, 2018
 Purchases                                           +$3,770.29               Late Payment Warning: If we do not receive your minimum payment by the
 Balance Transfers                                       +$0.00               date listed above, you may have to pay up to a $35.00 late fee.
 Cash Advances                                           +$0.00               Minimum Payment Warning: If you make only the minimum payment each
 Fees Charged                                            +$0.00               period, you will pay more in interest and it will take you longer to pay off your
                                                                              balance. For example:
 Interest Charged                                        +$0.00
 New Balance                                           $2,528.58               If you make no               You will pay off the        And you will end up
                                                                               additional charges and       balance shown on this       paying an estimated
                                                                               each month you pay:          statement in about:         total of:
 Credit Limit                                        $14,000.00                    Only the minimum
 Available Credit                                    $11,471.42                                                     11 years                      $5,977
                                                                                        payment
 Available Credit for Cash                            $4,200.00                                                                                   $3,564
                                                                                          $99                        3 years
 Statement Closing Date                              12/05/2017                                                                             (Savings = $2,413)
 Days in Billing Cycle                                       30
                                                                              To access information regarding credit counseling call     1-888-561-8861.
 Rewards Point Summary
                                                                              Questions? Call us:
 Previous Points Balance                                    161,360           Customer Service: 1-888-561-8861
 3 Points (3%) Earned on Dining                              +2,740           Visit us on the web at: www.tdcardservices.com
 2 Points (2%) Earned on Grocery                                  0           Please send billing inquiries and correspondence to:
                                                                              PO BOX 84037 COLUMBUS, GA 31908-4037
 1 Point (1%) Earned on Purchases                            +2,857
 New Points Balance                                         166,957
 Please visit tdcardservices.com to view and redeem your rewards!


 New York residents may contact the New York State Department of Financial Services by telephone or visit its website for free information on comparative
                     credit card rates, fees, and grace periods. New York State Department of Financial Services 1-800-518-8866or
                                                    http://www.cardratings.com/credit-card/all-credit-cards.

Great news! Just in time for the holidays, we've automatically upgraded your TD Cash Credit Card and now you earn
more rewards. 3% Cash Back on dining, 2% Cash Back at grocery stores, and 1% Cash Back on other purchases. And
the best part is you don't need to do a thing. Your new rewards have already been upgraded. For complete Rewards
Agreement and Redemption Rules, visit tdcardservices.com.



                                            Please make check or money order payable to: TD Bank, N.A.
                       Please include your account number on your check. Detach and return bottom portion with your payment.




                                                                                                  Your Account Number                                    8490
                                                                                                  Your New Balance                                   $2,528.58
  TD BANK, N.A.                                                                                   Minimum Payment Due                                $35.00
  PO BOX 84037
  COLUMBUS GA 31908-4037                                                                          Payment Due Date                           January 2, 2018



  TD BANK, N.A.
  PO BOX 16027                                                                                               Please Enter Amount of Payment Enclosed.
  LEWISTON ME 04243-9513




  STEVEN R DONZIGER                                                                                         8490000252858000035002
  245 W 104TH ST APT 7D
  NEW YORK NY 10025-8100

                                                                                                               Check here for any address changes and indicate
                                                                                                                                   any changes on the reverse.



                                          T5220b1102T                                                            8490c

                                                                                                              TD BANK 0000940
                Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 231 of 266

                                                                                                                                                                                                                Page 2 of 4

Calculation of Balance Subject to Interest Rate: We figure a portion of the interest charge on your account by applying the daily periodic rate shown in your cardmember agreement to the Average Daily Balance
(including current transactions), multiplied by the number of days in the billing period. To get the Average Daily Balance, we take the beginning balance each day (which may include unpaid interest charges and fees
owed from prior billing periods), add any new Purchases (including applicable promotional Purchases, such as Balance Transfers) or Cash Advances (as applicable), and subtract any applicable payments or credits.
This gives us the daily balance. Then, we add up all the daily balances for the billing period and divide the total by the number of days in the billing period. This gives us the “Average Daily Balance.” Unless we
choose to use a later date, we usually add new transactions to the daily balance as of their Activity Date. We treat credit balances as zero balances when we figure the daily balances and Average Daily Balance.
If your account has balances with different APRs, payments in excess of the Minimum Payment Due are applied to Interest Charges and other fees and to balances with the highest APRs, before being applied to
balances with lowest APRs. The structure is opposite for the application of the Minimum Payment; this means that balances with higher APRs are not reduced until balances with lower APRs have been paid off.
Minimum Interest Charge: If the total interest charges for the billing period (figured as described above, including transaction fees) are less than $1.00, the MINIMUM INTEREST CHARGE for the billing period will be
$1.00.
How to Avoid Paying Interest on Purchases: Your due date is at least 25 days after the close of each billing cycle. We charge interest on Balance Transfers and Cash Advances beginning on the transaction date.
We charge interest on Purchases unless each month you pay your entire Account balance, which includes Purchases, Cash Advances, and Balance Transfers, and if applicable, any new fees that are assessed by
the payment due date. Please see below for how to avoid paying interest on purchases if you have a 0% Introductory or Promotional APR Balance Transfer.
How to Avoid Paying Interest on Purchases when you have a 0% Intro or Promo APR Balance Transfer Offer:If you have a 0% introductory or promotional APR balance transfer and also use your Account to
make new Purchases, you can avoid paying interest on those new purchases if you pay the amount shown within the "Payment Information" box titled 'Payment to Avoid Purchase Interest' each month by your
payment due date.
Notice to Buyer: You have the right at any time to pay your entire balance outstanding with no additional charge.

Payments: Payments must be sent to the payment address shown on your statement and must include the remittance coupon from your statement. Do not send cash. Checks and money orders (in U.S. dollars)
received at the payment address, with the bottom portion of the first page of the statement, by 5:00 pm. Eastern time on a business day will be credited as of the business day received. If the due date falls on a day
on which we do not receive or accept payments, the payment will not be treated as late. We may reject or delay posting nonconforming payments. Upon our receipt, your available credit may not reflect the payment
amount for up to seven (7) days to ensure the funds from the bank on which your payment is drawn are collected and not returned.
Electronic check conversion: When you send a check as payment, you authorize us either to use information from your check to make a one-time electronic fund transfer from your account or to process the
payment as a check transaction. When we use information from your check to make an electronic fund transfer, funds may be withdrawn from your account as soon as the same day we receive your payment, and
you will not receive your check back from your financial institution. If you have questions about electronic check conversion, or do not want your checks to be electronically converted, you may call the Customer
Service telephone number shown on the front of this statement.
Billing-Error Rights Summary - What to Do If You Think You Find A Mistake On Your Statement.If you think there is an error on your statement, write to us at:
TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or you can call us at: 1-888-561-8861
In your letter, give us the following information:
       •       Account information: Your name and account number,
       •       Dollar amount : The dollar amount of the suspect error, and
       •       Description of Problem : If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.
You must contact us within 60 days after the error appeared on your statement. You must notify us of any potential errors in writing. You may call us, but if you do we are not required to investigate any potential
errors and you may have to pay the amount in question.
While we investigate whether or not there has been an error, the following are true:
       •       We cannot try to collect the amount in question, or report you as delinquent on that amount
       •       The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine that we made a mistake, you will not have to pay the amount in
               question or any interest or other fees related to that amount
       •       While you do not have to pay the amount in question, you are responsible for the remainder of your balance
       •       We can apply any unpaid amount against your credit limit

Your Rights If You Are Dissatisfied With Your Credit Card Purchases: If you are dissatisfied with the goods or services that you have purchased with your credit card, and you have tried in good faith to correct the
problem with the merchant, you may have the right not to pay the remaining amount due on the purchase. To use this right, all of the following must be true:
1) The purchase must have been made in your home state or within 100 miles of your current mailing address, and the purchase price must have been more than $50. (Note: Neither of these are necessary if your
purchase was based on an advertisement we mailed to you, or if we own the company that sold you the goods or services.)
2) You must have used your credit card for the purchase. Purchases made with cash advances from an ATM or with a check that accesses your credit card account do not qualify.
3) You must not yet have fully paid for the purchase.
If all of the criteria above are met and you are still dissatisfied with the purchase, contact us in writing at: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037. While we investigate, the same rules apply to the
disputed amount as discussed above. After we finish our investigation, we will tell you our decision. At that point, if we think you owe an amount and you do not pay we may report you as delinquent.

Automated Touch-Tone Bill Payment:By calling the automated touch-tone bill payment system through one of our customer service phone numbers you will be authorizing TD Bank or one of our agents to
automatically initiate a single entry ACH debit to your checking account. You will be required to enter security information for authentication. By using this service you are authorizing your financial institution to accept
these debits and charge them against the account you provide to us. Payments can be cancelled no later than 5p.m., Eastern time, on the date they are entered into the system unless they are entered into the
system after 5p.m, Eastern time, in which case the payment can be cancelled the following day prior to 5 p.m., Eastern time. If you need to cancel your payment, or have questions regarding your payment, please
contact Customer Service at 1-888-561-8861 during normal business hours.

Recurring Automatic Payments:If you have authorized us to pay your credit card bill automatically from your checking or savings account with us, you can stop the payment on any amount you think is wrong. To
stop the payment write to: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or call 1-888-561-8861. To stop the payment your letter or telephone call must reach us 3 business days before the automatic
payment is scheduled to occur.
Fraudulent Transactions: Please immediately report any suspected fraudulent use of your card or the account, by calling the Customer Service telephone number shown on the front of this statement.
Credit Bureau Disputes: If you think the information we furnished to consumer reporting agencies for your Account is not accurate, please write to us at TD Bank P.O. Box 84037, Columbus, GA 31908-4037. A
delay may be experienced if the dispute is not sent to the address specified. Please include your name, address, telephone number, account number for the account you are disputing, a description of the information
being disputed and basis for your dispute as well as copies of supporting documentation.
New York residents: You may request a refund of a credit balance on your account at any time by sending your request to Customer Service at P.O. Box 84037, Columbus, GA 31908-4037, by first class mail,
postage pre-paid.




Name


Address


City                                                                                                           State                                                             Zip

(   )                                                                                                                       (   )
New Home Phone                                                                                                              New Cell Phone


New Email Address


Signature (Required)


                                                                                                                                                            TD BANK 0000941
  Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 232 of 266

                                                                                                       Page 3 of 4
                                                                                          STEVEN R DONZIGER
                                                                                                            8490
                                                                             November 6, 2017 - December 5, 2017
TD CASH VISA SIGNATURE® CARD

Transactions
Activity Date   Post Date Reference Number                Description                               Amount
Card Number                    8490
   Nov 03        Nov 06      86805875      ACME FINE WINES        888-963-0440 CA                    129.00
   Nov 16        Nov 17      25327586      GYM PRECISION B105       NEW YORK NY                      780.00
   Nov 17        Nov 20      60342630      AMAZON.COM AMZN.COM/BILL                                   54.43
                                           AMZN.COM/BILLWA
   Nov   18      Nov 20      64511667      BIG TEN NETWORK         5166228300 NY                       9.95
   Nov   21      Nov 24      27776829      WALKERS            NEW YORK NY                             23.51
   Nov   22      Nov 24      44042268      SFOGLIA           NEW YORK NY                              45.93
   Nov   22      Nov 24      16394734      Bergamot         Somerville MA                            195.78
   Nov   22      Nov 24      29018974      SILVER MOON BAKERY         NEW YORK                         3.71
                                           NY
   Nov 24        Nov 27      88100461      LEGAL SEA FOODS #209 CAMBRIDGE                             25.49
                                           MA
   Nov   24      Nov 27      04294478      THE HOURLY           CAMBRIDGE MA                           74.41
   Nov   25      Nov 27      58664728      TST* TATTE BAKERY       CAMBRIDGE MA                         6.96
   Nov   25      Nov 27      19967024      RED CAT           NEW YORK NY                              192.22
   Nov   25      Nov 27      40572250      CHARLES HOTEL         CAMBRIDGE MA                       1,440.25
   Nov   26      Nov 27      11100159      BLONDIS HAIR SALON III CONEW YORK                           47.03
                                           NY
   Nov   26      Nov 28      00456879      MASSIMO DUTTI         NEW YORK NY                          115.50
   Nov   27      Nov 27      00010830      PAYMENT RECEIVED -- THANK YOU                            6,313.00 CR
   Nov   27      Nov 29      26528462      WALKERS            NEW YORK NY                              49.92
   Nov   28      Nov 29      41932323      SFOGLIA           NEW YORK NY                               56.82
   Nov   28      Nov 30      12910317      HENRY'S RESTAURANT         NEW YORK                         55.91
                                           NY
   Nov 28        Nov 30      27190769      SILVER MOON BAKERY         NEW YORK                         3.71
                                           NY
   Nov 28        Nov 30      25973718      WALKERS            NEW YORK NY                             26.14
   Nov 29        Dec 01      27799656      WALKERS            NEW YORK NY                             27.32
   Nov 30        Dec 04      33562962      MTA MVM*R170-103 ST      NEW YORK NY                       40.00
   Nov 30        Dec 04      30977660      WALKERS            NEW YORK NY                             31.04
   Dec 02        Dec 05      02447310      HILLSTONE (212) 888-3828 NEW YORK                          38.66
                                           NY
   Dec 04        Dec 05      16555310      ACME FINE WINES        888-963-0440 CA                    130.00
   Dec 04        Dec 05      72286469      CARMELLIMOPASS.COM          NEW YORK                       51.00
                                           NY
   Dec 04        Dec 05      57458711      RICHMOND STATION         TORONTO      ON                   55.92
                                           FOREIGN CURRENCY            70.76 CAD RATE 1.27
   Dec 04        Dec 05      81852905      AEROFLEET SERVICES         MISSISSAUGA                     53.11
                                           ON
                                           FOREIGN CURRENCY            67.20 CAD RATE 1.27
   Dec 04        Dec 05      22001219      HUDSONNEWS ST28          FLUSHING NY                        6.57
Fees
                                                 TOTAL FEES FOR THIS PERIOD                           $0.00

Interest Charged
                                                 TOTAL INTEREST FOR THIS PERIOD                       $0.00

                                                 2017 Totals Year to Date
                Total fees charged in 2017                                                $85.00
                Total interest charged in 2017                                           $309.54



                                                                            TD BANK 0000942
 Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 233 of 266




                                                                                               Page 4 of 4


Interest Charge Calculation
Your Annual Percentage Rate (APR) is the annual interest rate on your account.
Type of Balance                Annual Percentage            Balances Subject to     Interest
                               Rate (APR)                   Interest Rate           Charge
Purchases                      23.99% (v)                   $0.00                   $0.00
Cash                           24.24% (v)                   $0.00                   $0.00

(v) = Variable Rate




                                                                          TD BANK 0000943
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 234 of 266

                                                                                                                                                          Page 1 of 6
                                                                                                                             STEVEN R DONZIGER
                                                                                                                                              8490
                                                                                                                October 6, 2017 - November 5, 2017
TD CASH VISA SIGNATURE® CARD

 Summary Of Account Activity                                                  Payment Information
                                                                              New Balance                                                           $5,071.29
 Previous Balance                                    $8,593.76
 Payments                                          -$14,725.62                Minimum Payment Due                                                       $51.00
 Other Credits                                         -$19.00                Payment Due Date                                                     Dec 2, 2017
 Purchases                                         +$11,222.15                Late Payment Warning: If we do not receive your minimum payment by the
 Balance Transfers                                      +$0.00                date listed above, you may have to pay up to a $35.00 late fee.
 Cash Advances                                          +$0.00                Minimum Payment Warning: If you make only the minimum payment each
 Fees Charged                                           +$0.00                period, you will pay more in interest and it will take you longer to pay off your
                                                                              balance. For example:
 Interest Charged                                       +$0.00
 New Balance                                           $5,071.29               If you make no               You will pay off the        And you will end up
                                                                               additional charges and       balance shown on this       paying an estimated
                                                                               each month you pay:          statement in about:         total of:
 Credit Limit                                        $14,000.00                    Only the minimum
 Available Credit                                     $8,928.71                                                     17 years                      $13,544
                                                                                        payment
 Available Credit for Cash                            $4,200.00                                                                                   $7,164
                                                                                         $199                        3 years
 Statement Closing Date                              11/05/2017                                                                             (Savings = $6,380)
 Days in Billing Cycle                                       31
                                                                              To access information regarding credit counseling call     1-888-561-8861.
 Rewards Point Summary
                                                                              Questions? Call us:
 Previous Points Balance                                    147,686           Customer Service: 1-888-561-8861
 3 Points (3%) Earned on Dining                              +3,704           Visit us on the web at: www.tdcardservices.com
 2 Points (2%) Earned on Grocery                                  0           Please send billing inquiries and correspondence to:
                                                                              PO BOX 84037 COLUMBUS, GA 31908-4037
 1 Point (1%) Earned on Purchases                            +9,970
 New Points Balance                                         161,360
 Please visit tdcardservices.com to view and redeem your rewards!


 New York residents may contact the New York State Department of Financial Services by telephone or visit its website for free information on comparative
                     credit card rates, fees, and grace periods. New York State Department of Financial Services 1-800-518-8866or
                                                    http://www.cardratings.com/credit-card/all-credit-cards.

Great news! Just in time for the holidays, we've automatically upgraded your TD Cash Credit Card and now you earn
more rewards. 3% Cash Back on dining, 2% Cash Back at grocery stores, and 1% Cash Back on other purchases. And
the best part is you don't need to do a thing. Your new rewards have already been upgraded. For complete Rewards
Agreement and Redemption Rules, visit tdcardservices.com.



                                            Please make check or money order payable to: TD Bank, N.A.
                       Please include your account number on your check. Detach and return bottom portion with your payment.




                                                                                                  Your Account Number                                    8490
                                                                                                  Your New Balance                                   $5,071.29
  TD BANK, N.A.                                                                                   Minimum Payment Due                               $51.00
  PO BOX 84037
  COLUMBUS GA 31908-4037                                                                          Payment Due Date                         December 2, 2017



  TD BANK, N.A.
  PO BOX 16027                                                                                               Please Enter Amount of Payment Enclosed.
  LEWISTON ME 04243-9513




  STEVEN R DONZIGER                                                                                         8490000507129000051008
  245 W 104TH ST APT 7D
  NEW YORK NY 10025-8100

                                                                                                               Check here for any address changes and indicate
                                                                                                                                   any changes on the reverse.



                                          T5220b1102T                                                            8490c

                                                                                                              TD BANK 0000944
                Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 235 of 266

                                                                                                                                                                                                                Page 2 of 6

Calculation of Balance Subject to Interest Rate: We figure a portion of the interest charge on your account by applying the daily periodic rate shown in your cardmember agreement to the Average Daily Balance
(including current transactions), multiplied by the number of days in the billing period. To get the Average Daily Balance, we take the beginning balance each day (which may include unpaid interest charges and fees
owed from prior billing periods), add any new Purchases (including applicable promotional Purchases, such as Balance Transfers) or Cash Advances (as applicable), and subtract any applicable payments or credits.
This gives us the daily balance. Then, we add up all the daily balances for the billing period and divide the total by the number of days in the billing period. This gives us the “Average Daily Balance.” Unless we
choose to use a later date, we usually add new transactions to the daily balance as of their Activity Date. We treat credit balances as zero balances when we figure the daily balances and Average Daily Balance.
If your account has balances with different APRs, payments in excess of the Minimum Payment Due are applied to Interest Charges and other fees and to balances with the highest APRs, before being applied to
balances with lowest APRs. The structure is opposite for the application of the Minimum Payment; this means that balances with higher APRs are not reduced until balances with lower APRs have been paid off.
Minimum Interest Charge: If the total interest charges for the billing period (figured as described above, including transaction fees) are less than $1.00, the MINIMUM INTEREST CHARGE for the billing period will be
$1.00.
How to Avoid Paying Interest on Purchases: Your due date is at least 25 days after the close of each billing cycle. We charge interest on Balance Transfers and Cash Advances beginning on the transaction date.
We charge interest on Purchases unless each month you pay your entire Account balance, which includes Purchases, Cash Advances, and Balance Transfers, and if applicable, any new fees that are assessed by
the payment due date. Please see below for how to avoid paying interest on purchases if you have a 0% Introductory or Promotional APR Balance Transfer.
How to Avoid Paying Interest on Purchases when you have a 0% Intro or Promo APR Balance Transfer Offer:If you have a 0% introductory or promotional APR balance transfer and also use your Account to
make Purchases, you can avoid paying interest if you pay the following each month by your payment due date: the Minimum Payment Due amount plus the total outstanding Purchase balance amount (this includes
any fees that may have been assessed to your account) .
Notice to Buyer: You have the right at any time to pay your entire balance outstanding with no additional charge.

Payments: Payments must be sent to the payment address shown on your statement and must include the remittance coupon from your statement. Do not send cash. Checks and money orders (in U.S. dollars)
received at the payment address, with the bottom portion of the first page of the statement, by 5:00 pm. Eastern time on a business day will be credited as of the business day received. If the due date falls on a day
on which we do not receive or accept payments, the payment will not be treated as late. We may reject or delay posting nonconforming payments. Upon our receipt, your available credit may not reflect the payment
amount for up to seven (7) days to ensure the funds from the bank on which your payment is drawn are collected and not returned.

Electronic check conversion: When you send a check as payment, you authorize us either to use information from your check to make a one-time electronic fund transfer from your account or to process the
payment as a check transaction. When we use information from your check to make an electronic fund transfer, funds may be withdrawn from your account as soon as the same day we receive your payment, and
you will not receive your check back from your financial institution. If you have questions about electronic check conversion, or do not want your checks to be electronically converted, you may call the Customer
Service telephone number shown on the front of this statement.

Billing-Error Rights Summary - What to Do If You Think You Find A Mistake On Your Statement.If you think there is an error on your statement, write to us at:
TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or you can call us at: 1-888-561-8861
In your letter, give us the following information:
       •       Account information: Your name and account number,
       •       Dollar amount : The dollar amount of the suspect error, and
       •       Description of Problem : If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.
You must contact us within 60 days after the error appeared on your statement. You must notify us of any potential errors in writing. You may call us, but if you do we are not required to investigate any potential
errors and you may have to pay the amount in question.
While we investigate whether or not there has been an error, the following are true:
       •       We cannot try to collect the amount in question, or report you as delinquent on that amount
       •       The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine that we made a mistake, you will not have to pay the amount in
               question or any interest or other fees related to that amount
       •       While you do not have to pay the amount in question, you are responsible for the remainder of your balance
       •       We can apply any unpaid amount against your credit limit

Your Rights If You Are Dissatisfied With Your Credit Card Purchases: If you are dissatisfied with the goods or services that you have purchased with your credit card, and you have tried in good faith to correct the
problem with the merchant, you may have the right not to pay the remaining amount due on the purchase. To use this right, all of the following must be true:
1) The purchase must have been made in your home state or within 100 miles of your current mailing address, and the purchase price must have been more than $50. (Note: Neither of these are necessary if your
purchase was based on an advertisement we mailed to you, or if we own the company that sold you the goods or services.)
2) You must have used your credit card for the purchase. Purchases made with cash advances from an ATM or with a check that accesses your credit card account do not qualify.
3) You must not yet have fully paid for the purchase.
If all of the criteria above are met and you are still dissatisfied with the purchase, contact us in writing at: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037. While we investigate, the same rules apply to the
disputed amount as discussed above. After we finish our investigation, we will tell you our decision. At that point, if we think you owe an amount and you do not pay we may report you as delinquent.

Automated Touch-Tone Bill Payment:By calling the automated touch-tone bill payment system through one of our customer service phone numbers you will be authorizing TD Bank or one of our agents to
automatically initiate a single entry ACH debit to your checking account. You will be required to enter security information for authentication. By using this service you are authorizing your financial institution to accept
these debits and charge them against the account you provide to us. Payments can be cancelled no later than 5p.m., Eastern time, on the date they are entered into the system unless they are entered into the
system after 5p.m, Eastern time, in which case the payment can be cancelled the following day prior to 5 p.m., Eastern time. If you need to cancel your payment, or have questions regarding your payment, please
contact Customer Service at 1-888-561-8861 during normal business hours.

Recurring Automatic Payments:If you have authorized us to pay your credit card bill automatically from your checking or savings account with us, you can stop the payment on any amount you think is wrong. To
stop the payment write to: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or call 1-888-561-8861. To stop the payment your letter or telephone call must reach us 3 business days before the automatic
payment is scheduled to occur.
Fraudulent Transactions: Please immediately report any suspected fraudulent use of your card or the account, by calling the Customer Service telephone number shown on the front of this statement.
Credit Bureau Disputes: If you think the information we furnished to consumer reporting agencies for your Account is not accurate, please write to us at TD Bank P.O. Box 84037, Columbus, GA 31908-4037. A
delay may be experienced if the dispute is not sent to the address specified. Please include your name, address, telephone number, account number for the account you are disputing, a description of the information
being disputed and basis for your dispute as well as copies of supporting documentation.
New York residents: You may request a refund of a credit balance on your account at any time by sending your request to Customer Service at P.O. Box 84037, Columbus, GA 31908-4037, by first class mail,
postage pre-paid.




Name


Address


City                                                                                                           State                                                             Zip

(   )                                                                                                                       (   )
New Home Phone                                                                                                              New Cell Phone


New Email Address


Signature (Required)


                                                                                                                                                            TD BANK 0000945
  Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 236 of 266




                                                                                                            Page 3 of 6
                                                                                             STEVEN R DONZIGER
                                                                                                               8490
                                                                                 October 6, 2017 - November 5, 2017
TD CASH VISA SIGNATURE® CARD

Congratulations! As a valued TD Bank Visa cardholder, we are pleased to increase your credit limit to the amount
shown above. Enjoy the convenience and flexibility of your TD Bank Visa card every time you use it.




                                                                            TD BANK 0000946
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 237 of 266

                                                                                                    Page 4 of 6



 Transactions
 Activity Date Post Date Reference Number                  Description                           Amount
 Card Number                  8490
    Oct 05      Oct 09      51042097      WHITE GOLD BUTCHERS           NEW YORK                  210.07
                                          NY
    Oct 05      Oct 09      31784089      WALKERS             NEW YORK NY                           27.32
    Oct 05      Oct 09      16691637      ACME FINE WINES          888-963-0440 CA                 120.00
    Oct 06      Oct 06      00006644      PAYMENT RECEIVED -- THANK YOU                          8,593.76 CR
    Oct 06      Oct 09      16100165      BLONDIS HAIR SALON III CONEW YORK                         47.03
                                          NY
    Oct 06      Oct 09      90208640      3BL MEDIA LLC         866-508-0993 MA                  3,000.00
    Oct 06      Oct 09      78265878      Lady Q Nails & Spa    NEW YORK NY                         39.00
    Oct 07      Oct 09      40901319      SILVER MOON BAKERY           NEW YORK                      7.31
                                          NY
    Oct 07      Oct 10      01429733      HILLSTONE (212) 888-3828 NEW YORK                        42.93
                                          NY
    Oct 08      Oct 09      13922227      VIRGILS REAL BARBE         NEW YORK NY                   96.19
    Oct 08      Oct 09      56619481      HOTELTONIGHTTHOMPSON 8002082949                         507.00
                                          CA
    Oct 08      Oct 09      56625645      HOTELTONIGHTTHOMPSON 8002082949                         375.00
                                          CA
    Oct 08      Oct 10      20100050      AIR CANADA 0142184206290NEW YORK                         19.00
                                          NY
                                          ORIG: LGA       DEST: YYZ
    Oct 08      Oct 10      20100811      AIR CANADA 0142184206290NEW YORK                         75.00
                                          NY
                                          ORIG: LGA       DEST: YYZ
    Oct 08      Oct 10      20142409      AIR CANADA                                              279.72
                                          0142184206290AIRCANADA.COMNY
                                          ORIG: LGA       DEST: YYZ
    Oct 08      Oct 10      30136318      MTA MVM*R151-TIMES SQ-4 NEW YORK                         41.90
                                          NY
    Oct 08      Oct 10      63468044      NYCTAXI3G14           NEW YORK NY                         5.15
    Oct 08      Oct 10      01244635      DAVE & BUSTER'S #50        NEW YORK NY                   64.00
    Oct 09      Oct 09      10201994      AAROPORT LIMOUSINE SER CONCORD                           60.70
                                          ON
                                          FOREIGN CURRENCY               76.00 CAD RATE   1.25
    Oct 09      Oct 10      20068278      AIR CANADA 0142184206290NEW YORK                         19.00 CR
                                          NY
    Oct 09      Oct 10      01008949      SOULCYCLE            647-559-5040 ON                     18.05
                                          FOREIGN CURRENCY               22.60 CAD RATE   1.25
    Oct 09      Oct 10      93074124      HOTELTONIGHTTHOMPSON 8002082949                         170.00
                                          CA
    Oct 09      Oct 10      61168760      LE SELECT BISTRO         TORONTO        ON               55.88
                                          FOREIGN CURRENCY               69.98 CAD RATE   1.25
    Oct 09      Oct 10      65550631      BECK TAXI           TORONTO         ON                   14.24
                                          FOREIGN CURRENCY               17.83 CAD RATE   1.25
    Oct 09      Oct 11      77351671      THOMPSON TORONTO              TORONTO                    72.55
                                          ON
                                          FOREIGN CURRENCY               90.54 CAD RATE   1.25
    Oct 09      Oct 11      71317584      PORTLAND VARIETY           TORONTO       ON               6.15
                                          FOREIGN CURRENCY                7.68 CAD RATE   1.25
    Oct 10      Oct 11      82084969      BECK TAXI           TORONTO         ON                   18.03
                                          FOREIGN CURRENCY               22.50 CAD RATE   1.25
    Oct 10      Oct 11      59848350      MERCATTO             TORONTO         ON                 115.47
    Oct 10      Oct 11      60058710      PIZZERIA LIBRETTO (545 KITORONTO                        170.94
                                          ON
                                          FOREIGN CURRENCY              213.34 CAD RATE   1.25
    Oct 10      Oct 12      85906675      STARBUCKS 04486          TORONTO        ON               11.30
                                          FOREIGN CURRENCY               14.07 CAD RATE   1.25
    Oct 11      Oct 11      32390957      HOTELTONIGHTTHOMPSON 8002082949                         169.00
                                          CA
    Oct 11      Oct 12      77152464      SQ *LEMOUSINE GOSQ.COM TORONTO                           62.65
                                          ON
                                          FOREIGN CURRENCY               78.00 CAD RATE   1.25


                                                                       TD BANK 0000947
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 238 of 266

                                                                                                 Page 5 of 6
                                                                                   STEVEN R DONZIGER
                                                                                                     8490
                                                                       October 6, 2017 - November 5, 2017
TD CASH VISA SIGNATURE® CARD

Transactions
Activity Date Post Date Reference Number                Description                           Amount
   Oct 11      Oct 12      49246601      SQ *PROFESSIONAL TAXI SERNew York                     87.00
                                         NY
   Oct 11      Oct 12      98369676      BECK TAXI         TORONTO         ON                   20.32
                                         FOREIGN CURRENCY             25.30 CAD RATE   1.25
   Oct 11      Oct 12      27187470      VOLOS GREEK CUISINE        TORONTO                    141.96
                                         ON
                                         FOREIGN CURRENCY            176.73 CAD RATE   1.24
   Oct 11      Oct 13      21172603      MOKSHA YOGA DOWNTOWN            TORONTO                21.40
                                         ON
                                         FOREIGN CURRENCY             26.60 CAD RATE   1.24
   Oct 11      Oct 13      08264745      NYCTAXI6P35         NEW YORK NY                        11.75
   Oct 11      Oct 13      10086994      THOMPSON TORONTO            TORONTO                    62.75
                                         ON
                                         FOREIGN CURRENCY             78.00 CAD RATE   1.24
   Oct 11      Oct 13      10087000      THOMPSON TORONTO            TORONTO                    77.59
                                         ON
                                         FOREIGN CURRENCY             96.44 CAD RATE   1.24
   Oct 12      Oct 13      42068017      SFOGLIA           NEW YORK NY                          70.53
   Oct 12      Oct 16      30227225      SILVER MOON BAKERY         NEW YORK                     3.71
                                         NY
   Oct 12      Oct 16      00326612      JETBLUE 2792185944420SALT LAKE                        432.40
                                         CTYUT
                                         ORIG: JFK    DEST: JAX
   Oct 12      Oct 16      31728515      WALKERS            NEW YORK NY                          56.54
   Oct 13      Oct 13      00006796      PAYMENT RECEIVED -- THANK YOU                        6,131.86 CR
   Oct 13      Oct 16      01492950      MARTIN BROTHERS WINE & SPNEW YORK                      112.63
                                         NY
   Oct 13      Oct 16      31727384      WALKERS            NEW YORK NY                         27.32
   Oct 14      Oct 16      01422172      Amazon.com         AMZN.COM/BILLWA                     38.63
   Oct 14      Oct 17      01671808      HILLSTONE (212) 888-3828 NEW YORK                      38.66
                                         NY
   Oct 15      Oct 16      32955130      NYCTAXI8F72         LONG ISLAND CNY                    21.35
   Oct 15      Oct 16      65543185      DUANE READE #14194       NEW YORK NY                   35.90
   Oct 15      Oct 17      13561329      MTA MVM*R170-103 ST      NEW YORK NY                   40.00
   Oct 15      Oct 17      19400352      TRUMAN LAM           NEW YORK NY                      124.52
   Oct 15      Oct 17      10628993      QUEENS MEDALLION ENTE LONG ISLAND                      17.16
                                         CNY
   Oct 15      Oct 17      01233440      HILLSTONE (212) 888-3828 NEW YORK                      69.79
                                         NY
   Oct 16      Oct 18      26388258      SILVER MOON BAKERY         NEW YORK                     3.71
                                         NY
   Oct 16      Oct 18      27312007      WALKERS            NEW YORK NY                         29.50
   Oct 17      Oct 18      57072785      GYM PRECISION B105       NEW YORK NY                  780.00
   Oct 17      Oct 19      25581167      SILVER MOON BAKERY         NEW YORK                     3.71
                                         NY
   Oct 17      Oct 19      25581175      SILVER MOON BAKERY         NEW YORK                     3.71
                                         NY
   Oct 17      Oct 19      26959302      WALKERS            NEW YORK NY                          27.32
   Oct 17      Oct 20      08100542      LATAM IATA AEROLANE        GUAYAQUIL                 1,001.18
   Oct 18      Oct 20      15650065      AEROGAL IATA         GUAYAQUIL                       1,761.82
   Oct 18      Oct 20      27629770      WALKERS            NEW YORK NY                          35.59
   Oct 19      Oct 20      94900070      COJ SPECIAL EVENTS       904-630-3690 FL               120.00
   Nov 02      Nov 03      02553941      AMAZON MKTPLACE PMTS                                    42.12
                                         AMZN.COM/BILLWA
Fees
                                        TOTAL FEES FOR THIS PERIOD                              $0.00


                                                                    TD BANK 0000948
 Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 239 of 266




                                                                                                    Page 6 of 6


Interest Charged
                                                 TOTAL INTEREST FOR THIS PERIOD                    $0.00

                                                 2017 Totals Year to Date
                Total fees charged in 2017                                             $85.00
                Total interest charged in 2017                                        $309.54

Interest Charge Calculation
Your Annual Percentage Rate (APR) is the annual interest rate on your account.
Type of Balance                 Annual Percentage               Balances Subject to     Interest
                                Rate (APR)                      Interest Rate           Charge
Purchases                       23.99% (v)                      $0.00                  $0.00
Cash                            24.24% (v)                      $0.00                  $0.00

(v) = Variable Rate




                                                                             TD BANK 0000949
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 240 of 266

                                                                                                                                                          Page 1 of 4
                                                                                                                            STEVEN R DONZIGER
                                                                                                                                              8490
                                                                                                               September 6, 2017 - October 5, 2017
TD CASH VISA SIGNATURE® CARD

 Summary Of Account Activity                                                  Payment Information
                                                                              New Balance                                                            $8,593.76
 Previous Balance                                    $2,283.24
 Payments                                           -$9,725.00                Minimum Payment Due                                                       $86.00
 Other Credits                                      -$1,611.69                Payment Due Date                                                     Nov 2, 2017
 Purchases                                         +$17,647.21                Late Payment Warning: If we do not receive your minimum payment by the
 Balance Transfers                                      +$0.00                date listed above, you may have to pay up to a $35.00 late fee.
 Cash Advances                                          +$0.00                Minimum Payment Warning: If you make only the minimum payment each
 Fees Charged                                           +$0.00                period, you will pay more in interest and it will take you longer to pay off your
                                                                              balance. For example:
 Interest Charged                                       +$0.00
 New Balance                                           $8,593.76               If you make no               You will pay off the        And you will end up
                                                                               additional charges and       balance shown on this       paying an estimated
                                                                               each month you pay:          statement in about:         total of:
 Credit Limit                                        $12,500.00                    Only the minimum
 Available Credit                                     $3,906.24                                                     21 years                      $24,047
                                                                                        payment
 Available Credit for Cash                            $3,750.00                                                                                  $12,132
                                                                                         $337                        3 years
 Statement Closing Date                              10/05/2017                                                                            (Savings = $11,915)
 Days in Billing Cycle                                       30
                                                                              To access information regarding credit counseling call     1-888-561-8861.
 Rewards Point Summary
                                                                              Questions? Call us:
 Previous Points Balance                   130,578                            Customer Service: 1-888-561-8861
 2 Points (2%) Earned on Dining              +2,144                           Visit us on the web at: www.tdcardservices.com
                                                                              Please send billing inquiries and correspondence to:
 1 Point (1%) Earned on Purchases          +14,964                            PO BOX 84037 COLUMBUS, GA 31908-4037
 New Points Balance                        147,686
 Please visit tdbank.com/cash to redeem your
 rewards!
 New York residents may contact the New York State Department of Financial Services by telephone or visit its website for free information on comparative
                     credit card rates, fees, and grace periods. New York State Department of Financial Services 1-800-518-8866or
                                                    http://www.cardratings.com/credit-card/all-credit-cards.

Due to recent website enhancements Purchase Redemption Credits will be unavailable for transactions made prior to
10/9. However, you can still redeem your rewards in the form of a statement credit by visiting tdcardservices.com!




                                            Please make check or money order payable to: TD Bank, N.A.
                       Please include your account number on your check. Detach and return bottom portion with your payment.




                                                                                                  Your Account Number                                    8490
                                                                                                  Your New Balance                                   $8,593.76
  TD BANK, N.A.                                                                                   Minimum Payment Due                              $86.00
  PO BOX 84037
  COLUMBUS GA 31908-4037                                                                          Payment Due Date                        November 2, 2017



  TD BANK, N.A.
  PO BOX 16027                                                                                               Please Enter Amount of Payment Enclosed.
  LEWISTON ME 04243-9513




  STEVEN R DONZIGER                                                                                         8490000859376000086005
  245 W 104TH ST APT 7D
  NEW YORK NY 10025-8100

                                                                                                               Check here for any address changes and indicate
                                                                                                                                   any changes on the reverse.



                                          T5220b1102T                                                            8490c

                                                                                                              TD BANK 0000950
                Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 241 of 266

                                                                                                                                                                                                                Page 2 of 4

Calculation of Balance Subject to Interest Rate: We figure a portion of the interest charge on your account by applying the daily periodic rate shown in your cardmember agreement to the Average Daily Balance
(including current transactions), multiplied by the number of days in the billing period. To get the Average Daily Balance, we take the beginning balance each day (which may include unpaid interest charges and fees
owed from prior billing periods), add any new Purchases (including applicable promotional Purchases, such as Balance Transfers) or Cash Advances (as applicable), and subtract any applicable payments or credits.
This gives us the daily balance. Then, we add up all the daily balances for the billing period and divide the total by the number of days in the billing period. This gives us the “Average Daily Balance.” Unless we
choose to use a later date, we usually add new transactions to the daily balance as of their Activity Date. We treat credit balances as zero balances when we figure the daily balances and Average Daily Balance.
If your account has balances with different APRs, payments in excess of the Minimum Payment Due are applied to Interest Charges and other fees and to balances with the highest APRs, before being applied to
balances with lowest APRs. The structure is opposite for the application of the Minimum Payment; this means that balances with higher APRs are not reduced until balances with lower APRs have been paid off.
Minimum Interest Charge: If the total interest charges for the billing period (figured as described above, including transaction fees) are less than $1.00, the MINIMUM INTEREST CHARGE for the billing period will be
$1.00.
How to Avoid Paying Interest on Purchases: Your due date is at least 25 days after the close of each billing cycle. We charge interest on Balance Transfers and Cash Advances beginning on the transaction date.
We charge interest on Purchases unless each month you pay your entire Account balance, which includes Purchases, Cash Advances, and Balance Transfers, and if applicable, any new fees that are assessed by
the payment due date. Please see below for how to avoid paying interest on purchases if you have a 0% Introductory or Promotional APR Balance Transfer.
How to Avoid Paying Interest on Purchases when you have a 0% Intro or Promo APR Balance Transfer Offer:If you have a 0% introductory or promotional APR balance transfer and also use your Account to
make Purchases, you can avoid paying interest if you pay the following each month by your payment due date: the Minimum Payment Due amount plus the total outstanding Purchase balance amount (this includes
any fees that may have been assessed to your account) .
Notice to Buyer: You have the right at any time to pay your entire balance outstanding with no additional charge.

Payments: Payments must be sent to the payment address shown on your statement and must include the remittance coupon from your statement. Do not send cash. Checks and money orders (in U.S. dollars)
received at the payment address, with the bottom portion of the first page of the statement, by 5:00 pm. Eastern time on a business day will be credited as of the business day received. If the due date falls on a day
on which we do not receive or accept payments, the payment will not be treated as late. We may reject or delay posting nonconforming payments. Upon our receipt, your available credit may not reflect the payment
amount for up to seven (7) days to ensure the funds from the bank on which your payment is drawn are collected and not returned.

Electronic check conversion: When you send a check as payment, you authorize us either to use information from your check to make a one-time electronic fund transfer from your account or to process the
payment as a check transaction. When we use information from your check to make an electronic fund transfer, funds may be withdrawn from your account as soon as the same day we receive your payment, and
you will not receive your check back from your financial institution. If you have questions about electronic check conversion, or do not want your checks to be electronically converted, you may call the Customer
Service telephone number shown on the front of this statement.

Billing-Error Rights Summary - What to Do If You Think You Find A Mistake On Your Statement.If you think there is an error on your statement, write to us at:
TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or you can call us at: 1-888-561-8861
In your letter, give us the following information:
       •       Account information: Your name and account number,
       •       Dollar amount : The dollar amount of the suspect error, and
       •       Description of Problem : If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.
You must contact us within 60 days after the error appeared on your statement. You must notify us of any potential errors in writing. You may call us, but if you do we are not required to investigate any potential
errors and you may have to pay the amount in question.
While we investigate whether or not there has been an error, the following are true:
       •       We cannot try to collect the amount in question, or report you as delinquent on that amount
       •       The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine that we made a mistake, you will not have to pay the amount in
               question or any interest or other fees related to that amount
       •       While you do not have to pay the amount in question, you are responsible for the remainder of your balance
       •       We can apply any unpaid amount against your credit limit

Your Rights If You Are Dissatisfied With Your Credit Card Purchases: If you are dissatisfied with the goods or services that you have purchased with your credit card, and you have tried in good faith to correct the
problem with the merchant, you may have the right not to pay the remaining amount due on the purchase. To use this right, all of the following must be true:
1) The purchase must have been made in your home state or within 100 miles of your current mailing address, and the purchase price must have been more than $50. (Note: Neither of these are necessary if your
purchase was based on an advertisement we mailed to you, or if we own the company that sold you the goods or services.)
2) You must have used your credit card for the purchase. Purchases made with cash advances from an ATM or with a check that accesses your credit card account do not qualify.
3) You must not yet have fully paid for the purchase.
If all of the criteria above are met and you are still dissatisfied with the purchase, contact us in writing at: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037. While we investigate, the same rules apply to the
disputed amount as discussed above. After we finish our investigation, we will tell you our decision. At that point, if we think you owe an amount and you do not pay we may report you as delinquent.

Automated Touch-Tone Bill Payment:By calling the automated touch-tone bill payment system through one of our customer service phone numbers you will be authorizing TD Bank or one of our agents to
automatically initiate a single entry ACH debit to your checking account. You will be required to enter security information for authentication. By using this service you are authorizing your financial institution to accept
these debits and charge them against the account you provide to us. Payments can be cancelled no later than 5p.m., Eastern time, on the date they are entered into the system unless they are entered into the
system after 5p.m, Eastern time, in which case the payment can be cancelled the following day prior to 5 p.m., Eastern time. If you need to cancel your payment, or have questions regarding your payment, please
contact Customer Service at 1-888-561-8861 during normal business hours.

Recurring Automatic Payments:If you have authorized us to pay your credit card bill automatically from your checking or savings account with us, you can stop the payment on any amount you think is wrong. To
stop the payment write to: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or call 1-888-561-8861. To stop the payment your letter or telephone call must reach us 3 business days before the automatic
payment is scheduled to occur.
Fraudulent Transactions: Please immediately report any suspected fraudulent use of your card or the account, by calling the Customer Service telephone number shown on the front of this statement.
Credit Bureau Disputes: If you think the information we furnished to consumer reporting agencies for your Account is not accurate, please write to us at TD Bank P.O. Box 84037, Columbus, GA 31908-4037. A
delay may be experienced if the dispute is not sent to the address specified. Please include your name, address, telephone number, account number for the account you are disputing, a description of the information
being disputed and basis for your dispute as well as copies of supporting documentation.
New York residents: You may request a refund of a credit balance on your account at any time by sending your request to Customer Service at P.O. Box 84037, Columbus, GA 31908-4037, by first class mail,
postage pre-paid.




Name


Address


City                                                                                                           State                                                             Zip

(   )                                                                                                                       (   )
New Home Phone                                                                                                              New Cell Phone


New Email Address


Signature (Required)


                                                                                                                                                            TD BANK 0000951
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 242 of 266

                                                                                                       Page 3 of 4
                                                                                         STEVEN R DONZIGER
                                                                                                            8490
                                                                             September 6, 2017 - October 5, 2017
 TD CASH VISA SIGNATURE® CARD

 Transactions
 Activity Date   Post Date Reference Number                   Description                           Amount
 Card Number                    8490
    Sep 04        Sep 07      06917183        YVES RESTAURANT             NEW YORK NY                 95.57
    Sep 06        Sep 07      99028959        NYS DMV TVB             518-4741575 NY                 273.00
    Sep 06        Sep 07      16425116        ACME FINE WINES           888-963-0440 CA              130.00
    Sep 06        Sep 08      18596655        HENRY'S RESTAURANT            NEW YORK                 106.37
                                              NY
    Sep 06       Sep 08         00038713      AMERICAN AIR0012147455574FORT                          426.41
                                              WORTH TX
                                              ORIG: LGA         DEST: DFW
    Sep 06       Sep 08         00642514      AMERICAN AIR0012147456534FORT                        1,611.69
                                              WORTH TX
                                              ORIG: LGA         DEST: MIA
    Sep 06       Sep 08         01849696      AMERICAN AIR0010657538483FORT                           75.00
                                              WORTH TX
                                              ORIG: FFP         DEST: FEE
    Sep 07       Sep 08         56233504      WWW.GATWICKAIRPORT.COM INTERNET                         13.10
                                              FOREIGN CURRENCY                9.99 GBP RATE 0.76
    Sep 07       Sep 11         16250035      NORWEGIAN TI3280724344608FORNEBU                     2,059.80
                                              ORIG: JFK         DEST: LGW
    Sep 07       Sep 11         30984305      SILVER MOON BAKERY           NEW YORK                    3.71
                                              NY
    Sep 07       Sep 11         31342716      WALKERS               NEW YORK NY                       52.55
    Sep 08       Sep 11         82224844      CARMELLIMOPASS.COM             NEW YORK                 49.30
                                              NY
    Sep 08       Sep 11         94244435      SQ *METROPLEX LIMO           DALLAS      TX             66.00
    Sep 08       Sep 11         74292151      HTTP://WWW.GOGOAIR.COM                                  10.28
                                              877-350-0038 IL
    Sep 08       Sep 11         81000294      HUDSON ST1333            FLUSHING NY                     9.93
    Sep 08       Sep 11         01638469      AMERICAN AIR0010657645024FORT                           75.00
                                              WORTH TX
                                              ORIG: EXC         DEST: FEE
    Sep 08       Sep 11         20602428      TAXI SVC DALLAS          DALLAS       TX                60.78
    Sep 08       Sep 11         75293111      TAXI SVC LONG ISLAND C BROOKLYN                         38.82
                                              NY
    Sep 08       Sep 11         17918760      Truluck's - Dallas   Dallas     TX                      58.71
    Sep 09       Sep 11         24525599      JG MELON              NEW YORK NY                       76.51
    Sep 10       Sep 12         94442746      UNITED       0162364716533800-932-2732TX               254.60
                                              ORIG: LGA         DEST: IAH
    Sep 10       Sep 12         94442753      UNITED       0162364716604800-932-2732TX             1,490.99
                                              ORIG: UIO         DEST: IAH
    Sep 10       Sep 12         00555264      HILLSTONE (212) 888-3828 NEW YORK                       43.93
                                              NY
    Sep 11       Sep 12         88702162      PAPPADEAUX SEAFOOD Q80 HOUSTON                          73.66
                                              TX
    Sep 11       Sep 13         82207732      STARBUCKS C27 S DFW           DALLAS      TX             3.25
    Sep 11       Sep 13         40494240      LAGUARDIAAUBONPAIN793A NEW YORK                          3.36
                                              NY
    Sep 12       Sep 13         50927488      NEW YORK STATE DMV            518-4740904              175.00
                                              NY
    Sep 12       Sep 14         00044309      LUCIA PIE HOUSE AND GRILLQUITO                         103.94
    Sep 12       Sep 15         00001480      LA BRICIOLA           QUITO                             73.90
    Sep 13       Sep 15         00044589      LUCIA PIE HOUSE AND GRILLQUITO                         137.88
    Sep 13       Sep 18         00001889      NOE SUSHIBAR N002           QUITO                      108.49
    Sep 14       Sep 15         74367614      UNITED       0162365304488800-932-2732TX             2,051.12
                                              ORIG: UIO         DEST: PTY
    Sep 14       Sep 15         92627254      CARMELLIMOPASS.COM             NEW YORK                 79.50
                                              NY
    Sep 14       Sep 18         11613138      QUITOLINDO/HOTEL QUITO QUITO                           381.49
    Sep 14       Sep 18         00218566      AMAZONIA FOOD COURT            QUITO                     4.75


                                                                            TD BANK 0000952
  Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 243 of 266




                                                                                                      Page 4 of 4


Transactions
Activity Date Post Date Reference Number                  Description                               Amount
   Sep 15      Sep 15      00007550      PAYMENT RECEIVED -- THANK YOU                             9,725.00 CR
   Sep 15      Sep 18      00525970      AMERICAN AIR0012147456534FORT                             1,611.69 CR
                                         WORTH TX
                                         ORIG: LGA       DEST: MIA
   Sep 16      Sep 18      08573240      COLUMBIA UNIVERSITY DININNEW YORK                            6.01
                                         NY
   Sep 16      Sep 18      14100069      BLONDIS HAIR SALON III CONEW YORK                           47.03
                                         NY
   Sep 16      Sep 18      88200024      DINOSAUR - HARLEM          NEW YORK NY                      52.17
   Sep 17      Sep 19      06248125      EAT AND GO           JAMAICA     NY                         12.95
   Sep 19      Sep 20      72075933      PRET A MANGER           GATWICK SOUTH                        5.41
                                         FOREIGN CURRENCY             3.99 GBP RATE 0.74
   Sep 19      Sep 20      72076628      PRET A MANGER           GATWICK SOUTH                        2.91
                                         FOREIGN CURRENCY             2.15 GBP RATE 0.74
   Sep 19      Sep 26      15535568      AEROGAL IATA           GUAYAQUIL                          1,500.00
   Sep 19      Sep 26      15627042      AEROGAL IATA           GUAYAQUIL                          1,694.84
   Sep 20      Sep 22      67991067      BEN AND JERRY           NEW YORK NY                           9.10
   Sep 20      Sep 26      15634493      AEROGAL IATA           GUAYAQUIL                            867.44
   Sep 20      Sep 26      15637249      AEROGAL IATA           GUAYAQUIL                            484.10
   Sep 21      Sep 25      15523125      AEROGAL IATA           GUAYAQUIL                            243.18
   Sep 22      Sep 25      06689145      GYM PRECISION B105         NEW YORK NY                      780.00
   Sep 23      Sep 25      57877019      HTTP://WWW.GOGOAIR.COM                                        9.00
                                         877-350-0038 IL
   Sep 28      Sep 29      37658484      HTTP://WWW.GOGOAIR.COM                                       6.50
                                         877-350-0038 IL
   Sep 28      Sep 29      00060907      HOTEL QUITO           UIO                                 1,612.33
   Sep 29      Oct 02      32155798      WALKERS             NEW YORK NY                              35.85
Fees
                                                 TOTAL FEES FOR THIS PERIOD                          $0.00

Interest Charged
                                                 TOTAL INTEREST FOR THIS PERIOD                      $0.00

                                                 2017 Totals Year to Date
                Total fees charged in 2017                                             $85.00
                Total interest charged in 2017                                        $309.54

Interest Charge Calculation
Your Annual Percentage Rate (APR) is the annual interest rate on your account.
Type of Balance                 Annual Percentage               Balances Subject to     Interest
                                Rate (APR)                      Interest Rate           Charge
Purchases                       23.99% (v)                      $0.00                  $0.00
Cash                            24.24% (v)                      $0.00                  $0.00

(v) = Variable Rate




                                                                             TD BANK 0000953
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 244 of 266

                                                                                                Page 3 of 6
                                                                                  STEVEN R DONZIGER
                                                                                                     4968
                                                                       December 6, 2016 - January 5, 2017
TD CASH VISA SIGNATURE® CARD

 Transactions
 Activity Date Post Date Reference Number                 Description                        Amount
 Card Number                  4968
    Dec 03      Dec 06      01975290      HILLSTONE (212) 888-3828 NEW YORK                    45.02
                                          NY
    Dec 03      Dec 27      00697210      IPHONE CITIZ/ VALID                                 114.50
    Dec 03      Dec 28      00697210      IHPONE CITIZ/ VALID                                 114.50 CR
    Dec 03      Dec 28      00697210      IPHONE CITIZ/ BAL ADJ                               114.50 CR
    Dec 04      Dec 06      02743892      LUCIANAS RISTORANTE         DANA POINT              207.88
                                          CA
    Dec 05      Dec 06      50571551      RITE AID STORE - 5735 DANA POINT CA                  32.38
    Dec 06      Dec 07      94283734      VINE RESTAURANT          SAN CLEMENTE               226.16
                                          CA
    Dec 06      Dec 08      28143438      BLUE LANTERN INN         DANA POINT CA              421.50
    Dec 06      Dec 08      00305289      JETBLUE 2790618040045SALT LAKE                      499.00
                                          CTYUT
                                          ORIG: XAA     DEST: XAA
    Dec 07      Dec 08      25610133      NYC TAXI 1R81       LONG ISLAND NY                   72.89
    Dec 07      Dec 09      63923230      IL BUCO ALIMENTARI VIN NEW YORK                      77.15
                                          NY
    Dec 08      Dec 08      00010676      PAYMENT RECEIVED -- THANK YOU                    14,222.00 CR
    Dec 08      Dec 09      16100227      BLONDIS HAIR SALON III CONEW YORK                    47.03
                                          NY
    Dec 08      Dec 12      02042291      LADY Q NAILS & SPA INC NEW YORK                      44.00
                                          NY
    Dec 08      Dec 12      92099007      CAFE LUXEMBOURG           NEW YORK                   38.58
                                          NY
    Dec 08      Dec 12      68314278      NYC-TAXI YELLOW CAB        LONG IS CITY              12.96
                                          NY
    Dec 09      Dec 12      23875634      NYC TAXI 7Y22       LONG ISLAND CNY                   8.75
    Dec 10      Dec 12      27214523      FRIENDLY VALET CLEANER NEW YORK                      74.00
                                          NY
    Dec 10      Dec 13      02214314      HILLSTONE (212) 888-3828 NEW YORK                    99.83
                                          NY
    Dec 11      Dec 12      10243941      B105            NEW YORK NY                         780.00
    Dec 11      Dec 13      00835891      HILLSTONE (212) 888-3828 NEW YORK                    45.02
                                          NY
    Dec 12      Dec 14      00003841      MANDARIN ORIENTAL FB NEW YORK                        67.70
                                          NY
    Dec 12      Dec 14      80483285      WALKERS            NEW YORK NY                       56.54
    Dec 12      Dec 14      65493559      JEAN GEORGES           NEW YORK NY                   52.64
    Dec 13      Dec 14      17843105      HENRYS RESTAURANT           NEW YORK                 62.26
                                          NY
    Dec 13      Dec 15      82631022      FRIENDLY VALET CLEANER NEW YORK                      42.00
                                          NY
    Dec 13      Dec 15      80494919      WALKERS            NEW YORK NY                       40.75
    Dec 14      Dec 15      11460020      NYC TAXI 9V78       NEW YORK NY                      33.35
    Dec 14      Dec 16      44502397      MTA MVM*R170-103 ST       NEW YORK NY                40.00
    Dec 14      Dec 16      18445525      HENRYS RESTAURANT           NEW YORK                169.36
                                          NY
    Dec 14      Dec 16      99800521      RED EYE GRILL         NEW YORK NY                   106.01
    Dec 15      Dec 19      29622824      FRIENDLY VALET CLEANER NEW YORK                       7.50
                                          NY
    Dec 15      Dec 19      99363343      THE LITTLE OWL        NEW YORK NY                   267.37
    Dec 16      Dec 19      43302237      UNION SQUARE CAFE         NEW YORK                   88.19
                                          NY
    Dec 16      Dec 19      65372245      BARNES & NOBLE #2675 NEW YORK                        89.22
                                          NY
    Dec 17      Dec 19      73357529      SFOGLIA           NEW YORK NY                        66.82
    Dec 17      Dec 26      90030355      CLUB MED           PUNTA CANA                       134.20


                                                                    TD BANK 0000896
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 245 of 266

                                                                                                         Page 4 of 6


 Transactions
 Activity Date Post Date Reference Number                      Description                            Amount
                                                FOREIGN CURRENCY           6,200.00    RATE   46.20
                                                                     DOP
   Dec 18      Dec 20        20281956           NOAH RESTAURANT & LOUNGE BAVARO                        111.93
                                                FOREIGN CURRENCY           5,171.20    RATE   46.20
                                                                     DOP
   Dec 19      Dec 21        30011171           GPC RESTAURANTE LA YOLA PUNTA                          251.54
                                                CANA
                                                FOREIGN CURRENCY          11,615.99    RATE   46.18
                                                                     DOP
   Dec 21      Dec 22        00073918           WESTIN PUNTA CANA RESORT PUNTA                          25.92
                                                CANA
                                                FOREIGN CURRENCY           1,196.76    RATE   46.17
                                                                     DOP
   Dec 21      Dec 23        40053923           WESTIN PUNTA CANA RESORT PUNTA                         159.92
                                                CANA
                                                FOREIGN CURRENCY           7,410.64    RATE   46.34
                                                                     DOP
   Dec 22      Dec 23        10033943           WESTIN PUNTA CANA RESORT PUNTA                          52.05
                                                CANA
                                                FOREIGN CURRENCY           2,412.19    RATE   46.34
                                                                     DOP
   Dec 22      Dec 26        10071201           GPC RESTAURANTE LA YOLA PUNTA                          199.34
                                                CANA
                                                FOREIGN CURRENCY           9,209.59    RATE   46.20
                                                                     DOP
   Dec 23      Dec 26        30023966           WESTIN PUNTA CANA RESORT PUNTA                          20.71
                                                CANA
                                                FOREIGN CURRENCY            956.62 DOP RATE   46.19
   Dec 24      Dec 26        00233405           JETBLUE 2792605943891SALT LAKE                          30.00
                                                CTYUT
                                                ORIG: XAA    DEST: XAA
   Dec 25      Dec 26        07102840           SHUNLEE WEST          NEW YORK NY                      206.54
   Dec 25      Dec 26        09087585           DUANE READE #14194       NEW YORK NY                    28.30
   Dec 26      Dec 27        17800020           BLONDIS HAIR SALON III CONEW YORK                       47.03
                                                NY
   Dec 27      Dec 27        00013282           PAYMENT RECEIVED -- THANK YOU                         4,012.35 CR
   Dec 28      Dec 30        00752282           CESCA RESTAURANT          NEW YORK                       75.69
                                                NY
   Dec 28      Dec 30        12240497           NYC-TAXI          LONG IS CITY NY                        9.36
   Dec 29      Jan 02        08631964           FRIENDLY VALET CLEANER NEW YORK                         12.00
                                                NY
   Dec 29      Jan 02        80654727           WALKERS            NEW YORK NY                          56.27
   Dec 30      Jan 02        60617085           LE COUCOU           NEW YORK NY                        345.15
   Dec 30      Jan 02        37658574           JEAN GEORGES          NEW YORK NY                      131.45
   Dec 30      Jan 02        12366867           HENRYS RESTAURANT          NEW YORK                    198.22
                                                NY
   Jan 01      Jan 02        26161650           NEW YORK STATE DMV         518-4740904                  17.50
                                                NY
   Jan 01      Jan 03        01131981           HILLSTONE (212) 888-3828 NEW YORK                       41.84
                                                NY
   Jan 03      Jan 05        43153650           LOEWS HOTEL REGENCY GRILLNEW                            93.39
                                                YORK NY
 Fees
                                                TOTAL FEES FOR THIS PERIOD                             $0.00

 Interest Charged
                                                TOTAL INTEREST FOR THIS PERIOD                         $0.00

                                                2017 Totals Year to Date
               Total fees charged in 2017                                                 $0.00
               Total interest charged in 2017                                             $0.00


                                                                            TD BANK 0000897
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 246 of 266

                                                                                                   Page 4 of 6


  Transactions
  Activity Date Post Date Reference Number                Description                            Amount
     Feb 17      Feb 19      82065630      LA COMPAGNI 0000000012784201-7160280                 3,058.42
                                           NJ
                                           ORIG: CDG    DEST: EWR
     Feb 17      Feb 19      44542656      SILVER MOON BAKERY         NEW YORK                     7.46
                                           NY
     Feb 19      Feb 20      43900691      SQ *MARTINI BAR 1     WHITESTONE NY                    42.99
     Feb 19      Feb 21      03488099      THE WHITE HART INN       SALISBURY CT                 720.50
     Feb 19      Feb 21      91730521      CARMELLIMOPASS.COM          NEW YORK                   73.50
                                           NY
     Feb 20      Feb 21      11692928      KITCHEN GALERIE        PARIS 6                        272.21
                                           FOREIGN CURRENCY            219.30 EUR RATE   0.81
     Feb 20      Feb 21      46849000      FRENCHIE TO GO 4541101 75PARIS 2                       34.76
                                           FOREIGN CURRENCY             28.00 EUR RATE   0.81
     Feb 20      Feb 22      56908686      REPAIREDEBACCHUS          PARIS                        36.96
                                           FOREIGN CURRENCY             29.90 EUR RATE   0.81
     Feb 21      Feb 21      18202901      ECC             PARIS                                  32.27
                                           FOREIGN CURRENCY             26.00 EUR RATE   0.81
     Feb 21      Feb 22      08172348      READYREFRESH BY NESTLE 800-274-5282                    27.68
                                           CA
     Feb 21      Feb 22      14730822      FRENCHIE           PARIS 2                            334.98
                                           FOREIGN CURRENCY            271.00 EUR RATE   0.81
     Feb 22      Feb 23      45710439      SEMILLA     2408812 PARIS                             235.96
                                           FOREIGN CURRENCY            191.00 EUR RATE   0.81
     Feb 22      Feb 23      15849002      FRENCHIE TO GO 4541101 75PARIS 2                       27.18
                                           FOREIGN CURRENCY             22.00 EUR RATE   0.81
     Feb 22      Feb 26      17206825      PB            PARIS                                    26.90
                                           FOREIGN CURRENCY             21.80 EUR RATE   0.81
     Feb 23      Feb 26      17037243      ACME FINE WINES        888-963-0440 CA                416.00
     Feb 23      Feb 26      67849006      MANDAR       4204868 75PARIS 2                         14.81
                                           FOREIGN CURRENCY             12.00 EUR RATE   0.81
     Feb 23      Feb 26      54802978      REPAIREDEBACCHUS          PARIS                        36.89
                                           FOREIGN CURRENCY             29.90 EUR RATE   0.81
     Feb 24      Feb 26      21682452      CARMELLIMOPASS.COM          NEW YORK                   77.20
                                           NY
     Feb 24      Feb 26      52849005      HTL BACHAUMONT          75PARIS 02                   1,949.46
                                           FOREIGN CURRENCY           1,579.94 EURRATE   0.81
     Feb 24      Feb 26      49293139      M ALEXANDRE LON 2464732 PARIS                          80.20
                                           FOREIGN CURRENCY             65.00 EUR RATE   0.81
     Feb 25      Feb 26      66219853      SHAKE SHACK - 1197      NEW YORK NY                    18.03
     Feb 25      Feb 26      02566164      GARDEN OF EDEN #5        NEW YORK NY                    6.49
     Feb 25      Feb 27      01366358      HILLSTONE (212) 888-3828 NEW YORK                      60.08
                                           NY
     Feb 26      Feb 27      66847631      APL* ITUNES.COM/BILL 866-712-7753 CA                    9.99
     Feb 26      Feb 28      75525133      MSG CONCESSIONS          NEW YORK                      18.75
                                           NY
     Feb 26      Feb 28      10092605      TAXI SVC WOODSIDE        WOODSIDE                       7.56
                                           NY
     Feb 26      Feb 28      23594668      SILVER MOON BAKERY         NEW YORK                     3.71
                                           NY
     Feb 26      Feb 28      25829937      WALKERS            NEW YORK NY                         29.50
     Feb 27      Mar 01      23836779      SILVER MOON BAKERY         NEW YORK                     3.71
                                           NY
     Feb 27      Mar 01      23836761      SILVER MOON BAKERY         NEW YORK                     5.71
                                           NY
     Feb 27      Mar 01      26607448      WALKERS            NEW YORK NY                         40.21
     Feb 28      Mar 01      43121155      SFOGLIA           NEW YORK NY                         149.90
     Feb 28      Mar 02      11614508      TAXI SVC LONG ISLAND C LONG ISLAND                      8.16
                                           CNY
     Feb 28      Mar 02      13540104      MERMAID INN          NEW YORK NY                      162.18
     Mar 01      Mar 02      18680382      SQ *GOTAN TRIBECA        NEW YORK NY                    4.37
     Mar 01      Mar 02      10500197      BLONDIS HAIR SALON III CONEW YORK                      47.03
                                           NY
     Mar 01      Mar 05      37042183      MTA MVM*R170-103 ST      NEW YORK NY                   40.00


                                                                      TD BANK 0000923
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 247 of 266

                                                                                                  Page 3 of 8
                                                                                    STEVEN R DONZIGER
                                                                                                       8490
                                                                         January 6, 2018 - February 5, 2018
 TD CASH VISA SIGNATURE® CARD

 Transactions
 Activity Date Post Date Reference Number                Description                           Amount
 Card Number                  8490
    Jan 05      Jan 08      04953211      LL TRILLO         London                              242.94
                                          FOREIGN CURRENCY            178.85 GBP RATE   0.74
    Jan 05      Jan 08      59770019      MASSIMO DUTTI KINGS ROAD LONDON                       122.18
                                          FOREIGN CURRENCY             89.95 GBP RATE   0.74
    Jan 05      Jan 08      54732475      GETT+44(0)2080680807 INTERNET                          24.33
                                          FOREIGN CURRENCY             17.91 GBP RATE   0.74
    Jan 05      Jan 08      54738282      GETT+44(0)2080680807 INTERNET                          15.50
                                          FOREIGN CURRENCY             11.41 GBP RATE   0.74
    Jan 05      Jan 08      96732592      PAUL UK           LONDON                                4.48
                                          FOREIGN CURRENCY              3.30 GBP RATE   0.74
    Jan 05      Jan 08      99680087      THE COLBERT          LONDON                            34.38
                                          FOREIGN CURRENCY             25.31 GBP RATE   0.74
    Jan 05      Jan 08      94531551      PARTRIDGES OF SLOA        LONDON SW3                    2.17
                                          FOREIGN CURRENCY              1.60 GBP RATE   0.74
    Jan 06      Jan 08      76500024      JoeAndTheJuice_KingsRoad London                         8.69
                                          FOREIGN CURRENCY              6.40 GBP RATE   0.74
    Jan 06      Jan 08      36054753      SANTA LUCIA         LONDON                            122.25
                                          FOREIGN CURRENCY             90.00 GBP RATE   0.74
    Jan 06      Jan 08      54574475      BOOTS 0726          CHELSEA LONDO                       6.98
                                          FOREIGN CURRENCY              5.14 GBP RATE   0.74
    Jan 06      Jan 08      36625240      WATERSTONES            CHELSEA                         28.57
                                          FOREIGN CURRENCY             21.03 GBP RATE   0.74
    Jan 06      Jan 08      12171506      GETT+44(0)2080680807 INTERNET                          28.87
                                          FOREIGN CURRENCY             21.25 GBP RATE   0.74
    Jan 06      Jan 08      12161945      GETT+44(0)2080680807 INTERNET                          16.38
                                          FOREIGN CURRENCY             12.06 GBP RATE   0.74
    Jan 06      Jan 08      12154072      GETT+44(0)2080680807 INTERNET                          12.85
                                          FOREIGN CURRENCY              9.46 GBP RATE   0.74
    Jan 06      Jan 08      00061899      FULHAM FOOTBALL CLUBSHOP NEW                           31.24
                                          MALDEN
                                          FOREIGN CURRENCY             23.00 GBP RATE   0.74
    Jan 06      Jan 08      12902021      PAUL UK           LONDON                                3.67
                                          FOREIGN CURRENCY              2.70 GBP RATE   0.74
    Jan 06      Jan 08      00029907      FULHAM TM F2F         NEW MALDEN                       61.13
                                          FOREIGN CURRENCY             45.00 GBP RATE   0.74
    Jan 06      Jan 08      83859688      RYMAN 1006          LONDON                             18.99
                                          FOREIGN CURRENCY             13.98 GBP RATE   0.74
    Jan 07      Jan 08      01884394      GARDEN OF EDEN #5        NEW YORK NY                   14.00
    Jan 08      Jan 10      24174296      SILVER MOON BAKERY         NEW YORK                     3.71
                                          NY
    Jan 08      Jan 10      26675206      WALKERS            NEW YORK NY                        135.50
    Jan 09      Jan 10      60000747      PORTER HOUSE BAR & GRILL NEW YORK                      54.73
                                          NY
    Jan 09      Jan 11      85437576      NYCTAXI8Y36         BROOKLYN NY                        24.30
    Jan 10      Jan 11      49539996      HOTELS.COM144444686948 HOTELS.COM                     154.05
                                          WA
    Jan 10      Jan 11      38914943      SFOGLIA           NEW YORK NY                         171.72
    Jan 10      Jan 12      25320964      MTA MVM*R170-103 ST      NEW YORK NY                   41.90
    Jan 10      Jan 12      23291097      SILVER MOON BAKERY         NEW YORK                     3.71
                                          NY
    Jan 10      Jan 12      61355564      JEAN GEORGES          NEW YORK NY                      113.81
    Jan 11      Jan 11      00005430      PAYMENT RECEIVED -- THANK YOU                        9,850.00 CR
    Jan 11      Jan 15      28572516      SILVER MOON BAKERY         NEW YORK                      3.71
                                          NY
    Jan 11      Jan 15      29977836      WALKERS            NEW YORK NY                         57.09
    Jan 12      Jan 15      61353606      NYCTAXI5F57         CAMBRIA HTS NY                     15.95
    Jan 12      Jan 15      88900116      ATL GRILL WEST        NEW YORK NY                     126.70
    Jan 12      Jan 15      15677372      MERMAID INN          NEW YORK NY                      129.96


                                                                      TD BANK 0000928
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 248 of 266

                                                                                               Page 4 of 8


 Transactions
 Activity Date Post Date Reference Number                Description                         Amount
    Jan 13      Jan 15      14265698      HENRY'S RESTAURANT         NEW YORK                 21.42
                                          NY
    Jan 13      Jan 15      12522533      TAXI SVC QUEENS        long island cNY              11.76
    Jan 13      Jan 15      11612061      TAXI SVC LONG ISLAND C LONG ISLAND                  12.96
                                          CNY
    Jan 13      Jan 15      37747796      TAXI SVC NEW YORK        NEW YORK NY                14.76
    Jan 13      Jan 15      41908877      SILVER MOON BAKERY         NEW YORK                  6.50
                                          NY
    Jan 13      Jan 15      37119205      HOTEL HUGO           NEW YORK NY                    93.83
    Jan 13      Jan 16      01806140      HILLSTONE (212) 888-3828 NEW YORK                   47.28
                                          NY
    Jan 14      Jan 15      16212521      SFOGLIA           NEW YORK NY                      159.56
    Jan 14      Jan 16      23319423      SILVER MOON BAKERY         NEW YORK                  6.95
                                          NY
    Jan 14      Jan 16      23319431      SILVER MOON BAKERY         NEW YORK                  7.99
                                          NY
    Jan 14      Jan 16      00327947      JETBLUE 2792192120986SALT LAKE                     808.30
                                          CTYUT
                                          ORIG: JFK    DEST: SFO
    Jan 15      Jan 16      76219989      SHUNLEE WEST          NEW YORK NY                  147.38
    Jan 15      Jan 16      91688331      CARMELLIMOPASS.COM          NEW YORK                51.00
                                          NY
    Jan 15      Jan 16      07623163      VANS #0456         NEW YORK NY                      77.42
    Jan 15      Jan 16      41899526      SQ *UB CAR SERVICE       NEW YORK NY                79.34
    Jan 15      Jan 17      35249625      TAXI SVC LONG ISALND C ASTORIA         NY            9.36
    Jan 15      Jan 17      24162265      UNION SQUARE CAFE         NEW YORK                 100.17
                                          NY
    Jan 15      Jan 18      70108632      AIR CANADA 0142188712587NEW YORK                    30.00
                                          NY
                                          ORIG: LGA    DEST: YYZ
    Jan 15      Jan 18      70129554      AIR CANADA                                         114.27
                                          0142188712587AIRCANADA.COMNY
                                          ORIG: LGA    DEST: YYZ
    Jan 16      Jan 17      60100256      AIR CANADA 0142188712587NEW YORK                    30.00 CR
                                          NY
    Jan 16      Jan 17      15211665      HOTELS.COM144624036474 HOTELS.COM                  298.77
                                          WA
    Jan 16      Jan 17      22281452      CARMELLIMOPASS.COM          NEW YORK                49.30
                                          NY
    Jan 16      Jan 17      26356296      SQ *UB CAR SERVICE       FLUSHING NY                79.34
    Jan 16      Jan 17      65000189      HUDSONNEWS ST25           FLUSHING NY                2.18
    Jan 16      Jan 17      15164128      LITTLE ANTHONY'S       TORONTO        ON           206.05
                                          FOREIGN CURRENCY            255.36 CAD RATE 1.24
    Jan 16      Jan 17      36095566      AIRLINE LIMOUSINE SERV WOODBRIDGE                   56.60
                                          ON
                                          FOREIGN CURRENCY             70.15 CAD RATE 1.24
    Jan 16      Jan 17      96726587      HOTELTONIGHTTHOMPSON 8002082949                    151.00
                                          CA
    Jan 16      Jan 18      70110521      AIR CANADA 0142188743892NEW YORK                    31.50
                                          NY
                                          ORIG: YYZ    DEST: LGA
    Jan 16      Jan 18      70140593      AIR CANADA                                         138.05
                                          0142188743892AIRCANADA.COMNY
                                          ORIG: YYZ    DEST: LGA
    Jan 16      Jan 18      13480664      LAGUARDIAAUBONPAIN723A NEW YORK                      3.36
                                          NY
    Jan 16      Jan 18      26217623      PICCOLO MARCATO          FLUSHING NY                 5.43
    Jan 16      Jan 18      83089559      IL BUCO          NEW YORK NY                       216.82
    Jan 16      Jan 18      65130424      UP EXPRESS #25        TORONTO        ON              9.99
                                          FOREIGN CURRENCY             12.35 CAD RATE 1.24
    Jan 17      Jan 19      43777936      APPLE STORE #R032        NEW YORK NY                86.01
    Jan 17      Jan 19      24861344      WALKERS            NEW YORK NY                      28.32
    Jan 17      Jan 19      41723701      THE LITTLE OWL        NEW YORK NY                  192.43


                                                                      TD BANK 0000929
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 249 of 266

                                                                                                     Page 5 of 8
                                                                                       STEVEN R DONZIGER
                                                                                                          8490
                                                                            January 6, 2018 - February 5, 2018
TD CASH VISA SIGNATURE® CARD

 Transactions
 Activity Date Post Date Reference Number                 Description                             Amount
    Jan 17      Jan 19      00361505      JETBLUE 2792192377683SALT LAKE                           300.00
                                          CTYUT
                                          ORIG: JFK      DEST: SFO
    Jan 18      Jan 19      12201122      WHERETRAVELER STORE           JAMAICA                     21.76
                                          NY
    Jan 18      Jan 19      78097301      SQ *CAR SERVICE GOS        BRONX        NY               81.66
    Jan 18      Jan 19      48392328      HOTELTONIGHTNOMO SOHO 8002082949                        191.00
                                          CA
    Jan 18      Jan 19      29362106      SQ *FILLY TAXI      San FranciscoCA                      67.26
    Jan 18      Jan 19      01376969      ZUNI CAFE          SAN FRANCISCOCA                      270.71
    Jan 18      Jan 22      12832061      PARADIES #9212 JFK       JAMAICA       NY                 3.00
    Jan 18      Jan 22      01965520      YELLOW CAB SF          SAN                               12.80
                                          FRANCISCOCA
    Jan 19      Jan 22      43285035      FOOD COURT            JAMAICA       NY                     3.80
    Jan 19      Jan 22      83239292      MOXIE YOGA AND FITNESS SAN                                22.00
                                          FRANCISCOCA
    Jan 19      Jan 22      87000189      BART-EMBARDERO QPS 5104646474                              4.00
                                          CA
    Jan 19      Jan 22      02210909      THE FORGE           OAKLAND         CA                   81.83
    Jan 19      Jan 22      92243081      BOULEVARD            SAN FRANCISCOCA                    191.77
    Jan 19      Jan 22      74800345      BLUE & GOLD FLEET LP SAN                                  6.80
                                          FRANCISCOCA
    Jan 19      Jan 22      66722409      BAY CROSSINGS          SAN                                22.73
                                          FRANCISCOCA
    Jan 20      Jan 22      10970297      SQ *WILLIAM TOLER L       SAN                              8.82
                                          FRANCISCOCA
    Jan 20      Jan 22      51380321      SQ *LIMO CONNECTION         Castro ValleyCA               66.00
    Jan 20      Jan 22      61600169      IRON MOUNTAIN          617-535-4897 MA                    81.67
    Jan 20      Jan 22      10201630      COMPASS BOOKS 80700198 SAN                                23.87
                                          FRANCISCOCA
    Jan 20      Jan 22      10201648      COMPASS BOOKS 80700198 SAN                                19.52
                                          FRANCISCOCA
    Jan 20      Jan 22      44912551      IC MARK HOPKINS         SAN                             608.41
                                          FRANCISCOCA
    Jan 20      Jan 22      33906207      NYCTAXI2D47          LONG ISLAND CNY                     73.16
    Jan 20      Jan 22      00733371      BJ ANNEX LLC         BURLINGAME CA                       22.69
    Jan 20      Jan 22      00542926      AMERICAN AIR0012168527472FORT                           448.30
                                          WORTH TX
                                          ORIG: SFO      DEST: JFK
    Jan 20      Jan 22      01480217      AMERICAN AIR0010615811144FORT                             25.00
                                          WORTH TX
                                          ORIG: FTF      DEST: FEE
    Jan 20      Jan 22      41136915      MERMAID INN          NEW YORK NY                         55.18
    Jan 20      Jan 22      41137137      MERMAID INN          NEW YORK NY                        181.07
    Jan 21      Jan 23      01133313      HILLSTONE (212) 888-3828 NEW YORK                        82.68
                                          NY
    Jan 21      Jan 23      25850319      SILVER MOON BAKERY          NEW YORK                       3.71
                                          NY
    Jan 21      Jan 23      53085624      AT&T*BILL PAYMENT         WWW.ATT.COM                   383.52
                                          TX
    Jan 22      Jan 24      16778556      HENRY'S RESTAURANT          NEW YORK                    178.25
                                          NY
    Jan 22      Jan 24      22996791      SILVER MOON BAKERY          NEW YORK                       3.71
                                          NY
    Jan 22      Jan 24      24968977      WALKERS            NEW YORK NY                            38.12
    Jan 23      Jan 24      16800050      BLONDIS HAIR SALON III CONEW YORK                         47.03
                                          NY
    Jan 23      Jan 25      98836845      NYCTAXI1K50         BROOKLYN NY                           11.75


                                                                        TD BANK 0000930
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 250 of 266

                                                                                                   Page 3 of 6
                                                                                    STEVEN R DONZIGER
                                                                                                       8490
                                                                         December 6, 2017 - January 5, 2018
TD CASH VISA SIGNATURE® CARD

 Transactions
 Activity Date Post Date Reference Number                 Description                           Amount
 Card Number                  8490
    Dec 02      Dec 06      90841762      NYCTAXI3E26         FLUSHING NY                         10.55
    Dec 02      Dec 06      65321682      COMMUNITY FOOD AND JUI NEW YORK                         44.56
                                          NY
    Dec 02      Dec 12      80488575      NYCTAXI2K92         ASTORIA         NY                  15.35
    Dec 04      Dec 06      62499706      Amazon.com         AMZN.COM/BILLWA                      51.38
    Dec 05      Dec 06      38728490      HOTELTONIGHTVICTORIA 8002082949                        148.00
                                          CA
    Dec 05      Dec 06      85241701      RICHMOND STATION          TORONTO       ON              45.12
                                          FOREIGN CURRENCY              56.95 CAD RATE   1.26
    Dec 05      Dec 06      62128861      LENA            TORONTO          ON                     33.31
                                          FOREIGN CURRENCY              42.04 CAD RATE   1.26
    Dec 05      Dec 11      28857941      WESTIN (WESTIN HOTELS) OTTAWA                          601.85
                                          ON
                                          FOREIGN CURRENCY             770.51 CAD RATE   1.28
    Dec 05      Dec 11      82577703      MAMMA TERESA RISTORANTE OTTAWA                         128.02
                                          ON
                                          FOREIGN CURRENCY             161.94 CAD RATE   1.26
    Dec 05      Dec 11      06034910      FLASH TAXI         TORONTO          ON                  11.27
                                          FOREIGN CURRENCY              14.25 CAD RATE   1.26
    Dec 05      Dec 11      59318994      BLUE LINE 1091 TAXITAB OTTAWA          ON                6.71
                                          FOREIGN CURRENCY               8.49 CAD RATE   1.27
    Dec 05      Dec 11      59320263      BLUE LINE 6004 TAXITAB OTTAWA          ON               30.36
                                          FOREIGN CURRENCY              38.40 CAD RATE   1.26
    Dec 05      Dec 11      59460226      BLUE LINE 1714 TAXITAB OTTAWA          ON                9.87
                                          FOREIGN CURRENCY              12.49 CAD RATE   1.27
    Dec 06      Dec 06      41807370      AMAZON MKTPLACE PMTS                                    12.84
                                          AMZN.COM/BILLWA
    Dec 07      Dec 08      21696456      CARMELLIMOPASS.COM           NEW YORK                   74.90
                                          NY
    Dec 07      Dec 11      64246485      CAPITAL TAXI 2414 TAXI OTTAWA          ON               31.58
                                          FOREIGN CURRENCY              40.43 CAD RATE   1.28
    Dec 07      Dec 11      17953200      BECKTA DINING AND WINE OTTAWA                           82.23
                                          ON
    Dec 07      Dec 11      32675417      AMAZON MKTPLACE PMTS                                   158.00
                                          AMZN.COM/BILLWA
    Dec 08      Dec 11      10046020      FAIRMONT CHATEAU LAURIER OTTAWA                        400.02
                                          ON
                                          FOREIGN CURRENCY             512.12 CAD RATE   1.28
    Dec 08      Dec 11      35396857      WESTIN (WESTIN HOTELS) 613-5607000                    1,031.68
                                          ON
                                          FOREIGN CURRENCY            1,320.78 CADRATE   1.28
    Dec 08      Dec 11      29626478      SILVER MOON BAKERY          NEW YORK                     3.71
                                          NY
    Dec 08      Dec 11      29737462      WALKERS            NEW YORK NY                          29.50
    Dec 09      Dec 11      78845757      TST* SERAFINA 105 - HARLENEW YORK                      181.34
                                          NY
    Dec 09      Dec 11      49237769      SILVER MOON BAKERY          NEW YORK                     3.71
                                          NY
    Dec 09      Dec 11      14402953      IBERIA TAVERN AND RESTAURNEWARK                        105.66
                                          NJ
    Dec 12      Dec 13      97991799      NYCTAXI7F57         NEW YORK NY                         19.55
    Dec 12      Dec 14      10091477      TAXI SVC WOODSIDE         WOODSIDE                      21.96
                                          NY
    Dec 12      Dec 14      68799365      ARABELLE @ THE PLAZA NEW YORK                          197.67
                                          NY
    Dec 12      Dec 14      68799407      ARABELLE @ THE PLAZA NEW YORK                           23.60
                                          NY


                                                                      TD BANK 0000936
  Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 251 of 266

                                                                                                       Page 3 of 4
                                                                                          STEVEN R DONZIGER
                                                                                                            8490
                                                                             November 6, 2017 - December 5, 2017
TD CASH VISA SIGNATURE® CARD

Transactions
Activity Date   Post Date Reference Number                Description                               Amount
Card Number                    8490
   Nov 03        Nov 06      86805875      ACME FINE WINES        888-963-0440 CA                    129.00
   Nov 16        Nov 17      25327586      GYM PRECISION B105       NEW YORK NY                      780.00
   Nov 17        Nov 20      60342630      AMAZON.COM AMZN.COM/BILL                                   54.43
                                           AMZN.COM/BILLWA
   Nov   18      Nov 20      64511667      BIG TEN NETWORK         5166228300 NY                       9.95
   Nov   21      Nov 24      27776829      WALKERS            NEW YORK NY                             23.51
   Nov   22      Nov 24      44042268      SFOGLIA           NEW YORK NY                              45.93
   Nov   22      Nov 24      16394734      Bergamot         Somerville MA                            195.78
   Nov   22      Nov 24      29018974      SILVER MOON BAKERY         NEW YORK                         3.71
                                           NY
   Nov 24        Nov 27      88100461      LEGAL SEA FOODS #209 CAMBRIDGE                             25.49
                                           MA
   Nov   24      Nov 27      04294478      THE HOURLY           CAMBRIDGE MA                           74.41
   Nov   25      Nov 27      58664728      TST* TATTE BAKERY       CAMBRIDGE MA                         6.96
   Nov   25      Nov 27      19967024      RED CAT           NEW YORK NY                              192.22
   Nov   25      Nov 27      40572250      CHARLES HOTEL         CAMBRIDGE MA                       1,440.25
   Nov   26      Nov 27      11100159      BLONDIS HAIR SALON III CONEW YORK                           47.03
                                           NY
   Nov   26      Nov 28      00456879      MASSIMO DUTTI         NEW YORK NY                          115.50
   Nov   27      Nov 27      00010830      PAYMENT RECEIVED -- THANK YOU                            6,313.00 CR
   Nov   27      Nov 29      26528462      WALKERS            NEW YORK NY                              49.92
   Nov   28      Nov 29      41932323      SFOGLIA           NEW YORK NY                               56.82
   Nov   28      Nov 30      12910317      HENRY'S RESTAURANT         NEW YORK                         55.91
                                           NY
   Nov 28        Nov 30      27190769      SILVER MOON BAKERY         NEW YORK                         3.71
                                           NY
   Nov 28        Nov 30      25973718      WALKERS            NEW YORK NY                             26.14
   Nov 29        Dec 01      27799656      WALKERS            NEW YORK NY                             27.32
   Nov 30        Dec 04      33562962      MTA MVM*R170-103 ST      NEW YORK NY                       40.00
   Nov 30        Dec 04      30977660      WALKERS            NEW YORK NY                             31.04
   Dec 02        Dec 05      02447310      HILLSTONE (212) 888-3828 NEW YORK                          38.66
                                           NY
   Dec 04        Dec 05      16555310      ACME FINE WINES        888-963-0440 CA                    130.00
   Dec 04        Dec 05      72286469      CARMELLIMOPASS.COM          NEW YORK                       51.00
                                           NY
   Dec 04        Dec 05      57458711      RICHMOND STATION         TORONTO      ON                   55.92
                                           FOREIGN CURRENCY            70.76 CAD RATE 1.27
   Dec 04        Dec 05      81852905      AEROFLEET SERVICES         MISSISSAUGA                     53.11
                                           ON
                                           FOREIGN CURRENCY            67.20 CAD RATE 1.27
   Dec 04        Dec 05      22001219      HUDSONNEWS ST28          FLUSHING NY                        6.57
Fees
                                                 TOTAL FEES FOR THIS PERIOD                           $0.00

Interest Charged
                                                 TOTAL INTEREST FOR THIS PERIOD                       $0.00

                                                 2017 Totals Year to Date
                Total fees charged in 2017                                                $85.00
                Total interest charged in 2017                                           $309.54



                                                                            TD BANK 0000942
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 252 of 266

                                                                                                    Page 4 of 6



 Transactions
 Activity Date Post Date Reference Number                  Description                           Amount
 Card Number                  8490
    Oct 05      Oct 09      51042097      WHITE GOLD BUTCHERS           NEW YORK                  210.07
                                          NY
    Oct 05      Oct 09      31784089      WALKERS             NEW YORK NY                           27.32
    Oct 05      Oct 09      16691637      ACME FINE WINES          888-963-0440 CA                 120.00
    Oct 06      Oct 06      00006644      PAYMENT RECEIVED -- THANK YOU                          8,593.76 CR
    Oct 06      Oct 09      16100165      BLONDIS HAIR SALON III CONEW YORK                         47.03
                                          NY
    Oct 06      Oct 09      90208640      3BL MEDIA LLC         866-508-0993 MA                  3,000.00
    Oct 06      Oct 09      78265878      Lady Q Nails & Spa    NEW YORK NY                         39.00
    Oct 07      Oct 09      40901319      SILVER MOON BAKERY           NEW YORK                      7.31
                                          NY
    Oct 07      Oct 10      01429733      HILLSTONE (212) 888-3828 NEW YORK                        42.93
                                          NY
    Oct 08      Oct 09      13922227      VIRGILS REAL BARBE         NEW YORK NY                   96.19
    Oct 08      Oct 09      56619481      HOTELTONIGHTTHOMPSON 8002082949                         507.00
                                          CA
    Oct 08      Oct 09      56625645      HOTELTONIGHTTHOMPSON 8002082949                         375.00
                                          CA
    Oct 08      Oct 10      20100050      AIR CANADA 0142184206290NEW YORK                         19.00
                                          NY
                                          ORIG: LGA       DEST: YYZ
    Oct 08      Oct 10      20100811      AIR CANADA 0142184206290NEW YORK                         75.00
                                          NY
                                          ORIG: LGA       DEST: YYZ
    Oct 08      Oct 10      20142409      AIR CANADA                                              279.72
                                          0142184206290AIRCANADA.COMNY
                                          ORIG: LGA       DEST: YYZ
    Oct 08      Oct 10      30136318      MTA MVM*R151-TIMES SQ-4 NEW YORK                         41.90
                                          NY
    Oct 08      Oct 10      63468044      NYCTAXI3G14           NEW YORK NY                         5.15
    Oct 08      Oct 10      01244635      DAVE & BUSTER'S #50        NEW YORK NY                   64.00
    Oct 09      Oct 09      10201994      AAROPORT LIMOUSINE SER CONCORD                           60.70
                                          ON
                                          FOREIGN CURRENCY               76.00 CAD RATE   1.25
    Oct 09      Oct 10      20068278      AIR CANADA 0142184206290NEW YORK                         19.00 CR
                                          NY
    Oct 09      Oct 10      01008949      SOULCYCLE            647-559-5040 ON                     18.05
                                          FOREIGN CURRENCY               22.60 CAD RATE   1.25
    Oct 09      Oct 10      93074124      HOTELTONIGHTTHOMPSON 8002082949                         170.00
                                          CA
    Oct 09      Oct 10      61168760      LE SELECT BISTRO         TORONTO        ON               55.88
                                          FOREIGN CURRENCY               69.98 CAD RATE   1.25
    Oct 09      Oct 10      65550631      BECK TAXI           TORONTO         ON                   14.24
                                          FOREIGN CURRENCY               17.83 CAD RATE   1.25
    Oct 09      Oct 11      77351671      THOMPSON TORONTO              TORONTO                    72.55
                                          ON
                                          FOREIGN CURRENCY               90.54 CAD RATE   1.25
    Oct 09      Oct 11      71317584      PORTLAND VARIETY           TORONTO       ON               6.15
                                          FOREIGN CURRENCY                7.68 CAD RATE   1.25
    Oct 10      Oct 11      82084969      BECK TAXI           TORONTO         ON                   18.03
                                          FOREIGN CURRENCY               22.50 CAD RATE   1.25
    Oct 10      Oct 11      59848350      MERCATTO             TORONTO         ON                 115.47
    Oct 10      Oct 11      60058710      PIZZERIA LIBRETTO (545 KITORONTO                        170.94
                                          ON
                                          FOREIGN CURRENCY              213.34 CAD RATE   1.25
    Oct 10      Oct 12      85906675      STARBUCKS 04486          TORONTO        ON               11.30
                                          FOREIGN CURRENCY               14.07 CAD RATE   1.25
    Oct 11      Oct 11      32390957      HOTELTONIGHTTHOMPSON 8002082949                         169.00
                                          CA
    Oct 11      Oct 12      77152464      SQ *LEMOUSINE GOSQ.COM TORONTO                           62.65
                                          ON
                                          FOREIGN CURRENCY               78.00 CAD RATE   1.25


                                                                       TD BANK 0000947
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 253 of 266

                                                                                                 Page 5 of 6
                                                                                   STEVEN R DONZIGER
                                                                                                     8490
                                                                       October 6, 2017 - November 5, 2017
TD CASH VISA SIGNATURE® CARD

Transactions
Activity Date Post Date Reference Number                Description                           Amount
   Oct 11      Oct 12      49246601      SQ *PROFESSIONAL TAXI SERNew York                     87.00
                                         NY
   Oct 11      Oct 12      98369676      BECK TAXI         TORONTO         ON                   20.32
                                         FOREIGN CURRENCY             25.30 CAD RATE   1.25
   Oct 11      Oct 12      27187470      VOLOS GREEK CUISINE        TORONTO                    141.96
                                         ON
                                         FOREIGN CURRENCY            176.73 CAD RATE   1.24
   Oct 11      Oct 13      21172603      MOKSHA YOGA DOWNTOWN            TORONTO                21.40
                                         ON
                                         FOREIGN CURRENCY             26.60 CAD RATE   1.24
   Oct 11      Oct 13      08264745      NYCTAXI6P35         NEW YORK NY                        11.75
   Oct 11      Oct 13      10086994      THOMPSON TORONTO            TORONTO                    62.75
                                         ON
                                         FOREIGN CURRENCY             78.00 CAD RATE   1.24
   Oct 11      Oct 13      10087000      THOMPSON TORONTO            TORONTO                    77.59
                                         ON
                                         FOREIGN CURRENCY             96.44 CAD RATE   1.24
   Oct 12      Oct 13      42068017      SFOGLIA           NEW YORK NY                          70.53
   Oct 12      Oct 16      30227225      SILVER MOON BAKERY         NEW YORK                     3.71
                                         NY
   Oct 12      Oct 16      00326612      JETBLUE 2792185944420SALT LAKE                        432.40
                                         CTYUT
                                         ORIG: JFK    DEST: JAX
   Oct 12      Oct 16      31728515      WALKERS            NEW YORK NY                          56.54
   Oct 13      Oct 13      00006796      PAYMENT RECEIVED -- THANK YOU                        6,131.86 CR
   Oct 13      Oct 16      01492950      MARTIN BROTHERS WINE & SPNEW YORK                      112.63
                                         NY
   Oct 13      Oct 16      31727384      WALKERS            NEW YORK NY                         27.32
   Oct 14      Oct 16      01422172      Amazon.com         AMZN.COM/BILLWA                     38.63
   Oct 14      Oct 17      01671808      HILLSTONE (212) 888-3828 NEW YORK                      38.66
                                         NY
   Oct 15      Oct 16      32955130      NYCTAXI8F72         LONG ISLAND CNY                    21.35
   Oct 15      Oct 16      65543185      DUANE READE #14194       NEW YORK NY                   35.90
   Oct 15      Oct 17      13561329      MTA MVM*R170-103 ST      NEW YORK NY                   40.00
   Oct 15      Oct 17      19400352      TRUMAN LAM           NEW YORK NY                      124.52
   Oct 15      Oct 17      10628993      QUEENS MEDALLION ENTE LONG ISLAND                      17.16
                                         CNY
   Oct 15      Oct 17      01233440      HILLSTONE (212) 888-3828 NEW YORK                      69.79
                                         NY
   Oct 16      Oct 18      26388258      SILVER MOON BAKERY         NEW YORK                     3.71
                                         NY
   Oct 16      Oct 18      27312007      WALKERS            NEW YORK NY                         29.50
   Oct 17      Oct 18      57072785      GYM PRECISION B105       NEW YORK NY                  780.00
   Oct 17      Oct 19      25581167      SILVER MOON BAKERY         NEW YORK                     3.71
                                         NY
   Oct 17      Oct 19      25581175      SILVER MOON BAKERY         NEW YORK                     3.71
                                         NY
   Oct 17      Oct 19      26959302      WALKERS            NEW YORK NY                          27.32
   Oct 17      Oct 20      08100542      LATAM IATA AEROLANE        GUAYAQUIL                 1,001.18
   Oct 18      Oct 20      15650065      AEROGAL IATA         GUAYAQUIL                       1,761.82
   Oct 18      Oct 20      27629770      WALKERS            NEW YORK NY                          35.59
   Oct 19      Oct 20      94900070      COJ SPECIAL EVENTS       904-630-3690 FL               120.00
   Nov 02      Nov 03      02553941      AMAZON MKTPLACE PMTS                                    42.12
                                         AMZN.COM/BILLWA
Fees
                                        TOTAL FEES FOR THIS PERIOD                              $0.00


                                                                    TD BANK 0000948
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 254 of 266

                                                                                                                                                          Page 1 of 4
                                                                                                                            STEVEN R DONZIGER
                                                                                                                                              8490
                                                                                                               September 6, 2017 - October 5, 2017
TD CASH VISA SIGNATURE® CARD

 Summary Of Account Activity                                                  Payment Information
                                                                              New Balance                                                            $8,593.76
 Previous Balance                                    $2,283.24
 Payments                                           -$9,725.00                Minimum Payment Due                                                       $86.00
 Other Credits                                      -$1,611.69                Payment Due Date                                                     Nov 2, 2017
 Purchases                                         +$17,647.21                Late Payment Warning: If we do not receive your minimum payment by the
 Balance Transfers                                      +$0.00                date listed above, you may have to pay up to a $35.00 late fee.
 Cash Advances                                          +$0.00                Minimum Payment Warning: If you make only the minimum payment each
 Fees Charged                                           +$0.00                period, you will pay more in interest and it will take you longer to pay off your
                                                                              balance. For example:
 Interest Charged                                       +$0.00
 New Balance                                           $8,593.76               If you make no               You will pay off the        And you will end up
                                                                               additional charges and       balance shown on this       paying an estimated
                                                                               each month you pay:          statement in about:         total of:
 Credit Limit                                        $12,500.00                    Only the minimum
 Available Credit                                     $3,906.24                                                     21 years                      $24,047
                                                                                        payment
 Available Credit for Cash                            $3,750.00                                                                                  $12,132
                                                                                         $337                        3 years
 Statement Closing Date                              10/05/2017                                                                            (Savings = $11,915)
 Days in Billing Cycle                                       30
                                                                              To access information regarding credit counseling call     1-888-561-8861.
 Rewards Point Summary
                                                                              Questions? Call us:
 Previous Points Balance                   130,578                            Customer Service: 1-888-561-8861
 2 Points (2%) Earned on Dining              +2,144                           Visit us on the web at: www.tdcardservices.com
                                                                              Please send billing inquiries and correspondence to:
 1 Point (1%) Earned on Purchases          +14,964                            PO BOX 84037 COLUMBUS, GA 31908-4037
 New Points Balance                        147,686
 Please visit tdbank.com/cash to redeem your
 rewards!
 New York residents may contact the New York State Department of Financial Services by telephone or visit its website for free information on comparative
                     credit card rates, fees, and grace periods. New York State Department of Financial Services 1-800-518-8866or
                                                    http://www.cardratings.com/credit-card/all-credit-cards.

Due to recent website enhancements Purchase Redemption Credits will be unavailable for transactions made prior to
10/9. However, you can still redeem your rewards in the form of a statement credit by visiting tdcardservices.com!




                                            Please make check or money order payable to: TD Bank, N.A.
                       Please include your account number on your check. Detach and return bottom portion with your payment.




                                                                                                  Your Account Number                                    8490
                                                                                                  Your New Balance                                   $8,593.76
  TD BANK, N.A.                                                                                   Minimum Payment Due                              $86.00
  PO BOX 84037
  COLUMBUS GA 31908-4037                                                                          Payment Due Date                        November 2, 2017



  TD BANK, N.A.
  PO BOX 16027                                                                                               Please Enter Amount of Payment Enclosed.
  LEWISTON ME 04243-9513




  STEVEN R DONZIGER                                                                                         8490000859376000086005
  245 W 104TH ST APT 7D
  NEW YORK NY 10025-8100

                                                                                                               Check here for any address changes and indicate
                                                                                                                                   any changes on the reverse.



                                          T5220b1102T                                                            8490c

                                                                                                              TD BANK 0000950
                Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 255 of 266

                                                                                                                                                                                                                Page 2 of 4

Calculation of Balance Subject to Interest Rate: We figure a portion of the interest charge on your account by applying the daily periodic rate shown in your cardmember agreement to the Average Daily Balance
(including current transactions), multiplied by the number of days in the billing period. To get the Average Daily Balance, we take the beginning balance each day (which may include unpaid interest charges and fees
owed from prior billing periods), add any new Purchases (including applicable promotional Purchases, such as Balance Transfers) or Cash Advances (as applicable), and subtract any applicable payments or credits.
This gives us the daily balance. Then, we add up all the daily balances for the billing period and divide the total by the number of days in the billing period. This gives us the “Average Daily Balance.” Unless we
choose to use a later date, we usually add new transactions to the daily balance as of their Activity Date. We treat credit balances as zero balances when we figure the daily balances and Average Daily Balance.
If your account has balances with different APRs, payments in excess of the Minimum Payment Due are applied to Interest Charges and other fees and to balances with the highest APRs, before being applied to
balances with lowest APRs. The structure is opposite for the application of the Minimum Payment; this means that balances with higher APRs are not reduced until balances with lower APRs have been paid off.
Minimum Interest Charge: If the total interest charges for the billing period (figured as described above, including transaction fees) are less than $1.00, the MINIMUM INTEREST CHARGE for the billing period will be
$1.00.
How to Avoid Paying Interest on Purchases: Your due date is at least 25 days after the close of each billing cycle. We charge interest on Balance Transfers and Cash Advances beginning on the transaction date.
We charge interest on Purchases unless each month you pay your entire Account balance, which includes Purchases, Cash Advances, and Balance Transfers, and if applicable, any new fees that are assessed by
the payment due date. Please see below for how to avoid paying interest on purchases if you have a 0% Introductory or Promotional APR Balance Transfer.
How to Avoid Paying Interest on Purchases when you have a 0% Intro or Promo APR Balance Transfer Offer:If you have a 0% introductory or promotional APR balance transfer and also use your Account to
make Purchases, you can avoid paying interest if you pay the following each month by your payment due date: the Minimum Payment Due amount plus the total outstanding Purchase balance amount (this includes
any fees that may have been assessed to your account) .
Notice to Buyer: You have the right at any time to pay your entire balance outstanding with no additional charge.

Payments: Payments must be sent to the payment address shown on your statement and must include the remittance coupon from your statement. Do not send cash. Checks and money orders (in U.S. dollars)
received at the payment address, with the bottom portion of the first page of the statement, by 5:00 pm. Eastern time on a business day will be credited as of the business day received. If the due date falls on a day
on which we do not receive or accept payments, the payment will not be treated as late. We may reject or delay posting nonconforming payments. Upon our receipt, your available credit may not reflect the payment
amount for up to seven (7) days to ensure the funds from the bank on which your payment is drawn are collected and not returned.

Electronic check conversion: When you send a check as payment, you authorize us either to use information from your check to make a one-time electronic fund transfer from your account or to process the
payment as a check transaction. When we use information from your check to make an electronic fund transfer, funds may be withdrawn from your account as soon as the same day we receive your payment, and
you will not receive your check back from your financial institution. If you have questions about electronic check conversion, or do not want your checks to be electronically converted, you may call the Customer
Service telephone number shown on the front of this statement.

Billing-Error Rights Summary - What to Do If You Think You Find A Mistake On Your Statement.If you think there is an error on your statement, write to us at:
TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or you can call us at: 1-888-561-8861
In your letter, give us the following information:
       •       Account information: Your name and account number,
       •       Dollar amount : The dollar amount of the suspect error, and
       •       Description of Problem : If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.
You must contact us within 60 days after the error appeared on your statement. You must notify us of any potential errors in writing. You may call us, but if you do we are not required to investigate any potential
errors and you may have to pay the amount in question.
While we investigate whether or not there has been an error, the following are true:
       •       We cannot try to collect the amount in question, or report you as delinquent on that amount
       •       The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine that we made a mistake, you will not have to pay the amount in
               question or any interest or other fees related to that amount
       •       While you do not have to pay the amount in question, you are responsible for the remainder of your balance
       •       We can apply any unpaid amount against your credit limit

Your Rights If You Are Dissatisfied With Your Credit Card Purchases: If you are dissatisfied with the goods or services that you have purchased with your credit card, and you have tried in good faith to correct the
problem with the merchant, you may have the right not to pay the remaining amount due on the purchase. To use this right, all of the following must be true:
1) The purchase must have been made in your home state or within 100 miles of your current mailing address, and the purchase price must have been more than $50. (Note: Neither of these are necessary if your
purchase was based on an advertisement we mailed to you, or if we own the company that sold you the goods or services.)
2) You must have used your credit card for the purchase. Purchases made with cash advances from an ATM or with a check that accesses your credit card account do not qualify.
3) You must not yet have fully paid for the purchase.
If all of the criteria above are met and you are still dissatisfied with the purchase, contact us in writing at: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037. While we investigate, the same rules apply to the
disputed amount as discussed above. After we finish our investigation, we will tell you our decision. At that point, if we think you owe an amount and you do not pay we may report you as delinquent.

Automated Touch-Tone Bill Payment:By calling the automated touch-tone bill payment system through one of our customer service phone numbers you will be authorizing TD Bank or one of our agents to
automatically initiate a single entry ACH debit to your checking account. You will be required to enter security information for authentication. By using this service you are authorizing your financial institution to accept
these debits and charge them against the account you provide to us. Payments can be cancelled no later than 5p.m., Eastern time, on the date they are entered into the system unless they are entered into the
system after 5p.m, Eastern time, in which case the payment can be cancelled the following day prior to 5 p.m., Eastern time. If you need to cancel your payment, or have questions regarding your payment, please
contact Customer Service at 1-888-561-8861 during normal business hours.

Recurring Automatic Payments:If you have authorized us to pay your credit card bill automatically from your checking or savings account with us, you can stop the payment on any amount you think is wrong. To
stop the payment write to: TD Bank, P.O. Box 84037, Columbus, GA 31908-4037 or call 1-888-561-8861. To stop the payment your letter or telephone call must reach us 3 business days before the automatic
payment is scheduled to occur.
Fraudulent Transactions: Please immediately report any suspected fraudulent use of your card or the account, by calling the Customer Service telephone number shown on the front of this statement.
Credit Bureau Disputes: If you think the information we furnished to consumer reporting agencies for your Account is not accurate, please write to us at TD Bank P.O. Box 84037, Columbus, GA 31908-4037. A
delay may be experienced if the dispute is not sent to the address specified. Please include your name, address, telephone number, account number for the account you are disputing, a description of the information
being disputed and basis for your dispute as well as copies of supporting documentation.
New York residents: You may request a refund of a credit balance on your account at any time by sending your request to Customer Service at P.O. Box 84037, Columbus, GA 31908-4037, by first class mail,
postage pre-paid.




Name


Address


City                                                                                                           State                                                             Zip

(   )                                                                                                                       (   )
New Home Phone                                                                                                              New Cell Phone


New Email Address


Signature (Required)


                                                                                                                                                            TD BANK 0000951
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 256 of 266

                                                                                                       Page 3 of 4
                                                                                         STEVEN R DONZIGER
                                                                                                            8490
                                                                             September 6, 2017 - October 5, 2017
 TD CASH VISA SIGNATURE® CARD

 Transactions
 Activity Date   Post Date Reference Number                   Description                           Amount
 Card Number                    8490
    Sep 04        Sep 07      06917183        YVES RESTAURANT             NEW YORK NY                 95.57
    Sep 06        Sep 07      99028959        NYS DMV TVB             518-4741575 NY                 273.00
    Sep 06        Sep 07      16425116        ACME FINE WINES           888-963-0440 CA              130.00
    Sep 06        Sep 08      18596655        HENRY'S RESTAURANT            NEW YORK                 106.37
                                              NY
    Sep 06       Sep 08         00038713      AMERICAN AIR0012147455574FORT                          426.41
                                              WORTH TX
                                              ORIG: LGA         DEST: DFW
    Sep 06       Sep 08         00642514      AMERICAN AIR0012147456534FORT                        1,611.69
                                              WORTH TX
                                              ORIG: LGA         DEST: MIA
    Sep 06       Sep 08         01849696      AMERICAN AIR0010657538483FORT                           75.00
                                              WORTH TX
                                              ORIG: FFP         DEST: FEE
    Sep 07       Sep 08         56233504      WWW.GATWICKAIRPORT.COM INTERNET                         13.10
                                              FOREIGN CURRENCY                9.99 GBP RATE 0.76
    Sep 07       Sep 11         16250035      NORWEGIAN TI3280724344608FORNEBU                     2,059.80
                                              ORIG: JFK         DEST: LGW
    Sep 07       Sep 11         30984305      SILVER MOON BAKERY           NEW YORK                    3.71
                                              NY
    Sep 07       Sep 11         31342716      WALKERS               NEW YORK NY                       52.55
    Sep 08       Sep 11         82224844      CARMELLIMOPASS.COM             NEW YORK                 49.30
                                              NY
    Sep 08       Sep 11         94244435      SQ *METROPLEX LIMO           DALLAS      TX             66.00
    Sep 08       Sep 11         74292151      HTTP://WWW.GOGOAIR.COM                                  10.28
                                              877-350-0038 IL
    Sep 08       Sep 11         81000294      HUDSON ST1333            FLUSHING NY                     9.93
    Sep 08       Sep 11         01638469      AMERICAN AIR0010657645024FORT                           75.00
                                              WORTH TX
                                              ORIG: EXC         DEST: FEE
    Sep 08       Sep 11         20602428      TAXI SVC DALLAS          DALLAS       TX                60.78
    Sep 08       Sep 11         75293111      TAXI SVC LONG ISLAND C BROOKLYN                         38.82
                                              NY
    Sep 08       Sep 11         17918760      Truluck's - Dallas   Dallas     TX                      58.71
    Sep 09       Sep 11         24525599      JG MELON              NEW YORK NY                       76.51
    Sep 10       Sep 12         94442746      UNITED       0162364716533800-932-2732TX               254.60
                                              ORIG: LGA         DEST: IAH
    Sep 10       Sep 12         94442753      UNITED       0162364716604800-932-2732TX             1,490.99
                                              ORIG: UIO         DEST: IAH
    Sep 10       Sep 12         00555264      HILLSTONE (212) 888-3828 NEW YORK                       43.93
                                              NY
    Sep 11       Sep 12         88702162      PAPPADEAUX SEAFOOD Q80 HOUSTON                          73.66
                                              TX
    Sep 11       Sep 13         82207732      STARBUCKS C27 S DFW           DALLAS      TX             3.25
    Sep 11       Sep 13         40494240      LAGUARDIAAUBONPAIN793A NEW YORK                          3.36
                                              NY
    Sep 12       Sep 13         50927488      NEW YORK STATE DMV            518-4740904              175.00
                                              NY
    Sep 12       Sep 14         00044309      LUCIA PIE HOUSE AND GRILLQUITO                         103.94
    Sep 12       Sep 15         00001480      LA BRICIOLA           QUITO                             73.90
    Sep 13       Sep 15         00044589      LUCIA PIE HOUSE AND GRILLQUITO                         137.88
    Sep 13       Sep 18         00001889      NOE SUSHIBAR N002           QUITO                      108.49
    Sep 14       Sep 15         74367614      UNITED       0162365304488800-932-2732TX             2,051.12
                                              ORIG: UIO         DEST: PTY
    Sep 14       Sep 15         92627254      CARMELLIMOPASS.COM             NEW YORK                 79.50
                                              NY
    Sep 14       Sep 18         11613138      QUITOLINDO/HOTEL QUITO QUITO                           381.49
    Sep 14       Sep 18         00218566      AMAZONIA FOOD COURT            QUITO                     4.75


                                                                            TD BANK 0000952
  Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 257 of 266




                                                                                                      Page 4 of 4


Transactions
Activity Date Post Date Reference Number                  Description                               Amount
   Sep 15      Sep 15      00007550      PAYMENT RECEIVED -- THANK YOU                             9,725.00 CR
   Sep 15      Sep 18      00525970      AMERICAN AIR0012147456534FORT                             1,611.69 CR
                                         WORTH TX
                                         ORIG: LGA       DEST: MIA
   Sep 16      Sep 18      08573240      COLUMBIA UNIVERSITY DININNEW YORK                            6.01
                                         NY
   Sep 16      Sep 18      14100069      BLONDIS HAIR SALON III CONEW YORK                           47.03
                                         NY
   Sep 16      Sep 18      88200024      DINOSAUR - HARLEM          NEW YORK NY                      52.17
   Sep 17      Sep 19      06248125      EAT AND GO           JAMAICA     NY                         12.95
   Sep 19      Sep 20      72075933      PRET A MANGER           GATWICK SOUTH                        5.41
                                         FOREIGN CURRENCY             3.99 GBP RATE 0.74
   Sep 19      Sep 20      72076628      PRET A MANGER           GATWICK SOUTH                        2.91
                                         FOREIGN CURRENCY             2.15 GBP RATE 0.74
   Sep 19      Sep 26      15535568      AEROGAL IATA           GUAYAQUIL                          1,500.00
   Sep 19      Sep 26      15627042      AEROGAL IATA           GUAYAQUIL                          1,694.84
   Sep 20      Sep 22      67991067      BEN AND JERRY           NEW YORK NY                           9.10
   Sep 20      Sep 26      15634493      AEROGAL IATA           GUAYAQUIL                            867.44
   Sep 20      Sep 26      15637249      AEROGAL IATA           GUAYAQUIL                            484.10
   Sep 21      Sep 25      15523125      AEROGAL IATA           GUAYAQUIL                            243.18
   Sep 22      Sep 25      06689145      GYM PRECISION B105         NEW YORK NY                      780.00
   Sep 23      Sep 25      57877019      HTTP://WWW.GOGOAIR.COM                                        9.00
                                         877-350-0038 IL
   Sep 28      Sep 29      37658484      HTTP://WWW.GOGOAIR.COM                                       6.50
                                         877-350-0038 IL
   Sep 28      Sep 29      00060907      HOTEL QUITO           UIO                                 1,612.33
   Sep 29      Oct 02      32155798      WALKERS             NEW YORK NY                              35.85
Fees
                                                 TOTAL FEES FOR THIS PERIOD                          $0.00

Interest Charged
                                                 TOTAL INTEREST FOR THIS PERIOD                      $0.00

                                                 2017 Totals Year to Date
                Total fees charged in 2017                                             $85.00
                Total interest charged in 2017                                        $309.54

Interest Charge Calculation
Your Annual Percentage Rate (APR) is the annual interest rate on your account.
Type of Balance                 Annual Percentage               Balances Subject to     Interest
                                Rate (APR)                      Interest Rate           Charge
Purchases                       23.99% (v)                      $0.00                  $0.00
Cash                            24.24% (v)                      $0.00                  $0.00

(v) = Variable Rate




                                                                             TD BANK 0000953
Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 258 of 266

                                                                                                       Page 3 of 4
                                                                                         STEVEN R DONZIGER
                                                                                                            8490
                                                                             September 6, 2017 - October 5, 2017
 TD CASH VISA SIGNATURE® CARD

 Transactions
 Activity Date   Post Date Reference Number                   Description                           Amount
 Card Number                    8490
    Sep 04        Sep 07      06917183        YVES RESTAURANT             NEW YORK NY                 95.57
    Sep 06        Sep 07      99028959        NYS DMV TVB             518-4741575 NY                 273.00
    Sep 06        Sep 07      16425116        ACME FINE WINES           888-963-0440 CA              130.00
    Sep 06        Sep 08      18596655        HENRY'S RESTAURANT            NEW YORK                 106.37
                                              NY
    Sep 06       Sep 08         00038713      AMERICAN AIR0012147455574FORT                          426.41
                                              WORTH TX
                                              ORIG: LGA         DEST: DFW
    Sep 06       Sep 08         00642514      AMERICAN AIR0012147456534FORT                        1,611.69
                                              WORTH TX
                                              ORIG: LGA         DEST: MIA
    Sep 06       Sep 08         01849696      AMERICAN AIR0010657538483FORT                           75.00
                                              WORTH TX
                                              ORIG: FFP         DEST: FEE
    Sep 07       Sep 08         56233504      WWW.GATWICKAIRPORT.COM INTERNET                         13.10
                                              FOREIGN CURRENCY                9.99 GBP RATE 0.76
    Sep 07       Sep 11         16250035      NORWEGIAN TI3280724344608FORNEBU                     2,059.80
                                              ORIG: JFK         DEST: LGW
    Sep 07       Sep 11         30984305      SILVER MOON BAKERY           NEW YORK                    3.71
                                              NY
    Sep 07       Sep 11         31342716      WALKERS               NEW YORK NY                       52.55
    Sep 08       Sep 11         82224844      CARMELLIMOPASS.COM             NEW YORK                 49.30
                                              NY
    Sep 08       Sep 11         94244435      SQ *METROPLEX LIMO           DALLAS      TX             66.00
    Sep 08       Sep 11         74292151      HTTP://WWW.GOGOAIR.COM                                  10.28
                                              877-350-0038 IL
    Sep 08       Sep 11         81000294      HUDSON ST1333            FLUSHING NY                     9.93
    Sep 08       Sep 11         01638469      AMERICAN AIR0010657645024FORT                           75.00
                                              WORTH TX
                                              ORIG: EXC         DEST: FEE
    Sep 08       Sep 11         20602428      TAXI SVC DALLAS          DALLAS       TX                60.78
    Sep 08       Sep 11         75293111      TAXI SVC LONG ISLAND C BROOKLYN                         38.82
                                              NY
    Sep 08       Sep 11         17918760      Truluck's - Dallas   Dallas     TX                      58.71
    Sep 09       Sep 11         24525599      JG MELON              NEW YORK NY                       76.51
    Sep 10       Sep 12         94442746      UNITED       0162364716533800-932-2732TX               254.60
                                              ORIG: LGA         DEST: IAH
    Sep 10       Sep 12         94442753      UNITED       0162364716604800-932-2732TX             1,490.99
                                              ORIG: UIO         DEST: IAH
    Sep 10       Sep 12         00555264      HILLSTONE (212) 888-3828 NEW YORK                       43.93
                                              NY
    Sep 11       Sep 12         88702162      PAPPADEAUX SEAFOOD Q80 HOUSTON                          73.66
                                              TX
    Sep 11       Sep 13         82207732      STARBUCKS C27 S DFW           DALLAS      TX             3.25
    Sep 11       Sep 13         40494240      LAGUARDIAAUBONPAIN793A NEW YORK                          3.36
                                              NY
    Sep 12       Sep 13         50927488      NEW YORK STATE DMV            518-4740904              175.00
                                              NY
    Sep 12       Sep 14         00044309      LUCIA PIE HOUSE AND GRILLQUITO                         103.94
    Sep 12       Sep 15         00001480      LA BRICIOLA           QUITO                             73.90
    Sep 13       Sep 15         00044589      LUCIA PIE HOUSE AND GRILLQUITO                         137.88
    Sep 13       Sep 18         00001889      NOE SUSHIBAR N002           QUITO                      108.49
    Sep 14       Sep 15         74367614      UNITED       0162365304488800-932-2732TX             2,051.12
                                              ORIG: UIO         DEST: PTY
    Sep 14       Sep 15         92627254      CARMELLIMOPASS.COM             NEW YORK                 79.50
                                              NY
    Sep 14       Sep 18         11613138      QUITOLINDO/HOTEL QUITO QUITO                           381.49
    Sep 14       Sep 18         00218566      AMAZONIA FOOD COURT            QUITO                     4.75


                                                                            TD BANK 0000952
0123423105      6781:11-cv-00691-LAK-RWL
             Case  98 ÿ 8ÿ ÿ778ÿÿÿ Document
                                                       ÿ8 !"#ÿ$2128-5
                                                                    ÿ%7ÿ&7 Filed
                                                                                 ÿ'%&(ÿ11/07/18
                                                                                          ÿ)* ÿ+7Page
                                                                                                        )"ÿ259
                                                                                                              ÿÿ$of ÿ266
                                                                                                                         310,ÿ6+8)"ÿ-.
        m:n5             o:n574p                           @GMHLXÿi[ENNGH                             jMKGÿMCÿMLLBVCNqÿr:=ÿ<7


                            345657ÿ9:7;<=5>ÿ                                                         ::
                            x@ABCDEFGH
                 yzAU{ÿ|ÿ\MCMJEMCÿIkkGY]SlÿBPÿ}EHkNÿ^MNEBCkÿ
                 ~I}^ÿMCJÿULVMJBHÿRHBNBLBSÿkEFCECFÿ|ÿPHBYÿ
                 cdeÿ@RGLEMSÿ\XEGPkÿIkkGY]SlÿAGLÿZÿcdeÿ
                 ]VPPaSlcXMHGÿx\XGKHBC


   34565 7ÿ 9:7;
   ?@ABCDEFGH
               <=5>                                  gÿcdehÿi[ENNGH
                                                   I]BVNÿjGSRÿ\GCNGH
                                                  iGHYkÿQHEKMLlÿRBSELl
   IJKBLMNGÿPBHÿQGBRSGÿBPÿTULVMJBH                  \BB`EGkÿIJkÿECPB
   WÿNXGÿTIYMDBCZÿPEFXNECFÿ[ENX
   MYMDECFÿECNGHCMNEBCMSÿNGMYÿNB
   XBSJÿT\XGKHBCÿMLLBVCNM]SG
      ^G[ÿ_BH`Zÿ^_
      JBCDEFGHSM[a
                   eLÿQBÿ
                        Y |ÿÿAGLÿcde
      bBECGJÿ@GRNGY]GHÿcdef
               sÿtGN[GGNkuÿvÈG
                     ÿu             ÿs            ÿu

                            gÿcdehÿi[ENNGHÿI]BVNÿjGSRÿ\GCNGHÿiGHYkÿQHEKMLlÿRBSELlÿ\BB`EGkÿIJkÿECPB




-77+227778/) 26 8277*2015020015143000014                                                                                   020
  Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 260 of 266




A true and correct copy of a Twitter .mp4
video, from the account @eluniversocom
available at https://twitter.com/
eluniversocom/status/1042129771218526209.
0123423105      67891:11-cv-00691-LAK-RWL
             Case    8 ÿ 8ÿ ÿ778ÿÿÿ8ÿ7Document
                                                          ÿÿ7ÿ7ÿ2128-5
                                                                        ÿ ÿ!ÿ"Filed
                                                                                      #88 "11/07/18
                                                                                            8ÿ7ÿ7$8ÿ% 98Page
                                                                                                            ÿ& 261
                                                                                                                    ÿ6of 266
                                                                                                                             ÿ' !9(ÿ)!!ÿ*
        j7k2             l7k241m                              =DJEIUÿfXBKKDE                               gJHDÿJ@ÿJII?S@Knÿo7:ÿ94


                             012324ÿ67489:2;ÿ                                                             77
                             u=>?@ABCDE
                 vÿJVÿhODJ]B@CÿK?GJiÿB@ÿwSBK?ÿJKÿJÿVJx?EÿPJXÿ
                 I?@MDED@IDÿJKÿKUDÿy@BHDEhBGJGÿF@GB@Jÿ=BV?@ÿ
                 z?PBHJE^ÿ{BPPÿJGGEDhhÿKUDÿZE?JGDEÿPDCJPÿ
                 BVOPBIJKB?@hÿ?MÿYUDHE?@|hÿD@HBE?@VD@KJPÿ
                 JKE?IBKBDhÿB@ÿRISJG?E^ÿNE?Mÿ}JU?@DiÿME?Vÿ
                 YJ@JGJÿJPh?ÿOJEKBIBOJKB@Cÿ?@ÿKUDÿOJ@DP^
                 ba~bÿF}ÿÿbÿIKÿ̀abe
                 pÿqDKXDDKhrrÿsB]Dh
   01232 4ÿ 6748
   <=>?@ABCDE ÿr 9
                 :2; ÿp                             ÿ  dÿ̀abeÿfXBKKDE
                                                    FZr?rSKÿgDPOÿYD@KDE
                                                    fDEVhÿNEBHJIiÿO?PBIi
   FGH?IJKDÿM?EÿND?OPDÿ?MÿQRISJG?E                    Y??]BDhÿFGhÿB@M?
   TÿKUDÿQFVJA?@WÿMBCUKB@C9ÿ4ÿ
                              XBKU91ÿ;mÿuzJB@YJOEJSGhÿIKÿb
   JVJAB@CÿB@KDE@JKB?@JPÿqKDOJVÿ
                              PiB@K?CÿK?ÿu=>?@ABCDE
   U?PGÿQYUDHE?@ÿJII?S@{D KJZÿJPDGVBEDÿi?SEÿKDVDEBKiÿTÿKD@JIBKi
      [DXÿ\?E]Wÿ[\            ÿ             ÿ          ÿr
      G?@ABCDEPJX^I?V lÿÿ62ÿ0ÿuPBPPiOE?GSIKB?@ÿIKÿb
      _?B@DGÿ=DOKDVZDEÿ̀aZSDb@cJÿhSDEKDWÿZ?@@DÿIUJ@IDWÿZ?@ÿI?SEJCDÿ=KDHD@ÿ^^^ÿU?ODÿBKÿC?DhÿXDPPÿÿ}JEKUJ
                                 ÿ              ÿr              ÿr


                             dÿ̀abeÿfXBKKDEÿFZ?SKÿgDPOÿYD@KDEÿfDEVhÿNEBHJIiÿO?PBIiÿY??]BDhÿFGhÿB@M?




$77227778("26 8277201+341,+44551-5+.//                                                                                         020
0123423105     67689
             Case     ÿ 6 ÿÿÿ ÿDocument
                  1:11-cv-00691-LAK-RWL              ÿÿÿ2128-5
                                                                     ÿÿÿÿFiled
                                                                                   ÿ!"11/07/18
                                                                                          #ÿÿÿ"Page
                                                                                                            ÿÿ"262
                                                                                                                    $ofÿ%266
                                                                                                                               %#ÿ&$ $ÿ'(
        9lmn             1lmnopq                              ]G=FCDÿjWHBBGF                               k=QGÿ=@ÿ=CC?R@Brÿsltÿuo


                             010234ÿ60789 ÿ                                                              ll
                             {;<=>?@A=BCD
                 |G=Fÿj?F?@B?rÿc?H@ÿRLÿB?<?FF?Wÿ=Bÿf=<ÿ=Bÿ
                 BDGÿVGMGF=Nÿb?RFBÿB?ÿLB=@MÿWHBDÿH@MHIG@?RLÿ
                 SG?SNGÿKHIDBH@Iÿ{bDGQF?@Xÿ
                 K=CGO??`UC?<YGQG@BLYZ}~ehh 


   010234ÿ    607
   :;<=>?@A=BCD
                 89                                    gÿZehiÿjWHBBGF
                                                     ;O?RBÿkGNSÿbG@BGF
                                                    jGF<LÿEFHQ=CPÿS?NHCP
   EF?BGCBH@IÿBDfGXÿF}=ÿH;dÿ
                          @K?FGLBÿ=@BMÿÿZBeDhG}       b??`HGLÿ;MLÿH@K?
   CNH<=BGÿOPÿ=MQ=@CH@IÿBÿDfGÿ_C ÿFHIDBLÿ?K
   H@MHIG@?RLÿSG?SNGLÿH@ÿBDG
   ;<=>?@ÿT=LHv@vUÿVw?GNBN?WG G?BLx
                             Wÿ  RFÿLBv=ÿKyKH̀G
                                            XL
   OHBUNPYZ[L\>]^ÿ
        _=`N=@Maÿb=NÿHK?F@H= ÿvv                ÿxv
        =<=>?@W=BCDU?FI
        c?H@GMÿd=FCDÿZeefgÿZehiÿjWHBBGFÿ;O?RBÿkGNSÿbG@BGFÿjGF<LÿEFHQ=CPÿS?NHCPÿb??`HGLÿ;MLÿH@K?




 %22)*26+ *220,-35-./5443,3                                                                                      020
0123423105     67891:11-cv-00691-LAK-RWL
             Case  8 ÿ 8ÿ ÿ778ÿ888 7798Document
                                                        ÿÿ ÿ2128-5
                                                                       ÿ7ÿ!7Filed
                                                                                   ÿÿ"11/07/18
                                                                                          ÿ887ÿ7ÿ7Page
                                                                                                       #$ÿ7ÿ7%8ÿ263
                                                                                                                " of
                                                                                                                      ÿ266
                                                                                                                         8ÿ& 7ÿ7%8ÿ'
        g4h/             i4h/1.j                            :AGBFRÿcU?HHAB                             dGEAÿG=ÿGFF<P=Hkÿl47ÿ61
                          -./0/1ÿ341567/8ÿ                                                          x4yy4z
                          r:;<=>?@AB
               nALBAeA=HGH?EAeÿJB<SÿOFPGD<BÿG=Dÿs?BeHÿ
               XGH?<=eÿ<JÿVG=GDGÿSAAHÿH<ÿHGMZÿH<ÿHRAÿ
               VG=GD?G=ÿSAD?GÿGW<PHÿHRA?BÿSPHPGMÿePLL<BHÿ
               H<ÿR<MDÿ@B<eeÿL<MMPHABÿVRAEB<=ÿH<ÿGFF<P=HÿJ<Bÿ
               L<MMPH?=@ÿHRAÿCSG><=ÿG=DÿBAJPe?=@ÿH<ÿFMAG=ÿ
               PL[ÿO=J<BFASA=HÿRAGB?=@ÿWA@?=eÿH<S<BB<U[

   -./0/ 1ÿ 3415
   9:;<=>?@AB
               67/8                                  aÿ]^_bÿcU?HHAB
                                                   CW<PHÿdAMLÿVA=HAB
                                                  cABSeÿKB?EGFfÿL<M?Ff
   CDE<FGHAÿJ<BÿKA<LMAÿ<JÿNOFPGD<B                  V<<Z?AeÿCDeÿ?=J<
   QÿHRAÿNCSG><=TÿJ?@RH?=@ÿU?HR
   GSG>?=@ÿ?=HAB=GH?<=GMÿHAGSÿH<
   R<MDÿNVRAEB<=ÿGFF<P=HGWMA
      XAUÿY<BZTÿXY
      D<=>?@ABMGU[F<S
      \<?=ADÿ:ALHASWABÿ]^_`


               bt_]ÿCuÿvÿ_wÿCLBÿ]^_b
               mÿnAHUAAHeoÿp?ZA
                   ÿ              ÿm             ÿo

                          aÿ]^_bÿcU?HHABÿCW<PHÿdAMLÿVA=HABÿcABSeÿKB?EGFfÿL<M?FfÿV<<Z?AeÿCDeÿ?=J<

%77227778(26 82772)5*5)55335*3+0,05*                                                                                     020
               VGBSA  =1.ÿVG
                          j B
                            HPFRAÿ<J:ÿAHGRBFRAÿcU?ÿHqHA;Cr
                                                       B ÿstAÿGBAÿRdGAEABÿGA=ÿGÿF?F=<P=ÿHkÿl47ÿ61
0123423105      67891:11-cv-00691-LAK-RWL
             Case    8 ÿ 8ÿ ÿ778ÿ8 ÿ7Document
                                                        8ÿÿ78ÿ ÿ2128-5
                                                                        8ÿ8ÿ88ÿFiled
                                                                                     ÿ !11/07/18
                                                                                           ÿ"ÿ77ÿ89Page
                                                                                                          ÿ##ÿ$264
                                                                                                                  %ÿ ÿ7of
                                                                                                                        8ÿ&266
                                                                                                                            !8 7ÿ77ÿ8ÿ#'
        g4h/
               VG=GDGÿe<ÿHRGHÿVRAEB<=ÿU?MMÿLGfÿ<=ÿHRAÿ
                    i4h/

               uPD@SA=HÿHRGHÿUAÿGMBAGDfÿU<=ÿG=DÿRGEAÿWAA=ÿ
               J?@RH?=@ÿJ<BÿJ<Bÿ]`ÿfAGBe[ÿvPBÿFR?MDBA=ÿRGEAÿ
               ePJJABADÿHRAÿRAGMHRÿF<=eAwPA=FAeÿ<Jÿ
               VRAEB<=xeÿGFH?<=e[y




   -./0/ 1ÿ 3415
   9:;<=>?@AB
               67/8                                   aÿ]^_bÿcU?HHAB
                                                    CW<PHÿdAMLÿVA=HAB
                                                   cABSeÿKB?EGFfÿL<M?Ff
   CDE<FGHAÿJ<BÿKA<LMAÿ<JÿNOFPGD<B                   V<<Z?AeÿCDeÿ?=J<
   QÿHRAÿNCSG><=TÿJ?@RH?=@ÿU?HR
   GSG>?=@ÿ?=HAB=GH?<=GMÿHAGSÿH<
   R<MDÿNVRAEB<=ÿGFF<P=HGWMA
      XAUÿY<BZTÿXY
      D<=>?@ABMGU[F<S
      \<?=ADÿb:r̀z
               ALHÿC{ÿ
                   ASW|Aÿ_Bÿz]ÿ^CL
                                 _`Bÿ]^_b
             mÿnAHUAAHoÿp?ZAe
                   ÿm             ÿm             ÿo
                          }~4ÿ~~84ÿiÿKGWM<JGSAÿCLBÿ_
                          nALMf?=@ÿH<ÿ:;<=>?@AB
                          OeHGÿeA<BGÿAeÿDAÿGLAMM?D<ÿVPu?TÿOMMGÿ=<ÿAeÿVGBSA=ÿVGBHPFRA[ÿOeÿP=GÿLA=GÿwPAÿ=<ÿ
                          ?DA=H?J?wPAÿ=?ÿF<=<>FGÿGÿwP?A=AeÿD?FAÿe<=ÿePeÿFM?A=HAe[ÿX<ÿRGfÿwPAÿSA=H?B[
                              ÿ              ÿ              ÿ


77$"227778(26 82"77"2)5*)1+,0*34*+*01,3                                                                                       020
0123423105      678ÿ
             Case     ÿÿÿÿ351ÿÿ Document
                  1:11-cv-00691-LAK-RWL             ÿÿÿ 2128-5
                                                                      ! "#ÿ$Filed
                                                                                 ÿ 11/07/18
                                                                                          ÿ%$#ÿPage
                                                                                                        &ÿ ÿ'265
                                                                                                                ()))ÿÿof%#266
                                                                                                                              22)2 !*+,-.
        klmn             olmnpqr                             s@<MNLÿeTICC@M                              g<B@ÿ<?ÿ<NN>a?Ctÿulvÿwp


                            345ÿ789ÿ                                                                   ll
                            ^;<=>?@A@B@?C
                 eL@ÿZ]c}[ÿ>SÿX>B@OU@M~ÿO@@CÿCL@ÿ
                 NL<?K@O<P@MJ~ÿ>I?ÿI??>B<CIB@ÿhM>@NCJÿ<?;ÿ
                 ?>Cÿ>?V=YYYÿ<CÿUICYV=ZE}j=?Yÿ@ÿ<M@ÿ@NIC@;ÿ
                 C>ÿT@VN>O@ÿCL@ÿUMIVVI<?Cÿ^sE>?RIK@Mÿ<Cÿ
                 DE<=F?@GB@?CÿTICLÿ^E@?IJ_<N`a@C

   345ÿ 789
   :;<=>?@A@B@?C
                                                      dÿZ[\]ÿeTICC@M
                                                    fU>aCÿg@Vhÿi@?C@M
                                                   e@MOJÿjMIB<N=ÿh>VIN=
   DE<=F?@GB@?CÿIJÿK<CL@MI?K                         i>>PI@Jÿf;JÿI?S>
   NL<?K@O<P@MJÿQÿ>MK<?IR<CI>?JÿC>
   C<P@ÿP@=ÿ;@NIJ>?JÿQÿO>B@
   S>MT<M;ÿTICLÿJ>NI@CI@Jÿ;@JIK?@;
   U=ÿDC@NL?>V>KI@JÿWX>BYÿZ[\]WÿU=
   ^E@?IJ_<N`a@C
      b>?<N>
      ;<=>?@c@\B@?ÿCfbÿ
                      YN>OcÿÿFNCÿZ[\]
      _>I?@;ÿ_<?a<M=ÿZ[\]
               xÿy@CT@@CJzÿ{IP@J
                     ÿ              ÿx              ÿz

                             dÿZ[\]ÿeTICC@MÿfU>aCÿg@Vhÿi@?C@Mÿe@MOJÿjMIB<N=ÿh>VIN=ÿi>>PI@Jÿf;JÿI?S>




%#22)2& (/2#+#2010125020124-412301                                                                                   020
  Case 1:11-cv-00691-LAK-RWL Document 2128-5 Filed 11/07/18 Page 266 of 266




A true and correct copy of a Youtube.mp4
video, available at
https://www.youtube.com/watch?
v=a8n4y_yxHlw.
